Exhibit 10.2
Execution Copy
 
AMENDED AND RESTATED
LOAN AND GUARANTY AGREEMENT
by and among
COLLECTIVE BRANDS FINANCE, INC.
as Borrower,
THE GUARANTORS SIGNATORY HERETO,
as Credit Parties,
THE LENDERS THAT ARE SIGNATORIES HERETO
as the Lenders,
and
WELLS FARGO RETAIL FINANCE, LLC
as Joint Lead Arranger, Joint Bookrunner and Administrative Agent
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arranger and Joint Bookrunner
Dated as of August 17, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. DEFINITIONS AND CONSTRUCTION
    1  
1.1   Definitions
    1  
1.2   Accounting Terms
    40  
1.3   Code
    40  
1.4   Construction
    41  
1.5   Schedules and Exhibits
    41  
 
       
2. LOAN AND TERMS OF PAYMENT
    41  
2.1   Revolver Advances
    41  
2.2   Revolver Increase
    42  
2.3   Borrowing Procedures and Settlements
    43  
2.4   Payments
    50  
2.5   Overadvances
    52  
2.6   Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
    52  
2.7   Cash Management
    54  
2.8   Crediting Payments
    57  
2.9   Designated Account
    58  
2.10   Maintenance of Loan Account; Statements of Obligations
    58  
2.11   Fees
    58  
2.12   Letters of Credit
    59  
2.13   LIBOR Option
    63  
2.14   Capital Requirements
    65  
 
       
3. CONDITIONS; TERM OF AGREEMENT
    66  
3.1   Conditions Precedent to the Initial Extension of Credit
    66  
3.2   [Intentionally Omitted]
    69  
3.3   Conditions Precedent to all Extensions of Credit
    69  
3.4   Term
    70  
3.5   Effect of Termination
    70  
3.6   Early Termination by Borrower
    70  
 
       
4. [INTENTIONALLY OMITTED]
    71  
 
       
5. REPRESENTATIONS AND WARRANTIES
    71  
5.1   No Encumbrances
    71  
5.2   Eligible Accounts
    71  
5.3   Eligible Inventory
    71  
5.4   Location of Inventory
    71  
5.5   Inventory Records
    72  
5.6   State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number
    72  
5.7   Due Organization and Qualification; Subsidiaries
    72  

1



--------------------------------------------------------------------------------



 



         
TABLE OF CONTENTS
5.8   Due Authorization; No Conflict
    73  
5.9   Litigation
    73  
5.10   No Material Adverse Change
    74  
5.11   Fraudulent Transfer
    74  
5.12   Employee Benefits
    74  
5.13   Environmental Condition
    74  
5.14   Investment Company Act
    75  
5.15   Intellectual Property
    75  
5.16   Leases
    75  
5.17   Deposit Accounts
    75  
5.18   Complete Disclosure
    75  
5.19   Indebtedness
    75  
5.20   Credit Card Receipts
    76  
5.21   Margin Stock
    76  
5.22   Senior Debt
    76  
5.23   Anti-Terrorism Laws
    76  
5.24   Related Documents
    77  
 
       
6. AFFIRMATIVE COVENANTS
    78  
6.1   Accounting System
    78  
6.2   Collateral Reporting
    78  
6.3   Financial Statements, Reports, Certificates
    78  
6.4   Returns
    81  
6.5   Maintenance of Properties
    81  
6.6   Taxes
    81  
6.7   Insurance
    81  
6.8   Location of Inventory/Chief Executive Offices
    82  
6.9   Compliance with Laws
    82  
6.10   Leases
    82  
6.11   Existence
    82  
6.12   Environmental
    82  
6.13   Disclosure Updates
    83  
6.14   Formation of Subsidiaries
    83  
6.15   Designation of Subsidiaries
    84  
6.16   Segregation of Collateral
    84  
 
       
7. NEGATIVE COVENANTS
    84  
7.1   Indebtedness
    84  
7.2   Liens
    87  
7.3   Restrictions on Fundamental Changes/Disposal of Assets
    87  
7.4   Change Name
    88  
7.5   Nature of Business
    88  

2



--------------------------------------------------------------------------------



 



         
TABLE OF CONTENTS
7.6   Amendments
    89  
7.7   Change of Control
    89  
7.8   Distributions
    89  
7.9   Accounting Methods; Fiscal Year
    89  
7.10   Investments
    89  
7.11   Transactions with Affiliates
    91  
7.12   Use of Proceeds
    91  
7.13   Limitations on Restrictions on Subsidiary Distributions; No New Negative
Pledge
    91  
7.14   Modification of Governing Documents
    92  
7.15   Modification of Related Documents
    92  
7.16   Sales and Lease-Backs
    92  
7.17   Minimum Fixed Charge Coverage Ratio
    92  
7.18   No Speculative Transactions
    92  
 
       
8. EVENTS OF DEFAULT
    93  
 
       
9. THE LENDER GROUP’S RIGHTS AND REMEDIES
    95  
9.1   Rights and Remedies
    95  
9.2   Remedies Cumulative
    97  
 
       
10. TAXES AND EXPENSES
    97  
 
       
11. WAIVERS; INDEMNIFICATION
    98  
11.1   Demand; Protest; etc
    98  
11.2   The Lender Group’s Liability for Collateral
    98  
11.3   Indemnification
    98  
 
       
12. NOTICES
    99  
 
       
13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
    100  
 
       
14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
    101  
14.1   Assignments and Participations
    101  
14.2   Successors
    104  
 
       
15. AMENDMENTS; WAIVERS
    104  
15.1   Amendments and Waivers
    104  
15.2   Replacement of Holdout Lender
    105  
15.3   No Waivers; Cumulative Remedies
    106  
 
       
16. AGENT; THE LENDER GROUP
    106  
16.1   Appointment and Authorization of Agent
    106  

3



--------------------------------------------------------------------------------



 



         
TABLE OF CONTENTS
16.2   Delegation of Duties
    107  
16.3   Liability of Agent
    107  
16.4   Reliance by Agent
    108  
16.5   Notice of Default or Event of Default
    108  
16.6   Credit Decision
    109  
16.7   Costs and Expenses; Indemnification
    109  
16.8   Agent in Individual Capacity
    110  
16.9   Successor Agent
    110  
16.10   Lender in Individual Capacity
    111  
16.11   Withholding Taxes
    111  
16.12   Collateral Matters
    114  
16.13   Restrictions on Actions by Lenders; Sharing of Payments
    115  
16.14   Agency for Perfection
    115  
16.15   Payments by Agent to the Lenders
    116  
16.16   Concerning the Collateral and Related Loan Documents
    116  
16.17   Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information
    116  
16.18   Several Obligations; No Liability
    117  
16.19   Legal Representation of Agent
    118  
 
       
17. GUARANTY
    118  
17.1   Guaranty of the Obligations
    118  
17.2   Contribution by Guarantors
    118  
17.3   Payment by Guarantors
    119  
17.4   Liability of Guarantors Absolute
    119  
17.5   Waivers by Guarantors
    121  
17.6   Guarantors’ Rights of Subrogation, Contribution, Etc
    122  
17.7   Subordination Of Other Obligations
    123  
17.8   Continuing Guaranty
    123  
17.9   Authority of Guarantors or Borrower
    123  
17.10   Financial Condition of Borrower
    123  
17.11   Bankruptcy, Etc
    124  
 
       
18. GENERAL PROVISIONS
    125  
18.1   Effectiveness
    125  
18.2   Section Headings
    125  
18.3   Interpretation
    125  
18.4   Severability of Provisions
    125  
18.5   Amendments in Writing
    125  
18.6   Counterparts; Telefacsimile Execution
    125  
18.7   Revival and Reinstatement of Obligations
    125  
18.8   Confidentiality
    126  

4



--------------------------------------------------------------------------------



 



         
TABLE OF CONTENTS
18.9   Integration
    127  
18.10   Patriot Act Notice
    127  
18.11   Amendment and Restatement
    127  

5



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A-1
  Form of Assignment and Acceptance
Exhibit C-1
  Form of Compliance Certificate
Exhibit G
  Form of Pledge and Security Agreement
Exhibit L-1
  Form of LIBOR Notice
Exhibit M
  Form of Borrowing Base Certificate
 
   
Schedule A-1
  Agent’s Account
Schedule A-2
  Authorized Persons
Schedule C-1
  Commitments
Schedule D-1
  Designated Account
Schedule D-2
  Group Concentration Account
Schedule E-1
  Eligible Inventory Locations
Schedule E-2
  Pool Locations
Schedule P-1
  Permitted Liens
Schedule 1.1(b)
  Qualified Restricted Subsidiary
Schedule 3.1(d)
  Real Property
Schedule 5.4
  Locations of Inventory
Schedule 5.6(a)
  States of Organization
Schedule 5.6(b)
  Chief Executive Offices
Schedule 5.6(c)
  FEINs
Schedule 5.7(b)
  Capitalization of Borrower
Schedule 5.7(c)
  Capitalization of Borrower’s Subsidiaries
Schedule 5.9
  Litigation
Schedule 5.12
  Employee Benefits
Schedule 5.13
  Environmental Matters
Schedule 5.15
  Intellectual Property
Schedule 5.17
  Deposit Accounts
Schedule 5.19
  Permitted Indebtedness
Schedule 5.20
  Credit Card Processors
Schedule 6.2
  Collateral Reporting
Schedule 6.15
  Designation of Subsidiaries
Schedule 7.3
  Asset Dispositions
Schedule 7.4
  Name Change
Schedule 7.9
  Accounting Methods; Fiscal Year
Schedule 7.10
  Investments
Schedule 7.11
  Transactions with Affiliates

6



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AND GUARANTY AGREEMENT
          THIS AMENDED AND RESTATED LOAN AND GUARANTY AGREEMENT (this
“Agreement”), is entered into as of August 17, 2007, by and among, on the one
hand, the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
and WELLS FARGO RETAIL FINANCE, LLC, a Delaware limited liability company, as
joint lead arranger, joint bookrunner and administrative agent for the Lenders
(“Agent”) and CITIGROUP GLOBAL MARKETS INC., as joint lead arranger and joint
bookrunner and, on the other hand, COLLECTIVE BRANDS FINANCE, INC., a Nevada
corporation (formerly known as Payless ShoeSource Finance, Inc.) (“Borrower”)
and the Guarantors identified on the signature pages hereof (together with
Borrower, the “Credit Parties” and each individually as a “Credit Party”).
          WHEREAS, Borrower (then known as “Payless ShoeSource Finance, Inc.”),
Agent and certain financial institutions (such financial institutions, the
“Existing Lenders”) are party to a Loan, Guaranty and Security Agreement dated
as of January 15, 2004 (as amended through the date hereof, the “Prior Loan
Agreement”); and
          WHEREAS, Borrower, Agent and the Existing Lenders have agreed to amend
and restate the Prior Loan Agreement, subject to the terms and conditions set
forth herein, to, among other things, (i) cause the Guarantors to continue to
guarantee the Obligations, (ii) finance in part the acquisition on the Closing
Date of substantially all of the assets of The Stride Rite Corporation
(“Target”) (the “Merger”), and (iii) provide working capital for Borrower and to
provide funds for other general corporate purposes of Borrower;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that the Prior Credit Agreement is amended and restated in its entirety as
follows:
1. DEFINITIONS AND CONSTRUCTION.
     1.1 Definitions. As used in this Agreement, the following terms shall have
the following definitions:
          “Account” means an account (as that term is defined in the Code), and
any and all supporting obligations in respect thereof.
          “Account Debtor” means any Person obligated on an Account and any
Credit Card Processor.

1



--------------------------------------------------------------------------------



 



          “Acquisition Subsidiary” means San Jose Acquisition Corp., a
Massachusetts corporation and a Wholly-Owned Subsidiary of the Parent.
          “Additional Documents” has the meaning set forth in Section 4.3(b).
          “Advance Rates” means the percentage rates set forth in the definition
of “Borrowing Base”, as such percentage rates may be modified pursuant to
Section 2.1(b).
          “Advances” has the meaning set forth in Section 2.1(a).
          “Affiliate” “ means, with respect to any Person, any other Person
directly or indirectly controlling or that is controlled by or is under common
control with such Person, each officer, director, general partner or
joint-venturer of such Person, and each Person that is the beneficial owner of
15% or more of any class of Voting Stock of such Person; provided, however,
“Affiliate” shall not include any holder of a minority interest in any
Subsidiary of the Parent. For the purposes of this definition, “control” means
the possession of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
          “Agent” means WFRF, in its capacity as arranger and administrative
agent hereunder, and any successor thereto.
          “Agent Advances” has the meaning set forth in Section 2.3(e)(i).
          “Agent-Related Persons” means Agent, together with its Affiliates,
officers, directors, employees, attorneys, and agents.
          “Agent’s Account” means the Deposit Account of Agent identified on
Schedule A-1.
          “Agent’s Liens” means the Liens granted by the Credit Parties to Agent
under this Agreement or the other Loan Documents.
          “Aggregate Payments” has the meaning set forth in Section 17.2.
          “Agreement” has the meaning set forth in the preamble to this
Agreement.
          “Applicable Amount” shall mean, at any time (the “Reference Time”), an
amount equal to (a) the sum, without duplication, of:
          (i) an amount equal to the greater of (x) zero and (y) 50% of
cumulative Consolidated Net Income for the period from the Closing Date until
the last day of the then most recent fiscal quarter for which financial
statements have been delivered to the Agent pursuant to Section 6.3; provided
that, the amount in this clause (i) shall only be available if the Parent would
be in compliance with the Consolidated Coverage Test for the most recently ended
Test Period, determined on a

2



--------------------------------------------------------------------------------



 



Pro Forma Basis after giving effect to any Investment or Restricted Payment
actually made pursuant to Sections 7.10(j)(ii) and 7.8(c)(ii) hereof; and
          (ii) the amount of any capital contributions (other than any such
contribution consisting of Disqualified Stock) made in cash to the Parent (and
contributed as common equity to the Borrower) from and including the Closing
Date through and including the Reference Time,
minus (b) the sum, without duplication, of:
          (i) the aggregate amount of Investments made pursuant to
Sections 7.10(j)(ii) following the Closing Date and prior to the Reference Time;
and
          (ii) the aggregate amount of Restricted Payments pursuant to
Section 7.8(c)(ii) following the Closing Date and prior to the Reference Time.
          “Applicable Margin” means initially, the rates for Base Rate Loans and
LIBOR Rate Loans set forth in Level I below and thereafter means the rates for
Base Rate Loans and LIBOR Rate Loans set forth in the grid below based upon
Average Utilization:

                                                                     
Documentary   Standby             Base Rate   LIBOR Rate   Letters of   Letters
of Level   Average Utilization   Loans   Loans   Credit   Credit   I    
Up to and including $65,000,000
    (0.25 )%     0.875 %     0.375 %     0.875 %        
 
                                II  
Greater than $65,000,000 but less than or equal to $150,000,000
    (0.25 )%     1.0 %     0.50 %     1.0 %        
 
                                III  
Greater than $150,000,000 but less than or equal to $250,000,000
    0.0 %     1.25 %     0.75 %     1.25 %        
 
                                IV  
Greater than $250,000,000
    0.0 %     1.50 %     1.0 %     1.50 %

          The Applicable Margin shall be adjusted quarterly as of the first day
of each calendar quarter, based upon the Average Utilization for the immediately
preceding calendar quarter.

3



--------------------------------------------------------------------------------



 



          “Anti-Terrorism Laws” has the meaning set forth in Section 5.23.
          “Arrangers” means, collectively, WFRF and Citigroup Global Markets
Inc., each in its capacity as joint lead arranger and joint bookrunner.
          “Asset Sale” means a sale, conveyance, transfer, lease or other
disposition of any of its respective assets or any interest therein by the
Borrower or any of its Restricted Subsidiaries (including the sale or factoring
at maturity or collection of any accounts) to any Person, or a permitting or
sufferance of any other Person to acquire any interest in any of the respective
assets of the Borrower or any of its Restricted Subsidiaries or, except in the
case of the Borrower, the issuance or sale of any shares of Stock or any Stock
Equivalent, other than (i) the sale or disposition of Cash Equivalents,
Inventory or other assets, in each case in the ordinary course of business,
(ii) the sale or disposition of equipment that has become obsolete, damaged,
surplus or otherwise no longer used or useful in the ordinary course of business
or is replaced in the ordinary course of business, (iii) any Recovery Event
(without giving effect to the limitations in the definition thereof), (iv) sales
or other dispositions without recourse and in the ordinary course of business of
overdue accounts receivable in connection with the compromise or collection
thereof, (v) the licensing, sublicensing or other similar ordinary course
transfers (but not sales) of intellectual property rights (on an exclusive or
non-exclusive basis) to the extent that the foregoing occurs on an arms-length
basis, (vi) the settlement, release or surrender of tort or other litigation
claims, (vii) asset contributions for no cash consideration (or its equivalent)
to the extent constituting an Investment permitted under clause (d) of the
definition of “Permitted Investments,” (viii) Assets Sales among Credit Parties,
(xi) a true lease or sublease of Real Property not constituting Indebtedness and
not constituting a Sale-Leaseback, (x) dispositions of property pursuant to a
Permitted Sale-Leaseback, (xi) as long as no Default or Event of Default is
continuing or would result therefrom, any other Asset Sale for fair market
value, 75% of which shall be payable in cash upon such sale, provided, however,
that with respect to any such Asset Sale pursuant to this clause (xi), the total
Dollar amount of the aggregate consideration received during any fiscal year for
all such Asset Sales shall not exceed 2.0% of the Consolidated Net Tangible
Assets of Borrower and the Restricted Subsidiaries taken as a whole at any time
outstanding, (xii) any other sale or transfer or series of related sales or
transfers that result in cash consideration of less than $1,000,000,
(xiii) transfers to insurers as part of insurance settlements for losses to
governmental authority for condemned property, (xiv) Store Closings within the
Store Closing Basket and (xv) dispositions listed on Schedule 7.3.
          “Assignee” has the meaning set forth in Section 14.1(a).
          “Assignment and Acceptance” means an Assignment and Acceptance
Agreement substantially in the form of Exhibit A-1.
          “Authorized Person” means those individuals identified on
Schedule A-2, as such schedule may be modified by written notice from Borrower
to Agent from time to time.

4



--------------------------------------------------------------------------------



 



          “Availability” means, as of any date of determination, the amount that
Borrower is entitled to borrow as Advances hereunder (after giving effect to all
then outstanding Obligations and all sublimits and Reserves then applicable
hereunder).
          “Average Utilization” means for any calendar quarter an amount equal
to the sum of the Daily Balance of Revolver Usage for each day of such calendar
quarter divided by the actual number of days in such calendar quarter, as
determined by Agent, which determination shall be conclusive absent manifest
error.
          “Banking Services” means each and any of the following bank services
provided to any Credit Party by any Lender: (a) commercial credit cards,
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
returned items, overdrafts and interstate depository network services).
          “Banking Services Obligations” means any and all obligations of the
Credit Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), in connection with Banking
Services.
          “Bankruptcy Code” means title 11 of the United States Code, as in
effect from time to time.
          “Base LIBOR Rate” means the rate per annum, determined by Agent in
accordance with its customary procedures, and utilizing such electronic or other
quotation sources as it considers appropriate (rounded upwards, if necessary, to
the next 1/100%), to be the rate at which Dollar deposits (for delivery on the
first day of the requested Interest Period) are offered to major banks in the
London interbank market at approximately 11 a.m. (London time) 2 Business Days
prior to the commencement of the requested Interest Period, for a term and in an
amount comparable to the Interest Period and the amount of the LIBOR Rate Loan
requested (whether as an initial LIBOR Rate Loan or as a continuation of an
extant LIBOR Rate Loan or as a conversion of a Base Rate Loan to a LIBOR Rate
Loan) by Borrower in accordance with this Agreement, which determination shall
be conclusive in the absence of manifest error.
          “Base Rate” means, the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”,
with the understanding that the “prime rate” is one of Wells Fargo’s base rates
(not necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.
          “Base Rate Loan” means the portion of the Advances that bears interest
at a rate determined by reference to the Base Rate.

5



--------------------------------------------------------------------------------



 



          “Benefit Plan” means a “defined benefit plan” (as defined in
Section 3(35) of ERISA) subject to Title IV of ERISA for which any Credit Party
or ERISA Affiliate of any Credit Party has been an “employer” (as defined in
Section 3(5) of ERISA) within the past six years.
          “Board of Directors” means the board of directors (or comparable
managers) of Parent or any committee thereof duly authorized to act on behalf of
the board of directors (or comparable managers).
          “Books” means each Credit Party’s now owned or hereafter acquired
books and records (including all of its Records indicating, summarizing, or
evidencing its assets (including the Collateral) or liabilities, all of the
Records of each Credit Party relating to its business operations or financial
condition, and all of its goods related to such information).
          “Borrower” has the meaning set forth in the preamble to this
Agreement.
          “Borrowing” means a borrowing hereunder consisting of Advances made on
the same day by the Lenders (or Agent on behalf thereof), or by Swing Lender in
the case of a Swing Loan, or by Agent in the case of an Agent Advance.
          “Borrowing Base” means, as of any date of determination, the result
of:
     (a) 85% of Eligible Accounts, plus
     (b) 90% of Eligible Credit Card Accounts, plus
     (c) 90% times the then extant Net Liquidation Percentage times Eligible
Inventory, minus
     (d) the aggregate amount of Permitted Reserves, if any, established by the
Agent.
          “Borrowing Base Certificate” has the meaning set forth in
Schedule 6.2.
          “Business Day” means any day that is not a Saturday, Sunday, or other
day on which banks are authorized or required to close in the states of
California, Kansas, Massachusetts or New York, except that, if a determination
of a Business Day shall relate to a LIBOR Rate Loan, the term “Business Day”
also shall exclude any day on which banks are closed for dealings in Dollar
deposits in the London interbank market.
          “Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
          “Capitalized Lease Obligation” means that portion of the obligations
under a Capital Lease that is required to be capitalized in accordance with
GAAP.

6



--------------------------------------------------------------------------------



 



          “Cash Equivalents” means, as of any date of determination,
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States in each case maturing within thirteen months
after such date; (ii) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof, in each case maturing within thirteen months
after such date and having, at the time of the acquisition thereof, a rating of
at least A-1 from Standard &Poor’s Rating Group (“S&P”) or at least P-1 from
Moody’s Investors Service Inc. (“Moody’s”); (iii) (a) commercial paper maturing
no more than thirteen months from the date of creation thereof and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s and (b) other corporate obligations maturing no more than
thirteen months from the acquisition thereof and having, at the time of the
acquisition thereof, a rating of at least AA from S&P or at least Aa2 from
Moody’s; (iv) variable rate demand notes and auction rate securities maturing no
more than thirteen months from the date of creation thereof; (v) certificates of
deposit or bankers’ acceptances maturing within thirteen months after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $100,000,000; and (vi) shares
of any money market mutual fund that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clauses (i) and
(ii) above, (b) has net assets of not less than $500,000,000 and (c) has the
highest rating obtainable from either S&P or Moody’s.
          “Cash Management Account” has the meaning set forth in Section 2.7(a).
          “Cash Management Agreements” means those certain cash management
agreements, in form and substance satisfactory to Agent, each of which is among
the applicable Credit Party, Agent, and one of the Cash Management Banks.
          “Cash Management Bank” has the meaning set forth in Section 2.7(a).
          “Change of Control” means any event or circumstance after which
(a) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934, as amended) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Act of 1934, as amended) of more than 50% of the voting
stock of the Parent, (b) a majority of the board of directors of the Parent
shall not be Continuing Directors or (c) Borrower shall cease to be a direct
Wholly Owned Domestic Subsidiary of the Parent.
          “Closing Date” means the date of the making of the initial Advance (or
other extension of credit) hereunder or the date on which Agent sends Borrower a
written notice that each of the conditions precedent set forth in Section 3.1
either have been satisfied or have been waived.

7



--------------------------------------------------------------------------------



 



          “Closing Date Business Plan” means the set of Projections of Parent
and its Subsidiaries and the Target and its subsidiaries (on a combined basis)
through the 2014 fiscal year, prepared on a quarterly basis through the end of
2007 (and annually thereafter).
          “Code” means the New York Uniform Commercial Code, as in effect from
time to time.
          “Collateral” means all property and interests in property and proceeds
thereof now owned or hereafter acquired by any Credit Party in or upon which a
Lien is granted under any Collateral Document.
          “Collateral Documents” means the Pledge and Security Agreement, other
pledge or security agreements (including those in respect of Intellectual
Property), the Mortgages, the Deposit Account Control Agreements, the Securities
Account Control Agreements and any other document executed and delivered by a
Credit Party granting a Lien on any of its property to secure payment of the
Secured Obligations.
          “Collateral Access Agreement” means a landlord waiver, bailee letter,
or acknowledgement agreement of any lessor, warehouseman, processor, consignee,
or other Person in possession of, having a Lien upon, or having rights or
interests in any Credit Party’s Inventory or Books relating to the Collateral,
in each case, in form and substance satisfactory to Agent.
          “Collections” means all cash, checks, notes, instruments, and other
items of payment relating to the Collateral.
          “Commitment” means, with respect to each Lender, its Revolver
Commitment and, with respect to all Lenders, their Revolver Commitments, as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 or in the Assignment and Acceptance pursuant to which
such Lender became a Lender hereunder in accordance with the provisions of
Section 14.1 or pursuant to Section 2.2.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit C-1 delivered by the chief financial officer of Borrower to Agent.
          “Concentration Accounts” has the meaning set forth in Section 2.7(a).
          “Consignee/Bailee Location” means real property owned or leased by a
Person constituting a “bailee” or “consignee” for purposes of the Code with
respect to Inventory of the Credit Parties, other than in-transit Inventory, in
excess of $2,500,000 in the aggregate for all such Consignee/Bailee Locations
and $1,000,000 in respect of any particular Person constituting a “bailee” or
“consignee”; provided that no Pool Location shall be considered a
Consignee/Bailee Location for purposes of this Agreement.

8



--------------------------------------------------------------------------------



 



          “Consolidated” means, when used to modify a financial term, test,
statement, or report of a Person, the application or preparation of such term,
test, statement or report (as applicable) based upon the consolidation, in
accordance with GAAP, of the financial condition or operating results of such
Person and its Subsidiaries.
          “Consolidated Coverage Test” means the maintenance by Borrower, on the
last day of each fiscal quarter set forth below, of a Total Leverage Ratio of
not more than the maximum ratio set forth below opposite such fiscal quarter:

      Fiscal Quarter Ending on or about   Maximum Leverage Ratio
October 31, 2007, January 31, 2008, April 30, 2008, July 31, 2008, October 31,
2008 and January 31, 2009
  4.7 to 1
 
   
April 30, 2009, July 31, 2009, October 31, 2009 and January 31, 2010
  4.2 to 1
 
   
April 30, 2010 and each fiscal quarter thereafter
  4.0 to 1

          “Consolidated EBITDA” means Consolidated EBITDAR minus the amount, if
any, of rental expense added to Consolidated Net Income in calculating
Consolidated EBITDAR.
          “Consolidated EBITDAR” means, with respect to any Person for any
period, Consolidated Net Income for such Person and its Subsidiaries for such
period, plus (a) the sum of the following, without duplication and, in each
case, to the extent deducted in determining such Consolidated Net Income:
(i) any provision for income taxes, (ii) all interest expense (net of interest
income), (iii) depreciation, amortization and rental expense,
(iv) extraordinary, unusual or non-recurring charges, expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, losses on the sales
of assets outside of the ordinary course of business), (v) losses or charges
resulting from hedging activities, including but not limited to any decrease in
the fair value of interest rate swap agreements and any losses on foreign
currency contracts not entered into for speculative purposes, (vi) the amount of
all non-cash charges for such period (including any impairment or writeoff of
goodwill or other intangible assets but excluding any such non-cash charge,
expense or loss to the extent that it represents an accrual of or reserve for
cash expenses in any future period or an amortization of a prepaid cash expense
that was paid in a prior period), (vii) the amortization of any financing costs
or fees or original issue discount incurred in connection with any Indebtedness,
(viii) any non-cash expenses due to purchase accounting associated with the
Transactions and any future Permitted Acquisitions, (ix) any non-cash
compensation charge or expense arising from any grant of stock, stock options or
other equity based awards and (x) to the extent

9



--------------------------------------------------------------------------------



 



non-recurring and not capitalized, costs, fees, charges and expenses (including
legal and consulting fees) incurred in connection with or written off as a
result of (1) the Loans, the Merger or the other Transactions, (2) Permitted
Acquisitions and other investments permitted under the Loan Documents,
(3) issuances of Stock or Stock Equivalents, and (4) disposition, incurrence or
refinancing of any Indebtedness, including in each case, all deferred financing
costs written off and premiums paid or other expenses incurred directly in
connection with any early extinguishment of Indebtedness and any net loss from
any write-off or forgiveness of Indebtedness; less (b) the sum of the following
to the extent included in determining Consolidated Net Income (i) income tax
benefits for such period, (ii) any extraordinary, unusual or non-recurring
income or gains for such period (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, gains on the sales of assets outside of the ordinary course of business
and any net gain from any write-off or forgiveness of Indebtedness), (iii) other
non-cash income or gains (other than the accrual of revenue in the ordinary
course), and (iv) gains resulting from hedging activities, including but not
limited to any increase in the fair value of interest rate swap agreements and
any gains on foreign currency contracts not entered into for speculative
purpose.
          “Consolidated Fixed Charge Coverage Ratio” means, at any date of
determination, the ratio of (a) (i) Consolidated EBITDA for such period minus
(ii) Capital Expenditures to (b) the sum of (i) Debt Service Charges plus
(ii) the aggregate amount of all Restricted Payments, plus (iii) the aggregate
amount of Federal, state, local and foreign income taxes paid in cash, in each
case, of or by the Parent and its Restricted Subsidiaries for the most recently
completed period, all as determined on a Consolidated basis in accordance with
GAAP.
          “Consolidated Funded Indebtedness” means, as of any date of
determination, the sum (without duplication) of (a) the aggregate principal
amount of Indebtedness of the Parent and the Restricted Subsidiaries outstanding
as of such date, in the amount that would be reflected on a balance sheet
prepared as of such date on a Consolidated basis in accordance with GAAP, and
(b) the aggregate principal amount of Indebtedness outstanding as of such date
of Persons other than the Parent or a Restricted Subsidiary, in the amount that
would be reflected on a balance sheet of any such Person prepared as of such
date on a Consolidated basis in accordance with GAAP, to the extent such
Indebtedness is guaranteed by the Parent or a Restricted Subsidiary. For
purposes of determining the Senior Secured Leverage Ratio and the Total Leverage
Ratio for any Test Period, Consolidated Funded Indebtedness in respect of
Indebtedness outstanding under this Agreement shall be the average outstanding
amount of such Indebtedness during such Test Period.
          “Consolidated Interest Charges” means, for any period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including, without
limitation, all commissions, discounts and other fees and charges

10



--------------------------------------------------------------------------------



 



owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Contracts, but excluding (i) any non-cash or deferred interest
financing costs and (ii) interest expenses treated as such pursuant solely to
Fin 48, (b) all interest paid or payable with respect to discontinued operations
and (c) the portion of rent expense with respect to such period under Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case of or by the Parent and its Restricted Subsidiaries for the most recently
completed period, all as determined on a Consolidated basis in accordance with
GAAP.
          “Consolidated Net Income” means, with respect to any Person and its
Subsidiaries, for any period, the net income (or loss) of such Person and its
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded from the calculation of
Consolidated Net Income (a) except as otherwise provided in the credit
documentation with respect to calculations to be made on a pro forma basis, the
net income (or loss) of any other Person accrued prior to the date it became a
Subsidiary of, or was merged or consolidated into, such Person or any of such
Person’s Subsidiaries, (b) the net income (or loss) of any Person that is an
Unrestricted Subsidiary or in which such Person has a minority ownership
interest, except to the extent any such income has actually been received by
such Person in the form of cash dividends or distributions, and (c) the
cumulative effect of a change in accounting principles.
          “Consolidated Net Tangible Assets” means, at any date of
determination, (i) the consolidated net book value of all assets of Parent and
its Subsidiaries, minus (ii) the consolidated total net book value of all assets
of Parent and its Subsidiaries which would be treated as intangibles under GAAP,
including goodwill and trademarks, all as determined on a consolidated basis in
accordance with GAAP.
          “Consolidated Store Deposit Accounts” has the meaning set forth in
Section 2.7(a).
          “Continuing Director” means the directors of the Parent on the Closing
Date and each other director of the Parent, if, in each case, such other
director’s nomination for election to the board of directors of the Parent is
recommended by at least 51% of the then Continuing Directors.
          “Contractual Obligation” of any Person means any obligation,
agreement, undertaking or similar provision of any security issued by such
Person or of any agreement, undertaking, contract, lease, indenture, mortgage,
deed of trust or other instrument (excluding a Loan Document) to which such
Person is a party or by which it or any of its property is bound or to which any
of its property is subject.
          “Contributing Guarantors” has the meaning set forth in Section 17.2.
          “Control Exercise Notice” has the meaning set forth in Section 2.7(f).

11



--------------------------------------------------------------------------------



 



          “Credit Card Agreements” means those certain credit card receipts
agreements, each in form and substance reasonably satisfactory to Agent, and
each of which is among Agent, the applicable Credit Party, and one of such
Credit Party’s Credit Card Processors, whereby, among other things, such Credit
Card Processor is irrevocably directed and agrees to transfer all proceeds of
credit card charges for sales by such Credit Party received by it (or other
amounts payable by such Credit Card Processor) into a designated Concentration
Account on a daily basis or such other periodic basis as Agent may otherwise
direct.
          “Credit Card Processor” means any Person (including an issuer of a
credit card) that acts as a credit card clearinghouse or remits payments due to
any Credit Party with respect to credit card charges accepted by such Credit
Party.
          “Credit Card Receivables” means, on any date of determination thereof,
Accounts consisting of rights of any Credit Party to payment by any Credit Card
Processor in connection with consumer retail sales for which such Credit Party
has accepted payment by means of charges to debit cards or major credit cards
(MasterCard, VISA), American Express, Discover, Japan Credit Bureau, Ahorro A
Toda Hora Banco Popular (“ATH”) Card, EBT Cards (so long as Eligible Accounts
relating to EBT Cards do not exceed, in the aggregate, $250,000) and such other
bank or non-bank credit or debit cards as may be approved by Agent in its
Permitted Discretion).
          “Credit Party” means the Borrower and each Guarantor.
          “Customs Broker” means Expeditors International, or such other Persons
as may be selected by Borrower after the date hereof who are reasonably
acceptable to Agent in its Permitted Discretion to perform port of entry
services to accept and process Inventory imported by any Credit Party and who
have executed and delivered a Customs Broker Agreement.
          “Customs Broker Agreement” means a customs broker agreement in form
and substance satisfactory to Agent in its Permitted Discretion, duly executed
and delivered to Agent by a Customs Broker and the applicable Credit Party.
          “Daily Balance” means, as of any date of determination and with
respect to any Obligation, the amount of such Obligation owed at the end of such
day.
          “Debt Service Charges” means for any period, the sum of
(a) Consolidated Interest Charges paid or required to be paid for such period,
plus (b) principal payments required to be made and actually made on account of
Indebtedness (excluding the Obligations and the Term Loan Obligations but
including, without limitation, Capital Lease Obligations), in each case of or by
the Parent and its Restricted Subsidiaries for the most recently completed
period, all as determined on a Consolidated basis in accordance with GAAP.

12



--------------------------------------------------------------------------------



 



          “Default” means an event, condition, or default that, with the giving
of notice, the passage of time, or both, would be an Event of Default.
          “Defaulting Lender” means any Lender that fails to make any Advance
(or other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.
          “Defaulting Lender Rate” means (a) for the first 3 days from and after
the date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans (inclusive of
the Applicable Margin applicable thereto).
          “Deposit Account” means any deposit account (as that term is defined
in the Code).
          “Deposit Account Control Agreement” has the meaning specified in the
Pledge and Security Agreement.
          “Designated Account” means the Deposit Account of each Credit Party
identified on Schedule D-1.
          “Designated Account Bank” has the meaning ascribed thereto on
Schedule D-1.
          “Disbursement Letter” means an instructional letter executed and
delivered by Borrower to Agent regarding the extensions of credit to be made on
the Closing Date, the form and substance of which is satisfactory to Agent.
          “Disqualified Stock” shall mean any Stock or Stock Equivalent which,
by its terms (or by the terms of any Security into which it is convertible or
for which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the first anniversary of the Maturity Date, (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Stock or Stock Equivalent referred
to in clause (a) above, in each case at any time on or prior to the first
anniversary of the Maturity Date, or (c) contains any repurchase obligation
which may come into effect prior to payment in full of all Obligations;
provided, however, that any Stock or Stock Equivalents that would not constitute
Disqualified Stock but for provisions thereof giving holders thereof (or the
holders of any security into or for which such Stock or Stock Equivalents is
convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Stock or Stock Equivalents upon the occurrence of a
change in control or an asset sale occurring prior to the first anniversary of
the Maturity Date shall not constitute Disqualified Stock if such Stock or Stock
Equivalents provide that the issuer thereof will not redeem any such Stock or
Stock

13



--------------------------------------------------------------------------------



 



Equivalents pursuant to such provisions prior to the repayment in full of the
Obligations; provided further, however, that any Stock or Stock Equivalents
owned by a Group Member in a Joint Venture shall not constitute Disqualified
Stock solely due to repurchase obligations triggered upon such Group Member’s
failure to make a required capital contribution.
          “Dollars” or “$” means United States dollars.
          “EBT Cards” means those cards subject to an electronic benefit
transfer system that allows the user to authorize the transfer of the user’s
government benefits from a Federal account to a retailer account in order to pay
for products received.
          “Eligible Accounts” means those Accounts (other than Eligible Credit
Card Accounts) that are created by any Credit Party in the ordinary course of
its business, that arise out of such Credit Party’s sale of goods or rendition
of services, that comply with each of the representations and warranties
respecting Eligible Accounts made in the Loan Documents, and that are not
excluded as ineligible by virtue of one or more of the excluding criteria set
forth below; provided, however, that such criteria may be revised from time to
time by Agent in its Permitted Discretion to address the results of any audit
performed by Agent from time to time after the Closing Date. In determining the
amount to be included, Eligible Accounts shall be calculated at face value.
Eligible Accounts shall not include the following:
               (a) Accounts that the Account Debtor has failed to pay within
90 days of original invoice date (or such longer period not to exceed 120 days
in the Agent’s discretion) or Accounts with selling terms of more than 60 days,
               (b) Accounts owed by an Account Debtor (or its Affiliates) where
50% or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,
               (c) Accounts with respect to which the Account Debtor is an
Affiliate of Borrower or an employee or agent of Borrower or any Affiliate of
Borrower,
               (d) Accounts arising in a transaction wherein goods are placed on
consignment or are sold pursuant to a guaranteed sale, a sale or return, a sale
on approval, a bill and hold, or any other terms by reason of which the payment
by the Account Debtor may be conditional,
               (e) Accounts that are not payable in Dollars,
               (f) Accounts with respect to which the Account Debtor either
(i) does not maintain its chief executive office in the United States, or
(ii) is not organized under the laws of the United States or any state thereof,
or (iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other

14



--------------------------------------------------------------------------------



 



instrumentality thereof, unless (y) the Account is supported by an irrevocable
letter of credit satisfactory to Agent in its Permitted Discretion (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and is directly drawable by Agent, or (z) the Account is covered by credit
insurance in form, substance, and amount, and by an insurer, satisfactory to
Agent in its Permitted Discretion,
               (g) Accounts with respect to which the Account Debtor is either
(i) the United States or any department, agency, or instrumentality of the
United States (exclusive, however, of Accounts with respect to which Borrower
has complied, to the reasonable satisfaction of Agent, with the Assignment of
Claims Act, 31 USC §3727), or (ii) any state of the United States,
               (h) Accounts with respect to which the Account Debtor is subject
to an Insolvency Proceeding, is not Solvent, or as to which any Credit Party has
received notice of an imminent Insolvency Proceeding or a material impairment of
the financial condition of such Account Debtor,
               (i) Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition,
               (j) Accounts that are not subject to a valid and perfected first
priority Agent’s Lien, or
               (k) Accounts with respect to which (i) the goods giving rise to
such Account have not been shipped and billed to the Account Debtor, or (ii) the
services giving rise to such Account have not been performed and billed to the
Account Debtor.
               “Eligible Credit Card Accounts” means those Eligible Accounts
consisting of Credit Card Receivables in each case (for all such Accounts) that
are created by any Credit Party in the ordinary course of its business, that
arise out of such Credit Party’s sale of goods or rendition of services, that
comply with each of the representations and warranties respecting Eligible
Accounts made in the Loan Documents, and that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Agent in its
Permitted Discretion to address the results of any audit performed by Agent from
time to time after the Closing Date. In determining the amount to be included,
Eligible Accounts shall be calculated at face value. Eligible Accounts shall not
include the following:
               (a) Credit Card Receivables that the applicable Credit Card
Processor has failed to pay within 5 Business Days after the applicable sale
date;
               (b) Accounts owed by an Account Debtor (or its Affiliates) where
50% or more of all Accounts owed by that Account Debtor (or its Affiliates) are
deemed ineligible under clause (a) above,

15



--------------------------------------------------------------------------------



 



               (c) Accounts that are not payable in Dollars,
               (d) Accounts with respect to which the Account Debtor either
(i) does not maintain its chief executive office in the United States, or
(ii) is not organized under the laws of the United States or any state thereof,
or (iii) is the government of any foreign country or sovereign state, or of any
state, province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit satisfactory to
Agent in its Permitted Discretion (as to form, substance, and issuer or domestic
confirming bank) that has been delivered to Agent and is directly drawable by
Agent, or (z) the Account is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to Agent in its Permitted Discretion,
               (e) Accounts with respect to which the Account Debtor is subject
to an Insolvency Proceeding, is not Solvent, or as to which any Credit Party has
received notice of an imminent Insolvency Proceeding or a material impairment of
the financial condition of such Account Debtor,
               (f) Accounts, the collection of which, Agent, in its Permitted
Discretion, believes to be doubtful by reason of the Account Debtor’s financial
condition, or
               (g) Accounts that are not subject to a valid and perfected first
priority Agent’s Lien, and, at any time after the 90th day following the Closing
Date are not subject to a Credit Card Agreement.
          “Eligible In-Transit Inventory” means, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory (a) which
has been shipped from a location outside the United States for receipt by a
Credit Party to a location listed on Schedule E-1 within 45 days of the date of
determination, but which has not yet been delivered to a Credit Party, (b) for
which payment has been made by a Credit Party and title has passed to a Credit
Party, (c) for which the document of title reflects a Credit Party as consignee
(along with delivery to a Credit Party of the documents of title with respect
thereto), (d) (x) is being transported pursuant to a nonnegotiable document of
title within the meaning of the Code and (y) as to which, at any time after the
90th day following the Closing Date, Agent has control over the documents of
title which evidence ownership of the subject Inventory by the delivery of a
Customs Broker Agreement, (e) such Inventory is insured against types of loss,
damage, hazards, and risks, and in amounts satisfactory to Agent in its
Permitted Discretion, and (f) which otherwise would constitute Eligible Landed
Inventory.
          “Eligible Inventory” means Eligible Landed Inventory, Eligible L/C
Inventory, Eligible In-Transit Inventory or Eligible U.S. Territory Inventory,
less any Reserves imposed by the Agent.

16



--------------------------------------------------------------------------------



 



          “Eligible Landed Inventory” means Inventory consisting of finished
goods held for sale in the ordinary course of each Credit Party’s business that
complies with each of the representations and warranties respecting Eligible
Inventory made in the Loan Documents, and that is not excluded as ineligible by
virtue of the one or more of the excluding criteria set forth below; provided,
however, that such criteria may be revised from time to time by Agent in its
Permitted Discretion to address the results of any audit or appraisal performed
by Agent from time to time after the Closing Date. In determining the amount to
be so included, Inventory shall be valued at the lower of cost (determined on a
perpetual basis) or market on a basis consistent with such Credit Party’s
historical accounting practices, but excluding, for purposes of any such
determination, the value of any capitalized costs unrelated to the acquisition
of Inventory. An item of Inventory shall not be included in Eligible Landed
Inventory if:
               (a) a Credit Party does not have good, valid, and marketable
title thereto,
               (b) it is not located at one of the locations in the United
States set forth on Schedule E-1 or a Pool Location (or in transit from one such
location to another such location) as such locations are updated by the Borrower
from time to time by written notice to Agent,
               (c) it is located on real property leased by any Credit Party or
in a contract warehouse, Pool Location, or Consignee/Bailee Location, unless
(i) it is segregated or otherwise separately identifiable from goods of others,
if any, stored on the premises, (ii) with respect to any Credit Party’s chief
executive office, Non-Owned Storage Facilities and any Consignee/Bailee
Location, after 90 days from closing, is subject to a Collateral Access
Agreement and (iii), in the case of Inventory held by a bailee or consignee at a
Consignee/Bailee Location, notice of Agent’s security interest in the Collateral
has been sent to each secured creditor having a security interest in inventory
of such bailee or consignee provided that, notwithstanding clause (ii) and
(iii) above, Inventory located on real property leased by any Credit Party or in
a contract warehouse, Pool Location, or Consignee/Bailee Location shall not be
ineligible solely due to the inability or failure to obtain a landlord or bailee
waiver or other third party consent or document, including a Collateral Access
Agreement (provided that the Agent shall be entitled to establish a Reserve
against Availability under the Borrowing Base equal to the lesser of the value
of such Inventory or up to three (3) months’ rent for such location if such
waiver is not received),
               (d) it is not subject to a valid and perfected first priority
Agent’s Lien,
               (e) it consists of goods returned or rejected by any Credit
Party’s customers unless such goods are repackaged and ready for sale in the
ordinary course of such Credit Party’s business, or

17



--------------------------------------------------------------------------------



 



               (f) it consists of goods that are obsolete or slow moving (i.e.
more than three (3) seasons old (it being understood that the Borrower has only
two seasons in each calendar year)), restrictive or custom items,
work-in-process, mismatches, goods on display, return to vendor goods, raw
materials, or goods that constitute spare parts, packaging and shipping
materials, supplies used or consumed in any Credit Party’s business, bill and
hold goods, defective goods, “seconds” or Inventory acquired on consignment.
          “Eligible L/C Inventory” means, as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory (a) not yet
delivered to a Credit Party, (b) the purchase of which is supported by a
Qualified Import Letter of Credit, (c) for which the document of title reflects
a Credit Party as consignee (along with delivery to a Credit Party or the
Issuing Bank, as applicable, of the documents of title with respect thereto),
(d) with respect to which the Underlying Letter of Credit has been drawn upon in
full and the Underlying Issuer has honored such drawing and Agent has honored
its obligations to the Underlying Issuer under the applicable Qualified Import
Letter of Credit, (e) (x) is being transported pursuant to a nonnegotiable
document of title within the meaning of the Code and (y) as to which, at any
time after the 90th day following the Closing Date, Agent has control over the
documents of title which evidence ownership of the subject Inventory by the
delivery of a Customs Broker Agreement, (f) such Inventory is insured against
types of loss, damage, hazards and risks, and in amounts, satisfactory to Agent
in its Permitted Discretion, and (g) which upon completion of manufacture
otherwise would constitute Eligible Landed Inventory.
          “Eligible Transferee” means (a) a commercial bank organized under the
laws of the United States, or any state thereof, and having total assets in
excess of $250,000,000, (b) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender, (e) any
other Person approved by Agent and, so long as no Event of Default has occurred
and is continuing, Borrower (which approval of Borrower shall not be
unreasonably withheld, delayed, or conditioned).
          “Eligible U.S. Territory Inventory” means, as of the date of
determination thereof, without duplication of other Eligible Inventory,
Inventory consisting of finished goods for which a Credit Party or Subsidiary of
a Credit Party has good, valid and marketable title, held for sale in the
ordinary course of a Credit Party’s or its Subsidiary’s business and that
complies with each of the representations and warranties respecting Eligible
Inventory made in the Loan Documents and that is either (a) shipped from a
location outside of the U.S. Territories for receipt by a Credit Party or
Subsidiary of a Credit Party in a U.S. Territory and for which (i) payment has
been made by a Credit Party or Subsidiary of

18



--------------------------------------------------------------------------------



 



a Credit Party for such Inventory and (ii) such Inventory is insured against
types of loss, damage, hazards, and risks, and in amounts satisfactory to Agent
in its Permitted Discretion; or (b) located on real property in a U.S. Territory
leased or owned by a Credit Party or Subsidiary of a Credit Party.
          “Environmental Actions” means any complaint, summons, citation,
notice, directive, order, claim, litigation, investigation, judicial or
administrative proceeding, judgment, letter, or other communication, each, by or
from any Governmental Authority, or any third party involving (x) violations of
Environmental Laws or (y) releases of Hazardous Materials (a) from any assets,
properties, or businesses of any Credit Party, or any of their predecessors in
interest, (b) from adjoining properties or businesses, or (c) from or onto any
facilities which received Hazardous Materials generated by any Credit Party, or
any of their predecessors in interest.
          “Environmental Law” means any applicable federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy, or rule of common
law now or hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Credit Party, relating to the environment, employee health and safety, or
Hazardous Materials, including CERCLA; RCRA; the Federal Water Pollution Control
Act, 33 USC § 1251 et seq; the Toxic Substances Control Act, 15 USC § 2601 et
seq; the Clean Air Act, 42 USC § 7401 et seq.; the Safe Drinking Water Act, 42
USC § 3803 et seq.; the Oil Pollution Act of 1990, 33 USC § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 USC § 11001
et seq.; the Hazardous Material Transportation Act, 49 USC § 1801 et seq.; and
the Occupational Safety and Health Act, 29 USC §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.
          “Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.
          “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs.
          “Equipment” means equipment (as that term is defined in the Code) and
includes machinery, machine tools, motors, furniture, furnishings, fixtures,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, or Inventory), wherever located,
including all attachments, accessories, accessions, replacements, substitutions,
additions, and improvements to any of the foregoing.

19



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto.
          “ERISA Affiliate” means (a) any Person subject to ERISA whose
employees are treated as employed by the same employer as the employees of any
Credit Party under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Credit Party under IRC Section 414(c), (c) solely for purposes
of Section 302 of ERISA and Section 412 of the IRC, any organization subject to
ERISA that is a member of an affiliated service group of which any Credit Party
is a member under IRC Section 414(m), or (d) solely for purposes of Section 302
of ERISA and Section 412 of the IRC, any Person subject to ERISA that is a party
to an arrangement with any Credit Party and whose employees are aggregated with
the employees of any Credit Party under IRC Section 414(o).
          “Event of Default” has the meaning set forth in Section 8.
          “Excess Availability” means, as of any date of determination, the
amount equal to Availability minus the aggregate amount, if any, of all trade
payables of the Credit Parties aged in excess of historical levels with respect
thereto and all book overdrafts of the Credit Parties in excess of historical
practices with respect thereto, in each case as determined by Agent in its
Permitted Discretion.
          “Exchange Act” means the Securities Exchange Act of 1934, as in effect
from time to time.
          “Excluded Assets” means (a) any lease, license, contract, property
right or agreement to which any Credit Party is a party or any of its rights or
interests thereunder if and to the extent that a security interest is prohibited
by or in violation of (i) any law, rule or regulation applicable to such Credit
Party, or (ii) a term, provision or condition of or under, any such lease,
license, contract, property right or agreement (unless in either clause (i) or
(ii) above such law, rule or regulation or such term, provision or condition
would be rendered unenforceable against the Loans pursuant to Sections 9-406,
9-407, or 9-408 of the applicable Uniform Commercial Code); (b) any Stock or
Stock Equivalents representing more than 66% of the outstanding voting stock
issued by any entity organized under the laws of a jurisdiction other than the
United States or a state thereof; (c) any assets of an Unrestricted Subsidiary
or any assets of or Stock or Stock Equivalents in any of an Unrestricted
Subsidiary’s direct or indirect subsidiaries; or (d) any assets of any
Immaterial Subsidiary that is not a Credit Party.
          “Excluded Subsidiary” means any Subsidiary that is organized under the
laws of a jurisdiction other than the United States of America or any state
thereof or the District of Columbia.
          “Executive Order” has the meaning set forth in Section 5.23.

20



--------------------------------------------------------------------------------



 



          “Existing Lenders” has the meaning set forth in the Recitals hereto.
          “Fair Share” has the meaning set forth in Section 17.2.
          “Fair Share Contribution Amount” has the meaning set forth in
Section 17.2.
          “Fair Share Shortfall” has the meaning set forth in Section 17.2.
          “Fee Letter” means that certain fee letter, dated as of even date
herewith, between Borrower and Agent, in form and substance satisfactory to
Agent.
          “FEIN” means Federal Employer Identification Number.
          “Fin 48” means the Financial Accounting Standards Board Interpretation
No. 48.
          “Funding Date” means the date on which a Borrowing occurs.
          “Funding Guarantor” has the meaning set forth in Section 17.2.
          “Funding Losses” has the meaning set forth in Section 2.13(b)(ii).
          “GAAP” means generally accepted accounting principles as in effect
from time to time in the United States, consistently applied.
          “General Intangibles” means the following general intangibles of any
Credit Party: payment intangibles, contract rights, rights to payment, rights
arising under common law, statutes, or regulations, choses or things in action,
goodwill, patents, trade names, trade secrets, trademarks, servicemarks,
copyrights, blueprints, drawings, purchase orders, customer lists, route lists,
computer programs, information contained on computer disks or tapes, software,
literature, reports and catalogs, and any and all supporting obligations of any
Credit Party in respect thereof.
          “Governing Documents” means, with respect to any Person, the
certificate or articles of incorporation, by-laws, or other organizational
documents of such Person.
          “Governmental Authority” means any federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.
          “Gross Collateral Availability” means, as of any date of
determination, the Borrowing Base, less the Letter of Credit Usage, less the
then extant amount of outstanding Advances.

21



--------------------------------------------------------------------------------



 



          “Group Concentration Account” means the Deposit Account over which
Agent has control pursuant to a deposit account control agreement that acts as
the repository for the disbursement and funding of a subsidiary or group of
subsidiaries and described on Schedule D-2.
          “Group Members” has the meaning set forth in Section 5.24.
          “Guaranteed Obligations” has the meaning set forth in Section 17.1.
          “Guarantor” means Parent and any Wholly Owned Domestic Subsidiary of
Borrower that is a Restricted Subsidiary or any Restricted Subsidiary of the
Parent that guarantees or otherwise provides direct credit support for any
Indebtedness of the Parent of the type listed in clause (a) or (b) of the
definition of Indebtedness, each party to the Guaranty.
          “Guaranty” means the guaranty of each Guarantor set forth in
Section 17.
          “Hazardous Materials” means (a) substances that are defined or listed
in, or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.
          “Hedge Agreement” means any and all agreements or documents now
existing or hereafter entered into by any Credit Party that provide for an
interest rate, credit, commodity or equity swap, cap, floor, collar, forward
foreign exchange transaction, currency swap, cross currency rate swap, currency
option, or any combination of, or option with respect to, these or similar
transactions, for the purpose of hedging such Credit Party’s exposure to
fluctuations in interest or exchange rates, loan, credit exchange, security, or
currency valuations or commodity prices.
          “Holdout Lender” has the meaning set forth in Section 15.2(a).
          “Home Office Account” has the meaning set forth in Section 2.7(a).
          “Immaterial Subsidiary” means any Subsidiary of the Parent designated
in writing by Borrower to the Agent whose total assets or revenues (in each case
on a Consolidated basis with its Subsidiaries) are less than 3% of the total
assets or revenues of Parent and the Restricted Subsidiaries, taken as a whole;
provided, however, that the

22



--------------------------------------------------------------------------------



 



aggregate total assets or revenues of all such subsidiaries designated as
“Immaterial Subsidiaries” (on a Consolidated basis with their Subsidiaries),
shall not exceed 5% of the total assets or revenue of the Parent and the
Restricted Subsidiaries, taken as a whole.
          “Indebtedness” means, without duplication, (a) all obligations for
borrowed money, (b) all obligations evidenced by bonds, debentures, notes, or
other similar instruments and all reimbursement or other obligations in respect
of letters of credit, bankers acceptances, interest rate swaps, or other
financial products, (c) all obligations as a lessee under Capital Leases, (d)
all obligations or liabilities of others secured by a Lien on any asset of a
Person or its Subsidiaries, irrespective of whether such obligation or liability
is assumed, (e) all obligations to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business), (f) all
obligations owing under Hedge Agreements, and (g) any obligation guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (f) above.
          “Indemnified Liabilities” has the meaning set forth in Section 11.3.
          “Indemnified Person” has the meaning set forth in Section 11.3.
          “Indenture” means that certain Indenture dated as of July 28, 2003 by
and among Borrower, the guarantors named therein and Wells Fargo Bank Minnesota,
National Association, as trustee, as amended, restated, supplemented or
otherwise modified from time to time as permitted hereby.
          “Individual Store Accounts” has the meaning set forth in
Section 2.7(a).
          “Initial Syndication Date” means the date on which the Agent has
notified the Borrower that the syndication of the Revolver Commitments has been
completed and the Agent has reached its “hold level” as contemplated by the Fee
Letter.
          “Insolvency Proceeding” means any proceeding commenced by or against
any Person under any provision of the Bankruptcy Code or under any other state
or federal bankruptcy or insolvency law, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, or other similar
relief.
          “Intangible Assets” means, with respect to any Person, that portion of
the book value of all of such Person’s assets that would be treated as
intangibles under GAAP.
          “Intellectual Property” has the meaning given such term in the Pledge
and Security Agreement.

23



--------------------------------------------------------------------------------



 



          “Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of the date hereof, among Agent, Citicorp North America, Inc. as
administrative agent for the lenders under the Term Loan Agreement, Borrower and
the Credit Parties.
          “Interest Period” means, with respect to each LIBOR Rate Loan, a
period commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter, as elected by the
Borrower pursuant to Section 2.13 and subject to Section 2.13(d)(ii)(y);
provided, however, that (a) if any Interest Period would end on a day that is
not a Business Day, such Interest Period shall be extended (subject to clauses
(c)-(e) below) to the next succeeding Business Day, (b) interest shall accrue at
the applicable rate based upon the LIBOR Rate from and including the first day
of each Interest Period to, but excluding, the day on which any Interest Period
expires, (c) any Interest Period that would end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day, (d) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, 3, or 6 months after the date on which the
Interest Period began, as applicable, and (e) Borrower may not elect an Interest
Period which will end after the Maturity Date.
          “Inventory” means inventory (as that term is defined in the Code).
          “Investment” means, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, or capital contributions (excluding (a) commission,
travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.
          “Investment Property” means investment property (as that term is
defined in the Code), and any and all supporting obligations in respect thereof.
          “IRB” means an industrial revenue bond issued by the city of Topeka,
Kansas to a Credit Party pursuant to the City of Topeka resolution No. 7102
adopted and approved on November 14, 2000 or any similar resolution authorizing
an industrial revenue bond.
          “IRC” means the Internal Revenue Code of 1986, as in effect from time
to time.

24



--------------------------------------------------------------------------------



 



          “Issuing Lender” means WFRF or any Affiliate thereof or any other
Lender that, at the request of Borrower and with the consent of Agent, agrees,
in such Lender’s sole discretion, to become an Issuing Lender for the purpose of
issuing L/Cs or L/C Undertakings pursuant to Section 2.12.
          “Joint Venture” means a corporation, limited liability company, joint
venture or similar limited liability legal entity formed in order to conduct a
common venture or enterprise between two or more Persons.
          “L/C” has the meaning set forth in Section 2.12(a).
          “L/C Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.
          “L/C Undertaking” has the meaning set forth in Section 2.12(a).
          “Leased Store Location” means any store for which any Credit Party has
a leasehold interest.
          “Lender” and “Lenders” have the respective meanings set forth in the
preamble to this Agreement, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 14.1.
          “Lender Group” means, individually and collectively, each of the
Lenders (including the Issuing Lender) and Agent.
          “Lender Group Expenses” means all (a) costs or expenses (including
taxes, and insurance premiums) required to be paid by any Credit Party under any
of the Loan Documents that are paid, advanced, or incurred by the Lender Group,
(b) reasonable fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with any Credit Party, including, fees or charges
for photocopying, notarization, couriers and messengers, telecommunication,
public record searches (including tax lien, litigation, and UCC searches),
filing, recording, publication, appraisal (including periodic collateral
appraisals or business valuations to the extent of the fees and charges (and up
to the amount of any limitation) set forth in the Loan Documents),
(c) reasonable costs and expenses incurred by Agent in the disbursement of funds
to any Credit Party or other members of the Lender Group (by wire transfer or
otherwise), (d) reasonable charges paid or incurred by Agent resulting from the
dishonor of checks, (e) reasonable costs and expenses paid or incurred by the
Lender Group to correct any default or enforce any provision of the Loan
Documents, or in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) audit fees and expenses of Agent related to audit examinations
of the Books (provided that, so long as no Default or Event of Default or
Triggering Period has occurred and is continuing and so long as the aggregate
amount of Advances outstanding does not exceed $100,000,000, Agent shall be
limited to

25



--------------------------------------------------------------------------------



 



reimbursement for a maximum of two (2) such audit examinations per annum) to the
extent of the fees and charges (and up to the amount of any limitation) set
forth in the Loan Documents, (g) reasonable costs and expenses of third party
claims or any other suit paid or incurred by the Lender Group in enforcing or
defending the Loan Documents or in connection with the transactions contemplated
by the Loan Documents or the Lender Group’s relationship with any Credit Party,
(h) Agent’s reasonable costs and expenses (including attorneys fees) incurred in
advising, structuring, drafting, reviewing, administering, syndicating, or
amending the Loan Documents, and (i) Agent’s and each Lender’s reasonable costs
and expenses (including attorneys, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning any Credit Party or in exercising rights or remedies under the Loan
Documents), or defending the Loan Documents, irrespective of whether suit is
brought, or in taking any Remedial Action concerning the Collateral.
          “Lender-Related Person” means, with respect to any Lender, such
Lender, together with such Lender’s Affiliates, officers, directors, employees,
attorneys, and agents.
          “Letter of Credit” means an L/C or an L/C Undertaking, as the context
requires.
          “Letter of Credit Usage” means, as of any date of determination, the
aggregate undrawn amount of all outstanding Letters of Credit.
          “LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).
          “LIBOR Notice” means a written notice in the form of Exhibit L-1.
          “LIBOR Option” has the meaning set forth in Section 2.13.
          “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan,
the rate per annum determined by Agent (rounded upwards, if necessary, to the
next 1/100%) by dividing (a) the Base LIBOR Rate for such Interest Period, by
(b) 100% minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.
          “LIBOR Rate Loan” means each portion of an Advance that bears interest
at a rate determined by reference to the LIBOR Rate.
          “Lien” means any interest in an asset securing an obligation owed to,
or a claim by, any Person other than the owner of the asset, irrespective of
whether (a) such interest is based on the common law, statute, or contract,
(b) such interest is recorded or perfected, and (c) such interest is contingent
upon the occurrence of some future event or events or the existence of some
future circumstance or circumstances. Without limiting the

26



--------------------------------------------------------------------------------



 



generality of the foregoing, the term “Lien” includes the lien or security
interest arising from a mortgage, deed of trust, encumbrance, pledge,
hypothecation, assignment, deposit arrangement, security agreement, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also includes reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.
          “Loans” means Base Rate Loans and LIBOR Rate Loans.
          “Loan Account” has the meaning set forth in Section 2.10.
          “Loan Documents” means this Agreement, the Intercreditor Agreement,
the Collateral Documents, the Cash Management Agreements, the Credit Card
Agreements, the Customs Broker Agreements, the Disbursement Letter, the Fee
Letter, the Letters of Credit, any note or notes executed by Borrower in
connection with this Agreement and payable to a member of the Lender Group, and
any other agreement entered into, now or in the future, by any Credit Party and
the Lender Group in connection with this Agreement or otherwise relating to the
Obligations.
          “Material Adverse Change” means (a) a material adverse change in the
business, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Borrower, the Parent and the Restricted
Subsidiaries taken as a whole, (b) a material impairment of the Credit Parties’
ability to perform their obligations under the Loan Documents to which they are
parties or of the Lender Group’s ability to enforce the Obligations or realize
upon the Collateral, or (c) a material impairment of the enforceability or
priority of the Agent’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of any Credit Party.
          “Material Adverse Effect” means an effect that results in or causes,
or would reasonably be expected to result in or cause, a Material Adverse
Change.
          “Material Credit Party” means each of Borrower, Parent, Payless
Missouri and any other Credit Party other than Immaterial Subsidiaries.
          “Maturity Date” has the meaning set forth in Section 3.4.
          “Maximum Revolver Amount” means $350,000,000 plus the amount, if any,
of any increase permitted by Section 2.2 (after which increase, the Maximum
Revolver Amount shall not exceed $400,000,000).
          “Merger” means that certain merger of the Acquisition Subsidiary with
and into the Target pursuant to the terms of the Merger Agreement.

27



--------------------------------------------------------------------------------



 



          “Merger Agreement” means that certain Agreement and Plan of Merger,
dated as of May 22, 2007, by and between the Target, the Borrower and the
Acquisition Subsidiary.
          “Merger Funding Date” means the date that the Merger is consummated.
          “Mortgages” means the mortgages, deeds of trust or other real estate
security documents made or required herein to be made by the Borrower or any
other Credit Party, each in form and substance reasonably satisfactory to the
Agent.
          “Mortgage Supporting Documents” means, with respect to any Mortgage
for a parcel of owned Real Property, each document (including title policies or
marked-up unconditional insurance binders (in each case, together with copies of
all documents referred to therein), maps, ALTA or TLTA, if applicable, as-built
surveys, in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Agent for such title insurer to deliver
endorsements to such title insurance as reasonably requested by the Agent,
environmental assessments and reports and evidence regarding recording and
payment of fees, insurance premium and taxes) that the Agent may reasonably
request, to create, register, perfect, maintain, evidence the existence,
substance, form or validity of or enforce a valid and enforceable first priority
Lien on such parcel of owned Real Property in favor of the Agent for the benefit
of the Secured Parties (as defined in the Pledge and Security Agreement),
subject only to such Liens as the Agent may approve.
          “Net Liquidation Percentage” means the percentage of the perpetual
value of each Credit Party’s Eligible Inventory that is estimated to be
recoverable in an orderly liquidation of such Inventory, such percentage to be
calculated as an average of the then current month’s average Net Liquidation
Percentage and the average Net Liquidation Percentage for the preceding month as
determined from time to time by a qualified appraisal company selected by Agent
with Borrower’s consent, which consent shall not be unreasonably withheld.
          “Non-Owned Storage Facility” means any distribution center or
warehouse facility leased by any Credit Party, together with any other location
where Inventory of any Credit Party is stored or held pursuant to a lease,
bailment, warehousing or similar arrangement, which location (a) is not owned by
a Credit Party, and (b) is not a Leased Store Location or a Pool Location.
          “Obligations” means all loans, Advances, debts, principal, interest
(including any interest that, but for the commencement of an Insolvency
Proceeding, would have accrued), contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrower’s Loan Account pursuant hereto), obligations
(including indemnification obligations), fees (including the fees provided for
in the Fee Letter), charges, costs, Lender Group Expenses (including any fees or
expenses that, but for the commencement of an Insolvency Proceeding, would have
accrued), Banking Services Obligations, lease payments, guaranties, covenants,
and duties of any kind and

28



--------------------------------------------------------------------------------



 



description owing by any Credit Party to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all Lender Group Expenses that the Credit Parties are required to pay or
reimburse by the Loan Documents, by law, or otherwise. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.
          “Obligee Guarantor” has the meaning set forth in Section 17.7.
          “Originating Lender” has the meaning set forth in Section 14.1(e).
          “Overadvance” has the meaning set forth in Section 2.5.
          “Parent” means Payless ShoeSource, Inc., a Delaware corporation.
          “Participant” has the meaning set forth in Section 14.1(e).
          “Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et
seq.).
          “Payless Missouri” means Payless ShoeSource, Inc., a Missouri
corporation.
          “Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions at or prior to the consummation
of the Proposed Acquisition: (a) the Agent shall receive prior written notice of
such Proposed Acquisition, which notice shall include, without limitation, a
reasonably detailed description of such Proposed Acquisition; (b) the Investment
in such Permitted Acquisition is permitted under clause (i) or (j) of
Section 7.10; (c) the Borrower (or the Parent or the Subsidiary making such
Proposed Acquisition) and the Proposed Acquisition Target shall have executed
such documents and taken such actions as may be required under Section 5.14;
(d) the Agent shall have received copies of the agreements, related contracts,
instruments and all opinions, certificates, lien search results and other
documents, in each case to the extent actually received by any Credit Party (and
subject to agreement to such additional confidentiality requirements as may be
required to permit such Credit Party to deliver such copies), in each case
reasonably requested by the Agent; (e) Availability after giving effect to such
Proposed Acquisition is at least $50,000,000 both before and as projected by the
Borrower on a pro forma basis for the three month period following such Proposed
Acquisition or (f) at the time of such Proposed Acquisition and after giving
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) all representations and warranties contained in Article V
and in the other Loan Documents shall be true and correct in all material
respects and (iii) the Parent would be in compliance with the Consolidated
Coverage Test for the most recently ended Test Period, determined on a pro forma
basis after giving effect to such Proposed Acquisition (and the transactions
contemplated thereby, including the incurrence or assumption of any Indebtedness
in connection therewith).

29



--------------------------------------------------------------------------------



 



          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured, asset-based
lender) business judgment based upon a change in circumstances or new
information after the Closing Date.
          “Permitted Dispositions” means (a) sales or other dispositions of
Equipment that is substantially worn, damaged, or obsolete in the ordinary
course of business, (b) sales of Inventory to buyers in the ordinary course of
business, (c) the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents,
(d) the licensing, sublicensing or other similar ordinary course transfers (but
not sales) of intellectual property rights (on an exclusive or non-exclusive
basis) to the extent that the foregoing occurs on an arms-length basis and
(e) Store Closings in any fiscal year of the Borrower not in excess of the Store
Closing Basket.
          “Permitted Investments” means (a) Investments in cash and Cash
Equivalents, (b) Investments in negotiable instruments for collection,
(c) advances made in connection with purchases of goods or services in the
ordinary course of business, (d) Investments made by one Credit Party in another
Credit Party, (e) Investments received in settlement of amounts due to any
Credit Party effected in the ordinary course of business or owing to any Credit
Party as a result of Insolvency Proceedings involving an Account Debtor or upon
the foreclosure or enforcement of any Lien in favor of such Credit Party,
(f) Subordinated Indebtedness or guaranties of Subsidiaries, in each case to the
extent permitted by Section 7.1, and (g) Investments in bonds issued by a
Governmental Authority in connection with the lease of property or equipment by
any Credit Party from such Governmental Authority, provided that such bonds are
secured by the lease payments required to be made by such Credit Party with
respect to such leased property and are issued in transactions which are in form
and substance substantially similar to those in which the Investments described
on Schedule 7.10 were made.
          “Permitted Liens” means (a) Liens held by Agent, (b) Liens for unpaid
taxes, assessments or governmental charges or levies that either (i) are not yet
delinquent, or (ii) do not constitute an Event of Default hereunder and are the
subject of Permitted Protests, (c) Liens existing on the date of this Agreement
and set forth on Schedule P-1, (d) the interests of lessors under operating
leases, (e) purchase money Liens or the interests of lessors under Capital
Leases to the extent that such Liens or interests secure Permitted Purchase
Money Indebtedness and so long as such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, (f) Liens arising by operation of law in
favor of warehousemen, landlords, carriers, mechanics, materialmen, laborers, or
suppliers, incurred in the ordinary course of business and not in connection
with the borrowing of money, and which Liens either (i) are for sums not yet
delinquent, or (ii) are the subject of Permitted Protests, (g) Liens arising
from deposits or pledges made or letters of credit issues in connection with
obtaining worker’s compensation or other unemployment insurance or to comply
with any applicable law, rule or regulation regarding social security,
unemployment or other employee benefits, (h) Liens, pledges or deposits to
secure performance of bids, tenders, leases, licenses, trade contracts,
statutory obligations, customs, surety, stay, performance and appeal

30



--------------------------------------------------------------------------------



 



bonds, and other obligations incurred in the ordinary course of business and not
in connection with the borrowing of money; provided that the Credit Parties may
elect to post cash and obtain cash secured letters of credit in lieu of posting
cash directly under this clause, (i) Liens resulting from any judgment or award
that is not an Event of Default hereunder, (j) with respect to any Real
Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof, (k)
encumbrances arising under leases or subleases of Real Property that do not, in
the aggregate, materially detract from the value of such Real Property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such Real Property, (l) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods, (m) Liens resulting from the filing of
precautionary UCC financing statements relating to operating leases of any
Credit Party which are entered into in the ordinary course of business and which
are limited solely to the assets subject thereto, (n) Liens incurred in
connection with the licensing of patents, trademarks, copyrights, and other
intellectual property rights of the Credit Parties and their Subsidiaries in the
ordinary course of business to Persons outside the United States or any U.S.
Territory for use solely outside of the United States or any U.S. Territory,
(o) Liens on assets not consisting of the Collateral that secure Indebtedness
under any IRB to which any Credit Party and any Governmental Authority is party
and (p) Liens on Collateral held by the Term Loan Agent to secure the Term Loan
Obligations to the extent permitted by the Intercreditor Agreement.
          “Permitted Protest” means the right of any Credit Party to protest any
Lien (other than any Lien that secures the Obligations), taxes (other than
payroll taxes or taxes that are the subject of a United States federal tax
lien), or rental payment, provided that (a) a reserve with respect to such
obligation is established on the Books in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by such
Credit Party, as applicable, in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.
          “Permitted Purchase Money Indebtedness” means, as of any date of
determination, Purchase Money Indebtedness incurred after the Closing Date in an
aggregate principal amount outstanding at any one time not in excess of
$75,000,000.
          “Permitted Reserves” means reserves on Availability imposed from time
to time by the Agent in its Permitted Discretion based upon the results of
appraisals and audits on Collateral.
          “Permitted Sale-Leasebacks” has the meaning assigned to that term in
Section 7.16.
          “Person” means natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts,

31



--------------------------------------------------------------------------------



 



land trusts, business trusts, or other organizations, irrespective of whether
they are legal entities, and governments and agencies and political subdivisions
thereof.
          “Pledge and Security Agreement” means an agreement, in substantially
the form of Exhibit G hereto, executed by the Borrower and each Guarantor.
          “Pledged Stock” has the meaning specified in the Pledge and Security
Agreement.
          “Pool Location” means any of the locations in the United States listed
on Schedule E-2, as such schedule is updated pursuant to Section 6.13.
          “Post-Closing Agreement” means that certain post-closing agreement,
dated as of even date herewith, between Borrower and Agent.
          “Prior Loan Agreement” has the meaning set forth in the Recitals
hereto.
          “Projections” means Parent’s and its Subsidiaries’ forecasted
(a) balance sheets, (b) profit and loss statements, and (c) cash flow
statements, all prepared on a basis consistent with Parent’s historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions.
          “Proposed Acquisition” means the proposed acquisition by the Borrower,
the Parent or any of the Restricted Subsidiaries of all or substantially all of
the assets or Stock of any Proposed Acquisition Target, or the merger of any
Proposed Acquisition Target with or into the Borrower, the Parent or any
Subsidiary of the Parent (and, in the case of a merger with the Borrower, with
the Borrower being the surviving corporation).
          “Proposed Acquisition Target” means any Person or group of Persons
engaged in a particular line of business or any operating division thereof
subject to a Proposed Acquisition.
          “Pro Forma Basis” means, as to any Person, for any events as described
in clauses (i) and (ii) below that occur subsequent to the commencement of a
period for which the financial effect of such events is being calculated, and
giving effect to the events for which such calculation is being made, such
calculation as will give pro forma effect to such events as if such events
occurred on the first day of the applicable Test Period:
          (i) in making any determination of Consolidated EBITDA or Consolidated
EBITDAR, pro forma effect shall be given to any Asset Sale and to any Permitted
Acquisition (or to any similar transaction or transactions that require a waiver
or consent of the Required Lenders pursuant to Section 7.3 or Section 7.10), in
each case that occurred during the Test Period (or, in the case of
determinations made pursuant to the definition of “Permitted Acquisition”
occurring during the Test Period

32



--------------------------------------------------------------------------------



 



or thereafter and through and including the date upon which the respective
Permitted Acquisition is consummated); and
          (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness incurred or assumed and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise incurred or permanently repaid during the Test Period (or, in the case
of determinations made pursuant to the definition of “Permitted Acquisition”,
occurring during the Test Period and through and including the date upon which
the respective Permitted Acquisition is consummated) shall be deemed to have
been incurred or repaid at the beginning of such period (if such Indebtedness
was incurred under this Agreement, such Indebtedness shall be deemed to be
outstanding for the entire Test Period for purposes of determining the Senior
Secured Leverage Ratio and the Total Leverage Ratio) and (y) interest expense of
such Person attributable to interest on any Indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods.
          Pro forma calculations made pursuant to the definition of “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of a Permitted Acquisition or Asset Sale (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 7.3 or Section 7.10), may include adjustments to reflect operating
expense reductions and other operating improvements or synergies implemented or
planned to be implemented and reasonably expected to result from such Permitted
Acquisition, Asset Sale or other similar transaction, to the extent that the
Borrower delivers to the Agent (i) a certificate of the Borrower signed by a
Responsible Officer setting forth such operating expense reductions and other
operating improvements or synergies and (ii) information and calculations
supporting in reasonable detail such estimated operating expense reductions and
other operating improvements or synergies.
          “Pro Rata Share” means, as of any date of determination: (i) prior to
the Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
Revolver Commitments of all Lenders, and (ii) from and after the time that the
Revolver Commitments have been terminated or reduced to zero, the percentage
obtained by dividing (y) the aggregate outstanding principal amount of such
Lender’s Advances plus such Lender’s ratable portion of the Risk Participation
Liability with respect to outstanding Letters of Credit by (z) the aggregate
outstanding principal amount of all Advances plus the aggregate amount of the
Risk Participation Liability with respect to outstanding Letters of Credit.
          “Purchase Money Indebtedness” means Indebtedness (other than the
Obligations, but including Capitalized Lease Obligations), incurred at the time
of, or within

33



--------------------------------------------------------------------------------



 



20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof, together with any refinancings
under Section 7.1(f).
          “Qualified Import Letter of Credit” means a Letter of Credit that
(a) is issued to facilitate the purchase by any Credit Party of Eligible
Inventory, (b) has an expiry date of less than 90 days and is otherwise in form
and substance acceptable to Agent, and (c) is issued to support an Underlying
Letter of Credit that only is drawable by the beneficiary thereof by the
presentation of, among other documents, such applicable documents satisfactory
to Agent as evidencing such Credit Party’s title to the subject Inventory.
          “Qualified Capital Stock” of any Person shall mean any Stock or Stock
Equivalents of such Person that is not Disqualified Stock.
          “Qualified Refinancing Indebtedness” means Indebtedness incurred to
refinance, in part, the Term Loan Obligations, on terms and conditions
satisfactory to the Administrative Agent and in an aggregate principal amount
not to exceed $450,000,000.
          “Qualified Restricted Subsidiary” means any Restricted Subsidiary that
is not a Credit Party and (a) is set forth on Schedule 1.1(b) and (b) that
satisfies each of the following requirements: (i) there are no restrictions,
directly or indirectly, on the ability of such Restricted Subsidiary to pay
dividends or make distributions to the holders of its Stock and Stock
Equivalents; and (ii) the Stock and Stock Equivalents of such Restricted
Subsidiary consist of Stock and Stock Equivalents majority owned by the Parent
and its Qualified Restricted Subsidiaries.
          “Real Property” means any estates or interests in real property now
owned or hereafter acquired by any Credit Party and the improvements thereto.
          “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.
          “Recovery Event” means any settlement of or payment in respect of any
property or casualty insurance claim or any taking under power of eminent domain
or by condemnation or similar proceeding of or relating to any property or asset
of the Parent or any of its Restricted Subsidiaries other than any settlement,
payment, taking or proceeding that results in cash consideration of less than
$1,000,000, individually.
          “Related Documents” means the Merger Agreement, the Subordinated Notes
Indenture, the Term Loan Agreement and each other document and instrument
executed with respect to any of the foregoing.
          “Remedial Action” means all actions taken to (a) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate, or in any way address
Hazardous Materials in the indoor or outdoor environment, (b) prevent or
minimize a release or threatened release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health

34



--------------------------------------------------------------------------------



 



or welfare or the indoor or outdoor environment, (c) perform any pre-remedial
studies, investigations, or post-remedial operation and maintenance activities,
or (d) conduct any other actions authorized by 42 USC § 9601.
          “Replacement Lender” has the meaning set forth in Section 15.2(a).
          “Report” has the meaning set forth in Section 16.17.
          “Required Closing Availability” means that Excess Availability is
equal to or exceeds $100,000,000.
          “Required Lenders” means, at any time, Lenders whose aggregate Pro
Rata Shares equal or exceed 50.1%.
          “Requirement of Law” means, with respect to any Person, the common law
and all federal, state, local and foreign laws, treaties, rules and regulations,
orders, judgments, decrees and other determinations of, concessions, grants,
franchises, licenses and other contractual obligations with, any Governmental
Authority or arbitrator, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
          “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board of Governors of the Federal Reserve System
(or any successor Governmental Authority) for determining the reserve
requirements (including any basic, supplemental, marginal, or emergency
reserves) that are in effect on such date with respect to eurocurrency funding
(currently referred to as “eurocurrency liabilities”) of that Lender, but so
long as such Lender is not required or directed under applicable regulations to
maintain such reserves, the Reserve Percentage shall be zero.
          “Reserves” has the meaning set forth in Section 2.1(b).
          “Responsible Officer” means, with respect to any Person, any of the
principal executive officers, managing members or general partners of such
Person but, in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of such Person.
          “Restricted Payment” means (a) any dividend or other distribution,
direct or indirect, on account of any shares of any Stock of any Credit Party
now or hereafter outstanding, except a dividend payable solely in shares of that
class of Stock to the holders of that class; (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of Stock of a Credit Party now or
hereafter outstanding; (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Stock of any Credit Party now or hereafter outstanding; and (d) any payment or
prepayment of principal of, premium,

35



--------------------------------------------------------------------------------



 



if any, or redemption, purchase, retirement, defeasance (including in-substance
or legal defeasance), sinking fund or similar payment with respect to, any
Subordinated Indebtedness.
          “Restricted Subsidiary” means any Subsidiary of the Borrower that is
not an Unrestricted Subsidiary.
          “Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or in the Assignment and Acceptance
pursuant to which such Lender became a Lender hereunder in accordance with the
provisions of Section 14.1 and as such amounts may be increased pursuant to
Section 2.2.
          “Revolver Increase” has the meaning assigned to that term in
Section 2.2.
          “Revolver Increase Notice” has the meaning assigned to that term in
Section 2.2.
          “Revolver Usage” means, as of any date of determination, the sum of
(a) the then extant amount of outstanding Advances, plus (b) the then extant
amount of the Letter of Credit Usage.
          “Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrower,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.
          “Sale-Leasebacks” has the meaning assigned to that term in
Section 7.16.
          “SEC” means the United States Securities and Exchange Commission and
any successor thereto.
          “Secured Obligations” has the meaning specified in the Pledge and
Security Agreement.
          “Securities Account Control Agreement” has the meaning specified in
the Pledge and Security Agreement.
          “Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness of the Parent
and the Restricted Subsidiaries that is secured by Liens outstanding as of such
date (minus the cash and Cash Equivalents of the Credit Parties that are not
subject to any Lien securing Indebtedness other than the Obligations or Term
Loan Obligations) to (b) the aggregate amount of Consolidated

36



--------------------------------------------------------------------------------



 



EBITDA of the Parent and the Restricted Subsidiaries for the most recently ended
Test Period.
          “Senior Subordinated Notes” means (i) those certain 8.25% Series A
Senior Subordinated Notes due 2013 and (ii) those certain 8.25% Series B Senior
Subordinated Notes due 2013, each issued by Borrower pursuant to the Indenture,
in each case as amended, restated, supplemented or otherwise modified from time
to time as permitted hereby.
          “Settlement” has the meaning set forth in Section 2.3(f)(i).
          “Settlement Date” has the meaning set forth in Section 2.3(f)(i).
          “Solvent” means, with respect to any Person on a particular date,
that, at fair valuations, the sum of such Person’s assets is greater than all of
such Person’s debts.
          “Stock” means all shares, options, warrants, interests,
participations, or other equivalents (regardless of how designated) of or in a
Person, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).
          “Stock Equivalents” means all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.
          “Store Closing Basket” means, with respect to any fiscal year of the
Borrower, Store Closings, net of Store Openings, in an amount up to 500 Store
Closings in such fiscal year, provided that in the event that the Credit Parties
are closing more than 100 stores at any one time, the Borrower shall, at Agent’s
request, hire a qualified inventory liquidation company reasonably satisfactory
to the Agent to conduct such Store Closings on terms satisfactory to Agent in
its Permitted Discretion; provided, that at no time will the total number of
stores owned or franchised by the Group Members be lower than 3,500.
          “Store Closings” means the closing, sale, sublease or franchise or
other disposition of stores operated by Borrower or any Restricted Subsidiary in
a manner consistent with the past business practices of the Borrower and the
Restricted Subsidiaries or the Closing Date Business Plan (involving store
closing sales and liquidations of store inventory on site).
          “Store Openings” means the opening of stores, including the purchase
of a franchise, operated by Borrower or any Restricted Subsidiary in a manner
consistent with the past business practices of the Borrower and the Restricted
Subsidiaries or the Closing Date Business Plan (involving store openings).

37



--------------------------------------------------------------------------------



 



          “Subordinated Indebtedness” means (a) all Indebtedness under the
Indenture and (b) (i) any other public Indebtedness of the Credit Parties
subordinated in right of payment to the Obligations pursuant to documentation
containing material terms, including subordination provisions substantially
similar to those set forth in the Indenture and (ii) all private Indebtedness of
the Credit Parties subordinated in right of payment to the Obligations pursuant
to documentation containing market terms and conditions consistent with private
subordinated indebtedness of such type, in each case pursuant to this clause
(b), satisfactory to Agent in its Permitted Discretion.
          “Subordinated Notes Indenture” means the Indenture, dated as of
July 28, 2003, between Borrower and Wells Fargo Bank Minnesota, National
Association, as trustee.
          “Subsidiary” of a Person means a corporation, partnership, limited
liability company, or other entity in which that Person directly or indirectly
owns or controls the shares of Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
          “Swing Lender” means WFRF or any other Lender that, at the request of
Borrower and with the consent of Agent agrees, in such Lender’s sole discretion,
to become the Swing Lender under Section 2.3(d).
          “Swing Loan” has the meaning set forth in Section 2.3(d)(i).
          “Target” means The Stride Rite Corporation.
          “Target Shares” means 100% of the shares of Target’s publicly traded
common stock.
          “Taxes” has the meaning set forth in Section 16.11.
          “Term Agent” means Citicorp North America, Inc., in its capacity as
administrative agent under the Term Loan Agreement.
          “Term Loan Agreement” means that certain Term Loan Agreement, dated as
of the date hereof, among the Borrower, the Credit Parties, the Term Agent as
administrative agent and lender thereunder and the other lenders party thereto.
          “Term Loan Documents” means, collectively, the Term Loan Agreement,
all guaranties, pledges, security agreements and similar agreements entered into
in connection therewith to guaranty or secure any Term Loan Obligations and each
other certificate, agreement and other document entered into in connection
therewith (other than the Intercreditor Agreement)
          “Term Loan Obligations” has the meaning set forth in Section 7.1(b).

38



--------------------------------------------------------------------------------



 



          “Term Loans” means those loans outstanding under the Term Loan
Agreement, as amended, modified or supplemented from time to time to the extent
permitted pursuant to Section 7.14 hereof and pursuant to the Intercreditor
Agreement, and any refinancing permitted pursuant to Section 7.1(f) hereof.
          “Term Priority Collateral” has the meaning set forth in the
Intercreditor Agreement.
          “Test Period” shall mean, for any determination under this Agreement,
the period of the most recently ended four consecutive fiscal quarters of the
Parent for which financial statements have been delivered to the Agent pursuant
to Section 6.3.
          “Total Assets” means the total amount of all assets of the Borrower,
the Parent and the Restricted Subsidiaries, determined on a Consolidated basis
as shown on the most recent balance sheet of the Parent.
          “Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness of the Parent and the Restricted
Subsidiaries outstanding as of such date (minus the cash and Cash Equivalents of
the Loan Parties that are not subject to any Lien securing Indebtedness other
than the Obligations or Term Loan Obligations) to (b) the aggregate amount of
Consolidated EBITDA of the Parent and the Restricted Subsidiaries for the most
recently ended Test Period.
          “Transactions” means, collectively, the Tender Offer, the Merger,
entry into the Term Loan Agreement and the transactions contemplated thereby and
the transactions contemplated hereby.
          “Triggering Period” means a period (a) commencing on the earliest to
occur of (i) the occurrence and continuation of an Event of Default, or (ii) the
date on which Availability shall be less than $35,000,000 and (b) continuing
until such time as, for a period of fifteen (15) consecutive days, both
(x) Availability shall be equal to or in excess of $40,000,000 and (y) there
shall not have occurred and be continuing any Event of Default.
          “United States” and “U.S.” mean the United States of America.
          “Underlying Issuer” means a third Person which is the beneficiary of
an L/C Undertaking or Qualified Import Letter of Credit and which has issued a
letter of credit at the request of the Issuing Lender for the benefit of any
Credit Party.
          “Underlying Letter of Credit” means a letter of credit that has been
issued by an Underlying Issuer.
          “Unrestricted Subsidiary” shall mean any Subsidiary of the Parent that
is acquired or created after the Closing Date and designated by the board of
directors of the Parent as an “Unrestricted Subsidiary” hereunder by written
notice to the Agent and listed on

39



--------------------------------------------------------------------------------



 



Schedule 6.15 hereto, any Subsidiary of such Unrestricted Subsidiary and any
Subsidiary designated as an “Unrestricted Subsidiary” under the Term Loan
Agreement.
          “U.S. Territory” means each of the U.S. Virgin Islands, Guam and
Saipan.
          “Voidable Transfer” has the meaning set forth in Section 18.7.
          “Wells Fargo” means Wells Fargo Bank, National Association, a national
banking association.
          “WFRF” means Wells Fargo Retail Finance, LLC, a Delaware limited
liability company.
          “Wholly Owned Domestic Subsidiary” means each Subsidiary of the
Borrower or any Guarantor, all of the Stock of which (other than director’s
qualifying shares, as may be required by law) is owned by such Person, either
directly or indirectly through one or more Subsidiaries of such Person, that is
organized under the laws of the United States of America or any State or
political subdivision thereof.
          “Winston” has the meaning set forth in Section 16.19.
     1.2 Accounting TermsAll accounting terms not specifically defined herein
shall be construed in accordance with GAAP. When used herein, the term
“financial statements” shall include the notes and schedules thereto. Whenever
the term “Borrower” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Borrower and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.
               (b) If any change in the accounting principles used in the
preparation of the most recent financial statements referred to in Section 6.3
is hereafter required or permitted by the rules, regulations, pronouncements and
opinions of the Financial Accounting Standards Board or the American Institute
of Certified Public Accountants (or any successors thereto) and such change is
adopted by the Borrower with the agreement of the Borrower’s accountants and
results in a change in any of the calculations required by Article VII that
would not have resulted had such accounting change not occurred, the parties
hereto agree to enter into negotiations in order to amend such provisions so as
to equitably reflect such change such that the criteria for evaluating
compliance with such covenants by the Borrower shall be the same after such
change as if such change had not been made; provided, however, that no change in
GAAP that would affect a calculation that measures compliance with any covenant
contained in Article VII shall be given effect until such provisions are amended
to reflect such changes in GAAP.
     1.3 Code. Any terms used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein.

40



--------------------------------------------------------------------------------



 



     1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement or any
other Loan Document refer to this Agreement or such other Loan Document, as the
case may be, as a whole and not to any particular provision of this Agreement or
such other Loan Document, as the case may be. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement or in the other Loan Documents to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to the repayment in full or satisfaction
in full of the Obligations shall mean the repayment in full in cash (or cash
collateralized in accordance with the terms hereof) of all Obligations other
than contingent indemnification Obligations that, at such time, are allowed by
the applicable member of the Lender Group to remain outstanding and are not
required to be repaid or cash collateralized pursuant to the provisions of this
Agreement. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns. Any requirement of a writing contained herein
or in the other Loan Documents shall be satisfied by the transmission of a
Record and any Record transmitted shall constitute a representation and warranty
as to the accuracy and completeness of the information contained therein.
     1.5 Schedules and Exhibits. All of the schedules and exhibits attached to
this Agreement shall be deemed incorporated herein by reference.
2. LOAN AND TERMS OF PAYMENT.
     2.1 Revolver Advances. (a) Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each Lender agrees (severally,
not jointly or jointly and severally) to make advances (“Advances”) to Borrower
in an amount at any one time outstanding not to exceed such Lender’s Pro Rata
Share of an amount equal to the lesser of (i) the Maximum Revolver Amount less
the Letter of Credit Usage, or (ii) the Borrowing Base less the Letter of Credit
Usage.
               (b) Anything to the contrary in this Section 2.1 notwithstanding,
Agent shall have the right to establish and modify Permitted Reserves against
Availability in such amounts, and with respect to such matters, as Agent in its
Permitted Discretion shall deem necessary or appropriate, including with respect
to (i) shrinkage (so as to bring perpetual records in line with historical
levels), (ii) potential liabilities to customers, including without limitation,
in connection with merchandise deposits, returns, merchandise credits, gift
certificates, and frequent shopper programs, (iii) bad debt write-downs,
discounts, advertising allowances, credits, or increases in other

41



--------------------------------------------------------------------------------



 



dilutive items with respect to Accounts, (iv) unpaid freight charges,
warehousing or storage charges, taxes, duties, and other similar unpaid costs
associated with the acquisition of Inventory, (v) sums that any Credit Party is
required to pay (such as taxes, assessments, insurance premiums, or, in the case
of leased assets, rents or other amounts payable under such leases) and has
failed to pay under any Section of this Agreement or any other Loan Document,
(vi) damaged goods, refurbished goods, goods returned for resale and similar
goods, (vii) Eligible U.S. Territory Inventory, and (viii) amounts owing by any
Credit Party to any Person to the extent secured by a Lien on, or trust over,
any of the Collateral (other than any existing Permitted Lien set forth on
Schedule P-1 which is specifically identified thereon as entitled to have
priority over the Agent’s Liens), which Lien or trust, in the Permitted
Discretion of Agent likely would have a priority superior to the Agent’s Liens
(such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral. In addition to the foregoing, Agent
shall have the right at any time Revolver Usage is in excess of $100,000,000,
subject to the any other limitations contained herein or in the Loan Documents,
to have the Collateral reappraised by a qualified company selected by Agent from
time to time after the Closing Date for the purpose of re-determining the value
of Eligible Accounts or Eligible Inventory and modifying Advance Rates and, as a
result, re-determining the Borrowing Base; provided that unless an Event of
Default is continuing or a Triggering Period has occurred and is continuing, the
Borrower shall only be responsible for the expenses incurred for two such
appraisals or audits in any 12 month period.
               (c) The Lenders shall have no obligation to make additional
Advances hereunder to the extent such additional Advances would cause the
Revolver Usage to exceed the Maximum Revolver Amount.
               (d) Amounts borrowed pursuant to this Section 2.1 may be repaid
and, subject to the terms and conditions of this Agreement, reborrowed at any
time during the term of this Agreement.
     2.2 Revolver Increase. On and after the Initial Syndication Date and until
(but not including) the Maturity Date, Borrower may, at its option at any time
on a single occasion, seek to increase (the “Revolver Increase”) the Maximum
Revolver Amount by up to $50,000,000 (after giving effect to which the Maximum
Revolver Amount shall not exceed $400,000,000 less the aggregate amount of
reductions to the Revolver Commitments effected on or prior to the date of the
Revolver Increase) upon at least 30 days (but not more than 45 days) written
notice (“Revolver Increase Notice”) to the Agent (which notice Agent shall
promptly deliver to the Lenders). The Revolver Increase Notice shall (a) specify
the date upon which the Revolver Increase is requested to occur, (b) be
delivered at a time when no Default or Event of Default has occurred and is
continuing (and the effectiveness of the Revolver Increase shall be subject to
no Default or Event of Default existing of the time of the Revolver Increase)
and (c) certify that the Revolver Increase will not violate or conflict

42



--------------------------------------------------------------------------------



 



with the terms of any Indebtedness or any other contract, agreement, instrument
or obligation of any Credit Party (and which notice will be accompanied by an
opinion of counsel to Credit Parties on terms satisfactory to Agent in its
Permitted Discretion to the effect that, among other matters, the Revolver
Increase constitutes a “Senior Claim” under and as defined in the Intercreditor
Agreement and that there is no conflict with the Credit Parties’ other
Indebtedness or any such contract, agreement, instrument or obligation).
Borrower shall, after giving a Revolver Increase Notice, offer the Revolver
Increase (i) first on a pro-rata basis to the Lenders, which each Lender may in
its sole and absolute discretion accept or decline (it being understood that any
Lender not affirmatively committing in writing to its pro-rata portion shall be
deemed to have declined), (ii) second, if any Lender has declined its pro rata
share or any part thereof, such remaining amounts on a non pro-rata basis to the
Lenders accepting their pro rata share of the Revolver Increase and (iii) third,
to other Eligible Transferees. Agent agrees to use its reasonable efforts to
syndicate any remaining portion of the Revolver Increase to other Eligible
Transferees; provided, however, that the minimum final allocated Revolver
Commitment of each Eligible Transferee that is not a Lender shall be equal to or
in excess of $5,000,000. No increase in the Maximum Revolver Amount shall become
effective until all existing and new Lenders committing to the Revolver Increase
have delivered to the Agent a writing in form reasonably satisfactory to the
Agent pursuant to which such existing Lenders state the amount of their Revolver
Increase and any such new Lenders state the amount of their Revolver Commitment
and agree to assume and accept the obligations and rights of a Lender hereunder
and any such new and increasing Lenders agree to make an Advance such that the
outstanding Advances of such new Lender or increasing Lender constitute a
proportional amount of the aggregate outstanding Advances based on the Revolver
Commitment of such new Lender. Any Advance as a result of an increase to the
Revolver Commitment pursuant to this Section 2.2 shall be subject to the terms
and conditions contained in this Agreement. Upon the increase of the Revolver
Commitment pursuant to this Section 2.2, Schedule C-1 shall be deemed amended
and replaced with a new Schedule C-1 reflecting the new Revolver Commitments
hereunder.
          2.3 Borrowing Procedures and Settlements.
               (a) Procedure for Borrowing. Each Borrowing shall be made by an
irrevocable written request by an Authorized Person delivered to Agent (which
notice must be received by Agent no later than 1:00 p.m. (New York time) on the
Business Day prior to the date that is the requested Funding Date (subject to
Section 2.13(b)(i) in the case of any LIBOR Rate Loan) specifying (i) the amount
of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day; provided, however, that in the case of a request for Swing Loan in
an amount of $35,000,000, or less, such notice will be timely received if it is
received by Agent no later than 1:00 p.m. (New York time) on the Business Day
that is the requested Funding Date) specifying (i) the amount of such Borrowing,
and (ii) the requested Funding Date, which shall be a Business Day. At Agent’s
election, in lieu of delivering the above-described written request, any
Authorized Person may give Agent electronic notice of such request by the
required time. In such circumstances, Borrower agrees that any such electronic
notice will be confirmed in writing within 24 hours of the giving of such notice

43



--------------------------------------------------------------------------------



 



and the failure to provide such written confirmation shall not affect the
validity of the request.
                    (b) Agent’s Election. Promptly after receipt of a request
for a Borrowing pursuant to Section 2.3(a), Agent shall elect, in its
discretion, (i) to have the terms of Section 2.3(c) apply to such requested
Borrowing, or (ii) if the Borrowing is for an Advance, to request Swing Lender
to make a Swing Loan pursuant to the terms of Section 2.3(d) in the amount of
the requested Borrowing; provided, however, that (i) if Swing Lender declines in
its sole discretion to make a Swing Loan pursuant to Section 2.3(d), Agent shall
elect to have the terms of Section 2.3(c) apply to such requested Borrowing; and
(ii) if a notice requesting a LIBOR Rate Loan has been timely delivered per
Section 2.13(b)(i), Agent shall not have the option to request Swing Lender to
make such Borrowing as a Swing Loan.
                    (c) Making of Loans.
          (i) In the event that Agent shall elect to have the terms of this
Section 2.3(c) apply to a requested Borrowing as described in Section 2.3(b),
then promptly after receipt of a request for a Borrowing pursuant to Section
2.3(a), Agent shall notify the Lenders, not later than 4:00 p.m. (New York time)
on the Business Day immediately preceding the Funding Date applicable thereto,
by telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested Borrowing available to Agent in immediately available funds, to
Agent’s Account, not later than 1:00 p.m. (New York time) on the Funding Date
applicable thereto. After Agent’s receipt of the proceeds of such Advances,
Agent shall make the proceeds thereof available to Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Borrower’s Designated Account; provided, however, that,
subject to the provisions of Section 2.3(i), Agent shall not request any Lender
to make, and no Lender shall have the obligation to make, any Advance if Agent
shall have actual knowledge that (1) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, or
(2) the requested Borrowing would exceed the Availability on such Funding Date.
          (ii) Unless Agent receives notice from a Lender on or prior to the
Closing Date or, with respect to any Borrowing after the Closing Date, prior to
noon (New York time) on the date of such Borrowing, that such Lender will not
make available as and when required hereunder to Agent for the account of
Borrower the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may
assume that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may

44



--------------------------------------------------------------------------------



 



(but shall not be so required), in reliance upon such assumption, make available
to Borrower on such date a corresponding amount. If and to the extent any Lender
shall not have made its full amount available to Agent in immediately available
funds and Agent in such circumstances has made available to Borrower such
amount, that such Lender shall on the Business Day following such Funding Date
make such amount available to Agent, together with interest at the Defaulting
Lender Rate for each day during such period. A notice submitted by Agent to any
Lender with respect to amounts owing under this subsection shall be conclusive,
absent manifest error. If such amount is so made available, such payment to
Agent shall constitute such Lender’s Advance on the date of Borrowing for all
purposes of this Agreement. If such amount is not made available to Agent on the
Business Day following the Funding Date, Agent will notify Borrower of such
failure to fund and, upon demand by Agent, Borrower shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Advances composing such Borrowing. The failure of
any Lender to make any Advance on any Funding Date shall not relieve any other
Lender of any obligation hereunder to make an Advance on such Funding Date, but
no Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on any Funding Date.
          (iii) Agent shall not be obligated to transfer to a Defaulting Lender
any payments made by any Credit Party to Agent for the Defaulting Lender’s
benefit, and, in the absence of such transfer to the Defaulting Lender, Agent
shall transfer any such payments to each other non-Defaulting Lender member of
the Lender Group ratably in accordance with their Commitments (but only to the
extent that such Defaulting Lender’s Advance was funded by the other members of
the Lender Group) or, if so directed by Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrower as if such Defaulting Lender had made Advances to
Borrower. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrower for the account of such Defaulting Lender the
amount of all such payments received and retained by Agent for the account of
such Defaulting Lender. Solely for the purposes of voting or consenting to
matters with respect to the Loan Documents, such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be
zero. This Section shall remain effective with respect to such Lender until
(x) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
the Credit Parties shall have waived such Defaulting Lender’s default in
writing, or (z) the Defaulting Lender makes its

45



--------------------------------------------------------------------------------



 



Pro Rata Share of the applicable Advance and pays to Agent all amounts owing by
Defaulting Lender in respect thereof. The operation of this Section shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by any Credit Party of its duties and obligations hereunder to Agent or to the
Lenders other than such Defaulting Lender. Any such failure to fund by any
Defaulting Lender shall constitute a material breach by such Defaulting Lender
of this Agreement and shall entitle Borrower at its option, upon written notice
to Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be acceptable to Agent. In
connection with the arrangement of such a substitute Lender, the Defaulting
Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Acceptance in favor of
the substitute Lender (and agrees that it shall be deemed to have executed and
delivered such document if it fails to do so) subject only to being repaid its
share of the outstanding Obligations (including an assumption of its Pro Rata
Share of the Risk Participation Liability) without any premium or penalty of any
kind whatsoever; provided, however, that any such assumption of the Commitment
of such Defaulting Lender shall not be deemed to constitute a waiver of any of
the Lender Groups’ or any Credit Party’s rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.
               (d) Making of Swing Loans.
          (i) In the event Agent shall elect, with the consent of Swing Lender,
as a Lender, to have the terms of this Section 2.3(d) apply to a requested
Borrowing as described in Section 2.3(b), Swing Lender as a Lender shall make
such Advance in the amount of such Borrowing (any such Advance made solely by
Swing Lender as a Lender pursuant to this Section 2.3(d) being referred to as a
“Swing Loan” and such Advances being referred to collectively as “Swing Loans”)
available to Borrower on the Funding Date applicable thereto by transferring
immediately available funds to Borrower’s Designated Account; provided, however,
the aggregate amount of the Swing Loans at any one time outstanding shall not
exceed $35,000,000. Each Swing Loan shall be deemed to be an Advance hereunder
and shall be subject to all the terms and conditions applicable to other
Advances, except that no such Swing Loan shall be eligible to be a LIBOR Rate
Loan and all payments on any Swing Loan shall be payable to Swing Lender as a
Lender solely for its own account (and for the account of the holder of any
participation interest with respect to such Swing Loan). Subject to the
provisions of Section 2.3(i), Agent shall not request Swing Lender as a Lender
to make, and Swing Lender as a Lender shall not make, any Swing Loan if Agent
has actual knowledge

46



--------------------------------------------------------------------------------



 



that (i) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (ii) the requested Borrowing
would exceed the Availability on such Funding Date. Swing Lender as a Lender
shall not otherwise be required to determine whether the applicable conditions
precedent set forth in Section 3 have been satisfied on the Funding Date
applicable thereto prior to making, in its sole discretion, any Swing Loan.
          (ii) The Swing Loans shall be secured by the Agent’s Liens, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Advances that are Base Rate Loans.
               (e) Agent Advances.
          (i) Agent hereby is authorized by Borrower and the Lenders, from time
to time in Agent’s sole discretion, (1) after the occurrence and during the
continuance of a Default or an Event of Default, or (2) at any time that any of
the other applicable conditions precedent set forth in Section 3 have not been
satisfied, to make Advances to Borrower on behalf of the Lenders in an amount
not exceeding the lesser of (x) 5% of Gross Collateral Availability and (y)
$10,000,000 that Agent, in its Permitted Discretion deems necessary or desirable
(A) to preserve or protect the Collateral, or any portion thereof, (B) to
enhance the likelihood of repayment of the Obligations, or (C) to pay any other
amount chargeable to any Credit Party pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Advances described in this Section 2.3(e) shall be
referred to as “Agent Advances”); provided, however, that (i) no Agent Advances
shall be outstanding for a period exceeding thirty (30) consecutive days and
(ii) there shall be no more than two separate Agent Advances during any twelve
month period. Each Agent Advance shall be deemed to be an Advance hereunder,
except that no such Agent Advance shall be eligible to be a LIBOR Rate Loan and
all payments thereon shall be payable to Agent solely for its own account.
          (ii) The Agent Advances shall be repayable on demand, secured by the
Agent’s Liens granted to Agent under the Loan Documents, constitute Obligations
hereunder, and bear interest at the rate applicable from time to time to
Advances that are Base Rate Loans.
                    (f) Settlement. It is agreed that each Lender’s funded
portion of the Advances is intended by the Lenders to equal, at all times, such
Lender’s Pro Rata Share of the outstanding Advances. Such agreement
notwithstanding, Agent, Swing Lender, and the other Lenders agree (which
agreement shall not be for the benefit of or enforceable by Borrower) that in
order to facilitate the administration of this Agreement

47



--------------------------------------------------------------------------------



 



and the other Loan Documents, settlement among them as to the Advances, the
Swing Loans, and the Agent Advances shall take place on a periodic basis in
accordance with the following provisions:
          (i) Agent shall request settlement (“Settlement”) with the Lenders on
a weekly basis, or on a more frequent basis if so determined by Agent, (1) on
behalf of Swing Lender, with respect to each outstanding Swing Loan, (2) for
itself, with respect to each Agent Advance, and (3) with respect to any Credit
Party’s Collections received by Agent, as to each by notifying the Lenders by
telecopy, telephone, or other similar form of transmission, of such requested
Settlement, no later than 2:00 p.m. (New York time) on the Business Day
immediately prior to the date of such requested Settlement (the date of such
requested Settlement being the “Settlement Date”). Such notice of a Settlement
Date shall include a summary statement of the amount of outstanding Advances,
Swing Loans, and Agent Advances for the period since the prior Settlement Date.
Subject to the terms and conditions contained herein (including
Section 2.3(c)(iii)): (y) if a Lender’s balance of the Advances (including Swing
Loans and Agent Advances) exceeds such Lender’s Pro Rata Share of the Advances
(including Swing Loans and Agent Advances) as of a Settlement Date, then Agent
shall, by no later than 3:00 p.m. (New York time) on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Agent Advances), and (z) if a Lender’s
balance of the Advances (including Swing Loans and Agent Advances) is less than
such Lender’s Pro Rata Share of the Advances (including Swing Loans and Agent
Advances) as of a Settlement Date, such Lender shall no later than 2:00 p.m.
(New York time) on the Settlement Date transfer in immediately available funds
to the Agent’s Account, an amount such that each such Lender shall, upon
transfer of such amount, have as of the Settlement Date, its Pro Rata Share of
the Advances (including Swing Loans and Agent Advances). Such amounts made
available to Agent under clause (z) of the immediately preceding sentence shall
be applied against the amounts of the applicable Swing Loans or Agent Advances
and, together with the portion of such Swing Loans or Agent Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Advances of
such Lenders. If any such amount is not made available to Agent by any Lender on
the Settlement Date applicable thereto to the extent required by the terms
hereof, Agent shall be entitled to recover for its account such amount on demand
from such Lender together with interest thereon at the Defaulting Lender Rate.
          (ii) In determining whether a Lender’s balance of the Advances, Swing
Loans, and Agent Advances is less than, equal to, or greater than such

48



--------------------------------------------------------------------------------



 



Lender’s Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable any Credit Party and allocable to
the Lenders hereunder, and proceeds of the Collateral. To the extent that a net
amount is owed to any such Lender after such application, such net amount shall
be distributed by Agent to that Lender as part of such next Settlement.
          (iii) Between Settlement Dates, Agent, to the extent no Agent Advances
or Swing Loans are outstanding, may pay over to Swing Lender any payments
received by Agent, that in accordance with the terms of this Agreement would be
applied to the reduction of the Advances, for application to Swing Lender’s Pro
Rata Share of the Advances. If, as of any Settlement Date, Collections of any
Credit Party received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Lenders, and Agent shall pay to the Lenders, to be
applied to the outstanding Advances of such Lenders, an amount such that each
Lender shall, upon receipt of such amount, have, as of such Settlement Date, its
Pro Rata Share of the Advances. During the period between Settlement Dates,
Swing Lender with respect to Swing Loans, Agent with respect to Agent Advances,
and each Lender (subject to the effect of letter agreements between Agent and
individual Lenders) with respect to the Advances other than Swing Loans and
Agent Advances, shall be entitled to interest at the applicable rate or rates
payable under this Agreement on the daily amount of funds employed by Swing
Lender, Agent, or the Lenders, as applicable.
               (g) Notation. Agent shall record on its books the principal
amount of the Advances owing to each Lender, including the Swing Loans owing to
Swing Lender, and Agent Advances owing to Agent, and the interests therein of
each Lender, from time to time and such records shall, absent manifest error,
conclusively be presumed to be correct and accurate. In addition, each Lender is
authorized, at such Lender’s option, to note the date and amount of each payment
or prepayment of principal of such Lender’s Advances in its books and records,
including computer records.
               (h) Lenders’ Failure to Perform. All Advances (other than Swing
Loans and Agent Advances) shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to

49



--------------------------------------------------------------------------------



 



perform its obligation to make any Advance (or other extension of credit)
hereunder, nor shall any Commitment of any Lender be increased or decreased as a
result of any failure by any other Lender to perform its obligations hereunder,
and (ii) no failure by any Lender to perform its obligations hereunder shall
excuse any other Lender from its obligations hereunder.
2.4 Payments.
               (a) Payments by Borrower.
               (i) Except as otherwise expressly provided herein, all payments
by Borrower shall be made to Agent’s Account for the account of the Lender Group
and shall be made in immediately available funds, no later than 2:00 p.m. (New
York time) on the date specified herein. Any payment received by Agent later
than 2:00 p.m. (New York time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.
               (ii) Unless Agent receives notice from Borrower prior to the date
on which any payment is due to the Lenders that Borrower will not make such
payment in full as and when required, Agent may assume that Borrower has made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrower does not make
such payment in full to Agent on the date when due, each Lender severally shall
repay to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.
               (b) Apportionment and Application of Payments.
     (i) Except as otherwise provided with respect to Defaulting Lenders and
except as otherwise provided in the Loan Documents (including letter agreements
between Agent, individual Lenders and Borrower), aggregate principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and payments of fees and expenses (other than fees or
expenses that are for Agent’s separate account, after giving effect to any
letter agreements between Agent and individual Lenders) shall be apportioned
ratably among the Lenders having a Pro Rata Share of the type of Commitment or
Obligation to which a particular fee relates. All payments shall be remitted to
Agent and all such payments, and all proceeds of the Collateral received by
Agent, shall be applied as follows:
          (A) first, to pay any Lender Group Expenses then due to Agent under
the Loan Documents, until paid in full,

50



--------------------------------------------------------------------------------



 



     (B) second, to pay any Lender Group Expenses then due to the Lenders under
the Loan Documents, on a ratable basis, until paid in full,
     (C) third, to pay any fees then due to Agent (for its separate account,
after giving effect to any letter agreements between Agent and individual
Lenders) under the Loan Documents until paid in full,
     (D) fourth, to pay any fees then due to any or all of the Lenders (after
giving effect to any letter agreements between Agent and individual Lenders)
under the Loan Documents, on a ratable basis, until paid in full,
     (E) fifth, to pay interest due in respect of all Agent Advances until paid
in full,
     (F) sixth, ratably to pay interest due in respect of the Advances (other
than Agent Advances) and the Swing Loans, until paid in full,
     (G) seventh, to pay the principal of all Agent Advances until paid in full,
     (H) eighth, to pay the principal of all Swing Loans until paid in full,
     (I) ninth, so long as no Event of Default has occurred and is continuing,
to pay the principal of all Advances until paid in full,
     (J) tenth, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all Advances until paid in full and (ii)to Agent, to
be held by Agent, for the ratable benefit of Issuing Lender and those Lenders
having a Revolver Commitment, as cash collateral an amount up to 105% of the
then extant Letter of Credit Usage until paid in full,
     (K) eleventh, if an Event of Default has occurred and is continuing, to pay
any other Obligations (including, without limitation, Banking Services
Obligations), and
     (L) twelfth, to Borrower (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.
     (ii) Agent promptly shall distribute to each Lender, pursuant to the
applicable wire instructions received from each Lender in writing, such funds as
it may be entitled to receive, subject to a Settlement delay as provided in
Section 2.3(f).

51



--------------------------------------------------------------------------------



 



     (iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(b) shall not be deemed to apply to any payment by
Borrower specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.
     (iv) For purposes of the foregoing, “paid in full” means payment of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not any
of the foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.
     (v) In the event of a direct conflict between the priority provisions of
this Section 2.4 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.
               (c) Mandatory Prepayment. At any time that a Default shall have
occurred and be continuing hereunder, the Borrower shall promptly prepay the
Loans with all proceeds arising from the sale or other realization upon the ABL
Facility Primary Collateral (as such term is defined in the Intercreditor
Agreement).
     2.5 Overadvances. If, at any time or for any reason, the amount of
Obligations owed by the Credit Parties to the Lender Group pursuant to
Section 2.1 or Section 2.12 is greater than either the Dollar or percentage
limitations set forth in Section 2.1 or Section 2.12, as applicable (an
“Overadvance”), Borrower shall within three (3) Business Days pay to Agent, in
cash, the amount of such excess, which amount shall be used by Agent to reduce
the Obligations in accordance with the priorities set forth in Section 2.4(b).
In addition, Borrower hereby promises to pay the Obligations (including
principal, interest, fees, costs, and expenses) in Dollars in full as and when
due and payable under the terms of this Agreement and the other Loan Documents.
     2.6 Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.
               (a) Interest Rates. Except as provided in clause (c) below, all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof shall bear interest on the Daily
Balance thereof as follows (i) if the relevant Obligation is an Advance that is
a LIBOR Rate Loan, at a per annum rate equal to the LIBOR Rate plus the
Applicable Margin for LIBOR Rate

52



--------------------------------------------------------------------------------



 



Loans and (ii) otherwise, at a per annum rate equal to the Base Rate plus the
Applicable Margin for Base Rate Loans.
               (b) Letter of Credit Fees. Borrower shall pay Agent (for the
ratable benefit of the Lenders), Letter of Credit fees (in addition to the
charges,
commissions, fees, and costs set forth in Section 2.12(e)) (i) with respect to
standby Letters of Credit, which shall accrue at a rate equal to the Applicable
Margin then in effect for standby Letters of Credit times the Daily Balance of
the undrawn amount of all such outstanding standby Letters of Credit, and
(ii) with respect to documentary Letters of Credit, which shall accrue at a rate
equal to the Applicable Margin then in effect for documentary Letters of Credit
times the Daily Balance of the undrawn amount of all such outstanding
documentary Letters of Credit.
               (c) Default Rate. Upon the occurrence and during the continuation
of an Event of Default (and at the election of Agent or the Required Lenders),
     (i) all Obligations (except for undrawn Letters of Credit) that have been
charged to the Loan Account pursuant to the terms hereof shall bear interest on
the Daily Balance thereof at a per annum rate equal to 2 percentage points above
the per annum rate otherwise applicable hereunder, and
     (ii) the Letter of Credit fee provided for above shall be increased to
2 percentage points above the per annum rate otherwise applicable hereunder.
               (d) Payment. Except as provided to the contrary in
Section 2.13(a), interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrower hereby
authorizes Agent, from time to time without prior notice to Borrower, to charge
such interest and fees, all Lender Group Expenses (as and when incurred), the
charges, commissions, fees, and costs provided for in Section 2.12(e) (as and
when accrued or incurred), the fees and costs provided for in Section 2.11 (as
and when accrued or incurred), and all other payments as and when due and
payable with respect to the Obligations to Borrower’s Loan Account, which
amounts thereafter shall constitute Advances hereunder and shall accrue interest
at the rate then applicable to Advances hereunder. Any interest not paid when
due shall be compounded by being charged to Borrower’s Loan Account and shall
thereafter constitute Advances hereunder and shall accrue interest at the rate
then applicable to Advances that are Base Rate Loans hereunder.
               (e) Computation. All interest and fees chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed. In the event the Base Rate is changed from time to time

53



--------------------------------------------------------------------------------



 



hereafter, the rates of interest hereunder based upon the Base Rate
automatically and immediately shall be increased or decreased by an amount equal
to such change in the Base Rate.
               (f) Intent to Limit Charges to Maximum Lawful Rate. In no event
shall the interest rate or rates payable under this Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrower in
excess of such legal maximum, whenever received, shall be applied to reduce the
principal balance of the Obligations to the extent of such excess.
     2.7 Cash Management.
          (a) Each Credit Party shall establish and maintain cash management
services of a type and on terms satisfactory to Agent at one or more of the
banks set forth on Schedule 5.17 (each, a “Cash Management Bank”), and, in
connection therewith, establish and maintain at such Cash Management Banks
pursuant to the terms hereof one or more accounts designated (either in
Schedule 5.17 or pursuant to Section 2.7(h)) as concentration accounts (the
“Concentration Accounts”) and additional accounts designated (either in Schedule
5.17 or pursuant to Section 2.7(h)) as (i) consolidated store deposit accounts
(the “Consolidated Store Deposit Accounts”), (ii) individual store deposit
accounts (the “Individual Store Accounts”) and (iii) the home office deposit
account (the “Home Office Account” and together with the Concentration Accounts,
the Consolidated Store Deposit Accounts and the Individual Store Accounts, the
“Cash Management Accounts”).
          (b) Except as otherwise specifically permitted in this Section 2.7,
each Credit Party shall (1) request in writing and otherwise take such
reasonable steps to ensure that all of its Account Debtors forward payment of
the amounts owed by them directly to a Cash Management Bank for deposit into a
Concentration Account, (2) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof
(and subject to Section 2.7(g) with respect to payments from Credit Card
Processors), all such available Collections from Account Debtors (including
those sent directly to a Cash Management Bank) into a Concentration Account, and
(3) deposit or cause to be deposited promptly, and in any event no later than
the first Business Day after the date of receipt thereof, all other available
Collections (including cash, checks, drafts and all other forms of daily store
receipts or other similar items of payment) received by or otherwise under its
control into a Cash Management Account provided, so long as no Triggering Period
shall have occurred and be continuing, (i) the Credit Parties may maintain
Collections in

54



--------------------------------------------------------------------------------



 



other Deposit Accounts as permitted under this Section 2.7, and (ii) the Agent
shall permit all funds in any Concentration Account to be forwarded, by daily
sweeps, to the Designated Account. For purposes of clarification, funds that
need not be swept to the extent specifically provided in this Section 2.7 and
after funds are swept pursuant to any provision of this Section 2.7 to the
Designated Account, they may be used by the Borrower for its general corporate
purposes.
          (c) Each Credit Party further agrees to cause each of its stores which
utilize a Consolidated Store Deposit Account to cause all Collections for such
store to be deposited into a Consolidated Store Deposit Account and each Credit
Party agrees that with respect to each Consolidated Store Deposit Account, it
shall, at all times require each applicable Cash Management Bank to forward, by
automatic periodic transfers on a daily basis, if practicable, and otherwise,
once every three (3) Business Days, all available amounts in each such
Consolidated Store Deposit Account into a Concentration Account; provided,
(i) immediately after giving effect to each such transfer from any Consolidated
Store Deposit Account into a Concentration Account, each Credit Party may
maintain an amount not to exceed (x) $50,000 of available funds in any such
Consolidated Store Deposit Account and (y) $5,000,000 in available funds in the
aggregate in all such Consolidated Store Deposit Accounts, (ii) so long as no
Triggering Period shall have occurred and be continuing, Agent shall permit all
funds in any Concentration Account to be forwarded, by daily sweeps, to the
Designated Account.
          (d) Each Credit Party further agrees that with respect to each store
which utilizes an Individual Store Account, such store shall cause all
Collections for such store to be deposited into such Individual Store Account
and each Credit Party agrees that with respect to each Individual Store Account
it shall, at all times require each applicable Cash Management Bank to forward,
by automatic periodic transfers on a regular basis, but in no event less
frequently than once in any ten (10) day period, all available amounts in each
such Individual Store Account into a Concentration Account; provided, however,
that (i) such automatic transfers of funds therein shall be required only at any
time the available balance thereof should exceed $5,000, (ii) immediately after
giving effect to each such transfer from such Individual Store Account into a
Concentration Account, the Credit Parties may maintain an available amount not
to exceed $5,000 in such Individual Store Account, and (iii) so long as no
Triggering Period shall have occurred and be continuing, Agent shall permit all
funds in any Concentration Account to be forwarded, by daily sweeps, to the
Designated Account.
          (e) Each Credit Party further agrees that with respect to the Home
Office Account, it shall, at all times require the applicable Cash Management
Bank to forward, by automatic periodic transfers on a regular basis, but in no
event less frequently than once in any ten (10) day period, all available
amounts in the Home Office Account into (either directly or indirectly) a
Concentration Account or another account under the control of WFRF or any of its
Affiliates; provided, however, that (x) such automatic transfers of funds
therein shall be required only at any time the available balance thereof should
exceed $100,000, (y) immediately after giving effect to each such transfer from
the Home Office

55



--------------------------------------------------------------------------------



 



Account into a Concentration Account or such other account under the control of
WFRF or any of its Affiliates, the Credit Parties may maintain an available
amount not to exceed $100,000 in such Home Office Account, and (z) so long as no
Triggering Period shall have occurred and be continuing, Agent shall permit all
funds in any Concentration Account to be forwarded, by daily sweeps, to the
Designated Account.
          (f) Each Credit Party further agrees that with respect to the Group
Concentration Account, it shall, at all times require the applicable Cash
Management Bank to forward, by automatic periodic transfers on a daily basis,
all available amounts in the Group Concentration Account into (either directly
or indirectly) a Concentration Account; provided, however, that (x) such
automatic transfers of funds therein shall be required only at any time the
available balance thereof should exceed $5,000,000, (y) immediately after giving
effect to each such transfer from the Group Concentration Account into a
Concentration Account, the Credit Parties may maintain an available amount not
to exceed $5,000,000 in such Group Concentration Account, and (z) so long as no
Triggering Period shall have occurred and be continuing, Agent shall permit all
funds in any Concentration Account to be forwarded, by daily sweeps, to the
Designated Account.
          (g) With respect to each Concentration Account, each Cash Management
Bank shall establish and maintain Cash Management Agreements with Agent and the
applicable Credit Party, in form and substance acceptable to Agent in its
Permitted Discretion; provided; however, that, with respect to Consolidated
Store Deposit Accounts, Individual Store Accounts and the Home Office Account no
Credit Party shall be obligated to establish a Cash Management Agreement. Each
Cash Management Agreement shall provide, among other things, that (i) all items
of payment deposited in such Concentration Account and proceeds thereof are
subject to the control of Agent, (ii) the Cash Management Bank has no rights of
setoff or recoupment or any other claim against the applicable Concentration
Account other than for payment of its service fees and other charges directly
related to the administration of such Concentration Account and for returned
checks or other items of payment, and (iii) from and after the date that it
receives written notification from Agent (a “Control Exercise Notice”), it
immediately will forward by daily sweep all amounts in the applicable
Concentration Account to the Agent’s Account or as otherwise directed by Agent
to prepay the Obligations in such order as set forth in Section 2.4(b);
provided, that any such prepayments of the Loans pursuant to this Section 2.7(f)
may be reborrowed subject to Section 3.3. Anything contained herein or in any
other Loan Document to the contrary notwithstanding, Agent agrees that it shall
not provide a Control Exercise Notice to the Cash Management Banks except during
a Triggering Period. At any time during a Triggering Period but only during a
Triggering Period, Agent shall be free to exercise its right to issue a Control
Exercise Notice. Agent shall deliver to Borrower and the applicable Credit Party
a copy of any such Control Exercise Notice promptly after delivery thereof to
the applicable Cash Management Bank; provided, however that a non-willful
failure to so do shall not affect the validity of any such Control Exercise
Notice or otherwise limit Agent’s right to send any other Control Exercise
Notice. Upon the subsequent termination of such Triggering Period, Agent shall
withdraw such Control Exercise Notice and permit funds to be

56



--------------------------------------------------------------------------------



 



transferred as set forth above, including permitting each Credit Party access to
funds in any Concentration Account (and daily sweeps thereof into any Designated
Account), but subject in all events to the right of Agent to deliver a Control
Exercise Notice during any subsequent Triggering Period.
          (h) Each Credit Party may establish and maintain Credit Card
Agreements with Agent and each Credit Card Processor. Each such Credit Card
Agreement shall provide, among other things, that each such Credit Card
Processor shall transfer all proceeds of credit card charges for sales by each
Credit Party received by it (or other amounts payable by such Credit Card
Processor) into a designated Concentration Account on a daily basis or such
other periodic basis as Agent may otherwise direct. No Credit Party shall change
any direction or designation set forth in the Credit Card Agreements regarding
payment of charges without the prior written consent of Agent.
          (i) So long as no Event of Default has occurred and is continuing,
Borrower may amend Schedule 5.17 to add or replace a Cash Management Bank or
Cash Management Account; provided, however, that in the case of any
Concentration Account, (i) such prospective Cash Management Bank shall be
reasonably satisfactory to Agent and Agent shall have consented in writing in
advance to the opening of such Concentration Account with the prospective Cash
Management Bank (which consent shall not be required with respect to any
additional Concentration Account at an existing Cash Management Bank and
otherwise shall not be unreasonably withheld), and (ii) prior to the time of the
opening of any Concentration Account, the applicable Credit Party and such
prospective Cash Management Bank shall have executed and delivered to Agent a
Cash Management Agreement. Each Credit Party shall close any of its
Concentration Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 45 days
of notice from Agent (or such longer period as such Credit Party and Agent may
agree) that the creditworthiness of any Cash Management Bank is no longer
acceptable in Agent’s reasonable judgment, or as promptly as practicable and in
any event within 60 days of notice from Agent (or such longer period as such
Credit Party and Agent may agree) that the operating performance, funds
transfer, or availability procedures or performance of the Cash Management Bank
with respect to Concentration Accounts or Agent’s liability under any Cash
Management Agreement with such Cash Management Bank is no longer acceptable in
Agent’s reasonable judgment.
          The Cash Management Accounts shall be cash collateral accounts, with
all cash, checks and similar items of payment in such accounts securing payment
of the Obligations, and in which each Credit Party hereby grants a Lien to
Agent.
     2.8 Crediting Payments. The receipt of any payment item by Agent (whether
from transfers to Agent by the Cash Management Banks pursuant to the Cash
Management Agreements or otherwise) shall not be considered a payment on account
unless such payment item is a wire transfer of immediately available funds made
to the Agent’s Account or unless and until such payment item is honored when
presented for payment. Should any payment

57



--------------------------------------------------------------------------------



 



item not be honored when presented for payment, then the applicable Credit Party
shall be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 2:00 p.m. (New York time). If any
payment item is received into the Agent’s Account on a non-Business Day or after
2:00 p.m. (New York time) on a Business Day, it shall be deemed to have been
received by Agent as of the opening of business on the immediately following
Business Day.
     2.9 Designated Account. Agent is authorized to make the Advances, and
Issuing Lender is authorized to issue the Letters of Credit, under this
Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person or, without instructions, if pursuant to
Section 2.6(d). Borrower agrees to establish and maintain the Designated Account
with the Designated Account Bank for the purpose of receiving the proceeds of
the Advances requested by Borrower and made by Agent or the Lenders hereunder.
Unless otherwise agreed by Agent and Borrower, any Advance, Agent Advance, or
Swing Loan requested by Borrower and made by Agent or the Lenders hereunder
shall be made to the Designated Account.
     2.10 Maintenance of Loan Account; Statements of Obligations. Agent shall
maintain an account on its books in the name of Borrower (the “Loan Account”) on
which Borrower will be charged with all Advances (including Agent Advances and
Swing Loans) made by Agent, Swing Lender, or the Lenders to Borrower or for
Borrower’s account, the Letters of Credit issued by Issuing Lender for
Borrower’s account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses. In accordance with Section 2.8, the Loan Account will be
credited with all payments received by Agent from Borrower or for Borrower’s
account, including all amounts received in the Agent’s Account from any Cash
Management Bank. Agent shall render statements regarding the Loan Account to
Borrower, including principal, interest, fees, and including an itemization of
all charges and expenses constituting Lender Group Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 30 days after receipt thereof by Borrower, Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.
     2.11 Fees. Borrower shall pay to Agent the following fees and charges,
which fees and charges shall be non-refundable when paid (irrespective of
whether this Agreement is terminated thereafter) and shall be apportioned among
the Lenders in accordance with the terms of letter agreements between Agent and
individual Lenders:
          (a) Unused Line Fee. On the first day of each month during the term of
this Agreement, an unused line fee in an amount equal to 0.25% per annum times
the result of (i) the Maximum Revolver Amount, less (ii) the sum of (A) the

58



--------------------------------------------------------------------------------



 



average Daily Balance of Advances that were outstanding during the immediately
preceding month, plus (B) the average Daily Balance of the Letter of Credit
Usage during the immediately preceding month,
          (b) Fee Letter Fees. As and when due and payable under the terms of
the Fee Letter, the fees set forth in the Fee Letter.
     2.12 Letters of Credit.
          (a) Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrower (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of Borrower.
To request the issuance of an L/C or an L/C Undertaking (or the amendment,
renewal, or extension of an outstanding L/C or L/C Undertaking), Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and Agent (reasonably in advance of the requested date of
issuance, amendment, renewal, or extension) a notice requesting the issuance of
an L/C or L/C Undertaking, or identifying the L/C or L/C Undertaking to be
amended, renewed, or extended, specifying the date of issuance, amendment,
renewal, or extension (which shall be a Business Day), the date on which such
L/C or L/C Undertaking is to expire, the amount of such L/C or L/C Undertaking,
the name and address of the beneficiary thereof (or the beneficiary of the
Underlying Letter of Credit, as applicable), and such other information as shall
be necessary to prepare, amend, renew, or extend such L/C or L/C Undertaking. If
requested by the Issuing Lender, Borrower also shall be an applicant under the
application with respect to any Underlying Letter of Credit that is to be the
subject of an L/C Undertaking. The Issuing Lender shall have no obligation to
issue a Letter of Credit if any of the following would result after giving
effect to the issuance of such requested Letter of Credit:
     (i) the Letter of Credit Usage would exceed the Borrowing Base less the
then extant amount of outstanding Advances, or
     (ii) the Letter of Credit Usage would exceed $200,000,000, or
     (iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount
less the then extant amount of outstanding Advances.
               Borrower and the Lender Group acknowledge and agree that certain
Underlying Letters of Credit may be issued to support letters of credit that
already are outstanding as of the Closing Date. Each Letter of Credit (and
corresponding Underlying Letter of Credit) shall be in form and substance
acceptable to the Issuing Lender (in the exercise of its Permitted Discretion),
including the requirement that the amounts payable

59



--------------------------------------------------------------------------------



 



thereunder must be payable in Dollars. If Issuing Lender is obligated to advance
funds under a Letter of Credit, Borrower immediately shall reimburse such L/C
Disbursement to Issuing Lender by paying to Agent an amount equal to such L/C
Disbursement not later than 2:00 p.m., New York time, on the date that such L/C
Disbursement is made, if Borrower shall have received written or telephonic
notice of such L/C Disbursement prior to 1:00 p.m., New York time, on such date,
or, if such notice has not been received by Borrower prior to such time on such
date, then not later than 2:00 p.m., New York time, on the Business Day that
Borrower receives such notice, if such notice is received prior to 1:00 p.m.,
New York time, on the date of receipt, and, in the absence of such
reimbursement, the L/C Disbursement immediately and automatically shall be
deemed to be an Advance hereunder and, thereafter, shall bear interest at the
rate then applicable to Advances that are Base Rate Loans under Section 2.6. To
the extent an L/C Disbursement is deemed to be an Advance hereunder, Borrower’s
obligation to reimburse such L/C Disbursement shall be discharged and replaced
by the resulting Advance. Promptly following receipt by Agent of any payment
from Borrower pursuant to this paragraph, Agent shall distribute such payment to
the Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.12(c) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interests may appear.
               (b) Promptly following receipt of a notice of L/C Disbursement
pursuant to Section 2.12(a), each Lender with a Revolver Commitment agrees to
fund its Pro Rata Share of any Advance deemed made pursuant to the foregoing
subsection on the same terms and conditions as if Borrower had requested such
Advance and Agent shall promptly pay to Issuing Lender the amounts so received
by it from the Lenders. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Lender or the Lenders with Revolver
Commitments, the Issuing Lender shall be deemed to have granted to each Lender
with a Revolver Commitment, and each Lender with a Revolver Commitment shall be
deemed to have purchased, a participation in each Letter of Credit, in an amount
equal to its Pro Rata Share of the Risk Participation Liability of such Letter
of Credit, and each such Lender agrees to pay to Agent, for the account of the
Issuing Lender, such Lender’s Pro Rata Share of any payments made by the Issuing
Lender under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender with a Revolver Commitment hereby absolutely and
unconditionally agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender
and not reimbursed by Borrower on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrower for
any reason. Each Lender with a Revolver Commitment acknowledges and agrees that
its obligation to deliver to Agent, for the account of the Issuing Lender, an
amount equal to its respective Pro Rata Share of each L/C Disbursement made by
the Issuing Lender pursuant to this Section 2.12(b) shall be absolute and
unconditional and such remittance shall be made notwithstanding the occurrence
or continuation of an Event of Default or Default or the failure to satisfy any
condition set forth in Section 3 hereof. If any such

60



--------------------------------------------------------------------------------



 



Lender fails to make available to Agent the amount of such Lender’s Pro Rata
Share of each L/C Disbursement made by the Issuing Lender in respect of such
Letter of Credit as provided in this Section, such Lender shall be deemed to be
a Defaulting Lender and Agent (for the account of the Issuing Lender) shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate until paid in full.
               (c) Borrower hereby agrees to indemnify, save, defend, and hold
the Lender Group harmless from any loss, cost, expense, or liability, and
reasonable attorneys fees incurred by the Lender Group arising out of or in
connection with any Letter of Credit; provided, however, that Borrower shall not
be obligated hereunder to indemnify for any loss, cost, expense, or liability to
the extent that it is caused by the gross negligence or willful misconduct of
the Issuing Lender or any other member of the Lender Group. Borrower agrees to
be bound by the Underlying Issuer’s regulations and interpretations of any
Underlying Letter of Credit or by Issuing Lender’s interpretations of any L/C
issued by Issuing Lender to or for Borrower’s account, even though this
interpretation may be different from Borrower’s own, and Borrower understands
and agrees that no member of the Lender Group shall be liable for any error,
negligence, or mistake, whether of omission or commission (except, as to any
member of the Lender Group, to the extent caused by its gross negligence or
willful misconduct), in following Borrower’s instructions or those contained in
the Letter of Credit or any modifications, amendments, or supplements thereto.
Borrower understands that the L/C Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by Borrower against such Underlying Issuer. Borrower hereby agrees to
indemnify, save, defend, and hold the Lender Group harmless with respect to any
loss, cost, expense (including reasonable attorneys fees), or liability incurred
by the Lender Group under any L/C Undertaking as a result of the Lender Group’s
indemnification of any Underlying Issuer; provided, however, that Borrower shall
not be obligated hereunder to indemnify for any loss, cost, expense, or
liability to the extent that it is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Lender Group.
               (d) Borrower hereby authorizes and directs any Underlying Issuer
to deliver to the Issuing Lender all instruments, documents, and other writings
and property received by such Underlying Issuer pursuant to such Underlying
Letter of Credit and to accept and rely upon the Issuing Lender’s instructions
with respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.
               (e) Any and all charges, commissions, fees, and costs incurred by
the Issuing Lender relating to Underlying Letters of Credit shall be Lender
Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrower to Agent for the account of the Issuing Lender; it
being acknowledged and

61



--------------------------------------------------------------------------------



 



agreed by Borrower that the Underlying Issuer also imposes a schedule of charges
for amendments, extensions, drawings, and renewals.
               (f) If by reason of (i) any change after the Closing Date in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Lender Group with any direction, request, or
requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):
     (i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or
     (ii) there shall be imposed on the Underlying Issuer or the Lender Group
any other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto,
and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Borrower, and Borrower shall pay on demand such amounts as Agent may
specify to be necessary to compensate the Lender Group for such additional cost
or reduced receipt, together with interest on such amount from the date of such
demand until payment in full thereof at the rate then applicable to Base Rate
Loans hereunder. The determination by Agent of any amount due pursuant to this
Section, as set forth in a certificate setting forth the calculation thereof in
reasonable detail, shall, in the absence of manifest or demonstrable error, be
final and conclusive and binding on all of the parties hereto.
          (g) Borrower acknowledges and agrees that certain of the Qualified
Import Letters of Credit may provide for the presentation of time drafts to the
Underlying Issuer. If an Underlying Issuer accepts such a time draft that is
presented under an Underlying Letter of Credit, it is acknowledged and agreed
that (i) the Letter of Credit will require the Issuing Lender to reimburse the
Underlying Issuer for amounts paid on account of such time draft on or after the
maturity date thereof, (ii) the pricing provisions hereof (including
Sections 2.6(b) and 2.12(e)) shall continue to apply, until payment of such time
draft on or after the maturity date thereof, as if the Underlying Letter of
Credit were still outstanding, and (iii) on the date on which Issuing Lender
makes payment to the Underlying Issuer of the amounts paid on account of such
time draft, Borrower immediately shall reimburse such amount to Issuing Lender
and such amount shall constitute an L/C Disbursement hereunder.

62



--------------------------------------------------------------------------------



 



     2.13 LIBOR Option.
                    (a) Interest and Interest Payment Dates. In lieu of having
interest charged at the rate based upon the Base Rate, Borrower shall have the
option (the “LIBOR Option”) to have interest on all or a portion of the Advances
be charged at a rate of interest based upon the LIBOR Rate. Interest on LIBOR
Rate Loans shall be payable on the earliest of (i) the last day of the Interest
Period applicable thereto, (ii) the date that is one month after the
commencement of the applicable Interest Period, (iii) the occurrence of an Event
of Default in consequence of which the Required Lenders or Agent on behalf
thereof elect to accelerate the maturity of all or any portion of the
Obligations, or (iv) termination of this Agreement pursuant to the terms hereof.
On the last day of each applicable Interest Period in respect of a LIBOR Rate
Loan, unless Borrower properly has exercised the LIBOR Option with respect
thereto, the interest rate applicable to such LIBOR Rate Loan automatically
shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder. At any time that an Event of Default has occurred and is
continuing, Borrower no longer shall have the option to request that Advances
bear interest at the LIBOR Rate and Agent shall have the right to convert the
interest rate on all outstanding LIBOR Rate Loans to the rate then applicable to
Base Rate Loans hereunder.
                    (b) LIBOR Election.
     (i) Borrower may, at any time and from time to time, so long as no Event of
Default has occurred and is continuing, elect to exercise the LIBOR Option by
notifying Agent prior to 2:00 p.m. (New York time) at least 3 Business Days
prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”). Notice of Borrower’s election of the LIBOR Option for a permitted
portion of the Advances and an Interest Period pursuant to this Section shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (New York time) on the same day). Promptly upon its receipt of each
such LIBOR Notice, Agent shall provide a copy thereof to each of the Lenders
having a Revolver Commitment.
     (ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense incurred by
Agent or any Lender as a result of (a) the payment of any principal of any LIBOR
Rate Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR

63



--------------------------------------------------------------------------------



 



Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, “Funding Losses”). Funding Losses shall, with respect to Agent or
any Lender, be deemed to equal the amount determined by Agent or such Lender to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such LIBOR Rate Loan had such event not occurred, at the
LIBOR Rate that would have been applicable thereto, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert, or continue, for the period that
would have been the Interest Period therefor), minus (ii) the amount of interest
that would accrue on such principal amount for such period at the interest rate
which Agent or such Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market. A certificate of Agent or a Lender delivered to
Borrower setting forth any amount or amounts that Agent or such Lender is
entitled to receive pursuant to this Section 2.13 shall be conclusive absent
manifest error.
     (iii) Borrower shall have not more than 15 LIBOR Rate Loans in effect at
any given time. Borrower only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $1,000,000 and integral multiples of $500,000 in excess thereof.
                    (c) Prepayments. Borrower may prepay LIBOR Rate Loans at any
time; provided, however, that in the event that LIBOR Rate Loans are prepaid on
any date that is not the last day of the Interest Period applicable thereto,
including as a result of any automatic prepayment through the required
application by Agent of proceeds of each Credit Party’s Collections in
accordance with Section 2.4(b) or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, Borrower shall indemnify,
defend, and hold Agent and the Lenders and their Participants harmless against
any and all Funding Losses in accordance with clause (b)(ii) above.
                    (d) Special Provisions Applicable to LIBOR Rate.
     (i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in tax laws (except changes
of general applicability in corporate income tax laws) and changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), excluding the Reserve Percentage, which additional or
increased costs would increase the cost of funding loans bearing interest at the
LIBOR Rate. In any such event, the

64



--------------------------------------------------------------------------------



 



affected Lender shall give Borrower and Agent notice of such a determination and
adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrower may, by
notice to such affected Lender (y) require such Lender to furnish to Borrower a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (z) repay the LIBOR Rate Loans
with respect to which such adjustment is made (together with any amounts due
under clause (b)(ii) above).
     (ii) In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Advances or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrower shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so. Each Lender at such time having as its lending office an
office outside the United States agrees to use reasonable efforts to designate a
different lending office if such designation will avoid the need for such a
notice of changed circumstances and would not, in the good faith judgment of
such Lender, otherwise be disadvantageous to such Lender.
               (e) No Requirement of Matched Funding. Anything to the contrary
contained herein notwithstanding, neither Agent, nor any Lender, nor any of
their Participants, is required actually to acquire eurodollar deposits to fund
or otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate. The provisions of this Section shall apply as if each Lender or its
Participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring eurodollar deposits for each Interest Period in the
amount of the LIBOR Rate Loans.
     2.14 Capital Requirements. If, after the date hereof, any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline,

65



--------------------------------------------------------------------------------



 



request, or directive of any such entity regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding company’s capital as a consequence of such Lender’s
Commitments hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change, or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Borrower and Agent thereof. Following receipt of such
notice, Borrower agrees to pay such Lender on demand the amount of such
reduction of return of capital as and when such reduction is determined, payable
within 90 days after presentation by such Lender of a statement in the amount
and setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). Notwithstanding anything to the
contrary in this Section, Borrower will not be required to compensate any Lender
pursuant to this Section for any reduction incurred more than 270 days before
such Lender notified Borrower of the change in law (or other circumstance)
giving rise to such reduction. In determining such amount, such Lender may use
any reasonable averaging and attribution methods.
3. CONDITIONS; TERM OF AGREEMENT.
     3.1 Conditions Precedent to the Initial Extension of Credit The obligation
of the Lender Group (or any member thereof) to make the initial Advance (or
otherwise to extend any credit provided for hereunder), is subject to the
fulfillment, to the satisfaction of Agent in its Permitted Discretion, of each
of the conditions precedent set forth below: (a) the Closing Date shall occur on
or before August 17, 2007;
               (b) Agent shall have received appropriate financing statements on
Form UCC-1 duly filed in such office or offices as may be necessary or, in the
opinion of Agent, desirable to perfect the Agent’s Liens in and to the
Collateral, and Agent shall have received searches reflecting the filing of all
such financing statements;
               (c) Agent shall have received each of the following documents, in
form and substance satisfactory to Agent in its Permitted Discretion, duly
executed, and each such document shall be in full force and effect:
          (i) the Disbursement Letter;
          (ii) the Compliance Certificate;
          (iii) the Fee Letter; (iv) the Post-Closing Agreement;
          (v) the Intercreditor Agreement; and

66



--------------------------------------------------------------------------------



 



          (i) the Pledge and Security Agreement, together with each of the
following, except in each case as set forth in the Post Closing Agreement:
                    (A) evidence reasonably satisfactory to the Agent that, upon
the filing and recording of instruments delivered on or before the Closing Date,
the Agent, for the benefit of the Secured Parties (as defined in the Pledge and
Security Agreement) shall have a valid and perfected security interest (having
the priority set forth in the Intercreditor Agreement) in the Collateral,
including (x) the filing of financing statements under the Code (y) copies of
search reports as of a recent date listing all effective financing statements
that name any Credit Party as debtor, together with copies of such financing
statements, none of which shall cover the Collateral except for those that shall
be terminated on the Closing Date or are otherwise permitted hereunder and
(z) such other such documents duly executed by each Credit Party as the Agent
may reasonably request with respect to the perfection of its security interests
in the Collateral (including patent, trademark and copyright security agreements
suitable for filing with the Patent and Trademark Office or the Copyright
Office, as the case may be, and other applicable documents under the laws of any
jurisdiction with respect to the perfection of Liens created by the Pledge and
Security Agreement);
                    (B) to the extent delivered to the Term Agent in connection
with the Term Loan Agreement on the Closing Date or within such other time
period as provided therein, copies of all certificates, instruments and other
documents representing all Pledged Stock being pledged to the Term Agent and
copies stock powers for such certificates, instruments and other documents
executed in blank;
                    (C) all Deposit Account Control Agreements, duly executed by
the corresponding Deposit Account Bank and the applicable Credit Party; and
                    (D) all Securities Account Control Agreements, duly executed
by the applicable Credit Party and (1) all “securities intermediaries” (as
defined in the Code) with respect to all Securities Accounts (as defined in the
Code) and securities entitlements of the Borrower and each Guarantor and (2) all
“commodities intermediaries” (as defined in the UCC) with respect to all
commodities contracts and commodities accounts held by the Borrower and each
Guarantor;
               (d) Mortgages for all of the Real Property of the Credit Parties
(except as may be agreed to by the Agent) identified on Schedule 3.1(d),
together with all Mortgage Supporting Documents relating thereto;
               (e) Agent shall have received a certificate from the Secretary of
each Credit Party attesting to the resolutions of such Credit Party’s Board of
Directors

67



--------------------------------------------------------------------------------



 



(after giving effect to the Merger) authorizing its execution, delivery, and
performance of this Agreement and the other Loan Documents to which such Credit
Party is a party and authorizing specific officers of such Credit Party to
execute the same;
               (f) Agent shall have received a certificate of insurance,
together with the endorsements thereto, as are required by Section 6.7, the form
and substance of which shall be satisfactory to Agent in its Permitted
Discretion;
               (g) Agent shall have received opinions of counsel, including
certain local counsel in such jurisdictions as required by Agent, for the Credit
Parties, each in form and substance satisfactory to Agent in its Permitted
Discretion;
               (h) Borrower shall have delivered a Borrowing Base Certificate,
dated as of the Closing Date based on the most recent completed fiscal month,
and Borrower shall have the Required Closing Availability after giving effect to
the initial extensions of credit hereunder and the payment of all fees and
expenses required to be paid by Borrower on the Closing Date under this
Agreement or the other Loan Documents;
               (i) Borrower shall have paid all documented Lender Group Expenses
incurred in connection with the transactions evidenced by this Agreement;
provided that Agent shall have given notice to Borrower at least two days prior
to the Closing Date with respect thereto;
               (j) each Credit Party shall have received all licenses, approvals
or evidence of other actions required by any material Governmental Authority in
connection with the execution and delivery by each such Credit Party of the Loan
Documents or with the consummation of the transactions contemplated thereby, and
all applicable governmental filings have been made and all applicable waiting
periods shall have expired without, in either case, any action being taken by
any competent authority, all applicable appeal periods shall have expired and
there shall be no action by any Governmental Authority that would reasonably be
expected to restrain, prevent or impose burdensome conditions on such
Transactions;
               (k) all other documents and legal matters required in connection
with the transactions contemplated by this Agreement shall have been delivered,
executed, or recorded and shall be in form and substance satisfactory to Agent
in its Permitted Discretion;
               (l) Agent shall have received the Borrower’s Closing Date
Business Plan;
               (m) the representations and warranties contained in Article V
shall be true and complete in all material respects;

68



--------------------------------------------------------------------------------



 



               (n) there shall not have occurred any Material Adverse Effect, as
such term is defined in the Merger Agreement, since May 22, 2007;
               (o) The Merger and related Transactions shall have been
consummated or shall be consummated simultaneously with or immediately following
the Closing Date without any waiver, amendment or modification of, or condition
set forth in, the Transaction Documents except (i) with the prior written
consent, not to be unreasonably withheld, of the Agent or (ii) for waivers,
amendments or modifications that do not, individually or in the aggregate,
materially and adversely affect the interests of the Lenders;
               (p) The Lenders shall have received from each of the Borrower and
the Target (for purposes of this subparagraph (o), each an “Applicable Party”) a
consolidated balance sheet as of the end of the most recently ended fiscal
quarter (for which quarter such Applicable Party has publicly filed financial
information with the Securities and Exchange Commission) and related statements
of income and cash flows of such Applicable Party and its subsidiaries for the
most recently ended fiscal year and the interim period thereafter (for which
year and interim period such Applicable Party has publicly filed financial
information with the Securities and Exchange Commission) and the trailing four
quarters ended on the last day of such interim period (such statements to
present, (x) in the case of the Target and its subsidiaries, their actual
financial position and (y) in the case of the Borrower and its Subsidiaries,
their pro forma financial position after giving effect to each of the
Transactions), together with a certificate of the chief financial officer of
such Applicable Party to the effect that such statements accurately present such
actual or pro forma financial position, as applicable, of such Applicable Party
and its subsidiaries in accordance with GAAP and Regulation S-X.
     3.2 [Intentionally Omitted]
     3.3 Conditions Precedent to all Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Advances hereunder at any time
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:
               (a) the representations and warranties contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date or as otherwise specified therein);
                    (b) no Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making thereof;

69



--------------------------------------------------------------------------------



 



               (c) no injunction, writ, restraining order, or other order of any
nature restricting or prohibiting, directly or indirectly, the extending of such
credit shall have been issued and remain in force by any Governmental Authority
against any Credit Party, Agent, any Lender, or any of their Affiliates; and
               (d) no Material Adverse Change shall have occurred.
     3.4 Term. This Agreement shall continue in full force and effect for a term
ending on August 17, 2012 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.
     3.5 Effect of Termination. On the date of termination of this Agreement,
all Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit and including all other Obligations)
immediately shall become due and payable without notice or demand (including
either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender. No termination of this Agreement, however,
shall relieve or discharge any Credit Party of its duties, Obligations, or
covenants hereunder and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been paid in full (including by the provision
of cash collateral set forth above) and the Lender Group’s obligations to
provide additional credit hereunder have been terminated. When this Agreement
has been terminated and all of the Obligations have been paid in full (including
by the provision of cash collateral set forth above) and the Lender Group’s
obligations to provide additional credit under the Loan Documents have been
terminated irrevocably, Agent will, at Borrower’s sole expense, execute and
deliver any pay-off letter, UCC termination statements, lien releases, mortgage
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, the Agent’s Liens
and all notices of security interests and liens previously filed by Agent with
respect to the Obligations.
     3.6 Early Termination by Borrower. Borrower has the option, at any time
upon 5 Business Days prior written notice to Agent, to (A) permanently reduce
the Revolver Commitment in the minimum amount of $1,000,000 and integral
multiples of $500,000 in excess thereof and (B) terminate this Agreement in its
entirety by paying to Agent, in cash, the Obligations (including either
(i) providing cash collateral to be held by Agent for

70



--------------------------------------------------------------------------------



 



the benefit of those Lenders with a Revolver Commitment in an amount equal to
105% of the then extant Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender. If Borrower has sent a
notice of termination pursuant to the provisions of this Section, then the
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations (including either (i) providing cash collateral to be held by Agent
for the benefit of those Lenders with a Revolver Commitment in an amount equal
to 105% of the then extant Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender, on the date set forth as
the date of termination of this Agreement in such notice.

4.   [INTENTIONALLY OMITTED].

5.   REPRESENTATIONS AND WARRANTIES.

     In order to induce the Lender Group to enter into this Agreement, each
Credit Party jointly and severally makes the following representations and
warranties to the Lender Group which shall be true, correct, and complete, in
all material respects, as of the date hereof, and shall be true, correct, and
complete, in all material respects, as of the Closing Date, and at and as of the
date of the making of each Advance (or other extension of credit) made
thereafter, as though made on and as of the date of such Advance (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date) and such representations and
warranties shall survive the execution and delivery of this Agreement:
     5.1 No Encumbrances. Except as disclosed on Schedule P-1 hereto, each
Credit Party has good and indefeasible title to its personal property assets and
good and marketable title to its owned Real Property (subject to exceptions that
do not, in the aggregate, materially impair the use of the personal property and
Real Property of the Credit Parties taken as a whole), and in the case of the
Collateral, free and clear of Liens except for Permitted Liens.
     5.2 Eligible Accounts. The Eligible Accounts are bona fide existing payment
obligations of Account Debtors created by the sale and delivery of Inventory or
the rendition of services in the ordinary course of each Credit Party’s
business, owed to such Credit Party without any known defenses, disputes,
offsets, counterclaims, or rights of return or cancellation, except where the
existence of such defenses, disputes, offsets, counterclaims, or rights of
return or cancellation would not cause a Material Adverse Change. As to each
Account that is identified by Borrower as an Eligible Account in a borrowing
base report submitted to Agent, to the knowledge of Borrower, each such Account
is not excluded as ineligible by virtue of one or more of the excluding criteria
set forth in the definition of Eligible Accounts.
     5.3 Eligible Inventory. All Eligible Inventory is of good and merchantable
quality, free from known defects, except where the existence of such defects
would not cause a Material Adverse Change. As to each item of Inventory that is
identified by Borrower as Eligible Inventory in a Borrowing Base Certificate
submitted to Agent, to the knowledge of Borrower, such Inventory is not excluded
as ineligible by virtue of one or more of the excluding criteria set forth in
the definition of Eligible Inventory.
     5.4 Location of Inventory. All Eligible Inventory of each Credit Party is
located only at, or in-transit between (or with respect to Eligible In-Transit
Inventory which has been

71



--------------------------------------------------------------------------------



 



shipped from a location outside of the United States, in transit to), the
locations identified on Schedule 5.4 (as such Schedule may be updated pursuant
to Sections 6.8 and 6.13) other than Inventory located at any Pool Location and
Inventory, the value of which, in the aggregate, does not exceed $1,000,000.
Schedule 5.4 separately identifies each Leased Store Location and each Non-Owned
Storage Facility.
     5.5 Inventory Records. Borrower keeps materially correct and accurate
records itemizing and describing the type, quality, and quantity of its
consolidated Inventory and the book value thereof.
     5.6 State of Incorporation; Location of Chief Executive Office; FEIN;
Organizational ID Number. (a) The jurisdiction of organization of each Credit
Party is set forth on Schedule 5.6(a).
          (b) The chief executive office of each Credit Party is located at the
address indicated on Schedule 5.6(b) (as such Schedule may be updated pursuant
to Section 6.7).
          (c) Each Credit Party’s FEIN and organizational identification number,
if any, are identified on Schedule 5.6(c).
     5.7 Due Organization and Qualification; Subsidiaries.
               (a) Except as described in the Post-Closing Agreement, each
Credit Party is duly organized and existing and in good standing under the laws
of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change.
               (b) As of the Closing Date, other than as described on
Schedule 5.7(b), and except for employee stock options, there are no
subscriptions, options, warrants, or calls relating to any shares of any Credit
Party’s capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. Except as set forth on
Schedule 5.7(b), as of the Closing Date, no Credit Party is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.
               (c) Set forth on Schedule 5.7(c), is a complete and accurate list
of each Credit Party’s direct and indirect Subsidiaries, as of the Closing Date,
showing: (i) with respect to all Subsidiaries other than Excluded Subsidiaries
and Unrestricted Subsidiaries, (A) the jurisdiction of their organization,
(B) the number of shares of each class of common and preferred Stock authorized
for each Credit Party, and (C) the percentage of the outstanding shares of each
such class owned directly or indirectly by such Credit Party and (ii) with
respect to all Excluded Subsidiaries and Unrestricted Subsidiaries, (x) the
jurisdiction of their organization and (y) the percentage of Stock owned
directly or indirectly by any Credit Party in such Excluded Subsidiaries. All of

72



--------------------------------------------------------------------------------



 



the outstanding capital Stock of each such Restricted Subsidiary has been
validly issued and is fully paid and non-assessable.
     5.8 Due Authorization; No Conflict. (a) The execution, delivery, and
performance by each Credit Party of this Agreement and the Loan Documents to
which it is a party have been duly authorized by all necessary action on the
part of such Credit Party.
               (b) The execution, delivery, and performance by each Credit Party
of this Agreement and the other Loan Documents to which it is a party do not and
will not (i) violate any provision of federal, state, or local law or regulation
applicable to such Credit Party, the Governing Documents of such Credit Party,
or any order, judgment, or decree of any court or other Governmental Authority
binding on such Credit Party, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligation of such Credit Party, including, without
limitation, the Indenture or Senior Subordinated Notes, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Credit Party, other than Permitted Liens, or
(iv) require any approval of such Credit Party’s equity holders or any approval
or consent of any Person under any material contractual obligation of such
Credit Party, other than consents or approvals that have been obtained and that
are still in force and effect, unless such violation, imposition of Lien or
failure to obtain approval or consent would not reasonably be expected to result
in a Material Adverse Change.
               (c) Other than the filing of financing statements, the execution,
delivery, and performance by each Credit Party of this Agreement and the other
Loan Documents to which each such Credit Party is a party do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than consents or approvals
that have been obtained and that are still in force and effect.
               (d) This Agreement and the other Loan Documents to which each
Credit Party is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Credit Party will be the legally
valid and binding obligations of such Credit Party, enforceable against such
Credit Party in accordance with their respective terms, except as may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.
               (e) The Agent’s Liens are validly created, perfected, and first
priority Liens, subject only to Permitted Liens.
          5.9 Litigation. Other than those matters disclosed on Schedule 5.9,
there are no actions, suits, or proceedings pending or, to the best knowledge of
each Credit Party, threatened against any Credit Party, except for (a) matters
that are fully covered by insurance (subject to customary deductibles), and
(b) matters arising after the Closing Date that are not

73



--------------------------------------------------------------------------------



 



reasonably likely to be decided adversely to any Credit Party or, if decided
adversely to any Credit Party, reasonably could not be expected to result in a
Material Adverse Change.
     5.10 No Material Adverse Change. All financial statements relating to the
Credit Parties that have been delivered by Borrower to the Lender Group have
been prepared in accordance with GAAP (except, in the case of unaudited
financial statements, for the lack of footnotes and being subject to year-end
audit adjustments) and present fairly in all material respects, the financial
condition of Parent and its Subsidiaries as of the date thereof and results of
operations for the period then ended. There has not been a Material Adverse
Change since the date of the latest financial statements submitted to the Lender
Group on or before the Closing Date.
     5.11 Fraudulent Transfer
               (a) The Credit Parties taken as a whole are Solvent and each
Material Credit Party is Solvent.
               (b) No transfer of property is being made by any Credit Party and
no obligation is being incurred by any Credit Party in connection with the
transactions contemplated by this Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of any
Credit Party.
     5.12 Employee Benefits. As of the date hereof, no Credit Party or any of
their ERISA Affiliates maintains or contributes to any Benefit Plan other than
as listed on Schedule 5.12 hereto.
     5.13 Environmental Condition. Except for matters described on Schedule 5.13
hereto and except for other matters that would not reasonably be expected to
result in a Material Adverse Change, (a) to each Credit Party’s knowledge, no
owned Real Property of any Credit Party has ever been used by any Credit Party
or by previous owners or operators in the disposal of, or to produce, store,
handle, treat, release, or transport, any Hazardous Materials, where such
production, storage, handling, treatment, release or transport was in violation
of applicable Environmental Law, (b) to each Credit Party’s knowledge, no Credit
Party’s owned Real Property has ever been designated or identified in any manner
pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) no Credit Party has received notice that a Lien arising under
any Environmental Law has attached to any revenues or to any Real Property owned
or operated by any Credit Party, and (d) no Credit Party has received a summons,
citation, notice, or directive from the U.S. Environmental Protection Agency or
any other federal or state governmental agency concerning any action or omission
by any Credit Party resulting in the releasing or disposing of Hazardous
Materials into the environment in violation of any applicable Environmental Law.

74



--------------------------------------------------------------------------------



 



     5.14 Investment Company Act. No Group Member is an “investment company” or
an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.
     5.15 Intellectual Property. Except as disclosed on Schedule 5.15 hereto,
each Credit Party owns, or holds licenses in, all trademarks, trade names,
copyrights, patents, patent rights, and licenses that are necessary to the
conduct of the business of the Credit Parties, taken as a whole, as currently
conducted, except where the failure to do so, in the aggregate, would not result
in a Material Adverse Change.
     5.16 Leases. Except where the failure to do so would not cause a Material
Adverse Change, each Credit Party enjoys peaceful and undisturbed possession
under all leases material to its business and to which it is a party or under
which it is operating. Except to the extent that such default would not cause a
Material Adverse Change, all of such leases are valid and subsisting and no
material default by any Credit Party exists under any of them.
     5.17 Deposit Accounts. Set forth on Schedule 5.17 are all of each Credit
Party’s Deposit Accounts at which the Collateral is or may be held, including,
with respect to each bank (i) the name and address of such Person, and (ii) the
account numbers of the Deposit Accounts maintained with such Person.
Schedule 5.17 separately identifies each Concentration Account, Consolidated
Store Deposit Account, Individual Store Account and the Home Office Account.
     5.18 Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of any Credit Party in writing to Agent or any Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this Agreement, the other
Loan Documents, or any transaction contemplated herein or therein is, and all
other such factual information (taken as a whole) hereafter furnished by or on
behalf of any Credit Party in writing to Agent or any Lender will be, true and
accurate, in all material respects, on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided. On the Closing Date, the Closing Date Business Plan represents, and as
of the date on which any other Projections are delivered to Agent, such
additional Projections represent each Credit Party’s good faith best estimate of
its future performance for the periods covered thereby, it being understood that
such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any projections may
differ from the projected results and no assurance can be given that the
Projections will be realized.
     5.19 Indebtedness. Set forth on Schedule 5.19 is a true and complete list
of all Indebtedness of each Credit Party outstanding immediately prior to the
Closing Date that is to remain outstanding after the Closing Date and such
Schedule accurately reflects the aggregate principal amount of such Indebtedness
(other than Indebtedness of any Credit Party owing to any other Credit Party).

75



--------------------------------------------------------------------------------



 



     5.20 Credit Card Receipts. Schedule 5.20 sets forth each Credit Party’s
Credit Card Processors and all material arrangements to which any Credit Party
is a party with respect to the payment to any Credit Party of the proceeds of
credit card charges for sales by such Credit Party.
     5.21 Margin Stock. No Credit Party is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (as defined in
Regulation U of the Board of Governors of the Federal Reserve System), and no
proceeds of any Advance or drawings under any Letter of Credit will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.
     5.22 Senior Debt. All Obligations hereunder constitute “Senior Debt” (as
such term is defined in the Indenture) permitted under the Indenture and each of
the Credit Parties acknowledge that Agent and each Lender are entering into this
Agreement and are extending the Commitments in reliance on this Section 5.22.
     5.23 Anti-Terrorism Laws.
     (i) None of the Credit Parties or, to the knowledge of any of the Credit
Parties, any of their Affiliates, is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.
     (ii) No Credit Party or, to the knowledge of any of the Credit Parties, any
of their Affiliates or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Obligations, is any of the
following:
     (A) a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
     (B) a Person or entity owned or controlled by, or acting for or on behalf
of, any Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
     (C) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;
     (D) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

76



--------------------------------------------------------------------------------



 



     (E) a Person or entity that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.
     (iii) No Credit Party or to the knowledge of any Credit Party, any of its
brokers or other agents acting in any capacity in connection with the
Obligations (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person
described in clause (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.
     5.24 Related Documents
               (a) The execution, delivery and performance by Borrower, Parent
and each Restricted Subsidiary (collectively, the “Group Members” and each
individually a “Group Member”) of the Related Documents to which it is a party
and the consummation of the transactions contemplated thereby by such Group
Member:
     (i) are within such Group Member’s respective corporate, limited liability
company, partnership or other powers;
     (ii) on or prior to the Closing Date will have been duly authorized by all
necessary corporate or other action, including the consent of stockholders where
required;
     (iii) do not and will not (A) contravene or violate such Group Member’s
Governing Documents, (B) violate any other Requirement of Law applicable to such
Group Member, or any order or decree of any Governmental Authority or
arbitrator, (C) conflict with or result in the breach of, constitute a default
under, or result in or permit the termination or acceleration of, any
Contractual Obligation of such Group Member, except for those that, in the
aggregate, would not have a Material Adverse Effect or (D) result in the
creation or imposition of any Lien upon any property of such Group Member (or
any other Group Member) other than a Lien permitted under Section 7.2; and
     (iv) do not require the consent of, authorization by, approval of, notice
to, or filing or registration with, any Governmental Authority or any

77



--------------------------------------------------------------------------------



 



other Person, other than those that (A) will have been obtained at the Closing
Date, each of which will be in full force and effect on the Closing Date, none
of which will on the Closing Date impose materially adverse conditions upon the
exercise of control by Borrower over any Group Members and (B) in the aggregate,
if not obtained, would not have a Material Adverse Effect.
               (b) None of the Related Documents has been amended or modified in
any respect and no provision therein has been waived, except in each case to the
extent permitted by Section 7.14.
               (c) The Obligations constitute “Senior Debt” as defined in the
Subordinated Notes Indenture.
6. AFFIRMATIVE COVENANTS.
          Each Credit Party jointly and severally covenants and agrees that,
until termination of all of the Commitments and payment in full of the
Obligations, each Credit Party shall do all of the following:
     6.1 Accounting System. Maintain a system of accounting that enables the
Parent and its Subsidiaries to produce consolidated financial statements in
accordance with GAAP and maintain consolidated records pertaining to the
Collateral that contain information as from time to time reasonably may be
requested by Agent. Parent or one or more Credit Parties also shall keep an
inventory reporting system that shows all additions, sales, claims, returns, and
allowances with respect to Inventory of the Credit Parties and their
Subsidiaries.
     6.2 Collateral Reporting. Provide Agent with the documents set forth on
Schedule 6.2 in accordance with the delivery schedule set forth thereon. In
addition, each Credit Party agrees to cooperate fully with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on Schedule 6.2.
     6.3 Financial Statements, Reports, Certificates. Deliver to Agent, with
copies to each Lender:
               (a) as soon as available, but in any event within, 45 days after
the end of each of the Borrower’s first three fiscal quarters:
     (i) a company prepared unaudited consolidated balance sheet, income
statement, and statement of cash flow covering Borrower’s and Parent’s and its
Subsidiaries’ operations during such period,
     (ii) a Compliance Certificate signed by the chief financial officer of
Borrower to the effect that:

78



--------------------------------------------------------------------------------



 



     (A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
quarterly and year-end audit adjustments) and fairly present in all material
respects the financial condition of Parent and its Subsidiaries,
     (B) the representations and warranties of each Credit Party contained in
this Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date of such certificate, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date),
     (C) there does not exist any condition or event that constitutes an Event
of Default or Triggering Period (or, to the extent of any non-compliance,
describing such non-compliance as to which he or she may have knowledge and what
action the Credit Parties have taken, are taking, or propose to take with
respect thereto),
     (D) demonstrating, in reasonable detail, the calculations used in
determining, when applicable (A) the Consolidated Coverage Test, (B) the Senior
Secured Leverage Ratio and (C) compliance with the financial covenant contained
in Section 7.17, and
          provided that, during a Triggering Period, the Agent may require, by
written request, that the Borrower provide unaudited consolidated financial
statements of the Borrower and its Subsidiaries, including balance sheet, income
statement and cash flow statement on a monthly basis within 30 days of
month-end,
               (b) as soon as available, but in any event within 90 days after
the end of each of Borrower’s fiscal years, for such fiscal year and for the
fourth fiscal quarter then most recently ended, consolidated financial
statements of Parent and its Subsidiaries (and consolidating financial
statements of Parent and its Subsidiaries, to the extent produced by Parent in
the normal course of its operations) for each such fiscal year, audited by
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications, by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management),
               (c) as soon as available, but in any event within 60 days after
the start of each of Borrower’s fiscal years, copies of the Projections, in form
and substance (including as to scope and underlying assumptions) satisfactory to
Agent, in its sole discretion, for such fiscal year, quarter by quarter (or by
such shorter periods as are reasonably requested by the Agent), which
Projections shall represent Borrower’s good faith best estimate of the financial
performance of Parent and its Subsidiaries during the

79



--------------------------------------------------------------------------------



 



period covered thereby, it being understood that such Projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any Projections may differ from the projected results and
no assurance can be given that the Projections will be realized,
     (d) if and when filed by Parent,
     (i) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,
     (ii) any other filings made by Parent with the SEC, and
     (iii) any other information that is provided by Parent to its shareholders
generally
          (provided, that for purposes of this clause (d), any information to be
delivered hereunder shall be deemed to have been delivered when posted on the
Parent’s website or otherwise made available on the website of the SEC),
               (e) as soon as practicable, and in any event within five days
after a Responsible Officer of the Parent or the Borrower has actual knowledge
of the existence of any Default, Event of Default or other event having had a
Material Adverse Effect, the Borrower shall give the Agent notice specifying the
nature of such Default or Event of Default or other event and a statement of the
curative action that Borrower or such other Credit Party proposes to take with
respect thereto,
               (f) within 30 days after the later of (i) the service of process
with respect thereto on any Credit Party or (ii) such time as exposure of the
Credit Party could be reasonably determined, notice of all actions, suits, or
proceedings brought by or against any Credit Party before any Governmental
Authority which, if determined adversely to such Credit Party, reasonably would
be expected to result in a Material Adverse Change, and
               (g) upon the request of Agent, any other report reasonably
requested relating to the financial condition of any Credit Parties; provided
that such reports shall not be overly burdensome for any Credit Party to
prepare.
          Borrower agrees to cooperate with Agent to allow Agent to consult with
its independent certified public accountants if Agent reasonably requests the
right to do so (and Agent shall notify Borrower as to the timing of such
consultations and permit Borrower to be present thereat or to otherwise
participate therein) and that, in such connection, its independent certified
public accountants are authorized to communicate with Agent and to release to
Agent whatever financial information concerning any Credit Party that Agent
reasonably may request.

80



--------------------------------------------------------------------------------



 



     6.4 Returns. Cause returns and allowances, as between any Credit Party and
their Account Debtors, to be on the same basis and in accordance with the usual
customary practices of the Credit Parties, as they exist at the time of the
execution and delivery of this Agreement, except where failure to do so could
not reasonably be expected to result in a Material Adverse Change.
     6.5 Maintenance of Properties. Maintain and preserve all of its properties
which are necessary or useful in the proper conduct to its business in good
working order and condition, ordinary wear and tear excepted, except where
failure to do so could not reasonably be expected to result in a Material
Adverse Change.
     6.6 Taxes. Cause all assessments and taxes, whether real, personal, or
otherwise, due or payable by, or imposed, levied, or assessed against each
Credit Party or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except where the
failure to do so, individually or in the aggregate, would not result in a
Material Adverse Change. Each Credit Party will make timely payment or deposit
of all tax payments and withholding taxes required of it and them by applicable
laws, including those laws concerning F.I.C.A., F.U.T.A., state disability, and
local, state, and federal income taxes, except where the failure to do so,
individually or in the aggregate, would not result in a Material Adverse Effect.
     6.7 Insurance.
               (a) At each Credit Party’s expense, maintain insurance respecting
such Credit Party’s assets wherever located, covering loss or damage by fire,
theft, explosion, and all other hazards and risks, and maintain business
interruption, public liability, and product liability insurance, as well as
insurance against larceny, embezzlement, and criminal misappropriation, all as
ordinarily are insured against by other Persons engaged in the same or similar
businesses. All such policies of insurance shall be in such amounts which are
customary for Persons engaged in the same or similar business and with
nationally recognized insurance companies. Each Credit Party shall deliver
copies of all such policies to Agent with a customary lender’s loss payable
endorsement naming Agent as loss payee (with respect to the Collateral) or
additional insured, as appropriate. Each such policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 30 days prior
written notice to Agent in the event of cancellation of the policy.
               (b) Each Credit Party shall give Agent prompt notice of any loss
of the Collateral valued in excess of $2 million covered by such insurance.
Agent shall have the exclusive right to adjust any losses of the Collateral
claimed under any such insurance policies during the continuation of an Event of
Default, without any liability to such Credit Party whatsoever in respect of
such adjustments. Any monies received as payment for any loss of the Collateral
under any insurance policy mentioned above (other than liability insurance
policies) during any Triggering Period or during the continuation of an Event of
Default, shall be paid over to Agent to be applied to the

81



--------------------------------------------------------------------------------



 



prepayment of the Obligations with amounts so prepaid available to be reborrowed
subject to Section 3.3.
               (c) No Credit Party will take out separate insurance concurrent
in form or contributing in the event of loss of the Collateral with that
required to be maintained under this Section 6.7, unless Agent is included
thereon as named insured with the loss payable to Agent under a lender’s loss
payable endorsement or its equivalent. Each Credit Party immediately shall
notify Agent whenever such separate insurance is taken out, specifying the
insurer thereunder and full particulars as to the policies evidencing the same,
and copies of such policies promptly shall be provided to Agent.
     6.8 Location of Inventory/Chief Executive Offices. Keep each Credit Party’s
Inventory only at the locations identified on Schedule 5.4 (except for Inventory
that (i) in the aggregate has a value of less than $1,000,000 or (ii) is in
transit between the locations identified on Schedule 5.4) and their chief
executive offices only at the locations identified on Schedule 5.6(b); provided,
however, that Borrower may amend (a) Schedule 5.4, on behalf of any Credit Party
as contemplated by Section 6.13, and (b) Schedule 5.6, on behalf of any Credit
Party, provided in the case of clause (b) hereof so long as (i) such amendment
occurs by written notice to Agent not less than 30 days prior to the date such
chief executive office is relocated and (ii) such new location is within the
United States or any U.S. Territory. Within a commercially reasonable time
following written notification with respect to any Non-Owned Warehouse, Borrower
shall provide Agent a Collateral Access Agreement with respect thereto and if
such agreement has not been obtained, Borrower’s Eligible Landed Inventory at
that location shall be subject to the establishment of Reserves as set forth in
the definition of “Eligible Landed Inventory”.
     6.9 Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, including
the Fair Labor Standards Act and the Americans With Disabilities Act, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Change.
     6.10 Leases. Pay when due all rents and other amounts payable under any
leases to which any Credit Party is a party or by which any Credit Party’s
properties and assets are bound, unless such payments are the subject of a
Permitted Protest or unless nonpayment of such rents and other amounts,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.
     6.11 Existence. At all times preserve and keep in full force and effect
each Credit Party’s valid existence and good standing and any rights and
franchises material to their businesses.
     6.12 Environmental. Except for such Environmental Liens, failures to
comply, releases, Environmental Actions, notices, citations or orders which,
individually or in the

82



--------------------------------------------------------------------------------



 



aggregate, would not reasonably be expected to result in a Material Adverse
Change: (a) keep any property either owned or operated by any Credit Party free
of any Environmental Liens or post bonds or other financial assurances
sufficient to satisfy the obligations or liability evidenced by such
Environmental Liens, (b) comply with all applicable Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests, (c) promptly notify Agent of any release of a Hazardous Material in
any reportable quantity from or onto property owned or operated by any Credit
Party and take any Remedial Actions required to abate said release or otherwise
to come into compliance with applicable Environmental Law, and (d) promptly, but
in any event within 5 days of its receipt thereof, provide Agent with written
notice of any of the following: (i) notice that an Environmental Lien has been
filed against any of the real or personal property of any Credit Party,
(ii) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Credit Party, and (iii) notice of any
violation, citation, or other administrative order received by any Credit Party.
     6.13 Disclosure Updates. Promptly and in no event later than 5 Business
Days after obtaining knowledge thereof, notify Agent if any written information,
exhibit, or report furnished to the Lender Group contained any untrue statement
of a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made; provided, that with respect to Schedules E-1 (in respect of Pool
Locations), E-2, 1.1(b), 5.4, 5.17, and 5.20, Borrower shall provide updates to
such Schedules as necessary in its discretion to reflect material changes
thereto occurring before any quarterly update thereto, but in any event no less
than quarterly; provided, further, that any reference herein to any Schedule(s)
shall be deemed to be a reference to such Schedule(s) as updated pursuant
hereto. The foregoing to the contrary notwithstanding, any notification pursuant
to the foregoing provision will not cure or remedy the effect of the prior
untrue statement of a material fact or omission of any material fact nor shall
any such notification have the affect of amending or modifying this Agreement or
any of the Schedules hereto.
     6.14 Formation of Subsidiaries. At the time that any Credit Party forms or
acquires any direct or indirect Wholly Owned Domestic Subsidiary after the
Closing Date (other than an Excluded Subsidiary or Unrestricted Subsidiary),
such Credit Party shall (a) cause such new Wholly Owned Domestic Subsidiary to
provide to Agent a joinder to this Agreement (as a Guarantor and Credit Party),
together with such other security documents, as well as appropriate UCC-1
financing statements, all in form and substance satisfactory to Agent (including
being sufficient to grant Agent a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Wholly Owned
Domestic Subsidiary (other than any such assets that would not be required to be
subject to Agent’s Liens if they were assets of any Credit Party)) and
(b) provide to Agent all other documentation, including one or more opinions of
counsel satisfactory to Agent, which in its reasonable opinion is appropriate
with respect to the execution and delivery of the applicable documentation
referred to above. Any document, agreement, or instrument executed or issued
pursuant to this Section 6.14 shall be a Loan Document.

83



--------------------------------------------------------------------------------



 



     6.15 Designation of Subsidiaries
          The board of directors of the Parent may at any time designate any
Restricted Subsidiary (other than the Borrower) as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (b) no Restricted Subsidiary may
be designated an Unrestricted Subsidiary if it previously had been designated as
an Unrestricted Subsidiary, (c) any such designation shall be deemed to be an
Investment requiring compliance with Section 7.10 (or reduction in an
outstanding Investment, in the case of a designation of an Unrestricted
Subsidiary as a Restricted Subsidiary), on the date of such designation in an
amount equal to the sum of (i) the Parent’s direct or indirect equity ownership
percentage of the net worth of such designated Restricted Subsidiary immediately
prior to such designation (such net worth to be calculated without regard to any
guarantee provided by such designated Restricted Subsidiary of the Parent’s,
Borrower’s or another Restricted Subsidiary’s Indebtedness) and (ii) without
duplication, the aggregate principal amount of any Indebtedness owed by such
designated Restricted Subsidiary to the Parent, Borrower or any other Restricted
Subsidiary immediately prior to such designation, all calculated, except as set
forth in the parenthetical to clause (i) above, on a Consolidated basis in
accordance with GAAP, and (c) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any other
Indebtedness of the Parent. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.
     6.16 Segregation of Collateral
          The proceeds of any Term Facility Priority Collateral (as defined in
the Intercreditor Agreement) in connection with an Asset Sale permitted by the
terms of Section 8.4 of the Term Loan Agreement shall be segregated in a
separate deposit account designated by Borrower to Agent.
7. NEGATIVE COVENANTS.
          Each Credit Party, jointly and severally, covenants and agrees that,
until termination of all of the Commitments and payment in full of the
Obligations, such Credit Party will not and will not permit any of its
Restricted Subsidiaries, to do any of the following:
     7.1 Indebtedness. Create, incur, assume, guarantee, or otherwise become,
directly or indirectly, liable (“incur”) with respect to any Indebtedness,
provided, however that a Credit Party may incur Indebtedness so long as (a) no
Triggering Period is then continuing or would result therefrom, (b) no Default
shall have occurred and be continuing, and (c) the Parent would be in compliance
with the Consolidated Coverage Test for the most recently ended Test Period,
determined on a Pro Forma Basis, after giving effect to the incurrence of such

84



--------------------------------------------------------------------------------



 



Indebtedness, provided further that the provisions of this Section 7.1 shall not
prohibit the creation, incurrence, assumption, guarantee or existence of any of
the following:
               (a) Indebtedness evidenced by this Agreement and the other Loan
Documents, including the Guaranteed Obligations, together with Indebtedness owed
to Underlying Issuers with respect to Underlying Letters of Credit and any other
Obligations that constitute Indebtedness, including all Indebtedness under any
Incremental Facility;
               (b) Indebtedness evidenced by the Term Loan Agreement and the
other Term Loan Documents, together with all Obligations as defined in the Term
Loan Agreement, including all Indebtedness under any Incremental Term Loans as
provided for under the Term Loan Agreement as in effect as of the date hereof
(the “Term Loan Obligations”);
               (c) Qualified Refinancing Indebtedness;
               (d) Indebtedness existing as of the date hereof and set forth on
Schedule 5.19,
               (e) Permitted Purchase Money Indebtedness,
               (f) refinancings, renewals, or extensions of Indebtedness
permitted under clauses (d) and (e) of this Section 7.1 (and continuance or
renewal of any Permitted Liens associated therewith) so long as: (i) the terms
and conditions of such refinancings, renewals, or extensions do not, in Agent’s
Permitted Discretion, materially impair the prospects of repayment of the
Obligations by Borrower or materially impair Borrower’s creditworthiness,
(ii) such refinancings, renewals, or extensions do not result in an increase in
the then extant principal amount of the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions that, taken as a
whole, are materially more burdensome or restrictive to Borrower, (iv) if the
Indebtedness that is refinanced, renewed, or extended was subordinated in right
of payment to the Obligations, then the terms and conditions of the refinancing,
renewal, or extension Indebtedness must include subordination terms and
conditions that are at least as favorable to the Lender Group as those that were
applicable to the refinanced, renewed, or extended Indebtedness, (v) the
Indebtedness that is refinanced, renewed, or extended is not recourse to any
Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended, (vi) is otherwise on terms, taken as a whole, no less
favorable to the Group Members than those of such Indebtedness, other than
market interest rates and fees, (vii) no Event of Default shall have occurred
and be continuing (viii) the collateral, if applicable, granted pursuant to any
such refinancing Indebtedness is the same or less than the collateral under the
Indebtedness being extended, renewed

85



--------------------------------------------------------------------------------



 



or replaced and (ix) such modification, refinancing, refunding, renewal or
extension shall not include: (A) Indebtedness of a Subsidiary of the Borrower
that is not a Guarantor that refinances Indebtedness of the Borrower, (B)
Indebtedness of a Subsidiary of the Borrower that is not a Guarantor that
refinances Indebtedness of a Guarantor or (C) Indebtedness of the Borrower or a
Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary,
               (g) Indebtedness of any Credit Party to any other Credit Party
and Indebtedness of a Credit Party guaranteeing Indebtedness of another Credit
Party otherwise permitted under this Section 7.1;
               (h) Indebtedness of the Borrower and the Restricted Subsidiaries
which may be deemed to exist pursuant to any guaranties, performance, surety,
statutory, appeal or similar bonds or obligations incurred in the ordinary
course of business;
               (i) Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with Deposit Accounts or securities
accounts maintained in the ordinary course of business;
               (j) guaranties in the ordinary course of business of the
obligations of suppliers, customers, franchisees and licensees of any Credit
Party;
               (k) endorsement of instruments or other payment items for
deposit;
               (l) Indebtedness under Capital Leases arising out of Permitted
Sale-Leasebacks made in compliance with Section 7.16, in an aggregate amount not
to exceed at any time $50,000,000;
               (m) Indebtedness under Hedge Agreements incurred for bona fide
hedging purposes and not for speculation;
               (n) Indebtedness of any Person that becomes a Restricted
Subsidiary after the Closing Date in connection with a Permitted Acquisition and
any refinancing permitted under Section 7.1(f); provided, that (i) such
Indebtedness exists at the time such Person becomes a Restricted Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Restricted Subsidiary, (ii) after giving effect to the assumption of such
Indebtedness (A) the Parent would be in compliance with the Consolidated
Coverage Test for the most recently ended Test Period, determined on a Pro Forma
Basis, and (B) if such Indebtedness is secured by a Lien on any assets of such
Person, the Senior Secured Leverage Ratio would be less than 3.0 to 1 on a Pro
Forma Basis, (iii) such Indebtedness is not guaranteed in any respect by the
Borrower, any Guarantor or any Restricted Subsidiary (other than by any such
Person that so becomes a Restricted Subsidiary or is the survivor of a merger
with

86



--------------------------------------------------------------------------------



 



such Person or any of its Subsidiaries) and (iv) except for Indebtedness
consisting of Capital Lease Obligations, revenue bonds, purchase money
Indebtedness or mortgages or other Liens on specific assets no portion of such
Indebtedness matures prior to the Maturity Date;
               (o) other Indebtedness of the Parent and the Restricted
Subsidiaries in an aggregate principal amount not to exceed $100,000,000 at any
time outstanding; provided, however, that Indebtedness of Persons which are not
Credit Parties pursuant to this clause (o) shall not exceed an aggregate
principal amount of $50,000,000 at any time outstanding; and
               (p) Indebtedness of the Credit Parties not otherwise permitted
under this Section 7.1 and refinancings thereof permitted pursuant to
Section 7.1(f); provided, however, that after giving effect to the occurrence of
such Indebtedness (A) no Default or Event of Default shall have occurred and be
continuing and (B) the Parent would be in compliance with the Consolidated
Coverage Test for the most recently ended Test Period, determined on a Pro Forma
Basis after giving effect to the incurrence of such Indebtedness.
     7.2 Liens. Create, incur, or assume, directly or indirectly, any Lien on or
with respect to any of its assets, of any kind, whether now owned or hereafter
acquired, or any income or profits therefrom, except:
               (a) Permitted Liens (including Liens that are replacements of
Permitted Liens to the extent that the original Indebtedness is refinanced,
renewed, or extended under Section 7.1(d) or (p) and so long as the replacement
Liens only encumber those assets that secured the refinanced, renewed, or
extended Indebtedness);
               (b) Liens on assets other than the Collateral securing
Indebtedness in an aggregate amount not to exceed $50,000,000 at any time
outstanding; and
               (c) Liens existing on the assets of any Person that becomes a
Restricted Subsidiary (or is a Restricted Subsidiary that survives a merger with
such Person), or existing on assets acquired, pursuant to a Permitted
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 7.1(n); provided that such Liens attach at all times only to the same
assets to which such Liens attached (and after-acquired property that is affixed
or incorporated into the property covered by such Lien), and secure only the
same Indebtedness or obligations that such Liens secured, immediately prior to
such Permitted Acquisition and any refinancing thereof permitted by
Section 7.1(f).
     7.3 Restrictions on Fundamental Changes/Disposal of Assets. Enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or sub-lease
(as lessor or sublessor), transfer or otherwise dispose of, in one transaction
or a series of transactions, all or any part of its

87



--------------------------------------------------------------------------------



 



business, assets or property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible, whether now owned or hereafter
acquired, except:
               (a) any Credit Party may be merged with or into a Credit Party,
or be liquidated, wound up or dissolved, or all or any part of its business,
property or assets may be conveyed, sold, leased, transferred or otherwise
disposed of, in one transaction or a series of transactions, to any Credit
Party; provided, (i) at the time of any such merger, no Event of Default shall
exist or shall result from such merger, and (ii) in the case of such a merger, a
Credit Party shall be the continuing or surviving Person;
               (b)Permitted Dispositions;
               (c) Asset Sales not otherwise permitted hereunder; provided that
(i) the consideration received for such assets shall be in an amount at least
equal to the fair market value thereof; (ii) at the time of any such Asset Sale,
no Event of Default shall exist or shall result from such Asset Sale; (iii) in
the case of Asset Sales consisting of the Collateral and in the case of any
Asset Sale if Availability is less than $60,000,000 at the time of such Asset
Sale, no less than 80% of the consideration therefor shall be paid in cash; and
(iv) at the time of such Asset Sale and after giving effect thereto, the
aggregate sales price of all Asset Sales, together, since the Closing Date shall
not exceed, in the case of Asset Sales consisting of the Collateral, (A) if
availability is less than $60,000,000 at the time of such Asset Sale, 5% of the
Consolidated Net Tangible Assets of the Parent and its Subsidiaries determined
in accordance with GAAP and (B) if Availability is equal to or in excess of
$60,000,000 at the time of such Asset Sale, 10% of the Consolidated Net Tangible
Assets of the Parent and its Subsidiaries determined in accordance with GAAP, in
each case as aggregated with all other Asset Sales occurring after the Closing
Date;
               (d) Asset Sales of stores developed by any Credit Party in
connection with Permitted Sale-Leasebacks, provided that the proceeds of any
such Permitted Sale-Leaseback shall be entirely in cash and shall not be less
than 100% of the fair market value of the property or equipment being sold; and
               (e) dispositions listed on Schedule 7.3.
     7.4 Change Name. Except as specified in Schedule 7.4 as of the Closing
Date, change the name, FEIN, organizational identification number, state of
organization or organizational identity of any Credit Party; provided, however,
that any Credit Party may change any of the foregoing upon at least 30 days
prior written notice to Agent of such change and so long as, at the time of such
written notification, such Credit Party provides any financing statements
necessary to perfect and continue perfected the Agent’s Liens.
     7.5 Nature of Business. Make any material change in the principal nature of
its or their business. Any change in the types of products sold or the methods
or channels of distribution shall not constitute a material change in the
principal nature of the business of the Credit Parties.

88



--------------------------------------------------------------------------------



 



     7.6 Amendments. Amend or otherwise change the terms of any Subordinated
Indebtedness if the effect of such amendment or other change is to increase the
interest rate on such Indebtedness, change (to earlier dates) any dates upon
which payments of principal or interest are due thereon, change any event of
default or change any condition to an event of default with respect thereto
(other than to eliminate any such event of default or increase any grace period
related thereto or otherwise modify the same in a manner favorable to the Credit
Parties), change the redemption, prepayment or defeasance provisions thereof,
change the subordination provisions thereof (or of any guaranty thereof), or if
the effect of any such amendment or change, together with all other amendments
or changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such
Indebtedness (or a trustee or representative on their behalf) which would be
adverse to any Credit Party or the Lenders.
     7.7 Change of Control. Cause, permit, or suffer, directly or indirectly,
any Change of Control.
     7.8 Distributions. Make or set apart any sum for any Restricted Payment,
except that (i) Parent may make regularly scheduled payments of interest in
respect of the Senior Subordinated Notes in accordance with the subordination
provisions contained in the Indenture; (ii) any Credit Party may make Restricted
Payments to any other Credit Party; and (iii) Parent may make Restricted
Payments consisting of the repurchase of Parent stock in connection with the
exercise of employee stock options in the ordinary course of business on a basis
that is “net of taxes” or any equivalent gross exercise and repurchase to fund
tax liabilities to the extent required under applicable employee contractual
arrangements.
     Notwithstanding the foregoing, Borrower or any Restricted Subsidiary may
make any Restricted Payment so long as (a) Availability after giving effect to
such Restricted Payment is at least $50,000,000 both before and as projected by
the Borrower on a Pro Forma Basis for the three month period following such
Restricted Payment, (b) no Default or Event of Default is continuing or would
result therefrom and (c) such Restricted Payments are in an amount not to exceed
the sum of (i) $50,000,000 and (ii) the Applicable Amount in the aggregate at
any time outstanding; provided, that Borrower shall give Agent prompt notice of
any such Restricted Payment in an amount greater than $10,000,000.
     7.9 Accounting Methods; Fiscal Year. Modify or change (a) its fiscal year,
or (b) its method of accounting (other than as may be required to conform to
GAAP or as otherwise permitted by GAAP and disclosed to the Lenders and the
Agent), in each case other than as set forth in Schedule 7.9.
     7.10 Investments. Directly or indirectly, make or acquire any Investment or
incur any liabilities (including contingent obligations) for or in connection
with any Investment, except for the following:
               (a) Investments existing on the date of this Agreement and
disclosed on Schedule 7.10;

89



--------------------------------------------------------------------------------



 



               (b) Investments in cash and Cash Equivalents;
               (c) Investments in payment intangibles, chattel paper (each as
defined in the Uniform Commercial Code) and Accounts, notes receivable and
similar items arising or acquired in the ordinary course of business consistent
with the past practice of the Group Members;
               (d) Investments received in settlement of amounts due to any
Group Member effected in the ordinary course of business;
               (e) Investments (i) among Credit Parties, (ii) among Qualified
Restricted Subsidiaries, (iii) among Restricted Subsidiaries that are not
Qualified Restricted Subsidiaries or Guarantors, (iv) from any Restricted
Subsidiary to any Credit Party, (v) from any Credit Party to any Qualified
Restricted Subsidiary; provided, however, that at the date of, and after giving
effect to any such Investment made pursuant to this clause (e)(v) or clause
(i)(B) below, the Parent would be in compliance with the Consolidated Coverage
Test for the most recently ended Test Period, determined on a Pro Forma Basis,
and provided further, that, the aggregate outstanding amount of all such
Investments permitted pursuant to this clause (e)(v), together with all such
Investments in Permitted Acquisitions permitted pursuant to clause (i)(B) below,
shall not exceed $250,000,000;
               (f) Investments in respect of (i) Hedge Agreements permitted
under Section 7.18 and (ii) any note hedge transaction entered into in
connection with any issuance of Qualified Refinancing Indebtedness;
               (g) loans or advances to employees of the Borrower or any
Restricted Subsidiary in the ordinary course of business as presently conducted
other than any loans or advances that would be in violation of Section 402 of
the Sarbanes-Oxley Act; provided, however, that the aggregate principal amount
of all loans and advances permitted pursuant to this clause (g) shall not exceed
$10,000,000 at any time;
               (h) Obligations in respect of guarantees permitted by
Section 7.1;
               (i) Investments in any Person that becomes a Credit Party or a
Qualified Restricted Subsidiary or in any assets that are acquired by a Credit
Party or a Qualified Restricted Subsidiary, in each case, in connection with any
Permitted Acquisition consummated after the Closing Date; provided, however,
that at the date of, and after giving effect to any such Investment made
pursuant to this clause (i), the Parent would be in compliance with the
Consolidated Coverage Test for the most recently ended Test Period, determined
on a Pro Forma Basis, and provided further, that, (A) the fair market value
(determined in good faith by the Borrower) of such Investments (or portion
thereof) in Persons that become Loan Parties or in assets that are acquired by
Loan Parties shall not exceed $500,000,000 in the aggregate, except for any such
Investment to the extent the consideration for which consists of Qualified

90



--------------------------------------------------------------------------------



 



Capital Stock of the Parent and (B) the fair market value (determined in good
faith by the Borrower) of such Investments (or portion thereof) in Persons that
become Qualified Restricted Subsidiaries or in assets that are acquired by
Qualified Restricted Subsidiaries shall not, together with all such Investments
permitted pursuant to clause (e)(v) above, exceed $250,000,000 in the aggregate
(it being understood that additional Investments in connection with Permitted
Acquisitions, including Investments in Restricted Subsidiaries that are not Loan
Parties or Qualified Restricted Subsidiaries, may be made in reliance on clause
(j) below);
               (j) Investments in an amount not to exceed at the date of, and
after giving effect to such Investment, the sum of (i) the greater of (a)
$75,000,000 and (b) 2.5% of the Total Assets of the Borrower and the Restricted
Subsidiaries taken as a whole at such time and (ii) the Applicable Amount in the
aggregate at any time outstanding; provided, that Availability after giving
effect to such Investment is at least $50,000,000; and
               (k) Investments permitted by Section 7.1(o).
     7.11 Transactions with Affiliates. Other than as set forth on
Schedule 7.11, the Parent shall not, nor shall it permit Borrower or any
Restricted Subsidiary to effect any transaction with any of its respective
Affiliates that is not a Restricted Subsidiary on a basis less favorable to the
Borrower or such Restricted Subsidiary than would at the time be obtainable for
a comparable transaction in arms-length dealing with an unrelated third party.
     7.12 Use of Proceeds. Use the proceeds of the Advances for any purpose
other than (a) on the Closing Date, to pay transactional fees, costs, and
expenses incurred in connection with this Agreement, the other Loan Documents,
and the transactions contemplated hereby and thereby, and (b) thereafter,
consistent with the terms and conditions hereof, for its lawful and permitted
purposes.
     7.13 Limitations on Restrictions on Subsidiary Distributions; No New
Negative Pledge
          Except pursuant to the Loan Documents and any agreements governing
Purchase Money Indebtedness or Capital Lease Obligations permitted by
Section 7.1(l) (in the case of agreements permitted by such clause, any
prohibition or limitation shall only be effective against the assets financed
thereby), the Parent shall not, and shall not permit the Borrower or any of the
Restricted Subsidiaries to, (a) agree to enter into or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of such Restricted Subsidiary to pay dividends or make any other distribution or
transfer of funds or assets or make loans or advances to or other Investments
in, or pay any Indebtedness owed to, the Borrower or any other Restricted
Subsidiary or (b) enter into or suffer to exist or become effective any
agreement prohibiting or limiting the ability of any Restricted Subsidiary,
other than customary provisions in Joint Venture agreements and other similar
agreements relating solely to the securities, assets and revenues of such Joint

91



--------------------------------------------------------------------------------



 



Venture, to create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, to secure
the Obligations, including any agreement requiring any other Indebtedness or
Contractual Obligation to be equally and ratably secured with the Obligations.
     7.14 Modification of Governing Documents
          The Parent shall not, nor shall it permit any Restricted Subsidiary
to, change its capital structure (including in the terms of its outstanding
Stock) or otherwise amend its Governing Documents, except for changes and
amendments that do not materially affect the rights and privileges of any
Restricted Subsidiary and do not materially affect the interests of the Secured
Parties under the Loan Documents or in the Collateral.
     7.15 Modification of Related Documents.
          Alter, rescind, terminate, amend, supplement, waive or otherwise
modify any provision of any Related Document (except for modifications that do
not materially affect the rights and privileges of any Restricted Subsidiary
under such Related Document and that do not materially affect the interests of
the Secured Parties (as defined in the Pledge and Security Agreement) under the
Loan Documents or in the Collateral).
     7.16 Sales and Lease-Backs. Directly or indirectly, enter into or become
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired (a “Sale-Leaseback”), which such Credit Party (a) has sold or
transferred or is to sell or transfer to any other Person (other than a Credit
Party), or (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by such Credit Party to
any Person (other than another Credit Party) in connection with such lease;
provided, however that a Credit Party may enter into Sale-Leasebacks not
involving the Collateral at market rates and subject to compliance with Section
7.3(b)(iv) provided that the aggregate amount of such Sale-Leasebacks since the
Closing Date shall not exceed $30,000,000 (“Permitted Sale-Leasebacks”). For the
avoidance of doubt, Sale-Leasebacks that result in Capital Leases shall be
treated as Indebtedness for all purposes of this Agreement.
     7.17 Minimum Fixed Charge Coverage Ratio
          At any time that a Triggering Period has occurred and is continuing,
Parent and its Restricted Subsidiaries shall have on a consolidated basis at the
end of each fiscal month, a Consolidated Fixed Charge Coverage Ratio for the
12-month period then ended of not less than 1.0:1.0.
     7.18 No Speculative Transactions
          The Parent shall not, nor shall it permit any Restricted Subsidiary
to, engage in any speculative transaction or in any transaction involving Hedge
Agreements except for the

92



--------------------------------------------------------------------------------



 



sole purpose of hedging in the normal course of business and consistent with
industry practices; provided, for the avoidance of doubt, the provisions of this
Section 7.18 shall not apply to (a) any note hedge transaction entered into in
connection with the issuance of any Qualified Refinancing Indebtedness or
(b) any warrant transaction entered into concurrently with any note hedge
transaction described in clause (a) above.

8.   EVENTS OF DEFAULT.

          Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:
     8.1 If Borrower fails to pay (a) when due any installment of principal of
any Obligations, whether at stated maturity, by acceleration or otherwise,
(b) when due any amount payable to Issuing Lender in reimbursement of any
drawing under a Letter of Credit; or (c) any interest on any Obligations or any
fee or any other amount due with respect to the Obligations within three (3)
Business Days after the date due;
     8.2 If Borrower:
               (a) fails to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Sections 6.7(a), 6.11, and 7.1
through 7.18 of this Agreement;
               (b) fails or neglects to perform, keep, or otherwise observe any
term, provision, condition, covenant, or agreement contained in Sections 2.7(b),
2.7(g), 2.7(h), 2.7(i), 6.2 or 6.9 of this Agreement and such failure continues
for a period of 15 days; or
               (c) fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant, or agreement contained in this Agreement,
or in any of the other Loan Documents (giving effect to any grace periods, cure
periods, or required notices, if any, expressly provided for in such Loan
Documents), in each case, other than any such term, provision, covenant, or
agreement that is the subject of another provision of this Section 8 (in which
event such other provision of this Section 8 shall govern), and such failure
continues for a period of 30 days from the earlier of (a) a Responsible Officer
of the Borrower becoming aware of such failure or (b) notice thereof from Agent
or a Lender;
     8.3 If any money judgment, writ or warrant of attachment or similar process
involving individually or in the aggregate, an amount in excess of $25,000,000
to the extent not adequately covered by insurance shall be entered or filed
against the Borrower, the Parent or any of the Restricted Subsidiaries or any of
their respective assets and shall remain unpaid, undischarged, unvacated,
unbonded or unstayed for a period of sixty (60) days;

93



--------------------------------------------------------------------------------



 



     8.4 If an Insolvency Proceeding is commenced by Borrower, Parent or any of
the Restricted Subsidiaries or Borrower admits in writing its inability to, or
is generally unable to, pay its debts as such debts become due;
     8.5 If an Insolvency Proceeding is commenced against Borrower, Parent, or
any Restricted Subsidiary, and any of the following events occur: (a) Borrower,
Parent or such Restricted Subsidiary consents to the institution of such
Insolvency Proceeding against it, (b) the petition commencing the Insolvency
Proceeding is not timely controverted; provided, however, that, during the
pendency of such period, each member of the Lender Group shall be relieved of
its obligations to extend credit hereunder, (c) the petition commencing the
Insolvency Proceeding is not dismissed within 60 calendar days of the date of
the filing thereof; provided, however, that, during the pendency of such period,
each member of the Lender Group shall be relieved of its obligations to extend
credit hereunder, (d) an interim trustee is appointed to take possession of all
or any substantial portion of the properties or assets of, or to operate all or
any substantial portion of the business of, Borrower, Parent or any Restricted
Subsidiary, or (e) an order for relief shall have been entered therein;
     8.6 If there is a default in one or more agreements to which Borrower,
Parent, or any Restricted Subsidiary is a party relative to Indebtedness of the
Borrower, Parent, or any Restricted Subsidiary having a principal amount in
excess of $25,000,000, or more, and such default (a) occurs at the final
maturity of the obligations thereunder, or (b) results in a right by the other
party thereto, irrespective of whether exercised, to accelerate the maturity of
the obligations of the Borrower, Parent, or any Restricted Subsidiary thereunder
or to terminate such agreement;
     8.7 If any material misstatement or misrepresentation exists now or
hereafter in any warranty, representation, statement, or Record made to the
Lender Group by any Credit Party, or any officer, employee, agent, or director
of any Credit Party;
     8.8 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby; or
     8.9 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by Borrower, Parent, or any Restricted Subsidiary, or a proceeding
shall be commenced by Borrower, Parent, or any Restricted Subsidiary, or by any
Governmental Authority having jurisdiction over Borrower, Parent, or any
Restricted Subsidiary, seeking to establish the invalidity or unenforceability
thereof, or Borrower, Parent, or any Restricted Subsidiary shall deny that it
has any liability or obligation purported to be created under any Loan Document.

94



--------------------------------------------------------------------------------



 



9.   THE LENDER GROUP’S RIGHTS AND REMEDIES.

     9.1 Rights and Remedies. Upon the occurrence, and during the continuation,
of an Event of Default, the Required Lenders (at their election but without
notice of their election and without demand) may authorize and instruct Agent to
do any one or more of the following on behalf of the Lender Group (and Agent,
acting upon the instructions of the Required Lenders, shall do the same on
behalf of the Lender Group), all of which are authorized by each Credit Party:
               (a) Declare all Obligations (or any portion thereof), whether
evidenced by this Agreement, by any of the other Loan Documents, or otherwise,
immediately due and payable;
               (b) Cease (or restrict) advancing money or extending credit to or
for the benefit of Borrower under this Agreement, under any of the Loan
Documents, or under any other agreement between Borrower and the Lender Group;
               (c) Upon notice to Borrower (except with respect to an Event of
Default under Sections 8.4 or 8.5, in which case no notice shall be required),
terminate this Agreement and any of the other Loan Documents as to any future
liability or obligation of the Lender Group, but without affecting any of the
Agent’s Liens in the Collateral and without affecting the Obligations;
               (d) Settle or adjust disputes and claims directly with any Credit
Party’s Account Debtors for amounts and upon terms which Agent considers
advisable, and in such cases, Agent will credit Borrower’s Loan Account with
only the net amounts received by Agent in payment of such disputed Accounts
after deducting all Lender Group Expenses incurred or expended in connection
therewith;
               (e) Cause any Credit Party to hold all of its returned Inventory
in trust for the Lender Group and segregate all such Inventory from all other
assets of such Credit Party or in such Credit Party’s possession;
               (f) Without notice to or demand upon any Credit Party, make such
payments and do such acts as Agent considers necessary or reasonable to protect
its security interests in the Collateral. Each Credit Party agrees to assemble
the Collateral if Agent so requires, and to make the Collateral available to
Agent at a place that Agent may designate which is reasonably convenient to both
parties. Each Credit Party authorizes Agent to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any Lien that in
Agent’s determination appears to conflict with the Agent’s Liens in and to the
Collateral and to pay all expenses incurred in connection therewith and to
charge Borrower’s Loan Account therefor. With respect to any of any Credit
Party’s owned or leased premises, each Credit Party hereby grants Agent a
license to enter into possession of such premises and to occupy the same,
without charge, in order

95



--------------------------------------------------------------------------------



 



to exercise any of the Lender Group’s rights or remedies provided herein, at
law, in equity, or otherwise;
               (g) Without notice to any Credit Party (such notice being
expressly waived), and without constituting an acceptance of any collateral in
full or partial satisfaction of an obligation (within the meaning of the Code),
set off and apply to the Obligations any and all (i) balances and deposits of
any Credit Party held by the Lender Group (including any amounts received in the
Cash Management Accounts), or (ii) Indebtedness at any time owing to or for the
credit or the account of any Credit Party held by the Lender Group;
               (h) Hold, as cash collateral, any and all balances and deposits
of any Credit Party held by the Lender Group, and any amounts received in the
Cash Management Accounts, to secure the full and final repayment of all of the
Obligations;
               (i) Ship, reclaim, recover, store, finish, maintain, repair,
prepare for sale, advertise for sale, and sell (in the manner provided for
herein) the Collateral. Each Credit Party hereby grants to Agent a non-exclusive
license or other right to use, without charge, such Credit Party’s instruments
and General Intangibles, including, without limitation, labels, patents,
copyrights, trade secrets, trade names, trademarks, service marks, and
advertising matter, merchandising systems, inventory locations, fixed assets or
any property of a similar nature, as it pertains to the Collateral, in
completing production of, advertising for sale, and selling any Collateral and
such Credit Party’s rights under all licenses and all franchise agreements shall
inure to the Lender Group’s benefit;
               (j) Sell the Collateral at either a public or private sale, or
both, by way of one or more contracts or transactions, for cash or on terms, in
such manner and at such places (including any Credit Party’s premises) as Agent
determines is commercially reasonable. It is not necessary that the Collateral
be present at any such sale;
               (k) Agent shall give notice of the disposition of the Collateral
as follows:
     (i) Agent shall give Borrower on behalf of the Credit Parties, a notice in
writing of the time and place of public sale, or, if the sale is a private sale
or some other disposition other than a public sale is to be made of the
Collateral, the time on or after which the private sale or other disposition is
to be made; and
     (ii) The notice shall be personally delivered or mailed, postage prepaid,
to Borrower as provided in Section 12, at least 10 days before the earliest time
of disposition set forth in the notice; no notice needs to be given prior to the
disposition of any portion of the Collateral that is perishable or

96



--------------------------------------------------------------------------------



 



threatens to decline speedily in value or that is of a type customarily sold on
a recognized market;
               (l) Agent, on behalf of the Lender Group, may credit bid and
purchase at any public sale;
               (m) Agent may seek the appointment of a receiver or keeper to
take possession of all or any portion of the Collateral or to operate same and,
to the maximum extent permitted by law, may seek the appointment of such a
receiver without the requirement of prior notice or a hearing; and
               (n) The Lender Group shall have all other rights and remedies
available at law or in equity or pursuant to any other Loan Document.
; provided, however, that upon the occurrence of any Event of Default described
in Section 8.4 or Section 8.5, in addition to the remedies set forth above,
without any notice to any Credit Party or any other Person or any act by the
Lender Group, the Commitments shall automatically terminate and the Obligations
then outstanding, together with all accrued and unpaid interest thereon and all
fees and all other amounts due under this Agreement and the other Loan
Documents, shall automatically and immediately become due and payable, without
presentment, demand, protest, or notice of any kind, all of which are expressly
waived by each Credit Party.
     9.2 Remedies Cumulative. The rights and remedies of the Lender Group under
this Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, by law, or in equity. No
exercise by the Lender Group of one right or remedy shall be deemed an election,
and no waiver by the Lender Group of any Event of Default shall be deemed a
continuing waiver. No delay by the Lender Group shall constitute a waiver,
election, or acquiescence by it.

10.   TAXES AND EXPENSES.

          If any Credit Party fails to pay any monies (whether taxes,
assessments, insurance premiums, or, in the case of leased properties or assets,
rents or other amounts payable under such leases) due to third Persons, or fails
to make any deposits or furnish any required proof of payment or deposit, all as
required under the terms of this Agreement, then, Agent, in its sole discretion
and without prior notice to Borrower, may do any or all of the following:
(a) make payment of the same or any part thereof, (b) set up such Reserves in
Borrower’s Loan Account as Agent deems necessary to protect the Lender Group
from the exposure created by such failure, or (c) in the case of the failure to
comply with Section 6.7 hereof, obtain and maintain insurance policies of the
type described in Section 6.7 and take any action with respect to such policies
as Agent deems prudent. Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the

97



--------------------------------------------------------------------------------



 



Lender Group of any Event of Default under this Agreement. Agent need not
inquire as to, or contest the validity of, any such expense, tax, or Lien and
the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

11.   WAIVERS; INDEMNIFICATION.

     11.1 Demand; Protest; etc. Each Credit Party waives demand, protest, notice
of protest, notice of default or dishonor, notice of payment and nonpayment,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of documents, instruments, chattel paper, and guarantees at any time held by the
Lender Group on which each such Credit Party may in any way be liable.
     11.2 The Lender Group’s Liability for Collateral. Each Credit Party hereby
agrees that: (a) so long as Agent complies with its obligations, if any, under
the Code, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Credit
Parties.
     11.3 Indemnification. Each Credit Party shall jointly and severally pay,
indemnify, defend, and hold the Agent-Related Persons, the Lender-Related
Persons, and each Participant (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by law) from and against any and all claims, demands,
suits, actions, investigations, proceedings, and damages, and all reasonable
attorneys fees and disbursements and other costs and expenses actually incurred
in connection therewith (as and when they are incurred and irrespective of
whether suit is brought), at any time asserted against, imposed upon, or
incurred by any of them (a) in connection with or as a result of or related to
the execution, delivery, enforcement, performance, or administration (including
any restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of each Credit Party’s compliance with the terms of the Loan
Documents, and (b) with respect to any investigation, litigation, or proceeding
related to this Agreement, any other Loan Document, or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto (all the foregoing, collectively, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, no Credit Party
shall have any obligation to any Indemnified Person under this Section 11.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence (as opposed to
negligence) or willful misconduct of such Indemnified Person. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which any
Credit Party was required to indemnify the

98



--------------------------------------------------------------------------------



 



Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by such Credit Party with
respect thereto.

12.   NOTICES.

          Unless otherwise provided in this Agreement, all notices or demands by
the Credit Parties or Agent to the other relating to this Agreement or any other
Loan Document shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by registered or certified mail (postage
prepaid, return receipt requested), overnight courier, electronic mail (at such
email addresses as Borrower or Agent, as applicable, may designate to each other
in accordance herewith), or telefacsimile to the Credit Parties or Agent, as the
case may be, at its address set forth below:

     
If to any Credit Party:
  COLLECTIVE BRANDS FINANCE, INC.
 
  3231 Southeast Sixth Avenue
 
  Topeka, Kansas 66607-2207
 
  Attn: General Counsel
 
  Fax No. (785) 368-7524
 
   
With a copy to:
  SULLIVAN & CROMWELL LLP
 
  1888 Century Park East, 21st Floor
 
  Los Angeles, California 90067
 
  Attn: Hydee Feldstein
 
  Fax No. (310) 712-8800
 
   
If to Agent:
  WELLS FARGO RETAIL FINANCE, LLC
 
  One Boston Place, 18th Floor
 
  Boston, Massachusetts, 02108
 
  Attn: Jennifer Cann
 
  Fax No. (617) 523-4032
 
   
With a copy to:
  WINSTON & STRAWN LLP
 
  35 West Wacker Drive
 
  Chicago, Illinois 60601
 
  Attn: Matthew D. O’Meara
 
  Fax No. (312) 558-7500

          Agent and any Credit Party may change the address at which they are to
receive notices hereunder, by notice in writing in the foregoing manner given to
the other party. All notices or demands sent in accordance with this Section 12,
other than notices by Agent in

99



--------------------------------------------------------------------------------



 



connection with enforcement rights against the Collateral under the provisions
of the Code, shall be deemed received on the earlier of the date of actual
receipt or 3 Business Days after the deposit thereof in the mail. Each Credit
Party acknowledges and agrees that notices sent by the Lender Group in
connection with the exercise of enforcement rights against Collateral under the
provisions of the Code shall be deemed sent when deposited in the mail or
personally delivered, or, where permitted by law, transmitted by telefacsimile
or any other method set forth above.

13.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

               (a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH
RESPECT TO ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR
THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
               (b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK COUNTY IN THE
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH OF THE CREDIT PARTIES AND THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).
               (c) EACH OF THE CREDIT PARTIES AND THE LENDER GROUP HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH OF THE CREDIT PARTIES
AND THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH
KNOWINGLY AND VOLUNTARILY WAIVES ITS

100



--------------------------------------------------------------------------------



 



JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

14.   ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

     14.1 Assignments and Participations.
               (a) Any Lender may assign and delegate to one or more assignees
(each an “Assignee”) that are Eligible Transferees all, or any ratable part of
all, of the Obligations, the Commitments and the other rights and obligations of
such Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000; provided, however, that Borrower and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (i) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Borrower and Agent by such Lender and the Assignee,
(ii) such Lender and its Assignee have delivered to Borrower and Agent an
Assignment and Acceptance, and (iii) the assignor Lender or Assignee has paid to
Agent for Agent’s separate account a processing fee in the amount of $5,000.
Anything contained herein to the contrary notwithstanding, the payment of any
fees shall not be required and the Assignee need not be an Eligible Transferee
if such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of the assigning Lender.
               (b) From and after the date that Agent notifies the assignor
Lender (with a copy to Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from any future obligations
under this Agreement (and in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents, such Lender shall cease to be
a party hereto and thereto), and such assignment shall effect a novation between
Borrower and the Assignee; provided, however, that nothing contained herein
shall release any assigning Lender from obligations that survive the termination
of this Agreement, including such assigning Lender’s obligations under
Article 16 and Section 17.8 of this Agreement.

101



--------------------------------------------------------------------------------



 



               (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (1) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (2) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower or the performance or observance by Borrower of any of its obligations
under this Agreement or any other Loan Document furnished pursuant hereto,
(3) such Assignee confirms that it has received a copy of this Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (4) such Assignee will, independently and without reliance upon
Agent, such assigning Lender or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement,
(5) such Assignee appoints and authorizes Agent to take such actions and to
exercise such powers under this Agreement as are delegated to Agent, by the
terms hereof, together with such powers as are reasonably incidental thereto,
and (6) such Assignee agrees that it will perform all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.
               (d) Immediately upon Agent’s receipt of the required processing
fee payment and the fully executed Assignment and Acceptance, this Agreement
shall be deemed to be amended to the extent, but only to the extent, necessary
to reflect the addition of the Assignee and the resulting adjustment of the
Commitments arising therefrom. The Commitment allocated to each Assignee shall
reduce such Commitments of the assigning Lender pro tanto.
               (e) Any Lender may at any time, with the written consent of
Agent, sell to one or more commercial banks, financial institutions, or other
Persons not Affiliates of such Lender (a “Participant”) participating interests
in its Obligations, the Commitment, and the other rights and interests of that
Lender (the “Originating Lender”) hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the

102



--------------------------------------------------------------------------------



 



performance of such obligations, (iii) Borrower, Agent, and the Lenders shall
continue to deal solely and directly with the Originating Lender in connection
with the Originating Lender’s rights and obligations under this Agreement and
the other Loan Documents, (iv) no Lender shall transfer or grant any
participating interest under which the Participant has the right to approve any
amendment to, or any consent or waiver with respect to, this Agreement or any
other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender, or (E) change the amount or due dates of
scheduled principal repayments or prepayments or premiums, and (v) all amounts
payable by Borrower hereunder shall be determined as if such Lender had not sold
such participation, except that, if amounts outstanding under this Agreement are
due and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collections of any
Credit Party, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves. Notwithstanding the foregoing, for
purposes of Section 16.11, a Participant shall be treated as a Lender that is an
assignee of the Originating Lender.
               (f) In connection with any such assignment or participation or
proposed assignment or participation, a Lender may, subject to the provisions of
Section 18.8, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.
               (g) Any other provision in this Agreement notwithstanding, any
Lender may at any time create a security interest in, or pledge, all or any
portion of its rights under and interest in this Agreement, including without
limitation, in favor of any Federal Reserve Bank in accordance with Regulation A
of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24 (and such
Federal Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law).

103



--------------------------------------------------------------------------------



 



               (h) Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of each Lender, and the Revolving
Commitments of, and principal amount of the Advances owing to, such Lender
pursuant to the terms hereof. The entries in such register shall be conclusive,
and Borrower, Agent and Lenders may treat each Person whose name is recorded
therein pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. Such register shall be
available for inspection by Borrower and any Lender, at any reasonable time upon
reasonable prior notice to Agent.
     14.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that no Credit Party may assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release any Credit Party from its Obligations. A Lender may assign this
Agreement and the other Loan Documents and its rights and duties hereunder and
thereunder pursuant to Section 14.1 hereof and, except as expressly required
pursuant to Section 14.1 hereof, no consent or approval by any Credit Party is
required in connection with any such assignment.

15.   AMENDMENTS; WAIVERS.

     15.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by any Credit Party therefrom, shall be effective unless the same
shall be in writing and signed by the Required Lenders (or by Agent at the
written request of the Required Lenders) and each Credit Party and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
affected thereby and each Credit Party, do any of the following:
               (a) increase or extend any Commitment of any Lender,
               (b) postpone or delay any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees, or other
amounts due hereunder or under any other Loan Document,
               (c) reduce the principal of, or the rate of interest on, any loan
or other extension of credit hereunder, or reduce any fees or other amounts
payable hereunder or under any other Loan Document,
               (d) change the percentage of the Commitments that is required to
take any action hereunder,

104



--------------------------------------------------------------------------------



 



               (e) amend or modify this Section or any provision of the
Agreement providing for consent or other action by all Lenders,
               (f) release the Collateral other than as permitted by
Section 16.12,
               (g) change the definition of “Required Lenders” or “Pro Rata
Share”,
               (h) contractually subordinate any of the Agent’s Liens other than
with respect to a release of the Collateral otherwise permitted by
Section 16.12,
               (i) release any Credit Party from any obligation for the payment
of money, other than, with respect to any Credit Party other than the Parent,
Borrower or Payless Missouri, as would be permitted with respect to a release of
the Collateral permitted by Section 16.12, or
               (j) change the definition of Borrowing Base or the definitions of
Eligible Accounts, Eligible Inventory, Eligible In-Transit Inventory, Eligible
Landed Inventory, Maximum Revolver Amount, or change Section 2.1(b) (provided
that Agent’s establishment and adjustment of the Reserves as permitted by
Section 2.1(b) shall not be considered a change for purposes of this
Section 15.1(j)),
               (k) amend any of the provisions of Section 16, or
               (l) amend Section 7.14,
and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, as
applicable, affect the rights or duties of Agent, Issuing Lender, or Swing
Lender, as applicable, under this Agreement or any other Loan Document. The
foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
any Credit Party, shall not require consent by or the agreement of such Credit
Party. For purposes of clarification, other than as required by Section 2.2, no
Lender consent will be required with respect to the Revolver Increase (other
than the requirement for any individual Lender to increase its Commitment
hereunder).
     15.2 Replacement of Holdout Lender.
               (a) (i) If any action to be taken by the Lender Group or Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Lenders, and a Lender fails to give its consent, authorization, or agreement or
(ii) if any Lender gives notice to Borrower pursuant to Section 2.14 (in each
case, a “Holdout Lender”), then Borrower or Agent, upon at least 5 Business Days
prior irrevocable notice to the

105



--------------------------------------------------------------------------------



 



Holdout Lender, may permanently replace the Holdout Lender with one or more
substitute Lenders (each, a “Replacement Lender”), and the Holdout Lender shall
have no right to refuse to be replaced hereunder. Such notice to replace the
Holdout Lender shall specify an effective date for such replacement, which date
shall not be later than 15 Business Days after the date such notice is given.
               (b) Prior to the effective date of such replacement, the Holdout
Lender and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance. The replacement of any Holdout Lender shall be
made in accordance with the terms of Section 14.1. Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.
     15.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by each Credit Party of
any provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

16.   AGENT; THE LENDER GROUP.

     16.1 Appointment and Authorization of Agent. Each Lender hereby designates
and appoints WFRF as its representative under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as such on the express conditions contained in this Section 16. The
provisions of this Section 16 (other than Section 16.11 and the release
provisions in Section 16.12) are solely for the benefit of Agent, and the
Lenders, and the Credit Parties shall have

106



--------------------------------------------------------------------------------



 



no rights as a third party beneficiary of any of the provisions contained
herein. Any provision to the contrary contained elsewhere in this Agreement or
in any other Loan Document notwithstanding, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against Agent; it being expressly understood and agreed that the use of the word
“Agent” is for convenience only, that WFRF is merely the representative of the
Lenders, and only has the contractual duties set forth herein. Except as
expressly otherwise provided in this Agreement, Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, the Collections of each Credit Party, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections of
each Credit Party as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes
with respect to the Collateral and the Collections of each Credit Party, (f)
perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to each Credit Party, the Obligations, the Collateral,
the Collections of each Credit Party, or otherwise related to any of same as
provided in the Loan Documents, and (g) incur and pay such Lender Group Expenses
as Agent may deem necessary or appropriate for the performance and fulfillment
of its functions and powers pursuant to the Loan Documents.
     16.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
     16.3 Liability of Agent. None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by any Credit

107



--------------------------------------------------------------------------------



 



Party, or any officer or director thereof, contained in this Agreement or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Credit Party or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
Books or properties of any Credit Party or the books or records or properties of
any Credit Party or its Affiliates.
     16.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party or counsel to any Lender), independent accountants and other experts
selected by Agent. Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless Agent shall
first receive such advice or concurrence of the Lenders as it deems appropriate
and until such instructions are received, Agent shall act, or refrain from
acting, as it deems advisable. If Agent so requests, it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other Loan
Document in accordance with a request or consent of the requisite Lenders and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Lenders.
     16.5 Notice of Default or Event of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 16.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, however, that
unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable.

108



--------------------------------------------------------------------------------



 



     16.6 Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by Agent hereinafter taken, including any review of the affairs of any
Credit Party or its Affiliates, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of each
Credit Party and any other Person party to a Loan Document, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to Borrower.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Credit Party and any other
Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent and
the Borrowing Base Certificate, Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of any Credit Party and any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related Persons.
     16.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender
Group Expenses to the extent Agent reasonably deems necessary or appropriate for
the performance and fulfillment of its functions, powers, and obligations
pursuant to the Loan Documents, including court costs, attorneys fees and
expenses, fees and expenses of financial accountants, advisors, consultants, and
appraisers, costs of collection by outside collection agencies, auctioneer fees
and expenses, and costs of security guards or insurance premiums paid to
maintain the Collateral, whether or not any Credit Party is obligated to
reimburse Agent or Lenders for such expenses pursuant to the Loan Agreement or
otherwise. Agent is authorized and directed to deduct and retain sufficient
amounts from the Collections of each Credit Party received by Agent to reimburse
Agent for such out-of-pocket costs and expenses prior to the distribution of any
amounts to Lenders. In the event Agent is not reimbursed for such costs and
expenses from the Collections of each Credit Party received by Agent, each
Lender hereby agrees that it is and shall be obligated to pay to or reimburse
Agent for the amount of such Lender’s Pro Rata Share thereof. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of any Credit Party and without limiting the obligation of any Credit
Party to do so), according to their Pro Rata Shares, from and against any and
all Indemnified Liabilities; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence

109



--------------------------------------------------------------------------------



 



or willful misconduct nor shall any Lender be liable for the obligations of any
Defaulting Lender in failing to make an Advance or other extension of credit
hereunder. Without limitation of the foregoing, each Lender shall reimburse
Agent upon demand for such Lender’s Pro Rata Share of any costs or out-of-pocket
expenses (including attorneys, accountants, advisors, and consultants fees and
expenses) incurred by Agent in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that Agent is not reimbursed for such expenses by or on behalf of a Credit
Party. The undertaking in this Section shall survive the payment of all
Obligations hereunder and the resignation or replacement of Agent.
     16.8 Agent in Individual Capacity. WFRF and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with any Credit Party and
its Affiliates and any other Person party to any Loan Documents as though WFRF
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, WFRF or its Affiliates may
receive information regarding any Credit Party or its Affiliates and any other
Person party to any Loan Documents that is subject to confidentiality
obligations in favor of such Credit Party or such other Person and that prohibit
the disclosure of such information to the Lenders, and the Lenders acknowledge
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them. The terms “Lender” and “Lenders” include WFRF in its
individual capacity.
     16.9 Successor Agent. Agent may resign as Agent upon 45 days notice to the
Lenders and Borrower. If Agent resigns under this Agreement, the Required
Lenders shall, in consultation with Borrower, appoint a successor Agent for the
Lenders. If no successor Agent is appointed and shall have accepted such
appointment prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with the Lenders and Borrower, a successor Agent. If
Agent has materially breached or failed to perform any material provision of
this Agreement or of applicable law, the Required Lenders may agree in writing
to remove and replace Agent with a successor Agent from among the Lenders chosen
in consultation with Borrower. In any such event (whether an appointment by
Agent or by the Required Lenders) described in the two immediately preceding
sentences, upon the acceptance of its appointment as successor Agent hereunder,
such successor Agent shall succeed to all the rights, powers, and duties of the
retiring Agent and the term “Agent” shall mean such successor Agent and the
retiring Agent’s appointment, powers, and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 16 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement. If no successor Agent
has accepted

110



--------------------------------------------------------------------------------



 



appointment as Agent by the date which is 45 days following a retiring Agent’s
notice of resignation, the retiring Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
Agent hereunder until such time, if any, as the Lenders appoint a successor
Agent as provided for above.
     16.10 Lender in Individual Capacity. Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with any
Credit Party and its Affiliates and any other Person party to any Loan Documents
as though such Lender were not a Lender hereunder without notice to or consent
of the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding any Credit Party or its Affiliates
and any other Person party to any Loan Documents that is subject to
confidentiality obligations in favor of such Credit Party or such other Person
and that prohibit the disclosure of such information to the Lenders, and the
Lenders acknowledge that, in such circumstances (and in the absence of a waiver
of such confidentiality obligations, which waiver such Lender will use its
reasonable best efforts to obtain), such Lender not shall be under any
obligation to provide such information to them. With respect to the Swing Loans
and Agent Advances, Swing Lender shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though it were
not the sub-agent of Agent.
     16.11 Withholding Taxes.
               (a) If any Lender is a “foreign person” within the meaning of the
IRC and such Lender claims exemption from, or a reduction of, U.S. withholding
tax under Sections 1441 or 1442 of the IRC, such Lender agrees with and in favor
of Agent and Borrower, to deliver to Agent and Borrower:
     (i) if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception, (A) a statement of the Lender, signed under
penalty of perjury, that it is not a (I) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC, and (B) a properly completed and executed IRS Form W-8BEN, before the first
payment of any interest under this Agreement to the Lender and at any other time
reasonably requested by Agent or Borrower;
     (ii) if such Lender claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, properly completed and
executed IRS Form W-8BEN before the first payment of any interest to the Lender
under this Agreement and at any other time reasonably requested by Agent or
Borrower;

111



--------------------------------------------------------------------------------



 



     (iii) if such Lender claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form W-8ECI before the first payment of any interest
to the Lender is due under this Agreement and at any other time reasonably
requested by Agent or Borrower; and
     (iv) such other form or forms as may be required under the IRC or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax, as reasonably requested by Agent or Borrower at
times reasonably requested by Agent or Borrower.
Such Lender agrees promptly to notify Agent and Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
               (b) If any Lender claims exemption from, or reduction of,
withholding tax under a United States tax treaty by providing IRS Form W-8BEN
and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrower to such Lender, such Lender
agrees to notify Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of Borrower to such Lender. To the extent of
such percentage amount, Agent will treat such Lender’s IRS Form W-8BEN as no
longer valid.
               (c) Subject to Section 16.11(e), if any Lender is entitled to a
reduction in the applicable withholding tax, Agent may withhold from any
interest payment to such Lender an amount equivalent to the applicable
withholding tax after taking into account such reduction. If the forms or other
documentation required by subsection (a) of this Section are not delivered to
Agent, then Agent may withhold from any interest payment to such Lender not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax.
               (d) If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless for all amounts
paid, directly or indirectly, by Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to Agent under this Section, together with all costs and expenses
(including attorneys fees and expenses). The obligation of the Lenders under
this subsection shall survive the payment of all Obligations and the resignation
or replacement of Agent.

112



--------------------------------------------------------------------------------



 



               (e) All payments made by Borrower hereunder or under any note
will be made without setoff, counterclaim, or other defense, except as required
by applicable law other than for Taxes (as defined below). To the extent
permitted by applicable law, all such payments will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction (other than the United States) or by any
political subdivision or taxing authority thereof or therein (other than of the
United States) with respect to such payments (but excluding, any tax imposed by
any jurisdiction or by any political subdivision or taxing authority thereof or
therein (i) measured by or based on the net income or net profits of a Lender,
or (ii) to the extent that such tax results from a change in the circumstances
of the Lender, including a change in the residence, place of organization, or
principal place of business of the Lender, or a change in the branch or lending
office of the Lender participating in the transactions set forth herein) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any note, including any amount paid pursuant to
this Section 16.11(e) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrower shall not be required to increase any such amounts payable to
Agent or any Lender (i) that is not organized under the laws of the United
States, if such Person fails to comply with the other requirements of this
Section 16.11, (ii) if the increase in such amount payable results from Agent’s
or such Lender’s own willful misconduct or gross negligence or (iii) as provided
in Section 16.11(f). Borrower will furnish to Agent as promptly as possible
after the date the payment of any Taxes is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by Borrower.
               (f) Notwithstanding anything in this Section 16.11, Borrower will
not be required to make payments under this Section 16.11 (including any
increased payments under Section 16.11(e)) with respect to taxes that are
imposed on amounts payable to the Lender at the time the Lender becomes a party
to this Agreement (or designates a new lending office outside the United
States), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 16.11.
               (g) If any payment by the Borrower is made to or for the account
of the Lender after deduction for or on account of any Taxes, and increased
payments are made by Borrower pursuant to this Section 16.11, then, if the
Lender reasonably determines that it has received or been granted a refund of,
credit against or remission of such Taxes, such Lender shall reimburse to
Borrower such amount as such Lender shall determine to be attributable to the
relevant Taxes or deduction or withholding;

113



--------------------------------------------------------------------------------



 



provided, that (i) such Lender shall not be obligated to disclose to Borrower
any information regarding its tax affairs and computations, and (ii) nothing
herein shall be construed so as to interfere with the right of such Lender to
arrange its tax affairs as it deems appropriate. If the Lender reasonably
determines that a refund or credit is disallowed or reduced, Borrower shall
promptly reimburse the Lender to the extent of such disallowance or reduction
(and any interest paid to any applicable taxing authority).
     16.12 Collateral Matters.
               (a) The Lenders hereby irrevocably authorize Agent, at its option
and in its sole discretion (it being understood that such release shall be
mandatory under the circumstances described in clauses (ii) and (iv) below if no
Event of Default has occurred and is continuing at the time of such
circumstances described in clause (ii) and (iv) below), to release any Lien on
any Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrower of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and if Borrower certifies to Agent that the sale or disposition is
permitted under Section 7.3 of this Agreement or the other Loan Documents (and
Agent may rely conclusively on any such certificate, without further inquiry) in
which case Agent shall release such Collateral at the request of Borrower,
(iii) constituting property in which no Credit Party owned any interest at the
time the Agent’s Lien was granted nor at any time thereafter, or
(iv) constituting property leased to any Credit Party under a lease that has
expired or is terminated in a transaction permitted under this Agreement. Except
as provided above, Agent will not execute and deliver a release of any Lien on
any Collateral without the prior written authorization of (y) if the release is
of all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or Borrower at any
time, the Lenders will confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 16.12;
provided, however, that (1) Agent shall not be required to execute any document
necessary to evidence such release on terms that, in Agent’s opinion, would
expose Agent to liability or create any obligation or entail any consequence
other than the release of such Lien without recourse, representation, or
warranty, and (2) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Credit Party in respect of) all interests retained
by each Credit Party, including, the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.
               (b) Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by a Credit Party or is
cared for, protected, or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or

114



--------------------------------------------------------------------------------



 



under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing, except as
otherwise provided herein.
     16.13 Restrictions on Actions by Lenders; Sharing of Payments.
               (a) Each of the Lenders agrees that it shall not, without the
express written consent of Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of Agent, set off against
the Obligations, any amounts owing by such Lender to Borrower or any deposit
accounts of any Credit Party now or hereafter maintained with such Lender. Each
of the Lenders further agrees that it shall not, unless specifically requested
to do so in writing by Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings, to foreclose any Lien
on, or otherwise enforce any security interest in, any of the Collateral.
               (b) If, at any time or times any Lender shall receive (i) by
payment, foreclosure, setoff, or otherwise, any proceeds of the Collateral or
any payments with respect to the Obligations, except for any such proceeds or
payments received by such Lender from Agent pursuant to the terms of this
Agreement, or (ii) payments from Agent in excess of such Lender’s ratable
portion of all such distributions by Agent, such Lender promptly shall (1) turn
the same over to Agent, in kind, and with such endorsements as may be required
to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that to the extent that such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.
     16.14 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting the Agent’s Liens in assets which, in accordance with Article 9 of
the Code can be perfected only by possession or control. Should any Lender
obtain possession or control of any such

115



--------------------------------------------------------------------------------



 



Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor shall deliver possession or control of such Collateral to Agent
or in accordance with Agent’s instructions.
     16.15 Payments by Agent to the Lenders. All payments to be made by Agent to
the Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, or interest of the Obligations.
     16.16 Concerning the Collateral and Related Loan Documents. Each member of
the Lender Group authorizes and directs Agent to enter into this Agreement and
the other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.
     16.17 Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information. By becoming a party to this Agreement,
each Lender:
               (a) is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by Agent, and
Agent shall so furnish each Lender with such Reports,
               (b) expressly agrees and acknowledges that each of Agent and
Borrower (i) do not make any representation or warranty as to the accuracy of
any Report, and (ii) shall not be liable for any information contained in any
Report, except with respect to Borrower to the extent that it has supplied
materially false or misleading information contained in any Report,
               (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding the
applicable Credit Party and will rely significantly upon the Books, as well as
on representations of such Credit Party’s personnel,
               (d) agrees to keep all Reports and other material, non-public
information regarding each Credit Party and its operations, assets, and existing
and contemplated business plans in a confidential manner in accordance with
Section 18.8, and

116



--------------------------------------------------------------------------------



 



               (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to any Credit Party, or the
indemnifying Lender’s participation in, or the indemnifying Lender’s purchase
of, a loan or loans of any Credit Party, and (ii) to pay and protect, and
indemnify, defend and hold Agent, and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys fees and costs) incurred by
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Credit Party to Agent that has not been
contemporaneously provided by such Credit Party to such Lender, and, upon
receipt of such request, Agent promptly shall provide a copy of same to such
Lender, (y) to the extent that Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from any Credit
Party, any Lender may, from time to time, reasonably request Agent to exercise
such right as specified in such Lender’s notice to Agent, whereupon Agent
promptly shall request of such Credit Party the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
Borrower, Agent promptly shall provide a copy of same to such Lender, and
(z) any time that Agent renders to such Credit Party a statement regarding the
Loan Account, Agent shall send a copy of such statement to each Lender.
     16.18 Several Obligations; No Liability. Notwithstanding that certain of
the Loan Documents now or hereafter may have been or will be executed only by or
in favor of Agent in its capacity as such, and not by or in favor of the
Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. Except as provided in Section 16.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group. No
Lender shall be responsible to any Credit Party or any other Person for any
failure by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its

117



--------------------------------------------------------------------------------



 



Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.
     16.19 Legal Representation of Agent. In connection with the negotiation,
drafting, and execution of this Agreement and the other Loan Documents, or in
connection with future legal representation relating to loan administration,
amendments, modifications, waivers, or enforcement of remedies, Winston & Strawn
LLP (“Winston”) only has represented and only shall represent WFRF in its
capacity as Agent and as a Lender. Each other Lender hereby acknowledges that
Winston does not represent it in connection with any such matters.
17. GUARANTY.
     17.1 Guaranty of the Obligations. Subject to the provisions of
Section 17.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Agent for the ratable benefit of the Lender Group
the due and punctual payment in full of all Obligations when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. Section 362(a)) (collectively, the “Guaranteed Obligations”).
     17.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty that exceeds its Fair Share as of such
date, such Funding Guarantor shall be entitled to a contribution from each of
the other Contributing Guarantors in the amount of such other Contributing
Guarantor’s Fair Share Shortfall as of such date, with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the Guaranteed Obligations. “Fair
Share Shortfall” means, with respect to a Contributing Guarantor as of any date
of determination, the excess, if any, of the Fair Share of such Contributing
Guarantor over the Aggregate Payments of such Contributing Guarantor. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 17.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any

118



--------------------------------------------------------------------------------



 



rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor. “Aggregate Payments” means, with
respect to a Contributing Guarantor as of any date of determination, an amount
equal to (a) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including, without limitation, in respect of this Section 17.2), minus (b) the
aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 17.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 17.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third party beneficiary to the contribution
agreement set forth in this Section 17.2.
     17.3 Payment by Guarantors. Subject to Section 17.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any member of the Lender Group may have at
law or in equity against any Guarantor by virtue hereof, that upon the failure
of Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. Section 362(a)), Guarantors will upon demand pay, or cause to be
paid, in cash, to Agent for the ratable benefit of the Lender Group, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for Borrower’s becoming the subject
of a case under the Bankruptcy Code, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against Borrower for such
interest in the related bankruptcy case) and all other Guaranteed Obligations
then owed to the Lender Group as aforesaid.
     17.4 Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
               (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
               (b) Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and

119



--------------------------------------------------------------------------------



 



any member of the Lender Group with respect to the existence of such Event of
Default;
               (c) the obligations of each Guarantor hereunder are independent
of the obligations of Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against such Guarantor whether
or not any action is brought against Borrower or any of such other guarantors
and whether or not Borrower is joined in any such action or actions;
               (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
               (e) Any member of the Lender Group, upon such terms as it deems
appropriate, without or demand and without affecting the validity or
enforceability hereof or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability hereunder, from time to
time may (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment of the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of such member of the Lender Bank Group in respect hereof
or the Guaranteed Obligations and direct the order or manner of sale thereof, or
exercise any other right or remedy that such member of the Lender Bank Group may
have against any such security, in each case as such member of the Lender Bank
Group in its discretion may determine consistent herewith and any applicable
security agreement, including foreclosure on any such security pursuant to one
or more judicial or nonjudicial sales, whether or not every aspect of any such
sale is commercially reasonable, and even though such action

120



--------------------------------------------------------------------------------



 



operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against Borrower or any security for the
Guaranteed Obligations; and (vi) exercise any other right available to it under
the Loan Documents; and
               (f) this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents or at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment the Guaranteed Obligations (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents, or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document, or any agreement relating to such other guaranty
or security; (iii) the Guaranteed Obligations or any agreement relating thereto,
at any time being found to be illegal invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for Indebtedness other than the Guaranteed Obligations) to
the payment of Indebtedness other than the Guarantee Obligations, even though
any member of the Lender Group might have elected to apply such payment to any
part or all of the Guaranteed Obligations; (v) any member of the Lender Group’s
consent to the change, reorganization or termination of the corporate structure
or existence of any Credit Party and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set-offs or counterclaims which Borrower may
allege or assert against any member of the Lender Group in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction and
usury; and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.
     17.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit
of the Lender Group: (a) any right to require any member of the Lender Group, as
a condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other

121



--------------------------------------------------------------------------------



 



guarantor (including any other Guarantor) of the Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from Borrower,
any such other guarantor or any other Person, (iii) proceed against or have
resort to any balance of any Deposit Account or credit on the books of any
member of the Lender Group in favor of Borrower or any other Person, or (iv)
pursue any other remedy in the power of any member of the Lender Group
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrower or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any member of the Lender Group’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any member of the Lender
Group protect, secure, perfect or insure any security interest or lien or any
property subject thereto; (f) notices, demands, presentments, protests, notices
of protest, notices of dishonor and notices of any action or inaction, including
acceptance hereof, notices of default hereunder, or any agreement or instrument
related thereto, notices of any renewal, extension or modification of the
Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 17.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
     17.6 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full and the
Commitments shall have terminated and all Letters of Credit shall have expired
or been cancelled, each Guarantor hereby waives any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including without limitation
(a) any right of subrogation, reimbursement or indemnification that such
Guarantor now has or may hereafter have against Borrower with respect to the
Guaranteed Obligations, (b) any right to enforce, or to participate in, any
claim, right or remedy that any member of the Lender Group now has or may
hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any member
of the Lender Group. In addition, until the Guaranteed Obligations shall have
been indefeasibly paid in full

122



--------------------------------------------------------------------------------



 



and the Commitments shall have terminated and all Letters of Credit shall have
expired or been cancelled, each Guarantor shall withhold exercise of any right
of contribution such Guarantor may have against any other guarantor (including
any other Guarantor) of the Guaranteed Obligations, including, without
limitation, any such right of contribution as contemplated by Section 17.2. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any member of the Lender Group may have against Borrower, to all right, title
and interest any member of the Lender Group may have in any such collateral or
security, and to any right any member of the Lender Group may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Agent on
behalf of the Lender Group and shall forthwith be paid over to Agent for the
benefit of the Lender Group to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
     17.7 Subordination Of Other Obligations. Any Indebtedness of Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for Agent
on behalf of the Lender Group and shall forthwith be paid over to Agent for the
benefit of the Lender Group to be credited and applied against the Guaranteed
Obligations but without affecting, impairing or limiting in any manner the
liability of the Obligee Guarantor under any other provision hereof.
     17.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been finally
and indefeasibly paid in full and the Commitments shall have terminated and all
Letters of Credit shall have expired or been cancelled. Each Guarantor hereby
irrevocably waives any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.
     17.9 Authority of Guarantors or Borrower. It is not necessary for any
member of the Lender Group to inquire into the capacity or powers of any
Guarantor or Borrower or the officers, directors or any agents acting or
purporting to act on behalf of any of them.
     17.10 Financial Condition of Borrower. Any Advance may be made to Borrower
or continued from time to time, and any other agreements relating to the
Obligations may be entered into from time to time, in each case without notice
to or authorization from any Guarantor regardless of the financial or other
condition of Borrower at the time of any such

123



--------------------------------------------------------------------------------



 



grant or continuation or at the time such other agreement is entered into, as
the case may be. No member of the Lender Group shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of Borrower. Each Guarantor has adequate
means to obtain information from Borrower on a continuing basis concerning the
financial condition of Borrower and its ability to perform its obligations under
the Loan Documents and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of Borrower and of all circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations. Each
Guarantor hereby waives and relinquishes any duty on the part of any member of
the Lender Group to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any member
of the Lender Group.
     17.11 Bankruptcy, Etc.
               (a) The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
               (b) Each Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and the Lender Group that
the Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto
should be determined without regard to any rule of law or order which may
relieve Borrower of any portion of such Guaranteed Obligations. Guarantors will
permit any trustee in bankruptcy, receiver, debtor in possession, assignee for
the benefit of creditors or similar person to pay Agent, or allow the claim of
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.
               (c) In the event that all or any portion of the Guaranteed
Obligations are paid by Borrower, the obligations of Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any member of the Lender Group as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

124



--------------------------------------------------------------------------------



 



18. GENERAL PROVISIONS.
     18.1 Effectiveness. This Agreement shall be binding and deemed effective
when executed by each Credit Party, Agent, and each Lender whose signature is
provided for on the signature pages hereof.
     18.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.
     18.3 Interpretation. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed against the Lender Group or the Credit
Parties, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.
     18.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
     18.5 Amendments in Writing. This Agreement only can be amended by a writing
signed by Agent (on behalf of the requisite Lenders pursuant to Section 15.1)
and each Credit Party.
     18.6 Counterparts; Telefacsimile Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of
this Agreement by telefacsimile also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.
     18.7 Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by any Credit Party or the transfer to the Lender Group of
any property should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the Lender Group is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the Lender Group related thereto, the

125



--------------------------------------------------------------------------------



 



liability of such Credit Party automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.
     18.8 Confidentiality. The Agent and the Lenders each individually (and not
jointly or jointly and severally) agree that material, non-public information
regarding any Credit Party, its operations, assets, and existing and
contemplated business plans shall be treated by Agent and the Lenders in a
confidential manner, and shall not be disclosed by Agent and the Lenders to
Persons who are not parties to this Agreement, except: (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the
Lender Group, who are advised about the confidentiality of such information
(b) to Subsidiaries and Affiliates of any member of the Lender Group, provided
that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 18.8 or similar
confidentiality agreement, (c) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation (with prompt notice to
Borrower so that Borrower may seek a protective order or other appropriate
remedy and/or waive Agent’s or any Lender’s compliance with the provisions of
this Section 18.8), (d) as may be agreed to in advance by such Credit Party or
as requested or required by any Governmental Authority pursuant to any subpoena
or other legal process regulation (with prompt notice to Borrower so that
Borrower may seek a protective order or other appropriate remedy and/or waive
Agent’s or any Lender’s compliance with the provisions of this Section 18.8),
(e) as to any such information that is or becomes generally available to the
public (other than as a result of prohibited disclosure by or on behalf of Agent
or the Lenders), (f) in connection with any assignment, prospective assignment,
sale, prospective sale, participation or prospective participations, or pledge
or prospective pledge of any Lender’s interest under this Agreement, provided
that any such assignee, prospective assignee, purchaser, prospective purchaser,
participant, prospective participant, pledgee, or prospective pledgee shall have
agreed in writing to receive such information hereunder subject to the terms of
this Section, and (g) in connection with any litigation or other adversary
proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; provided, that the disclosing party
shall use its best efforts to ensure that such documents are filed under seal.
The provisions of this Section 18.8 shall survive the payment in full of the
Obligations. Anything contained herein or in any other Loan Document to the
contrary notwithstanding, the obligations of confidentiality contained herein
and therein, as they relate to the transactions contemplated hereby, shall not
apply to the federal tax structure or federal tax treatment of such
transactions, and each party hereto (and any employee, representative, or agent
of any party hereto) may disclose to any and all Persons, without limitation of
any kind, the federal tax structure and federal tax treatment of such
transactions (including all written materials related to such tax structure and
tax treatment). The preceding sentence is intended to cause the transactions
contemplated hereby to not be treated as having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
IRC, and shall be construed in a manner consistent with such purpose. In
addition, each

126



--------------------------------------------------------------------------------



 



party hereto acknowledges that it has no proprietary or exclusive rights to the
tax structure of the transactions contemplated hereby or any tax matter or tax
idea related thereto.
     18.9 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.
     18.10 Patriot Act Notice. Agent and each Lender hereby notifies the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow such Lender or Agent, as applicable to identify such
Credit Party in accordance with the Patriot Act. Each Credit Party shall, and
shall cause the Subsidiaries to provide to the extent commercially reasonable,
such information and take such actions as are reasonably requested by Agent or
any Lender in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.
     18.11 Amendment and Restatement.
               (a) On the Closing Date, the Prior Loan Agreement shall be
amended, restated and superseded in its entirety. The parties hereto acknowledge
and agree that (i) this Agreement and the Loan Documents executed and delivered
in connection herewith do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Prior Loan Agreement) under
the Prior Loan Agreement as in effect prior to the Closing Date; (ii) such
“Obligations” are in all respects continuing with only the terms thereof being
modified as provided in this Agreement; (iii) the Liens as granted under the
Collateral Documents securing payment of such “Obligations” are in all respects
continuing and in full force and effect and secure the payment of the
Obligations (as defined in this Agreement) and are hereby fully ratified and
affirmed; and (iv) upon the effectiveness of this Agreement all loans and
letters of credit outstanding under the Prior Loan Agreement immediately before
the effectiveness of this Agreement will be part of the Loans and Letters of
Credit hereunder on the terms and conditions set forth in this Agreement.
Without limitation of the foregoing, each of Borrower and each other Credit
Party hereby fully and unconditionally ratifies and affirms all Collateral
Documents and agrees that all Collateral granted under the Prior Loan Agreement
shall from and after the Closing Date secure all Obligations hereunder.
               (b) Notwithstanding the modifications effected by this Agreement
of the representations, warranties and covenants of the Credit Parties contained
in the Prior Loan Agreement, each of Borrower and each other Credit Party
acknowledges and agrees that any causes of action or other rights created in
favor of any Lender and its successors arising out of the representations and
warranties of any Credit Party contained in or delivered (including
representations and warranties delivered in connection with the making of the
loans or other extensions of credit thereunder) in

127



--------------------------------------------------------------------------------



 



connection with the Prior Loan Agreement or any other Loan Document executed in
connection therewith shall survive the execution and delivery of this Agreement;
provided, that the Obligations under the other Loan Documents shall also
continue in full force and effect including, without limitation, the Obligations
of each Credit Party pursuant to the Guaranty.
               (c) All indemnification obligations of each Credit Party pursuant
to the Prior Loan Agreement (including any arising from a breach of the
representations and warranties thereunder) shall survive the amendment and
restatement of the Prior Loan Agreement pursuant to this Agreement.
               (d) On and after the Closing Date, each reference in the Loan
Documents to the “Loan Agreement”, “thereunder”, “thereof” or similar words
referring to the Loan Agreement shall mean and be a reference to this Agreement.
[Signature pages to follow]

128



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the date first above written.

            AGENT:

WELLS FARGO RETAIL FINANCE, LLC,
a Delaware limited liability company, as Agent and as
a Lender
      By:   /s/ Jennifer Cann         Name:   Jennifer Cann        Title:  
Senior Vice President     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:

NATIONAL CITY COMMERCIAL FINANCE, as a Lender
      By:   /s/ Daniel O’Rourke         Name:   Daniel O’Rourke        Title:  
Director     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as a Lender
      By:   /s/ Joe Curdy         Name:   Joe Curdy        Title:   Director   
 

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Patrick J. Fravel         Name:   Patrick J. Fravel       
Title:   Vice President
JP Morgan Chase Bank, N.A.     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Jeffrey Nitz         Name:   Jeffrey Nitz        Title:  
Director     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            LASALLE RETAIL FINANCE, a division of LaSalle
Business Credit, LLC, as Agent for Standard Federal
Bank National Association, as a Lender
      By:   /s/ Stephen L. DeMenna         Name:   Stephen L. DeMenna       
Title:   Managing Director     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            CITICORP NORTH AMERICA, INC., as a Lender
      By:   /s/ Steve Friedlander         Name:   Steve Friedlander       
Title:   Senior Vice President     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT PARTIES:


COLLECTIVE BRANDS FINANCE, INC.
(f/k/a Payless ShoeSource Finance, Inc.),
as Borrower
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President        COLLECTIVE BRANDS, INC. (f/k/a Payless
ShoeSource, Inc.), a Delaware corporation, as
Parent
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Senior Vice President — Chief Financial
Officer and Treasurer        COLLECTIVE INTERNATIONAL, LP.,
a Delaware limited partnership
      By:   Payless Collective GP, LLC, its Managing
Member             By:   /s/ Ullrich E. Porzig         Name:   Ullrich E.
Porzig        Title:   Vice President        COLLECTIVE LICENSING
INTERNATIONAL, LLC,
a Delaware limited liability company
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President and Treasurer     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            DYELIGHTS, INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        PAYLESS COLLECTIVE GP, LLC,
a Delaware limited liability company
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Treasurer        PAYLESS NYC, INC.,
a Kansas corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President        PAYLESS PURCHASING SERVICES, INC.,
a Kansas corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President        PAYLESS SHOESOURCE DISTRIBUTION, INC.,
a Kansas corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President and Treasurer        PAYLESS SHOESOURCE GOLD VALUE,
INC.,
a Kansas corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            PAYLESS SHOESOURCE LEASING, LLC,
a Delaware limited liability company
      By:   Payless ShoeSource, Inc., its sole member             By:   /s/
Ullrich E. Porzig         Name:   Ullrich E. Porzig        Title:   Senior Vice
President — Chief Financial
Officer and Treasurer        PAYLESS SHOESOURCE MERCHANDISING, INC.,
a Kansas corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Senior Vice President and Treasurer        PAYLESS SHOESOURCE
WORLDWIDE, INC.
a Kansas corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Senior Vice President — Chief Fiancial
Officer and Treasurer        PAYLESS SHOESOURCE, INC.,
a Missouri corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Senior Vice President — Chief Fiancial
Officer and Treasurer        PSS CANADA, INC.,
a Kansas corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President        PSS DELAWARE COMPANY 2, INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            PSS DELAWARE COMPANY 3, INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President        PSS DELAWARE COMPANY 4, INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President        PSS INVESTMENT I, INC.,
a Nevada corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President        PSS INVESTMENT III, INC.,
a Kansas corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President        ROBEEZ LOGISTICS INC.,
a Nevada corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        ROBEEZ U.S. HOLDINGS INC.,
a Nevada corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            ROBEEZ U.S., INC.,
a Washington corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        SAN JOSE ACQUISITION CORP.,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President        SAUCONY UK, INC.,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        SAUCONY, INC.,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        SAUCONY/ECOM, INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        SHOE SOURCING, INC.,
a Kansas corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        SPERRY TOP-SIDER, INC.,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            S R HOLDINGS INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        STRIDE RITE INTERNATIONAL CORP.,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        SR/ECOM, INC.,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        SRCG LLC,
a Delaware limited liability company
      By:   Stride Rite Children’s Group, Inc., its sole
member             By:   /s/ Ullrich E. Porzig         Name:   Ullrich E.
Porzig        Title:   Vice President        SRCG/ECOM, INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        SRL, INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            SRR, INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        STRIDE RITE CHILDREN’S GROUP, INC.,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        STRIDE RITE INTERNATIONAL HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        STRIDE RITE INTERNATIONAL LLC,
a Delaware limited liability company
      By:   Stride Rite International Holdings, Inc., its sole
member             By:   /s/ Ullrich E. Porzig         Name:   Ullrich E.
Porzig        Title:   Vice President        STRIDE RITE INVESTMENT CORPORATION,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        STRIDE RITE LLC,
a Delaware limited liability company
      By:   Stride Rite Children’s Group, Inc., its sole member            
By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig        Title:  
Vice President     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            STRIDE RITE SOURCING INTERNATIONAL, INC.,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        STS/ECOM, INC.,
a Delaware corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        THE KEDS CORPORATION,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        TOMMY HILFIGER FOOTWEAR, INC.,
a Massachusetts corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   Vice President        KEDS LLC,
a Delaware limited liability company
      By:   The Keds Corporation, its sole member             By:   /s/ Ullrich
E. Porzig         Name:   Ullrich E. Porzig        Title:   Vice President     
  EASTBOROUGH, INC.,
a Kansas corporation
      By:   /s/ Ullrich E. Porzig         Name:   Ullrich E. Porzig       
Title:   President     

Signature Page to Amended and Restated Loan and Guaranty Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is
entered into as of between                      , a                     
(“Assignor”), and                       , a                                  
         (“Assignee”). Reference is made to the agreement described in Annex I
annexed hereto (the “Loan Agreement”). Capitalized terms used herein and in
Annex I and not otherwise defined shall have the meanings ascribed to them in
the Loan Agreement.
     1. In accordance with the terms and conditions of the Loan Agreement,
Assignor hereby sells and assigns to Assignee, and Assignee hereby purchases and
assumes from Assignor, solely that interest in and to Assignor’s rights and
obligations under the Loan Documents as of the date hereof with respect to
Assignor’s amount, portion and share of the Revolver Commitment [and/or
Obligations]1 as specified in Annex I. After giving effect to such sale and
assignment, Assignee’s amount, portion and share of the Revolver Commitment
[and/or Obligations]1 will be as set forth in Annex I.
     2. Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
the performance or observance by any Credit Party of any of its obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto.
     3. Assignee (a) confirms that it has received copies of the Loan Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(c) confirms that it is eligible as an assignee under the terms of the Loan
Agreement; (d) appoints and authorizes Agent to take such action as Agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 

1   To be modified by Agent as applicable with respect to any assignment of
Obligations separate from assignment of Revolver Commitments.

 



--------------------------------------------------------------------------------



 



     4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, it will be delivered by the Assignor to the Agent for (i) recording by
the Agent and (ii) delivery by the Agent of a copy thereof to Borrower. The
effective date of this Assignment (the “Settlement Date”) shall be the later of
(a) the date of the execution hereof by the Assignor and the Assignee, the
payment by Assignor or Assignee to Agent for Agent’s sole and separate account a
processing fee in the amount of $5,000, and the receipt of any required consent
of the Agent [and Borrower]2, and (b) the date specified in Annex I.
     5. Upon recording by Agent, as of the Settlement Date and pursuant to the
terms of the Loan Agreement (a) Assignee shall be a party to the Loan Agreement
and, to the extent of the interest assigned pursuant to this Assignment
Agreement, have the rights and obligations of a Lender thereunder and under the
other Loan Documents, and (b) Assignor shall, to the extent of the interest
assigned pursuant to this Assignment Agreement, relinquish its rights and be
released from its obligations under the Loan Agreement and the other Loan
Documents.
     6. Upon recording by Agent, from and after the Settlement Date, Agent shall
make all payments under the Loan Agreement and the other Loan Documents in
respect of the interest assigned hereby to Assignee. On the Settlement Date,
Assignee shall pay to Assignor the Purchase Price (as set forth in Annex I).
Assignor and Assignee shall make all appropriate adjustments in payments under
the Loan Agreement and the other Loan Documents for periods prior to the
Settlement Date directly between themselves on the Settlement Date.
     7. This Assignment Agreement may be executed in counterparts and by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument. This Assignment Agreement may be executed and delivered
by telecopier or other facsimile transmission all with the same force and effect
as if the same were a fully executed and delivered original manual counterpart.
     8. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page left intentionally blank.]
 

2   Include only if Borrower has right of approval pursuant to Loan Agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement and Annex I hereto to be executed by their respective officers as of
the first date written above.

            [ASSIGNOR]                                                       
                                                              ,
a as Assignor
      By:           Name:           Title:           [ASSIGNEE]
                     ,
a as Assignee
      By:           Name:           Title:        

ACCEPTED THIS                      DAY OF                      ,
                    

 
WELLS FARGO RETAIL FINANCE, LLC,
a Delaware limited liability company,
as Agent
      By:           Name:           Title:           [COLLECTIVE BRANDS FINANCE,
INC.
as Borrower
      By:           Name:           Title:     ]2   

 



--------------------------------------------------------------------------------



 



ANNEX I
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT
1. Borrower: Collective Brands Finance, Inc.
2. Name and Date of Loan Agreement:
Amended and Restated Loan and Guaranty Agreement, dated as of August 17, 2007,
as amended, restated, supplemented or otherwise modified from time to time,
among Borrower, the other Credit Parties from time to time party thereto, the
lenders from time to time Party thereto (the “Lenders”), and Wells Fargo Retail
Finance, LLC, as arranger and administrative agent for the Lenders.

         
3. Date of Assignment Agreement:
       
 
       
 
       
4. Amounts:
       
 
       
a. Assigned Amount of the [Revolver Commitment]3
  $    
 
       
 
       
b. Assignee’s Resulting [Revolver Commitment]3
  $    
 
       
 
       
5. Purchase Price
  $    
 
       
 
       
6. Settlement Date:
       
 
       
 
       
7. Notice and Payment Instructions, etc.
       

         
 
  Assignee:   Assignor:
 
       
 
  Wiring Instructions:   Wiring Instructions:

 

3    To be modified by Agent as applicable with respect to any assignment of
Obligations separate from assignment of Revolver Commitments.

 



--------------------------------------------------------------------------------



 



8. Agreed and Accepted:

                      [ASSIGNEE] _____________       [ASSIGNOR] _____________  
  a ________, as Assignee       a _________, as Assignor    
 
                   
By:
          By:        
 
 
       
 
   
 
Name:            Name:       
 
 
 
         
 
   
 
Title:            Title:       
 
 
 
         
 
   

 
Accepted:
WELLS FARGO RETAIL FINANCE, LLC, as Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT C-l
(Form of Compliance Certificate)
[on Borrower’s letterhead]

     
To:
  Wells Fargo Retail Finance, LLC
One Boston Place
18th Floor
Boston, Massachusetts 02108
Attn: Business Finance Division Manager

         
 
  Re:   Compliance Certificate dated                     

Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Loan and Guaranty
Agreement, dated as of August 17, 2007 (the “Loan Agreement”), among Collective
Brands Finance, Inc., a Nevada corporation (“Borrower”), the other credit
parties signatory thereto (together with Borrower, the “Credit Parties”) the
lenders signatory thereto (the “Lenders”), and Wells Fargo Retail Finance, LLC,
a Delaware limited liability company, as the arranger and administrative agent
for the Lenders (“Agent”). Capitalized terms used in this Compliance Certificate
have the meanings set forth in the Loan Agreement unless specifically defined
herein.
     Pursuant to Section 6.3 of the Loan Agreement, the undersigned chief
financial officer of Borrower hereby certifies that:
     1. Such officer has reviewed the terms of the Loan Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Borrower during the accounting period covered
by the financial statements delivered pursuant to Section 6.3 of the Loan
Agreement (with respect to which this Compliance Certificate is being
delivered).
     2. The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto has been prepared in accordance with GAAP (except for
the lack of footnotes and being subject to quarterly and year-end audit
adjustments) and fairly presents in all material respects the financial
condition of Parent and its Subsidiaries.
     3. There does not exist any condition or event that constitutes an Event of
Default or Triggering Period, except for such conditions or events listed on
Schedule 2 attached hereto (specifying the nature and period of existence
thereof and what action Borrower and/or the applicable Credit Party has taken,
is taking, or proposes to take with respect thereto).
     4. The representations and warranties of each Credit Party contained in the
Loan Agreement and the other Loan Documents are true and correct in all material
respects on and as of the date hereof, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date).
     5. The calculations used by the undersigned in determining (a) the
Consolidated

 



--------------------------------------------------------------------------------



 



Coverage Test and (b) the Senior Secured Leverage Ratio as of the date hereof
are set forth on Schedule 3 hereto.
     [6. The Minimum Fixed Charge Covered Ratio of the Parent and its Restricted
Subsidiaries measured as of the month ended _________, ____ is ____:1.00 which
ratio [is/is not] less than the Minimum Fixed Charge Coverage Ratio set forth in
Section 7.17 of the Loan Agreement.]
 
4      This Paragraph 6 and the calculations and certification required
hereunder shall only be included in this Compliance Certofocate at such time
that a Triggering Period has occurred and is continuing.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this __ day of _________, 20__.

            COLLECTIVE BRANDS FINANCE, INC., as
Borrower
      By:           Name:           Title:        

Signature Page to Compliance Certificate

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO COMPLIANCE CERTIFICATE
[Attach Financial Statements]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO COMPLIANCE CERTIFICATE
[Include required information relating to Defaults or Events of Default]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
TO COMPLIANCE CERTIFICATE
[Attach Calculations of Consolidated Coverage Test and Senior Secured Leverage
Ratio]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF PLEDGE AND SECURITY AGREEMENT
[see attached]

 



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
Dated as of August 17, 2007
among
Collective Brands Finance, Inc.
as a Grantor
and
Each Other Grantor
From Time to Time Party Hereto
and
Wells Fargo Retail Finance, LLC
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
Article I Defined Terms
    1  
Section 1.1 Definitions
    1  
Section 1.2 Certain Other Terms
    6  
 
       
Article II Grant of Security Interest
    7  
Section 2.1 Collateral
    7  
Section 2.2 Grant of Security Interest in Collateral
    8  
Section 2.3 Cash Management Accounts
    8  
 
       
Article III Representations and Warranties
    8  
Section 3.1 Title; No Other Liens
    8  
Section 3.2 Perfection and Priority
    8  
Section 3.3 Jurisdiction of Organization; Chief Executive Office
    9  
Section 3.4 Inventory and Equipment
    9  
Section 3.5 Pledged Collateral
    9  
Section 3.6 Accounts
    10  
Section 3.7 Intellectual Property
    10  
Section 3.8 Deposit Accounts; Securities Accounts
    11  
Section 3.9 Commercial Tort Claims
    11  
 
       
Article IV Covenants
    11  
Section 4.1 Generally
    11  
Section 4.2 Maintenance of Perfected Security Interest; Further Documentation
    11  
Section 4.3 Maintenance of Records
    12  
Section 4.4 Pledged Collateral
    12  
Section 4.5 Accounts
    14  
Section 4.6 Delivery of Instruments and Chattel Paper
    14  
Section 4.7 Intellectual Property
    15  
Section 4.8 Payment of Obligations
    17  
Section 4.9 Notice of Commercial Tort Claims
    17  
 
       
Article V Remedial Provisions
    18  
Section 5.1 Code and Other Remedies
    18  
Section 5.2 Accounts and Payments in Respect of General Intangibles
    18  
Section 5.3 Pledged Collateral
    19  
Section 5.4 Proceeds to be Turned Over To Administrative Agent
    20  
Section 5.5 Securities Laws
    21  
Section 5.6 Deficiency
    22  
 
       
Article VI The Administrative Agent
    22  
Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact
    22  
Section 6.2 Duty of Administrative Agent
    23  
Section 6.3 Authorization of Financing Statements
    24  
Section 6.4 Authority of Administrative Agent
    24  
 
       
Article VII Miscellaneous
    24  
Section 7.1 Amendments in Writing
    24  
Section 7.2 Notices
    25  

1



--------------------------------------------------------------------------------



 



         
Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
    25  
Section 7.4 Successors and Assigns
    25  
Section 7.5 Counterparts
    25  
Section 7.6 Severability
    25  
Section 7.7 Section Headings
    26  
Section 7.8 Entire Agreement
    26  
Section 7.9 Governing Law
    26  
Section 7.10 Additional Grantors
    26  
Section 7.11 Release of Collateral
    26  
Section 7.12 Reinstatement
    26  
Section 7.13 Intercreditor Agreement Governs
    27  
Section 7.14 Delivery of Collateral
    27  

2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)
Annexes and Schedules

         
Annex 1 Form of Deposit Account Control Agreement
       
Annex 2 Form of Securities Account Control Agreement
       
Annex 3 Form of Pledge Amendment
       
Annex 4 Form of Joinder Agreement
       
Annex 5 Form of Short Form Intellectual Property Security Agreement
       
 
       
Schedule 1 Jurisdiction of Organization; Principal Executive Office
       
Schedule 2 Pledged Collateral
       
Schedule 3 Filings
       
Schedule 3.7(d) Certain Actions
       
Schedule 4 Location of Inventory and Equipment
       
Schedule 5 Intellectual Property
       
Schedule 6 Bank Accounts; Control Accounts
       
Schedule 7 Commercial Tort Claims
       

3



--------------------------------------------------------------------------------



 



          Pledge and Security Agreement, dated as of August 17, 2007, by
Collective Brands Finance, Inc., a Nevada corporation (formerly known as Payless
ShoeSource Finance, Inc.) (the “Borrower”), and each of the other entities
listed on the signature pages hereof or that becomes a party hereto pursuant to
Section 7.10 (Additional Grantors) (each a “Grantor” and, collectively, the
“Grantors”), in favor of Wells Fargo Retail Finance, LLC (“WFRF”), as agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
below).
W i t n e s s e t h:
          Whereas, pursuant to the Amended and Restated Loan and Guaranty
Agreement, dated as of August 17, 2007 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among the Borrower, the Guarantors party thereto, the Lenders party thereto and
WFRF, as agent for the Lenders, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
          Whereas, the Grantors other than the Borrower are Guarantors under the
Loan Agreement, whereby they have guaranteed the Obligations of the Borrower;
and
          Whereas, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrower under the Loan
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent;
          Now, therefore, in consideration of the premises and to induce the
Lenders and the Administrative Agent to enter into the Loan Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent as follows:
     ARTICLE I Defined Terms
          Section 1.1 Definitions
          (a) Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein have the meanings given to them in the Loan Agreement.
          (b) Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC, including the following terms (which
are capitalized herein):
     “Account Debtor”
     “Account”
     “Certificated Security”
     “Chattel Paper”
     “Commercial Tort Claim”
     “Commodity Account”
     “Control Account”
     “Deposit Account”
     “Documents”
     “Entitlement Holder”

1



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
     “Entitlement Order”
     “Equipment”
     “Financial Asset”
     “General Intangible”
     “Goods”
     “Instruments”
     “Inventory”
     “Investment Property”
     “Letter-of-Credit Right”
     “Proceeds”
     “Securities Account”
     “Securities Intermediary”
     “Security”
     “Security Entitlement”
          (c) The following terms shall have the following meanings:
          “Additional Pledged Collateral” means any Pledged Collateral acquired
by any Grantor after the date hereof and in which a security interest is granted
pursuant to Section 2.2 (Grant of Security Interest in Collateral), including,
to the extent a security interest is granted therein pursuant to Section 2.2
(Grant of Security Interest in Collateral), (i) all Stock and Stock Equivalents
of any Person that are acquired by any Grantor after the date hereof, together
with all certificates, instruments or other documents representing any of the
foregoing and all Security Entitlements of any Grantor in respect of any of the
foregoing, (ii) all additional Indebtedness from time to time owed to any
Grantor by any obligor on the Pledged Debt Instruments and the Instruments
evidencing such Indebtedness and (iii) all interest, cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any of the foregoing. “Additional
Pledged Collateral” may be General Intangibles, Instruments or Investment
Property.
          “Agreement” means this Pledge and Security Agreement.
          “Approved Securities Intermediary” means a “securities intermediary”
or “commodity intermediary” (as such terms are defined in the UCC) selected or
approved by the Administrative Agent.
          “Collateral” has the meaning specified in Section 2.1 (Collateral).
          “Collateral Agents” means the Administrative Agent, in its capacity as
collateral agent for the Secured Parties, and the Term Agent, in its capacity as
collateral agent to the Term Facility Secured Parties.
          “Copyright Licenses” means any written agreement naming any Grantor as
licensor or licensee granting any right under any Copyright, including the grant
of any right to copy, publicly perform, create derivative works, manufacture,
distribute, exploit or sell materials derived from any Copyright.
          “Copyrights” means (a) all copyrights arising under the laws of the
United States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in

2



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any foreign counterparts thereof,
and (b) the right to obtain all renewals thereof.
          “Deposit Account Control Agreement” means a letter agreement,
substantially in the form of Annex 1 (Form of Deposit Account Control Agreement)
(with such changes as may be agreed to by the Administrative Agent), executed by
the Grantor, the Administrative Agent and the relevant financial institution.
          “Domestic Person” means any “United States person” under and as
defined in Section 7701(a)(30) of the IRC.
          “Excluded Equity” means any Voting Stock in excess of 66% of the total
outstanding Voting Stock of any direct Subsidiary of any Grantor that is a
Non-U.S. Person. For the purposes of this definition, “Voting Stock” means, as
to any issuer, the issued and outstanding shares of each class of capital stock
or other ownership interests of such issuer entitled to vote (within the meaning
of Treasury Regulations § 1.956-2(c)(2)).
          “Excluded Property” means, collectively, (i) Excluded Equity, (ii) any
lease, license, contract, property right or agreement to which any Grantor is a
party or any of its rights or interests thereunder if and to the extent that a
security interest is prohibited by or in violation of (a) any Requirement of Law
applicable to such Grantor, or (b) a term, provision or condition of or under,
any such lease, license, contract, property right or agreement (unless in either
clause (a) or (b) above such law, rule or regulation or such term, provision or
condition would be rendered unenforceable against the Loans pursuant to
Sections 9-406, 9-407, or 9-408 of the applicable UCC), (iii) any “intent to
use” Trademark applications for which a statement of use has not been filed (but
only until such statement is filed), (iv) Equipment owned by any Grantor that is
subject to a purchase money Lien or a Capital Lease if the contract or other
agreement in which such Lien is granted (or in the documentation providing for
such Capital Lease) prohibits or requires the consent of any Person other than
the Borrower and its Affiliates as a condition to the creation of any other Lien
on such Equipment, (v) any assets of any Unrestricted Subsidiary or any assets
of or equity interests in any of an Unrestricted Subsidiary’s direct or indirect
subsidiaries, and (vi) any assets of any Immaterial Subsidiary that is not a
Credit Party; provided, however, “Excluded Property” shall not include any
Proceeds, substitutions or replacements of Excluded Property (unless such
Proceeds, substitutions or replacements would constitute Excluded Property).
          “Intellectual Property” means, collectively, all rights, priorities
and privileges of any Grantor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, trade secrets and Internet domain names, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
          “Intercompany Note” means any promissory note evidencing loans made by
any Grantor or any of its Subsidiaries to any of its Subsidiaries or another
Grantor.
          “Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of the date hereof among the Administrative Agent, the Term Agent, the
Borrower and the other Credit Parties, and any amendments thereto.

3



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          “LLC” means each limited liability company in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledged Collateral).
          “LLC Agreement” means each operating agreement with respect to a LLC,
as each agreement has heretofore been, and may hereafter be, amended, restated,
supplemented or otherwise modified from time to time.
          “Material Intellectual Property” means trademark rights in the
Trademarks “Payless ShoeSource”, “Airwalk”, “Stride Rite”, “Keds”, “Sperry” and
“Saucony”, in each case as they relate to footwear or retail shoe store services
in the United States and Canada and such other Intellectual Property owned by or
licensed to a Grantor the loss or impairment of which would reasonably be
expected to have a Material Adverse Effect.
          “Non-U.S. Person” means any Person that is not a Domestic Person.
          “Partnership” means each partnership in which a Grantor has an
interest, including those set forth on Schedule 2 (Pledge Collateral).
          “Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been, and may hereafter be,
amended, restated, supplemented or otherwise modified.
          “Patents” means (a) all letters patent of the United States, any other
country or any political subdivision thereof and all reissues and extensions
thereof, (b) all applications for letters patent of the United States or any
other country and all divisionals, continuations and continuations-in-part
thereof and (c) all rights to obtain any reissues, continuations or
continuations-in-part of the foregoing.
          “Patent License” means all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right to manufacture, have
manufactured, use, import, sell or offer for sale any invention covered in whole
or in part by a Patent.
          “Pledged Certificated Stock” means all Certificated Securities and any
other Stock and Stock Equivalent of a Person (other than Excluded Equity)
evidenced by a certificate, Instrument or other equivalent document, in each
case owned by any Grantor, including all Stock listed on Schedule 2 (Pledged
Collateral).
          “Pledged Collateral” means, collectively, the Pledged Stock, Pledged
Debt Instruments, any other Investment Property of any Grantor, all chattel
paper, certificates or other Instruments representing any of the foregoing and
all Security Entitlements of any Grantor in respect of any of the foregoing.
Pledged Collateral may be General Intangibles, Instruments or Investment
Property. For the purposes of this Agreement the term “Pledged Collateral” shall
not include any Excluded Property.
          “Pledged Debt Instruments” means all right, title and interest of any
Grantor in Instruments evidencing any Indebtedness owed to such Grantor (other
than Excluded Property), including all Indebtedness described on Schedule 2
(Pledge Collateral), issued by the obligors named therein.

4



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          “Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock. For purposes of this Agreement, the term “Pledged Stock”
shall not include any Excluded Equity.
          “Pledged Uncertificated Stock” means any Stock or Stock Equivalent of
any Person that is not a Pledged Certificated Stock or that is not Excluded
Equity, including all right, title and interest of any Grantor as a limited or
general partner in any Partnership or as a member of any LLC and all right,
title and interest of any Grantor in, to and under any Partnership Agreement or
LLC Agreement to which it is a party.
          “Secured Obligations” means, in the case of the Borrower, the
Obligations and, in the case of any other Credit Party, the obligations of such
Credit Party incurred pursuant to the Guaranty under the Loan Agreement and
pursuant to the other Loan Documents to which it is a party.
          “Secured Parties” means the Lenders, the Administrative Agent and any
other holder of any Secured Obligation.
          “Securities Account Control Agreement” means a letter agreement,
substantially in the form of Annex 2 (Form of Securities Account Control
Agreement) (with such changes as may be agreed to by the Administrative Agent),
executed by the relevant Grantor, the Administrative Agent and the relevant
Approved Securities Intermediary.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Senior Collateral Transition Date” has the meaning set forth in the
Intercreditor Agreement.
          “Stock Equivalents” means all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.
          “Term Agent” means Citicorp North America, Inc., in its capacity as
administrative agent under the Term Loan Agreement.
          “Term Facility Secured Parties” shall mean the “Lenders” (as defined
in the Term Loan Agreement) and the Term Agent.
          “Term Loan Agreement” means that certain Term Loan Agreement, dated as
of August 17, 2007 by and among the Borrower, Collective Brands, Inc., the
lenders party thereto and the Term Agent.
          “Term Loan Security Agreement” means that certain Pledge and Security
Agreement, dated as of August 17, 2007 by and among the Borrower, each other
Grantor party thereto from time to time and the Term Agent.
          “Trademark License” means any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark.

5



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          “Trademarks” means (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and, in each case, all
goodwill associated therewith, whether now existing or hereafter adopted or
acquired, all registrations and recordings thereof and all applications in
connection therewith, in each case whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof, or
otherwise, and all common-law rights related thereto, and (b) the right to
obtain all renewals thereof.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, in the event that, by reason
of mandatory provisions of law, any of the attachment, perfection or priority of
the Administrative Agent’s and the Secured Parties’ security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions.
          “Vehicles” means all vehicles covered by a certificate of title law of
any state.
          Section 1.2 Certain Other Terms
          (a) In this Agreement, in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding” and the
word “through” means “to and including.”
          (b) The terms “herein,” “hereof,” “hereto” and “hereunder” and similar
terms refer to this Agreement as a whole and not to any particular Article,
Section, subsection or clause in this Agreement.
          (c) References herein to an Annex, Schedule, Article, Section,
subsection or clause refer to the appropriate Annex or Schedule to, or Article,
Section, subsection or clause in this Agreement.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) Where the context requires, provisions relating to any Collateral,
when used in relation to a Grantor, shall refer to such Grantor’s Collateral or
any relevant part thereof.
          (f) Any reference in this Agreement to a Loan Document shall include
all appendices, exhibits and schedules thereto, and, unless specifically stated
otherwise all amendments, restatements, supplements or other modifications
thereto, and as the same may be in effect at any time such reference becomes
operative.
          (g) The term “including” means “including without limitation” except
when used in the computation of time periods.
          (h) The terms “Lender,” “Administrative Agent” and “Secured Party”
include their respective successors.

6



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          (i) References in this Agreement to any statute shall be to such
statute as amended or modified and in effect from time to time.
     ARTICLE II Grant of Security Interest
          Section 2.1 Collateral
          For the purposes of this Agreement, all of the following property now
owned or at any time hereafter acquired by a Grantor or in which a Grantor now
has or at any time in the future may acquire any right, title or interests is
collectively referred to as the “Collateral”:
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Deposit Accounts;
          (d) all Documents;
          (e) all Equipment;
          (f) all General Intangibles;
          (g) all Instruments;
          (h) all Intellectual Property;
          (i) all Inventory;
          (j) all Investment Property;
          (k) all Letter-of-Credit Rights;
          (l) all Vehicles;
          (m) the Commercial Tort Claims described on Schedule 7 (Commercial
Tort Claims) and on any supplement thereto received by the Administrative Agent
pursuant to Section 4.9 (Notice of Commercial Tort Claims);
          (n) all books and records pertaining to the other property described
in this Section 2.1;
          (o) all property of any Grantor held by the Administrative Agent or
any other Secured Party, including all property of every description, in the
possession or custody of or in transit to the Administrative Agent or such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Grantor;
          (p) all other Goods and personal property of such Grantor, whether
tangible or intangible and wherever located; and

7



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          (q) to the extent not otherwise included, all Proceeds;
provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.
          Section 2.2 Grant of Security Interest in Collateral
          Each Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the Collateral of such Grantor; provided, however, that, if and
when any property that at any time constituted Excluded Property becomes
Collateral, the Administrative Agent shall have, and at all times from and after
the date hereof be deemed to have had, a security interest in such property.
          Section 2.3 Cash Management Accounts
          Each Grantor has established a Cash Management Account with an
appropriate Cash Management Bank in accordance with Section 2.7 of the Loan
Agreement. Each Cash Management Account will serve as a cash collateral account
securing payment of the Secured Obligations, and in which each Grantor hereby
grants a Lien to the Administrative Agent.
     ARTICLE III Representations and Warranties
          To induce the Lenders and the Administrative Agent to enter into the
Loan Agreement, each Grantor hereby represents and warrants each of the
following to the Administrative Agent, the Lenders and the other Secured
Parties:
          Section 3.1 Title; No Other Liens
          Except for the Lien granted to the Administrative Agent pursuant to
this Agreement, the Lien granted to the Term Agent pursuant to the Term Loan
Security Agreement and the other Liens permitted to exist on the Collateral
under the Loan Agreement, such Grantor (a) is the record and beneficial owner of
that portion of the Pledged Collateral pledged by it hereunder constituting
Instruments or Certificated Securities, (b) is the Entitlement Holder of all
such Pledged Collateral constituting Investment Property held in a Securities
Account and (c) has rights in or the power to transfer each other item of
Collateral in which a Lien is granted by it hereunder, free and clear of any
other Lien.
          Section 3.2 Perfection and Priority
          The security interest granted pursuant to this Agreement shall
constitute a valid and continuing perfected security interest in favor of the
Administrative Agent in the Collateral for which perfection is governed by the
UCC or filing with the United States Copyright Office upon (i) in the case of
all Collateral in which a security interest may be perfected by filing a
financing statement under the UCC, the completion of the filings and other
actions specified on Schedule 3 (Filings) (which, in the case of all filings and
other documents referred to on such

8



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
schedule, have been delivered to the Administrative Agent in completed and duly
executed form), (ii) the delivery to the Administrative Agent of Collateral
consisting of Instruments and Certificated Securities, in each case properly
endorsed for transfer to the Administrative Agent or in blank, (iii) the
execution of Securities Account Control Agreements with respect to Investment
Property not in certificated form and held in a securities account covered by
such agreement, (iv) the execution of Deposit Account Control Agreements with
respect to certain Deposit Accounts of a Grantor and (v) appropriate filings
having been made with the United States Copyright Office. Such perfected
security interests shall be prior to all other Liens on the Collateral except
for Permitted Liens having priority over the Administrative Agent’s Lien as
permitted under the Loan Agreement, Liens in favor of the Term Facility Secured
Parties subject to the provisions of the Intercreditor Agreement.
          Section 3.3 Jurisdiction of Organization; Chief Executive Office
          Such Grantor’s jurisdiction of organization, legal name,
organizational identification number, if any, and the location of such Grantor’s
chief executive office or sole place of business, in each case as of the date
hereof, is specified on Schedule 1 (Jurisdiction of Organization; Principal
Executive Office).
          Section 3.4 Inventory and Equipment
          On the date hereof, such Grantor’s Inventory and Equipment (other than
mobile goods and Inventory or Equipment in transit) are kept at the locations
listed on Schedule 4 (Location of Inventory and Equpment).
          Section 3.5 Pledged Collateral
          (a) The Pledged Stock pledged hereunder by such Grantor is listed on
Schedule 2 (Pledged Collateral) and constitutes that percentage of the issued
and outstanding equity of all classes of each issuer thereof as set forth on
Schedule 2 (Pledged Collateral).
          (b) All of the Pledged Stock (other than Pledged Stock in limited
liability companies and partnerships) has been duly authorized, validly issued
and is fully paid and nonassessable.
          (c) Each of the Pledged Debt Instruments constitutes the legal, valid
and binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).
          (d) All Pledged Collateral and, if applicable, any Additional Pledged
Collateral, consisting of Certificated Securities or Instruments has been
delivered to the Term Agent as agent for the Term Facility Secured Parties and,
pursuant to the Intercreditor Agreement, as bailee for the Secured Parties.
          (e) All Pledged Collateral held by a Securities Intermediary in a
Securities Account on the date hereof is subject to a Securities Account Control
Account.

9



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          (f) Other than Pledged Stock constituting General Intangibles, there
is no Pledged Collateral on the date hereof other than that represented by
Certificated Securities or Instruments in the possession of the Term Agent as
agent for the Term Facility Secured Parties and, pursuant to the Intercreditor
Agreement, as bailee for the Secured Parties, or that consist of Financial
Assets held in a Securities Account that is subject to a Securities Account
Control Agreement.
          (g) The Governing Documents of any Person governing any Pledged Stock
provide that, upon the occurrence and during the continuance of an Event of
Default, the Term Agent as agent for the Term Facility Secured Parties and,
pursuant to the Intercreditor Agreement, as bailee for the Secured Parties,
shall be entitled to exercise all of the rights of the Grantor granting the
security interest therein, and that a transferee or assignee of Stock of such
Person shall become a member, partner or, as the case may be, other holder of
such Pledged Stock to the same extent as the Grantor in such Person entitled to
participate in the management of such Person and, upon the transfer of the
entire interest of such Grantor, such Grantor ceases to be a member, partner or,
as the case may be, other holder of such Pledged Stock.
          Section 3.6 Accounts
          No amount in excess of $500,000 payable to such Grantor under or in
connection with any Account is evidenced by any Instrument or Chattel Paper that
has not been delivered within 10 days after the receipt thereof to the Term
Agent as agent for the Term Facility Secured Parties and, pursuant to the
Intercreditor Agreement, as bailee for the Secured Parties, properly endorsed
for transfer, to the extent delivery is required by Section 4.4 (Pledged
Collateral).
          Section 3.7 Intellectual Property
          (a) Schedule 5 (Intellectual Proprty) lists all Material Intellectual
Property of such Grantor on the Closing Date separately identifying that owned
by such Grantor and that licensed to such Grantor.
          (b) As of the Closing Date, all Material Intellectual Property owned
by such Grantor in the United States and Canada (i) is valid, subsisting,
unexpired and not unenforceable, has not been adjudged invalid and has not been
abandoned and (ii) the use thereof in the business of such Grantor does not
infringe, misappropriate, dilute or violate the intellectual property rights of
any other Person except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (c) As of the Closing Date, no holding, decision or judgment has been
rendered by any Governmental Authority in the United States or Canada that would
limit or cancel the validity of such Grantor’s rights in any Material
Intellectual Property.
          (d) Except as disclosed in any public filing or on Schedule 3.7(d)
(Certain Actions), no action or proceeding seeking to limit or cancel the
validity of any Material Intellectual Property owned by such Grantor or such
Grantor’s ownership interest therein, in each case in the United States or
Canada, is pending or, to the knowledge of such Grantor, threatened.

10



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          Section 3.8 Deposit Accounts; Securities Accounts
          The only Deposit Accounts or Securities Accounts maintained by any
Grantor on the date hereof are those listed on Schedule 6 (Bank Accounts;
Control Accounts), which sets forth such information separately for each
Grantor.
          Section 3.9 Commercial Tort Claims
          The only Commercial Tort Claims of any Grantor existing on the date
hereof (regardless of whether the amount, defendant or other material facts can
be determined and regardless of whether such Commercial Tort Claim has been
asserted, threatened or has otherwise been made known to the obligee thereof or
whether litigation has been commenced for such claims) are those listed on
Schedule 7 (Commerical Tort Claiams), which sets forth such information
separately for each Grantor.
     ARTICLE IV Covenants
          Each Grantor agrees with the Administrative Agent to the following, as
long as any Obligation or Commitment remains outstanding and, in each case,
unless the Required Lenders otherwise consent in writing, or unless otherwise
provided in the Loan Agreement:
          Section 4.1 Generally
          Such Grantor shall not use or permit any Collateral to be used
unlawfully or in violation of any provision of this Agreement, any other Loan
Document, any Related Document, any Requirement of Law or any policy of
insurance covering the Collateral.
          Section 4.2 Maintenance of Perfected Security Interest; Further
Documentation
          (a) Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 3.2 (Perfection and Priority) and Section 2.2 (Grant of
Security Interests in Collateral) and shall defend such security interest and
such priority against the claims and demands of all Persons subject to the
Intercreditor Agreement.
          (b) Such Grantor shall furnish to the Administrative Agent from time
to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail and in
form and substance reasonably satisfactory to the Administrative Agent.
          (c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor
shall promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further action as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including the filing of any financing or continuation statement under the UCC
(or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and the execution and delivery of Deposit
Account Control Agreements and Securities Account Control Agreements.

11



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          Section 4.3 Maintenance of Records.
          Such Grantor shall keep and maintain at its own cost and expense
satisfactory and complete records of the Collateral, including a record of all
payments received and all credits granted with respect to the Collateral and all
other dealings with the Collateral. If requested by the Administrative Agent,
the security interest of the Administrative Agent shall be noted on the
certificate of title of each Vehicle.
          Section 4.4 Pledged Collateral
          (a) Such Grantor shall (i) deliver not later than 10 days following
the receipt thereof to the Term Agent as agent for the Term Facility Secured
Parties and, pursuant to the Intercreditor Agreement, as bailee for the Secured
Parties, all certificates and Instruments representing or evidencing any Pledged
Collateral (including Additional Pledged Collateral) which, in the case of
Pledged Debt Instruments is in the face amount of at least $1,000,000, whether
now existing or hereafter acquired, in suitable form for transfer by delivery
or, as applicable, accompanied by such Grantor’s endorsement, where necessary,
or duly executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Collateral Agents, together, in respect of any
Additional Pledged Collateral, with a Pledge Amendment, duly executed by the
Grantor, in substantially the form of Annex 3 (Form of Pledge Amendment), an
acknowledgment and agreement to a Joinder Agreement duly executed by the
Grantor, in substantially the form in the form of Annex 4 (Form of Joinder
Agreement), or such other documentation acceptable to the Collateral Agents,
provided, that any Pledged Debt Instruments existing on the Closing Date that
represent indebtedness payable by one Grantor to another Grantor shall be
delivered to the Term Agent within 30 days after the Closing Date, and
(ii) maintain all other Pledged Collateral constituting Investment Property in a
Control Account. Such Grantor authorizes the Administrative Agent to attach each
Pledge Amendment to this Agreement. The Term Agent as agent for the Term
Facility Secured Parties and, pursuant to the Intercreditor Agreement, as bailee
for the Secured Parties, shall have the right, at any time in its discretion and
without notice to the Grantor, to transfer to or to register in its name or in
the name of its nominees any Pledged Collateral during the continuance of an
Event of Default. The Term Agent as agent for the Term Facility Secured Parties
and, pursuant to the Intercreditor Agreement, as bailee for the Secured Parties,
shall have the right at any time to exchange any certificate or instrument
representing or evidencing any Pledged Collateral for certificates or
instruments of smaller or larger denominations during the continuance of an
Event of Default.
          (b) Except as provided in Article V (Remedial Provisions), each
Grantor shall be entitled hereunder to receive all cash dividends paid in
respect of the Pledged Collateral (other than liquidating or distributing
dividends) with respect to the Pledged Collateral. Any sums paid upon or in
respect of any Pledged Collateral upon the liquidation or dissolution of any
issuer of any Pledged Collateral, any distribution of capital made on or in
respect of any Pledged Collateral or any property distributed upon or with
respect to any Pledged Collateral pursuant to the recapitalization or
reclassification of the capital of any issuer of Pledged Collateral or pursuant
to the reorganization thereof shall, unless otherwise subject to a perfected
security interest in favor of the Collateral Agents, be delivered to the Term
Agent as agent for the Term Facility Secured Parties and, pursuant to the
Intercreditor Agreement, as bailee for the Secured Parties, to be held by it
hereunder as additional collateral security for the Secured Obligations. If any
sum of money or property so paid or distributed in respect of any Pledged
Collateral shall be received by such Grantor as bailee, such Grantor shall,
until such money or property is paid or delivered to the Term Agent as agent for
the Term Facility Secured Parties and, pursuant to the

12



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
Intercreditor Agreement, as bailee for the Secured Parties, hold such money or
property in trust for the Collateral Agents, segregated from other funds of such
Grantor, as additional security for the Secured Obligations.
          (c) Except as provided in Article V (Remedial Provisions), each
Grantor shall be entitled to exercise all voting, consent and corporate,
partnership, limited liability company and similar rights with respect to the
Pledged Collateral; provided, however, that no vote shall be cast, consent given
or right exercised or other action taken by such Grantor that would materially
impair the Collateral or violate the Loan Agreement.
          (d) Such Grantor shall not grant “control” (within the meaning of such
term under Article 9-106 of the UCC) over any Investment Property to any Person
other than, the Term Agent as agent for the Term Facility Secured Parties and,
pursuant to the Intercreditor Agreement, as bailee for the Secured Parties and
statutory control granted to the Securities Intermediary solely due to the
Securities Intermediary’s possession of such Investment Property in a Securities
Account.
          (e) In the case of each Grantor that is an issuer of Pledged
Collateral, such Grantor agrees to be bound by the terms of this Agreement
relating to the Pledged Collateral issued by it and shall comply with such terms
insofar as such terms are applicable to it. In the case of any Grantor that is a
holder of any Stock or Stock Equivalent in any Person that is an issuer of
Pledged Collateral during the continuance of an Event of Default, such Grantor
consents to (i) the exercise of the rights granted to the Collateral Agents
hereunder (including those described in Section 5.3 (Pledged Collateral)), and
(ii) the pledge by each other Grantor, pursuant to the terms hereof, of the
Pledged Stock in such Person and to the transfer of such Pledged Stock to the
Term Agent as agent for the Term Facility Secured Parties and, pursuant to the
Intercreditor Agreement, as bailee for the Secured Parties, or its nominee and
to the substitution of the Term Agent as agent for the Term Facility Secured
Parties and, pursuant to the Intercreditor Agreement, as bailee for the Secured
Parties, or its nominee as a holder of such Pledged Stock with all the rights,
powers and duties of other holders of Pledged Stock of the same class and, if
the Grantor having pledged such Pledged Stock hereunder had any right, power or
duty at the time of such pledge or at the time of such substitution beyond that
of such other holders, with all such additional rights, powers and duties. Such
Grantor agrees to execute and deliver to the Term Agent as agent for the Term
Facility Secured Parties and, pursuant to the Intercreditor Agreement, as bailee
for the Secured Parties, such certificates, agreements and other documents as
may be necessary to evidence, formalize or otherwise give effect to the consents
given in this clause (e).
          Section 4.5 Accounts
          (a) Such Grantor shall not, other than in the ordinary course of
business consistent with its past practice, (i) grant any extension of the time
of payment of any Account, (ii) compromise or settle any Account for less than
the full amount thereof, (iii) release, wholly or partially, any Person liable
for the payment of any Account, (iv) allow any credit or discount on any Account
or (v) amend, supplement or modify any Account in any manner that could
adversely affect the value thereof.
          (b) The Administrative Agent shall have the right to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as the Administrative Agent

13



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
may reasonably require in connection therewith. At any time and from time to
time, upon the Administrative Agent’s request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Accounts; provided, however, that in the case of any appraisal
or audit, such appraisal or audit may only be undertaken if Revolver Usage at
the time of such appraisal or audit is undertaken is in excess of $100,000,000
and provided further, that unless a Default or an Event of Default is continuing
or a Triggering Period has occurred and is continuing, the Administrative Agent
shall request no more than two such reports during any calendar year.
          Section 4.6 Delivery of Instruments and Chattel Paper
          Except as otherwise agreed by the Administrative Agent, if any amount
in excess of $1,000,000 payable under or in connection with any Collateral owned
by such Grantor shall be or become evidenced by an Instrument or Chattel Paper,
such Grantor shall deliver within 10 days following the receipt thereof such
Instrument or Chattel Paper to the Term Agent as agent for the Term Facility
Secured Parties and, pursuant to the Intercreditor Agreement, as bailee for the
Secured Parties, duly indorsed in a manner satisfactory to the Collateral
Agents, or, if consented to by the Collateral Agents, s shall mark all such
Instruments and Chattel Paper with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interest of
Wells Fargo Retail Finance, LLC, as Administrative Agent under that certain
Amended and Restated Loan and Guaranty Agreement, and Citicorp North America,
Inc., as Administrative Agent under that certain Term Loan Agreement”.
          Section 4.7 Intellectual Property
          (a) Such Grantor (either itself or through licensees) shall
(i) continue to use each Trademark that is Material Intellectual Property in
order to maintain such Trademark with respect to footwear and retail shoe store
services (if so used as of the date hereof), free from any claim of abandonment
for non-use, (ii) except as it may otherwise determine in the ordinary course of
its business, maintain as in the past the quality of products and services
offered under such Trademark, (iii) generally use such Trademark with
commercially reasonable notices of registration and regular notices and legends
required by applicable Requirements of Law and (iv) not (and not permit any
licensee or sublicensee thereof to) knowingly do any act or knowingly omit to do
any act whereby such Trademark (or any goodwill associated therewith) may become
destroyed or invalidated in any way.
          (b) Such Grantor (either itself or through licensees) shall not do any
act, or omit to do any act, whereby any Patent that is Material Intellectual
Property becomes forfeited, abandoned or dedicated to the public.
          (c) Such Grantor shall notify the Administrative Agent promptly if it
knows that any registration owned by such Grantor for any Material Intellectual
Property is likely to become forfeited, abandoned or dedicated to the public or
any action or proceeding is commenced seeking to limit in any material respect
or cancel such Grantor’s ownership of, right to use, interest in, or the
validity of, any Material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.
          (d) Whenever such Grantor, either by itself or through any agent,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United

14



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency within the United States or register any Internet
domain name, such Grantor shall report such filing to the Administrative Agent
within 60 days after the last day of the fiscal quarter in which such filing
occurs. Upon request of the Administrative Agent, such Grantor shall execute and
deliver, and have recorded in the United States, all agreements, instruments,
documents and papers as the Administrative Agent may request to evidence the
Administrative Agent’s security interest in any Copyright, Patent, Trademark or
Internet domain name and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby. The failure to provide or any omissions
from such report shall not constitute an Event of Default unless any Material
Intellectual Property is omitted therefrom. At the written request of the
Administrative Agent, each Grantor shall provide a true and complete list of all
Material Intellectual Property and United States copyright registrations
included in the Collateral.
          (e) Such Grantor shall take all reasonable actions necessary or
requested by the Administrative Agent, including in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency and any Internet domain name registrar, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of any Copyright, Trademark, Patent or Internet
domain name that is Material Intellectual Property, and that is in such
Grantor’s reasonable judgment appropriate, including filing of applications for
renewal, affidavits of use, affidavits of incontestability.
          (f) In the event that any Material Intellectual Property is or has
been infringed upon or misappropriated or diluted by a third party, such Grantor
shall notify the Administrative Agent promptly after such Grantor learns
thereof. Such Grantor shall take appropriate action in response to such
infringement, misappropriation of dilution, including when bringing suit for
infringement, misappropriation or dilution and to recover all damages for such
infringement, misappropriation of dilution, and shall taking such other actions,
in each case as appropriate in such Grantor’s reasonable judgment under the
circumstances to protect such Material Intellectual Property.
          (g) Unless otherwise agreed to by the Administrative Agent, such
Grantor shall execute and deliver to the Administrative Agent for filing (i) in
the United States Copyright Office a short-form copyright security agreement in
the form attached hereto as Annex 5 (Form of Short Form Intellectual Prperty
Security Agreement), (ii) in the United States Patent and Trademark Office and
with the Secretary of State of all appropriate States of the United States a
short-form patent security agreement in the form attached hereto as Annex 5
(Form of Short Form Intellectual Property Security Agreement) and (iii) in the
United States Patent and Trademark Office a short-form trademark security
agreement in form attached hereto as Annex 5 (Form of Short Form Intellectual
Property Security Agreement).
          Section 4.8 Payment of Obligations
          Such Grantor shall pay and discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of income or profits therefrom, as well as all claims of any kind
(including claims for labor, materials and supplies) against or with respect to
the Collateral, except that no such charge need be paid if (i) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in

15



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
conformity with GAAP with respect thereto have been provided on the books of
such Grantor, or (ii) such proceedings could not reasonably be expected to
result in a Material Adverse Effect.
          Section 4.9 Notice of Commercial Tort Claims
          Such Grantor agrees that (i) within 60 days after the end of each
fiscal quarter, such Grantor shall provide to the Administrative Agent a report
setting forth all Commercial Tort Claims for which such Grantor has filed a
complaint in a court of competent jurisdiction with respect to which the
pleadings seek damages in excess of $1,000,000, if any, and (ii) the provisions
of Section 2.1 (Collateral) shall apply with respect to any such Commercial Tort
Claims. Any report delivered pursuant to this Section 4.9 (Notice of Commercial
Tort Claims) shall, after the receipt thereof by the Administrative Agent,
become part of Schedlue 7 (Commerical Tort Claims) for all purposes hereunder
other than in respect of representations and warranties made prior to the date
of such receipt.
     ARTICLE V Remedial Provisions
          Section 5.1 Code and Other Remedies
          During the continuance of an Event of Default, the Administrative
Agent may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement securing, evidencing
or relating to the Secured Obligations, all rights and remedies of a secured
party under the UCC or any other applicable law. Without limiting the generality
of the foregoing, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived to the extent permitted by law), may in such
circumstances forthwith collect, receive, appropriate and realize upon any
Collateral, and may forthwith sell, lease, assign, give option or options to
purchase, or otherwise dispose of and deliver any Collateral (or contract to do
any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery without assumption of any credit risk. The Administrative Agent shall
have the right upon any such public sale or sales, and, to the extent permitted
by the UCC and other applicable law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption of any Grantor, which right or equity is hereby waived and
released to the fullest extent permitted by law. Each Grantor further agrees, at
the Administrative Agent’s request during the continuance of an Event of
Default, to assemble the Collateral and make it available to the Administrative
Agent at places that the Administrative Agent shall reasonably select, whether
at such Grantor’s premises or elsewhere. The Administrative Agent shall apply
the net proceeds of any action taken by it pursuant to this Section 5.1, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any Collateral or in any
way relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as the Loan Agreement shall prescribe, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, need the Administrative Agent account
for the surplus, if any, to any Grantor. To the extent permitted

16



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 Business Days before
such sale or other disposition.
          Section 5.2 Accounts and Payments in Respect of General Intangibles
          (a) In addition to, and not in substitution for, any similar
requirement in the Loan Agreement, if required by the Administrative Agent at
any time during the continuance of an Event of Default, any payment of Accounts
or payment in respect of General Intangibles, when collected by any Grantor,
shall be forthwith deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, in a Cash Management
Account, subject to withdrawal by the Administrative Agent as provided in
Section 5.4 (Proceeds to be Turned Over To Administrative Agent). Until so
turned over, such payment shall be held by such Grantor in trust for the
Administrative Agent, segregated from other funds of such Grantor.
          (b) At the Administrative Agent’s request, during the continuance of
an Event of Default, each Grantor shall deliver to the Administrative Agent or,
at the Administrative Agent’s option, permit the Administrative Agent access to
obtain copies or original and other documents evidencing, and relating to, the
agreements and transactions that gave rise to the Accounts or payments in
respect of General Intangibles, including all original orders, invoices and
shipping receipts.
          (c) The Administrative Agent may, without notice to the Grantors, at
any time during the continuance of an Event of Default, limit or terminate the
authority of a Grantor to collect its Accounts or amounts due under General
Intangibles or any thereof.
          (d) The Administrative Agent in its own name or in the name of others
may at any time during the continuance of an Event of Default communicate with
Account Debtors to verify with them to the Administrative Agent’s satisfaction
the existence, amount and terms of any Account or amounts due under any General
Intangible.
          (e) Upon the request of the Administrative Agent at any time during
the continuance of an Event of Default, each Grantor shall notify Account
Debtors that the Accounts or General Intangibles have been collaterally assigned
to the Administrative Agent and that payments in respect thereof shall be made
directly to the Administrative Agent. In addition, the Administrative Agent may
at any time during the continuance of an Event of Default enforce such Grantor’s
rights against such Account Debtors and obligors of General Intangibles.
          (f) Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Accounts and payments in respect of
General Intangibles to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto. Neither the Administrative Agent nor any
other Secured Party shall have any obligation or liability under any agreement
giving rise to an Account or a payment in respect of a General Intangible by
reason of or arising out of this Agreement or the receipt by the Administrative
Agent or any other Secured Party of any payment relating thereto, nor shall the
Administrative Agent nor any other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an Account or a payment in respect of a General Intangible, to make

17



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.
          Section 5.3 Pledged Collateral
          (a) During the continuance of an Event of Default, at the request of,
and upon notice from the Administrative Agent to the relevant Grantor or
Grantors, (i) the Administrative Agent shall have the right to receive any
Proceeds of the Pledged Collateral and make application thereof to the
Obligations in the order set forth in the Loan Agreement and (ii) the Term Agent
as agent for the Term Facility Secured Parties and, pursuant to the
Intercreditor Agreement, as bailee for the Secured Parties, or its nominee may
exercise (A) any voting, consent, corporate and other right pertaining to the
Pledged Collateral at any meeting of shareholders, partners or members, as the
case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise and (B) any right of conversion, exchange and subscription and any
other right, privilege or option pertaining to the Pledged Collateral as if it
were the absolute owner thereof (including the right to exchange at its
discretion any of the Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agents may determine), all without liability except
to account for property actually received by it; provided, however, that the
Term Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.
          (b) During the continuance of an Event of Default, in order to permit
the Term Agent as agent for the Term Facility Secured Parties and, pursuant to
the Intercreditor Agreement, as bailee for the Secured Parties, to exercise the
voting and other consensual rights that it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions that it may be
entitled to receive hereunder, (i) each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Term Agent as agent for
the Term Facility Secured Parties and, pursuant to the Intercreditor Agreement,
as bailee for the Secured Parties, all such proxies, dividend payment orders and
other instruments as the Collateral Agents may from time to time reasonably
request and (ii) without limiting the effect of clause (i) above, such Grantor
hereby grants to the Term Agent as agent for the Term Facility Secured Parties
and, pursuant to the Intercreditor Agreement, as bailee for the Secured Parties,
an irrevocable proxy to vote all or any part of the Pledged Collateral and to
exercise all other rights, powers, privileges and remedies to which a holder of
the Pledged Collateral would be entitled (including giving or withholding
written consents of shareholders, partners or members, as the case may be,
calling special meetings of shareholders, partners or members, as the case may
be, and voting at such meetings), which proxy shall be effective, automatically
and without the necessity of any action (including any transfer of any Pledged
Collateral on the record books of the issuer thereof) by any other person
(including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.
          (c) Each Grantor hereby expressly authorizes and instructs each issuer
of any Pledged Collateral pledged hereunder by such Grantor to (i) comply with
any instruction received by it from any Collateral Agent in writing that
(A) states that an Event of Default has

18



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that such issuer shall be fully protected in so complying
and (ii) unless otherwise expressly permitted hereby, pay any dividend or other
payment with respect to the Pledged Collateral directly to the Term Agent as
agent for the Term Facility Secured Parties and, pursuant to the Intercreditor
Agreement, as bailee for the Secured Parties.
          Section 5.4 Proceeds to be Turned Over To Administrative Agent
          Unless otherwise expressly provided in the Loan Agreement, all
Proceeds received by the Administrative Agent hereunder in cash or Cash
Equivalents shall be held by the Administrative Agent in a Cash Management
Account. All Proceeds while held by the Administrative Agent in a Cash
Management Account (or by such Grantor in trust for the Administrative Agent)
shall continue to be held as collateral security for the Secured Obligations and
shall not constitute payment thereof until applied as provided in the Loan
Agreement or in the Intercreditor Agreement.
          Section 5.5 Securities Laws
          (a) Each Grantor recognizes that the Term Agent as agent for the Term
Facility Secured Parties and, pursuant to the Intercreditor Agreement, as bailee
for the Secured Parties, may be unable to effect a public sale of any Pledged
Collateral by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws or otherwise or may determine that a public
sale is impracticable or not commercially reasonable and, accordingly, may
resort to one or more private sales thereof to a restricted group of purchasers
that shall be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Term Agent acting in the above-referenced capacities shall be under
no obligation to delay a sale of any Pledged Collateral for the period of time
necessary to permit the issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such issuer would agree to do so.
          (b) During the continuance of an Event of Default, each Grantor agrees
to use commercially reasonable efforts to do or cause to be done all such other
acts as may be reasonably requested of it to make such sale or sales of all or
any portion of the Pledged Collateral pursuant to this Error! Reference source
not found. valid and binding and in compliance with all other applicable
Requirements of Law. Each Grantor further agrees that a breach of any covenant
contained in this Section 5.5 will cause irreparable injury to the Collateral
Agents, the Term Facility Secured Parties and the Secured Parties, that the
Collateral Agents, the Term Facility Secured Parties and the Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Error! Reference source not
found. shall be specifically enforceable against such Grantor, and such Grantor
hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under the Loan Agreement or the Term Loan Agreement.

19



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          Section 5.6 Deficiency
          Each Grantor shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Collateral are insufficient to pay the
Secured Obligations and the reasonable out-of-pocket fees and disbursements of
counsel employed by the Administrative Agent to collect such deficiency.
          Section 5.7 Remedies Subject to Intercreditor Agreement
          Notwithstanding the foregoing provisions, any rights and remedies and
all representations and covenants contained in this Article V (Remedial
Provisions) are qualified by and shall be subject to the terms of the
Intercreditor Agreement.
     ARTICLE VI The Administrative Agent
          Section 6.1 Administrative Agent’s Appointment as Attorney-in-Fact
          (a) Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any appropriate action and to execute any document or
instrument that may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Administrative Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any of the
following:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any Account or General
Intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any Account or General Intangible or with respect to any other
Collateral whenever payable;
     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any agreement, instrument, document or paper as the
Administrative Agent may deem appropriate to evidence the Administrative Agent’s
security interest in such Intellectual Property and the goodwill and General
Intangibles of such Grantor relating thereto or represented thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repair or pay any insurance called for by the
terms of this Agreement (including all or any part of the premiums therefor and
the costs thereof);
     (iv) execute, in connection with any sale provided for in Section 5.1 (Code
and Other Remedies) or Section 5.5 (Securities Laws), any endorsement,
assignment or other instrument of conveyance or transfer with respect to the
Collateral; and

20



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
     (v) (A) direct any party liable for any payment under any Collateral to
make payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, collect, and receive payment of and receipt for, any moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral, (C) sign and indorse any invoice, freight or express bill,
bill of lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate, (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Trademark pertains)
throughout the world for such term or terms, on such conditions, and in such
manner as the Administrative Agent shall in its sole discretion determine,
including the execution and filing of any document necessary to effectuate or
record such assignment and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Administrative Agent were the absolute owner thereof
for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things that
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
Anything in this clause (a) to the contrary notwithstanding, the Administrative
Agent agrees that it shall not exercise any right under the power of attorney
provided for in this clause (a) unless an Event of Default shall be continuing.
          (b) If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option during the
continuance of a Default or an Event of Default, but without any obligation so
to do, may perform or comply, or otherwise cause performance or compliance, with
such agreement.
          (c) The reasonable out-of-pocket expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section 6.1,
together with interest thereon at a rate per annum equal to the rate per annum
at which interest would then be payable on past due Loans that are Base Rate
Loans under the Loan Agreement, from the date of payment by the Administrative
Agent to the date reimbursed by the relevant Grantor, shall be payable by such
Grantor to the Administrative Agent on demand.
          (d) Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.

21



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          Section 6.2 Duty of Administrative Agent
          The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. None of the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to any
Collateral. The powers conferred on the Administrative Agent hereunder are
solely to protect the Administrative Agent’s interest in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
respective officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
          Section 6.3 Authorization of Financing Statements
          Each Grantor authorizes the Administrative Agent and its Affiliates,
counsel and other representatives, at any time and from time to time, to file or
record financing statements, amendments to financing statements, and other
filing or recording documents or instruments with respect to the Collateral in
such form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement, and such financing statements and amendments may describe the
Collateral covered thereby as “all assets of the debtor”, “all personal property
of the debtor” or words of similar effect. Each Grantor hereby also authorizes
the Administrative Agent and its Affiliates, counsel and other representatives,
at any time and from time to time, to file continuation statements with respect
to previously filed financing statements. A photographic or other reproduction
of this Agreement shall be sufficient as a financing statement or other filing
or recording document or instrument for filing or recording in any jurisdiction.
          Section 6.4 Authority of Administrative Agent
          Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Loan Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Administrative Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.

22



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
     ARTICLE VII Miscellaneous
          Section 7.1 Amendments in Writing
          None of the terms or provisions of this Agreement may be waived,
amended, supplemented or otherwise modified except in accordance with
Section 15.1 (Amendments and Waivers) of the Loan Agreement; provided, however,
that annexes to this Agreement may be supplemented (but no existing provisions
may be modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 3 (Form of Pledge
Amendment) and Annex 4 (Form of Joinder Agreement) respectively, in each case
duly executed by the Administrative Agent and each Grantor directly affected
thereby.
          Section 7.2 Notices
          All notices, requests and demands to or upon the Administrative Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 12 (Notices) of the Loan Agreement; provided, however, that any such
notice, request or demand to or upon any Grantor shall be addressed to the
Borrower’s notice address set forth in such Section 12 (Notices) of the Loan
Agreement.
          Section 7.3 No Waiver by Course of Conduct; Cumulative Remedies
          Neither the Administrative Agent nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 7.15 (Amendments in
Writing)), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Administrative Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Administrative Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Administrative Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.
          Section 7.4 Successors and Assigns
          This Agreement shall be binding upon the successors and assigns of
each Grantor and shall inure to the benefit of the Administrative Agent and each
other Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.
          Section 7.5 Counterparts
          This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple counterparts and attached to a

23



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by telecopy shall be effective as
delivery of a manually executed counterpart.
          Section 7.6 Severability
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          Section 7.7 Section Headings
          The Article and Section titles contained in this Agreement are, and
shall be, without substantive meaning or content of any kind whatsoever and are
not part of the agreement of the parties hereto.
          Section 7.8 Entire Agreement
          This Agreement together with the other Loan Documents represents the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.
          Section 7.9 Governing Law
          This Agreement and the rights and obligations of the parties hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.
          Section 7.10 Additional Grantors
          If, pursuant to Section 6.14 (Formation of Subsidiaries) of the Loan
Agreement, the Borrower shall be required to cause any Subsidiary that is not a
Grantor to become a Grantor hereunder, such Subsidiary shall execute and deliver
to the Administrative Agent a Joinder Agreement substantially in the form of
Annex 4 (Form of Joinder Agreement) and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Closing Date.
          Section 7.11 Release of Collateral
          (a) At the time provided in Section 16.12(a)(i) (Collateral Matters)
of the Loan Agreement, the Collateral shall be released from the Lien created
hereby and this Agreement and all obligations (other than those expressly stated
to survive such termination) of the Administrative Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors. At the request and sole expense of any Grantor following any such
termination, the Administrative Agent shall deliver to such Grantor any
Collateral of such Grantor held by the Administrative Agent hereunder and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.

24



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          (b) If the Administrative Agent shall be directed or permitted
pursuant to Section 16.12(a)(ii), (iii) or (iv) (Collateral Matters) of the Loan
Agreement to release any Lien created hereby upon any Collateral (including any
Collateral sold or disposed of by any Grantor in a transaction permitted by the
Loan Agreement), such Collateral shall be released from the Lien created hereby
to the extent provided under, and subject to the terms and conditions set forth
in, Section 16.12(a)(ii), (iii) or (iv) (Collateral Matters) of the Loan
Agreement. In connection therewith, the Administrative Agent, at the request and
sole expense of the Borrower, shall execute and deliver to the Borrower all
releases or other documents, including, without limitation, UCC termination
statements, reasonably necessary or desirable for the release of the Lien
created hereby on such Collateral. At the request and sole expense of the
Borrower, a Grantor shall be released from its obligations hereunder in the
event that all the capital stock of such Grantor shall be so sold or disposed;
provided, however, that the Borrower shall have delivered to the Administrative
Agent, at least five Business Days prior to the date of the proposed release (or
such later date as may be acceptable to the Administrative Agent), a written
request for release identifying the relevant Grantor and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by the Borrower
in form and substance satisfactory to the Administrative Agent stating that such
transaction is in compliance with the Loan Agreement and the other Loan
Documents.
          Section 7.12 Reinstatement
          Each Grantor further agrees that, if any payment made by any Credit
Party or other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
Collateral are required to be returned by any Secured Party to such Credit
Party, its estate, trustee, receiver or any other party, including any Grantor,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Lien granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender), such Lien
or other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Lien or other Collateral securing the obligations of any
Grantor in respect of the amount of such payment.
          Section 7.13 Intercreditor Agreement Governs
          Notwithstanding anything herein to the contrary, the Liens and
security interests granted to the Administrative Agent, for the benefit of the
Secured Parties, pursuant to this Pledge and Security Agreement and the exercise
of any right or remedy by the Administrative Agent and the other Secured Parties
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Pledge and Security Agreement, the provisions
of the Intercreditor Agreement shall control.
          Section 7.14 Delivery of Collateral
          Prior to the Senior Collateral Transition Date, to the extent any
Grantor is required hereunder to deliver Collateral to the Administrative Agent
for purposes of possession and control and is unable to do so as a result of
having previously delivered such Collateral to the

25



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
Term Agent in accordance with the terms of the Term Loan Security Agreement,
such Grantor’s obligations hereunder with respect to such delivery shall be
deemed satisfied by the delivery to the Term Agent, acting as gratuitous bailee
to the Administrative Agent.
[Signature Pages Follow]

26



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
          In witness whereof, each of the undersigned has caused this Pledge and
Security Agreement to be duly executed and delivered as of the date first above
written.

            Collective Brands Finance, Inc. (f/k/a
“Payless ShoeSource Finance, Inc.”),
as Borrower
      By:           Name:           Title:           Collective Brands, Inc.,
(f/k/a “Payless
ShoeSource, Inc.”), as Grantor
      By:           Name:           Title:           Collective International,
LP,
as Grantor

Payless Collective GP, LLC, Managing Member
      By:           Name:           Title:           Collective Licensing
International, LLC,
as Grantor
      By:           Name:           Title:        

[Signature Page to Pledge and Security Agreement]

27



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.

            Dyelights, Inc.,
as Grantor
      By:           Name:           Title:           Eastborough, Inc.,
as Grantor
      By:           Name:           Title:           Keds LLC,
as Grantor
            By:   The Keds Corporation, its sole member               By:      
    Name:           Title:           Payless Collective GP, LLC,
as Grantor
      By:           Name:           Title:           Payless NYC, Inc.,
as Grantor
      By:           Name:           Title:           Payless Purchasing
Services, Inc.,
as Grantor
      By:           Name:           Title:        

[Signature Page to Pledge and Security Agreement]

28



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.

            Payless ShoeSource Distribution, Inc.,
as Grantor
      By:           Name:           Title:           Payless ShoeSource Gold
Value, Inc.,
as Grantor
      By:           Name:           Title:           Payless ShoeSource Leasing,
LLC,
as Grantor
            By:   Payless ShoeSource, Inc., a Missouri Corporation, its sole
member             By:           Name:           Title:           Payless
ShoeSource Merchandising, Inc.,
as Grantor
      By:           Name:           Title:           Payless ShoeSource
Worldwide, Inc.,
as Grantor
      By:           Name:           Title:      

29



--------------------------------------------------------------------------------



 



         

PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.

            Payless ShoeSource, Inc.,
a Missouri corporation
as Grantor
      By:           Name:           Title:           PSS Canada, Inc.,
as Grantor
      By:           Name:           Title:           PSS Delaware Company 2,
Inc.,
as Grantor
      By:           Name:           Title:           PSS Delaware Company 3,
Inc.,
as Grantor
      By:           Name:           Title:           PSS Delaware Company 4,
Inc.,
as Grantor
      By:           Name:           Title:           PSS Investment I, Inc.,
as Grantor
      By:           Name:           Title:      

30



--------------------------------------------------------------------------------



 



         

PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.

            PSS Investment III, Inc.,
as Grantor
      By:           Name:           Title:           Robeez Logisitics Inc.,
as Grantor
      By:           Name:           Title:           Robeez US Holdings Inc.,
as Grantor
      By:           Name:           Title:           Robeez U.S., Inc.,
as Grantor
      By:           Name:           Title:           San Jose Acquisition Corp.,
as Grantor
      By:           Name:           Title:           Saucony UK, Inc.,
as Grantor
      By:           Name:           Title:           Saucony, Inc.,
as Grantor
      By:           Name:           Title:      

31



--------------------------------------------------------------------------------



 



         

PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.

            Saucony/Ecom, Inc.,
as Grantor
      By:           Name:           Title:           Shoe Sourcing, Inc.,
as Grantor
      By:           Name:           Title:           Sperry Top-Sider, Inc.,
as Grantor
      By:           Name:           Title:           S R Holdings Inc.,
as Grantor
      By:           Name:           Title:           Stride Rite International
Corp.,
as Grantor
      By:           Name:           Title:      

32



--------------------------------------------------------------------------------



 



         

PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.

            SR/ECOM Inc.,
as Grantor
      By:           Name:           Title:           SRCG LLC,
as Grantor
            By:   Stride Rite Children’s Group, Inc., its sole member          
  By:           Name:           Title:           SRCG/ECOM, Inc.,
as Grantor
      By:           Name:           Title:           SRL, Inc.,
as Grantor
      By:           Name:           Title:           SRR, Inc.,
as Grantor
      By:           Name:           Title:           Stride Rite Children’s
Group, Inc.,
as Grantor
      By:           Name:           Title:      

33



--------------------------------------------------------------------------------



 



         

PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.

            Stride Rite International Holdings, Inc.,
as Grantor
      By:           Name:           Title:           Stride Rite International
LLC,
as Grantor
      By:   Stride Rite International Holdings, Inc., its sole member          
  By:           Name:           Title:           Stride Rite Investment
Corporation,
as Grantor
      By:           Name:           Title:           Stride Rite LLC,
as Grantor
      By:   Stride Rite Children’s Group, Inc., its sole member                
   

34



--------------------------------------------------------------------------------



 



         

PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.

                  By:           Name:           Title:           Stride Rite
Sourcing International, Inc.,
as Grantor
      By:           Name:           Title:           STS/ECOM, Inc.,
as Grantor
      By:           Name:           Title:           The Keds Corporation,
as Grantor
      By:           Name:           Title:           Tommy Hilfiger Footwear,
Inc.,
as Grantor
      By:           Name:           Title:      

35



--------------------------------------------------------------------------------



 



         

PLEDGE AND SECURITY AGREEMENT
COLLECTIVE BRANDS FINANCE, INC.
Accepted and Agreed
as of the date first above written:
Wells Fargo Retail Finance, LLC,
as Administrative Agent

                By:         Name:         Title:        

[Signature Page to Pledge and Security AGreement]

36



--------------------------------------------------------------------------------



 



Annex 1
to
Pledge and Security Agreement
Error! Reference source not found.
[see attached]

A1-1



--------------------------------------------------------------------------------



 



Annex 2
to
Pledge and Security Agreement
Error! Reference source not found.
[see attached]

A2-1



--------------------------------------------------------------------------------



 



Annex 3
to
Pledge and Security Agreement
Error! Reference source not found.
          This Pledge Amendment, dated as of __________ __, 20__, is delivered
pursuant to Section 4.4(a) (Pledged Collateral) of the Pledge and Security
Agreement, dated as of August 17, 2007, by Collective Brands Finance, Inc. (the
“Borrower”), the [undersigned Grantor and the other] Subsidiaries of the
Borrower from time to time party thereto as Grantors in favor of Wells Fargo
Retail Finance, LLC, as agent for the Secured Parties referred to therein (the
“Pledge and Security Agreement”) and the undersigned hereby agrees that this
Pledge Amendment may be attached to the Pledge and Security Agreement and that
the Pledged Collateral listed on this Pledge Amendment shall be and become part
of the Collateral referred to in the Pledge and Security Agreement and shall
secure all Secured Obligations of the undersigned. Capitalized terms used herein
but not defined herein are used herein with the meaning given them in the Pledge
and Security Agreement.

            [Grantor]
      By:           Name:           Title:        

Pledged Stock

                                  Number of                 Shares, Units or
Issuer   Class   Certificate No(s).   Par Value   Interests
 
               

Pledged Debt Instruments

                                  Principal Issuer   Description of Debt  
Certificate No(s).   Final Maturity   Amount
 
               

A3-1



--------------------------------------------------------------------------------



 



          Acknowledged and Agreed
as of the date first above written:


Wells Fargo Retail Finance, LLC,
as Administrative Agent
    By:         Name:         Title:      

A3-2



--------------------------------------------------------------------------------



 



         

Annex 4
to
Pledge and Security Agreement
Form of joinder agreement
          This Joinder Agreement, dated as of _________ __, 20__, is delivered
pursuant to Section 7.10 (Additional Grantors) of the Pledge and Security
Agreement, dated as of August 17, 2007, by Collective Brands Finance, Inc. (the
“Borrower”) and the Subsidiaries of the Borrower listed on the signature pages
thereof in favor of Wells Fargo Retail Finance, LLC, as agent for the Secured
Parties referred to therein (the “Pledge and Security Agreement”). Capitalized
terms used herein but not defined herein are used with the meanings given them
in the Pledge and Security Agreement.
          By executing and delivering this Joinder Agreement, the undersigned,
as provided in Section 7.10 (Additional Grantors) of the Pledge and Security
Agreement, hereby becomes a party to the Pledge and Security Agreement as a
Grantor thereunder with the same force and effect as if originally named as a
Grantor therein and, without limiting the generality of the foregoing, hereby
grants to the Administrative Agent, as collateral security for the full, prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Secured Obligations of the undersigned, a Lien
on and security interest in, all of its right, title and interest in, to and
under the Collateral of the undersigned and expressly assumes all obligations
and liabilities of a Grantor thereunder.
          The information set forth in Annex 1-A is hereby added to the
information set forth in Schedules 1 through 7 to the Pledge and Security
Agreement. By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agrees that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Pledged Collateral listed on Annex
1-A to this Pledge Amendment shall be and become part of the Collateral referred
to in the Pledge and Security Agreement and shall secure all Secured Obligations
of the undersigned.
          The undersigned hereby represents and warrants that each of the
representations and warranties contained in Article III (Representations and
Warranties) of the Pledge and Security Agreement applicable to it is true and
correct on and as the date hereof as if made on and as of such date.
          In witness whereof, the undersigned has caused this Joinder Agreement
to be duly executed and delivered as of the date first above written.

            [Additional Grantor]
      By:           Name:           Title:      

A4-1



--------------------------------------------------------------------------------



 



         

          Acknowledged and Agreed
as of the date first above written:


[Each Grantor Pledging
Additional Collateral]
    By:         Name:         Title:        

          Wells Fargo Retail Finance, LLC,
as Administrative Agent
    By:         Name:         Title:      

A4-2



--------------------------------------------------------------------------------



 



         

Annex 5
to
Pledge and Security Agreement
form of short form intellectual property security agreement
           [Copyright] [Patent] [Trademark] Security Agreement, dated as of
_________ __, 20__, by each of the entities listed on the signature pages hereof
[or that becomes a party hereto pursuant to Section 7.10 (Additional Grantors)
of the Security Agreement referred to below] (each a “Grantor” and,
collectively, the “Grantors”), in favor of Wells Fargo Retail Finance, LLC
(“WFRF”), as agent for the Secured Parties (as defined in the Security Agreement
referred to below) (in such capacity, the “Administrative Agent”).
W i t n e s s e t h:
          Whereas, pursuant to the Amended and Restated Loan and Guaranty
Agreement, dated as of August 17, 2007 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among Collective Brands Finance, Inc. (the “Borrower”), the Guarantors party
thereto, the Lenders party thereto and WFRF, as agent for the Lenders, the
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;
          Whereas, the Grantors other than the Borrower are Guarantors under the
Loan Agreement, whereby they have guaranteed the Obligations of the Borrower;
and
          Whereas, all the Grantors are party to a Pledge and Security Agreement
of even date herewith in favor of the Administrative Agent (the “Security
Agreement”) pursuant to which the Grantors are required to execute and deliver
this [Copyright] [Patent] [Trademark] Security Agreement;
          Now, Therefore, in consideration of the premises and to induce the
Lenders and the Administrative Agent to enter into the Loan Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent as follows:
          Section 1. Defined Terms
          Unless otherwise defined herein, terms defined in the Loan Agreement
or in the Security Agreement and used herein have the meaning given to them in
the Loan Agreement or the Security Agreement.
          Section 2. Grant of Security Interest in [Copyright] [Trademark]
[Patent] Collateral
          Each Grantor, as collateral security for the full, prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “[Copyright]
[Patent] [Trademark] Collateral”):
          [(a) all of its Copyrights and Copyright Licenses to which it is a
party, including, without limitation, those referred to on Schedule I hereto;

A5-1



--------------------------------------------------------------------------------



 



          (b) all extensions of the foregoing; and
          (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future infringement
of any Copyright or Copyright licensed under any Copyright License.]
or
          [(a) all of its Patents and Patent Licenses to which it is a party,
including, without limitation, those referred to on Schedule I hereto;
          (b) all reissues, continuations or continuations-in-part of the
foregoing; and
          (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present or future infringement
of any Patent or any Patent licensed under any Patent License.]
or
          [(a) all of its Trademarks and Trademark Licenses to which it is a
party, including, without limitation, those referred to on Schedule I hereto;
          (b) all goodwill of the business connected with the use of, and
symbolized by, each Trademark; and
          (c) all Proceeds of the foregoing, including, without limitation, any
claim by Grantor against third parties for past, present, future
(i) infringement or dilution of any Trademark or Trademark licensed under any
Trademark License or (ii) injury to the goodwill associated with any Trademark
or any Trademark licensed under any Trademark License.]
          Section 3. Security Agreement
          The security interest granted pursuant to this [Copyright] [Patent]
[Trademark] Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and each Grantor hereby acknowledges and affirms that the rights and remedies of
the Administrative Agent with respect to the security interest in the
[Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
[Signature Pages Follow]

A5-2



--------------------------------------------------------------------------------



 



          In witness whereof, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized offer as of the date first set forth above.

            [Grantor],
as Grantor
      By:           Name:           Title:        

          Accepted and Agreed
as of the date first above written:


Wells Fargo Retail Finance, LLC,
as Administrative Agent
    By:         Name:         Title:        

[Signature Page to [Copyright][Patent] [Trademark] Security Agreement]

A5-3



--------------------------------------------------------------------------------



 



Schedule I
to
[Copyright] [Patent] [Trademark] Security Agreement
[Copyright] [Patent] [Trademark] Registrations
INCLUDE ONLY U.S. REGISTERED INTELLECTUAL PROPERTY

     
[A.
  REGISTERED COPYRIGHTS
 
   
 
  [Include Copyright Registration Number and Date]
 
   
B.
  COPYRIGHT APPLICATIONS
 
   
C.
  COPYRIGHT LICENSES]
 
   
[A.
  REGISTERED PATENTS
 
   
B.
  PATENT APPLICATIONS
 
   
C.
  PATENT LICENSES]
 
   
[A.
  REGISTERED TRADEMARKS
 
   
B.
  TRADEMARK APPLICATIONS
 
   
C.
  TRADEMARK LICENSES]
 
   
 
  [Include complete legal description of agreement (name of agreement, parties
and date)]

A5-4



--------------------------------------------------------------------------------



 



EXHIBIT L-l
FORM OF LIBOR NOTICE
Wells Fargo Retail Finance, LLC
One Boston Place
18th Floor
Boston, Massachusetts 02108
Attention: Business Finance Division Manager
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Loan and Guaranty
Agreement, dated as of August 17, 2007 (the “Loan Agreement”), among Collective
Brands Finance, Inc., a Nevada corporation (“Borrower”) the other credit parties
signatory thereto (together with Borrower, the “Credit Parties”), the lenders
signatory thereto (the “Lenders”), and Wells Fargo Retail Finance, LLC, a
Delaware limited liability company, as the arranger and administrative agent for
the Lenders (“Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Loan Agreement.
     This LIBOR Notice represents Borrower’s request to elect the LIBOR Option
with respect to [outstanding] Advances in the amount of $____________ (the
“LIBOR Rate Loan”)[, and is a written confirmation of the telephonic notice of
such election given to Agent].
     Such LIBOR Rate Loan will have an Interest Period of [1, 2, 3, or 6]
month(s) commencing on ____________.
     This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Loan
Agreement, of the LIBOR Rate as determined pursuant to the Loan Agreement.
     As to any advance requested hereby, Borrower represents and warrants that
(i) as of the date hereof, and as of the effective date of such Advance, each
representation or warranty of any Credit Party contained in or pursuant to any
Loan Document is true and correct in all material respects (except to the extent
any representation or warranty expressly related to an earlier date and except
to the extent that such representations and warranties relate to Schedules under
the Loan Agreement that require only quarterly updates thereto), (ii) no Default
or Event of Default has occurred and is continuing on the date hereof, nor will
any thereof occur after giving effect to the request above, (iii) no injunction,
writ, restraining order, or other order of any nature restricting or
prohibiting, directly or indirectly, the making of the Advance requested above
has been issued and remains in force by any Governmental Authority against any
Credit Party or any of its Affiliates, and (iv) no Material Adverse Change has
occurred.

 



--------------------------------------------------------------------------------



 



     As to any conversion or continuation requested hereby, Borrower represents
and warrants that no Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur after giving effect to the request above, in
each case except as to any such Event of Default for which Agent has received
written notice (pursuant to Section 16.5 of the Loan Agreement) within 10
Business Days prior to the date hereof.

              Dated: ______________________________      

COLLECTIVE BRANDS FINANCE, INC., as Borrower
      By:           Name:           Title:        

          Acknowledged by:


WELLS FARGO RETAIL FINANCE, LLC,
a Delaware limited liability company, as Agent
    By:         Name:         Title:        

[Signature Page to LIBOR Notice]

 



--------------------------------------------------------------------------------



 



EXHIBIT M
FORM OF BORROWING BASE CERTIFICATE
[see attached]

 



--------------------------------------------------------------------------------



 



                 
 
  Total Collective Brands Finance, Inc   Cert. #:     001  
 
               
 
  Borrowing Base Certificate   Date:     10/19/07  
 
               
 
               
 
  FAX To: Phil Carmichael @617-523-4029   Updates:   Quarterly

 

         
TOTAL BORROWINGBASE — UNCAPPED
  $ 0  
 
     
 
       
TOTAL BORROWING BASE (capped at $350 Million)
  $ 0  
 
     

AVAILABILITY CALCULATION (due 10:30am PST for same-day funding)

                                     
Beginning Principal Balance as of:
                10/19/07             $ 0  
 
                               
ADD:
  Advances through             10/19/07             $ 0  
 
                               
 
  Fees as of             10/19/07             $ 0  
 
                               
 
  Adjustments             10/19/07             $ 0  
 
                               
LESS:
  Payments through             10/19/07             $ 0  
 
                               
Ending Principal Balance Prior to Advance Request
                              $ 0  
 
                                 
 
                                   
Net Availability Prior to Today’s Request
                              $ 0  
 
                                 
Today’s Advance Request:
                              $ 0  
 
                                 
Today’s Payment Request:
                              $ 0  
 
                                 
 
                                   
Ending Loan Balance
                              $ 0  
 
                                 
Total L/C’s Outstanding
  Doc:   $ 0     Standby:   $ 0   = $ 0  
 
                             
 
                                 
Total Exposure
                              $ 0  
 
                                 
 
                                 
Excess Availability
                              $ 0  
 
                                 

Collective Brands Finance, Inc. (the “Borrower”) represents and warrants that
(a) said collateral with their representations, warrants, and complies covenants
contained in the Loan Agreement between Lender and undersigned and; (b) no
“Event of Default” (as defined in the Loan and Security Agreement) is presently
in existence.

                     
Authorized Signer:
  Printed Name:           Signature:    
 
                   
 
                   
WFRF Account Executive:
  Printed Name:           Signature:    
 
                   

1



--------------------------------------------------------------------------------



 



                 
 
  Stride Rite   Cert. #:     001  
 
               
 
  Borrowing Base Certificate   Date:     10/19/07  
 
               
 
  FAX To: Phil Carmichael @ 617-523-4029   Updates:   Quarterly

                         
Credit Card Receivables (GL 130081-130083)
  As of: 05/30/07             0  
 
                 
Advance Rate on Credit Card Receivables
                    0  
 
                     
Total Credit Card Receivables Borrowing Base
                    —  
 
                     
 
                         
Wholesale Receivables
  As of: 05/31/07           $ 0  
 
                 
Less: Acct > 60 days Past Due or 90 days Past Invoice Date (calculated by Wells
Application Group)
            0          
 
                   
Aged Credits (calculated by Wells Application Group)
            0          
 
                     
Cross Aged Accounts (calculated by Wells Application Group)
            0          
 
                     
Dilution Over 5% (based on rollforward prepared by Emily)
    7.5 %     0          
 
                   
Intercompany Business (calculated by Wells Application Group)
            0          
 
                     
Service Charges (calculated by Wells Application Group)
            0          
 
                     
Rebate Accrual (GL 130915)
            0          
 
                     
Allowance for Chargebacks (GL 130913)
            0          
 
                     
Allowance for Markdowns (GL 130912)
            0          
 
                     
Allowance for Advertising (GL 130916)
            0          
 
                     
Payment Term Discounts (GL 132100)
            0          
 
                     
Total Wholesale Ineligibles
                    0  
 
                     
Total Eligible Wholesale Receivables
                    0  
 
                     
Advance Rate on Wholesale Receivables
                       
 
                     
Total Wholesale Receivables Borrowing Base
                    —  
 
                       
Retail Division Inventory Balance: (specialty, lease, virtual warehouses, .Com
and Saucony)
                       
 
  As of: 05/30/07             0  
 
                 
Less: Special Order (location #8002 on stock ledger)
            0          
 
                     
Dummy Inventory (location #999999 on stock ledger)
            0          
 
                     
Closed Stores (various closed locations on stock ledger)
            0          
 
                     
Shrink Reserve (GL 140173)
            0          
 
                     
Unrecorded Damages (based on one month avearge of damages for last 12 months)
            0          
 
                     
Leased Department (all leased on stock ledger)
            0          
 
                     
Total Retail Division Ineligibles
                    0  
 
                     
Total Eligible Retail Inventory
                    0  
 
                       
Standard Advance Rate on Cost:
                    0  
 
                     
 
                       
Total Retail Division Borrowing Base
                    —    
Outlet Division Inventory Balance:
  As of: 05/30/07             —  
 
                   
Standard Advance Rate on Cost:
                    0    
Total Outlet Division Borrowing Base
                    —    
Wholesale Inventory (perpetual by construction code)
  As of: 05/31/07             0  
 
                 
Less: Defects (department on construction code report)
            0          
 
                     
Shrink Reserve (Fixed)
            0          
 
                     
Tommy Hillfiger (division 70 and 80 on construction code perpetual)
            0          
 
                     
Capitalized Purchase Price Variations (GL 140142)
            0          
 
                     
Promotional Items (locations #11 and #12 on construction code perpetual)
            0          
 
                     
Intercompany Profit (GL 140151)
            0          
 
                     
Total Wholesale Ineligibles
                    0      
Total Eligible Wholesale Inventory
                    0  
 
                     
 
                       
Standard Advance Rate on Cost:
                    0  
 
                     
 
                       
Total Wholesale Division Borrowing Base
                    —      
In Transit Inventory Inventory Balance:
                       
Total Eligible Inventory (asn_receipts 1 report)
  As of: 05/31/07             0  
 
                 
Less: In Transit Over 60 Days
            0          
 
                     
In Transit Not Paid For
            0          
 
                     
In Transit to Intermational
            0          
 
                     
Total In Transit Ineligibles
                    0  
 
                     
Total Eligible In Transit Inventory
                    0    
Standard Advance Rate on Cost:
                    0  
 
                     
 
                       
Total In Transit Borrowing Base
                    —    
 
                       
TOTAL RECEIVABLE BORROWING BASE
                    —  
TOTAL INVENTORY BORROWING BASE
                    —  
 
                       
LESS AVAILABILITY RESERVES:
                       
Gift Cards/Merchandise Credits/Customer Deposits - 50% (GL-210810, 210815 &
210816)
  As of: 5/31/2007             0  
 
                 
Rent Reserves (one month’s rent for PA, VA and WA-based on actual check
payments)
    5/31/2007               0  
 
                   
Torrance, CA. - 3-Month Payable Reserve (based on estimated fees paid monthly)
                    0  
 
                   
Royalties( Tommy H / Wham-O) (GL 230101)
    5/31/2007               0  
 
                   
Landing Cost/Freight & Duty on In-Transit (5% of Eligible In-Transit)
    5/31/2007               0  
 
                   
Total Availability Reserves
                    0  
 
                   
 
                       
TOTAL STRIDE RITE BORROWING BASE
                    —  
 
                   

Page 1 of 1

 



--------------------------------------------------------------------------------



 



               
 
  Payless ShoeSource, Inc.   Cert. #:   001  
 
             
 
  Borrowing Base Certificate   Date:   10/19/07  
 
             
 
             
 
  FAX To: Phil Carmichael @617-523-4029   Updates: Quarterly  

                         
Credit Card Receivables
  As of: 08/04/07               0  
 
                     
Advance Rate on Credit Card Receivables
                    0  
 
                       
Total Credit Card Receivables Borrowing Base
                    0  
 
                         
 
                  COST
 
                     
SIL & WIL (below-the-line) Inventory Balance:
  As of: 08/04/07                 
WIL Payless (WA 2203)
            0          
 
                     
WIL Other
            0          
 
                     
SIL Payless (SL7703 - BU101ST)
            0          
 
                     
SIL Payless Canada (GL Acct 161000 BU 103ST)
            0          
 
                     
SIL Payless International (GL Acct 161000 - All Int’l BU’s)
            0          
 
                     
SIL Other (SL7703 - BU601ST)
        $    0          
 
                     
TOTAL SIL & WIL (below-the-line) Stock Ledger Inventory Balance:
                    0  
 
                     
LESS: Canada / International
            0          
 
                     
Guam / Saipan / Virgin Islands (SL 7703 Download)
            0          
 
                     
Puerto Rico
            0          
 
                     
Consigned in Excess of $2.5MM
            0          
 
                     
Unprocessed Damages (GL 163000)
            0          
 
                     
WIL Shrink Reserve (1% of Total WIL)
            0          
 
                     
 
                       
Total Inventory Ineligibles
                    0  
 
                     
 
                       
Total Eligible Stock Ledger Inventory
                    0  
 
                     
 
                       
Standard Advance Rate on Cost:
                       
Total Stock Ledger Inventory
                    —  
 
                     
 
                         
PLUS IN-TRANSIT INVENTORY: Eligible Letter of Credit In-Transits:
            0   Other Eligible In-Transits:
          0 (1) (IT1052)        
 
                    As of:    08/04/07   
 
                0  
 
                     
Total In-Transit Inventory Less: In-Transit to International (2) (Colon DC PO’s)
            0          
 
                     
Less: In-Transit w/o Documentation (3) (Acct 171015 PSIL + BU401CO Wholesaling)
            0          
 
                     
Less: Letter of Credit Inventory Over 60-Days (4)
            0          
 
                     
Less: In-Transit Over 60-days (5) (EF1052)
            0          
 
                     
Less: In-Transits from PSIL (related Hong Kong entity) (6) (# 1+# 2+# 3)X30%
            0          
 
                     
Less: In-Transit Not Paid For (7) (# 1+# 2+# 3+# 6)X27%
            0          
 
                     
 
                       
Total In-Transit Ineligibles
                    0  
 
                     
Standard Advance Rate on Cost:
                    0  
 
                     
Total Eligible In-Transit Inventory
                    0  
 
                     
 
                         
TOTAL INVENTORY BORROWING BASE
                    0  
 
                     
LESS AVAILABILITY RESERVES:
                       
Gift Cards/Merchandise Credits/Customer Deposits - 50% of Balance
  As of:  8/4/2007                0  
 
                     
Rent Reserves (one month’s rent for PA, VA and WA)
    8/4/2007               0  
 
                     
CA Warehouse (3-month rent reserve)
                    0  
 
                     
Landing Cost/Freight & Duty on In-Transit (10% of Eligible In-Transit)
    8/4/2007               0  
 
                     
Total Availability Reserves
                    0  
 
                     
 
                       
TOTAL PAYLESS BORROWING BASE
                    0  
 
                     

 



--------------------------------------------------------------------------------



 



Schedule A-1
Agent’s Account
          An account at a bank designated by Agent from time to time as the
account into which Borrower shall make all payments to Agent for the benefit of
the Lender Group and into which the Lender Group shall make all payments to
Agent under this Agreement and the other Loan Documents; unless and until Agent
notifies Borrower and the Lender Group to the contrary, Agent’s Account shall be
that certain deposit account bearing account number (***)† and maintained by
Agent with Wells Fargo Bank, N.A., San Francisco, California, ABA #121000248.
 

(***)†   This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

1



--------------------------------------------------------------------------------



 



Schedule A-2
Authorized Persons
Ullrich E. Porzig
Douglass G. Boessen
Gary C. Madsen
Arlen R. Zentner

2



--------------------------------------------------------------------------------



 



Schedule C-1
Commitments

                             Lender   Commitments  
Wells Fargo Retail Finance
  $ 82,500,000  
Bank of America
    60,000,000  
JP Morgan Chase
    60,000,000  
Wachovia Bank
    60,000,000  
Citi Group
    37,500,000  
National City Bank
    30,000,000  
LaSalle Bank
    20,000,000  
 
     
Total
  $ 350,000,000  

3



--------------------------------------------------------------------------------



 



Schedule D-1
Designated Account
          Account number (***)† of Borrower maintained with Borrower’s
Designated Account Bank, or such other deposit account of Borrower (located
within the United States) that has been designated as such, in writing, by
Borrower to Agent.
          “Designated Account Bank” means JPMorgan Chase, N.A., whose office is
located at 300 South Riverside Plaza, Chicago, IL 60670 and whose ABA number is
021000021.
 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

4



--------------------------------------------------------------------------------



 



Schedule D-2
Group Concentration Account
          Accounts that have been designated as a Group Concentration Account
are:
Stride Rite:
          Bank of America, N.A., whose office is located at 40 Broad Street,
Boston, MA 02109, whose account number is (***)† and whose ABA number is
111000012.
Collective Licensing:
          Colorado Business Bank, N.A., whose office is located at 2409 W. Main,
Littleton, CO 80120, whose account number is (***)† and whose ABA number is
107005487.
 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

5



--------------------------------------------------------------------------------



 



     
Schedule E-1
Eligible Inventory Locations
Payless Locations

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
1
  3215 SW TOPEKA BLVD           TOPEKA   KS   66611-2234
4
  500 N GALLOWAY AVE   SUITE 124       MESQUITE   TX   75149-4398
5
  5709 4TH STREET           LUBBOCK   TX   79416-4241
6
  HAWKS CREEK SC   568 HIGHWAY 183       WHITE SETTLEMENT   TX   76108-0000
7
  8528 DAVIS BLVD. 190           NORTH RICHLAND HILLS   TX   76180-0000
10
  SUNLAND PLAZA   725 SUNLAND PARK DR       EL PASO   TX   79912-6701
11
  LUBBOCK SHOPPING CENTER   1803 7TH ST   SUITE 1101   LUBBOCK   TX   79401-2325
12
  KB PLAZA   5722 W AMARILLO BLVD   SUITE 5   AMARILLO   TX   79106-4004
13
  MIRABEAU SQUARE S/C   3562 LAMAR AVE       PARIS   TX   75460-5026
15
  1202 NW SHERIDAN           LAWTON   OK   73505-5210
16
  1001 E 8TH ST           ODESSA   TX   79761-4633
17
  3300 KEMP BLVD           WICHITA FALLS   TX   76308-1834
18
  231-B WEST UNIVERSITY DRIVE           DENTON   TX   76201-1837
21
  TOWN CENTER PLAZA   7201 SE 29TH ST STE 210       MIDWEST CITY   OK  
73110-6092
23
  RIVERWALK CENTRE   2724 S TELEPHONE RD       MOORE   OK   73160-2909
24
  2500 NW 23RD ST           OKLAHOMA CITY   OK   73107-2202
25
  CENTERVILLE/CROSSROADS CENTER   1202 W CENTERVILLE RD # A       GARLAND   TX  
75041-5905
26
  SIERRA VISTA SC   3434 W ILLINOIS AVE   BLDG 2 SUITE 202   DALLAS   TX  
75211-8722
27
  PLYMOUTH PARK SHOPPING CENTER   1735 N STORY RD   SUITE 105   IRVING   TX  
75061-1852
30
  1820 S WESTERN ST           AMARILLO   TX   79106-5929
31
  PINNACLE PARK SHOPPING CENTER   1515 N COCKRELL HILL ROAD 103   SUITE 103  
DALLAS   TX   75211-1315
33
  1918 S BUCKNER BLVD           DALLAS   TX   75217-1821
36
  2175 S SHERIDAN RD           TULSA   OK   74129-1001
37
  8401 DYER ST           EL PASO   TX   79904-2803
38
  10705 GATEWAY WEST   SUITE J       EL PASO   TX   79936-0000
39
  3404 S LANCASTER RD           DALLAS   TX   75216-5625
40
  3310 MANSFIELD HWY           FORT WORTH   TX   76119-6026
42
  3900 N PRINCE ST   SPACE D       CLOVIS   NM   88101-9702
47
  WESTDALE MALL   2600 EDGEWOOD RD SW   NO 730   CEDAR RAPIDS   IA   52404-7818
48
  SMITH FARMS MARKETPLACE   9002 NORTH 121ST EAST AVE   SUITE 700   OWASSO   OK
  74055-0000

6



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
50
  THE SHOPPES AT THOMSEN MILE   3838 N 168TH ST   SUITE 102 AND 103   OMAHA   NE
  68116-0000
52
  CLINTON TOWNE CENTER   2418 VIRGINIA AVE       CLINTON   IA   52732-7214
53
  SYCAMORE PLAZA   8030 ACADEMY NE   SUITE C   ALBUQUERQUE   NM   87111-1161
55
  VINTON SQUARE S/C   3112 S 24TH ST       OMAHA   NE   68108-1853
58
  PINE TREE PLAZA   550 36TH AVE SW   SUITES Q AND 4   ALTOONA   IA   50009-0000
62
  4023 S NOLAND RD           INDEPENDENCE   MO   64055-6531
64
  PUEBLO MALL   3545 DILLON DR   SPACE 9   PUEBLO   CO   81008-1008
68
  3401 W BROADWAY           COUNCIL BLUFFS   IA   51501-3265
69
  SHOPS AT CARLISLE   2839 CARLISLE BLVD NE   SUITE 120   ALBUQUERQUE   NM  
87110-2877
70
  ESL MART CENTER   3410 AVE I   SUITE D   SCOTTSBLUFF   NE   69361-0000
71
  HANES MALL   3320 SILAS CREEK PARKWAY   SUITE CL 324   WINSTON SALEM   NC  
27103-0000
72
  STATELINE STATION SC   1020 W 136TH       KANSAS CITY   MO   64145-0000
73
  205 E 2ND ST           CALEXICO   CA   92231-2753
77
  1514 S OLIVER ST           WICHITA   KS   67218-3228
78
  1511 LOGAN AVE           CHEYENNE   WY   82001-5137
79
  411 W AGENCY RD   SUITE 6       WEST BURLINGTON   IA   52655-1702
80
  EDISON MALL   4125 CLEVELAND AVE   SUITE 1025   FORT MYERS   FL   33901-0000
83
  2570 S BROADWAY ST   SUITE 114       WICHITA   KS   67216-1011
85
  SUNSET MALL   1700 MARKET LANE       NORFOLK   NE   68701-7328
88
  7320 FEDERAL BLVD           WESTMINSTER   CO   80030-4904
89
  LAS TIENDAS PLAZA   431 E MORRISON RD       BROWNSVILLE   TX   78526-0000
91
  SPRINGDALE SC   1540 N LEWIS AVE       TULSA   OK   74110-2535
96
  WALDORF SHOPPERS WORLD   3280 CRAIN HWY       WALDORF   MD   20603-0000
98
  WESTVIEW S/C   3429 OLTON RD       PLAINVIEW   TX   79072-6603
99
  805 MELBOURNE RD           HURST   TX   76053-4630
100
  900 N MIDKIFF RD           MIDLAND   TX   79701-2111
102
  NORTHEAST PLAZA S/C   5908 WILSON RD # 10       KANSAS CITY   MO   64123-1941
104
  320 E BENTON ST           POCATELLO   ID   83201-6504
105
  BILLINGS MARKETPLACE   2499 KING AVENUE WEST SUITE #C       BILLINGS   MT  
59102-7462
107
  CLINTON SUPER WALMART CENTER   1917 WEST 1800 NORTH   BLDG 2   CLINTON   UT  
84015-8328
111
  5406 DOUGLAS AVE           DES MOINES   IA   50310-1840
112
  PINNACLE HILLS PROMENADE   2203 PROMENADE BLVD   SUITE 3190   ROGERS   AR  
72758-0000
115
  THE 21 S/C   309 MAIN ST       GARDEN CITY   GA   31408-2206
117
  2600 S OLIVE ST           PINE BLUFF   AR   71601-7857
118
  7301 E ADMIRAL PL           TULSA   OK   74115-7910
119
  1411 S UNIVERSITY DR           FARGO   ND   58103-4152

7



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
121
  2201 TEXOMA PKWY           SHERMAN   TX   75090-2417
123
  3025 1ST AVE SOUTH       SPACE C112   FORT DODGE   IA   50501-2995
124
  MONTICELLO SHOPPES   4640 MONTICELLO AVE   SUITE 8B   WILLIAMSBURG   VA  
23188-8215
125
  FOREST MALL   835 W JOHNSON ST       FOND DU LAC   WI   54935-2033
127
  BRECKENRIDGE FARM SHOPPING CENTER   1605 N BLUE LAKE BLVD       TWIN FALLS  
ID   83301-3374
128
  425 N HOLMES AVE           IDAHO FALLS   ID   83401-2615
130
  828 N DAL PASO ST           HOBBS   NM   88240-5318
131
  DAKOTA SQUARE MALL   2400 10TH ST SW       MINOT   ND   58701-6997
132
  501 S MAIN ST           ROSWELL   NM   88203-5756
133
  QUINCY MALL   3255 BROADWAY       QUINCY   IL   62301-3711
136
  4124 W DIVISION ST           SAINT CLOUD   MN   56301-3706
139
  725 W MAIN ST           FARMINGTON   NM   87401-5610
140
  1518 S HASTINGS WAY           EAU CLAIRE   WI   54701-4463
142
  601 S BELT HWY           SAINT JOSEPH   MO   64507-2108
143
  PIONEER SQUARE CENTER   715 N PERKINS RD       STILLWATER   OK   74075-5419
145
  4824 S 4TH ST           LEAVENWORTH   KS   66048-5035
146
  3501 CALUMET AVE           MANITOWOC   WI   54220-5429
150
  COUNTRY CLUB PLAZA   2326 WATT AVE       SACRAMENTO   CA   95825-0605
151
  MARKETPLACE AT CENTERRA   1643 FALL RIVER DRIVE   SUITE 250   LOVELAND   CO  
80538-0000
154
  KIRKWOOD PLAZA   659 KIRKWOOD MALL       BISMARCK   ND   58504-5704
156
  1522 HIGHWAY 82 E           GREENVILLE   MS   38703-6080
160
  DILLON PLAZA   630 W 6TH ST       JUNCTION CITY   KS   66441-3146
161
  819 21ST ST           LEWISTON   ID   83501-3386
162
  ELK PLAZA SHPG CNTR   1521 N HIGHWAY 81       DUNCAN   OK   73533-1407
164
  3511 10TH ST   SUITE 7       GREAT BEND   KS   67530-3567
165
  MARTIN PLAZA   1370 MARTIN BLVD       BALTIMORE   MD   21220-0000
167
  2720 N 14TH ST           PONCA CITY   OK   74601-1737
168
  VILLAGE SQUARE S/C   2601 CENTRAL AVE       DODGE CITY   KS   67801-6272
169
  1518 S CARAWAY RD           JONESBORO   AR   72401-5308
170
  SAN BENITO PLAZA   1145 ROSS RD   SUITE M   SAN BENITO   TX   78586-0000
172
  1628 W UNIVERSITY DRIVE   UNIT 5       EDINBURG   TX   78540-0000
173
  810 E MAIN ST           GRAND PRAIRIE   TX   75050-5835
174
  11115 E TRUMAN RD           INDEPENDENCE   MO   64052-3840
175
  SPRINGS VILLAGE   3917 S STATE HWY 97       SAND SPRINGS   OK   74063-3829
176
  TEMPLE STEPHENS SHPG CNTR   643 N MORLEY ST       MOBERLY   MO   65270-2500
177
  SOUTHTOWN SHOPPING CENTER   500 S WASHINGTON ST       CHILLICOTHE   MO  
64601-3038

8



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
183
  SOUTHGATE SC   1501 SANDY HOLLOW RD       ROCKFORD   IL   61109-2124
184
  FLAGLER PARK PLAZA   10720 FLAGLER ST 9       MIAMI   FL   33174-4406
185
  5933 UNIVERSITY           CANTON   NY   13617-0000
186
  22701 HARPER AVE           SAINT CLAIR SHORES   MI   48080-2943
187
  GLENFAIR SHOPPING CENTER   6026 N 59TH AVE       GLENDALE   AZ   85301-7709
188
  50 LA FRENTZ LANE   SUITE J       MARSHALLTOWN   IA   50158-0000
189
  THE MALL   2900 VINE ST       HAYS   KS   67601-1929
200
  1778 E MAIN ST           PRATTVILLE   AL   36066-5582
201
  COVINGTON MALL   170 COVINGTON MALL       ANDALUSIA   AL   36420-2500
202
  BELLEVIEW PLAZA SHP CNTR   58474 BELLEVIEW ROAD       PLAQUEMINE   LA  
70764-3913
203
  712 BARTUR ST           HATTIESBURG   MS   39401-7564
204
  GLEASON’S CORNER MALL   2469 SW US HIGHWAY 90 SUITE 118   PO BOX 218   LAKE
CITY   FL   32055-8236
205
  5606 NORMANDY BLVD           JACKSONVILLE   FL   32205-6249
206
  1801 JAMES L REDMAN PKWY           PLANT CITY   FL   33566-6913
207
  9037 US HIGHWAY 19           PORT RICHEY   FL   34668-4850
208
  535 PINE ISLAND RD   SUITE 301       NORTH FORT MYERS   FL   33903-3764
209
  4225 SOUTHWEST DRIVE           ABILENE   TX   79606-0000
210
  4004 N ARMENIA AVE           TAMPA   FL   33607-1002
211
  471 E MAIN ST       SUITE 1B   GOUVERNEUR   NY   13642-0000
212
  SOUTHHAVEN TOWN CENTER   6592 TOWNE CENTER LOOP   SPACE 1070   SOUTHAVEN   MS
  38671-0000
213
  HIGHLAND PARK SHOPPING CENTER   615 WEST PARK AVE       GREENWOOD   MS  
38930-2907
214
  VILLAGE SQUARE   3070 HIGHWAY 80 E       PEARL   MS   39208-3423
215
  BASIC PLAZA   100 BASIC DRIVE       WEST MONROE   LA   71292-7900
217
  2573 SOUTH FERDON BLVD           CRESTVIEW   FL   32536-9425
218
  WALMART PLAZA   661 BLANDING BLVD   SUITE 401   ORANGE PARK   FL   32073-5048
219
  CHAMBLEE VILLAGE   1841 CHAMBLEE TUCKER RD   SUITE 1-4A   CHAMBLEE   GA  
30341-2755
220
  EASTLAKE TERRACE SC   1450 EASTLAKE PARKWAY   SUITE 806   CHULA VISTA   CA  
91915-0000
221
  SILVER SPRINGS COMMONS   4920 NE SILVER SPRINGS BLVD   SUITE 101   OCALA   FL
  34470-3284
222
  TYLER SHOPPING CENTER   6755 S BROADWAY       TYLER   TX   75703-4731
223
  AMERICAN PLAZA S/C   1524 W IRLO BRONSON MEMORIAL HWY       KISSIMMEE   FL  
34741-4002
225
  DELCHAMPS PLAZA   222 N AIRLINE HWY   SUITE F   GONZALES   LA   70737-3007
226
  314 W LOOP 281           LONGVIEW   TX   75605-4441
229
  1260 N BROADWAY AVE       NO 2A AND 3A   BARTOW   FL   33830-3343
231
  2240 RABBIT DRIVE   SUIT 1000       TUPELO   MS   38801-3165
232
  CITRUS PARK TOWN CENTER   8130 CITRUS PARK TOWN CENTER DRIVE       TAMPA   FL
  33625-0000
234
  PABLO CREEK EAST PLAZA   13740 BEACH BLVD   SUITE 105   JACKSONVILLE   FL  
32224-1208

9



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
236
  PERRY PLAZA   1850 S JEFFERSON ST           PERRY   FL   32348-5613
238
  LEIGH MALL   1404 OLD ABERDEEN RD           COLUMBUS   MS   39705-2129
239
  DOLPHIN PLAZA   421 MARY ESTHER BLVD           MARY ESTHER   FL   32569-1692
241
  6404 GROOM RD   SUITE D           BAKER   LA   70714-0000
242
  5401 E S OLIVE   SUITE 800           PINE BLUFF   AR   71603-0000
243
  GULFPORT PLAZA   9368 HWY 49   NO C AND D   GULFPORT   MS   39503-4259
244
  DUNLAWTON SQARE SHPG CNTR   3819 S NOVA RD           PORT ORANGE   FL  
32127-4950
245
  COLLEGE MARKET PLACE   21505 MARKET PLACE NW   SUITE 105   POULSBO   WA  
98370-0000
246
  PALM BAY S/C   4711 BABCOCK ST NE STE 15           PALM BAY   FL   32905-2805
247
  2303 MACARTHUR DR               WEST ORANGE   TX   77630-4813
248
  3712 GULFWAY DR               PORT ARTHUR   TX   77642-2828
249
  2315 S 11TH ST               BEAUMONT   TX   77701-6425
250
  609 8TH AVE               NEW YORK   NY   10018-0000
252
  202 ARKANSAS BLVD               TEXARKANA   AR   71854-1904
253
  1121 E 5TH ST               TYLER   TX   75701-3318
254
  TOWN SOUTH CENTER   103 N BRENTWOOD DR   SUITE 100   LUFKIN   TX   75901-0000
255
  NORWOOD PARK PLAZA   1030 NORWOOD PARK BLVD   SUITE 320   AUSTIN   TX  
78753-0000
257
  CENTRAL TEXAS MARKETPLACE   2600 W LOOP 340           WACO   TX   76711-0000
258
  MARKET PLACE SHOPPING CENTER   3052 SOUTH 31ST STREET           TEMPLE   TX  
76504-2448
259
  2301 E 7TH ST               AUSTIN   TX   78702-3427
260
  2308 HORNE RD               CORPUS CHRISTI   TX   78415-5325
261
  701 E RIO GRANDE ST               VICTORIA   TX   77901-6036
262
  STAMFORD TOWN CENTER   100 GREYROCK PLACE   SPACE F227   STAMFORD   CT  
06901-0000
263
  BOSQUE AT WOODED ACRES   5201 BOSQUE DRIVE   STE 200   WACO   TX   76710-0000
264
  3505 PALMER HWY               TEXAS CITY   TX   77590-7059
265
  LAUREL PARK SC   1210 S 77 SUNSHIRE STRIP           HARLINGEN   TX  
78550-8016
266
  3 S 11TH               MCALLEN   TX   78501-4853
268
  SUNSET MALL   4001 SUNSET DR   SUITE 1262   SAN ANGELO   TX   76904-5610
269
  920 GULFGATE CENTER MALL               HOUSTON   TX   77087-3028
270
  TEJAS CENTER   725 E VILLA MARIA RD       3500  BRYAN   TX   77802-5319
272
  SOUTHMORE VILLAGE SC   120 E SOUTHMORE           PASADENA   TX   77502-1708
273
  9405 JENSEN DR               HOUSTON   TX   77093-6820
276
  WESTCREST SC   8554 LONG POINT RD           HOUSTON   TX   77055-2311
279
  ROANOKE CROSSING SHOPS   1224 N HWY 377   SUITE 103   ROANOKE   TX  
76262-0000
280
  701 N TEXAS BLVD               WESLACO   TX   78596-4805
281
  ARKANSAS SHOPPING CENTER   1301 N HERVEY   UNIT C   HOPE   AR   71801-2523

10



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
282
  YUMA PALMS REGIONAL CENTER   1401 S YUMA PALMS PARKWAY 8       YUMA   AZ  
85365-0000
283
  LAVALLITA SC   1714 E MAIN ST       ALICE   TX   78332-4083
284
  TARGET SHOPPING CENTER   204 HWY 332 WEST   SPACE A   LAKE JACKSON   TX  
77566-4013
285
  VILLAGE AT SURPRISE   13980 W BELL RD   SUITE 22   SURPRISE   AZ   85374-3863
289
  HABERLE PLAZA   1201 S JACKSON ST   SUITE 139   JACKSONVILLE   TX   75766-3047
291
  BEAVER CREEK COMMONS   1055 BEAVER CREEK COMMONS DR   SUITE 160   APEX   NC  
27502-3918
292
  408 E SUNFLOWER RD           CLEVELAND   MS   38732-2734
293
  WALMART SHOPPING CENTER   2001 WALMART WAYY       RADCLIFF   KY   40160-1489
294
  COLUMBIA JUNCTION SC   101 WALTER PAYTON DR       COLUMBIA   MS   39429-3738
295
  APOPKA REGIONAL SC   759 S ORANGE BLOSSOM TRL   NO 17   APOPKA   FL  
32703-3708
296
  SOUTH MEADOW SQUARE   324 ELMIRA RD   SUITE 400   ITHACA   NY   14850-5104
298
  MEADOWBROOK MART   335 MEADOWBROOK RD       JACKSON   MS   39206-5329
300
  WILKES BARRE MARKETPLACE   2160 HIGHLAND PARK BLVD   D4   WILKES BARRE   PA  
18702-6059
301
  MALL AT 163RD ST   1443 NE 163RD ST       NORTH MIAMI BEACH   FL   33162-4624
302
  717 44TH AVE W           BRADENTON   FL   34207-1557
303
  111 W WILLOW ST           LAFAYETTE   LA   70501-2839
304
  GREAT RIVER RD SC   287 SARGENT PRENTISS DR       NATCHEZ   MS   39120-4225
305
  SOUTHSIDE SQUARE   1022 S MAIN ST   SUITE G-F   KERNERSVILLE   NC   27284-8178
306
  COBBLESTONE VILLAGE   370 CBL DR   SUITE 101   SAINT AUGUSTINE   FL  
32086-0000
308
  SHAWNEE SHOPPING CENTER   4903 N UNION   SUITE 101   SHAWNEE   OK   74804-0000
310
  TIFFANY PLAZA SHOPPING CENTER   2766 RODEO RD       ABBEVILLE   LA  
70510-4053
312
  BRAINARD MARKET CENTER   480 GREENWAY VIEW DRIVE   SUITE 101   CHATTANOOGA  
TN   37411-5689
313
  WAL MART PLAZA   1002 JEFFERSON TERRACE BLVD   SUITE F   NEW IBERIA   LA  
70560-5712
314
  DIXIE PLAZA SHOPPING CENTER   310 DIXIE PLAZA       NATCHITOCHES   LA  
71457-5880
317
  1610 US 46           WEST PATERSON   NJ   07424-0000
318
  PALLISADES COURT   51 NATHANIEL PLACE       ENGLEWOOD   NJ   07631-2736
319
  LAS CRUCES SQUARE   1455 HICKORY DRIVE 1   SUITE 1   LAS CRUCES   NM  
88005-0000
320
  STERLING POINTE COMMONS   2312 TREASURY DRIVE SE       CLEVELAND   TN  
37323-7185
321
  SKYVIEW PLAZA   7909 S ORANGE BLOSSOM TRL       ORLANDO   FL   32809-6909
325
  2737 SE HIGHWAY 70           ARCADIA   FL   34266-5401
326
  WEDGEWOOD COMMONS   3226 S FEDERAL HWY       STUART   FL   34997-4912
327
  CROSSROADS SC   868 N MAIN ST       VIDOR   TX   77662-4336
328
  EAST TOWN SC   2013 HIGHWAY 72 E   SPACE E   CORINTH   MS   38834-6710
330
  HOBBY LOBBY CENTER   2702 W THOMAS ST       HAMMOND   LA   70401-2839
335
  FIVE POINTS WEST   2209 BESSEMER RD       BIRMINGHAM   AL   35208-4712
336
  37-12 JUNCTION BOULEVARD           FLUSHING   NY   11368-0000

11



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
337
  COUNTRYSIDE PLAZA   1220 HWY 278       CAMDEN   AR   71701-4552
338
  11900 ATLANTIC BLVD   SUITE 201       JACKSONVILLE   FL   32225-2920
341
  981 BROOKWAY BLVD           BROOKHAVEN   MS   39601-2643
345
  THE CROSSROADS SC   2816 HIGHWAY 71       MARIANNA   FL   32446-1893
346
  58418 TYLER ST           SLIDELL   LA   70461-0000
347
  LAKE SQUARE MALL   10401 US HIGHWAY 441 STE 064       LEESBURG   FL  
34788-7243
349
  2011 AIRLINE DR           BOSSIER CITY   LA   71111-3203
353
  1330 N WEST AVE           EL DORADO   AR   71730-3854
355
  831 BOLTON AVE           ALEXANDRIA   LA   71301-6826
356
  611 1/2 22ND AVE S           MERIDIAN   MS   39301-6117
357
  BEL AIR MALL   3402 BEL AIR MALL   SPACE E-2   MOBILE   AL   36606-3402
360
  303 W FAIRVIEW AVE           MONTGOMERY   AL   36105-1619
361
  PANAMA CITY SQUARE   605 W 23RD ST       PANAMA CITY   FL   32405-3922
363
  5400 MCCLELLAN BLVD           ANNISTON   AL   36206-3853
367
  2517 HOLLYWOOD AVE           SHREVEPORT   LA   71108-3805
369
  3011 LOUISVILLE AVE           MONROE   LA   71201-5136
371
  PARKWAY SHOPPING CENTER   1231 APALACHEE PARKWAY   #J   TALLAHASSEE   FL  
32301-4543
372
  419 W MAIN STREET           DOTHAN   AL   36301-1615
373
  PARK WEST PLACE   10734 TRINITY PARKWAY   SPACE D   STOCKTON   CA   95219-7232
374
  COUNTRYWALK PLAZA   13789 SW 152ND ST       MIAMI   FL   33177-8126
375
  5842 PLANK RD           BATON ROUGE   LA   70805-1320
376
  4239 DENNY AVE           PASCAGOULA   MS   39581-5502
379
  BOWDOIN PLACE   705E HIGHWAY 43 S       SARALAND   AL   36571-3604
380
  1229 MARKET ST   SUITES 6 / 6A       CLARKSVILLE   AR   72830-9027
382
  1500 CLAY ST           VICKSBURG   MS   39183-3016
384
  SOUTHLAND MALL   5953 W PARK AVE SUITE 3013       HOUMA   LA   70364-3739
386
  WALMART PLAZA   6033 MER ROUGE RD       BASTROP   LA   71220-6709
387
  609 HOMER RD           MINDEN   LA   71055-2909
388
  1700 NW 13TH STREET           GAINESVILLE   FL   32609-3415
389
  3621 PAGE BLVD           SAINT LOUIS   MO   63113-3807
391
  140 NW CALIFORNIA BLVD           PORT SAINT LUCIE   FL   34986-0000
392
  2911 TERRY RD           JACKSON   MS   39212-3054
393
  KENWOOD SHOPPING CENTER   1600 S RUTH ST       SULPHUR   LA   70663-4906
394
  4396 PERKINS RD           BATON ROUGE   LA   70808-3031
395
  SCARLET BROOK MARKETPLACE   119 W BOYLESTON   SPACE 92   WEST BOYLSTON   MA  
01583-1713
396
  8099 S DIXIE HIGHWAY   SUITES 6 AND 7       MIAMI   FL   33143-7920

12



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
397
  PENROSE PLAZA SHOPPING CENTER   2914 ISLAND AVE # 2916       PHILADELPHIA   PA
  19153-2026
400
  51520 GRATIOT AVE           CHESTERFIELD   MI   48051-2008
407
  OPRY MILLS MALL   417 OPRY MILLS DR       NASHVILLE   TN   37214-2443
411
  MARKETPLACE AT CENTERTON SQUARE   22 CENTERTON RD   UNIT F1   MOUNT LAUREL  
NJ   08054-3381
412
  NORTHLAKE VILLAGE   6801 NORTHLAKE MALL DR   SUITE 147   CHARLOTTE   NC  
28216-0000
414
  CROSSROADS PLAZA   519 OGLETHORPE HWY       HINESVILLE   GA   31313-4412
416
  3909 FAIRVIEW AVE   SUITE 115       MERIDIAN   ID   83642-5809
417
  8319 ROGERS AVE           FORT SMITH   AR   72903-5236
418
  PALISADES SC   304 OXMOOR RD       HOMEWOOD   AL   35209-6116
420
  150 PAVILLION PARKWAY       B7-B8   FAYETTEVILLE   GA   30214-7308
422
  AUBURN PLAZA   2665 BELL RD       AUBURN   CA   95603-2541
423
  2301 ELIDA RD           LIMA   OH   45805-1201
424
  DECATUR CROSSING   286 S DECATUR BLVD       LAS VEGAS   NV   89107-2936
426
  BOLGER SQUARE SC   17710 EAST 39 ST SOUTH       INDEPENDENCE   MO   64055-6725
428
  SHOPS AT BOARDWALK   8608 N BOARDWALK AVE       KANSAS CITY   MO   64154-5239
429
  ONE KELLOGG PLACE   11661 EAST KELLOGG   SPACE 101   WICHITA   KS   67207-1967
430
  TRUMAN CORNERS   12202 S 71ST HWY       GRANDVIEW   MO   64030-1130
434
  5405 W SAGINAW HWY STE A           LANSING   MI   48917-1918
435
  DUBLIN SHOPPING CENTER   2103 VETERANS BLVD   SUITE A2   DUBLIN   GA  
31021-7502
439
  2153 RAWSONVILLE RD           BELLEVILLE   MI   48111-2283
441
  HILLTOP PLAZA   3 HILLTOP PLZ       KITTANNING   PA   16201-8905
443
  NEW BERN COMMONS   4501 NEW BERN AVE   SPACE 110   RALEIGH   NC   27610-1441
444
  ATHENS CENTER   3061 ATLANTA HIGHWAY   SUITE 201   ATHENS   GA   30606-3334
446
  SHOPS AT PRAIRIE CROSSING   544 S RANDALL RD       SOUTH ELGIN   IL  
60177-0000
448
  WESTLAND PLAZA   6629 N WAYNE RD       WESTLAND   MI   48185-7007
451
  GREENFIELD GATEWAY SC   1728 S GREENFIELD RD   STE 101 BLDG 1   MESA   AZ  
85206-3484
452
  GRAND ISLAND PLAZA   2390 DIERS AVENUE   SUITE 100   GRAND ISLAND   NE  
68803-0000
454
  ST JOHNS TOWN CENTER   4611 RIVER CITY DR   SPACE 101   JACKSONVILLE   FL  
32246-7426
455
  WHITE FLINT MALL   11301 ROCKVILLE PIKE   SP 1 TO 5/1   KENSINGTON   MD  
20895-1021
457
  NORRIDGE COMMONS   4141 N HARLEM AVE       NORRIDGE   IL   60706-1211
458
  UNIVERSITY HEIGHTS SHOPPING CENTER   12822 I-10 WEST   BLDG 2 SUITE 210   SAN
ANTONIO   TX   78249-2210
460
  733 BROAD ST           NEWARK   NJ   07102-4104
461
  LIBERAL PLAZA S/C   1537 N KANSAS AVE       LIBERAL   KS   67901-5202
463
  MONTGOMERY PLAZA SC   501 CARROLL STREET STE 624   SPACE 140   FORT WORTH   TX
  76107-0000
464
  OROVILLE PLAZA   1124 ORO DAM BLVD E   SUITE L   OROVILLE   CA   95965-5844
467
  475 HWY E 53           CALHOUN   GA   30701-3058

13



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
468
  340 5TH AVE # 342           PITTSBURGH   PA   15222-2401
471
  CRYSTAL SC   331 WILLOW BND       CRYSTAL   MN   55428-3969
473
  JANNS MALL   225 N MOORPARK RD   SUITE B   THOUSAND OAKS   CA   91360-4321
474
  MERVYN’S S/C   4450 CALIFORNIA AVE STE H       BAKERSFIELD   CA   93309-1196
476
  THE ENGLEWOOD PLAZA   6920A S ASHLAND AVE       CHICAGO   IL   60636-3940
478
  LAKE MEAD SQUARE   1818 E LAKE MEAD BLVD       NORTH LAS VEGAS   NV  
89030-7100
480
  7880 PLAZA BLVD           MENTOR   OH   44060-5515
482
  THE CROSSINGS SC   3359 GRAND OAKS BLVD   SPACE 105   CORONA   CA   92881-0000
484
  PEAR TREE S/C   211 N ORCHARD AVE       UKIAH   CA   95482-4503
485
  NORTHGATE MALL   320 NORTHGATE MALL   SPACE J170   CHATTANOOGA   TN  
37415-6921
486
  AUGUSTA MALL   3450 WRIGHTSBORO RD   SUITE 2290   AUGUSTA   GA   30909-2599
487
  GATEWAY MALL   1008 US HIGHWAY 9   SPACE 5 AND 6   PARLIN   NJ   08859-1401
488
  EAST COUNTY SQUARE   13465 CAMINO CANADA   SUITE 108   EL CAJON   CA  
92021-8813
489
  ESCONDIDO MISSION CENTER   357 W MISSION AVE       ESCONDIDO   CA   92025-1729
490
  1220 HIGHLAND AVENUE       SPACE 4A   SELMA   AL   36701-4124
491
  COURTHOUSE SHADOWS SC   3370 TAMIAMI TRL E       NAPLES   FL   34112-4931
493
  MUSTANG RETAIL CENTER   1001 E HWY 152   SUITE 113   MUSTANG   OK   73064-0000
494
  FAYETTE MALL   3615 NICHOLASVILLE RD   SUITE 856   LEXINGTON   KY   40503-4409
495
  2307 S ZERO STREET   SUITE 109       FORT SMITH   AR   72901-8643
497
  BAYBROOK SHOPPING CENTER   1805 WEST BAY AREA BLVD       WEBSTER   TX  
77598-3403
498
  EAST CEDARBROOK PLAZA   3001 CHELTENHAM AVE   SPACE 3000   WYNCOTE   PA  
19095-0000
499
  111 OSBORNE WAY   SUITE 5       GEORGETOWN   KY   40324-9636
503
  8694 NW 13TH TERRACE           DORAL   FL   33126-1511
504
  THE SHOPS AT BUENA PARK   7540 ORANGETHORPE AVENUE       BUENA PARK   CA  
90621-3458
505
  THE MARKETPLACE AT BOB BULLOCK   4311 CLARK BLVD   SUITE A   LAREDO   TX  
78043-0000
507
  1077 W HIGHLAND AVE           SAN BERNARDINO   CA   92405-3207
508
  1304 WIBLE STREET   SUITE 103       BAKERSFIELD   CA   93304-4129
511
  5122 N 95TH AVE   SUITE 130A       GLENDALE   AZ   85305-0000
512
  ANTIOCH CROSSING CENTER   417 EAST RTE 173   UNIT 101   ANTIOCH   IL  
60002-9406
513
  2048 STORY RD           SAN JOSE   CA   95122-1668
515
  640 S GAFFEY ST           SAN PEDRO   CA   90731-3027
517
  1201 COLUMBUS ST           BAKERSFIELD   CA   93305-2009
518
  PHOENIX WEST PLAZA   4344 W INDIAN SCHOOL RD   UNIT 11   PHOENIX   AZ  
85031-2984
519
  600 REDWOOD ST           VALLEJO   CA   94590-2941
521
  455 W WILLOW ST           LONG BEACH   CA   90806-2843
522
  1033 N ARIZONA AVENUE           CHANDLER   AZ   85225-6693

14



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
523
  1431 WEST KNOX ST   SUITE 100       TORRANCE   CA   90502-0000
526
  5095 STOCKTON BLVD           SACRAMENTO   CA   95820-5407
533
  CENTER AT SLATTEN RANCH   5749 LONE TREE WAY   SPACE B   ANTIOCH   CA  
94531-8587
535
  6948 MAGNOLIA AVE           RIVERSIDE   CA   92506-2845
536
  513 BROADWAY   UNIT 1A       NEW YORK   NY   10012-4426
537
  1014 S MOONEY BLVD           VISALIA   CA   93277-3502
538
  ALPHA BETA SC   262 E HARVARD BLVD       SANTA PAULA   CA   93060-3372
540
  SPRING VALLEY SC   631 SWEETWATER RD       SPRING VALLEY   CA   91977-5628
541
  40 W 14TH ST           NEW YORK   NY   10011-7501
542
  RESEDA PLAZA   18201 SHERMAN WAY       RESEDA   CA   91335-4551
543
  5404 N BLACKSTONE AVE           FRESNO   CA   93710-5016
546
  NORTHERN CROSSING   5707 WEST NORTHERN   SUITE A-106   GLENDALE   AZ  
85301-1334
547
  TEMPLE CITY CENTER   5563 ROSEMEAD BLVD       TEMPLE CITY   CA   91780-1802
549
  MID FIAR PLAZA SHPG CNTR   1936 N TEXAS ST       FAIRFIELD   CA   94533-3820
550
  SPRADLIN FARMS SC   175 CONSTON AVENUE   SPACE C6   CHRISTIANSBURG   VA  
24073-1151
551
  SUTTER CROSSROADS SC   1222 H COLUSA AVE       YUBA CITY   CA   95991-3656
552
  GOLDEN CIRCLE SC   311 N CAPITOL AVE   SUITE 1   SAN JOSE   CA   95133-1943
554
  AUDUBON CROSSING   130 BLACKHORSE PIKE   SUITE 300   AUDUBON   NJ   08106-1900
556
  WOODSIDE CENTRAL SC   2531 EL CAMINO REAL       REDWOOD CITY   CA   94061-3812
557
  CERES PLAZA SHOPPING CENTER   1366 E HATCH RD       MODESTO   CA   95351-5011
559
  LAKELAND SQUARE MALL   3800 US HIGHWAY 98 NORTH   SUITE 102   LAKELAND   FL  
33809-3849
562
  SOUTHGATE PLAZA   4306 FLORIN RD   SPACES 2 AND 3   SACRAMENTO   CA  
95823-2510
565
  1921 N MAIN ST   SUITE 115       PEARLAND   TX   77581-3305
567
  YOUNGS BAY PLAZA   133 S HIGHWAY 101       WARRENTON   OR   97146-9314
569
  GRANT ROAD CENTER   1040 GRANT RD   SUITE 140   MOUNTAIN VIEW   CA  
94040-3200
574
  SANTEE TROLLEY SQUARE   9850 MISSION GORGE RD   SUITE B   SANTEE   CA  
92071-3834
575
  SPOKANE VALLEY PLAZA   15705 E BROADWAY AVE       SPOKANE VALLEY   WA  
99037-9544
576
  FOUR CORNERS   28435 TOMBALL PKY       TOMBALL   TX   77375-3307
578
  HILLSBORO SC   1300 B SW OAK       HILLSBORO   OR   97123-3875
580
  GOOD CIRCLE SC   157 E EL CAMINO REAL       SUNNYVALE   CA   94087-1937
581
  VINEYARD SHPG CNTR   5100 CLAYTON RD STE 18       CONCORD   CA   94521-3139
582
  BREA UNION PLAZA   2515 E IMPERIAL HWY   SUITE A   BREA   CA   92821-6130
583
  SOUTH TOWNE CROSSING   197 DAMONTE RANCH PARKWAY   UNIT A   RENO   NV  
89521-2990
588
  SEVEN TREES SC   2330 STERLING AVE   SPACE 3 C   SAN BERNARDINO   CA  
92404-4624
590
  GULF COAST TOWN CENTER   9908 GULF COAST MAIN ST   SUITE 110   FORT MYERS   FL
  33913-8956
592
  CICERO MARKET PLACE   3021 S CICERO AVENUE       CICERO   IL   60804-3639

15



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
593
  DIAMOND SHOPPING CENTER   1891 NE 7TH ST       GRANTS PASS   OR     97526-3403
 
595
  RANCHO SAN DIEGO TOWN CENTER   2891 JAMACHA RD   SPACE 14F   EL CAJON   CA    
92019-4397  
597
  HAMPTON VILLAGE CENTRE   2867 S ROCHESTER RD       ROCHESTER HILLS   MI    
48307-4579  
598
  CASTLE ROCK SHPG CNTR   1181 E MAIN ST       PRICE   UT     84501-2714  
599
  BRIGGSMORE SHPG CNTR   2001L MCHENRY AVE       MODESTO   CA     95350-3245  
602
  PALO VERDE SC   7105 E 22ND ST       TUCSON   AZ     85710-6401  
604
  9525 OLD SPANISH TRAIL   SUITE 121       TUCSON   AZ     85748-6644  
606
  870 W COMMERCE WAY   SUITE A       BRIGHAM CITY   UT     84302-0000  
607
  MARINA LAKES SC   2121 AMIDON AVENUE       WICHITA   KS     67203-2116  
611
  WINDWARD PLAZA   401 WINDWARD DR   SPACE 417   NEWTON   KS     67114-5425  
614
  BUNKER HILL S/C   1460 N MAIN ST       ALTUS   OK     73521-2104  
615
  BERRYVILLE CENTER   928 W TRIMBLE   SUITE B   BERRYVILLE   AR     72616-4238  
616
  TYLER OUTLET   3840 W HIGHWAY 64       TYLER   TX     75704-6924  
618
  3086 W ROUTE 60           MUNDELEIN   IL     60060-0000  
619
  555 WASHINGTON SQUARE           WASHINGTON   MO     63090-5343  
620
  3033 28TH STREET SE           KENTWOOD   MI     49512-1626  
621
  CYPRESS VILLAGE S/C   10861 SAINT CHARLES ROCK RD       SAINT ANN   MO    
63074-1507  
623
  1758 S 20TH STREET           OZARK   MO     65721-7000  
624
  COSHOCTON DOWNTOWNER   490 DOWNTOWNER PLZ       COSHOCTON   OH     43812-1929
 
625
  MARKET PLACE SC   7715 MARKETPLACE DR       AURORA   OH     44202-8763  
627
  AUSTINTOWN PLAZA   6000 MAHONING AVE       YOUNGSTOWN   OH     44515-2240  
628
  1790 LAWNDALE           SAGINAW   MI     48603-0000  
629
  FOX PLAZA SHOPPING CTR   5523 ALAMEDA AVE       EL PASO   TX     79905-2915  
630
  MALL OF ABILENE   4310 BUFFALO GAP RD STE 1270   SPACE 1124   ABILENE   TX    
79606-2785  
631
  IRVING TOWN CENTER   3401 W AIRPORT FREEWAY   SPACE 140   IRVING   TX    
75062-5930  
632
  SALEM SQUARE   12405 E MISSISSIPPI AVE   UNIT 101   AURORA   CO     80012-3477
 
633
  PLAZA NORTH SC   131 N MCDOWELL BLVD       PETALUMA   CA     94954-2306  
637
  YANKTON MALL   2101 BROADWAY ST   SUITE F6   YANKTON   SD     57078-1607  
639
  1205 N MAIN ST           LOGAN   UT     84341-2219  
640
  8621 EAST POINT DOUGLAS ROAD           COTTAGE GROVE   MN     55016-4086  
641
  603 S BISHOP AVE   SUITE A       ROLLA   MO     65401-4314  
642
  UNIVERSITY PLAZA   405 E UNIVERSITY DR       EDINBURG   TX     78539-3562  
643
  1003 W GANNON DR           FESTUS   MO     63028-2606  
644
  835 S KUNER RD           BRIGHTON   CO     80601-2857  
645
  CHERRYLAND CENTER   1708 S GARFIELD   SPACE C106   TRAVERSE CITY   MI    
49686-4338  
646
  1053 N SHIAWASSEE ST           CORUNNA   MI     48817-1151  

16



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
647
  HIGH PLAINS SC   1307 W MAIN ST       STERLING   CO     80751-2834  
648
  101 GATEWAY BLVD   SPACE E   BOX 459 3   ROCK SPRINGS   WY     82901-5710  
650
  CONYERS CROSSING   1489 HIGHWAY 138 SE       CONYERS   GA     30013-1286  
655
  MARKET PLACE OF WARSAW   2818 FRONTAGE RD       WARSAW   IN     46580-3912  
659
  HILLTOP MALL   5019 NORTH 2ND AVENUE   SPACE 19   KEARNEY   NE     68847-2427
 
660
  WALMART SC   11481 TARA BLVD   SUITE 1-B   HAMPTON   GA     30228-1687  
661
  WATER TOWER PLACE   1261 WATER TOWER PL       ARNOLD   MO     63010-2142  
663
  BONANZA SQUARE   581 N EASTERN AVE   PAD A   LAS VEGAS   NV     89101-3422  
664
  LITCHFIELD PLAZA   1403 W FERDON ST   SUITE 3   LITCHFIELD   IL     62056-4448
 
665
  5707 BUFORD HWY NE           DORAVILLE   GA     30340-1206  
666
  SOUTH TOWNE CROSSING   140 SE JOHN JONES DR   SUITE 148   BURLESON   TX    
76028-0000  
667
  8526 S VERMONT AVE           LOS ANGELES   CA     90044-3426  
668
  CHICKASHA SQUARE   2327 PONDEROSA DR       CHICKASHA   OK     73018-6839  
670
  COLLEGE PLAZA SHPG CNTR   2010 CERRILLOS RD STE 6       SANTA FE   NM    
87505-3275  
672
  UVALDE RETAIL CENTER   3030 E MAIN ST   SUITE A   UVALDE   TX     78801-0000  
673
  RIVER OAKS WEST SC   50 EAST RIVER OAKS CENTER       CALUMET CITY   IL    
60409-5520  
676
  BASSETT CENTER   6101 GATEWAY BLVD W   SPACE C9   EL PASO   TX     79925-3416
 
677
  WASHINGTON CORNER S/C   9910 E WASHINGTON ST # 9912       INDIANAPOLIS   IN  
  46229-3040  
679
  NORTHRIDGE SC   7891 WADSWORTH BLVD       ARVADA   CO     80003-2107  
680
  1002 A NORTH MERIDIAN   SUITE 101       PUYALLUP   WA     98371-0000  
682
  MIDWAY SHOPPING CENTER   1468 UNIVERSITY AVE W       SAINT PAUL   MN    
55104-3901  
683
  AUBURN NORTH S/C   1215 AUBURN WAY N       AUBURN   WA     98002-4148  
684
  ORCHARDS MALL   1800 PIPESTONE RD   SPACE E48   BENTON HARBOR   MI    
49022-2311  
686
  BEMIDJI RETAIL CENTER   2219 PAUL BUNYAN DR NW 1   SUITE 42   BEMIDJI   MN    
56601-4162  
687
  LUDINGTON SHOPPING CENTER   5582 US 10 WEST       LUDINGTON   MI    
49431-2456  
688
  GLENS SHOPPING CENTER NORTH   1131 US 31 NORTH       PETOSKEY   MI    
49770-9305  
693
  CAMEL PLAZA   900E CAMEL DR       GILLETTE   WY     82716-4955  
695
  NEWPORT CENTRE   30 MALL DR W       JERSEY CITY   NJ     07310-1603  
697
  GREENGATE CENTER   1860 GREENGATE CENTER BLVD       GREENSBURG   PA    
15601-0000  
700
  JANTZEN BEACH CENTER   1222 JANTZEN BEACH CTR       PORTLAND   OR    
97217-7836  
701
  1000 W BROADWAY ST           ARDMORE   OK     73401-4531  
704
  973 W NORTH TEMPLE           SALT LAKE CITY   UT     84116-3362  
705
  2923 W BROADWAY BLVD   STOP ONE       SEDALIA   MO     65301-2214  
707
  BASELINE PLAZA   20164 WEST 8 MILE RD       SOUTHFIELD   MI     48075-5659  
708
  1960 S CAMPBELL AVE           SPRINGFIELD   MO     65807-2651  
710
  1012 E 23RD ST   SUITE 100       COLUMBUS   NE     68601-3706  

17



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
712
  NORTHPARK SHOPPING CENTER   320 E YOUNG ST   SUITE C   WARRENSBURG   MO    
64093-1258  
714
  MILWAUKIE MARKET PLACE   10882 SE OAK ST       MILWAUKIE   OR     97222-6694  
718
  WYANDOTTE PLAZA S/C   7714 STATE AVE       KANSAS CITY   KS     66112-2820  
719
  WESTGATE MARKET   6712 W KELLOGG DRIVE       WICHITA   KS     67209-2216  
722
  3520 N 1ST ST           ABILENE   TX     79603-6914  
723
  3779 STATE RTE 13           PULASKI   NY     13142-2402  
724
  6385 ULALI DR NE   SUITE 101       KEIZER   OR     97303-1723  
726
  48 BOARDMAN POLAND RD           BOARDMAN   OH     44512-4601  
728
  29821 FORD RD           GARDEN CITY   MI     48135-2366  
730
  SAINT CLOUD COMMONS   4554 13TH ST   SPACE A   SAINT CLOUD   FL     34769-6706
 
733
  THORNTON TOWN CENTER   10001 GRANT STREET   SPACE D   THORNTON   CO    
80229-4535  
734
  3047 NICOLLET AVE           MINNEAPOLIS   MN     55408-3129  
735
  1603 ROBERT ST S           WEST SAINT PAUL   MN     55118-3903  
737
  CROSSING OAKS SHPG CNTR   7134 S MEMORIAL DR       TULSA   OK     74133-2962  
739
  EXPRESSWAY PLAZA   1200 LOWES BOULEVARD   SUITE 112   KILLEEN   TX    
76542-5204  
740
  ARLINGTON CENTER   820 ARLINGTON CTR       ADA   OK     74820-2828  
741
  FT OGLETHORPE SC   400 BATTLEFIELD PKY       FORT OGLETHORPE   GA    
30742-3847  
743
  6359 NE MARTIN LUTHER KING JR BLVD           PORTLAND   OR     97211-3029  
744
  MEMORIAL BEND SHOPPING CENTER   5234 MEMORIAL DR   SUITE D   STONE MOUNTAIN  
GA     30083-3113  
747
  PECAN PROMENADE SC   9870 WEST LOWER BUCKEYE RD   SUITE 145   TOLLESON   AZ  
  85353-0000  
748
  CLEARWATER PLAZA   5216 E CLEVELAND BLVD   SUITE J   CALDWELL   ID    
83607-8124  
750
  820 S RIVERSIDE DR           IOWA CITY   IA     52246-5611  
754
  2326 INDUSTRIAL RD   SUITE 200       EMPORIA   KS     66801-6659  
755
  THE SHOPS OF HULEN   5816 SOUTH HULEN STREET       FORT WORTH   TX    
76132-2684  
757
  3437 WILLIAM           CAPE GIRARDEAU   MO     63701-9507  
759
  MAPLEWOOD SQUARE   2716 N 90TH ST       OMAHA   NE     68134-5706  
762
  1175 NW 9TH ST           CORVALLIS   OR     97330-4505  
763
  CHAMPAIGN TOWN CENTER   2002 N PROSPECT       CHAMPAIGN   IL     61822-1230  
764
  LAKE FOREST CROSSING   4180 S LAKE FOREST DR   SPACE 420   MCKINNEY   TX    
75070-0000  
766
  937 G AVE           DOUGLAS   AZ     85607-2015  
767
  KITSAP MALL   SPACE K-4   PO BOX 2888   SILVERDALE   WA     98383-2888  
768
  ZUNI SAN MATEO SHOPPING   5555 ZUNI RD SE   SUITE 10   ALBUQUERQUE   NM    
87108-2942  
770
  BETHANY TOWNE CENTER   6135 N 35TH AVE   SUITE 189   PHOENIX   AZ    
85017-1955  
771
  WAKE POINTE   11216 CAPITAL BLVD   SUITE 108   WAKE FOREST   NC     27587-4521
 
773
  SOUTH SQUARE SHOPPING CENTER   3415 WESTGATE DR   SUITE 109   DURHAM   NC    
27707-2536  
775
  WOLF CREEK SC   10503 SOUTH 15TH ST   SUITE 104   BELLEVUE   NE     68123-4085
 

18



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
776
  PONY VILLAGE MALL   1611 VIRGINIA AVE   BOX 512   NORTH BEND   OR    
97459-2729  
777
  5334 ROSS AVENUE SUITE 900           DALLAS   TX     75206-0000  
779
  9080 OVERLAND PLAZA           OVERLAND   MO     63114-6122  
781
  BOONTON SQUARE SC   308 WOONTON ST   UNIT L   BOONTON   NJ     07005-0000  
782
  321 S MAIN ST           SAPULPA   OK     74066-4109  
783
  801 N GILBERT ST           DANVILLE   IL     61832-3823  
785
  2011 S GREGG ST           BIG SPRING   TX     79720-5436  
788
  WESTWOOD PLAZA   12289 W CENTER RD       OMAHA   NE     68144-3931  
789
  MANSION MALL SHPG CNTR   1435 NORTHWESTWOOD       POPLAR BLUFF   MO    
63901-3315  
792
  219 N CANAL ST           CARLSBAD   NM     88220-5829  
793
  4102 N KEYSTONE AVE           INDIANAPOLIS   IN     46205-2843  
797
  CHARLOTTESVILLE FASHION SQUARE   1600 E RIO RD   SUITE 1314   CHARLOTTESVILLE
  VA     22901-1405  
800
  115 E DORSET DRIVE   SUITE E   SUITE E   DIXON   CA     95620-9243  
802
  POWERS PEAK CENTER   5620 E WOODMEN RD SPACE 10   SPACE 8   COLORADO SPRINGS  
CO     80920-5272  
803
  PLAZA NORTH   1800 FT HARRISON   SPACE 10   TERRE HAUTE   IN     47804-0000  
804
  2014 MISSOURI BLVD           JEFFERSON CITY   MO     65109-4717  
805
  ADRIAN MALL   1357 SOUTH MAIN SPACE D9       ADRIAN   MI     49221-4352  
806
  SHOPPES AT GRAND PRAIRIE   5201 W WAR MEMORIAL DR   SPACE 506   PEORIA   IL  
  61615-0000  
809
  WHITTWOOD TOWN CENTER   15604 WHITTWOOD LANE       WHITTIER   CA    
90603-2324  
811
  2705 NE 238 DR   SUITE F       WOOD VILLAGE   OR     97060-0000  
812
  301 GALLATIN RD           NASHVILLE   TN     37206-3218  
814
  BASHFORD MANOR MALL   3610 MALL RD       LOUISVILLE   KY     40218-5403  
815
  3640 GREEN MOUNT CROSSING DRIVE   SUITE 109       SHILOH   IL     62269-0000  
816
  1021 WEST UNIVERSITY AVE   SUITE 125       GEORGETOWN   TX     78628-0000  
817
  4028 75TH ST           KENOSHA   WI     53142-4310  
818
  2155 S MACARTHUR BLVD           SPRINGFIELD   IL     62704-4501  
821
  3928 7TH STREET RD           SHIVELY   KY     40216-4189  
824
  227 E MCGALLIARD RD           MUNCIE   IN     47303-2010  
829
  MORELAND RIPPLE WATER RETAIL   2489 VILLAGE GREEK LANDING SE   A   ATLANTA  
GA     30316-3285  
833
  1223 W MORTEN       SPACE 6 AND 7   JACKSONVILLE   IL     62650-2874  
835
  907 N ILLINOIS RTE 3           WATERLOO   IL     62298-1074  
836
  THE CENTER AT HOBBS BROOK   110 CHARLTON ROAD       STURBRIDGE   MA    
01566-0000  
839
  SOUTH PLAZA   4052 S PLAZA DR       MEMPHIS   TN     38116-6335  
840
  WEST POINT CROSSING   1183 W IRVINGTON RD   SUITE 191   TUCSON   AZ    
85714-0000  
841
  GREEN TREE MALL   757 E LEWIS AND CLARK EXPRESSWAY   SUITE 406   CLARKSVILLE  
IN     47129-2269  
843
  AVON COMMONS   10423 US E HIGHWAY 36   SPACE 12   AVON   IN     46123-0000  

19



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
845
  94 DEMARS BLVD           TUPPER LAKE   NY     12986-0000  
847
  3421 N UNIVERSITY ST           PEORIA   IL     61604-1322  
848
  WALMART CENTER   1280 EIGHTEEN MILE RD   SUITE A   CENTRAL   SC     29630-8605
 
849
  2500 N DIRKSEN PARKWAY           SPRINGFIELD   IL     62702-1447  
852
  SHOPS AT MT AIRY   1448 EDGEWOOD DR   SPACE 600   MOUNT AIRY   NC    
27030-5216  
854
  MARIETTA TRADE CENTER   200 COBB PARKWAY S   SUITE 440   MARIETTA   GA    
30060-0000  
857
  SHERWOOD SHOPPING CENTER   1123 E MAIN ST       MESA   AZ     85203-8823  
858
  3087 VICTORY DR           COLUMBUS   GA     31903-1827  
859
  EASTLAND MALL   1615 E EMPIRE ST   SPACE A6 AND A7   BLOOMINGTON   IL    
61701-3581  
861
  60 SHOPS AT 5 WAY   SPACE 60   SPACE 106   PLYMOUTH   MA     02360-0000  
862
  WALNUT CREEK PLAZA   1461 GRAY HWY   SUITE 4   MACON   GA     31211-1905  
864
  KING CITY SQUARE   425 427 S 42ND ST   SUITE 11   MOUNT VERNON   IL    
62864-2209  
865
  BELMONT HILLS SHOPPING CENTER   2432 ATLANTA RD STE A       SMYRNA   GA    
30080-2000  
867
  CROSSROADS CENTER   2060 CORSSROADS BLVD   SUITE 115   WATERLOO   IA    
50702-4423  
868
  111 N MISSOURI ST           WEST MEMPHIS   AR     72301-3109  
869
  4633 AMERICAN WAY       SPACE 2   MEMPHIS   TN     38118-8403  
870
  1314 TURNER MCCALL BLVD           ROME   GA     30161-6070  
871
  RIVERGATE MALL   1000 RIVERGATE PKWY   SPACE 1610   GOODLETTSVILLE   TN    
37072-0000  
872
  6751 NORTH CHURCH   SUITE B       MULBERRY   FL     33860-2080  
875
  TYMBERWOOD CENTER   4237-A OUTER LOOP       LOUISVILLE   KY     40219-3850  
876
  TURFWAY CENTER   4989 HOUSTON RD       FLORENCE   KY     41042-1365  
880
  SOUTHGATE SC   1827 S 3RD ST       MEMPHIS   TN     38109-7717  
881
  VINCENNES PLAZA   628 NIBLACK BLVD       VINCENNES   IN     47591-3630  
886
  TWO THOUSAND CENTER   2008 S WOOD DR       OKMULGEE   OK     74447-6849  
887
  29 W FORDHAM RD           BRONX   NY     10468-0000  
888
  3074 S 13TH ST           MILWAUKEE   WI     53215-3826  
889
  1321 CAMP JACKSON RD           CAHOKIA   IL     62206-2202  
890
  ROCKTON SHOPPING CENTER   3130 N ROCKTON AVE       ROCKFORD   IL    
61103-2837  
891
  CONWAY COMMONS   555 ELSINGER BLVD       CONWAY   AR     72032-4714  
892
  CASA GRANDE MALL   1336 E FLORENCE BLVD       CASA GRANDE   AZ     85222-5302
 
893
  PAGE PLAZA   1115 SOUTH SANDERSON AVE   BUILDING C   HEMET   CA     92545-0000
 
894
  444 N MICHIGAN AVE   LOBBY 3       CHICAGO   IL     60611-3983  
895
  2131 FRAYSER BLVD           MEMPHIS   TN     38127-5753  
897
  REGENCY PLAZA   2889 BOGEY RD   SPACE A-2   SAINT CHARLES   MO     63303-3526
 
899
  SEAGOVILLE CENTER   344 NORTH HIGHWAY 175       SEAGOVILLE   TX     75159-1839
 
900
  K-MART CENTER   1720 N BALTIMORE ST       KIRKSVILLE   MO     63501-2485  

20



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
901
  4926 CHRISTY BLVD           SAINT LOUIS   MO     63116-1218  
902
  NAMEOKI COMMONS SC   3499 NAMEOKI RD       GRANITE CITY   IL     62040-3719  
904
  2170 HARKRIDER ST       SPACE 2   CONWAY   AR     72032-2857  
905
  OCEAN SPRINGS   991 E EAU GALLIE BLVD # 9       INDIAN HARBOUR BEACH   FL    
32937-4905  
907
  LANES MILL MARKETPLACE   4819 HWY 9   SPACE B4B   HOWELL   NJ     07731-3749  
909
  8290 E 96TH ST           FISHERS   IN     46037-9794  
910
  1281 E MAGNOLIA   UNIT G       FORT COLLINS   CO     80524-4793  
911
  THE CROSSING   128 GARRETT MORRIS PKY       MINERAL WELLS   TX     76067-9612
 
913
  777 SOUTH JEFFERSON           COOKEVILLE   TN     38501-4071  
915
  100 BUSINESS LOOP 70 W           COLUMBIA   MO     65203-3245  
916
  1516 MILITARY RD       SPACE D   BENTON   AR     72015-2915  
918
  DEER TRACE PLAZA   4097 STATE HWY 28       SHEBOYGAN FALLS   WI     53085-2848
 
920
  1100 W 9 MILE RD           FERNDALE   MI     48220-1220  
921
  144 B EAST 98TH STREET           BROOKLYN   NY     11212-3827  
923
  PO BOX 504461 CK   7 GOLD BUILDING PALE ARNOLD RD       SAIPAN   MP    
96950-8901  
926
  40668 US HIGHWAY 19 N           TARPON SPRINGS   FL     34689-4726  
927
  SHADY BROOK MALL   800 JAMES CAMPBELL BLVD   SUITE 14A   COLUMBIA   TN    
38401-5932  
928
  4680 BLANDING BLVD           JACKSONVILLE   FL     32210-7325  
933
  TERRACE PLAZA   8856 TERRACE PLZ       TAMPA   FL     33617-6212  
934
  BROAD STREET CENTRE   1276 NW BROAD ST # 58       MURFREESBORO   TN    
37129-1713  
938
  MEMORIAL HEALTH CARE PLAZA   3997 UNIVERSITY BLVD S       JACKSONVILLE   FL  
  32216-4312  
942
  OLD HICKORY SQUARE   1970 N HIGHLAND AVE       JACKSON   TN     38305-4526  
945
  K-MART SHPG CNTR   303 S DIAMOND BAR BLVD       DIAMOND BAR   CA    
91765-1613  
947
  NEW CUT MARKET CENTER   165 OUTER LOOP ROAD   SUITE 134   LOUISVILLE   KY    
40214-5544  
948
  2305 S JEFFERSON AVE           MOUNT PLEASANT   TX     75455-6011  
949
  MERCHANTS COVE SC   2112 S MCKENZIE       FOLEY   AL     36535-1753  
950
  130 ALTAMA CONNECTOR BLVD           BRUNSWICK   GA     31525-1891  
953
  101 E END BLVD S           MARSHALL   TX     75670-5601  
955
  ST LOUIS MILLS   555 ST LOUIS MILLS BLVD       HAZELWOOD   MO     63042-0000  
956
  1013 E CARL ALBERT PKY           MCALESTER   OK     74501-5123  
958
  WARNER ROBINS PLACE   2724 WATSON BLVD   SPACE L K   WARNER ROBINS   GA    
31093-8051  
959
  1700E S BROADWAY           EDMOND   OK     73013-4050  
960
  POINT AT NORTHROCK   3130 NORTH ROCK ROAD #100       WICHITA   KS    
67226-1311  
963
  BROADWAY CROSSING   3213 MAIN ST   SUITE 1   BRYANT   AR     72022-0000  
965
  6046 S CEDAR ST           LANSING   MI     48911-5153  
966
  PROMENADE AT ALEXANDER PLACE   7841 ALEXANDER PLACE   SUITE 100   RALEIGH   NC
    27617-0000  

21



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
968
  WYOMING VILLAGE   1218 28TH ST SW       WYOMING   MI     49509-2702  
969
  PERIMETER OAKS SHOPPING CENTER   3268 INNER PERIMETER RD   SUITE A   VALDOSTA
  GA     31602-1006  
972
  JORDAN CREEK MALL   101 JORDAN CREEK PARKWAY   SUITE 11004   WEST DES MOINES  
IA     50265-8113  
973
  MC ALPIN SC   1900 E VICTORY DR       SAVANNAH   GA     31404-3713  
974
  DYERSBURG MALL   2700 LAKE RD       DYERSBURG   TN     38024-1666  
975
  WESTGATE SHPG CNTR   131 S CENTRAL EXPY       MC KINNEY   TX     75070-3743  
976
  HERITAGE PLAZA   1214 WOODLAWN ROAD   P O BOX 20   LINCOLN   IL     62656-9746
 
978
  NORTH PARK PLAZA   1641 MOUNT HOOD AVE       WOODBURN   OR     97071-9070  
979
  KMART CENTER   2632 W 6TH ST   SUITE 4   THE DALLES   OR     97058-4168  
981
  WESTON COMMONS   4553 WESTON RD       DAVIE   FL     33331-3140  
982
  TOWN WEST PLAZA   1444 W MOORE AVE       TERRELL   TX     75160-2304  
983
  2734 W NORTH AVE           CHICAGO   IL     60647-5247  
985
  RICHLAND VILLAGE   1386 E BELT LINE RD       RICHARDSON   TX     75081-3709  
987
  WEST JORDAN TOWN CENTER   6802 S REDWOOD RD   SPACE C1   WEST JORDAN   UT    
84084-2405  
989
  GRIFFIN CROSSROADS   1575 N EXPRESSWAY       GRIFFIN   GA     30223-1746  
990
  FAIRVIEW PARK PLAZA   1009 W BROADWAY       CENTRALIA   IL     62801-5309  
992
  THE FOUNTAINS OF MIRAMAR PLAZA   2965 SW 160TH AVE   SPACE A13   MIRAMAR   FL
    33023-4212  
993
  EAST FOREST PLAZA   5422 FOREST DR   SUITE 102   COLUMBIA   SC     29206-5401
 
994
  PARK PLACE PLAZA   17631 HALSTED       HOMEWOOD   IL     60430-2011  
995
  2251 N OAK RD           PLYMOUTH   IN     46563-3432  
1000
  220 S STATE ST           CHICAGO   IL     60604-2001  
1001
  TURNPIKE CENTER   197 S TURNPIKE RD # 199       SANTA BARBARA   CA    
93111-2208  
1002
  PARK MALL   5870 E BROADWAY BLVD   SPACE 405   TUCSON   AZ     85711-3914  
1004
  GOVERNORS SQUARE   2801 WILMA RUDOLPH BLVD   SUITE 230   CLARKSVILLE   TN    
37040-5063  
1005
  GWINNETT MARKETFAIR   3675 SATELLITE BLVD   SPACE 500   DULUTH   GA    
30096-2311  
1008
  781 W HAMILTON AVE           CAMPBELL   CA     95008-0402  
1011
  SANTA ANA DWNTWN PLAZA   407 E 1ST ST STE 2A       SANTA ANA   CA    
92701-5340  
1014
  2601 OAKDALE RD STE A           MODESTO   CA     95355-2257  
1015
  VAL VISTA TOWNE CENTER   1505 EAST WARNER RD   SUITE 103   GILBERT   AZ    
85296-3150  
1016
  SUNLAND SC   10509 SUNLAND BLVD   SPACE M   SUNLAND   CA     91040-1907  
1019
  AVONDALE SC   1450 N DYSART RD   SPACE A-7 AND A-8   AVONDALE   AZ    
85323-1533  
1024
  LINDA MAR SHOPPING CENTER   1215 LINDA MAR SHOPPING CENTER       PACIFICA   CA
    94044-3347  
1025
  1604 CHESTNUT ST           PHILADELPHIA   PA     19103-5119  
1030
  NEW TOWNE PLAZA   44610 FORD RD   SPACE A116   CANTON   MI     48187-2943  
1031
  SOUTH COUNTY CENTER   43 S COUNTY CENTER WAY       SAINT LOUIS   MO    
63129-1006  
1032
  HOOD COMMONS   55 CRYSTAL AVE   SPACE 10   DERRY   NH     03038-1702  

22



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1033
  GLENVILLE TOWNE CENTER   10537 ST CLAIR AVE   SUITE 108 AB   CLEVELAND   OH  
  44108-1973  
1036
  TARGET POWER CENTER   11321 BANDERA RD       SAN ANTONIO   TX     78250-0000  
1037
  1316 PRECINCT LINE RD       SPACE 924   HURST   TX     76053-3865  
1038
  THE MALL AT VICTOR VALLEY   14440 BEAR VALLEY RD   SPACE 441   VICTORVILLE  
CA     92392-5404  
1039
  4140 E 22ND ST           TUCSON   AZ     85711-5335  
1043
  CROSSROADS MALL   6650 S WESTNEDGE AVE   SUITE 132   PORTAGE   MI    
49024-3590  
1045
  1727 E FOWLER AVE           TAMPA   FL     33612-5523  
1047
  RUSHMORE MALL   2200 N MAPLE AVE   SPACE 508   RAPID CITY   SD     57701-7881
 
1048
  ST LUCIE SQUARE   10921 SOUTH US HWY 1       PORT SAINT LUCIE   FL    
34952-6417  
1049
  4406 W LOOP 250 N       SPACE E9   MIDLAND   TX     79707-3166  
1052
  SAN DIMAS PLAZA   987 W ARROW HWY       SAN DIMAS   CA     91773-2410  
1053
  SOUTH MALL   3300 LEHIGH ST       ALLENTOWN   PA     18103-7041  
1057
  ELK GROVE VILLAGE S/C   8547 ELK GROVE BLVD       ELK GROVE   CA    
95624-1774  
1058
  GRAND CANYON PKWY   4205 S GRAND CANYON DRIVE   SUITE 4   LAS VEGAS   NV    
89147-7124  
1059
  DELAWARE PLAZA   180 DELAWARE AVE       DELMAR   NY     12054-1304  
1061
  MARQUETTE MALL   450 SAINT JOHN RD   SPACE A-9   MICHIGAN CITY   IN    
46360-7354  
1062
  FORD CITY MALL   7601 S CICERO AVE   SPACE 1498   CHICAGO   IL     60652-1574
 
1064
  WESTRIDGE SC   3050 MARTIN LUTHER KING BLVD   STE E-1   ATLANTA   GA    
30311-1500  
1065
  MCKINLEY MALL   3701 MCKINLEY PKY   SPACE 702   BLASDELL   NY     14219-2695  
1066
  LEON CENTER   555 NE 167TH ST       NORTH MIAMI BEACH   FL     33162-3911  
1067
  CENTRE POINT PLAZA   2018 E IRVINGTON RD   SPACE B1   TUCSON   AZ    
85714-1825  
1072
  WESTERN HILLS PLAZA   6180 GLENWAY AVE BLDG F   SPACE 825   CINCINNATI   OH  
  45211-6320  
1073
  215 LINCOLN RD           MIAMI BEACH   FL     33139-3116  
1074
  65 E FLAGLER ST   SPACE 2       MIAMI   FL     33131-1003  
1076
  10101 MABLEVALE PLAZA DRIVE   5   SPACE A   LITTLE ROCK   AR     72209-4959  
1077
  CARROLLTON SC   1305 S PARK ST       CARROLLTON   GA     30117-4433  
1078
  WESTRIDGE SC   1029 W PATRICK ST   SPACE C3-4   FREDERICK   MD     21702-3903
 
1079
  CLIFTON PARK CENTER   820 CLIFTON PARK CENTER   SPACE 94   CLIFTON PARK   NY  
  12065-3908  
1080
  212 N MICHIGAN AVE           CHICAGO   IL     60601-5906  
1082
  CRENSHAW PLAZA   3232 W SLAUSON AVE   SPACE 1   LOS ANGELES   CA    
90043-2564  
1083
  GARDEN GROVE PAVILION   12055 BROOKHURST ST       GARDEN GROVE   CA    
92840-2814  
1084
  SOUTHBRIDGE CROSSING   8073 OLD CARRIAGE COURT N       SHAKOPEE   MN    
55379-0000  
1085
  MODEL T PLAZA   14132 WOODWARD AVE       HIGHLAND PARK   MI     48203-2995  
1086
  MANOR S/C   1272 MILLERSVILLE PIKE       LANCASTER   PA     17603-6656  
1089
  SOUTHGATE PLAZA   1052 UNION RD       WEST SENECA   NY     14224-3449  
1091
  TRANCAS JEFFERSON CENTER   1303 TRANCAS ST       NAPA   CA     94558-2911  

23



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1093
  MAPLE GROVE CROSSINGS   8056 WEDGEWOOD LANE NORTH       MAPLE GROVE   MN    
55369-9406  
1096
  BLOOMINGDALE SQUARE   933 E BLOOMINGDALE AVE # 935   SPACE 201 AND 203  
BRANDON   FL     33511-8118  
1097
  HIGHLAND LAKES SHOPPING CENTER   7457 W COLONIAL DR # 269   SPACE 14   ORLANDO
  FL     32818-6508  
1101
  MEADOWS SQUARE   4701 N CONGRESS AVE       BOYNTON BEACH   FL     33426-7908  
1102
  THE CROSSING   1001 N BECKLEY RD   SPACE 430C   DESOTO   TX     75115-4261  
1104
  BELMONT SHOPPING CENTER   2010 E 8 MILE RD       DETROIT   MI     48234-1000  
1107
  HUDSON MALL   ROUTE 440   SPACE 63   JERSEY CITY   NJ     07305-0000  
1109
  LOS CERRITOS CENTER   108 LOS CERRITOS MALL       CERRITOS   CA     90703-5421
 
1110
  THE MALL AT ROBINSON TOWNSHIP   100 ROBINSON CENTER DR   SUITE 1370  
PITTSBURGH   PA     15205-0000  
1113
  WESTRIDGE COURT   256 S RT 59   SPACE 128   NAPERVILLE   IL     60540-0915  
1114
  1831 MARTIN LUTHER KING JR BLVD           GREENVILLE   MS     38701-7801  
1115
  FAIRFAX CIRCLE PLAZA   9508 ARLINGTON BLVD       FAIRFAX   VA     22031-4702  
1117
  505 BROADWAY # 507           BAYONNE   NJ     07002-3713  
1119
  ACADEMY PLACE   5120 N ACADEMY BLVD       COLORADO SPRINGS   CO     80918-4002
 
1121
  TARGET CENTER   9011 GARFIELD AVE       SOUTH GATE   CA     90280-3801  
1124
  FIVE POINT SC   4101 US HIGHWAY 77   SPACE B-1   CORPUS CHRISTI   TX    
78410-4542  
1125
  PROMENADE SC   1220 AIRLINE RD   SPACE 135   CORPUS CHRISTI   TX    
78412-3473  
1127
  HAMILTON MALL   4403 BLACK HORSE PIKE   SPACE 134   MAYS LANDING   NJ    
08330-3114  
1133
  CIELO VISTA MALL   8401 GATEWAY BLVD W   SPACE M-1   EL PASO   TX    
79925-5600  
1134
  JOURNAL SQUARE   2843 2845 KENNEDY BLVD       JERSEY CITY   NJ     07306-3902
 
1135
  WESTWOOD MALL   3020 US HIGHWAY 41 W   SPACE 4   MARQUETTE   MI     49855-2273
 
1136
  DELTA PLAZA SHOPPING CENTER   301 N LINCOLN RD STE 5   SPACE 5   ESCANABA   MI
    49829-1387  
1139
  5540 FRANKLIN BLVD           SACRAMENTO   CA     95820-4742  
1140
  NORTH LAKE SQUARE   1245 N LAKE AVE       PASADENA   CA     91104-2855  
1141
  GOTHAM PLAZA   163 E 125TH ST       NEW YORK   NY     10035-1748  
1143
  NORTHGATE MALL   5015 NORTHGATE MALL   SPACE B-72   SAN RAFAEL   CA    
94903-3649  
1144
  SOUTHLAND MALL   339 SOUTHLAND MALL   SUITE 80   HAYWARD   CA     94545-2131  
1148
  CENTRAL MALL   2259 S 9TH ST   SPACE 16   SALINA   KS     67401-7313  
1149
  311 W LEXINGTON ST # 13           BALTIMORE   MD     21201-3414  
1151
  SPRING HILL MALL   1306 SPRING HILL MALL   SPACE 1306   WEST DUNDEE   IL    
60118-1262  
1152
  TOWN WEST SHOPPING CENTER   2505 W KINGS HIGHWAY       PARAGOULD   AR    
72450-3921  
1153
  7877 FLORENCE AVE           DOWNEY   CA     90240-3774  
1155
  FRANCIS SCOTT KEY MALL   5500 BUCKEYSTOWN PIKE   SPACE 840   FREDERICK   MD  
  21703-8331  
1156
  THREE RIVERS MALL   351 THREE RIVERS DR   SPACE 245   KELSO   WA    
98626-3129  
1158
  FLORENCE MALL   1174 FLORENCE MALL       FLORENCE   KY     41042-1445  
1159
  SUPER WALMART PLAZA   3815 DEVONSHIRE AVE NE   SPACE 135   SALEM   OR    
97305-1381  

24



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1161
  CRANBERRY MALL   400 N CENTER ST   SPACE 169   WESTMINSTER   MD     21157-5193
 
1164
  RIDGMAR MALL   1822 GREEN OAKS RD   SPACE N-9   FORT WORTH   TX     76116-1702
 
1165
  WESTCHESTER S/C   8681 SW 24TH ST       MIAMI   FL     33155-2337  
1166
  1317 N MAIN ST       SPACE A-1   SUMMERVILLE   SC     29483-7342  
1168
  CHINO TOWN CENTER   5533 PHILADELPHIA ST   SPACE 5   CHINO   CA     91710-7538
 
1169
  ATLANTIC TERMINAL   139 FLATBUSH AVE       BROOKLYN   NY     11217-1403  
1172
  THE SUGARLAND TARGET CENTER   16312 SOUTHWEST FREEWAY   SPACE F   SUGAR LAND  
TX     77479-0000  
1173
  ROSEVILLE CENTER   1921 DOUGLAS BLVD   SUITE 107   ROSEVILLE   CA    
95661-3817  
1176
  HEGENBERGER COMMERCIAL CENTER   8460 EDGEWATER DR   SUITE C   OAKLAND   CA    
94621-0000  
1177
  SOUTHWEST PLAZA   8501 W BOWLES AVE   SPACE 2-B-255   LITTLETON   CO    
80123-9502  
1179
  6161 RIDGE AVE           PHILADELPHIA   PA     19128-2627  
1180
  SIERRA TOWN CETNER   6815 SIERRA CENTER PKWY   SUITE 100   RENO   NV    
89511-0000  
1182
  MARKET AT UVALDE SC   13502 EAST FWY       HOUSTON   TX     77015-5918  
1185
  FRY ROAD CROSSING   1741 N FRY RD       KATY   TX     77449-3347  
1187
  1800 S ASHLAND AVE           CHICAGO   IL     60608-2806  
1189
  1291ER POINT PLAZA   804 W STREET RD       WARMINSTER   PA     18974-3125  
1190
  GEORGIA SQUARE   3700 ATLANTA HWY   SPACE 125   ATHENS   GA     30606-7201  
1191
  STONECREST MALL   2929 TURNER HILL RD   SUITE 1020   LITHONIA   GA    
30038-2527  
1193
  IRVING MALL   3723 IRVING MALL   SPACE F-5A   IRVING   TX     75062-5157  
1194
  3518 BERGENLINE AVE # 3520           UNION CITY   NJ     07087-4751  
1195
  330 S SALINA ST           SYRACUSE   NY     13202-1602  
1196
  TOWN SQUARE MALL   5000 FREDERICA ST   SPACE F-8   OWENSBORO   KY    
42301-7424  
1197
  GREENRIDGE PLAZA   1618 NAY AUG AVE       SCRANTON   PA     18509-1868  
1199
  3601 RIVERS AVE           CHARLESTON   SC     29405-7038  
1200
  301 N HIGHWAY 190 STE A2       SPACE A-2   COVINGTON   LA     70433-5057  
1201
  EDGEWATER PLAZA   2600 BEACH BLVD   SUITE 61   BILOXI   MS     39531-4601  
1202
  COASTAL WAY SHOPPING CENTER   13107 CORTEZ BLVD       BROOKSVILLE   FL    
34613-4802  
1203
  WESTGATE SC   8847 VETERANS BLVD   SPACE 9   METAIRIE   LA     70003-5268  
1204
  509 S GLOSTER           TUPELO   MS     38801-5527  
1206
  SHOPS AT CLERMONT   2670 E HIGHWAY 50 BAYS 3 AND F       CLERMONT   FL    
34711-3184  
1207
  MAGNOLIA PLAZA   50 HWY 79 BYPASS NORTH   PO BOX 296   MAGNOLIA   AR    
71754-0000  
1208
  BELLE TERRE SHOPPING CENTER   1800 W AIRLINE HWY   SUITE C   LA PLACE   LA    
70068-3335  
1209
  610 N CANAL BLVD   SUITE 2       THIBODAUX   LA     70301-6491  
1210
  YUBA CITY MARKETPLACE   1070 HARTER RD   SUITE 101   YUBA CITY   CA    
95993-0000  
1211
  CORAL SKY PLAZA   510 SR #7   BAY 6   ROYAL PALM BEACH   FL     33411-0000  
1212
  NEW SMYRNA BEACH REGIONAL S/C   1996 HWY 44       NEW SMYRNA BEACH   FL    
32168-8349  

25



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1213
  DESERT PALMS POWER CENTRE   3833 E THOMAS RD       PHOENIX   AZ     85018-7511
 
1214
  MANHATTAN POWER CENTER   1451 A MANHATTAN BLVD       HARVEY   LA    
70058-0000  
1215
  JASPER PLAZA   820 W GIBSON ST       JASPER   TX     75951-0000  
1216
  TWIN CITY SHPG CNTR   824 N SEBASTIAN       WEST HELENA   AR     72390-1821  
1217
  LOOP SC   1971 GOVERNMENT ST       MOBILE   AL     36606-1628  
1218
  SOUTHGATE PLAZA   510 N NAVY BLVD       PENSACOLA   FL     32507-2080  
1219
  SHOPS AT WEST   760 ACADEMY DRIVE   SUITE 100   BESSEMER   AL     35022-5200  
1220
  MISSION LAKES SC   5516 S STATE RD 7   SUITE 134   LAKE WORTH   FL    
33467-0000  
1221
  108 UTICA STREET           HAMILTON   NY     13346-2009  
1224
  RICHMOND RANCH SC   220 RICHMOND RANCH RD   SPACE 2   TEXARKANA   TX    
75503-3838  
1226
  BABY SUPERSTORE PLAZA   7554 W COMMERCIAL BLVD       LAUDERHILL   FL    
33319-2132  
1227
  3826 GENERAL DEGAULLE           NEW ORLEANS   LA     70114-8208  
1228
  KMART SHOPPING CENTER   8229 N FLORIDA AVE       TAMPA   FL     33604-3003  
1230
  WEST TOWN CORNERS   280 S SR 434   SUITE 1043   ALTAMONTE SPRINGS   FL    
32714-3859  
1231
  THE PLAZA AT CEDAR HILL   352 NORTH HIGHWAY 67   SUITE 352 A   CEDAR HILL   TX
    75106-0000  
1233
  NORTH PARK PLAZA   5852 EASTEX FREEWAY       BEAUMONT   TX     77708-4824  
1234
  SHOPS AT AUBURNDALE   2052 HWY 92 WEST       AUBURNDALE   FL     33823-0000  
1235
  PLAZA AT POST FALLS   710 CECIL RD     104  POST FALLS   ID     83854-0000  
1236
  CROSSROADS PLAZA SC   50 ROUTE 17K   SUITE 119   NEWBURGH   NY     12550-0000
 
1237
  KMART SHOPPING CENTER   3062 STATE ROUTE 35   SPACE 19   HAZLET   NJ    
07730-1505  
1241
  INDIAN RIVER SHOPPING CENTER   3661 SANGANI BLVD   A-F   DIBERVILLE   MS    
39540-8779  
1242
  UNIVERSITY MALL   1122 N UNIVERSITY DR # 0       NACOGDOCHES   TX    
75961-4264  
1243
  EAST GATE SHOPPING CENTER   2329 E HILLSBOROUGH AVE       TAMPA   FL    
33610-4404  
1244
  SEMINOLE MARKETPLACE   1389 WP BALL BLVD       SANFORD   FL     32771-7205  
1245
  CORAL RIDGE MALL   3200 N FEDERAL HWY   SPACE 152   FORT LAUDERDALE   FL    
33306-1062  
1246
  9256 PARKWAY EAST   SUITE A   SUITE B   BIRMINGHAM   AL     35206-1509  
1247
  FT MYERS SHOPPING CENTER   4155 PALM BEACH BLVD       FORT MYERS   FL    
33916-3410  
1249
  LAUDERHILL MALL   1429 N W 40TH AVENUE       FORT LAUDERDALE   FL    
33313-5805  
1250
  WESTSIDE SOUTH SC   62-B WEST BANKS EXPRESSWAY       GRETNA   LA    
70053-3654  
1251
  PINETREE VILLAGE   2243 HIGHWAY 15 N       LAUREL   MS     39440-1834  
1253
  YAZOOVILLE SHPG CNTR   1216 JERRY CLOWER BLVD       YAZOO CITY   MS    
39194-3077  
1256
  PATRIOT VILLAGE   1256 E BRANDON BLVD   SUITE H   BRANDON   FL     33511-5529
 
1259
  COLONIAL MALL   1801 BELTLINE ROAD SOUTHWEST   SPACE C5   DECATUR   AL    
35601-0000  
1262
  PARK CENTRAL CROSSING   8555 MEMORIAL BLVD   SP 400   PORT ARTHUR   TX    
77640-0000  
1265
  TOWN AND COUNTRY SC   205 HWY 19 SOUTH       PALATKA   FL     32177-3937  
1266
  BISCAYNE SHOPPING PLAZA   8040 NE 5TH AVE       MIAMI   FL     33138-4510  

26



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1267
  681 E OAKLAND PARK BLVD           FORT LAUDERDALE   FL     33334-2745  
1268
  18299 NW 27TH AVE           CAROL CITY   FL     33056-3510  
1269
  NORTHSIDE SC   7900 NW 27TH AVE       MIAMI   FL     33147-4902  
1270
  QUINCY COMMONS   1954 PAT THOMAS PKWY       QUINCY   FL     32351-0000  
1271
  3980 S MILITARY TRL           LAKE WORTH   FL     33463-3434  
1273
  700 E MERRITT ISLAND CSWY       SPACE 7   MERRITT ISLAND   FL     32952-3553  
1275
  KMART SC   9170 MANSFIELD RD       SHREVEPORT   LA     71118-3123  
1277
  ELMWOOD VILLAGE   1200 S CLEARVIEW PKY   SUITE 1314   NEW ORLEANS   LA    
70123-2300  
1280
  820 1ST ST           BRADENTON   FL     34208-2556  
1281
  EAST SIDE PLAZA   949 A GRAND CAILLOU RD   SUITE 3   HOUMA   LA     70363-5705
 
1283
  BIG LAKE SHOPPING CENTER   946 S MAIN       BELLE GLADE   FL     33430-4226  
1284
  RIVERFRONT PLAZA   2657 N ELSTON       CHICAGO   IL     60647-2018  
1285
  UNIVERSITY MALL   1701 MCFARLAND BLVD E   SUITE 106   TUSCALOOSA   AL    
35404-5827  
1288
  HIGHLAND SQUARE   1130 DUNN AVE       JACKSONVILLE   FL     32218-4832  
1289
  CENTRAL PLAZA S/C   3251 CENTRAL AVE       SAINT PETERSBURG   FL    
33713-8520  
1291
  ORANGE PARK MALL   1910 WELLS RD   SPACE E-15   ORANGE PARK   FL    
32073-6771  
1296
  33497 S DIXIE HWY           FLORIDA CITY   FL     33034-0000  
1297
  MALL OF AMERICAS   7833 W FLAGLER ST   SUITE 51   MIAMI   FL     33144-2303  
1299
  NORTH PARK MALL   1200 E COUNTY LINE RD   SUITE 140 SPACE E8   RIDGELAND   MS
    39157-0000  
1300
  BROADWAY SHPG CNTR   231 W 81ST AVE       MERRILLVILLE   IN     46410-5452  
1302
  WEST CENTURY SC   5029 W MAIN ST       KALAMAZOO   MI     49009-1004  
1303
  MAGIC CITY SHPG CNTR   189 WOOSTER RD N       BARBERTON   OH     44203-2558  
1304
  MONDAWMIN MALL   2301 LIBERTY HEIGHTS AVE       BALTIMORE   MD     21215-8019
 
1306
  HARRISBURG-WAYSIDE SC   6828 HARRISBURG BLVD       HOUSTON   TX     77011-4626
 
1307
  ST JOHN’S PLAZA   3233 GARDEN ST       TITUSVILLE   FL     32796-3004  
1308
  WHITE LANE PLAZA   2200 WHITE LANE       BAKERSFIELD   CA     93304-4678  
1309
  UNIVERSITY MALL   1237 E MAIN ST   SUITE A 37   CARBONDALE   IL     62901-3114
 
1311
  EVERETT MALL   1402 SE EVERETT MALL WAY   SPACE 154   EVERETT   WA    
98208-2857  
1312
  TARGET CENTER   1050-G FORDING ISLAND RD       BLUFFTON   SC     29910-0000  
1313
  141 E FLAGLER ST           MIAMI   FL     33131-1101  
1316
  489 HIALEAH DR # 1           HIALEAH   FL     33010-5320  
1317
  HALLWOOD PLAZA   4913 CLIO RD       FLINT   MI     48504-1886  
1318
  TWIN PEAKS MALL   1250 S HOVER RD   BLDG 1 SUITE 103   LONGMONT   CO    
80501-7939  
1321
  TOWNE MALL   1704 N DIXIE HWY   SPACE A-4   ELIZABETHTOWN   KY     42701-9449
 
1323
  UNIVERSITY MALL   575 E UNIVERSITY MALL   SUITE J170   OREM   UT    
84097-8225  
1324
  4600 SUMMER AVE           MEMPHIS   TN     38122-4136  

27



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1325
  806 H ST NE           WASHINGTON   DC     20002-3629  
1328
  CAMDEN CENTER   2778 MOUNT EPHRAIM AVE       CAMDEN   NJ     08104-3212  
1329
  SANTA FE PLACE   4250 CERRILLOS RD SPACE 144   PO BOX 29601   SANTA FE   NM  
  87592-4697  
1330
  DUMAS CENTER   2025 S DUMAS AVE   SUITE 100   DUMAS   TX     79029-6101  
1331
  LINWOOD S/C   3118 PROSPECT AVE       KANSAS CITY   MO     64128-1559  
1332
  FT HENRY MALL   2101 FORT HENRY DR   SPACE 55   KINGSPORT   TN     37664-3659
 
1333
  FAIRGROUNDS SQUARE   3050 N 5TH ST   SPACE 66   READING   PA     19605-2473  
1334
  SOUTHERN SC   7525 TIDEWATER DR   SPACE 11   NORFOLK   VA     23505-3700  
1338
  CERMAK COURT   2537 W CERMAK RD       CHICAGO   IL     60608-3719  
1339
  RIVERSIDE SQUARE   3145 S ASHLAND AVE   SPACE 121   CHICAGO   IL    
60608-6248  
1342
  SUNNYMEADE VILLAGE   24525 ALESSANDRO BLVD   SPACE A   MORENO VALLEY   CA    
92553-3917  
1344
  GREENBRIER MALL   1401 GREENBRIER PKY   SPACE 2000   CHESAPEAKE   VA    
23320-2830  
1345
  OLD RANCH TOWN CENTER   12410 SEAL BEACH BLVD   STE A   SEAL BEACH   CA    
90740-2788  
1346
  GREENWOOD MALL   2625 SCOTTVILLE RD   SPACE 518   BOWLING GREEN   KY    
42104-4477  
1347
  642 RACE ST           CINCINNATI   OH     45202-2323  
1348
  HILLTOP CENTER   1611 HILLTOP DR STE A       REDDING   CA     96002-0254  
1349
  EUCLID-SUPERIOR CENTER   13519 EUCLID AVE       CLEVELAND   OH     44112-4205
 
1360
  CITRUS VILLAGE   2310 CALIFORNIA AVE   SUITE 102   CORONA   CA     92881-6622
 
1361
  ALTON SQUARE   106 ALTON SQ   SPACE 106   ALTON   IL     62002-5917  
1362
  87TH AND COTTAGE GROVE   8552 S COTTAGE GROVE       CHICAGO   IL    
60619-0000  
1363
  4225 S LOOP 289           LUBBOCK   TX     79423-1100  
1364
  3122 LAMAR AVE           MEMPHIS   TN     38114-6406  
1366
  LANCE S/C   435 S SR 7   BAY 1/2/2/4   HOLLYWOOD   FL     33023-6747  
1367
  CATALINA PLAZA   3658 W 3RD ST       LOS ANGELES   CA     90020-2043  
1368
  GRAND PLAZA   3300 E I-40 HWY   SPACE C   AMARILLO   TX     79103-4831  
1369
  1417 MERRITT BLVD           BALTIMORE   MD     21222-2111  
1372
  WAL MART CENTER   8162 TALBERT AVE UNIT 104       HUNTINGTON BEACH   CA    
92648-2987  
1373
  MIRA MESA SC WEST   8155 MIRA MESA BLVD   SUITE 9   SAN DIEGO   CA    
92126-2635  
1374
  FRY’S PLAZA   3944 E GRANT RD       TUCSON   AZ     85712-2559  
1376
  CROSSROADS SHOPPING CENTER   2441 CLARIBEL RD   SUITE A   RIVERBANK   CA    
95367-0000  
1377
  CROSSROADS TOWNE CENTER   3855 S GILBERT RD   SUITE 102   GILBERT   AZ    
85297-0000  
1378
  19100 LIVERNOIS AVE           DETROIT   MI     48221-1716  
1379
  KEMAH CENTER   153 FM 518 SUITE A       KEMAH   TX     77565-0000  
1380
  QUARTERMASTER PLAZA SC   2240 OREGON AVE H3       PHILADELPHIA   PA    
19145-4121  
1382
  PECANLAND MALL   4700 MILLHAVEN RD   SUITE 1412   MONROE   LA     71203-7032  
1383
  BERKSHIRE MALL   1665 STATE HILL ROAD   SPACE B-4   READING   PA    
19610-1900  

28



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1384
  BERLIN CIRCLE PLAZA   116 WALKER AVE   SPACE 14   WEST BERLIN   NJ    
08091-1424  
1385
  VINEYARD PLAZA   3964 VINEYARD DR       DUNKIRK   NY     14048-3522  
1386
  9301 CULLEN BLVD           HOUSTON   TX     77051-3318  
1388
  FOUNTAIN SQUARE   350 E BELL ROAD 14.15   SUITE 14   PHOENIX   AZ    
85022-6311  
1389
  THE ESPLANADE   1401 W ESPLANADE AVE   SPACE L-2   KENNER   LA     70065-2845
 
1391
  EL DORADO MARKETPLACE   102 W EL DORADO BLVD   STE A   FRIENDSWOOD   TX    
77546-6500  
1392
  VILLAGE AT NARANJA LAKES   27381 S DIXIE HWY       HOMESTEAD   FL    
33032-8210  
1393
  NORTHSIDE MARKETPLACE   2277 GALLATIN PIKE N       MADISON   TN     37115-2018
 
1394
  TEMPLE MALL   3111 S 31ST ST   SPACE 3113   TEMPLE   TX     76502-1956  
1396
  MALL DEL NORTE   5300 SAN DARIO AVE   SUITE 206   LAREDO   TX     78041-3002  
1397
  SOONER FASHION MALL   3303 W MAIN ST # 3307   SPACE 3219   NORMAN   OK    
73072-4806  
1399
  SHERWOOD SHOPPING PLAZA   7126 EASTERN AVE       BELL GARDENS   CA    
90201-3906  
1400
  GALLERIA AT SOUTH BAY   1815 HAWTHORNE BLVD   SPACE #198   REDONDO BEACH   CA
    90278-3424  
1406
  SUMMITWOOD CROSSING   1734 NW CHIPMAN RD   SPACE S   LEES SUMMIT   MO    
64081-2447  
1409
  SEMINOLE CENTER   3715 S ORLANDO DR   SUITE 100   SANFORD   FL     32773-6189
 
1412
  THE BOUQUET CENTER   26574 BOUQUET CANYON RD       SAUGUS   CA     91350-2353
 
1413
  GERMANTOWN PKWY   465 N GERMANTOWN PARKWAY   SUITE 112   CORDOVA   TN    
38018-6209  
1415
  GATEWAY MALL   5156 NORWOOD AVE   SUITE 1A   JACKSONVILLE   FL     32208-5003
 
1417
  7900 S COTTAGE GROVE AVE           CHICAGO   IL     60619-3911  
1419
  ROGUE VALLEY MALL   1600 N RIVERSIDE AVE   SPACE 2095   MEDFORD   OR    
97501-4661  
1422
  WYNNEWOOD VILLAGE   255 WYNNEWOOD VILLAGE       DALLAS   TX     75224-1826  
1423
  SELMA SC   2837 WHITSON ST       SELMA   CA     93662-2623  
1424
  SANTA FE CROSSROADS S/C   1450 N SANTA FE AVE   SPACE A   VISTA   CA    
92083-3203  
1426
  SUNLAND PARK MALL   750 SUNLAND PARK DR   SPACE G4   EL PASO   TX    
79912-6709  
1427
  MUSIC CITY MALL   4101 E 42ND ST   SPACE L60 BOX 101   ODESSA   TX    
79762-7239  
1429
  ALAMEDA TOWN CENTER   2202 J SOUTH SHORE CENTER       ALAMEDA   CA    
94501-5746  
1433
  CYPRESS FASHION PLAZA   6868 KATELLA AVE       CYPRESS   CA     90630-5108  
1435
  CRENSHAW/IMPERIAL SC   11312 CRENSHAW BLVD       INGLEWOOD   CA     90303-2807
 
1437
  SOUTHLAND S/C   931 W STATE ROAD 84       FORT LAUDERDALE   FL     33315-2431
 
1439
  PLAZA VIEJO SHOPPING CENTER   7470 PADRE ISLAND BLVD   SUITE 180   BROWNSVILLE
  TX     78526-0000  
1440
  ALEMEDE AMERICAS CENTER   9417 ALEMEDA AVE   SPACE E   EL PASO   TX    
79907-5601  
1443
  WHARTON SQUARE   2001 WHARTON ST       PITTSBURGH   PA     15203-1915  
1444
  EAST TABLELAND   1221 S GILBERT RD   SPACE 35   MESA   AZ     85204-6078  
1446
  LINDELL MARKET PLACE   4159 LINDELL BLVD       SAINT LOUIS   MO     63108-2913
 
1447
  PARAMOUNT TOWN CENTER   16289 PARAMOUNT BLVD   SUITE 5   PARAMOUNT   CA    
90723-5462  
1448
  MICHAELS AURORA PLAZA   15221 E MISSISSIPPI AVE   SPACE 2528   AURORA   CO    
80012-3747  

29



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1449
  ESCONDIDO PROMENADE   1230 AUTO PARKWAY   SUITE C   ESCONDIDO   CA    
92025-2226  
1460
  1414 ATLANTIC AVE   SUITE B       ATLANTIC CITY   NJ     08401-8006  
1462
  3450 W 26TH ST   #50       CHICAGO   IL     60623-3906  
1463
  GREENBRIAR MALL   2841 GREENBRIAR PKY SW   SPACE N220   ATLANTA   GA    
30331-2620  
1465
  JANAF SHOPPING CENTER   5900 E VIRGINIA BEACH BLVD UNIT 62       NORFOLK   VA
    23502-2459  
1468
  1822 W OLIVE AVE           MERCED   CA     95348-1202  
1471
  WESTGATE MALL   1600 SARATOGA AVE   SPACE 45   SAN JOSE   CA     95129-5101  
1472
  FOX VALLEY CENTER   1164 FOX VALLEY CENTER   SPACE H1D   AURORA   IL    
60504-4107  
1474
  1001 WEST MITCHELL ST           MILWAUKEE   WI     53204-3308  
1476
  11211 SE 82ND AVE           PORTLAND   OR     97266-7635  
1477
  ALMEDA CROSSING SHOPPING CENTER   10013 ALMEDA GENOA RD STE G       HOUSTON  
TX     77075-0000  
1480
  PREMIER PLAZA   3127 N SAN FERNANDO RD   UNIT N   LOS ANGELES   CA    
90065-1412  
1485
  5670 W 3500 S           WEST VALLEY CITY   UT     84128-2602  
1487
  718 CANAL ST # 720           NEW ORLEANS   LA     70130-2310  
1488
  MCMINNVILLE PLAZA   2280 N HIGHWAY 99W   SUITE B   MCMINNVILLE   OR    
97128-9219  
1489
  TIMES SQUARE   3656 W SHAW AVE       FRESNO   CA     93711-3231  
1490
  MANOR PLAZA   1007 NW 9TH AVE       FORT LAUDERDALE   FL     33311-6220  
1494
  JORDAN LANDING   7083 S PLAZA CENTER DRIVE       WEST JORDAN   UT    
84084-0000  
1499
  GULF VIEW SQUARE   9409 US HIGHWAY 19   SPACE 369   PORT RICHEY   FL    
34668-4625  
1503
  7715 SW NYBERG RD           TUALATIN   OR     97062-9460  
1506
  DONLON PLAZA   4050 E MAIN STREET   B2   VENTURA   CA     93001-0000  
1507
  SOUTH VALLEY SC   7716 RICHMOND HWY   SPACE 9   ALEXANDRIA   VA     22306-2843
 
1508
  COUNTRY CLUB PLAZA   4167 W 167TH ST   SUITE D4   COUNTRY CLUB HILLS   IL    
60478-0000  
1509
  BRENTWOOD S/C   1717 W SAN CARLOS ST       SAN JOSE   CA     95128-5205  
1510
  ATLANTIC PLAZA   410 ATLANTIC AVE       PITTSBURG   CA     94565-5240  
1512
  MONTCLAIR PLAZA   2168 E MONTCLAIR PLAZA LN       MONTCLAIR   CA    
91763-1535  
1514
  WETHERSFIELD SHOPPING CENTER   1063 SILAS DEANE HIGHWAY       WETHERSFIELD  
CT     06109-4229  
1515
  3730 FEDERAL BLVD           DENVER   CO     80211-2806  
1516
  LONG BEACH TOWNE CENTER   7370 CARSON BLVD   SPACE B   LONG BEACH   CA    
90808-2360  
1518
  NITTANY MALL   2901 E COLLEGE AVE   SUITE 11   STATE COLLEGE   PA    
16801-7517  
1519
  SCHUYLKILL MALL   432 SCHUYLKILL MALL       FRACKVILLE   PA     17931-2519  
1520
  SOUTH PLAINS MALL   6002 SLIDE RD # 216   P O BOX 68216   LUBBOCK   TX    
79414-8216  
1521
  LYCOMING MALL   300 LYCOMING MALL CIRCLE   SUITE 2057   MUNCY   PA    
17756-8079  
1522
  6170 VAN BUREN BLVD           RIVERSIDE   CA     92503-0000  
1524
  BEST MARSHALLS PLAZA   721 W 2ND ST STE A       SAN BERNARDINO   CA    
92410-3261  
1525
  CHERRYDALE POINT SC   1508 POINTSET HWY   SUITE A2   GREENVILLE   SC    
29609-2929  

30



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1527
  COLONADE AT STATE COLLEGE   331 COLONNADE BLVD   SHOPS B   STATE COLLEGE   PA
    16803-2308  
1530
  8824 RAINIER AVE S           SEATTLE   WA     98118-4929  
1533
  4350 UNIVERSITY AVE   SUITE 101       SAN DIEGO   CA     92105-1625  
1535
  WILLOW CREEK CENTER   2301 WILLOW RD       GLENVIEW   IL     60025-0000  
1539
  SOUTHLAND MALL   20505 S DIXIE HWY   SPACE 1767   MIAMI   FL     33189-1229  
1541
  PICO RIVERA PLAZA   8680 WHITTIER BLVD       PICO RIVERA   CA     90660-2444  
1542
  WESTVIEW MALL   5814 BALTIMORE NATIONAL PIKE   SPACE A-7   BALTIMORE   MD    
21228-1335  
1543
  THE DISTRICT   11511 PARKWAY PLAZA DR   SUITE 100   SOUTH JORDAN   UT    
84095-0000  
1544
  SCOTTS VALLEY S/C   266A MOUNT HERMON RD       SCOTTS VALLEY   CA    
95066-4024  
1548
  SEARS SC   4618 FOREST HILL BLVD       WEST PALM BEACH   FL     33415-5724  
1549
  PRIME OUTLETS OF GROVE CITY   1911 LEESBURG GROVE CITY RD   SPACE 225   GROVE
CITY   PA     16127-0000  
1550
  MAYFAIR MALL   2500 N MAYFAIR RD       WAUWATOSA   WI     53226-0000  
1551
  THE LAKES MALL   5600 HARVEY   STE 1004   MUSKEGON   MI     49444-0000  
1553
  FASHION FAIRE PLACE   15100 HESPERIAN BLVD   SUITE 304 306   SAN LEANDRO   CA
    94578-3600  
1554
  YORK MARKETPLACE   2539 E MARKET ST       YORK   PA     17402-2403  
1555
  ASPEN HILL SHOPPING CENTER   13653 CONNECTICUT AVE       ASPEN HILL   MD    
20906-2914  
1556
  UNIVERSITY MALL   155 DORSET STREET       SOUTH BURLINGTON   VT     05403-6346
 
1558
  4815 LONE TREE WAY   SPACE A       ANTIOCH   CA     94531-8553  
1559
  WESTGATE MARKETPLACE   5924 SW 3RD ST   SPACE A   OKLAHOMA CITY   OK    
73128-0000  
1561
  MALL OF THE BLUFFS   1751 MADISON AVE   SPACE 114   COUNCIL BLUFFS   IA    
51503-5265  
1562
  MARKET PLACE WEST SHOPPING CENTER   3009 W 11TH AVE       EUGENE   OR    
97402-3101  
1563
  MALL AT MANASSAS   8300 SUDLEY RD       MANASSAS   VA     20109-3458  
1565
  VICTORY CROSSING   4010 VICTORY BLVD   SUNIT C   PORTSMOUTH   VA    
23701-2820  
1568
  BROOKDALE CENTER   1341 BROOKDALE CENTER SPACE 4   SPACE A-4   BROOKLYN CENTER
  MN     55430-2809  
1569
  PLAZA S/C   346 HOWE       CUYAHOGA FALLS   OH     44221-4918  
1570
  MAYFAIR SHOPPING CENTER   6434 SACKETT ST   SPACE A-15   PHILADELPHIA   PA    
19149-3140  
1574
  SUFFOLK SHOPPING CENTER   1407 N MAIN ST       SUFFOLK   VA     23434-4352  
1576
  EASTPOINT MALL   7826 EASTPOINT MALL       BALTIMORE   MD     21224-2119  
1577
  VALUE CITY SC   5245 RIDGE AVE       CINCINNATI   OH     45213-2509  
1580
  OAKWOOD MALL   4800 GOLF RD   SPACE 80   EAU CLAIRE   WI     54701-9024  
1583
  6661 SW 8TH ST           MIAMI   FL     33144-4817  
1584
  LAKE JUNE PLAZA   10325 LAKE JUNE RD       DALLAS   TX     75217-5312  
1592
  INGRAM HILLS   6080 INGRAM RD       SAN ANTONIO   TX     78238-4402  
1594
  DEKALB MARKET SQUARE   2350 SYCAMORE RD   SUITE K   DEKALB   IL     60115-2000
 
1595
  187 BROADWAY           NEW YORK   NY     10007-3101  
1598
  4325 VETERANS MEMORIAL BLVD           METAIRIE   LA     70006-5404  

31



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1599
  COUNTY FAIR MALL   1264 E GIBSON RD   SPACE C-311   WOODLAND   CA    
95776-6316  
1602
  2598 CANDLER RD           DECATUR   GA     30034-1401  
1603
  LAS AMERICAS PLAZA V   11865 SW 26TH ST   SUITE G1   MIAMI   FL     33175-2471
 
1604
  THE COLONY SQUARE   5001 MAIN ST   SPACE 101   THE COLONY   TX     75056-2266
 
1605
  GRAND PLAZA   10223 GRAND AVE       FRANKLIN PARK   IL     60131-3138  
1606
  RIVERS EDGE CENTRE   560 JACKSON BLVD       ERWIN   NC     28339-0000  
1607
  7015 S 1300 E           MIDVALE   UT     84047-1860  
1609
  PARK LEE CENTER   1615 W CAMELBACK RD   SPACE M101   PHOENIX   AZ    
85015-3526  
1610
  MAGIC VALLEY MALL   1485 POLELINE RD E   SPACE 163   TWIN FALLS   ID    
83301-3588  
1612
  CANYON SPRINGS SC   2851 CANYON SPRINGS PARKWAY   SUITE E   RIVERSIDE   CA    
92507-0934  
1616
  1253 S SR 7           PLANTATION   FL     33317-5805  
1617
  UNIVERSITY PLAZA   3500 MAIN ST   SP 370   AMHERST   NY     14226-3120  
1624
  CIRCLE PLAZA   6716 BLACK HORSE PIKE       EGG HARBOR TOWNSHIP   NJ    
08234-3910  
1625
  VILLAGE SHOPES OF GAINSVILLE   891 DAWSONVILLE HIGHWAY 190   SPACE 43  
GAINESVILLE   GA     30501-2637  
1626
  WAL MART SC   504 BYPASS 72NW   SUITE B   GREENWOOD   SC     29649-1300  
1628
  LOUIS JOLIET MALL   3340 MALL LOOP DR   SPACE 1418A   JOLIET   IL    
60435-1057  
1630
  6378 VAN NUYS BLVD           VAN NUYS   CA     91401-2601  
1631
  WHEATLAND PLAZA   3215 KIRNWOOD DR   SUITE 101   DALLAS   TX     75237-0000  
1633
  WILLOWBROOK CENTER   11850 WILMINGTON AVE       LOS ANGELES   CA    
90059-3016  
1634
  BUCKINGHAM PLAZA   1501 A W BUCKINGHAM PLAZA       GARLAND   TX     75042-4204
 
1635
  TYRONE SQUARE   2361 TYRONE WAY   SPACE 768   SAINT PETERSBURG   FL    
33710-3970  
1637
  OAKLAWN PROMENADE   6356 W 95TH ST       OAK LAWN   IL     60453-2202  
1642
  1651 GORDON HIGHWAY           AUGUSTA   GA     30906-2220  
1643
  MIAMI INTERNATIONAL   1455 NW 107 AVE   SUITE 894   MIAMI   FL     33172-2723
 
1644
  THE PAVILION   16408 BEACH BLVD       WESTMINSTER   CA     92683-7835  
1645
  RED BIRD OAKS SC   4333 GANNON LN   SPACE 116   DALLAS   TX     75237-4224  
1646
  HAMMERLY PLAZA   10148 HAMMERLY BLVD       HOUSTON   TX     77080-5010  
1648
  TILLMANS CORNERS   5300 HALLS MILL RD   SUITE B   MOBILE   AL     36619-9613  
1649
  BAY PARK SQUARE   607 BAY PARK SQUARE   SPACE 607   GREEN BAY   WI    
54304-5202  
1650
  NEWPARK MALL   2215 NEWPARK MALL       NEWARK   CA     94560-5248  
1651
  THE FLORIDA MALL   8001 S ORANGE BLOOSOM TRAIL   SPACE 308 A   ORLANDO   FL  
  32809-7654  
1652
  LINCOLN PARK SC   1738 DIX HWY       LINCOLN PARK   MI     48146-1413  
1656
  HARBOR VIEW STATION   6255 COLLEGE DR   SUITE B   SUFFOLK   VA     23435-3309
 
1657
  NORTHLAND CENTER   21500 NORTHWESTERN HWY   SPACE 9   SOUTHFIELD   MI    
48075-5018  
1659
  WESTWOOD PLAZA   1816 SAM RITTENBURG BLVD       CHARLESTON   SC     29407-4868
 
1665
  SHOPPINGTOWN MALL   3649 ERIE BLVD E   SPACE 83   DEWITT   NY     13214-2738  

32



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1667
  SKYWEST COMMONS SC   20483 HESPERIAN BLVD       HAYWARD   CA     94541-4729  
1669
  SAN TAN GATEWAY SC   1005 SOUTH ARIZONA AVE   SUITE 13   CHANDLER   AZ    
85248-1510  
1670
  WIRE GRASS COMMONS   900 COMMONS DRIVE #103       DOTHAN   AL     36303-2200  
1672
  MARYLAND CROSSING   4011 S MARYLAND PKY       LAS VEGAS   NV     89119-7548  
1673
  NELLIS CROSSING   1268 S NELLIS BLVD   SPACE E-131   LAS VEGAS   NV    
89104-5782  
1675
  VILLAGE SHOPPING CENTER   3020 N MAIN   SUITE 282   HOPE MILLS   NC    
28348-1731  
1680
  5719 APPALACHIAN HWY           BLUE RIDGE   GA     30513-4248  
1683
  GALLERY AT HARBORPLACE   200 E PRATT ST   SUITE 4100   BALTIMORE   MD    
21202-6155  
1684
  THE GALLERIA   1816 GALLERIA BLVD   SUITE A   CHARLOTTE   NC     28270-2409  
1685
  NORTHERN LIGHTS S/C   186 NORTHERN LIGHTS PLAZA       NORTH SYRACUSE   NY    
13212-4107  
1687
  BRISTOL PLACE   3398 S BRISTOL ST   SPACE A   SANTA ANA   CA     92704-8204  
1688
  STONY ISLAND PLAZA   1625 E 95TH ST       CHICAGO   IL     60617-4707  
1689
  SOUTHDALE S/C   10 MOUNTAIN RD       GLEN BURNIE   MD     21061-7974  
1690
  1593 NIAGARA FALLS BLVD   SUITE 350       AMHERST   NY     14228-2705  
1691
  RIVERTOWNE COMMONS   6153 OXON HILL RD   SPACE 28   OXON HILL   MD    
20745-3108  
1692
  LARWIN SQUARE   616 E FIRST STREET       TUSTIN   CA     92780-3418  
1694
  BALLSTON COMMON   4238 WILSON BLVD   SPACE 2180   ARLINGTON   VA    
22203-1823  
1695
  MERCHANTS SQUARE S/C   7119 HIGHWAY 85       RIVERDALE   GA     30274-2900  
1697
  ROSS PARK MALL   1000 ROSS PARK MALL DR       PITTSBURGH   PA     15237-3875  
1698
  1359 E MANNING AVE           REEDLEY   CA     93654-2352  
1699
  FAIRLANE MEADOWS SHOPPING CENTER   16201 FORD RD   SPACE 118   DEARBORN   MI  
  48126-2945  
1700
  CAROLINA PLACE MALL   11025 CAROLINA PLACE PARKWAY   SPACE C 30   PINEVILLE  
NC     28134-8843  
1701
  ALEXANDRIA MALL   3437 MASONIC DR   SUITE 1180   ALEXANDRIA   LA    
71301-3686  
1703
  THE DISTRICT AT HOWELL MILL   1801 HOWELL MILL ROAD NW STE 520       ATLANTA  
GA     30318-0914  
1706
  HICKORY POINT MALL   1275 HICKORY POINT MALL       FORSYTH   IL     62535-2071
 
1708
  314 E MARTINTOWN RD   SPACE 2       NORTH AUGUSTA   SC     29841-4261  
1709
  TOWNE WEST SQUARE   4600 W KELLOGG   SPACE LO6A   WICHITA   KS     67209-2568
 
1711
  THE EMPIRE   340 EMPIRE MALL       SIOUX FALLS   SD     57106-6507  
1712
  CORTANA MALL   9403 CORTANA PL       BATON ROUGE   LA     70815-8702  
1713
  LANGLEY PARK PLAZA   7943 NEW HAMPSHIRE AVE       HYATTSVILLE   MD    
20783-4609  
1715
  MAPLEWOOD MALL   3001 WHITE BEAR AVE N   SPACE 2009   MAPLEWOOD   MN    
55109-1215  
1717
  1120 G STREET NW           WASHINGTON   DC     20005-3801  
1718
  WAL MART PLAZA   1857 PLAZA DRIVE       OLEAN   NY     14760-1835  
1719
  FREDERICKTOWN MALL   1301 W PATRICK ST       FREDERICK   MD     21702-3889  
1720
  EFFINGHAM CROSSROADS   1302 AVENUE OF MID AMERICA   SPACE 74   EFFINGHAM   IL
    62401-4588  
1722
  SAWMILL SQUARE   910 SAWMILL RD       LAUREL   MS     39440-3961  

33



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1726
  5177 HWY 51 NORTH           SENATOBIA   MS     38668-1725  
1727
  NORTH LAUDERDALE MARKET CENTER   7260 W MCNAB RD       NORTH LAUDERDALE   FL  
  33068-5441  
1729
  4111 N VERMILION   SUITE 8       DANVILLE   IL     61834-4508  
1731
  SHORT PUMP VILLAGE   11412 W BROAD STREET       GLEN ALLEN   VA     23060-5821
 
1732
  FACTORY OUTLET SHOPPING CENTER   5267 W OAK RIDGE       ORLANDO   FL    
32819-9408  
1733
  PRINCE GEORGES PLAZA   3500 EAST-WEST HWY       HYATTSVILLE   MD    
20782-1916  
1734
  RICHLAND FASHION MALL   6001 W WACO DR   SUITE 215   WACO   TX     76710-6301
 
1735
  SUNRISE MALL   2370 N EXPRESSWAY   SUITE 1066   BROWNSVILLE   TX    
78526-1606  
1737
  LARGO PLAZA   10498 CAMPUS WAY SOUTH       UPPER MARLBORO   MD     20774-1387
 
1738
  1943 MELODY DRIVE           GREENFIELD   IN     46140-1199  
1740
  KIMBERLY PLAZA SC   17 KIMBERLY PLAZA   SPACE 2B   CRANBERRY   PA    
16319-0000  
1741
  CLEARVIEW MALL   101 CLEARVIEW CIRCLE   SPACE 215   BUTLER   PA     16001-1576
 
1742
  THUNDERBIRD MALL   1409 S 12TH ST       VIRGINIA   MN     55792-3337  
1743
  WALMART PLAZA   2108 S IRBY STREET       FLORENCE   SC     29505-3445  
1745
  NORTHWOODS MALL   4501 N WAR MEMORIAL DR   SPACE BU07   PEORIA   IL    
61613-1000  
1747
  VALLEY MALL   17301 VALLEY MALL RD       HAGERSTOWN   MD     21740-6966  
1748
  PIERRE BOSSIER MALL   2950 E TEXAS ST   SUITE 552   BOSSIER CITY   LA    
71111-3265  
1749
  MILLER HILL MALL   1600 MILLER TRUNK HWY       DULUTH   MN     55811-5640  
1754
  METRO NORTH S/C   400 NW BARRY RD       KANSAS CITY   MO     64155-2730  
1755
  TRI-STATE MALL   333 NAAMANS RD   SUITE 48   CLAYMONT   DE     19703-2805  
1756
  KILLEEN MALL   2100 S W S YOUNG DR   SPACE 1380   KILLEEN   TX     76543-5352
 
1757
  SPOTSYLVANIA MALL   840 SPOTSYLVANIA MALL       FREDERICKSBURG   VA    
22407-1123  
1759
  WEST MANCHESTER MALL   1800 LOUCKS RD   SUITE 244   YORK   PA     17408-0000  
1760
  COLLEGE MALL   2834 E 3RD ST   SPACE F12   BLOOMINGTON   IN     47401-5423  
1761
  GROVE PARK SHOPPING CENTER   1413 US HIGHWAY 98 S       LAKELAND   FL    
33801-6550  
1763
  LAFAYETTE SQUARE   3919 LAFAYETTE RD   SPACE 256   INDIANAPOLIS   IN    
46254-2531  
1764
  CHAMBERSBURG MALL   3055 BLACK GAP RD   SPACE 925   CHAMBERSBURG   PA    
17201-9734  
1766
  FOOD WORLD PLAZA SOUTH   600 SKYLAND BLVD E       TUSCALOOSA   AL    
35405-4037  
1767
  PADRE STAPLES MALL   5488 S PADRE ISLAND DR STE 1334   SPACE 1334   CORPUS
CHRISTI   TX     78411-4117  
1769
  GREENWOOD PARK MALL   1251 US 31 NORTH   BOX 84   GREENWOOD   IN    
46142-4526  
1772
  SOUTH PARK MALL   2310 SW MILITARY DR   SUITE 514   SAN ANTONIO   TX    
78224-1409  
1775
  VIEWMONT MALL   67 VIEWMONT MALL       SCRANTON   PA     18508-1360  
1776
  THE VILLAGE SHOPPING CENTER   3534 VILLAGE COURT       GARY   IN    
46408-1428  
1780
  BUTLER PLAZA   3556 SW ARCHER RD       GAINESVILLE   FL     32608-2438  
1781
  WALTERBORO SHOPPING CENTER   371 BELLS HWY   SPACE D   WALTERBORO   SC    
29488-2703  
1782
  MARKS SQUARE   4600 MOBILE HWY   SUITE 16   PENSACOLA   FL     32506-3529  

34



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
1783
  VALLEY VIEW PLAZA   3304 S WESTERN AVE   SPACE 12   MARION   IN     46953-0000
 
1787
  GATEWAY PLAZA   499 SUNRISE HWY W 21       PATCHOGUE   NY     11772-2200  
1788
  AURORA PLAZA S/C   673 PEORIA ST       AURORA   CO     80011-8228  
1790
  VILLAGE WEST SHOPPING CENTER   8555 W BELLEVIEW AVE   SUITE D26   LITTLETON  
CO     80123-7307  
1792
  24112 E ORCHARD RD   UNIT A       AURORA   CO     80016-5330  
1793
  PLAZA LA CIENEGA   1831 LACIENEGA D       LOS ANGELES   CA     90035-4603  
1795
  THE MARKETPLACE   834 E VALLEY BLVD       ALHAMBRA   CA     91801-5225  
1797
  PARK PLAZA   944 WESTERN AVE       SAN PEDRO   CA     90732-2427  
1798
  10222 N 43RD AVE           GLENDALE   AZ     85302-2037  
1799
  TALAVI TOWN CENTER   5805 W BELL RD   SPACE 9-1   GLENDALE   AZ     85308-3879
 
1802
  HOLIDAY VILLAGE S/C   1200 10TH AVE S       GREAT FALLS   MT     59405-4424  
1803
  FRONTIER MALL   1400 DELL RANGE BLVD       CHEYENNE   WY     82009-4801  
1804
  1749 MAIN ST SUITE A           BILLINGS   MT     59105-4035  
1805
  BUTTE PLAZA   3100 HARRISON AVE       BUTTE   MT     59701-3652  
1806
  SOUTHGATE MALL   2901 BROOKS ST       MISSOULA   MT     59801-7763  
1810
  FOOTHILLS FASHION MALL   215 E FOOTHILLS PKY STE 125       FORT COLLINS   CO  
  80525-2624  
1811
  TOWN CENTER AT AURORA   14200 E ALAMEDA AVE   SUITE 116   AURORA   CO    
80012-2511  
1812
  GREELEY MALL   1952 GREELEY MALL       GREELEY   CO     80631-8522  
1813
  GLENDALE GALLERIA   2236 GLENDALE GALLERIA       GLENDALE   CA     91210-2201
 
1815
  SANTA ROSA PLAZA   1031 SANTA ROSA PLAZA       SANTA ROSA   CA     95401-6340
 
1816
  VINTAGE FAIRE MALL   3401 DALE RD   SPACE 255   MODESTO   CA     95356-0505  
1817
  SOUTH GATE CENTER   447A BLOSSOM HILL ROAD       SAN JOSE   CA     95123-1609
 
1819
  VALLEY PLAZA   2701 MING AVE   SUITE C80   BAKERSFIELD   CA     93304-4440  
1821
  CAPITAL MALL   625 BLACK LAKE BLVD   SUITE 126   OLYMPIA   WA     98502-8603  
1824
  SEATAC MALL   1812 S SEATAC MALL       FEDERAL WAY   WA     98003-6038  
1826
  BREA MALL   2067A BREA MALL       BREA   CA     92821-5756  
1828
  CHULA VISTA CENTER   555 BROADWAY   SPACE 132   CHULA VISTA   CA    
91910-5339  
1830
  NEWGATE MALL   1216 NEWGATE MALL       OGDEN   UT     84405-1707  
1831
  BUENA PARK MALL   8370 ON THE MALL   SUITE F   BUENA PARK   CA     90620-3243
 
1832
  BOWIE TOWN CENTER   15608 EMERALD WAY   SPACE A09   BOWIE   MD     20716-0000
 
1833
  SUNRISE MALL   5951 SUNRISE MALL       CITRUS HEIGHTS   CA     95610-6901  
1834
  MANCHESTER CENTER   3302 N BLACKSTONE AVE   SPACE 180   FRESNO   CA    
93726-5389  
1837
  3421 CENTURY BLVD           INGLEWOOD   CA     90303-1218  
1838
  WESTMINSTER MALL   1053 WESTMINSTER MALL       WESTMINSTER   CA     92683-4954
 
1839
  OAK SUMMIT   374 EAST HANES MILL RD   SUITE 22   WINSTON SALEM   NC    
27105-0000  
1841
  DEL AMO FASHION CENTER   21880 HAWTHORNE BLVD   SPACE 380   TORRANCE   CA    
90503-7022  

35



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
1842
  SOUTHPORT COMMONS   4850 E SOUTHPORT RD   SPACE C   INDIANAPOLIS   IN  
46237-3318
1843
  THE VINEYARD SC   1205 N FM 1604 WEST   SUITE 101   SAN ANTONIO   TX  
78258-0000
1846
  INTERNATIONAL GATEWAY OF THE AMERICAS   4265 CAMINO DE LA PLAZA   SP 192   SAN
YSIDRO   CA   92173-3026
1848
  SAUL KLEINFELD SC   1801 ZARAGOSA   SPACE A   EL PASO   TX   79936-0000
1852
  PRIEN LAKE MALL   680 W PRIEN LAKE RD   SPACE A01   LAKE CHARLES   LA  
70601-8457
1855
  SPECTRUM TOWNE CENTER   3935 GRAND AVE   SPACE A   CHINO   CA   91710-0000
1856
  TARGET SC   1555 MARKET PLACE BLVD       CUMMING   GA   30041-7935
1857
  CHANDLER FASHION CENTER   3111 WEST CHANDLER BLVD   SUITE 2008   CHANDLER   AZ
  85226-5082
1859
  WOODLAND MALL   3135 28TH ST SE   SPACE D101   GRAND RAPIDS   MI   49512-0000
1860
  1402 164TH ST SW   SUITE 305 306       LYNNWOOD   WA   98037-8515
1867
  PROGRESS PLAZA   1501 N BROAD ST   SPACE A7   PHILADELPHIA   PA   19122-3319
1870
  SILVER CREEK PLAZA   1763 E CAPITOL EXPY       SAN JOSE   CA   95121-1561
1871
  MANHATTAN TOWN CENTER   100 MANHATTAN TOWN CTR   SPACE 465   MANHATTAN   KS  
66502-6001
1872
  QUAIL SPRINGS MALL   2501 W MEMORIAL RD   SPACE 205   OKLAHOMA CITY   OK  
73134-8039
1873
  TULSA PROMENADE MALL   4107 S YALE AVE       TULSA   OK   74135-6022
1874
  HAWTHORNE WORKS SHOPPING CENTER   2201 S CICERO AVE       CICERO   IL  
60804-2410
1875
  WALNUT SQUARE MALL   2150 E WALNUT AVE   SPACE 40   DALTON   GA   30721-4534
1876
  RALEYS TOWNE CENTER   20 RALEYS TOWNE CTR       ROHNERT PARK   CA   94928-2439
1877
  NEPTUNE CITY SHOPPING CENTER   116 3RD AVE       NEPTUNE CITY   NJ  
07753-6400
1878
  HOLLYWOOD PLAZA   1100 N VERMONT AVE   SUITE 16   LOS ANGELES   CA  
90029-1765
1880
  TACOMA CENTRAL SC   3304 S 23RD ST   SUITE 1   TACOMA   WA   98405-1699
1881
  KOHLS SSHOPPING CENTER   5015 MT ZION PARKWAY       STOCKBRIDGE   GA  
30281-0000
1883
  VALLEY WEST MALL   1551 VALLEY WEST DR   SPACE 156   WEST DES MOINES   IA  
50266-1112
1884
  WHEATON PLAZA   11160 VEIRS MILL RD   SPACE P 104   WHEATON   MD   20902-2538
1885
  MIAMI VALLEY CENTRE   987 E ASH ST SPACE D-4       PIQUA   OH   45356-4133
1886
  RED BANKS COMMONS SC   222 S RED BANK RD   SUITE H   EVANSVILLE   IN  
47712-4736
1888
  154 TOWNCENTER RD           MATTESON   IL   60443-2245
1890
  3792 CLEVELAND AVE           FORT MYERS   FL   33901-7909
1893
  HAMDEN PLAZA   2100 DIXWELL AVENUE   SPACE 222   HAMDEN   CT   06514-0000
1895
  BEACON CENTER   6700 7 RICHMOND HIGHWAY       ALEXANDRIA   VA   22306-0000
1897
  AVON COMMONS   35880 DETROIT RD       AVON   OH   44011-0000
1898
  HAMILTON MARKET   406 MARKETPLACE BLVD       HAMILTON   NJ   08691-0000
1907
  2826 N BROADWAY           PITTSBURG   KS   66762-6563
1936
  3453 VALLEY PLAZA PARKWAY   SPACE E       FORT WRIGHT   KY   41011-0000
1941
  MERIDIAN VILLAGE   16420 STATE RT 161   SUITE 104   PUYALLUP   WA   98375-0000
2000
  SOUTH LAKEVIEW PLAZA S/C   4404 LEMAY FERRY RD       SAINT LOUIS   MO  
63129-1758

36



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2001
  2029 W 7TH AVE           CORSICANA   TX   75110-4959
2003
  CAMP CREEK MARKETPLACE   3662 MARKET PLACE BLVD   STE 720   EAST POINT   GA  
30344-2027
2004
  1813 N 1ST ST           JACKSONVILLE   AR   72076-2858
2007
  SOUTHERN HILLS MALL   4400 SARGEANT RD   SPACE 350   SIOUX CITY   IA  
51106-0000
2009
  TARGET SC   2610 S CHERRY LN       FORT WORTH   TX   76116-3920
2010
  2121 S BRAHMA           KINGSVILLE   TX   78363-7106
2011
  MILLINGTON SHPG CNTR   8043 US HIGHWAY 51 N       MILLINGTON   TN   38053-1730
2012
  SAN FRANCISCO CENTER   865 MARKET ST   SUITE C-20   SAN FRANCISCO   CA  
94103-1918
2015
  EMPIRE MALL   3921 W 41ST ST       SIOUX FALLS   SD   57106-0721
2017
  2003 S MISSION ST           MOUNT PLEASANT   MI   48858-4424
2018
  6702 INDIANAPOLIS BLVD           HAMMOND   IN   46324-1708
2021
  3255 LAWRENCEVILLE SUWANEE RD NW       STE C   SUWANEE   GA   30024-0000
2022
  TOWN AND COUNTRY SC   701 N LEXINGTON SPRINGMILL RD       MANSFIELD   OH  
44906-1224
2023
  MARKET SQUARE SHPG CNTR   2206H S MARKET ST       BRENHAM   TX   77833-5832
2024
  3760 S DORT HWY           FLINT   MI   48507-2051
2027
  SILVERLAKE SHOPPING CENTER   3101 SILVERLAKE VILLAGE DRIVE       PEARLAND   TX
  77584-8082
2028
  GOLF PLAZA II   1002 S ELMHURST RD       MOUNT PROSPECT   IL   60056-4240
2031
  ELDRIDGE CROSSING SHOPPING CENTER   12637 FM 1960 RD W       HOUSTON   TX  
77065-4003
2032
  CENTRAL MALL   5111 ROGERS AVE   SUITE 40X   FORT SMITH   AR   72903-2047
2033
  WALDEN PARK SHOPPING CENTER   14005 N HWY 183   SUITE 100   AUSTIN   TX  
78717-5954
2035
  RUSHMORE MALL   2112 N MAPLE AVE       RAPID CITY   SD   57701-7813
2036
  MANCHESTER MEADOWS SC   13921 MANCHESTER ROAD       MANCHESTER   MO  
63011-4510
2037
  ROCKWELL PLAZA   7228 NORTHWEST HIGHWAY       OKLAHOMA CITY   OK   73132-0000
2038
  DARDENNE TOWN SQUARE   7943 HIGHWAY N       DARDENNE PRAIRIE   MO   63368-7382
2039
  2200 OAKLAND AVE           INDIANA   PA   15701-3385
2040
  2097 S HIGHLAND AVE           JACKSON   TN   38301-0000
2041
  UNIVERSITY PLAZA   401 N HIGHWAY 77 STE 20   SPACE 4004   WAXAHACHIE   TX  
75165-1874
2042
  MALL AT SIERRA VISTA   2200 EL MERCADO LOOP   SPACE 1184   SIERRA VISTA   AZ  
85635-5216
2043
  IMPERIAL VALLEY MALL   3451 S DOGWOOD AVE   SUITE 1414   EL CENTRO   CA  
92243-9673
2045
  ALVIN 6 CENTER   1591 EAST HIGHWAY 6   SUITE 106   ALVIN   TX   77511-4600
2048
  5950 STATE HWY 6   SUTIE F       MISSOURI CITY   TX   77459-0000
2049
  NORTHTOWN MALL   3131 FOREST LANE   SPACE 403   DALLAS   TX   75234-7783
2051
  TARGET SUPER CENTER   20811 HWY 59 UNIT A       HUMBLE   TX   77338-2210
2053
  GATEWAY CENTER   1751 W HOWARD ST   SUITE B   CHICAGO   IL   60626-1626
2054
  HILLCREST PLAZA S/C   5010 OVERLAND RD       BOISE   ID   83705-2632
2055
  THE SHOPS AT MISSION VIEJO   198 THE SHOPS AT MISSION VIEJO       MISSION
VIEJO   CA   92691-0000

37



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2057
  NORTH FOUNTAIN SC   6344 S US HIGHWAY 85-87       FOUNTAIN   CO   80817-1006
2058
  FOREST WEST SHOPPING CENTER   5375 ANTOINE DR       HOUSTON   TX   77091-4909
2059
  2090 W GRAND RIVER AVE           OKEMOS   MI   48864-1707
2060
  PORTERS COMMON SHOPPING CENTER   3710 HWY 18   SUITE H   BLYTHEVILLE   AR  
72315-6881
2061
  MILLS PLAZA SHPG CNTR   218 MILLS AVE       LAS VEGAS   NM   87701-4125
2062
  HEARTHSTONE CORNERS   6142 STATE HWY 6 NORTH       HOUSTON   TX   77084-1304
2067
  3915 7TH ST           BAY CITY   TX   77414-4513
2068
  4685 PRESIDENTIAL PKWY       SPACE PAD   MACON   GA   31206-3153
2069
  5150 SOUTHLAND BLVD           SAN ANGELO   TX   76904-0000
2071
  OLYMPIC GATEWAY   1163 E WISHKAH ST       ABERDEEN   WA   98520-4201
2072
  WADSWORTH SC   172 GREAT OAKS TRL       WADSWORTH   OH   44281-9465
2073
  RIVERVIEW SC   3427 W COURT ST       PASCO   WA   99301-3871
2074
  2861 E BELTLINE PKY           ALTON   IL   62002-4856
2080
  KMART CENTER   2575 S MAIN ST       RICE LAKE   WI   54868-2931
2081
  COLLEGE NORTH SC   1907 N SAINT MARYS ST       BEEVILLE   TX   78102-2428
2082
  900 MERCHANT ST           VACAVILLE   CA   95688-5316
2084
  SOUTH PLAZA SHOPPING CENTER   23111 EUREKA RD       TAYLOR   MI   48180-5262
2086
  FOUR CORNERS-ANGLETON   1826 N VELASCO ST       ANGLETON   TX   77515-3015
2088
  ARROWHEAD MALL   501 N MAIN ST   SPACE 52   MUSKOGEE   OK   74401-6348
2089
  1060 N WICKHAM RD           MELBOURNE   FL   32935-8937
2090
  ALDERWOOD MALL   3000 184TH STREET SW   SPACE 392   LYNNWOOD   WA   98037-0000
2091
  PALM GROVE CENTER   10010 ALABAMA ST   SUITE A   REDLANDS   CA   92374-2062
2092
  CROSSROADS MARKET PLACE   1957 WENTZVILLE PKWY   SUITE 102   WENTZVILLE   MO  
63385-3424
2096
  THE FORUM AT OLYMPIA   8242 AGORA PKWY   UNIT D-2   SELMA   TX   78154-1304
2099
  VENTURE STORES SC   4707 E BANNISTER RD       KANSAS CITY   MO   64137-1288
2101
  308 W COMMERCE       SPACE 22   BROWNWOOD   TX   76801-1808
2102
  BURNSVILLE CENTER   1151 BURNSVILLE CTR       BURNSVILLE   MN   55306-4438
2103
  GAINESVILLE SHOPPING CENTER   960 E HIGHWAY 82       GAINESVILLE   TX  
76240-2720
2105
  MARYSVILLE KMART PLAZA   9623 STATE AVE       MARYSVILLE   WA   98270-2257
2106
  RIVER PARKWAY PLAZA   215 FORKS OF THE RIVER PKY   SUITE 1   SEVIERVILLE   TN
  37862-3418
2107
  PLATTE RIVER AMLL   1100 S DEWEY ST       NORTH PLATTE   NE   69101-6161
2108
  LAKESIDE TOWN SHOPS   5840 S UNIVERSITY DR   SUITE 101   DAVIE   FL  
33328-6117
2109
  CUDAHY PLAZA   7913 ATLANTIC       CUDAHY   CA   90201-5710
2111
  1777 SW LOOP 410           SAN ANTONIO   TX   78227-1679
2114
  PLAZA DEL SOL   2201 AVENUE F       DEL RIO   TX   78840-3120
2115
  KMART SC   3565 INDUSTRIAL DR       SANTA ROSA   CA   95403-2012

38



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2116
  KING PLAZA   1374 E COURT ST       SEGUIN   TX   78155-5131
2117
  1503 3RD AVE           NEW YORK   NY   10032-0000
2118
  1435 N MITCHELL ST           CADILLAC   MI   49601-1128
2122
  NEWPORT S/C   1717 MONMOUTH ST       NEWPORT   KY   41071-2635
2124
  WHITEHALL SC   8156 S TRYON ST   SUITE G   CHARLOTTE   NC   28273-0000
2125
  EASTGATE SC   2400 BELLMEAD DR       BELLMEAD   TX   76705-3264
2126
  WALNUT SQUARE SC   604 S WALNUT AVE   SUITE 400   NEW BRAUNFELS   TX  
78130-5723
2127
  7414 UNIVERSITY BLVD   SUITE 112       WINTER PARK   FL   32792-8881
2128
  1813 SOUTH PADRE ISLAND DRIVE           CORPUS CHRISTI   TX   78416-1340
2129
  2042 CROCKETT RD           PALESTINE   TX   75801-5908
2130
  PERU MALL   26 PERU MALL   SUITE G4   PERU   IL   61354-1029
2132
  2664 DEMORY LANE           ARANSAS PASS   TX   78336-0000
2133
  TRINITY VALLEY SHPG CNTR   2630 N JOSEY LN STE 101       CARROLLTON   TX  
75007-5541
2134
  800 E ROLLINS RD           ROUND LAKE   IL   60073-2245
2135
  SCOTTSDALE S/C   8055 S CICERO AVE       CHICAGO   IL   60652-2003
2136
  MISSION VALLEY CENTER   1640 CAMINO DEL RIO   SUITE 129   SAN DIEGO   CA  
92108-1506
2140
  1064 FM 802           BROWNSVILLE   TX   78526-1565
2145
  6096 BROADWAY           MERRILLVILLE   IN   46410-2620
2146
  COUNTRY CLUB VILLAGE   1105 COUNTRY CLUB DR       MADERA   CA   93638-1537
2147
  LOUETTA CROSSING   20530 I 45 NORTH   SUITE A   SPRING   TX   77373-2931
2148
  E ANAHEIM SHOPPING CENTER   2236 E LINCOLN AVE       ANAHEIM   CA   92806-4107
2149
  SANTA MARIA SC   1427 S BROADWAY       SANTA MARIA   CA   93454-6913
2150
  PALOUSE EMPIRE MALL   1996 W PULLMAN RD       MOSCOW   ID   83843-4013
2153
  KIRKWOOD COMMONS   1050 S KIRKWOOD RD       KIRKWOOD   MO   63122-7224
2155
  FAIRWAY CENTRE   5765 FAIRMONT PKWY       PASADENA   TX   77504-0000
2158
  SOUTHGATE CENTER   20980 LIBBY RD       MAPLE HEIGHTS   OH   44137-2931
2159
  HILLCREST SHOPPING CENTER   1701 N LARKIN AVE   SUITE B3   CREST HILL   IL  
60403-9731
2161
  TRULY PLAZA SHOPPING CENTER   114 TRULY PLAZA       CLEVELAND   TX  
77327-4889
2162
  3418 HIGHWAY 6 SOUTH   SUITE A       HOUSTON   TX   77082-4204
2164
  MOHAVE PLAZA   3352 E ANDY DEVINE AVE # US66       KINGMAN   AZ   86401-3704
2168
  WEST OAKS PLAZA SHPG CNTR #G-7   43484 W OAKS DR       NOVI   MI   48377-3307
2169
  FREMONT PLAZA   845 E 23RD ST       FREMONT   NE   68025-2444
2171
  GALLERIA DALLAS   13350 DALLAS PKWY   SUITE 3270   DALLAS   TX   75240-6658
2172
  6175 OLD NATIONAL HWY   SUITE 190       ATLANTA   GA   30349-4366
2173
  522 SOUTH 1750 WEST 554           SPRINGVILLE   UT   84663-0000
2174
  400 N 7TH HIGHWAY           BLUE SPRINGS   MO   64014-3854

39



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2175
  PLAZA DE FLORES   700 N ZARAGOZA RD       EL PASO   TX   79907-4735
2178
  RIVER CITY MARKET PLACE   13249 CITY SQUARE DR   SUITE 103   JACKSONVILLE   FL
  32218-7239
2179
  3210 SYCAMORE SCHOOL RD           FORT WORTH   TX   76133-5602
2182
  ARGYLE SQUARE   25699 A SW ARGYLE AVE       WILSONVILLE   OR   97070-0000
2183
  306 ROUTE 9 NORTH           WOODBRIDGE   NJ   07095-1004
2184
  ATLANTIC BUSINESS CENTER   2283 SW 2ND ST       POMPANO BEACH   FL  
33069-3101
2185
  729 KING ST   SUITE 100       LAYTON   UT   84041-4672
2186
  BUTTERFIELD STAGE SQUARE   700 N MAIN ST       CORONA   CA   92880-1439
2187
  PARLIAMENT PLAZA   11547 WEST AVE       SAN ANTONIO   TX   78213-1343
2188
  WHARTON PLAZA   327 E BOLING HWY       WHARTON   TX   77488-3240
2189
  CALHOUN PLAZA SHPG CNTR   305 CALHOUN PLZ       PORT LAVACA   TX   77979-2421
2191
  BRANSON LANDING   415 BRANSON LANDING       BRANSON   MO   65616-0000
2193
  GALLATIN VALLEY MALL   2825 W MAIN ST   SUITE 3B   BOZEMAN   MT   59718-3927
2197
  NASSAU PARK PAVILION   660 NASSAU PARK BLVD       PRINCETON   NJ   08540-5949
2200
  MIDTOWN PLAZA   967 ANN ST       MONTGOMERY   AL   36107-2901
2201
  NEW FOREST CROSSING   5915 E SAM HOUSTON PKWY NORTH       HOUSTON   TX  
77049-2506
2202
  4605 AVENUE H           ROSENBERG   TX   77471-2003
2203
  21212 KUYKENDAHL   UNIT K       SPRING   TX   77388-0000
2205
  MALL OF LOUISIANA   6401 BLUEBONNET BLVD   SUITE 2200   BATON ROUGE   LA  
70836-2200
2206
  CLOVIS COMMONS SC   635 W HERNDON AVE   SUITE 500   CLOVIS   CA   93612-0196
2208
  254 5TH AVE WEST N           KALISPELL   MT   59901-3806
2209
  NORTHPOINTE CENTER   3871 GORSKY DRIVE   SUITE 43   ZANESVILLE   OH  
43701-6429
2210
  MESA MALL   2424 HIGHWAY 6 AND 50   SPACE 504   GRAND JUNCTION   CO  
81505-1115
2211
  ROUND ROCK WEST S/C   1110 N I H 35   SUITE G   ROUND ROCK   TX   78681-4203
2212
  PARAMOUNT RETAIL CENTER   14525 E LAKEWOOD BLVD       PARAMOUNT   CA  
90723-3644
2213
  JOSHUA VILLAGE SC   57990 29 PALMS HWY       YUCCA VALLEY   CA   92284-5878
2214
  TRI COUNTY SHOPPING CENTER   5580 FM 3009   SUITE 100   SCHERTZ   TX  
78154-3207
2216
  WALGREENS AND 3 SHOPS   6125 N BROADWAY ST       CHICAGO   IL   60660-2501
2218
  EL PUEBLO S/C   217 E EXPRESSWAY 83       MISSION   TX   78572-5558
2221
  WATERTOWN MALL   1300 9TH AVE SE       WATERTOWN   SD   57201-5399
2223
  NORTHGATE CENTER   2345 N MAIN ST       LIBERTY   TX   77575-3901
2224
  NORTHEAST TOWERS   4640 ROOSEVELT BLVD   SUITE B   PHILADELPHIA   PA  
19124-2300
2225
  2511 GRAND AVE           WAUKEGAN   IL   60085-3316
2226
  SOUTHFIELD PLAZA   8741 S HARLEM AVE   SPACE C-6   BRIDGEVIEW   IL  
60455-1905
2228
  760 W VALENCIA RD           TUCSON   AZ   85706-7644
2229
  KMART CENTER   495 N STATE ST       OREM   UT   84057-3801

40



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2230
  SAWGRASS MILLS   12801 W SUNRISE BLVD   SUITE 925   SUNRISE   FL   33323-4019
2232
  1413 1ST ST S           WILLMAR   MN   56201-4221
2235
  26135 MISSION BLVD           HAYWARD   CA   94544-3028
2236
  NORTH AURORA TOWNE CENTER   1740 ORCHARD GATEWAY BLVD   SPACE 103   NORTH
AURORA   IL   60542-6502
2237
  16 W BIRCH ST           CALEXICO   CA   92231-2317
2238
  7661 N LINDBERGH BLVD           HAZELWOOD   MO   63042-2124
2239
  4155 N 56TH ST   SUITE 301       MILWAUKEE   WI   53216-2122
2240
  COTTONWOOD MALL   4835 HIGHLAND DR   SPACE 1117   SALT LAKE CITY   UT  
84117-6013
2241
  2671 W MAIN ST           SNELLVILLE   GA   30078-3161
2242
  ROSEMEAD PLAZA   3014 SAN GABRIEL BLVD       ROSEMEAD   CA   91770-2536
2243
  11151 S MICHIGAN AVE # 53           CHICAGO   IL   60628-4322
2247
  1122 MAIN ST           DELANO   CA   93215-1734
2249
  SUNNY SIDE SHOPPES   5845 SUNNY SIDE RD   SUITE 100/200   INDIANAPOLIS   IN  
46235-8400
2250
  696 E 104TH AVE           DENVER   CO   80233-4104
2253
  390 E HOLT AVE           POMONA   CA   91767-5538
2258
  VICTORY VILLAGE CENTER   280 E LAKE MEADE DR   SUITE B   HENDERSON   NV  
89015-5593
2262
  2769 CHASTAIN MEADOWS PARKWAY   SUITE 140       MARIETTA   GA   30066-3361
2263
  EAGLE ROCK PLAZA   2700 COLORADO BLVD   SPACE 108   LOS ANGELES   CA  
90041-1099
2265
  CENTER AT SULPHUR SPRINGS   1402 MOCKINGBIRD LN       SULPHUR SPRINGS   TX  
75482-6006
2267
  2400 SAUNDERS AVE           LAREDO   TX   78040-3235
2268
  2270 MAIN STREET NW   SUITE F       LOS LUNAS   NM   87031-0000
2270
  BASSE/BLANCO CENTER   4414 BLANCO RD       SAN ANTONIO   TX   78212-1046
2271
  GALVEZ SHOPPING CENTER   6228 BROADWAY   SUITE O   GALVESTON   TX   77551-1031
2272
  2814 S 108TH ST           WEST ALLIS   WI   53227-3224
2273
  SOUTHPARK MALL   901 11TH ST SW       SPENCER   IA   51301-5500
2274
  PARADISE PLAZA   2229 ODDIE BLVD       SPARKS   NV   89431-7573
2275
  MITCHELL PARK SHOPPING CENTER   815 S LAYTON BLVD       MILWAUKEE   WI  
53215-1289
2277
  DEANZA COUNTRY PLAZA   7830 LIMONITE AVE # 32       RIVERSIDE   CA  
92509-5360
2278
  4935 W COMMERCE ST           SAN ANTONIO   TX   78237-1508
2283
  1150 W HENDERSON AVE           PORTERVILLE   CA   93257-1453
2284
  SOLANO MALL   1350 TRAVIS BLVD   SPACE 1386A   FAIRFIELD   CA   94533-0000
2288
  WESTFIELD WEST PARK   3049 WILLIAMS ST   SUITE 197   CAPE GIRARDEAU   MO  
63703-6340
2290
  434 E CHARTER WAY           STOCKTON   CA   95206-1435
2291
  2800 N MILWAUKEE AVE           CHICAGO   IL   60618-7401
2292
  GATEWAY SHOPPING CENTER   15161 U S HWY 19 SOUTH       THOMASVILLE   GA  
31792-4853
2293
  9047 S COMMERCIAL AVE           CHICAGO   IL   60617-4304

41



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2294
  4024 W NORTH AVE           CHICAGO   IL   60639-5204
2296
  WEATHERFORD COMMONS   1940 SOUTH MAIN BUILDING C       WEATHERFORD   TX  
76086-0000
2297
  BEACH STREET COMMONS   3869 MAURICE AVE   SUITE 101   FORT WORTH   TX  
76111-0000
2299
  ATHENS CENTER   1111 E TYLER ST   SUITE 121   ATHENS   TX   75751-2182
2300
  806 N CAGE BLVD           PHARR   TX   78577-3106
2301
  DENTON TOWN CROSSING   1719 S LOOP 288   SUITE 170   DENTON   TX   76205-4623
2302
  2642 SW 29TH ST           OKLAHOMA CITY   OK   73119-1804
2303
  MARYVILLE S/C   1804 S MAIN ST       MARYVILLE   MO   64468-2616
2304
  LOMPOC CORNERS SHOPPING CENTER   663 W CENTRAL AVE       LOMPOC   CA  
93436-2837
2306
  ELKHART MARKET CENTRE   4024 GOSHEN RD   SUITE 8   GOSHEN   IN   46526-5802
2309
  CERMAK PLAZA   7097 CERMAK RD       BERWYN   IL   60402-2137
2311
  HICKORY RIDGE CROSSING S/C   3625 HICKORY HILL RD       MEMPHIS   TN  
38115-5010
2312
  4316 CAMP ROBINSON RD           NORTH LITTLE ROCK   AR   72118-4612
2314
  DELCO PLAZA   8802 COLERAIN AVE       CINCINNATI   OH   45251-2920
2315
  WESTERN SPRINGS SC   2587 S 177 PLAZA       OMAHA   NE   68130-0000
2316
  LEGACY VILLAGE   2156 E BASELINE RD       PHOENIX   AZ   85042-7031
2317
  HEMET VALLEY CENTER   3541 W FLORIDA AVE       HEMET   CA   92545-3564
2319
  SOUTHERN PLAZA   825 W SOUTHERN AVE   SUITE 100   PHOENIX   AZ   85041-4705
2320
  179 W SOUTH ST           KEWANEE   IL   61443-3741
2321
  1020 SW MILITARY DR           SAN ANTONIO   TX   78221-1569
2325
  THE MALL WEST END   861 RALPH DAVID ABERNATHY BLVD SW       ATLANTA   GA  
30310-1828
2326
  SIX CORNER PLAZA   3951 N CICERO AVE       CHICAGO   IL   60641-2710
2327
  ROSEVILLE MARKETPLACE   10431 FAIRWAY DRIVE 100       ROSEVILLE   CA  
95678-1987
2328
  AMERAGE HEIGHTS TOWN CETNER   1895 W MALVERN       FULLERTON   CA   92833-0000
2329
  CORDOVA VILLAGE SC   10697 FOLSOM BLVD       RANCHO CORDOVA   CA   95670-4828
2330
  2336 CEASER E CHAVEZ AVE           LOS ANGELES   CA   90033-1811
2333
  VANCOUVER MALL   8700 NE VANCOUVER MALL DR   SUITE 159   VANCOUVER   WA  
98662-6750
2335
  K MART CENTER   8489 AUBURN BLVD       CITRUS HEIGHTS   CA   95610-0313
2337
  1304 JUNCTION HWY   SUITE 400       KERRVILLE   TX   78028-4807
2338
  CHAPEL HILLS MALL   1710 BRIARGATE BLVD   SUIE 401   COLORADO SPRINGS   CO  
80920-3449
2339
  5616 W VERNOR HWY           DETROIT   MI   48209-2158
2340
  3030 HARBOR BLVD           COSTA MESA   CA   92626-2562
2341
  1380 S PROVIDENCE CENTER DRIVE   SPACE A       CEDAR CITY   UT   84720-1891
2342
  3410 E 14TH ST           OAKLAND   CA   94601-3036
2343
  BANDERA CENTER   904 BANDERA RD       SAN ANTONIO   TX   78228-4923
2344
  5984 DAHLIA           COMMERCE CITY   CO   80022-0000

42



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2345
  PHEASANT HILL PLAZA   263 S BOLINGBROOK DR       BOLINGBROOK   IL   60440-2931
2349
  4742 S ASHLAND AVE           CHICAGO   IL   60609-4231
2350
  SAWYER HEIGHTS VILLAGE   1901 TAYLOR ST   SUITE B   HOUSTON   TX   77007-0000
2352
  SPRECKLES PARK   297 COMMERCE AVE       MANTECA   CA   95336-5061
2353
  TULSA MEMORIAL SHOPPING CENTER   10846 SOUTH MEMORIAL   SUITE 103   TULSA   OK
  74133-0000
2354
  9839 DYER ST           EL PASO   TX   79924-4722
2355
  4501 MAPLE AVE           DALLAS   TX   75219-1830
2356
  WESTGATE SHOPPING CENTER   1933 DAVIS STREET       SAN LEANDRO   CA  
94577-1260
2358
  ONTARIO MARKETPLACE   203 E LANE NORTH   SUITE 1   ONTARIO   OR   97914-3061
2359
  3172 E TULARE AVE           FRESNO   CA   93702-2725
2362
  EDEN PRAIRIE CENTER   125 EDEN PRAIRIE CENTER   SPACE 2216   EDEN PRAIRIE   MN
  55344-0000
2363
  BALDWIN PARK MARKETPLACE   14460 MERCED AVE   SUITE 130   BALDWIN PARK   CA  
91706-5143
2364
  PINE RIDGE MALL   4155 YELLOWSTONE AVE # 182       CHUBBUCK   ID   83202-2452
2365
  PINEBOROUGH S/C   1501 W CHURCH   SUITE 500   LIVINGSTON   TX   77351-3076
2366
  MEMORIAL CITY MALL   900 GESSNER RD   SUITE 219   HOUSTON   TX   77024-2505
2368
  SOUTHBAY PAVILLION   20700 AVALON BLVD STE 301       CARSON   CA   90746-3734
2369
  OAK LAWN   4101 W 95TH ST       OAK LAWN   IL   60453-3587
2371
  THE LANDING MALL   1126 E MEYER BLVD       KANSAS CITY   MO   64131-1205
2372
  4301 AVENUE OF THE CITIES           MOLINE   IL   61265-4547
2374
  ANIMAS VALLEY MALL   4601 E MAIN ST   SUITE 450   FARMINGTON   NM   87402-8667
2375
  2416 W MASON ST       SPACE 105   GREEN BAY   WI   54303-0000
2377
  2927 NOGALITOS           SAN ANTONIO   TX   78225-1924
2378
  MCCRELESS CORNER   3602 S NEW BRAUNFELS AVE       SAN ANTONIO   TX  
78223-1460
2381
  CABRILLO CENTER   1423 FREEDOM BLVD       WATSONVILLE   CA   95076-2742
2382
  TEL-HURON PLAZA   41 S TELEGRAPH RD       PONTIAC   MI   48341-1580
2389
  GATEWAY PLAZA   13342 TELEGRAPH RD       SANTA FE SPRINGS   CA   90670-4016
2390
  6535 WOODWARD AVE           DETROIT   MI   48202-3239
2391
  EAST RIDGE MALL   601 SE WYOMING BLVD STE 104       CASPER   WY   82609-4204
2392
  KENNEWICK PLAZA   2817 W KENNEWICK AVE       KENNEWICK   WA   99336-2927
2393
  3401 W LAWRENCE AVE           CHICAGO   IL   60625-5103
2394
  10536 S EWING AVE           CHICAGO   IL   60617-6219
2396
  VENTURE SHOPPING CENTER   11440 S HALSTED ST       CHICAGO   IL   60628-5202
2399
  FIESTA MART SHOPPING CENTER   611 W JEFFERSON   SUITE 103   DALLAS   TX  
75208-4817
2400
  SANDY MALL   824 E 9400 S       SANDY   UT   84094-3653
2402
  COMPTON TOWNE CTR   186 E COMPTON BLVD       COMPTON   CA   90220-2411
2403
  BRENTWOOD CENTER   2099 S FEDERAL BLVD       DENVER   CO   80219-5429

43



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2404
  11330 GRATIOT AVE           DETROIT   MI   48213-1336
2405
  SAN MAR PLAZA   929 HIGHWAY 80       SAN MARCOS   TX   78666-8133
2406
  10801 HAWTHORNE BLVD           LENNOX   CA   90304-2319
2412
  11003 1/2 MARKET STREET RD           HOUSTON   TX   77029-2336
2416
  612 S BROADWAY           LOS ANGELES   CA   90014-1807
2418
  1 S PULASKI RD           CHICAGO   IL   60624-2815
2419
  LINCOLN MALL   622 GEORGE WASHINGTON HWY   SUITE A03   LINCOLN   RI  
02865-0000
2422
  PINE TREE PLAZA   4311 E LINCOLNWAY   SUITE J   STERLING   IL   61081-7619
2423
  2225 N SHEPHERD DR           HOUSTON   TX   77008-1953
2425
  998 W WILL ROGERS BLVD           CLAREMORE   OK   74017-5417
2428
  CENTERPLACE OF GREELEY   4530 CENTERPLACE DRIVE   SUITE 372   GREELEY   CO  
80634-3747
2430
  2740 MISSION ST           SAN FRANCISCO   CA   94110-3104
2434
  712 E ALISAL ST           SALINAS   CA   93905-2604
2436
  9417 MESA   SUITE E       HOUSTON   TX   77028-1202
2437
  CENTER CITY SHPG CNTR   152 N AVALON ST       MEMPHIS   TN   38104-2408
2439
  13 N GROESBECK HWY           CLINTON TOWNSHIP   MI   48036-1465
2440
  ADDISON MALL   2909 W ADDISON ST       CHICAGO   IL   60618-4635
2441
  ROSEBURG VALLEY MALL   1444 NW GARDEN VALLEY BLVD SUITE 190   SUITE 190  
ROSEBURG   OR   97470-6056
2442
  1985 E SANTA FE ST           OLATHE   KS   66062-1610
2443
  NEILSON SQUARE   3514 W GARRIOTT RD   SPACE B-18   ENID   OK   73703-4909
2444
  BATTLEFIELD MALL   2825 S GLENSTONE AVE   SPACE I-7   SPRINGFIELD   MO  
65804-3732
2446
  62 E DERENNE AVE           SAVANNAH   GA   31405-6712
2450
  LINCOLN VILLAGE   6191 N LINCOLN AVE       CHICAGO   IL   60659-2313
2451
  SPENCER AT EAST BLVD   9001 SPENCER HIGHWAY   SPACE G   LA PORTE   TX  
77571-3897
2452
  OLES SC   12845 SHERMAN WAY       NORTH HOLLYWOOD   CA   91605-5034
2453
  PORTERWOOD SHOPPING CENTER   23741 HWY 59   SUITE 18   PORTER   TX  
77365-5389
2454
  2640 METROPOLITIAN PARKEWYA   SW C       ATLANTA   GA   30315-5922
2455
  SOUTHPOINT S/C   1213 S. MAIN UNIT 217       SIKESTON   MO   63801-9377
2456
  DUNN CENTER   11225 W FLORISSANT AVE       FLORISSANT   MO   63033-6742
2458
  4930 DELMAR BLVD           SAINT LOUIS   MO   63108-1615
2459
  PASADENA TOWN SQUARE   260 PASADENA TOWN SQUARE MALL       PASADENA   TX  
77506-4842
2461
  11207 W 63RD ST           SHAWNEE   KS   66203-3333
2462
  STONEBROOK PLAZA   3227 W 115TH ST       MERRIONETTE PARK   IL   60803-4555
2464
  5808 BERGENLINE AVE           WEST NEW YORK   NJ   07093-1231
2465
  FOX HILLS MALL   221 FOX HILLS MALL       CULVER CITY   CA   90230-6403
2468
  ESPLANADE SC   181 W ESPLANADE DR       OXNARD   CA   93030-0000

44



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2470
  805 BROAD ST           NEWARK   NJ   07102-2803
2472
  11611 DEXTER AVE           DETROIT   MI   48206-1427
2473
  CALIFORNIA OAKS PLAZA   41038 CALIFORNIA OAKS RD       MURRIETA   CA  
92562-0000
2475
  WESTWOOD SHOPPING CENTER   2600 SW BARTON ST   SUITE C1   SEATTLE   WA  
98126-3952
2477
  OTTO SQUARE   3534 NATIONAL AVE       SAN DIEGO   CA   92113-3114
2478
  CHARLESTON TOWN CENTER   2002 CHARLESTON TOWN CENTER       CHARLESTON   WV  
25389-0006
2480
  EASTGATE SHOPPING CENTER   26350 GRATIOT AVENUE       ROSEVILLE   MI  
48066-5106
2481
  5607 W BELMONT AVE           CHICAGO   IL   60634-5302
2483
  LORAIN PLAZA S/C   1123 MEISTER RD       LORAIN   OH   44052-5111
2484
  PADDISON SQUARE   12431 S NORWALK BLVD   SUITE F   NORWALK   CA   90650-2040
2485
  COLLINS SQUARE   2131 S COLLINS ST       ARLINGTON   TX   76010-8536
2488
  ST GEORGE COMMERCIAL CENTER   755 S BLUFF ST       SAINT GEORGE   UT  
84770-3560
2489
  EVANSVILLE PAVILION   6501 E LLOYD EXPRESSWAY   SP 23   EVANSVILLE   IN  
47715-4104
2493
  361 MAIN ST           BELLEVILLE   NJ   07109-3235
2494
  MARKET BLVD   7015 E RENO AVE   SPACE E70   MIDWEST CITY   OK   73110-4442
2495
  PLAZA ON THE BOULEVARD   8033 W FLORISSANT AVE STE A & B       JENNINGS   MO  
63136-1400
2497
  4570 MISSION ST           SAN FRANCISCO   CA   94112-2622
2498
  HORIZON PLAZA SC   3825 EAST CALUMET   SUITE 1000   APPLETON   WI   54915-4158
2500
  4465 E MCKELLIPS RD   SPACE 101       MESA   AZ   85202-1037
2501
  RICHFIELD SHOPPES N   4 E 66TH ST       RICHFIELD   MN   55423-2454
2502
  TOWN CENTRE   1348 TOWN CENTRE DR       EAGAN   MN   55123-2310
2503
  FRANKLIN PARK MALL MALL   5001 MONROE ST   SPACE 1380   TOLEDO   OH  
43623-3627
2504
  BAYSHORE TOWN CENTER   5654 N BAYSHORE DR SPACE F 118       GLENDALE   WI  
53217-4514
2506
  OSWEGO COMMONS   3006 ROUTE 34   SPACE 2-B   OSWEGO   IL   60543-8333
2507
  CLINGING VINE SC   1250 VINE ST       LOS ANGELES   CA   90038-1622
2508
  MAYWOOD TOWN CENTER   4444 SLAUSON AVE       MAYWOOD   CA   90270-2932
2511
  5892 S ARCHER AVE           CHICAGO   IL   60638-1658
2512
  MONTEBELLO TOWN CENTER   2139 MONTEBELLO TOWN CTR       MONTEBELLO   CA  
90640-2171
2513
  4547 N BROADWAY           CHICAGO   IL   60640-5012
2514
  FLATIRON CROSSING MALL   1 WEST FLATIRON CROSSING DR   SUITE 5555   BROOMFIELD
  CO   80021-8893
2515
  1045 WILSON WAY           STOCKTON   CA   95205-4217
2516
  MARTIN LUTHER KING JR SHOPPING CENTER   1637 E 103RD ST       LOS ANGELES   CA
  90002-2923
2517
  ARVADA RIDGE MARKETPLACE   5091 KIPLING ST   SUITE 100   ARVADA   CO  
80003-0000
2518
  4770 WHITTIER BLVD           EAST LOS ANGELES   CA   90022-3026
2519
  COLLINSVILLE CROSSING   1116 COLLINSVILLE CROSSING BLVD       COLLINSVILLE  
IL   62234-1880
2520
  HAMTRAMCK TOWN CENTER   9149 JOSEPH CAMPAU ST       HAMTRAMCK   MI  
48212-3728

45



--------------------------------------------------------------------------------



 



                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2521
  CROSSROADS OF AMERICA   9870 OLDE US 20 A104       ROSSFORD   OH   43460-0000
2522
  PEMBERTON SQUARE   3505 PEMBERTON SQUARE BLVD   SPACE 40   VICKSBURG   MS  
39180-5564
2523
  KANAWHA MALL   115 KANAWHA MALL       CHARLESTON   WV   25387-0001
2526
  13930 NE 178TH PLACE   SUITE 102       WOODINVILLE   WA   98072-3531
2529
  3230 W DAVIS ST           DALLAS   TX   75211-2922
2530
  2202 WEST JACKSON AVE           OXFORD   MS   38655-5409
2531
  WESTHEIMER TOWNE CENTER   8539 WESTHEIMER RD   SUITE A   HOUSTON   TX  
77063-4211
2532
  FIESTA CENTER   933 E IRVING BLVD       IRVING   TX   75060-3151
2535
  NEW MARKET SQUARE   2441 N MAIZE RD   SUITE 301   WICHITA   KS   67205-0000
2536
  REDFORD PLAZA S/C   9311 TELEGRAPH RD       REDFORD   MI   48239-1260
2537
  2761 W WASHINGTON ST           STEPHENVILLE   TX   76401-3701
2538
  TOWNE CENTER SC   1317 W DAVIS ST   STE C   CONROE   TX   77304-2309
2540
  CANTERBURY S/C   2959 W 159TH ST       MARKHAM   IL   60426-4000
2541
  PACIFIC CENTER   5932 PACIFIC BLVD       HUNTINGTON PARK   CA   90255-2929
2543
  3025 UNIVERSITY AVE           SAN DIEGO   CA   92104-3001
2545
  SEVERANCE TOWN CENTER   3534 MAYFIELD RD       CLEVELAND HEIGHTS   OH  
44118-1402
2547
  PENN SQUARE MALL   1901 NW EXPRESSWAY 2007B       OKLAHOMA CITY   OK  
73118-1608
2548
  ROSWELL CENTER   4504 N MAIN   SUITE H   ROSWELL   NM   88201-0304
2549
  GARDEN CITY PLAZA   2214 E KANSAS AVE       GARDEN CITY   KS   67846-6967
2550
  BAYSHORE MALL   3300 BROADWAY ST # 112   SPACE 506   EUREKA   CA   95501-3810
2551
  FOX RIVER MALL   4301 W WISCONSIN AVE SUITE 100       APPLETON   WI  
54915-8605
2552
  YARBROUGH PLAZA   10501 GATEWAY BLVD W   SUITE 610   EL PASO   TX   79925-7934
2554
  1950 TULLY RD           SAN JOSE   CA   95122-1889
2555
  KENTUCKY OAKS MALL   5101 HINKLEVILLE RD UNIT 210       PADUCAH   KY  
42001-9049
2556
  NEWNAN CROSSING SHOPPING CENTER   561 BULLSBORO DR       NEWNAN   GA  
30263-1045
2557
  15320 GRAND RIVER AVE           DETROIT   MI   48227-2215
2559
  MALL DE LAS AGUILAS   455 S BIBB AVE       EAGLE PASS   TX   78852-9997
2560
  MEADOWBROOK MALL   2490 MEADOWBROOK MALL   SPACE 490   BRIDGEPORT   WV  
26330-9791
2561
  HUNTINGTON MALL   EXIT 20B INTERSTATE 64 UNIT 217   PO BOX 4024  
BARBOURSVILLE   WV   25504-4024
2562
  PASADENA PARK S/C   6848 A SPENCER HWY       PASADENA   TX   77505-1709
2563
  7142 YOUREE DRIVE   SPACE A       SHREVEPORT   LA   71105-5107
2564
  NILES PLAZA S/C   6301 NILES ST       BAKERSFIELD   CA   93306-4691
2565
  BEAR CREEK PLAZA   930 BIDDLE RD       MEDFORD   OR   97504-6118
2566
  1007 EL PASEO ST           LAS CRUCES   NM   88001-6029
2567
  VALLEY MALL   2515 MAIN ST SUITE 44   SPACE 44   UNION GAP   WA   98903-1618
2568
  5100 E LANCASTER AVE           FORT WORTH   TX   76112-6349

46



--------------------------------------------------------------------------------



 



                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2569
  FRANKLIN VILLAGE   185 FRANKLIN VILLAGE DR   UNIT 10 BLDG E   FRANKLIN   MA  
02038-4004
2570
  MESILLA VALLEY MALL   700 S TELSHOR BLVD STE 1304       LAS CRUCES   NM  
88011-8606
2571
  SUPER WALMART   1006 NORTH JC PARKWAY   SUITE 108   BLOOMINGTON   IL  
61704-0000
2572
  5401 KENWOOD DRIVE           ROWLETT   TX   75089-3100
2573
  GRAND TETON MALL   2300 E 17TH ST   SPACE 1232   IDAHO FALLS   ID   83404-6551
2575
  112 W CHELTEN AVE           PHILADELPHIA   PA   19144-3302
2577
  REISTERSTOWN ROAD PLAZA   6548 REISTERSTOWN RD       BALTIMORE   MD  
21215-2304
2578
  DIVERSEY-CICERO SC   2820 N CICERO AVE       CHICAGO   IL   60641-5127
2579
  1720 ATLANTIC AVENUE   SUITE B       BROOKLYN   NY   11213-1218
2581
  CENTRAL MALL   119 CENTRAL MALL       TEXARKANA   TX   75503-2447
2582
  CENTRAL MALL   123 CENTRAL MALL   SPACE B-3   LAWTON   OK   73501-4651
2583
  VICTOR VALLEY TOWN CENTER   17080 BEAR VALLEY ROAD SPACE D4 AND D5      
VICTORVILLE   CA   92392-5860
2585
  TEMPE MARKETPLACE   1900 E RIO SALADO PARKWAY   SUITE 160   TEMPE   AZ  
85281-0000
2587
  PLAZA CAMINO REAL   2525 EL CAMINO REAL   SUITE 111   CARLSBAD   CA  
92008-1206
2590
  RIVERHILL PLAZA   1010A BLOSSOM HILL RD       SAN JOSE   CA   95123-1103
2593
  UNIONTOWN MALL   1610 MALL RUN RD       UNIONTOWN   PA   15401-2640
2594
  7715 WESLEY RD       SPACE 44   GREENVILLE   TX   75402-8327
2596
  PORT ORCHARD K-MART PLAZA   1397 OLNEY AVE E   SUITE 117   PORT ORCHARD   WA  
98366-4920
2597
  OFFICE DEPOT JC   5084 FAYETTEVILLE RD       LUMBERTON   NC   28358-0000
2598
  PALM SPRINGS MALL   121 S FARRELL   SPACE 9   PALM SPRINGS   CA   92262-7204
2600
  LOS BANOS CREEK SHOPPING CENTER   1561 W PACHECO BLVD       LOS BANOS   CA  
93635-8516
2602
  SCOTT ST RETAIL CENTER   6057 SCOTT ST       HOUSTON   TX   77021-2663
2604
  WESTERN COMMONS   6560 HARRISON AVE   STE 1   CINCINNATI   OH   45247-7823
2605
  OAKWOOD SQUARE S/C   376 N CONGRESS AVE # 378       BOYNTON BEACH   FL  
33426-3414
2607
  3300 N MAIN ST           FORT WORTH   TX   76106-4343
2609
  PANORAMA MALL   19 PANORAMA MALL       PANORAMA CITY   CA   91402-3623
2611
  SUNCOAST CROSSING   16244 STATE ROAD 54       ODESSA   FL   33556-3729
2613
  CITY VIEW SC   5656 TRANSPORTATION BLVD   SPACE D3   GARFIELD HEIGHTS   OH  
44125-0000
2614
  HUTCHINSON MALL   1500 E 11TH AVE   SPACE B 08   HUTCHINSON   KS   67501-3702
2615
  RENTON S/C   465 RENTON CENTER WAY       RENTON   WA   98055-2375
2617
  EDGEWOOD MALL   1722 VETERANS BLVD   SPACE B-10   MC COMB   MS   39648-0000
2620
  10814 LORAIN AVE # 5           CLEVELAND   OH   44111-5443
2625
  DON JOSE PLAZA   400 SOUTH INTERNATIONAL BLVD       HIDALGO   TX   78557-0000
2630
  BROADVIEW VILLAGE SQUARE SC   102 BROADVIEW VILLAGE SQUARE SC       BROADVIEW
  IL   60155-0000
2631
  LAKEWOOD TOWNE CENTER   10321 GRAVELLY LAKE DR SW   SUITE B   LAKEWOOD   WA  
98499-0000
2632
  2112 E MONUMENT ST           BALTIMORE   MD   21205-2325

47



--------------------------------------------------------------------------------



 



                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2635
  KNOXVILLE CENTER   3006 N MALL RD   SUITE 2292   KNOXVILLE   TN   37924-2054
2637
  LEE HARVARD SC   4071 LEE RD   SUITE 245   CLEVELAND   OH   44128-2166
2638
  MANDARIN CORNERS SC   10991 SAN JOSE BLVD   SUITE 2   JACKSONVILLE   FL  
32223-6600
2639
  4409 MONTGOMERY RD           NORWOOD   OH   45212-3115
2640
  LYNDHURST TOWNE CENTRE   409 VALLEY BROOK AVE       LYNDHURST   NJ  
07071-0000
2642
  EAST COURT VILLAGE   3516 COURT ST       PEKIN   IL   61554-6211
2643
  CHOUTEAU CROSSING SC   4367 NE CHOUTEAU TRAFFICWAY       KANSAS CITY   MO  
64117-2434
2644
  6258 S KEDZIE AVE           CHICAGO   IL   60629-3335
2646
  CHURCH SQUARE SHOPPING CENTER   8069 EUCLID AVE       CLEVELAND   OH  
44103-4228
2648
  1115 SAN FERNANDO RD           SAN FERNANDO   CA   91340-3251
2653
  VISALIA MALL   2227 S MOONEY BLVD       VISALIA   CA   93277-6243
2656
  THE HOLIDAY INN OUTLOT   326 STATELINE RD W       SOUTHAVEN   MS   38671-1610
2657
  FLAGSTAFF MALL   4650 N US HIGHWAY 89   SPACE B-18   FLAGSTAFF   AZ  
86004-2400
2659
  WASHINGTON SQUARE   412 E WASHINGTON BLVD       LOS ANGELES   CA   90015-3721
2660
  LAKEWOOD CENTER MALL   116 LAKEWOOD CENTER MALL       LAKEWOOD   CA  
90712-2420
2661
  DESERT SKY MALL   7611 W THOMAS RD   E16   PHOENIX   AZ   85075-0000
2662
  VALLE VISTA MALL   2000 S EXPRESSWAY 83   SPACE A4   HARLINGEN   TX  
78550-5904
2663
  CROSSROADS AT TOWN CENTER   6536 N DECATUR BLVD   SUITE 130   LAS VEGAS   NV  
89131-1033
2664
  TOWN AND COUNTRY PLAZA   107 N POPLAR ST       SEARCY   AR   72143-6003
2667
  2319 N FRONT ST           PHILADELPHIA   PA   19133-3717
2671
  WESTWOOD VISTA SC   6511 W LOOP 1604 ST   SPACE 123   SAN ANTONIO   TX  
78254-0000
2673
  PALMHURST SHOPPING CENTER   4324 NORTH CONWAY   SUITE 100   PALMHURST   TX  
78573-1370
2674
  GRAND CENTRAL MALL   410 GRAND CENTRAL MALL   PO BOX 6080   PARKERSBURG   WV  
26101-1112
2676
  GREENBRIER MARKET CENTER   1328 GREENBRIER PARKWAY   SUITE 420   CHESAPEAKE  
VA   23320-0000
2678
  MOORESTOWN MALL   400 ROUTE 38   SPACE 1390   MOORESTOWN   NJ   08057-3219
2679
  6233 WOODLAND AVE # 35           PHILADELPHIA   PA   19142-2005
2685
  FASHION SQUARE   10773 SW BEAVERTON HILLSDALE HWY       BEAVERTON   OR  
97005-3010
2686
  BROWAY PLAZA   5986 BROADWAY BLVD       GARLAND   TX   75043-5822
2688
  1016 QUITMAN ST           HOUSTON   TX   77009-7814
2689
  ONE ENERGY SQUARE   3136 ANDREWS HWY       ODESSA   TX   79762-7521
2690
  VICTORIA MALL   7800 N NAVARRO       VICTORIA   TX   77904-2629
2692
  DELHI SHOPPING CENTER   5048 DELHI AVE       CINCINNATI   OH   45238-5388
2693
  GLENBROOKE SQUARE MALL   4210 COLDWATER RD   SPACE 12   FORT WAYNE   IN  
46805-1119
2697
  LYNN PLAZA   536 W DUNDEE RD       WHEELING   IL   60090-2675
2698
  QUEENS-CHILLUM S/C   3116 QUEENS CHAPEL RD       HYATTSVILLE   MD   20782-3665
2700
  SILVER HILLS S/C   2708 N PINE HILLS RD       ORLANDO   FL   32808-3503

48



--------------------------------------------------------------------------------



 



                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2701
  WHITE SANDS MALL   3199 N WHITE SANDS BLVD       ALAMOGORDO   NM   88310-6162
2702
  LA MIRADA SQUARE   8220 MONTGOMERY BLVD NE       ALBUQUERQUE   NM   87109-1602
2706
  PARK PLAZA S/C   770 MANGROVE AVE       CHICO   CA   95926-3948
2707
  MOUNT SHASTA MALL   900 DANA DR       REDDING   CA   96003-4053
2708
  119 S STANTON ST           EL PASO   TX   79901-2402
2709
  FULTON MALL   1108 FULTON MALL # 10       FRESNO   CA   93721-1914
2710
  LAKESIDE MARKETPLACE   3378 COBB PARKWAY NW   SUITE 160   ACWORTH   GA  
30101-0000
2711
  PACKWOOD CREEK S/C   4147 S MOONEY BLVD   SPACE B2   VISALIA   CA   93277-9147
2712
  MID RIVERS MALL   1292 MID RIVERS MALL DR       SAINT PETERS   MO   63376-4358
2714
  WESTLAND FAIR   4469 WEST CHARLESTON       LAS VEGAS   NV   89102-1605
2715
  FAIRINGTON CENTRE   5445 FAIRINGTON RD   SUITE 106   LITHONIA   GA  
30038-0000
2718
  CENTERPOINT MALL   2657 SAVIERS RD       OXNARD   CA   93033-4519
2719
  NORTHRIDGE PLAZA   8742 CORBIN AVE       NORTHRIDGE   CA   91324-3307
2722
  1098 N WESTERN AVE           LOS ANGELES   CA   90029-2310
2723
  10181 MAGNOLIA AVE           RIVERSIDE   CA   92503-3444
2724
  BIXBY KNOLLS CENTER   4526 ATLANTIC AVE       LONG BEACH   CA   90807-1513
2725
  LA VERNE TOWNE CENTER   2418 FOOTHILL BLVD UNIT A       LA VERNE   CA  
91750-3065
2729
  20020 HAWTHORNE BLVD           TORRANCE   CA   90503-1518
2732
  2065 W 6TH   UNIT B1       LOS ANGELES   CA   90057-3158
2733
  11825 HAWTHORNE BLVD           HAWTHORNE   CA   90250-3013
2734
  LINCOLN PLAZA   1902 LINCOLN BLVD       SANTA MONICA   CA   90405-1315
2735
  TOWN AND COUNTRY S/C   6324 W 3RD ST       LOS ANGELES   CA   90036-3155
2736
  PUENTE HILLS MALL   1600 S AZUSA AVE   SPACE 426   LA PUENTE   CA   91748-1664
2738
  1541 N VERMONT AVE           LOS ANGELES   CA   90027-5330
2739
  14540 7TH ST           VICTORVILLE   CA   92392-4214
2741
  6509 PACIFIC BLVD           HUNTINGTON PARK   CA   90255-4105
2742
  HACIENDA PLAZA   755 N HACIENDA BLVD       LA PUENTE   CA   91744-3906
2743
  WEST COVINA FASHION PLAZA   675 PLAZA DRIVE       WEST COVINA   CA  
91790-2825
2746
  2602 N BROADWAY           LOS ANGELES   CA   90031-2608
2747
  THE SHOPPES AT MIDWAY PLANTATION   1002-E SHOPPES AT MIDWAY DRIVE      
KNIGHTDALE   NC   27545-7313
2749
  2837 COCHRAN ST STE D           SIMI VALLEY   CA   93065-2766
2751
  11934 GARVEY AVE           EL MONTE   CA   91732-3514
2752
  VALLEY FAIR MALL   2855 STEVENS CREEK BLVD   SUITE 1327   SANTA CLARA   CA  
95050-0000
2753
  HEMET VALLEY MALL   2200 W FLORIDA AVE   SUITE 230   HEMET   CA   92545-3666
2755
  COMMERCE CENTER   5514 WHITTIER BLVD       LOS ANGELES   CA   90022-4104
2757
  VALLEY CENTRAL SHOPPING CENTER   44450 VALLEY CENTER WAY       LANCASTER   CA
  93536-6532

49



--------------------------------------------------------------------------------



 



                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2758
  SPRING MEADOWS PLACE   1490 SPRING MEADOWS DR   SPACE F-135   HOLLAND   OH  
43528-9478
2759
  INDIO FASHION MALL   82227 US HIGHWAY 111   SPACE 31   INDIO   CA   92201-5667
2761
  MARYVALE PLAZA   5127 W INDIAN SCHOOL ROAD       PHOENIX   AZ   85031-2611
2763
  HAPPY VALLEY TOWNE CENTER   2501 W HAPPY VALLEY RD   SUITE 32-1090   PHOENIX  
AZ   85027-0000
2764
  2309 W KETTLEMAN LANE SUITE 104           LODI   CA   95242-4120
2765
  PROSPECTORS PLAZA   3966 MISSOURI FLAT RD   SUITE C   PLACERVILLE   CA  
95667-5240
2766
  SHERWOOD MALL   5308 PACIFIC AVE       STOCKTON   CA   95207-5619
2767
  NORTHRIDGE MALL   700 NORTHRIDGE MALL   SUITE G11   SALINAS   CA   93906-2015
2770
  SOUTHLAND PLAZA   585 SATURN BLVD   SPACE A   SAN DIEGO   CA   92154-4731
2771
  1214 BROADWAY           CHULA VISTA   CA   91911-2911
2772
  234 E 2ND ST           CALEXICO   CA   92231-2754
2773
  GILROY CROSSING SC   6845 CAMINO ARROYO 60   SUITE A   GILROY   CA  
95020-6581
2775
  PENINSULA BROADWALK   340 WALNUT ST       REDWOOD CITY   CA   94063-1718
2776
  FREMONT HUB SC   4120 FREMONT HUB   SUITE 342   FREMONT   CA   94538-0000
2777
  2656 MISSION ST # 8           SAN FRANCISCO   CA   94110-3102
2781
  SKYLAKE MALL   1652 NE MIAMI GARDENS DR       NORTH MIAMI BEACH   FL  
33179-0000
2782
  556 W 181ST           NEW YORK   NY   10033-5005
2783
  108 N MORLEY AVE           NOGALES   AZ   85621-3116
2784
  NORWALK SQUARE   11725 ROSECRANS AVE       NORWALK   CA   90650-3927
2788
  437 5TH AVE           NEW YORK   NY   10016-2205
2789
  6015 ROSWELL ROAD       SPACE A   SANDY SPRINGS   GA   30328-0000
2790
  3217 GREENMOUNT AVE # 3219           BALTIMORE   MD   21218-3439
2791
  IRON HORSE SHOPPING CENTER   543 E PRATER WAY       SPARKS   NV   89431-4685
2792
  PLAZA BONITA MALL   3030 PLAZA BONITA RD   SPACE 1328   NATIONAL CITY   CA  
91950-8095
2794
  COOL SPRINGS GALLERIA   1800 GALLERIA BLVD   SPACE 1035   FRANKLIN   TN  
37067-1605
2795
  4481 E 10TH ST           INDIANAPOLIS   IN   46201-2700
2797
  1585 S MUSKOGEE AVE           TAHLEQUAH   OK   74464-5285
2798
  3900 MINNESOTA AVE NE           WASHINGTON   DC   20019-2661
2799
  480 W 303 HWY           GRAND PRAIRIE   TX   75051-4805
2800
  521 S 4TH AVE           LOUISVILLE   KY   40202-2503
2801
  BALCH SPRINGS COMMONS   12250 LAKE JUNE RD   SUITE 105   BALCH SPRINGS   TX  
75180-0000
2802
  CAPITAL MALL   3600 COUNTRY CLUB DR       JEFFERSON CITY   MO   65109-1060
2803
  COLONIAL MALL VALDOSTA   1700 NORMAN DR   BOX 1154   VALDOSTA   GA  
31601-7404
2804
  RIGSBY SC   5313 RIGSBY AVE   SUITE 104   SAN ANTONIO   TX   78222-1419
2805
  6400 N 76TH ST           MILWAUKEE   WI   53223-6102
2807
  ST CLAIR SQUARE   239 SAINT CLAIR SQ       FAIRVIEW HEIGHTS   IL   62208-2134

50



--------------------------------------------------------------------------------



 



                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2809
  CROSS COUNTY MALL   700 BROADWAY AVE E   SPACE 23   MATTOON   IL   61938-4671
2810
  SINGING RIVER MALL   2800 HIGHWAY 90       GAUTIER   MS   39553-5149
2811
  216 E 35TH ST           CHICAGO   IL   60616-3908
2815
  80 BROAD ST           ELIZABETH   NJ   07201-2208
2816
  COVENTRY MALL   351 W SCHUYLKILL RD   SUITE 56   POTTSTOWN   PA   19464-7438
2817
  8065 FLORIDA BLVD           BATON ROUGE   LA   70806-4713
2818
  PENN PARK SHOPPING CENTER   1413 W I240 SERVICE RD   SUITE E   OKLAHOMA CITY  
OK   73159-4144
2820
  LUFKIN MALL   4600 S MEDFORD DR       LUFKIN   TX   75901-5614
2821
  TOWNE EAST SQUARE   7700 E KELLOGG DR   SPACE 745   WICHITA   KS   67207-1772
2822
  SOUTHERN PARK MALL   7401 MARKET ST   SPACE 787   BOARDMAN   OH   44512-5639
2825
  RHODE ISLAND AVE SC   642 A RHODE ISLAND AVE NE       WASHINGTON   DC  
20002-1233
2827
  CENTRAL PLAZA   3717 NW 7TH ST       MIAMI   FL   33126-5501
2828
  SHENANGO VALLEY MALL   3255 E STATE ST   SPACE 610   HERMITAGE   PA  
16148-3324
2829
  EASTWOOD MALL   5555 YOUNGSTOWN WARREN RD   SPACE 472   NILES   OH  
44446-4804
2830
  TALLAHASSEE MALL   2415 N MONROE STREET SUITE 246       TALLAHASSEE   FL  
32303-4112
2831
  CHAPEL HILL MALL   2000 BRITTAIN RD STE 261   SPACE 347   AKRON   OH  
44310-1882
2832
  SUMMIT MALL   3265 W MARKET ST   SPACE 136   FAIRLAWN   OH   44333-3337
2835
  BELDEN VILLAGE MALL   4115 BELDEN VILLAGE MALL   SPACE B-44   CANTON   OH  
44718-2501
2837
  13102 HARBOR BLVD           GARDEN GROVE   CA   92843-1718
2838
  TUSCANO TOWN CENTER   7625 W LOWER BUCKEYE RD   SUITE 100   PHOENIX   AZ  
85043-0000
2840
  1021 W MARTIN LUTHER KING JR BLVD           LOS ANGELES   CA   90037-1816
2841
  SAN LEANDRO PLAZA   1299 WASHINGTON AVE   SPACE C-1   SAN LEANDRO   CA  
94577-3646
2842
  GREAT LAKES MALL   7850 MENTOR AVE   SPACE 588A   MENTOR   OH   44060-5590
2844
  GREAT NORTHERN MALL   104 GREAT NORTHERN MALL   SPACE A-100   NORTH OLMSTED  
OH   44070-3301
2845
  PARMA TOWN MALL   8048 DAY DR       PARMA   OH   44129-0000
2847
  SANDUSKY MALL   4314 MILAN RD STE 110       SANDUSKY   OH   44870-7104
2849
  LUCKY SC   1884 BELLEVUE RD       ATWATER   CA   95301-2668
2850
  KINGSTOWNE CENTER   5942 KINGSTOWNE BLVD       ALEXANDRIA   VA   22315-0000
2851
  BEAVER VALLEY MALL   210 RTE 18       MONACA   PA   15061-2305
2852
  OHIO VALLEY MALL   67800 MALL RING RD   SPACE 270   SAINT CLAIRSVILLE   OH  
43950-1796
2853
  FT STEUBEN MALL   100 MALL DR   SPACE A-27   STEUBENVILLE   OH   43952-3092
2854
  WASHINGTON CROWN CENTER   1500 W CHESTNUT ST   SPACE 214   WASHINGTON   PA  
15301-5864
2855
  CENTURY III MALL   3075 CLAIRTON RD   SPACE 826   WEST MIFFLIN   PA  
15123-0033
2856
  WESTMORELAND MALL   5256 ROUTE 30   SPACE 188   GREENSBURG   PA   15601-3517
2857
  SOUTH HILLS VILLAGE   101 SOUTH HILLS VILLAGE       PITTSBURGH   PA  
15241-1419
2860
  POST OAK MALL   1500 HARVEY RD       COLLEGE STATION   TX   77840-3713

51



--------------------------------------------------------------------------------



 



                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2861
  MERVYNS SHOPPING CENTER   7350 GREENBACK LANE       CITRUS HEIGHTS   CA  
95621-5531
2862
  HOT SPRINGS MALL   4501 CENTRAL AVE # 152       HOT SPRINGS NATIONAL   AR  
71913-7453
2863
  WESTGATE MALL   7701 W I-40       AMARILLO   TX   79121-0260
2864
  LINDALE MALL   4444 1ST AVE NE # 234       CEDAR RAPIDS   IA   52402-3239
2865
  KENNEDY MALL   555 JFK RD   UNIT 246   DUBUQUE   IA   52002-5202
2866
  NORTH GRAND MALL   2801 N GRAND MALL       AMES   IA   50010-4668
2867
  STONERIDGE MALL   1468 STONERIDGE MALL RD   SPACE E101   PLEASANTON   CA  
94588-0000
2869
  UNIVERSITY SQUARE MALL   2102 UNIVERSITY SQUARE MALL       TAMPA   FL  
33612-5506
2871
  EASTRIDGE MALL   2200 TULLY RD   SUITE 2066   SAN JOSE   CA   95122-1347
2873
  WELLINGTON GREEN MALL   10300 W FOREST HILL BLVD   SPACE 101   WELLINGTON   FL
  33414-0000
2875
  1 OREILLY ST       PO BOX 2913   PRESIDIO   TX   79845-0000
2877
  METRO CENTER   9617 N METRO PKY W   SPACE 10-10   PHOENIX   AZ   85051-1401
2879
  BROOKSIDE MARKETPLACE   7314 W 191ST ST       TINLEY PARK   IL   60487-9361
2881
  HAYGOOD SHOPPING CENTER   1021-23 INDEPENDENCE BLVD       VIRGINIA BEACH   VA
  23455-5523
2884
  AMELIA CONCOURSE   463711 STATE ROAD 200   SUITE 12   YULEE   FL   32097-8652
2885
  RYAN GARFIELD SHOPPING CENTER   5401 S WENTWORTH SPACE B       CHICAGO   IL  
60609-6300
2886
  HENRY TOWN CENTER   1880 JONESBORO RD       MCDONOUGH   GA   30253-5960
2888
  1227 CHESTNUT ST           PHILADELPHIA   PA   19107-4110
2890
  72 S 69TH ST           UPPER DARBY   PA   19082-2521
2891
  PENN STATION   5646 SILVER HILL RD       DISTRICT HEIGHTS   MD   20747-1145
2892
  LAUREL CENTRE   14826 WASHINGTON BLVD       LAUREL   MD   20707-4818
2896
  SMALL SHOPS OF WATERVILLE COMMONS   16B WATERVILLE COMMONS DR       WATERVILLE
  ME   04901-4900
2898
  CHELTENHAM SQUARE   2385 W CHELTENHAM AVE   SPACE 556   PHILADELPHIA   PA  
19150-1506
2899
  GREENWAY CENTER   7567 GREENBELT RD       GREENBELT   MD   20770-0000
2901
  SHARYLAND TOWNE CROSSING   2413 E EXPRESSWAY 83   SUITE 600   MISSION   TX  
78572-8354
2904
  THE SHOPS AT BIDDEFORD CROSSING   307 MARINER WAY       BIDDEFORD   ME  
04005-0000
2905
  TOPSHAM FAIR MALL   105 TOPSHAM FAIR MALL RD   SUITE 7   TOPSHAM   ME  
04086-0000
2906
  BRISTOL-MCFADDEN PLAZA   1150 S BRISTOL ST       SANTA ANA   CA   92704-3420
2907
  FOREST PLAZA   6059 E STATE ST   SUITE 105   ROCKFORD   IL   61108-2512
2908
  SOUTH GATE SC   3848 TWEEDY BLVD   SPACE A1   SOUTH GATE   CA   90280-6151
2909
  ARLINGTON SQUARE   4050 MADISON ST       RIVERSIDE   CA   92504-2642
2910
  BELMONT PLAZA   3282 E ANAHEIM ST       LONG BEACH   CA   90804-3818
2912
  MERCED MALL   230 MERCED MALL       MERCED   CA   95348-2407
2913
  164 E CARSON ST           CARSON   CA   90745-2702
2915
  SIERRA CENTER   3060 BALDWIN PARK       BALDWIN PARK   CA   91706-4704
2917
  RIVER WEST CENTER   320 E CAPITOL DRIVE       MILWAUKEE   WI   53212-1210

52



--------------------------------------------------------------------------------



 



                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2918
  NATIONAL SHOPPING PLAZA   933 E SIBLEY BLVD       DOLTON   IL   60419-2139
2919
  11461 SOUTH STREET   B 5       CERRITOS   CA   90703-5532
2920
  300 E COLORADO ST           GLENDALE   CA   91205-1633
2922
  EUCLID SC   1688 W KATELLA AVE       ANAHEIM   CA   92802-3015
2924
  LAYTON HILLS MALL   1038 NORTH LAYTON HILLS   SUITE 1038   LAYTON   UT  
84041-2103
2926
  CANYON COUNTRY PLAZA   19194 SOLEDAD CANYON RD       CANYON COUNTRY   CA  
91351-3364
2928
  HIGHLAND AVENUE PLAZA   4160 HIGHLAND AVENUE SUITE 7       HIGHLAND   CA  
92346-2757
2929
  INDIO PLAZA   82136 US HIGHWAY 111       INDIO   CA   92201-5654
2933
  TUCSON MALL   4500 N ORACLE RD   SPACE 295   TUCSON   AZ   85705-1662
2934
  2710 CARSON ST           LAKEWOOD   CA   90712-4004
2940
  6005 N FIGUEROA ST           LOS ANGELES   CA   90042-4231
2941
  1481 N HOLLENBECK AVE           COVINA   CA   91722-1543
2943
  PICO RIVERA TOWNE CENTER   8820 WASHINGTON BLVD       PICO RIVERA   CA  
90660-0000
2944
  11973 W WASHINGTON BLVD           LOS ANGELES   CA   90066-5825
2945
  GRIFFITH CENTER   430 W RIDGE RD       GRIFFITH   IN   46319-1018
2946
  536 E MANCHESTER AVE           LOS ANGELES   CA   90003-3525
2948
  9780 SIERRA AVE           FONTANA   CA   92335-6717
2949
  681 E FOOTHILL BLVD           RIALTO   CA   92376-5225
2951
  OCEANSIDE PLAZA   1919 MISSION AVE       OCEANSIDE   CA   92058-7106
2953
  DOWNERS GROVE CENTER   7401A LEMONT RD       DOWNERS GROVE   IL   60516-3805
2954
  3516 WILSON RD           BAKERSFIELD   CA   93309-5211
2955
  LANCASTER COMMERCE CENTER   1034 W AVENUE K   SPACE 1316   LANCASTER   CA  
93534-5918
2957
  1476 E GOLF RD           SCHAUMBURG   IL   60173-4902
2958
  404 E 2ND ST           CALEXICO   CA   92231-2847
2959
  2290 N IMPERIAL AVE           EL CENTRO   CA   92243-1334
2960
  BORDER PLAZA   501 SAN YSIDRO BLVD       SAN YSIDRO   CA   92173-3110
2961
  7195 BROADWAY           LEMON GROVE   CA   91945-1408
2964
  4294 KENT RD   SUITE 1       STOW   OH   44224-4325
2965
  THE PLACE ON 47TH STREET   37134 47TH STREET EAST   SUITE B   PALMDALE   CA  
93552-0000
2967
  VISTA SC   970 S SANTA FE AVE       VISTA   CA   92084-6202
2968
  PATRICK HENRY MALL   12300 JEFFERSON AVE   SPACE 934   NEWPORT NEWS   VA  
23602-6900
2970
  7401 S SHIELDS BLVD           OKLAHOMA CITY   OK   73149-1516
2971
  15701 HARLEM AVE           ORLAND PARK   IL   60462-6800
2972
  MARYVILLE COMMONS   750 WATKINS RD   SPACE 16   MARYVILLE   TN   37801-4643
2973
  8225 TOPANGA CANYON BLVD           CANOGA PARK   CA   91304-3854
2974
  COLUMBIA MALL   2300 BERNADETTE DR   SUITE 520   COLUMBIA   MO   65203-0000

53



--------------------------------------------------------------------------------



 



                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
2976
  SUGAR HOUSE CENTER   111 W 87TH ST       CHICAGO   IL   60620-1304
2977
  SANTA MARIA TOWN CENTER   261 TOWN CTR E       SANTA MARIA   CA   93454-5130
2978
  DUARTE SOUTH SHOPPING CENTER   922 HAMILTON RD       DUARTE   CA   91010-0000
2979
  6431 GEORGIA AVE           WASHINGTON   DC   20012-2909
2980
  MEADOWDALE S/C   150 S KENNEDY DR   SPACE 1A   CARPENTERSVILLE   IL  
60110-2091
2981
  AURORA COMMONS   1246 N LAKE ST   SPACE 2110   AURORA   IL   60506-2453
2986
  EDINBURGH COMMONS SC   237 CARMICHAEL WAY   SUITE 203   CHESAPEAKE   VA  
23322-0000
2987
  10924 E VALLEY MALL BLVD           EL MONTE   CA   91731-2515
2988
  PALO WOODS KMART CENTER   962 SEPULVEDA BLVD       HARBOR CITY   CA  
90710-1405
2989
  MAIN STREET VILLAGE   1255 E MAIN ST       EL CAJON   CA   92021-7208
2991
  VONS SC   2355 E VALLEY PKY   SUITE A   ESCONDIDO   CA   92027-2715
2993
  LAREDO CROSSING   4415 US 83   SUITE 800   LAREDO   TX   78046-0000
2995
  COLONIES CROSSROADS   1895 NORTH CAMPUS AVE   SUITE A   UPLAND   CA  
91784-1650
2996
  468-470 FULTON ST           BROOKLYN   NY   11201-5216
2998
  INGRAM PARK MALL   6301 NW LOOP 410       SAN ANTONIO   TX   78238-3824
3001
  FRENCHTOWN SQUARE   2121 N MONROE ST   SPACE 610   MONROE   MI   48162-5316
3002
  DOVER MALL   1004 DOVER MALL       DOVER   DE   19901-2279
3003
  BRENTWOOD PLAZA   8449 WINTON RD       CINCINNATI   OH   45231-0000
3006
  FONDREN SOUTHWEST SC   11160 FONDREN RD       HOUSTON   TX   77096-5506
3007
  SAN BRUNO TOWNE CENTER   1310 EL CAMINO REAL   SUITE J   SAN BRUNO   CA  
94066-1310
3008
  CHICO MALL   1950 E 20TH ST   SPACE B235   CHICO   CA   95928-6369
3009
  POPLIN PLACE   2897 WEST HIGHWAY 74       MONROE   NC   28110-8434
3010
  LEON VALLEY SC   6963 BANDERA RD       LEON VALLEY   TX   78238-1361
3011
  SHARPSTOWN CENTER   7555 BELLAIRE BLVD   SUITE A   HOUSTON   TX   77036-0000
3012
  NORTH BENSON CENTER   10703 SE CARR RD       RENTON   WA   98055-5823
3013
  1601 E 72ND ST           TACOMA   WA   98404-5402
3014
  2887 COVINGTON PIKE           MEMPHIS   TN   38128-6060
3015
  WESTGATE MALL   205 W BLACKSTOCK RD SUITE 330   SPACE E3   SPARTANBURG   SC  
29301-3207
3018
  ARCADIA SHORES COMMON   10792 KINGS RD   SUITE 460   MYRTLE BEACH   SC  
29572-6073
3019
  6850 W 12TH AVE           HIALEAH   FL   33014-5114
3020
  100 SW 143RD ST           BURIEN   WA   98166-1530
3023
  1001 W ALEXIS RD           TOLEDO   OH   43612-4201
3024
  1705 W LASKEY RD           TOLEDO   OH   43613-3523
3025
  183 MAIN STREET   SPACE 9       PATERSON   NJ   07505-1201
3026
  POUGHKEEPSIE GALLERIA   790 SOUTH RD   SPACE A204   POUGHKEEPSIE   NY  
12601-5900
3028
  SOUTHFIELD PLAZA   29794 SOUTHFIELD RD       SOUTHFIELD   MI   48076-2088

54



--------------------------------------------------------------------------------



 



                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
3029
  RIVER VALLEY MALL   1635 RIVER VALLEY CIR   SUITE 781   LANCASTER   OH  
43130-1465
3031
  PRINCE OF ORANGE MALL   2390 CHESTNUT ST NE   SPACE A7   ORANGEBURG   SC  
29115-3201
3032
  TOPS MALL   5849 S TRANSIT RD   SPACE 112   LOCKPORT   NY   14094-6317
3034
  MILITARY DRIVE PLAZA   709 SW MILITARY DR   SPACE 1   SAN ANTONIO   TX  
78221-1642
3035
  NATOMAS GARDENS   3645 NORTHGATE BLVD   SUITE F   SACRAMENTO   CA   95834-1600
3038
  BRADLEY PARK CROSSING   1591 BRADLEY PARK DRIVE   SUITE E7   COLUMBUS   GA  
31907-0000
3039
  UNION PLAZA   1745 MORRIS AVE   SUITE D   UNION   NJ   07083-3516
3040
  VALLEY FAIR MALL   3601 S 2700 W   SPACE C-126   WEST VALLEY CITY   UT  
84119-3746
3041
  507 W SAINT GEORGES AVE           LINDEN   NJ   07036-5643
3042
  WEST BLUFF SHOPPING CENTER   5201 OURAY NW C       ALBUQUERQUE   NM  
87120-3033
3044
  THE PARKS AT ARLINGTON   3811 S COOPER ST   SPACE 1188   ARLINGTON   TX  
76015-4134
3047
  BRISTOL PARK   9440 W NORTHERN   SUITE 103   GLENDALE   AZ   85305-1104
3048
  VILLAGE AT BACHMAN LAKE   3701 W NORTHWEST HWY   SUITE 226   DALLAS   TX  
75220-4961
3049
  MOHAWK COMMONS   432 BALLTOWN RD   SPACE 84   SCHENECTADY   NY   12304-2245
3050
  SALMON RUN MALL   21182 SALMON RUN MALL LOOP WEST   SPACE A106   WATERTOWN  
NY   13601-2244
3053
  MID STATE MALL   82 W PROSPECT ST       EAST BRUNSWICK   NJ   08816-2115
3054
  DADELAND PLAZA SC   9459 S DIXIE HWY       MIAMI   FL   33156-2933
3055
  HERITAGE MALL   1949 14TH AVE SE   SPACE D 409   ALBANY   OR   97321-8505
3056
  BELLIS FAIR MALL   1 BELLIS FAIR PKWY   SUITE 306   BELLINGHAM   WA  
98226-5590
3057
  WHITELAND TOWNE CENTER   179 W LINCOLN HWY   SPACE 840   EXTON   PA  
19341-2664
3058
  7150 REGIONAL ST           DUBLIN   CA   94568-2324
3059
  DEERFIELD MALL SC   3868 W HILLSBORO BLVD   SPACE 26   DEERFIELD BEACH   FL  
33442-9414
3060
  THE MARKET AT LAKE HOUSTON   7405 FM 1960 EAST 202       ATASCOCITA   TX  
77346-3128
3062
  898 S GROWERS GROVE RD       SPACE 56   PAYSON   UT   84651-0004
3063
  PARK AND SHOP SC   1679 WILLOW PASS RD       CONCORD   CA   94520-2611
3064
  EASTGATE SQUARE   4394 EASTGATE SQUARE DR   SUITE 1950   CINCINNATI   OH  
45245-5141
3065
  WEST RIDGE MALL   1801 SW WANAMAKER RD   SPACE F8   TOPEKA   KS   66604-3804
3066
  CORDOVA MALL   5100 N 9TH AVE   SPACE E517   PENSACOLA   FL   32504-8735
3067
  SANGERTOWN MALL   1 SANGERTOWN SQUARE   SPACE Q1   NEW HARTFORD   NY  
13413-1518
3069
  1563 W NEW HAVEN AVE           WEST MELBOURNE   FL   32904-3907
3071
  BERKSHIRE MALL   113 BERKSHIRE MALL   PO BOX 113   LANESBORO   MA   01237-9501
3072
  GENESEE CROSSING   G-3531 MILLER RD       FLINT   MI   48507-4687
3073
  BARTON CREEK SQUARE   2901 S CAPITAL OF TEXAS HWY   SPACE H18 AND 20   AUSTIN
  TX   78746-8112
3074
  BRISTOL COMMERCE PLAZA   55 COMMERCE PLAZA       BRISTOL   PA   19007-6926
3075
  DEERBROOK MALL   20131 HIGHWAY 59 N   SPACE 1022   HUMBLE   TX   77338-2313
3076
  FASHION PLACE MALL   6191 S STATE ST STE 135       MURRAY   UT   84107-7267

55



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State     Zip
3077
  FOREST VILLAGE PARK   3351 DONNELL RD   SPACE 409   FORESTVILLE   MD    
20747-3208  
3078
  WASHINGTON CIRCLE   9009 SW HALL BLVD       TIGARD   OR     97223-4432  
3079
  TEMECULA TOWN CENTER   27536 YNEZ RD   SPACE F1   TEMECULA   CA     92591-4662
 
3082
  CHAMPLAIN CENTRE NORTH   10 SMITHFIELD BLVD   SPACE C-109 AND C-110  
PLATTSBURGH   NY     12901-2110  
3086
  HUDSON VALLEY MALL   1300 ULSTER AVE   SUITE 314   KINGSTON   NY    
12401-1501  
3087
  12736 S ROUTE 59   UNIT 100       PLAINFIELD   IL     60544-0000  
3088
  DIXIE PLAZA   5352 DIXIE HWY       LOUISVILLE   KY     40216-1564  
3089
  QUEBEC SQUARE   7607 E 36TH AVE     801  DENVER   CO     80238-2474  
3090
  VANCOUVER PLAZA   7809 B NE VANCOUVER PLAZA DR   SPACE 240   VANCOUVER   WA  
  98662-6624  
3092
  GREAT NORTHERN MALL   4081 ROUTE 31       CLAY   NY     13041-8799  
3093
  PACIFIC VIEW   3301-1018 E MAIN ST   SUITE 1018   VENTURA   CA     93003-0927
 
3094
  PINE CREEK SC   742 FREEMAN LN   SUITE A   GRASS VALLEY   CA     95949-9640  
3095
  FALLBROOK TOWN AND COUNTRY   1079 S MISSION RD       FALLBROOK   CA    
92028-3221  
3096
  TREASURE COAST SQUARE   3354 NW FEDERAL HWY   SPACE 3354   JENSEN BEACH   FL  
  34957-4404  
3097
  BALDWIN HILLS CRENSHAW PLAZA   3650 MARTIN LUTHER KING BLVD   SUITE 272   LOS
ANGELES   CA     90008-1700  
3098
  SHOPS AT THREE CORNERS   8132 KIRBY DR       HOUSTON   TX     77054-1706  
3099
  CUPERTINO SQUARE   10123 N WOLFE RD   SPACE 2115   CUPERTINO   CA    
95014-2509  
3103
  SPRINGFIELD PLAZA   6422 SPRINGFIELD PLZ       SPRINGFIELD   VA     22150-3428
 
3104
  SHOPS 1   579 COLEMAN AVE   SUITE 100-110   SAN JOSE   CA     95110-2005  
3105
  BOISE TOWNE SQUARE   350 N MILWAUKEE ST   SUITE 2028   BOISE   ID    
83704-0100  
3106
  BURLINGAME PLAZA   1847 EL CAMINO REAL       BURLINGAME   CA     94010-3220  
3107
  SAN JACINTO MALL   SPACE 1594       BAYTOWN   TX     77521-0000  
3108
  4830 WILSON AVE   SUITE 620   SPACE 438   WYOMING   MI     49418-3137  
3109
  LA PLAZA MALL   2200 S 10TH ST   SPACE H-03   MCALLEN   TX     78503-5437  
3110
  SIERRA VISTA MALL   1050 SHAW AVE   SPACE A5   CLOVIS   CA     93612-3922  
3111
  6779 TAFT ST           HOLLYWOOD   FL     33024-3902  
3113
  GROVE GATE S/C   2991 SW 32ND AVE       MIAMI   FL     33133-3612  
3114
  PEACHTREE MALL   3507 MANCHESTER EXPY   SPACE 56   COLUMBUS   GA    
31909-6400  
3116
  WESTFIELD PLAZA   7240 WESTFIELD PLAZA DRIVE       BELLEVILLE   IL    
62223-3352  
3117
  JACKSONVILLE REGIONAL S/C   3000 DUNN AVE   SPACE 8   JACKSONVILLE   FL    
32218-4598  
3118
  NORTHEAST MALL   1101 MELBOURNE RD   SPACE 2014   HURST   TX     76053-6205  
3120
  LAKE FREDERIC SQUARE   3902 S SEMORAN BLVD   SPACE 32   ORLANDO   FL    
32822-4006  
3121
  54 S 4TH AVE           MOUNT VERNON   NY     10550-3105  
3122
  NORTHPARK MALL   320 W KIMBERLY RD   SPACE 230   DAVENPORT   IA     52806-5995
 
3124
  CINCINNATI MILLS   1033 CINCINNATI MILLS DRIVE   SPACE 22   CINCINNATI   OH  
  45240-0000  
3125
  11220 E JEFFERSON           DETROIT   MI     48214-0000  

56



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
3126
  COLUMBIA MALL   225 COLUMBIA MALL DR   SPACE 625   BLOOMSBURG   PA    
17815-8368  
3127
  OLIVER CREEK CROSSING   6641 ATLANTA HYW       MONTGOMERY   AL     36117-4233
 
3131
  1281 N MILWAUKEE AVE           CHICAGO   IL     60622-2218  
3134
  EDMOND PLAZA SC   2000 DANFORTH AVE   SUITE 102   EDMOND   OK     73003-0000  
3135
  SKILLMAN TOWNE CROSSING   6751 ABRAMS RD STE 100   SUITE 150   DALLAS   TX    
75231-7114  
3136
  1850 MCCULLOUGH BLVD N STE B1       SUITE B1   LAKE HAVASU CITY   AZ    
86403-5797  
3137
  EAST HILLS MALL   3000 MALL VIEW RD   SUITE 1001   BAKERSFIELD   CA    
93306-3057  
3138
  SUSQUAHANNA VALLEY MALL   1 SUSQUAHANNA VALLEY MALL   SPACE A7   SELINSGROVE  
PA     17870-1245  
3140
  COLUMBIA CENTER   1321 N COLUMBIA CENTER BLVD   SUITE 451   KENNEWICK   WA    
99336-1165  
3141
  FACTORIA MALL   4025 SE FACTORIA MALL       BELLEVUE   WA     98006-0000  
3142
  PEMBROKE MALL   4554 VIRGINIA BEACH BLVD   SUITE 120   VIRGINIA BEACH   VA    
23462-0000  
3144
  CRESTVIEW VILLAGE   4742 MANZANITA AVE       CARMICHAEL   CA     95608-0823  
3145
  COUNTRY CLUB MALL   1262 VOCKE ROAD   SPACE 220   CUMBERLAND   MD    
21502-7791  
3146
  RAYTOWN CROSSING   6721 BLUE RIDGE BLVD       RAYTOWN   MO     64133-5625  
3147
  SOUTH HILL MALL   3500 S MERIDIAN ST   SUITE 918   PUYALLUP   WA    
98373-3722  
3148
  VONS YUCAIPA COMM. CENTER   34324 YUCAIPA BLVD UNIT A       YUCAIPA   CA    
92399-2410  
3149
  6201 9TH STREET NORTH           SAINT PETERSBURG   FL     33702-6619  
3150
  PROMENADE SC   1711 NE 163RD ST # 1721       MIAMI   FL     33162-4732  
3151
  ROLLING OAKS MALL   6909 N LOOP 1604 E   SPACE J14 SUITE 2014   SAN ANTONIO  
TX     78247-5317  
3152
  FIREWHEEL TOWN CENTER   130 CEDAR SAGE DRIVE       GARLAND   TX     75040-0000
 
3153
  SHOPPES AT GREENBUSH   600 N GREENBUSH RD       RENSSELAER   NY     12144-8412
 
3157
  WHITE OAKS MALL   2501 WABASH AVE   SPACE E-1   SPRINGFIELD   IL    
62704-4205  
3158
  RANCHO SIERRA SHOPPING CENTER   4496 N RANCHO DR # E-1       LAS VEGAS   NV  
  89130-3406  
3159
  VALLEJO CORNERS   908 ADMIRAL CALLAGHAN LN       VALLEJO   CA     94591-3680  
3160
  MAXWELL VILLAGE S/C   19191 SONOMA HWY   SPACE 21   SONOMA   CA     95476-5449
 
3161
  SNYDER PLAZA   25 SNYDER AVE   SPACE E-3   PHILADELPHIA   PA     19148-2709  
3164
  PALMER PARK CENTER   1580 SPACE CENTER DR   SPACE 112   COLORADO SPRINGS   CO
    80915-2445  
3167
  EASTLAKE VILLAGE MARKETPLACE   970 EASTLAKE PARKWAY   SUITE 102   CHULA VISTA
  CA     91914-3558  
3171
  FRESNO FASHION FAIR   713 E SHAW AVE   SPACE G13   FRESNO   CA     93710-7703
 
3172
  800 S EL PASO ST           EL PASO   TX     79901-3245  
3173
  1504 E FLORENCE AVE           LOS ANGELES   CA     90001-2536  
3174
  FIESTA MALL   1445 W SOUTHERN AVE   SPACE 1088   MESA   AZ     85202-4803  
3175
  PARK PLAZA MALL   6000 W MARKHAM ST STE 3000   SPACE M2 A   LITTLE ROCK   AR  
  72205-2877  
3177
  WAL MART CENTER   7539 WINCHESTER RD   SUITE 101   MEMPHIS   TN     38125-0000
 
3179
  VERMONT SLAUSON SHOPPING CENTER   5844 S VERMONT AVE       LOS ANGELES   CA  
  90044-3712  
3180
  TRINITY POINT SC   54 TRINITY POINT DRIVE   SPACE 45   WASHINGTON   PA    
15301-2974  

57



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
3181
  COLONIAL PARK MALL   35 COLONIAL PARK MALL   SPACE 37   HARRISBURG   PA    
17109-6220  
3182
  BRANHAVEN PLAZA   1075 W MAIN ST       BRANFORD   CT     06405-3430  
3183
  OCOEE COMMONS   10572 W COLONIAL DRIVE       OCOEE   FL     34761-2946  
3184
  EVERGREEN PLAZA   9500 S WESTERN AVE   SUITE G8   EVERGREEN PARK   IL    
60805-2827  
3185
  NORTH HANOVER MALL   1155 CARLISLE STREET   SPACE 804   HANOVER   PA    
17331-1200  
3186
  ACADIANA MALL   5725 JOHNSTON ST   SPACE F244   LAFAYETTE   LA     70503-5307
 
3187
  MENGER CROSSING SC   1375 SOUTH MAIN STREET   SUITE 225   BOERNE   TX    
78006-2845  
3188
  PARADISE SHOPS AT COCOA   2711 CLEARLAKE RD   SUITE 5   COCOA   FL    
32922-0000  
3189
  WILLOWBROOK MALL   7925 FM 1960 RD W   SPACE 1026   HOUSTON   TX    
77070-5723  
3190
  1749 N MILITARY TRL           WEST PALM BEACH   FL     33409-4769  
3191
  MANOA SHOPPING CENTER   1331 W CHESTER PIKE   SPACE 19   HAVERTOWN   PA    
19083-2925  
3192
  HICKORY HOLLOW MALL   5252 HICKORY HOLLOW PKY   SPACE 1067   ANTIOCH   TN    
37013-3016  
3194
  VILLAGE SQUARE   1400 W 49TH ST   SPACE 1   HIALEAH   FL     33012-3219  
3195
  SEARSTOWN S/C   3304 N ROOSEVELT BLVD       KEY WEST   FL     33040-4115  
3196
  WOODLAND HILLS MALL   7021 S MEMORIAL DR   SPACE 101   TULSA   OK    
74133-2049  
3197
  AUSTIN HIGHWAY RETAIL CENTER   1432 AUSTIN HIGHWAY   SUITE 100   SAN ANTONIO  
TX     78209-4338  
3198
  MARKET SQUARE AT N DE KALB   2050 LAWRENCEVILLE HWY   B 16   DECATUR   GA    
30033-4323  
3199
  HILLTOP NORTH SHOPPING CENTER   751 HILLTOP NORTH SHOPPING CENTER      
VIRGINIA BEACH   VA     23451-6198  
3206
  NORTHWEST MARKET PLACE   13754 NORTHWEST FREEWAY       HOUSTON   TX    
77040-5202  
3208
  CROSSROADS MALL   7000 CROSSROADS BLVD   SPACE J 2062   OKLAHOMA CITY   OK    
73149-4226  
3209
  LAKECREST VILLAGE CENTER   994 FLORIN RD       SACRAMENTO   CA     95831-3515
 
3210
  METROCENTER MALL   1387 METROCENTER # 127   SPACE 87   JACKSON   MS    
39209-7520  
3212
  TUCSON PLACE S/C   485 E WETMORE RD STE 101       TUCSON   AZ     85705-1714  
3214
  301 E BROAD ST           RICHMOND   VA     23219-1737  
3215
  SOUTHLAND S/C   23000 EUREKA RD   SPACE E-1   TAYLOR   MI     48180-6039  
3216
  ANNAPOLIS MALL   1630 ANNAPOLIS MALL       ANNAPOLIS   MD     21401-3040  
3218
  WOODLAND VILLAGE SHOPPING CENTER   2700 WOODLANDS VILLAGE BLVD   SUITE 900  
FLAGSTAFF   AZ     86001-7114  
3219
  10100 BEECHNUT DRIVE   SUITE 130       HOUSTON   TX     77072-5000  
3220
  IVERSON MALL   3863 BRANCH AVE SUITE A       HILLCREST HEIGHTS   MD    
20748-1403  
3221
  NEW TOWNE MALL   400 MILL AVE   SUITE 801   NEW PHILADELPHIA   OH    
44663-0000  
3222
  WALZEM PLAZA   5340 WALZEM RD       SAN ANTONIO   TX     78218-2123  
3223
  CROSSCREEK PLAZA   1800 SKIBO RD STE 128       FAYETTEVILLE   NC    
28303-3280  
3224
  NORTHGATE SHOPPING CENTER   3771 RAMSEY ST       FAYETTEVILLE   NC    
28311-7616  
3225
  WESTGATE SC   1607 W HENDERSON ST   SUITE P   CLEBURNE   TX     76033-3488  
3226
  FERN PARK SC   159 E SEMORAN BLVD   SPACE C   FERN PARK   FL     32730-2101  
3227
  OAKHILL PLAZA SHOPPING CENTER   3055 MECHANICSVILLE TURNPIKE       RICHMOND  
VA     23223-1828  

58



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
3228
  TOWNGATE COMMUNITY CENTER   12625-B9 FREDERICK ST       MORENO VALLEY   CA    
92553-5232  
3229
  GOLDEN TRIANGLE MALL   2201 I 35 EAST   SPACE M2   DENTON   TX     76205-8191
 
3230
  1908 E 1ST ST           PORT ANGELES   WA     98362-4900  
3233
  ARNOT MALL   3300 CHAMBERS RD   PO BOX 5210   HORSEHEADS   NY     14845-5210  
3234
  2205 WEST I-20   SUITE 700       GRAND PRAIRIE   TX     75052-0000  
3235
  4605 WOODROW BEAN TRANSMOUNTAIN       SUITE Q   EL PASO   TX     79924-4400  
3236
  9901 SAN PABLO AVE           EL CERRITO   CA     94530-3924  
3238
  MERIDIAN MALL   1982 E GRAND RIVER   SPACE 903   OKEMOS   MI     48864-1736  
3239
  RIVER MARKETPLACE   4401 AMBASSADOR CAFFERY   SUITE 100   LAFAYETTE   LA    
70508-6705  
3240
  FIESTA CENTER   1611 SPENCER HWY   SUITE F   SOUTH HOUSTON   TX     77587-3714
 
3241
  TIPPECANOE MALL   2415 SAGOMORE PKWY SOUTH   SPACE A07C   LAFAYETTE   IN    
47905-5124  
3242
  HARRISONBURG CROSSING   151 BURGESS RD   SUITE 102   HARRISONBURG   VA    
22801-0000  
3243
  TARGET/RALPHS CENTER   4279 GENESEE AVE       SAN DIEGO   CA     92117-4904  
3245
  RIVERDALE PLAZA   60 W 225TH STREET       BRONX   NY     10463-7002  
3246
  WEST HOLLYWOOD GATEWAY   7100 SANTA MONICA BLVD   SUITE 180   LOS ANGELES   CA
    90046-5802  
3247
  SECURITY SQUARE   6901 SECURITY BLVD   SPACE 311   BALTIMORE   MD    
21244-2412  
3249
  CITY PLACE   201 E 5TH STREET       LONG BEACH   CA     90802-2484  
3250
  CAMARILLO TOWN CENTER   309 W VENTURA BLVD   SPACE M3-A   CAMARILLO   CA    
93010-8376  
3251
  BLOOMFIELD PLAZA   135 BLOOMFIELD AVE SPACE 3   SPACE 3   BLOOMFIELD   NJ    
07003-5902  
3252
  THORNCREEK CROSSING   901 E 120TH   SUITE F   THORNTON   CO     80233-5717  
3254
  SILVER LAKE MALL   200 HANLEY AVE   SPACE C-317   COEUR D ALENE   ID    
83815-6703  
3255
  7555 MACARTHUR PARK   SUITE 110       IRVING   TX     75063-7543  
3256
  SANTA CLARA SQUARE   45 A DIVISION ST.       EUGENE   OR     97404-2483  
3258
  MILLCREEK MALL   404 MILLCREEK MALL   SPACE 404   ERIE   PA     16565-0401  
3262
  KMART/FINAST SC   6571 BROADWAY AVE       CLEVELAND   OH     44105-1307  
3263
  WALDEN GALLERIA   C202 WALDEN GALLERIA       CHEEKTOWAGA   NY     14225-5410  
3265
  201 CONVENT AVE           LAREDO   TX     78040-5847  
3266
  NORTH OAKS SC   4603 FM 1960 RD W   SUITE A   HOUSTON   TX     77069-4603  
3268
  VALLEY VIEW CENTER   2090 VALLEY VIEW CENTER   SPACE 2090   DALLAS   TX    
75240-5255  
3269
  THE SHOPPES AT NORTH VILLAGE   5201 N BELT HWY   SUITE 117   SAINT JOSEPH   MO
    64506-1256  
3270
  LOMA LINDA SHOPPING CTR   361 W MARIPOSA   SPACE 361 AND 365   NOGALES   AZ  
  85621-1044  
3272
  KING CITY SHOPPING CENTER   510 CANAL ST       KING CITY   CA     93930-3443  
3274
  4400 SAN JACINTO ST           HOUSTON   TX     77004-4948  
3277
  UNION SQUARE MARKETPLACE   1780 DECOTO RD BLDG F       UNION CITY   CA    
94587-3524  
3278
  LARGO MALL   10500 ULMERTON RD   SUITE 272   LARGO   FL     33771-3544  
3279
  145 JEFFERSON ST   SUITE 600       SAN FRANCISCO   CA     94133-1200  

59



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
3281
  PARK CITY CENTER   840 PARK CITY CENTER       LANCASTER   PA     17601-2720  
3282
  BARN PLAZA SC   1745 S EASTON RD   SUITE H4   DOYLESTOWN   PA     18901-0000  
3283
  207 S MAIN ST           MCALLEN   TX     78501-4842  
3284
  METRO POINTE CENTER   2210 S KIRKMAN       ORLANDO   FL     32811-7604  
3285
  LANDMARK CENTER MALL   5801 DUKE ST   STE F128   ALEXANDRIA   VA    
22304-3226  
3288
  TANGLEWOOD MALL   4410 ELECTRIC RD       ROANOKE   VA     24018-2922  
3290
  900 S BROADWAY           LOS ANGELES   CA     90015-1610  
3295
  1450 BROADWAY ST           OAKLAND   CA     94612-2821  
3296
  230 N MESA ST           EL PASO   TX     79901-1306  
3298
  CITRUS PARK COMMONS   6170 GUNN HIGHTWAY   SPACE 106   TAMPA   FL    
33625-4014  
3299
  1595 W 9000 S           WEST JORDAN   UT     84088-9219  
3300
  BROADWAY PLAZA   1133 W BERWYN AVE       CHICAGO   IL     60640-2301  
3301
  UNIVERSITY MALL   7171 N DAVIS HWY   SPACE D-5   PENSACOLA   FL     32504-6337
 
3302
  TARGET CENTER   2139 N TUSTIN ST       ORANGE   CA     92865-3700  
3304
  LAKEVIEW PLAZA   15762 LA GRANGE RD   SPACE 6   ORLAND PARK   IL    
60462-4766  
3306
  TARGET SC   45 CENTRAL AVE       CLARK   NJ     07066-1421  
3307
  SONTERRA PARK MARKET   1321 NORTH LOOP 1604 EAST   SUITE 109   SAN ANTONIO  
TX     78232-1410  
3308
  HILLCROFT VILLAGE S/C   6700 HILLCROFT ST       HOUSTON   TX     77081-4804  
3310
  PARKWAY PLAZA MALL   533 PARKWAY PLAZA   SPACE N-35   EL CAJON   CA    
92020-2532  
3311
  RIO HILL CENTER   1832 RIO HILL CTR   SPACE B-5   CHARLOTTESVILLE   VA    
22901-1141  
3313
  CORAL REEF SC   14965 S DIXIE HWY       MIAMI   FL     33176-7929  
3314
  CHESAPEAKE SQUARE   4200 PORTSMOUTH BLVD   SPACE 260   CHESAPEAKE   VA    
23321-2100  
3315
  GROSSMONT CENTER   5500 GROSSMONT CENTER DR   SUITE 195   LA MESA   CA    
91942-3016  
3316
  PORT CHARLOTTE TOWN CENTER   1441 TAMAIMI TRAIL   SPACE 795   PORT CHARLOTTE  
FL     33948-1001  
3317
  DEERPATH COMMONS SHOPPING CENTER   816 S RAND ROAD SPACE A-17       LAKE
ZURICH   IL     60047-2465  
3319
  ORANGE PLAZA   444 ROUTE 211 E   BOX 10   MIDDLETOWN   NY     10940-2192  
3320
  CANYON PLAZA SHOPPING CENTER   8345 LAUREL CANYON BLVD # E-22       SUN VALLEY
  CA     91352-3809  
3326
  212 FERRY ST           NEWARK   NJ     07105-2773  
3328
  THE OAKS MALL   6477 W NEWBERRY RD   SPACE C-12   GAINESVILLE   FL    
32605-4338  
3330
  ROYAL EAGLE PLAZA   9176 WILES RD       POMPANO BEACH   FL     33067-1999  
3332
  COLONIE SQUARE   131 COLONIE CTR   SPACE 102   ALBANY   NY     12205-2751  
3333
  LAKEWOOD SC   5471 W ATLANTIC BOULEVARD       MARGATE   FL     33063-5210  
3335
  SAN LUIS OBISPO PROMENADE   487 MADONNA RD   SUITE 1   SAN LUIS OBISPO   CA  
  93405-6543  
3336
  294 CHICAGO DR           JENISON   MI     49428-9354  
3338
  MALL AT YUBA CITY   1201J COLUSA AVE       YUBA CITY   CA     95991-3657  
3339
  CENTRAL PLAZA   10218 SULLIVAN RD       BATON ROUGE   LA     70818-4305  

60



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
3343
  PANAMA CITY MALL   2028 N COVE BLVD   SPACE 2028F   PANAMA CITY   FL    
32405-5317  
3344
  NORTH STAR MALL   7400 SAN PEDRO   SP 882   SAN ANTONIO   TX     78216-8319  
3345
  NORTH RIDGE SHOPPING CENTER   7796 E 37TH AVE       HOBART   IN     46342-2467
 
3348
  THE YARDS PLAZA   4610 S DAMEN AVE       CHICAGO   IL     60609-4043  
3350
  MALL AT TURTLE CREEK   3000 HIGHLAND AVE   SPACE 515   JONESBORO   AR    
72401-6321  
3355
  BOWERS CORNERS   2801 EL CAMINO REAL       SANTA CLARA   CA     95051-2901  
3356
  4505 WISCONSIN AVE NW           WASHINGTON   DC     20016-4619  
3357
  NORTHWEST PLAZA MALL   325 NORTHWEST PLAZA       SAINT ANN   MO     63074-2210
 
3359
  TRI-COUNTY MALL   11700 PRINCETON ROAD   SPACE E6   SPRINGDALE   OH    
45246-2535  
3362
  YORK GALLERIA   2899 WHITEFORD RD   SPACE 202   YORK   PA     17402-8976  
3366
  STADIUM PLAZA   321 STADIUM PLAZA   SPACE A-4   JERSEY CITY   NJ    
07305-4877  
3367
  STRATFORD SQUARE   224 STRATFORD SQUARE   SUITE 5   BLOOMINGDALE   IL    
60108-2210  
3368
  CITY LINE SHOPPING CTR   7628 CITY LINE AVE       PHILADELPHIA   PA    
19151-2007  
3370
  TOWN EAST MALL   1072 TOWN EAST MALL       MESQUITE   TX     75150-4116  
3371
  FASHION SHOW MALL   3200 LAS VEGAS BLVD SOUTH   SP 2610   LAS VEGAS   NV    
89109-0000  
3372
  SAHARA PAVILLION   2131 S DECATUR BLVD       LAS VEGAS   NV     89102-8590  
3373
  NORTHTOWNE PLAZA   2842 DEKALB PIKE       NORRISTOWN   PA     19401-1823  
3374
  CASCADE MALL   335 CASCADE MALL DR   SPACE E7   BURLINGTON   WA     98233-3255
 
3375
  OTTUMWA SHOPPING CENTER   1899 VENTURE DRIVE   SPACE 40   OTTUMWA   IA    
52501-3771  
3376
  2086 WHISKEY RD           AIKEN   SC     29803-6183  
3378
  GREENSPOINT MALL   113 GREENSPOINT MALL   SPACE T-113   HOUSTON   TX    
77060-1809  
3381
  CORAL SQUARE MALL   9461 A WEST ATLANTIC BLVD       CORAL SPRINGS   FL    
33071-0000  
3382
  INDIAN VILLAGE SHOPPING CENTER   1615 E INDIAN SCHOOL RD STE E       PHOENIX  
AZ     85016-5931  
3383
  740 SUITE 5   WEST TELEGRAPH RD   SPACE 168   WASHINGTON   UT     84780-0000  
3384
  PHILLIPSBURG MALL   1200 US HIGHWAY 22   SPACE 232   PHILLIPSBURG   NJ    
08865-4111  
3386
  MID-VALLEY MALL   2010 YAKIMA VALLEY HWY   SPACE G-9   SUNNYSIDE   WA    
98944-1288  
3387
  PARK PINEWAY SHOPPING CENTER   4431 S WHITE MOUNTAIN RD   SUITE C6 AND C7  
SHOW LOW   AZ     85901-7776  
3389
  VALLE DEL SOL SC   1625 RIO BRAVO BLVD SW   SUITE 1   ALBUQUERQUE   NM    
87105-6057  
3390
  THE QUAD AT WHITTIER   13522 WHITTIER BLVD   SPACE F4   WHITTIER   CA    
90605-1934  
3392
  639 N MAIN       PO BOX 281   SAN LUIS   AZ     85349-0281  
3393
  EMERALD SQUARE MALL   999 S WASHINGTON ST   SPACE B-300   NORTH ATTLEBORO   MA
    02760-3656  
3394
  INDEPENDENCE MALL   101 INDEPENDENCE MALL RD   SPACE C 101   KINGSTON   MA    
02364-2282  
3395
  8530 N WICHAM RD   100   SUITE 102 AND 103   VIERA   FL     32940-6616  
3396
  BUENA VISTA PLAZA   100 S ZARZAMORA ST STE 208       SAN ANTONIO   TX    
78207-3760  
3397
  INDIAN MOUND MALL   771 S 30TH ST SPACE #521       HEATH   OH     43056-4204  
3398
  BIRCHWOOD MALL   4350 24TH AVE STE 116       FORT GRATIOT   MI     48059-3851
 

61



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
3399
  WAYNE TOWNE CENTER   80 RT 23 SOUTH   SPACE 36   WAYNE   NJ     07470-3228  
3400
  EDDYSTONE CROSSING SC   1558 CHESTER PIKE   D8   EDDYSTONE   PA     19022-2005
 
3401
  GREENS CROSSROADS   349 W GREENS RD       HOUSTON   TX     77067-4501  
3403
  9842 ADAMS   SUITE 101       HUNTINGTON BEACH   CA     92648-4808  
3406
  COLUMBIANA CENTER   100 COLUMBIANA CIRCLE   STE 1004   COLUMBIA   SC    
29212-2234  
3408
  MERLE HAY MALL   3800 MERLE HAY RD   SUITE 1325   DES MOINES   IA    
50310-1338  
3411
  CROSSROADS MALL   4201 W DIVISION ST   SPACE C-25   SAINT CLOUD   MN    
56301-6601  
3412
  LA HABRA WESTRIDGE PLAZA   1326 SOUTH BEACH BLVD   SUITE C   LA HABRA   CA    
90631-6374  
3413
  CASTLETON SQUARE   6020 E 82ND ST   SPACE 710   INDIANAPOLIS   IN    
46250-4746  
3414
  FESTIVAL AT BEL AIR   5 BEL AIR SOUTH PKWY   SUITE H-805   BEL AIR   MD    
21015-0000  
3415
  MOORE PLAZA   5425 S PADRE ISLAND DR   SPACE 127   CORPUS CHRISTI   TX    
78411-5301  
3416
  ASHLAND TOWN CENTER   500 WINCHESTER AVE STE 660       ASHLAND   KY    
41101-7368  
3417
  MERCANTILE EAST SC   27742 ANTONIO PKWY   SUITE K3   LADERA RANCH   CA    
92694-1143  
3418
  7401 SW 45TH AVE   SUITE 7   SUITES K3 AND K4   AMARILLO   TX     79119-6498  
3419
  GOLF MILLS MALL   500 GOLF MILLS CTR   SPACE 325   NILES   IL     60714-1223  
3420
  SOUTHRIDGE MALL   5300 S 76TH ST   SPACE 1100   GREENDALE   WI     53129-1102
 
3421
  REGENCY MALL   5756 DURAND AVE   SPACE 194 AND 196   RACINE   WI    
53406-5040  
3423
  LAKE ELSINORE CITY CENTER   31660 GRAPE ST   SUITE C   LAKE ELSINORE   CA    
92532-9703  
3424
  THE AVENUES MALL   10300 SOUTHSIDE BLVD   SPACE #135   JACKSONVILLE   FL    
32256-0770  
3425
  INDIAN HEAD PLAZA   1256 INDIAN HEAD RD       TOMS RIVER   NJ     08755-4075  
3426
  ENFIELD SQUARE   90 ELM ST   SPACE 61   ENFIELD   CT     06082-3770  
3429
  FALCON RIDGE TOWN CENTER   15268 SUMMIT AVE   SUITE 100 B-1   FONTANA   CA    
92336-5489  
3431
  FREEHOLD RACEWAY MALL   3710 US HWY 9   BOX 2812   FREEHOLD   NJ    
07728-4801  
3432
  2155 86TH ST           BROOKLYN   NY     11214-3205  
3433
  ST CHARLES TOWNE CENTER   11110 MALL CIRCLE SUITE 2003   PO BOX 6191   WALDORF
  MD     20603-4803  
3434
  ST LAWRENCE CENTRE   6023 ST LAWRENCE CENTRE   SUITE 312   MASSENA   NY    
13662-3213  
3435
  COTTONWOOD PLAZA   1100 S HIGHWAY 260   SPACE D-15 AND 16   COTTONWOOD   AZ  
  86326-4640  
3436
  FOX RUN SHOPPING CENTER   829 SOLOMONS ISLAND ROAD       PRINCE FREDERICK   MD
    20678-3912  
3438
  BARNES CROSSING   1001 BARNES CROSSING RD   SUITE 53   TUPELO   MS    
38804-0916  
3439
  HAMPSHIRE MALL   367 RUSSELL ST   SPACE A08   HADLEY   MA     01035-9456  
3440
  PAVILLION AT BUCKLAND HILLS MALL   194 BUCKLAND HILLS DR STE 1194      
MANCHESTER   CT     06040-8750  
3441
  730 MARKET ST           FARMINGTON   MO     63640-1951  
3442
  CROSSROADS AT SANTA MARIA   2162 S BRADLEY RD       SANTA MARIA   CA    
93455-1346  
3443
  BIG H SHOPPING CENTER   823 NE YORK AVENUE   SUITE 50   HUNTINGTON   NY    
11743-4412  
3444
  THE MARKET PLACE   13234 JAMBOREE RD   SPACE 105   IRVINE   CA     92602-0000
 
3447
  SOMERS POINT SC   276 NEW ROAD   SPACE 21   SOMERS POINT   NJ     08244-2177  

62



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
3448
  OVERLAKE FASHION PLAZA   2130 148TH AVE NE       REDMOND   WA     98052-5534  
3449
  STONEWOODCENTER MALL   428 STONEWOOD       DOWNEY   CA     90241-3900  
3450
  NORTH POINT PLAZA   107 LAKE BLVD       REDDING   CA     96003-2508  
3451
  795 E SAN YSIDRO BLVD   SUITE 1       SAN YSIDRO   CA     92173-3114  
3452
  MONTGOMERY SQUARE SC   165 WITCHWOOD DR       NORTH WALES   PA     19454-1833
 
3453
  PLEASANT HILL SC   552 CONTRA COSTA BLVD       PLEASANT HILL   CA    
94523-1238  
3454
  DELWOOD SHOPPING CENTER   3909 I-35 N SPACE   SPACE D 6   AUSTIN   TX    
78722-0000  
3456
  PARKDALE MALL   6155 PARKDALE MALL   MAILBOX 693   BEAUMONT   TX    
77706-6700  
3457
  PIEDMONT MALL   325 PIEDMONT DR       DANVILLE   VA     24540-4028  
3458
  GATEWAY MALL   3000 GATEWAY   SPACE 510   SPRINGFIELD   OR     97477-1033  
3459
  BERRY HILL S/C   19017 S BEAVERCREEK RD       OREGON CITY   OR     97045-9537
 
3460
  BROOK CORNER SC   3207 SE MILITARY DRIVE   SUITE 101   SAN ANTONIO   TX    
78223-3876  
3461
  3012 11TH ST           HUNTSVILLE   TX     77340-3518  
3462
  SUPERSTITION SPRINGS   6555 E SOUTHERN AVE   SUITE 1208   MESA   AZ    
85206-3718  
3463
  CAROUSEL CENTER   9538 CAROUSEL CTR       SYRACUSE   NY     13290-9501  
3465
  STRATFORD SQUARE   411 BARNUM AVENUE CUTOFF       STRATFORD   CT    
06614-5100  
3466
  BIRD 107 PLAZA   10615 SW 40TH ST       MIAMI   FL     33165-3612  
3467
  WATERS AVENUE SC   7021 W WATERS AVE       TAMPA   FL     33634-2203  
3468
  SHOPS AT TECH RIDGE   12901 N I 35 SERVICE RD NB   SUITE 120   AUSTIN   TX    
78753-0000  
3470
  RIVERVIEW PLAZA S/C   3334 N WESTERN AVE       CHICAGO   IL     60618-6213  
3471
  NORTHWOODS MALL   2150 NORTHWOODS BLVD   SPACE 812   CHARLESTON   SC    
29406-0000  
3472
  9730 DORCHESTER RD   SUITE 101-102       SUMMERVILLE   SC     29485-0000  
3473
  IMPERIAL MALL S/C   3595 S FLORIDA AVE       LAKELAND   FL     33803-4860  
3474
  ROSLINDALE SHOPPING CENTER   960 AMERICAN LEGION HIGHWAY       ROSLINDALE   MA
    02131-4701  
3478
  WOBURN MALL   300 MISHAWUM RD       WOBURN   MA     01801-6817  
3479
  FRAMINGHAM MALL   400 COCHITUATE RD       FRAMINGHAM   MA     01701-4655  
3480
  MILFORD PLAZA   91 MEDWAY ST UNIT 7       MILFORD   MA     01757-2915  
3481
  TWIN CITY PLAZA   865 MERRIAM AVE       LEOMINSTER   MA     01453-1230  
3483
  PADUCAH TOWNE CENTER   3216 IRVIN COBB DR       PADUCAH   KY     42003-0336  
3485
  MONTGOMERY PLAZA   5011 MONTGOMERY BLVD NE   SUITE A   ALBUQUERQUE   NM    
87109-1350  
3486
  LAKEWOOD MALL   3315 6TH AVE SE       ABERDEEN   SD     57401-5531  
3487
  MALL OF ST MATTHEWS   5000 SHELBYVILLE RD   SUITE 1153   LOUISVILLE   KY    
40207-0000  
3488
  CROSS KEYS COMMONS   3501 RT 42   SPACE E-9   TURNERSVILLE   NJ     08012-1752
 
3489
  LINCOLNWOOD TOWN CENTER   3333 W TOUHY AVE   SPACE 1-12   LINCOLNWOOD   IL    
60712-2721  
3490
  SHORE MALL   6725 BLACK HORSE PIKE   SPACE J7   EGG HARBOR TOWNSHIP   NJ    
08234-3904  
3491
  OXFORD VALLEY MALL   2300 E LINCOLN HWY       LANGHORNE   PA     19047-1824  

63



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
3492
  WESTLAND MALL   35000 WARREN RD   SPACE B2   WESTLAND   MI     48185-6223  
3493
  COLUMBIA MALL   2800 S COLUMBIA RD   BOX 85   GRAND FORKS   ND     58201-6030
 
3497
  MARKET SQUARE   700 SLEATER KINNEY RD SE   SPACE I-9   LACEY   WA    
98503-1150  
3498
  HARRISBURG MALL   3421 HARRISBURG MALL       HARRISBURG   PA     17111-1208  
3499
  WESTFIELD MERIDEN MALL   470 LEWIS AVENUE   SUITE 1010   MERIDEN   CT    
06451-0000  
3500
  MONTGOMERY MALL   163 MONTGOMERY MALL       NORTH WALES   PA     19454-3910  
3501
  WEST VOLUSIA TOWNE CENTRE   985 HARLEY STRICTLAND BLVD   SUITE 300   ORANGE
CITY   FL     32763-0000  
3502
  1158 E ELIZABETH ST           BROWNSVILLE   TX     78520-5024  
3504
  32ND AND MCDOWELL SC   3243 E MCDOWELL RD       PHOENIX   AZ     85008-3841  
3506
  LLOYD CENTER   978 LLOYD CTR       PORTLAND   OR     97232-1263  
3509
  2916 GRANT LINE RD       UNIT 254   NEW ALBANY   IN     47150-0000  
3510
  292 1ST AVE           NEW YORK   NY     10009-1850  
3512
  3001 34TH ST N           SAINT PETERSBURG   FL     33713-2401  
3513
  FAIRLANE GREEN SHOPPING CENTER   3280 FAIRLANE DR       ALLEN PARK   MI    
48101-2871  
3514
  FOOTHILLS CENTER   4645 E CHANDLER BLVD   SUITE 100   PHOENIX   AZ    
85048-0424  
3515
  CONESTOGA MALL   3404 W 13TH ST SPACE A-9       GRAND ISLAND   NE    
68803-2389  
3518
  CITY PLACE MALL   8661 COLESVILLE RD   SUITE B133   SILVER SPRING   MD    
20910-3932  
3520
  SUN LAKES VILLAGE   300 S HIGHLAND SPRINGS AVE   SUITE 2E   BANNING   CA    
92220-6504  
3522
  4705 INDIANAPOLIS BLVD           EAST CHICAGO   IN     46312-3327  
3523
  BJ PLAZA   3457 N UNIVERSITY DR   #59 BUILDING 2   FORT LAUDERDALE   FL    
33351-6754  
3524
  100 SOLEDAD   SUITE 100       SAN ANTONIO   TX     78205-2207  
3526
  CAPITAL CENTER   50 E STATE ST       TRENTON   NJ     08608-1715  
3529
  144 BROOKSIDE AVENUE   SPACE 7   SPACE 7   CHESTER   NY     10918-1429  
3530
  TACOMA MALL   4502 S STEELE ST   SPACE 1147   TACOMA   WA     98409-7247  
3531
  CENTER OF WINTER PARK   501 N ORLANDO AVE STE 229       WINTER PARK   FL    
32789-2947  
3533
  FAMILY CENTER AT RIVERDALE   1090 W RIVERDALE RD       RIVERDALE   UT    
84405-3721  
3534
  2863 N LAKE BLVD           LAKE PARK   FL     33403-1959  
3536
  SAVANNAH MALL   14045 ABERCORN ST # 2504   BOX 122   SAVANNAH   GA    
31419-1957  
3537
  RIVERDALE CROSSING SHOPPING CENTER   12940 RIVERDALE DR NW STE 800       COON
RAPIDS   MN     55448-8405  
3538
  1101 3RD ST SW           WINTER HAVEN   FL     33880-3910  
3539
  1519 NW LOUISIANA AVE       SPACE 120   CHEHALIS   WA     98532-1748  
3540
  NORTHTOWN PLAZA   5556 NORTH FWY       HOUSTON   TX     77076-4702  
3541
  60 E 42ND ST           NEW YORK   NY     10165-0000  
3542
  TARGET CENTER   6423 VINELAND AVE # 27       NORTH HOLLYWOOD   CA    
91606-2712  
3544
  13 N STATE ST           CHICAGO   IL     60602-3200  
3546
  TYSON CROSSINGS   8353 LEESBURG PIKE       VIENNA   VA     22182-2407  

64



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
3547
  OLDEN PLAZA   1626 N OLDEN AVE # 1639       TRENTON   NJ     08638-3211  
3549
  111 SALE BARN RD   SUITE 9       STORM LAKE   IA     50588-0000  
3550
  GRANITE RUN MALL   1067 W BALTIMORE PIKE       MEDIA   PA     19063-5121  
3554
  WILTON MALL   3065 ROUTE 50       SARATOGA SPRINGS   NY     12866-2960  
3555
  CENTRE AT SALISBURY   2300 N SALISBURY BLVD   SPACE K-114   SALISBURY   MD    
21801-7832  
3557
  MORGANTOWN MALL   9213 MALL RD       MORGANTOWN   WV     26501-8401  
3559
  NORTHFIELD SQUARE SHOPPING CENTER   1600 N STATE ROUTE 50   SUITE 602  
BOURBONNAIS   IL     60914-4894  
3561
  WEST VOLUSIA SHOPPING CENTER   2621 S WOODLAND BLVD       DELAND   FL    
32720-8667  
3562
  TOWN EAST MALL OUTPARCEL   1638 N TOWN EAST BLVD   SUITE 126   MESQUITE   TX  
  75150-5738  
3563
  FESTIVAL AT HYANNIS   1070 IYANOUGH RD       HYANNIS   MA     02601-1871  
3564
  LEAGUE CITY MARKETPLACE   2950A GULF FWY SOUTH       LEAGUE CITY   TX    
77573-6751  
3566
  BLOOMINGDALE COURT   316 W ARMY TRAIL RD # 100   SUITE D15   BLOOMINGDALE   IL
    60108-2300  
3567
  NORTHPOINTE PLAZA   9762 N NEWPORT HWY       SPOKANE   WA     99218-1249  
3569
  21 GRAHAM AVE           BROOKLYN   NY     11206-4008  
3575
  TANGER OUTLET MALL   303 TANGER MALL DR       RIVERHEAD   NY     11901-0000  
3577
  COLORADO MILLS   14500 W COLFAX AVE   SP 527   LAKEWOOD   CO     80401-3221  
3578
  CHESTERFIELD TOWNE CENTER   11500 MIDLOTHIAN TPKE       RICHMOND   VA    
23235-4761  
3579
  NORTHGATE MALL   9511 COLERAIN AVE       CINCINNATI   OH     45251-2003  
3581
  GREECE RIDGE CENTER MALL   316 GREECE RIDGE CENTER DR       ROCHESTER   NY    
14626-2819  
3586
  RED BUD CENTER   2409 W KENOSHA   SUITE 113   BROKEN ARROW   OK     74012-8964
 
3587
  RIVER CITY SHOPPING CENTER   104 RIVER ST       WALTHAM   MA     02453-8306  
3588
  819 N 666 HIGHWAY           GALLUP   NM     87301-5389  
3589
  GOVERNERS PLAZA SHOPPING CENTER   9110 UNION CEMETERY RD       CINCINNATI   OH
    45249-2006  
3591
  TRI-CITY PLAZA   35 TALCOTVILLE RD       VERNON   CT     06066-5261  
3592
  PROSPECT AVENUE PLAZA   30 KANE ST       WEST HARTFORD   CT     06119-2109  
3593
  EASTERN SC   3202 US HIGHWAY 10 E       MOORHEAD   MN     56560-2524  
3594
  CRYSTAL RIVER MALL   1801 NW US HIGHWAY 19 STE 381       CRYSTAL RIVER   FL  
  34428-6191  
3601
  208 W 125TH ST           NEW YORK   NY     10027-4410  
3603
  3311 N MILWAUKEE AVE           CHICAGO   IL     60641-4003  
3604
  HANFORD SC   180 N 12TH AVE     109  HANFORD   CA     93230-5983  
3605
  1628 DEL PRADO BLVD S           CAPE CORAL   FL     33990-3743  
3606
  WALPOLE MALL   90 PROVIDENCE HWY   SUITE 12   EAST WALPOLE   MA     02032-1520
 
3607
  N96W18453 COUNTY LINE RD           MENOMONEE FALLS   WI     53051-7101  
3609
  DELRAY TOWN CENTER   4801 LINTON BLVD       DELRAY BEACH   FL     33445-6503  
3612
  BAY CITY MALL   4101 WILDER RD STE C333       BAY CITY   MI     48706-2268  
3613
  SOUTH BEACH REGIONAL SHOPPING CENTER   3846 S 3RD STREET SPACE #36      
JACKSONVILLE   FL     32250-5824  

65



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
3616
  3819 E FOOTHILL BLVD #23           PASADENA   CA   91107-2204
3617
  NORTHWEST ARKANSAS MALL   4201 N SHILOH DR       FAYETTEVILLE   AR  
72703-5197
3618
  NORTHWOOD SC   1227 BRUCE B DOWNS BLVD       WESLEY CHAPEL   FL   33543-0000
3619
  IRONWOOD SQUARE   226 W IRONWOOD DR STE 3       COEUR D ALENE   ID  
83814-2678
3620
  WESTBROOK SHOPPING CENTER   2140 E MORELAND BLVD       WAUKESHA   WI  
53186-4021
3621
  MEDFORD CENTER OUTLET   6750 W FRONTAGE ROAD   STE 351   MEDFORD   MN  
55049-0000
3622
  GALLERY AT MARKET EAST   901 MARKET ST   SUITE 60   PHILADELPHIA   PA  
19107-3009
3623
  MONROEVILLE MALL   104 MONROEVILLE MALL RD   SUITE A   MONROEVILLE   PA  
15146-2224
3624
  ORANGE MEADOWS SC   550 BOSTON POST RD   SPACE 4   ORANGE   CT   06477-0000
3625
  874 FLATBUSH AVE           BROOKLYN   NY   11226-3102
3627
  379 KNICKERBOCKER AVE           BROOKLYN   NY   11237-3701
3629
  CAPITOLA MALL   1855 41ST AVE   SPACE D5 F11   CAPITOLA   CA   95010-2511
3631
  LAUREL SQUARE   1930 ROUTE 88       BRICK   NJ   08724-3153
3632
  ARROWHEAD POINT   701 N COMMERCIAL ST   SUITE 15   HARRISBURG   IL  
62946-3328
3634
  SOUTHPARK MALL   4500 16TH ST   SPACE 328   MOLINE   IL   61265-7078
3635
  COUNTRYSIDE MALL   27001 US 19 NORTH   SUITE 2070   CLEARWATER   FL  
33761-3413
3637
  209 E FORDHAM RD           BRONX   NY   10458-5014
3638
  VILLAGE CROSSING   5553 TOUHY AVE       SKOKIE   IL   60077-3235
3640
  CIELO VISTA MALL   8600 GATEWAY BLVD W       EL PASO   TX   79925-5624
3641
  FRANKLIN MILLS MALL   1289 FRANKLIN MILL CIRCLE       PHILADELPHIA   PA  
19154-3129
3642
  16211 JAMAICA AVE           JAMAICA   NY   11432-4909
3645
  MCALLEN SHOPPING CENTER   7400 N 10TH ST   SUITE 1   MCALLEN   TX   78504-7700
3646
  2184 WHITE PLAINS RD           BRONX   NY   10462-0000
3648
  NATIONAL CITY PLAZA   2 NORTH EUCLID SPACE A       NATIONAL CITY   CA  
91950-1934
3649
  HOOKSET CROSSING   210 QUALITY DRIVE SUITE D3       HOOKSETT   NH   03106-2637
3650
  PALM VALLEY PAVILLIONS   1428 N LITCHFIELD RD   SPACE E4   GOODYEAR   AZ  
85338-0000
3652
  1552-54 WESTCHESTER AVE           BRONX   NY   10472-2919
3655
  FLAGLER PARK PLAZA   8297 W FLAGLER ST       MIAMI   FL   33144-2070
3656
  PASEO DEL NORTE SC   9301 COORS BLVD NW   SUITE B-1   ALBUQUERQUE   NM  
87114-4005
3657
  K-MART SHOPPING CENTER   5567 OVERSEAS HWY       MARATHON   FL   33050-2712
3658
  STARKVILLE CROSSING   812 HIGHWAY 12       STARKVILLE   MS   39759-3580
3659
  832 S STATE ST           CLARKSDALE   MS   38614-4804
3660
  HANOVER SQUARE   7378 BELL CREEK RD   SPACE B5-B6   MECHANICSVILLE   VA  
23111-3545
3661
  WATERBURY PLAZA   232 CHASE AVE       WATERBURY   CT   06704-2237
3662
  8811 SW 107TH AVE           MIAMI   FL   33176-1411
3663
  REGENCY COMMONS SC   651 COMMERCE CENTER DR   UNIT 515   JACKSONVILLE   FL  
32225-7210

66



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
3664
  UPHAMS CORNER   786 DUDLEY ST       DORCHESTER   MA   02125-2276
3665
  CAMBRIDGE GALLERIA   100 CAMBRIDGE PLACE   SUITE W109   CAMBRIDGE   MA  
02142-0000
3667
  1243 FULTON ST           BROOKLYN   NY   11216-2004
3669
  KENDALL VILLAGE CENTER   8665 SW 124TH AVE       MIAMI   FL   33186-0000
3670
  12460 BISCAYNE BLVD # 90           MIAMI   FL   33181-2521
3672
  COLONIAL MALL OF AUBURN-OPELIKA   1627 OPELIKA RD   SUITE 11   AUBURN   AL  
36830-2871
3674
  WESTGATE SHOPPING CENTER   400 LOWELL AVE SUITE 4       HAVERHILL   MA  
01832-3661
3675
  NORTH RIVERSIDE PARK MALL   7501 W CERMAK RD       NORTH RIVERSIDE   IL  
60546-1461
3676
  PARADISE VALLEY MALL   4550 E CACTUS RD   SUITE 330   PHOENIX   AZ  
85032-7728
3677
  VALLEY PARK CENTRE   3091 E MAIN ST       RUSSELLVILLE   AR   72802-9643
3678
  ITC CROSSING   30 INTERNATIONAL DRIVE   SPACE E3   FLANDERS   NJ   07836-4107
3679
  BRUNKER PLAZA   1929 TURNBULL AVE       BRONX   NY   10473-2516
3680
  950 S GENERAL MCMULLEN DR           SAN ANTONIO   TX   78237-3135
3681
  RIMROCK MALL   300 S 24TH ST W       BILLINGS   MT   59102-5650
3684
  CRANBROOK VILLAGE SC   930 WEST EISHENHOWER       ANN ARBOR   MI   48103-6448
3685
  510 FULTON ST           BROOKLYN   NY   11201-5307
3686
  LEDGEWOOD MALL   461 STATE ROUTE 10   SUITE 8   LEDGEWOOD   NJ   07852-9638
3687
  2840 HWY 95   SUITE 410   SPACE 312   BULLHEAD CITY   AZ   86442-0000
3688
  ERIE MARKET PLACE   6714 PEACH ST       ERIE   PA   16509-7712
3689
  UNION PLAZA SHOPPING CENTER   2401 RT 22       UNION   NJ   07083-8514
3690
  TORRINGTON DOWNTOWN SC   47 S MAIN ST # 48       TORRINGTON   CT   06790-6430
3692
  SOUTHPORT SHOPPING CENTER   15050 CEDAR AVE SOUTH   SPACE 119   APPLE VALLEY  
MN   55124-7045
3693
  OMACHE SHOPPING CENTER   606 OMACHE DRIVE # F       OMAK   WA   98841-9692
3694
  2041 NW TOPEKA BLVD           TOPEKA   KS   66608-1828
3697
  SERRAMONTE CENTER   127 F SERRAMONTE CENTER SPACE 652       DALY CITY   CA  
94015-2349
3698
  MERRITT SQUARE MALL   777 E MERRITT ISLAND CSWY       MERRITT ISLAND   FL  
32952-3588
3700
  NORTHWOOD PLAZA   6103 STELLHORN RD       FORT WAYNE   IN   46815-5357
3701
  SIKES CENTER MALL   3111 MIDWESTERN PARKWAY #356       WICHITA FALLS   TX  
76308-2837
3702
  MONTGOMERY VILLAGE   9659 LOST KNIFE RD       GAITHERSBURG   MD   20877-2620
3705
  MADISON PLACE   32107 JOHN R RD       MADISON HEIGHTS   MI   48071-4722
3706
  ALPENA MALL   2352 US 23 SOUTH   SPACE 350   ALPENA   MI   49707-4546
3708
  PLAZA VISTA MALL   629 NO HWY 90 SUITE 1       SIERRA VISTA   AZ   85635-2257
3710
  SUNRISE MALL   2170 SUNRISE MALL       MASSAPEQUA   NY   11758-4327
3711
  PALO VERDE VILLAGE SC   2850 S PACIFIC AVE   SPACE F6   YUMA   AZ   85365-3513
3713
  CENTRAL VALLEY PLAZA   2225 PLAZA PKY STE K1       MODESTO   CA   95350-6220
3714
  GREAT NORTHEAST PLAZA   7300 BUSTLETON AVE   SPACE 211   PHILADELPHIA   PA  
19152-4311

67



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
3715
  WESTOVER PLACE SHOPPING CENTER   8219 STATE HIGHWAY 151   SUITE 128   SAN
ANTONIO   TX   78245-2193
3716
  REDHAWK TOWN CENTER   32155 HWY 79   SUITE E3   TEMECULA   CA   92592-9509
3717
  OLYMPIC TOWER BLDG   1529 3RD AVE       SEATTLE   WA   98101-1611
3719
  484 NORTH 950 WEST   SPACE A       AMERICAN FORK   UT   84003-0000
3720
  SAWGRASS MILLS   12801 W SUNRISE BLVD   SPACE 333   SUNRISE   FL   33323-4003
3721
  DEMBIGH VILLAGE   14346 WARWICK BLVD   SPACE 430   NEWPORT NEWS   VA  
23602-3814
3722
  THE HUB AT HEMPSTEAD SHOPPING CENTER   144 FULTON AVE       HEMPSTEAD   NY  
11550-3708
3723
  GALLERIA AT PITTSBURGH MILLS   536 PITTSBURGH MILLS CIRCLE       TARENTUM   PA
  15084-3832
3725
  KINGS CANYON PAVILION   4975 E KINGS CANYON RD       FRESNO   CA   93727-3812
3726
  FIVE TOWNS SHOPPING CENTER   25301 ROCKAWAY BLVD   SUITE 13   ROSEDALE   NY  
11422-3132
3729
  TOWN AND COUNTRY SHOPPING CENTER   1835 S UNIVERSITY DR       FORT LAUDERDALE
  FL   33324-5805
3731
  500 S EL PASO ST           EL PASO   TX   79901-2728
3732
  THE CROSSROADS SHOPPING CENTER   1525 US HWY 41   SUITE C-34   SCHERERVILLE  
IN   46375-1395
3733
  8455 CRESTWAY DR   SPACE 101       CONVERSE   TX   78109-0000
3734
  LEVITTOWN SHOPPING CENTER   2997 HEMPSTEAD TPKE       LEVITTOWN   NY  
11756-1330
3735
  CENTEREACH MALL SPACE 45A   15 CENTEREACH MALL   SPACE 45-A   CENTEREACH   NY
  11720-2712
3737
  WEST ACRES MALL   3902 13TH AVE S   SUITE 646   FARGO   ND   58103-3371
3738
  CHARLESTON COMMONS   89 N NELLIS BLVD       LAS VEGAS   NV   89110-5330
3741
  BAYBROOK MALL   1056 BAYBROOK MALL       FRIENDSWOOD   TX   77546-2744
3743
  DEPTFORD MALL   1750 DEPTFORD CENTER RD   SPACE 2A1   DEPTFORD   NJ  
08096-5218
3744
  QUEENS PLAZA   837 QUEEN ST       SOUTHINGTON   CT   06489-1507
3745
  10798 S POST OAK RD           HOUSTON   TX   77035-3334
3747
  MELBOURNE SQUARE MALL   1700 W NEW HAVEN AVE       WEST MELBOURNE   FL  
32904-3910
3750
  CODDINGTOWN MALL   250 CODDINGTOWN CENTER       SANTA ROSA   CA   95401-0000
3751
  BISCAYNE PLAZA SHOPPING CENTER   7960 BISCAYNE BLVD       MIAMI   FL  
33138-4619
3752
  1023 HANES MALL BLVD           WINSTON SALEM   NC   27103-1310
3753
  1340 E ELIZABETH ST           BROWNSVILLE   TX   78520-5028
3754
  793 MANHATTAN AVE           BROOKLYN   NY   11222-2710
3756
  MEDWICK MARKETPLACE   1097 N COURT ST       MEDINA   OH   44256-1566
3757
  SUGAR HOUSE   2274 S 1300 E STE G1       SALT LAKE CITY   UT   84106-2882
3758
  K MART SHOPPING CENTER   2061 S US 1       FORT PIERCE   FL   34950-5149
3761
  SCOTTSDALE PAVILIONS   8940 E INDIAN BEND RD   SPACE B4 AND B5   SCOTTSDALE  
AZ   85250-8507
3764
  SOUTHLAKE MALL   2101 SOUTHLAKE MALL   SPACE DU836   MERRILLVILLE   IN  
46410-6438
3765
  HIGHLANDS OF FLOWER MOUND   6101 LONG PRAIRIE RD   SUITE 100   FLOWER MOUND  
TX   75028-0000
3766
  CENTURY PLAZA   164 CENTURY PLAZA SPACE EL-07       BIRMINGHAM   AL  
35210-1801
3771
  1124 MCRAE BLVD           EL PASO   TX   79925-7624

68



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
3772
  JACKSON CROSSING   1216 JACKSON CROSSING SPACE D-47       JACKSON   MI  
49202-2042
3773
  SOUTHTOWN CENTER   4346 SCATTERFIELD RD       ANDERSON   IN   46013-2631
3774
  ATACOSCA MARKET   2087 W OAKLAWN   SUITE 206   PLEASANTON   TX   78064-4608
3775
  2546 DAWSON RD           ALBANY   GA   31707-2316
3777
  11400 W MARKHAM ST           LITTLE ROCK   AR   72211-2890
3778
  WHITE MARSH MALL   8200 PERRY HALL BLVD       BALTIMORE   MD   21236-4901
3779
  HILLTOP MALL   1319 HILLTOP MALL RD       RICHMOND   CA   94806-1912
3780
  1020 N BELL BLVD           CEDAR PARK   TX   78613-0000
3782
  PALMER PARK MALL   149 PALMER PARK MALL   SPACE 4C   EASTON   PA   18045-0000
3783
  JEFFERSON MALL   4801 OUTER LOOP   SUITE D-612   LOUISVILLE   KY   40219-0000
3784
  ISLANDIA SHOPPING CENTER   1794 VETERANS MEMORIAL HWY       ISLANDIA   NY  
11749-1548
3785
  NORTHTOWN MALL   4750 N DIVISION ST   SUITE 138   SPOKANE   WA   99207-1441
3787
  CHESTERFIELD CROSSING   11357 MIDLOTHIAN TURNPIKE       RICHMOND   VA  
23235-4715
3788
  EAST BROOK MALL   95 STORRS ROAD SPACE #13       WILLIMANTIC   CT   06226-4012
3789
  SPRINGFIELD PLAZA   1327 LIBERTY ST       SPRINGFIELD   MA   01104-1170
3790
  574 BLOOMFIELD AVE           BLOOMFIELD   NJ   07003-3302
3793
  801 S 10TH ST           MCALLEN   TX   78501-5048
3794
  COCHRAN PLAZA   144 COCHRANE PLZ       MORGAN HILL   CA   95037-2812
3795
  MARTINSBURG MALL   800 FOX CROFT AVE RM   ROOM 202   MARTINSBURG   WV  
25401-1829
3797
  WOODBRIDGE CENTER MALL   102 WOODBRIDGE CENTER DR       WOODBRIDGE   NJ  
07095-1124
3799
  349 GEORGE ST           NEW BRUNSWICK   NJ   08901-2012
3800
  JORDAN LANE SHOPPING CENTER   1380 BERLIN TPKE       WETHERSFIELD   CT  
06109-1010
3801
  3643 S DALE MABRY HWY           TAMPA   FL   33629-8608
3802
  1167 LIBERTY AVE           BROOKLYN   NY   11208-3331
3804
  805 COLLEGE BLVD STE 101           OCEANSIDE   CA   92057-6258
3805
  GALLERIA AT TYLER   1357 GALLERIA AT TYLER # E-22       RIVERSIDE   CA  
92503-4141
3806
  HULEN MALL   4800 S HULEN ST STE 102       FORT WORTH   TX   76132-1400
3807
  KMART SHOPPING CENTER   2100 GULF TO BAY BLVD       CLEARWATER   FL  
33765-3916
3808
  ECHELON MALL   2035 ECHELON MALL       VOORHEES   NJ   08043-1943
3810
  FACTORY OUTLET MALL   1950 MILITARY RD       NIAGARA FALLS   NY   14304-1737
3812
  5707-09 MYRTLE AVE           RIDGEWOOD   NY   11385-4933
3813
  BOULEVARD PLAZA SC   11000 ROOSEVELT BLVD   SUITE C11   PHILADELPHIA   PA  
19115-0000
3815
  PREMIER LANDING SC   255 PREMIER BLVD       ROANOKE RAPIDS   NC   27870-0000
3816
  HARDEN RANCH PLAZA   1648 N MAIN ST       SALINAS   CA   93906-5102
3818
  100 W MAIN ST           EAGLE PASS   TX   78852-4551
3819
  456 HEMPSTEAD TPKE           WEST HEMPSTEAD   NY   11552-1305

69



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
3820
  K-MART PLAZA   1549 HILLMAN ST       TULARE   CA   93274-1632
3821
  NORTHWEST PROMENADE   8430 ROSEDALE HIGHWAY   UNIT 7   BAKERSFIELD   CA  
93312-2621
3822
  DELLVIEW MARKETPLACE   1803 VANCE JACKSON BLDG 4   SUITE 408   SAN ANTONIO  
TX   78213-0000
3823
  OAKDALE MALL   2A OAKDALE MALL       JOHNSON CITY   NY   13790-2280
3824
  TROPICANA CENTRE   3175 E TROPICANA AVE # A       LAS VEGAS   NV   89121-7352
3825
  HYLAN SHOPPING CENTER   2600 HYLAN BLVD   SPACE V   STATEN ISLAND   NY  
10306-4336
3827
  SANTA ROSA VALUE CENTER   711 STONY POINT RD       SANTA ROSA   CA  
95407-6848
3828
  8110 CAMP CREEK BLVD   SUITE 119       OLIVE BRANCH   MS   38654-1613
3830
  BURLINGTON CENTER MALL   2501 BURLINGTON MOUNT HOLLY RD       BURLINGTON   NJ
  08016-4802
3831
  EASTWAY CROSSING   3124 EASTWAY DR   SUITE 620   CHARLOTTE   NC   28205-5664
3834
  COLONIAL SHOPPING CENTER   2836 PINE GROVE AVE       PORT HURON   MI  
48060-1971
3835
  1047 SOUTHERN BLVD           BRONX   NY   10459-3427
3836
  CHANTILLY CROSSING   14403 CHANTILLY CROSSING LANE       CHANTILLY   VA  
20151-2116
3837
  RED MILL COMMONS   1169 NIMMO PARKWAY 214       VIRGINIA BEACH   VA  
23456-7730
3838
  KALISPELL CENTER MALL   20 N MAIN ST       KALISPELL   MT   59901-4080
3839
  K MART SHOPPING CENTER   111 SOUTH MAAG AVE   STE M   OAKDALE   CA  
95361-7604
3842
  817 E TREMONT AVE           BRONX   NY   10460-4108
3843
  MCCAIN MALL   3929 MCCAIN SPACE I-5       NORTH LITTLE ROCK   AR   72116-8088
3845
  COLUMBIA MALL   7210 TWO NOTCH RD   SUITE 308   COLUMBIA   SC   29223-7533
3846
  4395 BOCA SQUARE   21661 STATE ROAD 7       BOCA RATON   FL   33428-1812
3847
  HARRISVILLE SHOPPING CENTER   486 NORTH 325 EAST       HARRISVILLE   UT  
84404-0000
3849
  ELMWOOD PARK SHOPPING CENTER   100 BROADWAY       ELMWOOD PARK   NJ  
07407-3043
3850
  CHARLESTOWNE CENTRE   3800 E MAIN ST SPACE G205A       SAINT CHARLES   IL  
60174-2480
3852
  VALLEY VIEW MALL   3800 STATE ROAD 16   SPACE 159   LA CROSSE   WI  
54601-1898
3853
  GRAND AVENUE MALL   275 W WISCONSIN AVE   SPACE 2015   MILWAUKEE   WI  
53203-3318
3854
  RICHARDSON HEIGHTS VILLAGE   104 RICHARDSON HEIGHTS CTR       RICHARDSON   TX
  75080-6304
3855
  94 CROSSING SC   6167 MID RIVERS MALL DR       SAINT PETERS   MO   63304-1105
3856
  CHRIS-TOWN MALL   1623 W BETHANY HOME RD       PHOENIX   AZ   85015-2519
3857
  WILKINSON CROSSING   3210 WILKINSON BLVD   SUITE B1   CHARLOTTE   NC  
28208-0000
3858
  OGLETHORPE MALL   7804 ABERCORN EXT UNIT 36       SAVANNAH   GA   31406-3502
3859
  FASHION SQUARE MALL   4901 FASHION SQUARE MALL UNIT D400       SAGINAW   MI  
48604-2707
3860
  RIVER HILLS MALL   1850 ADAMS ST STE 132       MANKATO   MN   56001-4846
3861
  ASHEVILLE MALL   3 SOUTH TUNNEL ROAD   SUITE 205   ASHEVILLE   NC   28805-2221
3863
  CARY TOWNE VILLAGE   1105 WALNUT ST       CARY   NC   27511-4762
3865
  CARROLLWOOD COMMONS   15166 N DALE MABRY HWY       TAMPA   FL   33618-1817
3866
  SELDEN PLAZA   269 MIDDLE COUNTRY RD       SELDEN   NY   11784-2565

70



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
3867
  472 5TH AVE           BROOKLYN   NY   11215-4004
3868
  ILLINOIS CENTRE   3000 W DEYOUNG ST # 434       MARION   IL   62959-4893
3871
  GURNEE MILLS MALL   6170 GRAND AVE STE 139       GURNEE   IL   60031-4539
3872
  PINE RIDGE SQUARE   1405 W MAIN ST # 2       GAYLORD   MI   49735-8946
3873
  SEACOAST SHOPPING CENTER   270 LAFAYETTE RD UNIT 7       SEABROOK   NH  
03874-4541
3874
  RANDHURST MALL   999 N ELMHURST RD   SUITE 2295   MOUNT PROSPECT   IL  
60056-1143
3875
  WHEELER ROAD SHOPPING CENTER   6 WHEELER RD       CENTRAL ISLIP   NY  
11722-2128
3876
  EAST TOWNE MALL   38 E TOWNE MALL   SPACE E536   MADISON   WI   53704-0000
3878
  TATUM POINT SHOPPING CENTER   4727 E BELL RD STE 1       PHOENIX   AZ  
85032-2310
3880
  PASEO DEL PRADO   1199 W FLAGLER ST       MIAMI   FL   33130-1055
3881
  IVES PLAZA   19946 NW 2ND AVE       MIAMI   FL   33169-2904
3882
  REGENCY SQUARE MALL   9501 ARLINGTON EXPWY   SUITE 770   JACKSONVILLE   FL  
32225-8200
3884
  JAMAICA PLAIN PLAZA   315 CENTRE ST   UNIT #10   JAMAICA PLAIN   MA  
02130-1414
3885
  FONTANA PLAZA   17151 FOOTHILL BLVD SUITE M       FONTANA   CA   92335-9009
3886
  VILLAGE GREEN SHOPPING CENTER   6805 ALEXANDRIA PIKE       ALEXANDRIA   KY  
41001-1027
3887
  PINE TREE MALL   2304 ROOSEVELT RD       MARINETTE   WI   54143-3824
3893
  WEST TOWNE MALL   243 WEST TOWNE MALL   UNIT E5   MADISON   WI   53719-1024
3898
  7692 VOICE OF AMERICA DRIVE           WEST CHESTER   OH   45069-2794
3907
  LINCOLN PLAZA   2193 LINCOLN ST       RHINELANDER   WI   54501-3678
3908
  UNIVERSITY PARK SHOPPING CENTER   6501 N GRAPE RD   SPACE 418   MISHAWAKA   IN
  46545-1101
3916
  EASTVIEW MALL   326 EASTVIEW MALL       VICTOR   NY   14564-1018
3921
  CAPITAL CITY MALL   3585 CAPITAL CITY MALL       CAMP HILL   PA   17011-7216
3926
  WESTGATE MALL   200 WESTGATE DR   SUITE N 111   BROCKTON   MA   02301-0000
3927
  WEST GATE SHOPPING CENTER   2373 SCHOENERSVILLE RD       BETHLEHEM   PA  
18017-7416
3928
  ROCKAWAY TOWN SQUARE   303 ROCKAWAY TOWNSQUARE MALL       ROCKAWAY   NJ  
07866-2104
3931
  GREENVILLE MALL   1651 HIGHWAY 1 SOUTH   SUITE 26   GREENVILLE   MS  
38701-7800
3934
  COASTAL GRAND MALL   1304 COASTAL GRAND CIRCLE   SPACE 350   MYRTLE BEACH   SC
  29577-3037
3939
  STREETS AT SOUTHPOINT   6910 FAYETTEVILLE RD   SP 106   DURHAM   NC  
27713-0000
3941
  EASTERN HILLS SHOPPING CENTER   4545 TRANSIT RD       WILLIAMSVILLE   NY  
14221-6012
3942
  LIBERTY TREE MALL   100 INDEPENDENCE WAY       DANVERS   MA   01923-3655
3943
  WYOMING VALLEY MALL   9 WYOMING VALLEY MALL       WILKES BARRE   PA  
18702-6809
3946
  MALL AT JOHNSON CITY   2011 N ROAN ST   SPACE D 5   JOHNSON CITY   TN  
37601-3130
3949
  CHAUTAUQUA MALL   318 E FAIRMOUNT AVE RM 220       LAKEWOOD   NY   14750-2007
3951
  FAIRVIEW SHOPPING CENTER   160 FAIRVIEW AVE SUITE 130       HUDSON   NY  
12534-1267
3952
  CUMBERLAND MALL   3849 S DELSEA DR       VINELAND   NJ   08360-7408
3953
  CRABTREE VALLEY MALL   4325 GLENWOOD AVE   SUITE 2132   RALEIGH   NC  
27612-4532

71



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
3954
  GWINNETT PLACE MALL   2100 PLEASANT HILL RD   A 06   DULUTH   GA   30096-4701
3959
  1199 TEXAS PALMYRA HWY   STE M       HONESDALE   PA   18431-9808
3963
  JACKSONVILLE MALL   375 WESTERN BLVD   SPACE F1   JACKSONVILLE   NC  
28546-7352
3965
  LOGAN VALLEY MALL   740 LOGAN VALLEY MALL       ALTOONA   PA   16602-2811
3969
  FINDLAY VILLAGE MALL   1800 TIFFIN AVE   SPACE 555   FINDLAY   OH   45840-6789
3974
  WALMART PLAZA   1458 LAKE SHORE RD   SUITE 140   GILFORD   NH   03249-0000
3975
  VERNON PARK MALL   820 HARDEE RD   SUITE F5   KINSTON   NC   28504-3387
3976
  DANBURY FAIR   7 BACKUS AVE   SUITE C119   DANBURY   CT   06810-7426
3977
  WHITEHALL MALL   1213 WHITEHALL MALL       WHITEHALL   PA   18052-5115
3982
  SALISBURY MALL   1935 JAKE ALEXANDER BLVD WEST       SALISBURY   NC  
28147-1152
3983
  GOLDEN EAST CROSSING   1100 N WESLEYAN BLVD   SPACE 2010   ROCKY MOUNT   NC  
27804-1877
3984
  ROTTERDAM SQUARE MALL   93 WEST CAMPBELL RD   PO BOX 6036   SCHENECTADY   NY  
12306-0000
3988
  COURTLAND CENTER   4190 E COURT ST   UNIT 707   BURTON   MI   48509-1718
3989
  HONEY CREEK SQUARE   3401 HWY 41 S       TERRE HAUTE   IN   47802-4154
3994
  MUNCIE MALL   3501 N GRANVILLE AVE   SPACE J03A   MUNCIE   IN   47303-1263
4002
  16853 JAMAICA AVE           JAMAICA   NY   11432-5215
4003
  OAK VIEW MALL   3001 S 144TH ST STE 2010       OMAHA   NE   68144-5247
4004
  MATTAPAN SQUARE   1624 BLUE HILL AVE       MATTAPAN   MA   02126-2121
4005
  PORTERVILLE S C   1311 WEST HENDERSON SPACE A-2       PORTERVILLE   CA  
93257-1456
4007
  VALLEY VIEW MALL   4802 VALLEY VIEW BLVD SPACE UC135       ROANOKE   VA  
24012-2001
4008
  45 E MAIN ST           PATCHOGUE   NY   11772-3101
4009
  THE MALL AT ROCKINGHAM PARK   99 ROCKINGHAM PARK BLVD SPACE W175       SALEM  
NH   03079-2900
4010
  MIDLAND MALL   6800 EASTMAN AVE STE 300       MIDLAND   MI   48642-8817
4011
  NORTH DARTMOUTH MALL   102 N DARTMOUTH MALL       NORTH DARTMOUTH   MA  
02747-4204
4012
  COPPER CROSSING SC   16255 FM 529       HOUSTON   TX   77095-1433
4013
  GRAND BALDWIN SHOPPING CENTER   1775 GRAND AVE       BALDWIN   NY   11510-2429
4014
  SHERIDAN PLAZA   5101 SHERIDAN ST # 21A       HOLLYWOOD   FL   33021-2833
4015
  11915 PERRIN BEITEL RD           SAN ANTONIO   TX   78217-2127
4017
  UNIVERSITY PLAZA   13620 UNIVERSITY PLAZA SPACE #10       TAMPA   FL  
33613-4649
4018
  LAKESHORE MALL   901 US WEST 27   SUITE 5   SEBRING   FL   33870-2124
4019
  BRISTOL MARKETPLACE   1313 W 17TH ST       SANTA ANA   CA   92706-3308
4020
  MARIN SQUARE SHOPPING CENTER   75L BELLAM BLVD       SAN RAFAEL   CA  
94901-5352
4022
  22611 76TH AVENUE WEST   SPACE 100       EDMONDS   WA   98026-8306
4023
  459 FULTON ST # 461           BROOKLYN   NY   11201-5207
4024
  CONCOURSE PLAZA   216 E 161ST STREET       BRONX   NY   10451-3541
4025
  ORLANDO FASHION SQUARE   3201 E COLONIAL DR SPACE M 18       ORLANDO   FL  
32803-0000

72



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
4027
  SUMMIT PLACE MALL   315 N TELEGRAPH RD   SPACE 197   WATERFORD   MI  
48328-3358
4028
  BELLAIRE PLAZA SHOPPING CENTER   2605 N ATLANTIC AVE # 16       DAYTONA BEACH
  FL   32118-3205
4029
  MADERA MARKETPLACE   2091 W CLEVELAND AVE       MADERA   CA   93637-8721
4030
  GALLERIA AT CRYSTAL RUN   1 N GALLERIA DRIVE   SPACE C 103   MIDDLETOWN   NY  
10941-3032
4031
  WESTMINISTER MALL   5513 W 88TH AVE # 71       WESTMINSTER   CO   80031-3071
4032
  MILITARY CIRCLE MALL   880 NORTH MILITARY HWY   SPACE 1109   NORFOLK   VA  
23502-3716
4033
  820 E CAPITAL CENTER BLVD   E       LARGO   MD   20774-0000
4035
  2143 3RD AVE           NEW YORK   NY   10035-4707
4037
  PRESCOTT GATEWAY MALL   3250 GATEWAY BLVD 102   SUITE 45   PRESCOTT   AZ  
86303-5668
4039
  COACHELLA PLAZA   50057 HARRISON ST # 4       COACHELLA   CA   92236-1474
4040
  6405 S I H 35           AUSTIN   TX   78744-4219
4042
  MEADOWS PLAZA   5182 SONOMA BLVD       VALLEJO   CA   94589-1661
4043
  APACHE MALL   1100 HWY 14-WEST # 301       ROCHESTER   MN   55902-2191
4044
  FIESTA SHOPPING CENTER   12363 MAIN ST       HOUSTON   TX   77045-6200
4048
  THE VILLAGE AT ORANGE   2131 N ORANGE MALL   SPACE F 17   ORANGE   CA  
92865-3611
4049
  EASTGATE MALL   4601 EASTGATE BLVD BLDG 832       CINCINNATI   OH   45245-1258
4050
  TWELVE OAKS MALL   27390A NOVI RD   SPACE A201   NOVI   MI   48377-3418
4051
  JEFFERSON POINTE MALL   4150 W JEFFERSON BLVD   SUITE K8   FORT WAYNE   IN  
46804-6816
4054
  LOYAL PLAZA   1871 E 3RD ST   SUITE 1   WILLIAMSPORT   PA   17701-3924
4056
  FULLERTON METRO CENTER   1349 S HARBOR BLVD       FULLERTON   CA   92832-3001
4057
  RAINBOW SPRINGS WEST   3675 S RAINBOW BLVD # 105       LAS VEGAS   NV  
89103-1059
4058
  EDWARDS BRADLEY CENTER   677-681 HILLSIDE AVE       NEW HYDE PARK   NY  
11040-2512
4059
  WESTGATE MALL   14136 BAXTER DR   SUITE 21   BRAINERD   MN   56401-3261
4060
  PALMDALE PROMENADE   412 W AVENUE P       PALMDALE   CA   93551-3734
4062
  NORTHSIDE SHOPPES   813 NORTH 12TH ST       MURRAY   KY   42071-0000
4063
  LYNNHAVEN MALL   701 LYNNHAVEN PKY UNIT E18A   SPACE # H-9   VIRGINIA BEACH  
VA   23452-0000
4064
  ELVERTA CROSSING SHOPPING CENTER   8113 WATT AVE # 8115       ANTELOPE   CA  
95843-9103
4066
  79305 HIGHWAY 111   SUITE 3       LA QUINTA   CA   92253-4506
4067
  365 N SADDLE CREEK RD           OMAHA   NE   68131-2248
4068
  477123 HWY 95 N           PONDERAY   ID   83852-9425
4069
  BRUNSWICK SQUARE MALL   755 HIGHWAY 18   SPACE 550   EAST BRUNSWICK   NJ  
08816-4917
4072
  SMITHTOWN SHOPPING PLAZA   62 E MAIN ST       SMITHTOWN   NY   11787-2804
4074
  VIKING PLAZA MALL   3015 HIGHWAY 29 S   SUITE 4085   ALEXANDRIA   MN  
56308-3486
4075
  CORAL LANDING SHOPPING CENTER   33121 US HWY 19 NORTH       PALM HARBOR   FL  
34684-3126
4076
  3049 SHERIDAN DR       UNIT A   BUFFALO   NY   14226-1910
4077
  NORTHGATE MALL   1058 W CLUB BLVD   SUITE 258   DURHAM   NC   27701-1115

73



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
4078
  2726 N MAIN ST           HIGH POINT   NC   27265-2825
4079
  QUINTARD MALL   700 QUINTARD DR STE 32       OXFORD   AL   36203-1844
4080
  SUNTAN SHOPPING CENTER   977 E 8TH AVE       HIALEAH   FL   33010-3701
4082
  MANSFIELD TOWNE CENTER   120 WEST DEBBIE LANE   SUITE 360   MANSFIELD   TX  
76063-0000
4084
  RICHMOND TOWN SQUARE   691 RICHMOND RD   SPACE C27   RICHMOND HEIGHTS   OH  
44143-2989
4085
  FAIRLANE VILLAGE MALL   7154 FAIRLANE VILLAGE   ROUTE 61 N SP #40   POTTSVILLE
  PA   17901-4100
4086
  530 MARKS STREET   SUITE A   SP A1   HENDERSON   NV   89014-8603
4087
  BROWARD MALL   418 BROWARD MALL       PLANTATION   FL   33388-0000
4089
  CENTRE AT LILBURN   4030 LAWRENCEVILLE HIGHWAY   SUITE 7   LILBURN   GA  
30047-2820
4090
  UNIVERSITY COMMONS   1469 UNIVERSITY DR   SUITE C   BURLINGTON   NC  
27215-8772
4093
  SOUTH ATTLEBORO PLAZA   287 WASHINGTON ST       ATTLEBORO   MA   02703-5537
4094
  2242 E EL MONTE WAY           DINUBA   CA   93618-9384
4096
  1534 HANCOCK ST # 38           QUINCY   MA   02169-5205
4097
  3021 E COLONIAL DR           ORLANDO   FL   32803-5005
4098
  32 WESTCHESTER SQ           BRONX   NY   10461-3514
4099
  EASTLAND MALL   18000 VERNIER RD   SPACE 761   HARPER WOODS   MI   48225-1046
4100
  K MART PLAZA SHOPPING CENTER   801 US HIGHWAY 30 W       CARROLL   IA  
51401-2136
4102
  GALLERY II AT MARKET EAST   1001 MARKET ST   G154   PHILADELPHIA   PA  
19107-3008
4104
  TRADE WINDS SHOPPING CENTER   101417 OVERSEAS HWY       KEY LARGO   FL  
33037-4505
4105
  50 E 170TH ST # 52           BRONX   NY   10452-0000
4106
  CROSSROADS MALL   5475 ROBERT BYRD DR   SUITE F1   MOUNT HOPE   WV  
25880-0000
4107
  OAK PARK MALL   11385 W 95TH ST # 39A       OVERLAND PARK   KS   66214-1826
4108
  301 MAIN ST   SUITE 1       ORANGE   NJ   07050-3629
4109
  RIVER RIDGE MALL   3405 CANDLERS MOUNTAIN RD       LYNCHBURG   VA   24502-2241
4110
  WHITE OAK CROSSING   175 SHENSTONE LN       GARNER   NC   27529-6904
4112
  7845 N MESA ST           EL PASO   TX   79932-1623
4113
  4772 N LINCOLN AVE           CHICAGO   IL   60625-2010
4114
  BURBANK EMPIRE CENTER   1637 N VICTORY PLACE       BURBANK   CA   91504-0000
4115
  STARRETT CITY SHOPPING CENTER   1360 PENNSYLVANIA AVE # 9       BROOKLYN   NY
  11239-2103
4116
  SOUTHDALE SHOPPING CENTER   5110 SE 14TH ST       DES MOINES   IA   50320-1608
4117
  618 BRANDILYNN BLVD   SUITE 1       CEDAR FALLS   IA   50613-7431
4118
  1815 HILLSDALE AVENUE   SUITE 30       SAN JOSE   CA   95124-3027
4119
  WILLOWBROOK MALL   2640 WILLOWBROOK MALL       WAYNE   NJ   07470-6917
4122
  CHERRYVALE MALL   7200 HARRISON AVE       ROCKFORD   IL   61112-1017
4123
  13772 FOOTHILL BLVD           SYLMAR   CA   91342-3104
4124
  MITCHELL RANCH PLAZA   3034 LITTLE ROAD       TRINITY   FL   34655-1806

74



--------------------------------------------------------------------------------



 



     

                          Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip
4125
  STROUD MALL   448 STROUD MALL       STROUDSBURG   PA   18360-1147
4126
  220 PASSAIC AVE           KEARNY   NJ   07032-1129
4128
  ROCKBOTTOM SHOPPING CENTER   1445 HEMPSTEAD TPKE       ELMONT   NY  
11003-2404
4129
  NORTH RIVER PLAZA   125 CHURCH ST       PEMBROKE   MA   02359-1929
4130
  DEL SOL PALZA   702 DEL SOL DR       ALAMOSA   CO   81101-0000
4134
  COMPTON RENAISSANCE PLAZA   217 E COMPTON BLVD       COMPTON   CA   90220-2412
4136
  SOUTHSIDE MALL   5006 HWY 23   SUITE 2   ONEONTA   NY   13820-4529
4137
  MORENO VALLEY MALL   22500 TOWNGATE CIR # 1003       MORENO VALLEY   CA  
92553-7510
4138
  BOULEVARD MALL   1259 C NIAGARA FALLS BLVD   SPACE 201   AMHERST   NY  
14226-1105
4140
  835 W MAIN ST           LEWISVILLE   TX   75067-3556
4142
  WAL MART CENTER   1014 RILEY STREET   SUITE 5   FOLSOM   CA   95630-3264
4143
  CORONADO CENTER   6600 MENAUL NE #369       ALBUQUERQUE   NM   87110-3448
4145
  SAND HILL PLAZA   228 S MAIN ST UNIT 5       NEWTOWN   CT   06470-2764
4146
  LYNN SHOPPING CENTER   17 STATE ST       LYNN   MA   01901-1504
4147
  ORCHARD HILL PARK SHOPPING CENTER   40 ORCHARD HILL PARK DRIVE      
LEOMINSTER   MA   01453-0000
4148
  KEMPS RIVER CROSSING   1255 FORDHAM DRIVE   SUITE 117   VIRGINIA BEACH   VA  
23464-4212
4149
  BAY PARK SC   2600 FM 1764   SUITE 170   LA MARQUE   TX   77568-0000
4171
  1730 PACIFIC COAST HWY           LOMITA   CA   90717-2720
4173
  1900 N LEE TREVINO DR           EL PASO   TX   79936-3410
4174
  WILSHIRE PLAZA SC   8418 N CHURCH RD       KANSAS CITY   MO   64157-1204
4176
  K MART CENTER   3701 E 10TH ST       SIOUX FALLS   SD   57103-2113
4177
  ASHTABULA MALL   3315 NORTHRIDGE EAST UNIT 530       ASHTABULA   OH  
44004-4370
4178
  MEDIA CITY CENTER   201 E MAGNOLIA BOULEVARD       BURBANK   CA   91502-1160
4180
  WESTROADS MALL   10000 CALIFORNIA ST STE 2513       OMAHA   NE   68114-2308
4182
  VALLEY CENTRE   9616 REISTERSTOWN RD # 19       OWINGS MILLS   MD   21117-4139
4183
  CONNECTICUT POST MALL   1201 BOSTON POST RD # 1081       MILFORD   CT  
06460-9010
4185
  GOVERNOR’S SQUARE MALL   1500 APALACHEE PKY STE 1009       TALLAHASSEE   FL  
32301-3017
4186
  CANYON RIDGE PLAZA   26125 104TH AVENUE SE       KENT   WA   98031-7674
4187
  CHEYENNE COMMONS   3065 N RAINBOW BLVD STE F-1       LAS VEGAS   NV  
89108-4577
4188
  FAIRLANE TOWN CENTER   18900 MICHIGAN AVE       DEARBORN   MI   48126-3929
4191
  FESTIVAL MARKET SC   2851 32ND AVE S       GRAND FORKS   ND   58201-6025
4192
  FAIRFAX SHOPPING CENTER   2105 CONCORD PIKE       WILMINGTON   DE   19803-2906
4193
  HIGHLAND RANCH   1970 E COUNTY LINE RD       LITTLETON   CO   80126-2437
4194
  FREEHOLD MALL SHOPPING CENTER   3681 RTE 9   SUITE 11   FREEHOLD   NJ  
07728-2674
4195
  TOWNE PLAZA   700 BOSTON RD   SPACE 12A   BILLERICA   MA   01821-5316
4261
  PRIME OUTLETS AT LAKE ELSINORE   17600 COLLIER AVE   SUITE E146   LAKE
ELSINORE   CA   92530-2633

75



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4262
  CONSUMER SQUARE SC   168 NORMAN STATION BLVD   UNIT H   MOORESVILLE   NC    
28117-6396  
4263
  5038 BUFORD HWY           CHAMBLEE   GA     30341-2997  
4264
  WOODBURY COMMONS   10150 HUDSON RD   SUITE 162   WOODBURY   MN     55129-0000
 
4265
  GALLERIA AT ROSEVILLE   1151 GALLERIA BLVD   SUITE 101   ROSEVILLE   CA    
95678-1937  
4267
  CRANBERRY COMMONS   1713 RT 228   SUITE A   CRANBERRY TOWNSHIP   PA    
16066-5311  
4268
  CENTRAL SQUARE   599 MASSACHUSETTS AVE   SPACE 19   CAMBRIDGE   MA    
02139-4030  
4269
  COLLEGE PARK SC   3026 COLLEGE PARK DR   STE A   CONROE   TX     77384-8002  
4270
  928 MAIN ST           HOUSTON   TX     77002-6201  
4271
  10950 PARKSIDE DRIVE           KNOXVILLE   TN     37922-0000  
4272
  NORTHPOINTE MARKET CENTER   6120 NORTHPOINT PKWY   SUITE 100   ALPHARETTA   GA
    30022-3010  
4274
  ISLAND PALM SHOPS   16055 EMERALD COAST PKWY   SUITE 115   DESTIN   FL    
32541-0000  
4279
  CHESTERFIELD CROSSING SC   12221 CHATTANOOGA PLAZA       MIDLOTHIAN   VA    
23112-4865  
4280
  COBB CORNERS   1525 BENVENUE RD       ROCKY MOUNT   NC     27804-6383  
4281
  CENTENNIAL CENTRE   7950 W TROPICAL PARKWAY   SPACE 150   LAS VEGAS   NV    
89149-0000  
4282
  PRESIDENTIAL MARKET SHOPPING CENTER   1905 SCENIC HIGHWAY   SUITE 110  
SNELLVILLE   GA     30078-0000  
4283
  UNION LANDING   30850 DYER ST       UNION CITY   CA     94587-1766  
4284
  BOULEVARD SHOPS   11120 PINES BOULEVARD       PEMBROKE PINES   FL    
33026-5210  
4285
  WOODSTOCK SQUARE   128 WOODSTOCK SQUARE AVE   SUITE 520   WOODSTOCK   GA    
30189-0000  
4286
  THE SHOPS AT LAURA HILL   2206 HIGHWAY K       O FALLON   MO     63366-7929  
4287
  ARUNDEL MILLS MALL   7000 ARUNDEL MILLS CIRCLE   SP 137   HANOVER   MD    
21076-1282  
4289
  POINTE PLAZA   35284 23 MILE RD       NEW BALTIMORE   MI     48047-2096  
4290
  3805 BROADWAY           NEW YORK   NY     10032-1502  
4291
  MLK DRIVE PLAZA   370 MARTIN LUTHER KING DR       JERSEY CITY   NJ    
07305-3717  
4292
  RAMSEY SQUARE   1300 RT 17 N       RAMSEY   NJ     07446-1132  
4293
  YORKTOWN GREEN SHOPPING CENTER   341 DOWNING DR       YORKTOWN HEIGHTS   NY  
  10598-4413  
4294
  HILLSBOROUGH PROMENADE   315 ROUTE 206   SUITE 900   HILLSBOROUGH   NJ    
08844-0000  
4295
  THE CENTER AT HAGERSTOWN   17708 GARLAND GROH BLVD   SPACE C3   HAGERSTOWN  
MD     21740-2016  
4296
  SOUTH CRATER SQUARE   3330 S CRATER ROAD   UNIT 24   PETERSBURG   VA    
23805-9277  
4297
  HIGHLAND MALL   6001 AIRPORT BLVD   SUITE 1190   AUSTIN   TX     78752-4219  
4298
  WATAUGA TOWN CROSSING   8004 DENTON HIGHWAY   SUITE 104   WATAUGA   TX    
76148-2468  
4299
  RIVERVIEW SHOPPING CENTER   6 E GRANT ST       ROMA   TX     78584-8085  
4300
  PERRIS VALLEY SPECTRUM   2560 N PERRIS BLVD STE R5       PERRIS   CA    
92571-3251  
4302
  K-MART SHOPPING CENTER   140 SR 10       RANDOLPH   NJ     07869-1542  
4303
  ALBANY MALL   2601 DAWSON ROAD SPACE B10       ALBANY   GA     31707-1632  
4304
  BRIGGS CHANEY PLAZA   13838 OUTLET DR       SILVER SPRING   MD     20904-4970
 
4307
  SOUTHCENTER MALL   993 SOUTHCENTER MALL # 364       TUKWILA   WA    
98188-2822  

76



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4310
  COURTESY PLAZA SHOPPING CENTER   5160 S PULASKI RD       CHICAGO   IL    
60632-4253  
4311
  1460 METROPOLITAN AVE           BRONX   NY     10462-7446  
4313
  ROCKLAND CONSUMER PLAZA   42 ROCKLAND CONSUMER PLAZA   ROUTE 59   NANUET   NY
    10954-2208  
4314
  495 W 49TH ST           HIALEAH   FL     33012-3602  
4317
  PARK CITY CENTER   1234 PARK CITY CTR       LANCASTER   PA     17601-2724  
4318
  MACON MALL   3661 EISENHOWER PKY   PO BOX 25246   MACON   GA     31212-5246  
4319
  3425 S CAMPBELL AVENUE           SPRINGFIELD   MO     65807-5101  
4320
  606 SW ALDER ST           PORTLAND   OR     97205-3614  
4321
  LAUREL MALL   95 LAUREL MALL       HAZLETON   PA     18201-1201  
4322
  1529 ALBERT PIKE RD           HOT SPRINGS NATIONAL   AR     71913-4024  
4323
  OWINGS MILLS TOWN CENTER   10300 MILL RUN CIRCLE   SPACE 1120   OWINGS MILLS  
MD     21117-4213  
4325
  MOORPARK MARKETPLACE   888 NEW LOS ANGELES AVE   SUITE E   MOORPARK   CA    
93021-0000  
4326
  GEORGETOWN SHOPPING CENTER   2135 RALPH AVE # 19       BROOKLYN   NY    
11234-5405  
4327
  1897 3RD AVE           NEW YORK   NY     10029-4906  
4329
  PLAZA 580   4304 LAS POSITAS RD       LIVERMORE   CA     94550-9641  
4330
  HANFORD MALL   1675 W LACEY BLVD   SUITE G3   HANFORD   CA     93230-5938  
4332
  1017 FLATBUSH AVE           BROOKLYN   NY     11226-5429  
4333
  MENIFEE TOWN CENTER   30141 ANTELOPE RD   STE A   MENIFEE   CA     92584-8066
 
4334
  ANAHEIM HILLS FESTIVAL   8108 E SANTA ANA CANYON RD STE 162   SUITE 162  
ANAHEIM   CA     92808-1105  
4335
  MONMOUTH MALL   180 SR 35 S   SUITE 1114   EATONTOWN   NJ     07724-2024  
4336
  GRAND TRAVERSE MALL   3200 S AIRPORT RD WEST   SUITE 228   TRAVERSE CITY   MI
    49684-0000  
4337
  2300 NOLANA LOOP           MCALLEN   TX     78504-4500  
4338
  SOUTHPARK MALL   144 S PARK CIRCLE       COLONIAL HEIGHTS   VA     23834-2963
 
4339
  3457 JEROME AVE           BRONX   NY     10467-1049  
4340
  1102 S EXPRESSWAY 83           HARLINGEN   TX     78552-3221  
4341
  NEW HARBOUR MALL   281 CANNING BLVD       FALL RIVER   MA     02721-2339  
4342
  SPORTS ARENA PLAZA   3225 SPORTS ARENA BLVD STE 1       SAN DIEGO   CA    
92110-4548  
4343
  MISSION RIDGE PLAZA   1031 S MAIN ST       MANTECA   CA     95337-5738  
4344
  LAS TIENDAS SHOPPING CENTER   930 E EXPRESSWAY 83       MCALLEN   TX    
78503-1613  
4345
  VINTAGE OAKS   112 VINTAGE WAY   SPACE C1   NOVATO   CA     94945-5003  
4346
  2460 MOUNTAIN CITY HWY           ELKO   NV     89801-2409  
4347
  3723 82ND ST           FLUSHING   NY     11372-7031  
4348
  SILVER CITY GALLERIA   2 GALLERIA DRIVE   SUITE 215   TAUNTON   MA    
02780-6989  
4349
  720 N MAIN ST           TOOELE   UT     84074-1612  
4350
  5320 5TH AVE           BROOKLYN   NY     11220-3111  
4351
  THE SHOPPES AT MARKET POINTE   8540 S 71ST PLAZA   SUITE D   PAPILLION   NE  
  68133-2140  

77



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4352
  TYSON CORNER CENTER MALL   1961 CHAIN BRIDGE RD   SUITE D9U   MCLEAN   VA    
22102-4501  
4353
  LEE SQUARE SHOPPING CENTER   5970A JOG RD       LAKE WORTH   FL     33467-6576
 
4355
  4416 13TH AVE           BROOKLYN   NY     11219-2016  
4356
  EXTON SQUARE MALL   182 EXTON SQUARE MALL       EXTON   PA     19341-2440  
4358
  110 W 34TH STREET           NEW YORK   NY     10001-2910  
4359
  AURORA CITY PLACE   14151B CEDAR AVE   STE B   AURORA   CO     80012-4010  
4362
  55 PEACHTREE STREET SOUTH WEST           ATLANTA   GA     30303-6150  
4363
  NORDAHL MARKETPLACE   751 CENTER DRIVE   SUITE 102   SAN MARCOS   CA    
92069-3593  
4364
  PAVILIONS SHOPPING CENTER   2054 W REDLANDS BLVD   SUITE A   REDLANDS   CA    
92374-6265  
4365
  ANTELOPE VALLEY MALL   1233 W AVENUE P STE 537       PALMDALE   CA    
93551-3983  
4366
  1021 BROAD ST           SUMTER   SC     29150-2504  
4367
  WOODS CREEK CENTER   706 SOUTH RANDALL RD       ALGONQUIN   IL     60102-5915
 
4368
  1034 NORTH STRATFORD RD           MOSES LAKE   WA     98837-1573  
4370
  6715 18TH AVE           BROOKLYN   NY     11204-4302  
4371
  1574 PITKIN AVE           BROOKLYN   NY     11212-4639  
4372
  MERRIMAC PLAZA   180 HAVERHILL ST       METHUEN   MA     01844-3462  
4373
  255 FULTON AVE           HEMPSTEAD   NY     11550-3900  
4374
  2883 NORTH AVE           GRAND JUNCTION   CO     81501-5064  
4375
  3070 STEINWAY ST           LONG ISLAND CITY   NY     11103-3802  
4376
  GREEN MOUNTAIN MALL   2002 MEMORIAL DR   RR 1 BOX A-4   SAINT JOHNSBURY   VT  
  05819-8699  
4377
  SOUTHPORT SC   999 MONTAUK HWY   UNIT 30   SHIRLEY   NY     11967-2113  
4378
  FOREST AVENUE SHOPPERS TOWN   1523 FOREST AVE       STATEN ISLAND   NY    
10302-2226  
4379
  THE BRICKYARD   2700 NORTH NARRAGANSETT   SPACE F7   CHICAGO   IL    
60639-1032  
4380
  700 W 15TH ST           PLANO   TX     75075-8823  
4382
  174 DYCKMAN ST # 176           NEW YORK   NY     10040-1004  
4384
  MARCUS PLAZA   624 W MAIN ST       NORWICH   CT     06360-6043  
4385
  STAFFORD SQUARE   297 ROUTE 72 W       MANAHAWKIN   NJ     08050-2890  
4386
  CENTERPOINTE S C   1100 S MOUNT VERNON AVE       COLTON   CA     92324-4255  
4387
  ALTAMONTE MALL   451 E ALTAMONTE DR   SPACE 1305   ALTAMONTE SPRINGS   FL    
32701-0000  
4388
  MOHAWK PLAZA   1762 BLACK RIVER BLVD N # 8       ROME   NY     13440-2454  
4389
  1216 W 400 S           VERNAL   UT     84078-2900  
4390
  SPRINGFIELD MALL   6683 SPRINGFIELD MALL       SPRINGFIELD   VA     22150-1711
 
4391
  DESOTO SQUARE MALL   303 301 BLVD W       BRADENTON   FL     34205-7949  
4392
  SILVER SPRINGS COMMON   6520 CARLISLE PIKE   SUITE 140   MECHANICSBURG   PA  
  17055-0000  
4394
  LACEY MALL   344 MAIN ST   ROUTE 9   LANOKA HARBOR   NJ     08734-2830  
4395
  NORTHRIDGE SHOPPING CENTER   995 E COMMERCIAL BLVD       OAKLAND PARK   FL    
33334-3209  

78



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4397
  CORRIDOR MARKET PLACE   3337 CORRIDOR MARKET PLACE   SPACE J-1   LAUREL   MD  
  20724-2378  
4401
  BRIARWOOD MALL   100 BRIARWOOD CIRCLE   SUITE D101   ANN ARBOR   MI    
48108-1602  
4402
  ENTERPRISE SHOPPING CENTER   9433 1/2 ANNAPOLIS RD       LANHAM   MD    
20706-3020  
4403
  EMPIRE CENTER   17064 SLOVER AVE STE C104       FONTANA   CA     92337-7592  
4404
  SARASOTA SQUARE MALL   8201 S TAMIAMI TRL       SARASOTA   FL     34238-2966  
4405
  TRUMBULL SHOPPING PARK   5065 MAIN ST   SPACE 190   TRUMBULL   CT    
06611-4204  
4406
  3945 E BAY DR           LARGO   FL     33771-1939  
4407
  CROSSROADS PLAZA   2505 WARWICK AVE       WARWICK   RI     02889-4262  
4408
  REGENCY SQUARE MALL   1420 PARHAM RD   SPACE K236   RICHMOND   VA    
23229-0000  
4409
  K MART SHOPPING CENTER   200 S MAIN ST UNIT 5       WEST LEBANON   NH    
03784-2014  
4410
  WOLF CHASE GALLERIA   2760 N GERMAN TOWN PKWY   SUITE 105   BARTLETT   TN    
38133-8154  
4411
  BRENTWOOD COMMONS   1057 S YORK RD       BENSENVILLE   IL     60106-3401  
4412
  LEBANON VALLEY MALL   2239 LEBANON VALLEY MALL       LEBANON   PA    
17042-2567  
4413
  VACAVILLE COMMONS   2060 HARBISON DR   SUITE C   VACAVILLE   CA     95687-3907
 
4414
  CHICOPEE MARKETPLACE   591 MEMORIAL DR   SUITE M   CHICOPEE   MA    
01020-5050  
4415
  MCHENRY COMMONS SHOPPING CENTER   2078 N RICHMOND RD       MC HENRY   IL    
60050-1419  
4416
  298 W MARIPOSA RD           NOGALES   AZ     85621-1041  
4417
  PEMBROKE LAKES MALL   11401 PINES BLVD STE 322       HOLLYWOOD   FL    
33026-4105  
4418
  REGENCY SQUARE MALL   301 COX CREEK PKY       FLORENCE   AL     35630-1574  
4419
  VALENCIA TOWN CENTER   24201 W VALENCIA BLVD   SPACE 2283   VALENCIA   CA    
91355-1861  
4420
  MOUNTAIN RIVER PLAZA   510 N 2ND E STE 1       REXBURG   ID     83440-3566  
4421
  4021 PARK ST N           SAINT PETERSBURG   FL     33709-4033  
4422
  4312 I 75 BUSINESS SPUR           SAULT SAINTE MARIE   MI     49783-3620  
4423
  WINDWARD MALL   46-056 KAM HIGHWAY       KANEOHE   HI     96744-3755  
4424
  WAIPAHU TOWN CENTER   94-050 FARRINGTON HWY       WAIPAHU   HI     96797-1841
 
4425
  WAHIAWA TOWN CENTER   935 CALIFORNIA AVE       WAHIAWA   HI     96786-2165  
4426
  PRINCE KUHIO PLAZA   111 E PUAINAKO ST   SPACE 765   HILO   HI     96720-5288
 
4427
  PEARL RIDGE UPTOWN   98-1005 MOANALUA ROAD SPACE #141       AIEA   HI    
96701-4708  
4428
  WASHINGTON/10 AVENUE SHOPPING CENTER   4050 W WASHINGTON BLVD       LOS
ANGELES   CA     90018-1050  
4429
  391 N GRAND COURT PLAZA DRIVE           NOGALES   AZ     85621-2743  
4431
  146 SMITH ST           PERTH AMBOY   NJ     08861-4312  
4432
  CODMAN SQUARE   592 WASHINGTON ST   #592   BOSTON   MA     02124-2041  
4433
  CROMWELL SQUARE   51 SHUNPIKE RD # 02       CROMWELL   CT     06416-2497  
4434
  CORTLANDVILLE CROSSING   854 STATE ROUTE 13   STE 3   CORTLAND   NY    
13045-3556  
4435
  COCONUT POINT SHOPPING CENTER   8016 MEDITERRANEAN DR   SUITE 103   ESTERO  
FL     33928-0000  
4437
  MALLARD CROSSING SHOPPING CENTER   851 MEACHAM RD       ELK GROVE VILLAGE   IL
    60007-3073  

79



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4438
  NORTHWEND SHOPPING CENTER   9511 N LAMAR BLVD       AUSTIN   TX     78753-4107
 
4439
  PARK 97 SHOPPING CENTER   7956 CRAIN HWY S       GLEN BURNIE   MD    
21061-4932  
4440
  OAK COURT MALL   4465 POPLAR AVE   SUITE 220   MEMPHIS   TN     38117-3729  
4441
  SIEGEN PLAZA   6841 SIEGEN LANE   SPACE B   BATON ROUGE   LA     70809-4528  
4442
  MALL OF AMERICA   150 N GARDENS       MINNEAPOLIS   MN     55425-5517  
4443
  WESTRIDGE ESPLANADE   2020 N 75TH AVE STE 11       PHOENIX   AZ     85035-3200
 
4444
  KLAMATH WALMART   3610 WASHBURN WAY       KLAMATH FALLS   OR     97603-4539  
4445
  3515 BAMBERGER           SAINT LOUIS   MO     63116-4701  
4446
  COLUMBIA CENTER SUITE 101   1102 N COLUMBIA CENTER BLVD   SUITE D   KENNEWICK
  WA     99336-1167  
4448
  CORONA HILLS MARKETPLACE   591 N MCKINLEY   SUITE 101   CORONA   CA    
92879-8008  
4449
  DATE PALM PLAZA CENTER   31375 DATE PALM DRIVE       CATHEDRAL CITY   CA    
92234-3020  
4450
  200 S WAYSIDE           HOUSTON   TX     77011-4632  
4451
  OLD SAYBROOK SHOPPING CENTER   665 BOSTON POST RD # 5       OLD SAYBROOK   CT
    06475-1524  
4453
  EASTLAND MALL   2755 EASTLAND MALL       COLUMBUS   OH     43232-4902  
4454
  EAST MEADOW PLAZA   1950 HEMPSTEAD TPKE       EAST MEADOW   NY     11554-1712
 
4455
  THE GROVES SHOPPING CENTER   1320 W ELLIOT RD STE 112       TEMPE   AZ    
85284-1110  
4456
  OSTEGO PLAZA   1221 M 89 STE 200       PLAINWELL   MI     49080-1135  
4457
  NORTH ANDOVER MALL   350 WINTHROP AVE       NORTH ANDOVER   MA     01845-4289
 
4458
  MAGNOLIA MALL   2701 DAVID H MCLEOD BLVD   SPACE 1450 A   FLORENCE   SC    
29501-4028  
4459
  1432 ROCKAWAY PKY           BROOKLYN   NY     11236-2602  
4460
  3242 W 87TH ST           CHICAGO   IL     60652-3768  
4462
  DUANE READE SHOPPING CENTER   4250 JERUSALEM AVE       MASSAPEQUA   NY    
11758-3315  
4464
  WAYNE HILLS MALL   19 WAYNE HILLS MALL       WAYNE   NJ     07470-3228  
4466
  HIGHGATE COMMONS SHOPPING CENTER   269 SWANTON RD       SAINT ALBANS   VT    
05478-2607  
4467
  CRESCENT PLAZA   715 CRESCENT ST       BROCKTON   MA     02302-3361  
4469
  500 HIGHWAY 46 S           DICKSON   TN     37055-2526  
4470
  GREAT SOUTH BAY SHOPPING CENTER   805 W MONTAUK HWY       WEST BABYLON   NY  
  11704-8219  
4471
  BRISTOL PLACE   1160 NEWPORT AVE       ATTLEBORO   MA     02703-7033  
4472
  NEWBURGH MALL   1401 ROUTE 300   SUITE 32   NEWBURGH   NY     12550-2991  
4473
  PLYMOUTH MEETING MALL   1182 PLYMOUTH MEETING MALL       PLYMOUTH MEETING   PA
    19462-1327  
4474
  501 BRIGHTON BEACH AVE # 503           BROOKLYN   NY     11235-6403  
4475
  1406 KINGS HWY # 10           BROOKLYN   NY     11229-2004  
4476
  SOUTHLAKE MALL   2460 SOUTHLAKE MALL       MORROW   GA     30260-2334  
4477
  TRI-CITY PLAZA   174 TRI-CITY PLAZA       SOMERSWORTH   NH     03878-1801  
4479
  7731 GALL BOULEVARD           ZEPHYRHILLS   FL     33541-4315  
4480
  RIDGEDALE MALL   12685 WAYZATA BLVD STE 248       MINNETONKA   MN    
55305-1941  

80



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4481
  HERITAGE WALK   1966 N COLUMBIA       MILLEDGEVILLE   GA     31061-2093  
4482
  SUNVET MALL   5801 SUNRISE HWY       HOLBROOK   NY     11741-4805  
4483
  TOWN CENTER MALL   400 WEST ERNEST BARRETT PKWY   SPACE L12A   KENNESAW   GA  
  30144-4985  
4485
  WAL MART SHOPPING CENTER   604 BOLL WEEVIL CIR       ENTERPRISE   AL    
36330-2734  
4486
  HARLEM IRVING MALL   4226 NORTH HARLEM AVE       NORRIDGE   IL     60706-1204
 
4487
  100 W 5TH ST           DOUGLAS   AZ     85607-2849  
4488
  COTTONWOOD STATION MALL   300 JUNCTION DR SPACE C       GLEN CARBON   IL    
62034-4321  
4489
  GREENDALE MALL   7 NEPONCET ST   SPACE W 200   WORCESTER   MA     01606-2794  
4490
  BARDIN SHOPPING CENTER   4638 S COOPER STREET # 196       ARLINGTON   TX    
76017-5863  
4492
  31853 PACIFIC HWY S           FEDERAL WAY   WA     98003-5411  
4493
  NORTHWEST MALL   322 NORTHWEST MALL       HOUSTON   TX     77092-8542  
4494
  FAIR OAKS MALL   2296 25TH ST SPACE E118       COLUMBUS   IN     47201-3200  
4500
  WAMPANOAG PLAZA   1925 PAWTUCKET AVE       EAST PROVIDENCE   RI     02914-1642
 
4501
  MARSHALLS PLAZA   1400 OAKLAWN AVE       CRANSTON   RI     02920-2643  
4502
  ALMEDA MALL   708 ALMEDA MALL       HOUSTON   TX     77075-3514  
4503
  CARSON VALLEY PLAZA   911 TOPSY LANE   SUITE 118   CARSON CITY   NV    
89705-8403  
4505
  1901 W PALMETTO ST           FLORENCE   SC     29501-4051  
4506
  CARMEL MOUNTAIN PLAZA   11946 CARMEL MOUNTAIN RD   SUITE 222   SAN DIEGO   CA
    92128-4641  
4508
  CONSUMER CENTRE   310 STATE HWY 36   SUITE 806   WEST LONG BRANCH   NJ    
07764-1027  
4509
  VICTORIA GARDENS   7901 KEW AVE       RANCHO CUCAMONGA   CA     91739-0000  
4510
  COSTA MESA SHOPPING CENTER   2200 HARBOR BLVD   SUITE A110   COSTA MESA   CA  
  92627-5846  
4511
  EASTFIELD MALL   1655 BOSTON RD   UNIT A13   SPRINGFIELD   MA     01129-1158  
4512
  13611 ROOSEVELT AVE           FLUSHING   NY     11354-5509  
4513
  TOWSON TOWN CENTER   825 DULANEY VALLEY RD   SUITE 1010   TOWSON   MD    
21204-1001  
4514
  HAWLEY LANE MALL   100 HAWLEY LN   SPACE 3 4 5   TRUMBULL   CT     06611-5330
 
4515
  627 STATE ST           SANTA BARBARA   CA     93101-3301  
4516
  3953 BURBANK RD           WOOSTER   OH     44691-8520  
4517
  360 EUBANK BLVD NE           ALBUQUERQUE   NM     87123-2755  
4518
  11621 ISLAND AVENUE           LA GRANDE   OR     97850-8459  
4519
  WENATCHEE VALLEY MALL   511 VALLEY MALL PKY       EAST WENATCHEE   WA    
98802-4844  
4521
  COLLEGE PARK PLAZA SHOPPING CENTER   3269 W 86TH ST STE D       INDIANAPOLIS  
IN     46268-3606  
4522
  1660 PACKARD HWY           CHARLOTTE   MI     48813-9717  
4523
  1390 N FIRST           HERMISTON   OR     97838-1102  
4524
  785 BROWNING LANE           BROOKLAWN   NJ     08030-2644  
4525
  NEWMARK-LEWIS SHOPPING CENTER   1085 OLD COUNTRY RD       RIVERHEAD   NY    
11901-2019  
4526
  3426 GARTH RD           BAYTOWN   TX     77521-3849  

81



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4527
  ROOSEVELT MALL SHOPPING CENTER   2327 COTTMAN AVE       PHILADELPHIA   PA    
19149-1008  
4529
  THE GALLERIA   500 GALLERIA DR STE 128       JOHNSTOWN   PA     15904-8911  
4530
  425 W BROADWAY           BOSTON   MA     02127-2218  
4534
  5130 DIXIE HIGHWAY           WATERFORD   MI     48329-1713  
4535
  11022 SPRING CYPRESS RD   SUITE 100       TOMBALL   TX     77377-6519  
4536
  6201 O ST           LINCOLN   NE     68510-2256  
4538
  ATLANTIC SQUARE SHOPPING CENTER   2108 S ATLANTIC BLVD       MONTEREY PARK  
CA     91754-6802  
4539
  1204 GARTH BROOKS BLVD           YUKON   OK     73099-4107  
4540
  CERRITOS TOWNE CENTER   12731 A TOWNE CENTER DRIVE SUITE L-1       CERRITOS  
CA     90703-8545  
4541
  SOUTH TOWNE CENTER   10450 STATE ST STE 2214       SANDY   UT     84070-4194  
4542
  HARFORD MALL   680 BEL AIR RD       BEL AIR   MD     21014-4223  
4543
  1160 EDGEBROOK DR           HOUSTON   TX     77034-1804  
4544
  MIDPOINTE CENTER   2910 TOWNE BLVD       MIDDLETOWN   OH     45044-6200  
4545
  NESHAMINY MALL   801 NESHAMINY MALL       BENSALEM   PA     19020-1614  
4546
  BANGOR MALL   663 STILLWATER AVE SPACE F-2       BANGOR   ME     04401-3642  
4548
  ROCKBOTTOM SC   710 FRANKLIN AVE       FRANKLIN SQUARE   NY     11010-1111  
4550
  PORT HAVEN PLAZA   5020 NESCONSET HWY       SETAUKET   NY     11733-3457  
4551
  MIDDLETON MARKET PLACE   230 S MAIN ST       MIDDLETON   MA     01949-2478  
4552
  UNIVERSITY VILLAGE   3225 S HOOVER ST       LOS ANGELES   CA     90007-3555  
4554
  JEFFERSON VALLEY MALL   650 LEE BLVD SPACE F-22       YORKTOWN HEIGHTS   NY  
  10598-1100  
4555
  367 WASHINGTON ST           BOSTON   MA     02108-5110  
4556
  GREEN ACRES SHOPPING CENTER   1142 GREEN ACRES SHOPPING CENTER       VALLEY
STREAM   NY     11581-1538  
4557
  THE QUARRY SHOPPING CENTER   9430 JOLIET RD STE 900       HODGKINS   IL    
60525-7264  
4559
  CITRUS CENTER   2657 SR 44 GULF TO LAKE       INVERNESS   FL     34450-3216  
4562
  KAPOLEI SHOPPING CENTER   590 FARRINGTON HWY       KAPOLEI   HI     96707-2009
 
4563
  WALMART SUBDIVISION   4524 E HWY 83       RIO GRANDE CITY   TX     78582-6308
 
4564
  SHOPPING AT THE ROSE   2051 ROSE AVENUE   SUITE 160   OXNARD   CA    
93030-2685  
4565
  ROSEDALE MALL   501 ROSEDALE CENTER SPACE 712       ROSEVILLE   MN    
55113-3004  
4567
  VILLAGE MALL   95 WASHINGTON ST   SPACE 123   CANTON   MA     02021-4006  
4569
  CLACKAMAS PROMENADE   8966 SE SUNNYSIDE RD       CLACKAMAS   OR     97015-9755
 
4571
  BARSTOW ROAD CENTER   512 E VIRGINIA WAY   SPACE B 1-1   BARSTOW   CA    
92311-3910  
4572
  14300 OCEAN GATE AVE           HAWTHORNE   CA     90250-6732  
4573
  MAPLEWOOD COMMONS   2015 MAPLEWOOD COMMONS DR       MAPLEWOOD   MO    
63143-1003  
4574
  SUGAR CREEK PLAZA II   6220 A WILMINGTON PIKE   SP 11A AND 11 B   DAYTON   OH
    45459-0000  
4575
  KAMEHAMEHA S C   1620 N SCHOOL ST       HONOLULU   HI     96817-1844  
4576
  TOWNLINE COMMONS   555 E TOWNLINE RD STE 23       VERNON HILLS   IL    
60061-1552  

82



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4577
  MACEDONIA COMMONS   8210 MACEDONIA COMMONS STE 4       MACEDONIA   OH    
44056-1850  
4578
  SHADY OAKS PLAZA   2401 SW 27TH AVE       OCALA   FL     34474-4407  
4579
  LANSING MALL   5750 W SAGINAW HWY       LANSING   MI     48917-2457  
4580
  1285-A BROADWAY           BROOKLYN   NY     11221-2908  
4581
  WAL MART CENTER POINT   2443 MEMORIAL DR       WAYCROSS   GA     31501-6337  
4584
  3690 S EL CAMINO REAL           SAN MATEO   CA     94403-4421  
4587
  DIMMOCK SQUARE   723 SOUTHPARK BLVD   SPACE 6   COLONIAL HEIGHTS   VA    
23834-0000  
4588
  KENTLANDS SHOPPING CENTER   221 KENTLANDS BLVD       GAITHERSBURG   MD    
20878-5446  
4589
  MALL IN COLUMBIA   10300 LITTLE PATUXENT PARKWAY       COLUMBIA   MD    
21044-7006  
4590
  1502 S RANGE LINE RD           JOPLIN   MO     64804-3229  
4591
  CHERRY HILL MALL   2000 ROUTE 38 UNIT 1013       CHERRY HILL   NJ    
08002-2171  
4593
  VINEYARD PLAZA   34298 VINE STREET       EASTLAKE   OH     44095-5110  
4595
  117-08 LIBERTY AVE           JAMAICA   NY     11419-1922  
4596
  424 S BROADWAY           YONKERS   NY     10705-2301  
4598
  2817 N KANSAS EXPY           SPRINGFIELD   MO     65803-1017  
4599
  THE CITY CENTER   2675 GEARY BLVD # 200       SAN FRANCISCO   CA    
94118-3440  
4600
  SHERMAN TOWN CENTER   4172 TOWN CENTER STREET       SHERMAN   TX    
75090-0000  
4601
  930 CARMAS ROAD           MASSAPEQUA   NY     11758-3505  
4602
  BORDER CROSSING CBD   1119 FARRAGUT ST       LAREDO   TX     78040-5057  
4604
  MIDTOWN PLAZA   149 MIDTOWN PLZ       ROCHESTER   NY     14604-2005  
4605
  MARKET BASKET PLAZA   39 POND ST       ASHLAND   MA     01721-2054  
4606
  ALHAMBRA PLACE   2 S GARFIELD AVE STE 14       ALHAMBRA   CA     91801-3884  
4609
  1906 CENTRE ST # 1908           WEST ROXBURY   MA     02132-2535  
4610
  APPLE BLOSSOM MALL   1850 APPLE BLOSSOM MALL   SPACE N179   WINCHESTER   VA  
  22601-0000  
4611
  3005 RIVERSIDE DRIVE           SUSANVILLE   CA     96130-4569  
4612
  4620 N. 27TH ST           LINCOLN   NE     68521-4700  
4613
  AMITY PLAZA   154 AMITY RD       NEW HAVEN   CT     06515-1405  
4615
  TECATE ROAD BORDER   406 TECATE RD   PO BOX 1332   TECATE   CA     91980-0000
 
4617
  WEST GOSHEN SHOPPING CENTER   981 PAOLI PIKE # 11C       WEST CHESTER   PA    
19380-4527  
4618
  HAWAII KAI TOWNE CENTER   333 KEAHOLE ST STE 2E4       HONOLULU   HI    
96825-3414  
4622
  2826 CHURCH AVE           BROOKLYN   NY     11226-4106  
4626
  WESTBROOK PLAZA   11 MAIN ST   UNIT A250   WESTBROOK   ME     04092-4736  
4627
  CENTRE OF NEW ENGLAND   670 CENTRE OF NEW ENGLAND       COVENTRY   RI    
02816-0000  
4628
  AUBURN MALL   550 CENTER ST   SUITE 9051   AUBURN   ME     04210-6314  
4630
  SUPER MALL OF GREAT NORTH WEST   1101 SUPER MALL WAY SUITE # 1105       AUBURN
  WA     98002-0000  
4631
  1707 S WESTERN AVE           LOS ANGELES   CA     90006-5803  

83



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4632
  600 AVENUE OF THE AMERICAS           NEW YORK   NY     10011-2046  
4633
  BROADWAY MARKETPLACE   407 SOUTH BROADWAY SUITE 100       DENVER   CO    
80209-1517  
4634
  16932 EAST QUINCY AVENUE           AURORA   CO     80015-2745  
4635
  RICHMOND SHOPPING CENTER   1200 MAC DONALD AVENUE       RICHMOND   CA    
94801-3118  
4636
  31-73 STEINWAY STREET           LONG ISLAND CITY   NY     11103-3908  
4637
  AUBURN PLAZA   703 SOUTHBRIDGE ST       AUBURN   MA     01501-1833  
4639
  FOOTHILLS MALL   7475 N CHOLLA BLVD   SP 422   TUCSON   AZ     85741-0000  
4641
  PALM BEACH MALL   1801 PALM BEACH LAKES BLVD   SUITE 208   WEST PALM BEACH  
FL     33401-2009  
4642
  PRICES CORNER SHOPPING CENTER   3208 KIRKWOOD HWY       WILMINGTON   DE    
19808-6130  
4643
  SADDLEBROOK MALL   189 US HIGHWAY 46 STE 17       SADDLE BROOK   NJ    
07663-6215  
4644
  725 GRAND ST           BROOKLYN   NY     11211-4915  
4645
  875 UTICA AVE           BROOKLYN   NY     11203-4313  
4646
  OCEAN COUNTY MALL   1201 HOOPER AVE   SUITE 99   TOMS RIVER   NJ    
08753-3387  
4647
  368 E FORDHAM RD           BRONX   NY     10458-5032  
4648
  1522 DABNEY DR           HENDERSON   NC     27536-2908  
4649
  REEF PLAZA   3981 OAKLAND PARK BLVD       LAUDERDALE LAKES   FL     33311-1007
 
4650
  1137 LIBERTY AVENUE           BROOKLYN   NY     11208-3310  
4651
  678 SYCAMORE DR E           SULLIVAN   MO     63080-3304  
4653
  GREAT ROAD SHOPPING CENTER   331 GREAT ROAD       BEDFORD   MA     01730-2802
 
4655
  COLUMBUS CORNERS A   216 COLUMBUS CORNERS DRIVE       WHITEVILLE   NC    
28472-4905  
4656
  NORTH LAKE MALL   4800 BRIARCLIFF RD NE STE 1001B       ATLANTA   GA    
30345-2747  
4657
  756 BROAD ST           NEWARK   NJ     07102-3715  
4660
  3401 ARAMINGO AVE           PHILADELPHIA   PA     19134-4507  
4661
  CONCORD MALL   4737 CONCORD PIKE # SP400       WILMINGTON   DE     19803-1442
 
4664
  SOMERSET PLAZA   375 AMHERST ST       NASHUA   NH     03063-1216  
4666
  EXPRESSWAY PLAZA   2314 N OCEAN AVE   SUITE A   FARMINGVILLE   NY    
11738-2909  
4668
  484 8TH AVE           NEW YORK   NY     10001-1806  
4670
  VIRGINIA CENTER COMMONS   10101 BROOK RD STE 520       GLEN ALLEN   VA    
23059-6522  
4671
  SOUTH SHORE MALL   1701 SUNRISE HWY       BAY SHORE   NY     11706-6091  
4672
  ROCK HILL SHOPPING CENTER   2353 N CHERRY RD       ROCK HILL   SC    
29732-2166  
4673
  ROCHESTER MARKETPLACE   102 MILTON RD       ROCHESTER   NH     03868-9998  
4677
  EL PASEO POWER FLOOR   2451 ROCKWOOD AVENUE SUITE 119       CALEXICO   CA    
92231-4405  
4678
  19400 S DIXIE HWY           MIAMI   FL     33157-7606  
4680
  924 CRESSWELL LN           OPELOUSAS   LA     70570-5820  
4682
  9636 AIRLINE HWY           BATON ROUGE   LA     70815-5505  
4685
  231 FRONTAGE RD       SPACE 2   PICAYUNE   MS     39466-7587  

84



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4688
  1960 BARATARIA BLVD           MARRERO   LA     70072-4246  
4689
  109 N SERVICE RD E           RUSTON   LA     71270-2347  
4691
  INDEPENDENCE PARK   1784 PLAINFIELD PIKE       CRANSTON   RI     02921-2042  
4692
  CINNAMINSON PLAZA SC   2501 RT 130   SUITE 7   CINNAMINSON   NJ     08077-3018
 
4693
  OAKWOOD PLAZA   3771 OAKWOOD BLVD       HOLLYWOOD   FL     33020-7112  
4695
  VESTAL TOWN SQUARE   2409 VESTAL PARKWAY E   SUITE A   VESTAL   NY    
13850-2018  
4696
  3834 TROUP HWY           TYLER   TX     75703-1726  
4697
  CAPITAL SHOPPING CENTER   80 STORRS ST   SUITE 8   CONCORD   NH     03301-4840
 
4698
  254 HARTFORD AVE           BELLINGHAM   MA     02019-3000  
4699
  3601 S LA BREA AVENUE           LOS ANGELES   CA     90016-5311  
4741
  MICRONESIA MALL   1088 W MARINE DR   SUITE 205-206   DEDEDO   GU    
96929-1530  
4744
  GUAM SHOPPING CENTER   165 CHALAN SAN ANTONIO DR   SUITE 100   TAMUNING   GU  
  96913-3513  
4745
  CONYERS CROSSROADS   1620 DOGWOOD DR   UNIT H   CONYERS   GA     30013-5071  
4746
  HIRAM PAVILLION   5140 JIMMY LEE SMITH PKWY   SUITE 101   HIRAM   GA    
30141-2736  
4747
  GRENADA PLAZA   1550 JAMESON DR   SUTIE H   GRENADA   MS     38901-0000  
4749
  SUGARLAND CROSSING   47010 COMMUNITY PLAZA   SUITE 100   STERLING   VA    
20164-1889  
4750
  CHESTERFIELD MALL   220 CHESTERFIELD MALL       CHESTERFIELD   MO    
63017-4811  
4751
  LAKEVIEW SQUARE MALL   5775 BECKLEY RD   SPACE 217   BATTLE CREEK   MI    
49015-7102  
4753
  FAIRLESS HILLS S/C   485 OXFORD VALLEY ROAD       FAIRLESS HILLS   PA    
19030-4202  
4754
  SOUTH TOWN PLAZA   3333 W HENRIETTA RD       ROCHESTER   NY     14623-3543  
4756
  AVIATION MALL   578 AVIATION MALL RD   SUITE 59   GLENS FALLS   NY    
12804-1882  
4757
  SWANSEA MALL   262 SWANSEA MALL DR   SUITE 105   SWANSEA   MA     02777-4149  
4760
  WANDO CROSSING SHOPPING CENTER   1483-0 HIGHWAY 17TH NORTH       MOUNT
PLEASANT   SC     29464-3343  
4761
  HANOVER MALL   1775 WASHINGTON ST       HANOVER   MA     02339-1701  
4762
  INDEPENDENCE CENTER   2035 INDEPENDENCE CENTER DR       INDEPENDENCE   MO    
64057-1755  
4763
  FIELDS CORNER SHOPPING CENTER   512 GENEVA AVENUE       DORCHESTER   MA    
02122-1321  
4764
  RED BLUFF SHOPPING CENTER   1005 S MAIN STREET       RED BLUFF   CA    
96080-4360  
4765
  ESSEX PLAZA   700 ESSEX ST       LAWRENCE   MA     01841-4335  
4766
  SUNRISE S/C   1200 BRIDGE STREET       LOWELL   MA     01850-1255  
4767
  WESTFORD VALLEY MARKETPLACE   174 LITTLETON RD       WESTFORD   MA    
01886-3191  
4768
  DUDLEY FARMS PLAZA   220 RHL BLVD       CHARLESTON   WV     25309-8262  
4769
  6679 FRESH POND RD           FLUSHING   NY     11385-3948  
4770
  439 86TH ST           BROOKLYN   NY     11209-4707  
4771
  LEHIGH VALLEY MALL   257 LEHIGH VALLEY MALL       WHITEHALL   PA    
18052-5719  
4772
  QUEEN KAAHUMANU CENTER   275 KAAHUMANU AVENUE   SUITE B1   KAHULUI   HI    
96732-1630  
4773
  SQUARE ONE MALL   229 SQUARE ONE MALL       SAUGUS   MA     01906-4182  

85



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4774
  HIGHLAND MALL SHOPPING CENTER   6501 AIRPORT BLVD SPACE       AUSTIN   TX    
78752-3614  
4777
  6229 BELLAIRE BLVD           HOUSTON   TX     77081-4901  
4782
  SUMMIT PLAZA   370 W PLEASANTVIEW AVE       HACKENSACK   NJ     07601-1067  
4783
  186 W 231ST ST           BRONX   NY     10463-5618  
4784
  8510 SPRINGBROOK DRIVE           COON RAPIDS   MN     55433-6085  
4786
  1 S WASHINGTON AVE           BERGENFIELD   NJ     07621-2324  
4787
  37-40 74TH STREET           JACKSON HEIGHTS   NY     11372-6338  
4788
  1059 BOSTON ROAD           SPRINGFIELD   MA     01119-0000  
4789
  LINDEN SHOPPING CENTER   1601 W EDGAR ROAD       LINDEN   NJ     07036-6421  
4790
  WILMINGTON PLAZA   240 MAIN ST       WILMINGTON   MA     01887-2340  
4791
  MIDWAY MALL   4328 MIDWAY MALL       ELYRIA   OH     44035-2466  
4793
  CONROE MARKETPLACE SC   2904 I-45 N   SUITE 100   CONROE   TX     77303-0000  
4795
  1022 SPRINGFIELD AVE           IRVINGTON   NJ     07111-2025  
4796
  MCLENDON TOWNE CROSSING   215 WEST ROAD       HOUSTON   TX     77038-2601  
4797
  ALBERTSON S C   8401 N DALE MABRY       TAMPA   FL     33614-1678  
4799
  CROSS CREEK MALL   106 CROSS CREEK MALL       FAYETTEVILLE   NC     28303-7238
 
4800
  MENLO PARK   55 PARSONAGE RD   SPACE 2920 SUITE 381   EDISON   NJ    
08837-0000  
4801
  ISSAQUAH TOWN CENTER   755 NORTH WEST GILMAN SUITE S       ISSAQUAH   WA    
98027-5369  
4802
  VILLAGE PLAZA   16759 REDMOND WAY       REDMOND   WA     98052-4472  
4803
  1777 COLUMBIA ROAD NW           WASHINGTON   DC     20009-2813  
4804
  1730 SW WANAMAKER ROAD           TOPEKA   KS     66604-3813  
4805
  3773 NOSTRAND AVE           BROOKLYN   NY     11235-2012  
4807
  AROOSTOOK CENTRE   830 MAIN STREET   SUITE 16   PRESQUE ISLE   ME    
04769-2277  
4808
  ARROWHEAD TOWNE CENTER   7700 W ARROWHEAD TOWNE CENTRE SP 2145       GLENDALE
  AZ     85308-8616  
4810
  GARDEN CITY PARK S/C   2405A JERICHO TPKE       GARDEN CITY PARK   NY    
11040-4710  
4811
  90 DRUM HILL RD   SPACE 24       CHELMSFORD   MA     01824-1508  
4812
  LIBERTY PLAZA   3702 LIBERTY AVENUE       ERIE   PA     16508-2537  
4813
  SHOP RITE SHOPPING CENTER   965 RICHMOND AVENUE       STATEN ISLAND   NY    
10314-1568  
4815
  LINCOLN CENTRE   26142 GREENFIELD       OAK PARK   MI     48237-1050  
4816
  HERITAGE CROSSING   3401 RALEIGH ROAD PKWY W STE 1 B       WILSON   NC    
27896-8219  
4817
  DRAPER PEAKS   183 E 12300 SOUTH   SUITE K4   DRAPER   UT     84020-8186  
4818
  PEARL HIGHLANDS CENTER   1000 KAMEHAMEHA HWY   SUITE 206   PEARL CITY   HI    
96782-2596  
4819
  FLOWER SHOPPING CENTER   8706 FLOWER AVENUE       SILVER SPRING   MD    
20901-4081  
4820
  1600 EAST FRANKLIN BLVD           GASTONIA   NC     28054-4747  
4821
  14417 WESTHEIMER RD           HOUSTON   TX     77077-0000  
4822
  934 MARKET STREET           SAN FRANCISCO   CA     94102-2823  

86



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4823
  SUPERSTITION SPRINGS S/C   1455 S POWER ROAD STE 101       MESA   AZ    
85206-3754  
4826
  853 W POPLAR AVE           COLLIERVILLE   TN     38017-2545  
4827
  136 S W GREENVILLE BLVD           GREENVILLE   NC     27834-6906  
4828
  WAIKIKI TOWN CENTER   2301 KUHIO       HONOLULU   HI     96815-2980  
4829
  RK NEWPORT TOWNE CENTER   199 CONNELL HWY   SPACE 8   NEWPORT   RI    
02840-1091  
4830
  CHESHIRE MARKETPLACE   360 US ROUTE 202   UNIT 8   RINDGE   NH     03461-3627
 
4831
  K MART CENTER EAST   4415 BUFFALO RD       ERIE   PA     16510-2202  
4833
  STATEN ISLAND MALL   2655 RICHMOND AVENUE       STATEN ISLAND   NY    
10314-5821  
4834
  GREAT MALL OF BAY AREA   200 GREAT MALL DR   SPACE 200   MILPITAS   CA    
95035-0000  
4835
  GENESEE VALLEY CENTER   3321 S LINDEN ROAD SP327       FLINT   MI    
48507-3007  
4837
  FAIR LAKES CENTER   12999 FAIRLAKES CENTER       FAIRFAX   VA     22033-4402  
4839
  ADDISON POWER CENTER   3740 BELTLINE ROAD       ADDISON   TX     75001-4301  
4840
  ONE AND OLNEY S/C   101 EAST OLNEY AVENUE       PHILADELPHIA   PA    
19120-2421  
4842
  NORTH POINT VILLAGE CENTER   1466 NORTH POINT VILLAGE CENTER       RESTON   VA
    20194-1190  
4844
  THE MALL AT STEAMTOWN   116 THE MALL AT STEAMTOWN       SCRANTON   PA    
18503-2035  
4846
  SUBURBAN PLAZA   1770 NOTTINGHAM WAY       HAMILTON   NJ     08619-3551  
4848
  540 CENTRAL AVENUE           EAST ORANGE   NJ     07018-1923  
4849
  FOX RUN MALL   50 FOX RUN ROAD   SUITE 60   NEWINGTON   NH     03801-2851  
4851
  ERDMAN SHOPPING AVENUE   3939 ERDMAN AVENUE       BALTIMORE   MD    
21213-2004  
4852
  PLAZA AT BUCKLAND HILLS   1470 B PLEASANT VALLEY ROAD       MANCHESTER   CT  
  06040-8761  
4853
  WAL-LEX SHOPPING CENTER   862 LEXINGTON STREET       WALTHAM   MA    
02452-4849  
4855
  PIONEER PARKWAY   2500 E PIONEER PKWY       ARLINGTON   TX     76010-8786  
4856
  THE PLAZA AT BRANDON TOWN CENTER   175 BRANDON TOWN CENTER DRIVE       BRANDON
  FL     33511-4754  
4857
  MALL AT FAIRFIELD COMMONS   2727 FAIRFIELD COMMONS   SPACE 103   BEAVERCREEK  
OH     45431-3778  
4860
  CHICAGO RIDGE MALL   100 CHICAGO RIDGE MALL       CHICAGO RIDGE   IL    
60415-2601  
4861
  CREEKSIDE SC   7475 WEST COLFAX AVE STE 103       LAKEWOOD   CO     80214-5404
 
4862
  BRANDON TOWN CENTER MALL   659 BRANDON TOWN CENTER MALL       BRANDON   FL    
33511-5005  
4864
  VOLUSIA MALL   1700 VOLUSIA AVENUE #434       DAYTONA BEACH   FL    
32114-1361  
4866
  2902-2906 3RD AVENUE           BRONX   NY     10455-2601  
4867
  ORLAND SQUARE   370 ORLAND SQUARE       ORLAND PARK   IL     60462-3213  
4868
  DUTCHESS CENTER   61 DUTCHESS TURNPIKE       POUGHKEEPSIE   NY     12603-1907
 
4870
  WESTFIELD SHOPS   451 E MAIN STREET       WESTFIELD   MA     01085-3312  
4872
  LATHAM FARMS   579 TROY SCHENECTADY RD   SUITE 110   LATHAM   NY    
12110-2820  
4874
  BROADWAY MALL   204 BROADWAY MALL       HICKSVILLE   NY     11801-2709  
4875
  COLVILLE VALLEY SHOPPING CENTER   1384 NORTH HWY       COLVILLE   WA    
99114-2005  
4876
  CRYSTAL MALL   805 HARTFORD TURNPIKE       WATERFORD   CT     06385-4201  

87



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4877
  OAKHURST MARKETPLACE   40032 HWY 49 SUITE 2       OAKHURST   CA     93644-8825
 
4880
  4923HILL RANCH TOWNE CENTER   26756 PORTOLA PARKWAY SUITE 2B       FOOTHILL
RANCH   CA     92610-1751  
4881
  SANTA MARGARITA TOWN CTR   30606 SANTA MARGARITA PKWY   SUITE A103   RANCHO
SANTA MARGARI   CA     92688-4500
4883
  2901 S HORNER BLVD           SANFORD   NC     27330-9756  
4884
  CARRILON PLAZA   5072 AIRPORT ROAD NORTH       NAPLES   FL     34105-2414  
4886
  2212 N WASHINGTON STREET           FORREST CITY   AR     72335-1855  
4888
  705 JEFFERSON           WEST SACRAMENTO   CA     95691-2738  
4889
  11106 N W 7TH AVENUE           MIAMI   FL     33168-2202  
4892
  1071 NORTH COLLINS STREET           ARLINGTON   TX     76011-6133  
4893
  WESTFIELD SHOPPINGTOWN   545 DOWNTOWN PLAZA   SUITE 2082   SACRAMENTO   CA    
95814-3332  
4896
  POTOMAC MILLS   2700 POTOMAC MILLS CIRCLE       PRINCE WILLIAM   VA    
22192-4625  
4897
  LAKEWOOD SHOPPING PLAZA   1700 MADISON AVENUE       LAKEWOOD   NJ    
08701-1253  
4898
  BRISTOL PLAZA   594 FARMINGTON AVE       BRISTOL   CT     06010-3934  
4899
  EAST WINDSOR SHOPPING PLAZA   440 ROUTE 130       HIGHTSTOWN   NJ    
08520-2787  
4900
  CHARTER OAK MARKET PLACE   71 WILLIAM SHORTY CAMPBELL STREET   SPACE F  
HARTFORD   CT     06106-0000  
4910
  SHADLE SC   2401 W WELLESLEY AVE   SPACE B C   SPOKANE   WA     99205-5009  
4913
  5940 W ARIZONA PAVILIONS DRIVE           TUCSON   AZ     85743-0000  
4914
  MORENO BEACH PLAZA   12761 MORENO BEACH DR   SUITE 103   MORENO VALLEY   CA  
  92555-4411  
4923
  LYNWOOD PLAZA   10735 LONG BEACH BLVD       LYNWOOD   CA     90262-1910  
4924
  MONTE VISTA CROSSING   3027 COUNTRYSIDE DRIVE       TURLOCK   CA    
95380-8400  
4945
  CHIPPENHAM FOREST SQUARE   2524 SHEILA LANE       RICHMOND   VA     23225-0000
 
4946
  WEST BROWARD SHOPPING CENTER   3925 WEST BROWARD BLVD   SUITE 110   FORT
LAUDERDALE   FL     33312-1042  
4947
  CHASEWOOD PLAZA   6380 INDIANTOWN RD       JUPITER   FL     33458-7979  
4948
  DERBY RETAIL SHOPPING CENTER   1900 NORTH JOHNSON       DERBY   KS    
67037-9382  
4949
  BROADCAST SQUARE   2779 PAPER MILL RD   SPACE C1   READING   PA     19610-3329
 
4950
  CLARKSTOWN PLAZA   170 S MAIN   SPACE 9 AND 10   NEW CITY   NY     10956-3323
 
4953
  OAKRIDGE MALL   925 BLOSSOM HILLS RD   SUITE 1024   SAN JOSE   CA    
95123-1242  
4955
  1713 CHURCH AVENUE           BROOKLYN   NY     11226-2617  
4957
  3710 CLEMSON HWY           ANDERSON   SC     29621-1317  
4958
  NORTHPARK MALL   101 RANGELINE ROAD   SPACE #118   JOPLIN   MO     64801-4118
 
4959
  SUN PLAZA   763 S VERMONT       LOS ANGELES   CA     90005-1518  
4960
  5001 W HWY 290           AUSTIN   TX     78735-6703  
4961
  WASHINGTON CENTER   85 WASHINGTON AVE       NORTH HAVEN   CT     06473-6165  
4963
  TOWER PLAZA MALL   4100 PARK AVENUE       WEEHAWKEN   NJ     07087-6182  
4964
  407 MAMARONECK AVENUE           MAMARONECK   NY     10543-2614  
4965
  BROADWAY SHOPPING CENTER   625 C BROADWAY       BANGOR   ME     04401-3339  

88



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
4966
  317 CENTRAL AVE           JERSEY CITY   NJ     07307-2915  
4967
  WINDHAM MALL   795 ROOSEVELT TRAIL       WINDHAM   ME     04062-5348  
4971
  MARKET BASKET PLAZA   240 BROADWAY UNIT 6       RAYNHAM   MA     02767-1414  
4973
  1275 HIGHWAY 10 WEST           DETROIT LAKES   MN     56502-0000  
4974
  1273 DEER PARK AVENUE           NORTH BABYLON   NY     11703-3104  
4975
  120 DORMAN CENTER DRIVE   SUITE E       SPARTANBURG   SC     29301-0000  
4976
  2199 WEST FLAGLER STREET           MIAMI   FL     33135-1638  
4978
  18300 N W 2ND AVENUE           MIAMI   FL     33169-4504  
4979
  A AND P SHOPPING CENTER   1445 KENNEDY BLVD       NORTH BERGEN   NJ    
07047-6307  
4980
  TARGET FULLERTON SC   2910 YORBA LINDA BLVD       FULLERTON   CA    
92831-1523  
4985
  MALL ST VINCENT   1133 ST VINCENT AVENUE   SUITE 45MADRO   SHREVEPORT   LA    
71104-4100  
4986
  1201 LINCOLN ROAD           MIAMI BEACH   FL     33140-0000  
4987
  411 BROADWAY           SAN DIEGO   CA     92101-5116  
4990
  311 WEST SHAW AVENUE SPACE B           CLOVIS   CA     93612-3685  
4991
  4126 FAYETTEVILLE ROAD           RALEIGH   NC     27603-3606  
4993
  6725 PACIFIC BLVD           HUNTINGTON PARK   CA     90255-4109  
4994
  ANAHEIM PLAZA   470 N EUCLID STREET       ANAHEIM   CA     92801-5505  
4995
  KINGS PLAZA   5402 KINGS PLAZA SPC 126       BROOKLYN   NY     11234-5217  
4997
  FORT STREET MALL   1042 FORT STREET MALL       HONOLULU   HI     96813-5601  
4998
  551 E ROUND GROVE RD           LEWISVILLE   TX     75067-8310  
4999
  113 NE 1ST STREET   SUITE 15       MIAMI   FL     33132-2723  
5005
  WOODLAND PLAZA 11   176 NIBLICKS ROAD       PASO ROBLES   CA     93446-4842  
5007
  HOMESTEAD TOWN SQUARE   805 HOMESTEAD BLVD       HOMESTEAD   FL     33033-0000
 
5008
  NORTHTOWN VILLAGE SC   3708 EAST HAMMER LANE       STOCKTON   CA    
95212-2811  
5009
  WESTFIELD CENTER   9409 SHERIDAN BLVD       WESTMINSTER   CO     80031-6532  
5010
  QUEENS CENTER MALL   9015 QUEENS BLVD   SUITE 3061   ELMHURST   NY    
11373-4916  
5011
  655 N OVERLAND AVE           BURLEY   ID     83318-3438  
5016
  GALLERIA AT SUNSET   1300 W SUNSET ROAD SPACE 1557       HENDERSON   NV    
89014-6626  
5017
  WESTFIELD TOPANGA MALL   6600 TOPANGA CANYON BLVD   SUITE 2010-B   CANOGA PARK
  CA     91303-0000  
5018
  34 S 52ND ST           PHILADELPHIA   PA     19139-3403  
5019
  DUDLEY SQUARE   2189 WASHINGTON STREET       ROXBURY   MA     02119-2023  
5020
  EPPING CROSSING   29 FRESH RIVER ROAD       EPPING   NH     03042-2222  
5021
  51-57 BOSTON AVENUE           BRIDGEPORT   CT     06610-1601  
5022
  HOLMDEL TOWNE CENTER   2107 HWY 35       HOLMDEL   NJ     07733-2743  
5023
  COLLEGETOWN SHOPPING CENTER   789 N DELSEA DR       GLASSBORO   NJ    
08028-1435  
5024
  K MART SHOPPING CENTER   2675 JENSEN AVENUE       SANGER   CA     93657-9799  

89



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5025
  CLINTON CROSSING S C   8765 BRANCH AVE       CLINTON   MD     20735-2630  
5026
  CORLAND TOWN CENTER   3137 MAIN ST       MOHEGAN LAKE   NY     10547-1521  
5027
  BAY HARBOR PLAZA   55 BRICK BLVD   SUITE 105   BRICK   NJ     08723-7922  
5028
  CALDOR PLAZA   1248 S BROAD STREET       WALLINGFORD   CT     06492-1715  
5029
  WATERTOWN MALL   550 ARSENAL STREET       WATERTOWN   MA     02472-2853  
5030
  20461 REDWOOD ROAD           CASTRO VALLEY   CA     94546-4315  
5032
  T J MAXX PLAZA   440 MIDDLESEX ROAD       TYNGSBORO   MA     01879-1070  
5033
  GREENSPRING TOWER   1034 W 41ST STREET UNIT D       BALTIMORE   MD    
21211-1634  
5034
  SPRING CYPRESS SC   26084 HWY 290 W       CYPRESS   TX     77429-1050  
5035
  COUNTRY CLUB PLAZA NORTH   18706 NW 67TH AVENUE       HIALEAH   FL    
33015-2408  
5038
  MURRAY HILL S/C   156-16 NORTHERN BOULEVARD       FLUSHING   NY     11354-5034
 
5041
  178 HARVARD AVENUE           ALLSTON   MA     02134-2806  
5042
  744 ALLERTON AVENUE           BRONX   NY     10467-8702  
5043
  SANTA ANITA FASHION SQUARE   400 S BALDWIN AVENUE SPACE B-13       ARCADIA  
CA     91007-1900  
5044
  ALA MOANA PLAZA   451 PIIKOI STREET       HONOLULU   HI     96814-4220  
5045
  ATRIUM MALL   1475 OLD YORK ROAD       ABINGTON   PA     19001-1917  
5046
  89-22 JAMAICA AVENUE           JAMAICA   NY     11421-2040  
5048
  801 BLOWING ROCK BLVD           LENOIR   NC     28645-3709  
5051
  HOLYOKE MALL   50 HOLYOKE ST   SUITE G308   HOLYOKE   MA     01040-0000  
5052
  WARD PARKWAY CENTER   8600 WARD PARKWAY CENTER       KANSAS CITY   MO    
64114-2601  
5053
  BELLINGHAM SQUARE   464 BROADWAY       CHELSEA   MA     02150-2855  
5054
  MILFORD PLAZA   171 CHERRY STREET       MILFORD   CT     06460-3431  
5056
  STOP & SHOP SHOPPING CENTER   89-89 UNION TURNPIKE       GLENDALE   NY    
11385-8050  
5057
  147-05-07 JAMAICA AVENUE           JAMAICA   NY     11435-3629  
5060
  13510 MICHIGAN AVENUE           DEARBORN   MI     48126-3511  
5061
  KMART KUKUI CENTER   4303 NAWILIWILI RD   SUITE 107   LIHUE   HI    
96766-9581  
5066
  CENTRE AT GLEN BURNIE   6711 GOV RITCHIE HWY SPC 603       GLEN BURNIE   MD  
  21061-2362  
5067
  MARKET PLACE MALL   2000 N NEIL STREET       CHAMPAIGN   IL     61820-7808  
5068
  4260 EAST ALAMEDA           GLENDALE   CO     80246-1070  
5069
  6118 WHITEHORSE ROAD           GREENVILLE   SC     29611-3837  
5071
  428 UTICA AVENUE           BROOKLYN   NY     11213-5903  
5072
  RIVERCREST CENTER   4833 CAL-SAG RD       CRESTWOOD   IL     60445-4415  
5073
  YREKA JUNCTION   1828 A FORT JONES ROAD       YREKA   CA     96097-9531  
5074
  CRESCENT CITY CENTER   830 HIGHWAY 101 NORTH       CRESCENT CITY   CA    
95531-2309  
5075
  VAN NUYS SHOPPING CENTER   6633 VAN NUYS BLVD       VAN NUYS   CA    
91405-4618  
5076
  9855 SO PARKER ROAD           PARKER   CO     80134-8815  

90



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5077
  TEDESCHI PLAZA   292 GROVE STREET       BRAINTREE   MA     02184-7209  
5079
  VALLEY PLAZA   4141 S SALINA STREET       SYRACUSE   NY     13205-2060  
5080
  PLAZA PADIFICA   943 AVENIDA PICO SUITE J       SAN CLEMENTE   CA    
92673-0000  
5081
  1624 AVENUE U           BROOKLYN   NY     11229-3810  
5083
  SOUTHPORT PLAZA   7380 GREEN BAY ROAD       KENOSHA   WI     53142-3517  
5084
  TOP VALUE CENTER   140 W ANAHEIM STREET       WILMINGTON   CA     90744-4417  
5085
  3141 VETERANS BLVD           METAIRIE   LA     70002-6047  
5086
  DESERT RIDGE MARKETPLACE   21001 TATUM BLVD   SUITE 461510   PHOENIX   AZ    
85050-4229  
5087
  DURANGO TOWNE CENTER   1135 S CAMINO DEL RIO   SUITE 290   DURANGO   CO    
81303-6861  
5088
  CASCADE COMMONS   2149 CASCADE HWY STE 101       HOOD RIVER   OR    
97031-2710  
5089
  MKTPLACE AT LAGUNA NIGUEL   27230-C ALICIA PARKWAY       LAGUNA NIGUEL   CA  
  92677-3414  
5090
  LOS ALTOS PLAZA   2280 BELLFLOWER BLVD       LONG BEACH   CA     90815-2017  
5093
  THE MALL AT WHITNEY FIELD   100 COMMERCIAL ROAD   UNIT 175   LEOMINSTER   MA  
  01453-3342  
5094
  PINEWOOD SQUARE S C   906 NORTH SPENCE       GOLDSBORO   NC     27534-4200  
5097
  WARDS CORNER S/C   118 E LITTLE CREEK RD       NORFOLK   VA     23505-2503  
5098
  201 EAST FRONT STREET           PLAINFIELD   NJ     07060-1316  
5099
  PLAZA DEL OBISPO   31882 DEL OBISPO       SAN JUAN CAPISTRANO   CA    
92675-3225  
5102
  LACKAWANNA STATION   1 LACKAWANNA AVENUE       MONTCLAIR   NJ     07042-3621  
5104
  BENNINGTON SQUARE S/C   101 BENNINGTION SQUARE       BENNINGTON   VT    
05201-1941  
5105
  2701 MARET STREET NE           CANTON   OH     44705-3907  
5106
  CENTURY 21 PLAZA   1079 OLD COUNTRY RD       WESTBURY   NY     11590-5612  
5107
  CENTURY CENTER   377 MEMORIAL AVENUE       WEST SPRINGFIELD   MA    
01089-4007  
5108
  3170 LONG BEACH ROAD           OCEANSIDE   NY     11572-4109  
5111
  KATY SHOPPING CENTER   2001 KATY MILLS BLVD SUITE Q       KATY   TX    
77494-0000  
5113
  3740 BLOOMINGTON ST           COLORADO SPRINGS   CO     80922-3200  
5114
  1570 W FOOTHILL BLVD SPACE C AND D           UPLAND   CA     91786-3699  
5117
  CROSSROADS CENTER   5870 CROSSROADS CENTER WAY       FALLS CHURCH   VA    
22041-2308  
5118
  MACARTHUR CENTER MALL   300 MONTICELLO AVE   SPACE 261   NORFOLK   VA    
23510-0000  
5120
  MAINE MALL   379 MAINE MALL       SOUTH PORTLAND   ME     04106-3237  
5121
  6079 JERICHO TURNPIKE           COMMACK   NY     11725-2803  
5123
  7 EAST BURNSIDE AVE           BRONX   NY     10453-4103  
5124
  KENDALL LAKES MALL   14089 SW 88TH STREET       MIAMI   FL     33186-4002  
5125
  97-14 63RD RD           REGO PARK   NY     11374-1639  
5126
  WESTVIEW COMMONS   1594 BUTTITTI RD       STREAMWOOD   IL     60107-2297  
5127
  BOYNTON BEACH MALL   801 N CONGRESS AVE SPACE 967       BOYNTON BEACH   FL    
33426-3334  
5130
  CITY MARKET PLACE   2415 N HASKELL AVENUE SPACE 106       DALLAS   TX    
75204-3782  

91



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5131
  4318 BERGENLINE AVE           UNION CITY   NJ     07087-5002  
5132
  4793 COMMERCIAL DRIVE   BLDG 2       NEW HARTFORD   NY     13413-6211  
5133
  THE WOODLANDS MALL   1201 LAKE WOODLANDS DRIVE SPACE 1010       THE WOODLANDS
  TX     77380-5001  
5134
  3908 GRANDVIEW DRIVE           SIMPSONVILLE   SC     29680-3163  
5137
  SMITH HAVEN MALL   450 SMITH HAVEN MALL       LAKE GROVE   NY     11755-1204  
5142
  6745 WESTMINSTER   SUITE B       WESTMINSTER   CA     92683-3706  
5143
  THE MEADOWS MALL   4300 MEADOWS LANE   SUITE 227   LAS VEGAS   NV    
89107-3000  
5144
  PALM DESERT TOWN CENTER   72840 HWY 111 SPACE T-393       PALM DESERT   CA    
92260-3324  
5145
  720 25TH AVENUE           BROOKINGS   SD     57006-1759  
5147
  BERKSHIRE SHOPPING CENTER   67 NEWTOWN RD       DANBURY   CT     06810-0000  
5148
  CITADEL MALL   750 CITADEL MALL DRIVE   SPACE 2102   COLORADO SPRINGS   CO    
80909-0000  
5149
  TARGET CENTER   901 SUNRISE HIGHWAY       COPIAGUE   NY     11726-1341  
5150
  THORNDALE S/C   3451 E LINCOLN HWY       THORNDALE   PA     19372-1014  
5151
  MARUMSCO PLAZA   13961 JEFFERSON DAVIS PKWY       WOODBRIDGE   VA    
22191-2010  
5156
  86-01 ROOSEVELT AVENUE           FLUSHING   NY     11372-7536  
5157
  FRISCO STATION MALL   2001 W WALNUT STREET       ROGERS   AR     72756-3243  
5160
  YORK RIVER CROSSING SHOPPING CENTER   2365 YORK CROSSING DRIVE       HAYES  
VA     23072-3643  
5161
  PALM PLAZA SHOPPING CENTER   4462 BEE RIDGE ROAD SPACE # 1       SARASOTA   FL
    34233-2502  
5165
  CRANBERRY PLAZA   2991 CRANBERRY HWY   UNIT 9   EAST WAREHAM   MA    
02538-1354  
5166
  CLAREMONT MARKET PLACE   345 WASHINGTON ST       CLAREMONT   NH     03743-2774
 
5167
  PENNSVILLE S/C   251 N BROADWAY AVE #48       PENNSVILLE   NJ     08070-1200  
5168
  SANFORD FARM S/C   115 SANFORD FARM S/C       AMSTERDAM   NY     12010-7535  
5169
  1590 FLATBUSH AVENUE           BROOKLYN   NY     11210-3030  
5171
  102-18 ROOSEVELT AVENUE           FLUSHING   NY     11368-2332  
5174
  2785 BELLE CHASE HWY           GRETNA   LA     70056-7130  
5175
  SHASTA FACTORY OUTLETS   1713 STATE HWY 273       ANDERSON   CA     96007-4233
 
5176
  MAIN PLACE MALL   390 MAIN STREET       BUFFALO   NY     14202-3702  
5178
  SEVEN CORNERS CENTER   6310 SEVEN CORNERS CENTER       FALLS CHURCH   VA    
22044-2409  
5179
  CROSSGATES MALL   1 CROSSGATES MALL RD       ALBANY   NY     12203-5385  
5180
  BELTWAY PLAZA MALL   6000 GREENBELT ROAD   SUITE 21   GREENBELT   MD    
20770-1018  
5183
  3768-70 JUNCTION BLVD           FLUSHING   NY     11368-1741  
5184
  HIGHLANDER PLAZA   7 TRADERS WAY       SALEM   MA     01970-1867  
5185
  6053 JONESBORO ROAD           MORROW   GA     30260-1106  
5187
  PLAZA SAN BENITO   1760 AIRLINE HIGHWAY SUITE K       HOLLISTER   CA    
95023-5634  
5188
  CASA VIEW SHOPPING CENTER   10305 FERGUSON ROAD       DALLAS   TX    
75228-3014  
5190
  CICERO MARKET   8072 BREWERTON RD   SUITE 300   CICERO   NY     13039-9584  

92



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5192
  16TH STREET MALL   821 16TH ST       DENVER   CO     80202-3205  
5194
  GATEWAY AT DONNER PASS   11260-8 DONNER PASS ROAD       TRUCKEE   CA    
96162-0000  
5195
  PACIFIC PLAZA S C   2308 NORTH COAST HWY       NEWPORT   OR     97365-1799  
5196
  NORTHSHORE MALL   210 ANDOVER ST       PEABODY   MA     01960-1600  
5197
  CARBON PLAZA S/C   1205 BLAKESLEE BLVD DR E       LEHIGHTON   PA    
18235-2404  
5198
  TARGET SHOPPING CENTER   3900 SISK ROAD SUITE B       MODESTO   CA    
95356-3215  
5199
  PLAZA DEL RIO   1520 MITCHELL ROAD       CERES   CA     95307-2132  
5200
  WILLOWROCK PLAZA   6641 STANFORD RANCH ROAD       ROCKLIN   CA     95677-2674
 
5201
  WESTSHORE PLAZA   1823 E SHERMAN BLVD       MUSKEGON   MI     49444-1856  
5202
  400 WEST 29TH ST           HIALEAH   FL     33012-5710  
5203
  NORTH HAVEN SC   2 UNIVERSAL DRIVE N   SPACE 120   NORTH HAVEN   CT    
06473-3117  
5204
  BURLINGTON TOWN CENTER   49 CHURCH ST   SUITE 141   BURLINGTON   VT    
05401-4443  
5205
  ROCKRIDGE SHOPPING CENTER   5104 BROADWAY       OAKLAND   CA     94611-4620  
5207
  ARCADIA S/C   6720 ST ROUTE 31 EAST       NEWARK   NY     14513-9232  
5208
  MANCHESTER PARKADE   372 W MIDDLE TURNPIKE       MANCHESTER   CT    
06040-3824  
5211
  WALMART SUPERCENTER   17776 NW 57TH AVE       HIALEAH   FL     33015-5118  
5213
  TAMIAMI TRAILS SHOPS   13770 SW 8TH STREET       MIAMI   FL     33184-3031  
5214
  SEEKONK SQUARE   35 COMMERCE WAY       SEEKONK   MA     02771-5816  
5215
  THE MALL @ CROSS COUNTY   738 CENTRAL PARK AVE   SPACE 102-104   YONKERS   NY
    10704-2058  
5216
  PLAZA 35   1825 HWY 35 #3       WALL TOWNSHIP   NJ     07719-3541  
5217
  KENDIG SQUARE   2600 N WILLOW ST       WILLOW STREET   PA     17584-9388  
5219
  SHOP RITE S/C   122 8TH STREET UNIT A       PASSAIC   NJ     07055-7907  
5222
  THE MARKETPLACE AT AUGUSTA   15 STEPHEN KING DR   SUITE 3   AUGUSTA   ME    
04330-0000  
5229
  SHOPPES AT BLACKSTONE VALLEY   70 WORCESTER PROVIDENCE TURNPIKE   SPACE 315  
MILLBURY   MA     01527-2652  
5230
  STRAWBERRY HILL S/C   434 WESTPORT AVE       NORWALK   CT     06851-4423  
5232
  713 WEST MAIN STREET           LEXINGTON   SC     29072-2505  
5233
  SONORA CROSSROADS   1215 SANGUINETTI ROAD       SONORA   CA     95370-6215  
5234
  2600 SONCY ROAD           AMARILLO   TX     79124-2302  
5235
  13020 E SPRAGUE AVE           SPOKANE   WA     99216-0734  
5236
  2201 WEST DEKALB           CAMDEN   SC     29020-2070  
5242
  3115 HARRISON           BATESVILLE   AR     72501-7516  
5244
  2124 GUNBARREL ROAD           CHATTANOOGA   TN     37421-2607  
5245
  NORTHRIDGE FASHION CENTER   9301 TAMPA AVENUE       NORTHRIDGE   CA    
91324-2503  
5246
  3215 N MEMORIAL           HUNTSVILLE   AL     35810-2405  
5247
  1192 COLUMBIA DRIVE           DECATUR   GA     30032-2821  
5249
  PALM PROMENADE   662 DENNERY ROAD SPACE 103       SAN DIEGO   CA    
92154-8402  

93



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5250
  STONECREST PLAZA   3460 MURPHY CANYON ROAD       SAN DIEGO   CA     92123-2655
 
5252
  98 BOSTON STREET           LYNN   MA     01904-2526  
5253
  WIND GAP PLAZA   817 MALE ROAD       WIND GAP   PA     18091-1500  
5255
  530 SE 192ND AVE   SUITE 104       VANCOUVER   WA     98683-9681  
5256
  WALNUT HILL PLAZA   1500 DIAMOND HILL RD       WOONSOCKET   RI     02895-1547
 
5257
  WATSONVILLE SQUARE   1970-1974 MAIN STREET       WATSONVILLE   CA    
95076-3066  
5259
  2517 WEST 6TH STREET   RURAL ROUTE 11       FAYETTEVILLE   AR     72704-7622  
5260
  3625 E GRAND RIVER AVE           HOWELL   MI     48843-8516  
5261
  MELLENIA PLAZA   4652 MILLENIA PLAZA WAY   SPACE D 1   ORLANDO   FL    
32839-2433  
5262
  ENTERPRISE PLAZA SHOPPING CENTER   6140 UNIVERSITY       HUNTSVILLE   AL    
35806-1772  
5263
  750 W HALLANDALE BEACH BLVD           HALLANDALE   FL     33009-5333  
5266
  COUNTRYSIDE PLAZA   1800 COUNTRYSIDE DRIVE       TURLOCK   CA     95380-9530  
5269
  PACIFIC PLAZA SC   5001 PACIFIC COAST HWY       TORRANCE   CA     90505-5441  
5270
  SUN CENTER   3590 W DUBLIN/GRANVILLE RD       COLUMBUS   OH     43235-4901  
5272
  SOMERSET S/C   363 A US HWY 202/206       BRIDGEWATER   NJ     08807-2442  
5273
  GLENWOOD SPRINGS MALL   51027 HWY 6 AND 24       GLENWOOD SPRINGS   CO    
81601-2576  
5275
  15703 SW 88TH STREET           MIAMI   FL     33196-1001  
5276
  107 MILL ROAD           FREEPORT   NY     11520-4630  
5278
  NORTH COUNTY FAIR MALL   200 EAST VIA RANCHO PLAZA #365       ESCONDIDO   CA  
  92025-8009  
5279
  WINDWARD CITY SC   45-480 KANEOHE BAY DRIVE B17       KANEOHE   HI    
96744-2054  
5280
  1705 WILDWOOD BLVD           RIO GRANDE   NJ     08242-1405  
5281
  210 LOUIS HENNA BOULEVARD           ROUND ROCK   TX     78664-7312  
5282
  2009 SOUTH PUEBLO BLVD           PUEBLO   CO     81005-2577  
5283
  ELK PARK VALUE CENTER   19134 FREEPORT STREET NW       ELK RIVER   MN    
55330-1264  
5285
  301 W BALTIMORE PIKE           CLIFTON HEIGHTS   PA     19018-1806  
5287
  462 WEST STREET           KEENE   NH     03431-2453  
5288
  20829 VENTURA BLVD           WOODLAND HILLS   CA     91364-2319  
5290
  SAN ANTONIO SHOPPING CENTER   530 SHOWERS BLDG AA       MOUNTAIN VIEW   CA    
94040-4740  
5291
  71 FOREST AVENUE           GLEN COVE   NY     11542-2112  
5292
  TJ MAXX PLAZA   22 MARCH AVENUE #4       MANCHESTER   NH     03103-4012  
5296
  2410 MERRICK RD           BELLMORE   NY     11710-5701  
5298
  CAPITAL WEST S/C   4610 TENNESSEE ST       TALLAHASSEE   FL     32304-1051  
5299
  1 S WHITEHORSE PIKE           STRATFORD   NJ     08084-1520  
5301
  426 GRAYSON HWY SW           LAWRENCEVILLE   GA     30045-0000  
5302
  R K SHOPPING CENTER   197D BOSTON POST RD WEST       MARLBOROUGH   MA    
01752-1840  
5303
  MARLEY STATION   7900 RITCHIE HWY   SUITE E-233   GLEN BURNIE   MD    
21061-4367  

94



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5305
  FENTON PLAZA   53 FENTON PLAZA       FENTON   MO     63026-4110  
5308
  8 PLEASANT STREET           MALDEN   MA     02148-5308  
5310
  34356 HWY 43 NORTH           THOMASVILLE   AL     36784-3350  
5312
  906 U S HWY 278 EAST           AMORY   MS     38821-5511  
5313
  FRANCISCO CENTRE   2466 EAST DESERT INN ROAD SUITE A AND B       LAS VEGAS  
NV     89121-3622  
5315
  ASHLAND SQUARE   2015 S BANEY RD       ASHLAND   OH     44805-4504  
5317
  55 BEDFORD STREET           STAMFORD   CT     06901-1908  
5318
  TARGET SHOPPING CENTER   9745 LAUREL CANYON BLVD SPACE A       PACOIMA   CA  
  91331-4115  
5319
  AUDUBON VILLAGE S/C   2864 AUDUBON VILLAGE DR       AUDUBON   PA    
19407-0000  
5321
  SHOPPES AT PARK PLACE   3790 PARK BLVD       PINELLAS PARK   FL     33781-3611
 
5323
  WHITE OAK S/C   11281 NEW HAMPSHIRE AVE       SILVER SPRING   MD    
20904-2631  
5324
  2840 BARTLETT BLVD           BARTLETT   TN     38134-4581  
5325
  4395 WADE GREEN ROAD           KENNESAW   GA     30144-1246  
5326
  O’NEAL PLAZA SC   2122 O’NEAL LANE       BATON ROUGE   LA     70816-3205  
5327
  PINOLE VISTA   1390 FITZGERALD DRIVE       PINOLE   CA     94564-2249  
5331
  296 GARRISONVILLE RD           STAFFORD   VA     22554-1574  
5332
  WEST VALLEY MALL   3200 NAGLEE RD   SUITE 436   TRACY   CA     95304-7333  
5336
  HERITAGE CENTER   5049 NORTH CENTRAL EXPWY       PLANO   TX     75023-4701  
5337
  GONZALES SHOPPING CENTER   851 5TH STREET SUITE P       GONZALES   CA    
93926-9437  
5339
  TELEGRAPH CROSSING   3258 TELEGRAPH ROAD       SAINT LOUIS   MO     63125-5565
 
5341
  GATEWAY MALL   6100 O STREET #A194       LINCOLN   NE     68528-9142  
5342
  SHOPS AT TANFORAN   1150 EL CAMINO REAL   SUITE 125   SAN BRUNO   CA    
94066-2421  
5345
  1925 S KOELLER STREET           OSHKOSH   WI     54902-6100  
5346
  3231 IOWA ST           LAWRENCE   KS     66047-5205  
5350
  3610 WAIALAE AVE           HONOLULU   HI     96816-3225  
5351
  856 ROCKVILLE PIKE           ROCKVILLE   MD     20852-1215  
5352
  14991 N KELSEY ST           MONROE   WA     98272-1441  
5353
  RICHMOND MALL   424 RICHMOND MALL       RICHMOND   KY     40475-2967  
5354
  1648 2ND AVENUE SW           CULLMAN   AL     35055-5313  
5356
  RUTLAND SHOPPING PLAZA   36 RUTLAND SHOPPING PLAZA       RUTLAND   VT    
05701-5201  
5357
  MEADOW GLEN MALL   3850 MYSTIC VALLEY PKWY       MEDFORD   MA     02155-6901  
5358
  CAMPBELL LANE TOWN CENTER   1680 CAMPBELL LANE #104       BOWLING GREEN   KY  
  42101-1062  
5360
  LAWRENCEVILLE MARKET   875 LAWRENCEVILLE-SUWANEE RD   #540   LAWRENCEVILLE  
GA     30043-5483  
5361
  WARRENTON CENTER   251 W LEE HWY SUITE 611       WARRENTON   VA     20186-2078
 
5362
  61545 SOUTH HWY 97           BEND   OR     97702-2593  
5363
  1024 W. BEACON STREET           PHILADELPHIA   MS     39350-3204  

95



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5364
  1715 ELTON ROAD           JENNINGS   LA     70546-3631  
5365
  100 EAST BROAD STREET           GADSDEN   AL     35903-1516  
5367
  1315 W REELFOOT AVENUE           UNION CITY   TN     38261-5505  
5368
  CROWN POINT PLAZA   6674 CLINTON HIGHWAY       KNOXVILLE   TN     37912-1016  
5369
  HARCO CENTER   5620 MCFARLAND BLVD       NORTHPORT   AL     35476-3537  
5370
  316 HIGHWAY 80 EAST           CLINTON   MS     39056-4718  
5374
  ONTARIO MILLS   1 MILLS CIRCLE   SUITE 301   ONTARIO   CA     91764-5207  
5375
  MESA SPECTRUM SHOPPING CENTER   1240 E BASELINE RD   SPACE 104   MESA   AZ    
85204-6700  
5376
  2102 NORTH JACKSON           TULLAHOMA   TN     37388-2208  
5377
  1129 HWY 231 S           TROY   AL     36081-3001  
5378
  TARGET SHOPPING CENTER   13251 MONTFORT DRIVE       DALLAS   TX     75240-5114
 
5379
  WESTPARK TOWNE PLAZA   411 N MILWAUKEE #B2       BOISE   ID     83704-9140  
5380
  2713 HWY 281 NORTH           MARBLE FALLS   TX     78654-3809  
5381
  JEFFERSON CROSSING   114 FLOWING SPRINGS RD       CHARLES TOWN   WV    
25414-3908  
5382
  2554 E HWY 76           MARION   SC     29571-6348  
5384
  METRO 580   4515 ROSEWOOD DR   SUITE 100   PLEASANTON   CA     94588-3081  
5386
  TROPICAIRE SHOPPING CENTER   7815 SW 40TH STREET       MIAMI   FL    
33155-3548  
5387
  MIDDLESEX MALL   6851 HADLEY ROAD       SOUTH PLAINFIELD   NJ     07080-1121  
5389
  MARKETPLACE @ BRENTWOOD   79 WICKS ROAD       BRENTWOOD   NY     11717-3523  
5390
  10580 N. MCCARRAN #112           RENO   NV     89523-0000  
5391
  WEBSTER SQUARE   68 STAFFORD STREET       WORCESTER   MA     01603-1450  
5392
  CROSSROADS SHOPPING PLAZA   387 TARRYTOWN ROAD       WHITE PLAINS   NY    
10607-1423  
5398
  WEST TOWNE SHOPPING CENTER   85 F STONEBROOK PLACE       JACKSON   TN    
38305-3653  
5400
  WATERFORD SHOPPING CENTER   551 W CAPITOL EXPWY       SAN JOSE   CA    
95136-3914  
5401
  901 SOUTH COAST DRIVE STE K109           COSTA MESA   CA     92626-1747  
5402
  CHEYENNE MOUNTAIN CENTER N-2   1670 E. CHEYENNE MTN. BLVD.       COLORADO
SPRINGS   CO     80906-4035  
5404
  BARTOW MARKETPLACE   205 MARKETPLACE BLVD       CARTERSVILLE   GA    
30121-2235  
5405
  3302 N BUCKNER BLVD STE 100           DALLAS   TX     75228-5600  
5406
  DOUGLAS CROSSING   1664 MINERAL SPRING AVENUE       NORTH PROVIDENCE   RI    
02904-4002  
5407
  6351 I-55 NORTH #105           JACKSON   MS     39213-9742  
5408
  MISSION HILLS PLAZA   10334 SEPULVEDA BLVD       MISSION HILLS   CA    
91345-2422  
5409
  131 BIG ELK MALL S/C           ELKTON   MD     21921-5912  
5413
  NORTH PARK VILLAGE S/C   109 NORTH PARK DRIVE       MONTICELLO   AR    
71655-3952  
5414
  17010 COLLINS AVENUE           SUNNY ISLES BEACH   FL     33160-3642  
5415
  OZARK MALL OUTLOT   808 HWY 65 NORTH       HARRISON   AR     72601-2151  
5417
  AMBASSADOR SHOPPING CENTER   312 SCHILLINGER RD S   SUITE J-K   MOBILE   AL  
  36608-5032  

96



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5419
  283 COTTAGE GROVE ROAD           BLOOMFIELD   CT     06002-3117  
5421
  SILVER POINTE S/C   17175 SILVER PKWY.       FENTON   MI     48430-3426  
5422
  TOWN PLAZA SC   1784 SOUTH 5TH       LEESVILLE   LA     71446-5306  
5423
  5514 MAIN ST   SUITE 4       ZACHARY   LA     70791-4022  
5424
  301 CONSTITUTION DR   SUITE 300       COPPERAS COVE   TX     76522-2658  
5425
  NORTH CASS CENTER   1825 E NORTH AVENUE       BELTON   MO     64012-2128  
5426
  KERMAN SHOPPING CENTER   15136 WEST WHITESBRIDGE       KERMAN   CA    
93630-1019  
5427
  CALDOR SHOPPING CENTER   700 EAST HUNTING PARK AVENUE       PHILADELPHIA   PA
    19124-4827  
5428
  1265 W MAIN STREET #101           MESA   AZ     85201-7000  
5429
  SOUTHPARK CENTER   500 SOUTHPARK CENTER #AU700       STRONGSVILLE   OH    
44136-9320  
5430
  6600 INTERNATIONAL DRIVE           ORLANDO   FL     32819-8220  
5432
  VALENCIA MARKETPLACE   25590 THE OLD ROAD       STEVENSON RANCH   CA    
91381-1705  
5433
  UNION SQUARE SC   2511 W STATE STREET       NEW CASTLE   PA     16101-1036  
5434
  20811 SR 410 E           BONNEY LAKE   WA     98390-6301  
5435
  1895 W WILLIAMS ROAD           FALLON   NV     89406-2647  
5437
  UNIVERSITY PLAZA   11 UNIVERSITY PLAZA       NEWARK   DE     19702-1549  
5439
  BURLINGTON SHOPPING CENTER   2500 CENTRAL PARK AVE       YONKERS   NY    
10710-1133  
5441
  NORTHGATE PLAZA   339 SQUIRE RD   UNIT 148   REVERE   MA     02151-4309  
5442
  85 WHITEHORSE PIKE           HAMMONTON   NJ     08037-1872  
5443
  762 ROOSEVELT AVE           CARTERET   NJ     07008-2308  
5444
  LAGUNA HILLS SHOPPING CENTER   24422 ROCKFIELD BLVD.       LAKE FOREST   CA  
  92630-4771  
5445
  BALDEN TOWNE PLAZA   620 VENTURA STREET       FILLMORE   CA     93015-1925  
5446
  ROLLING ACRES PLAZA AT THE VILLAGES   664 N US HIGHWAY 441       LADY LAKE  
FL     32159-3777  
5449
  304 EAST MICHIGAN STREET           ORLANDO   FL     32806-0000  
5450
  8166 W OVERLAND RD       BLDG 3   BOISE   ID     83709-1635  
5451
  303 91ST AVENUE NE   SPACE G702       LAKE STEVENS   WA     98258-1539  
5452
  WEST OAKS MALL   9401 W COLONIAL DR   SUITE 404   OCOEE   FL     34761-6810  
5453
  TARGET CENTER   15329 PALMDALE RD   SUITE B AND C   VICTORVILLE   CA    
92392-2460  
5454
  635 S CLINTON ST #210           TRENTON   NJ     08611-1831  
5455
  GOOD HOPE MARKETPLACE SC   2855 ALABAMA AVENUE S.E. #H       WASHINGTON   DC  
  20020-3000  
5456
  2425 CLEANLEIGH DRIVE           BALTIMORE   MD     21234-6808  
5458
  ENCINITAS RANCH TOWN CENTER   1006 N CAMINO REAL   SUITE A   ENCINITAS   CA  
  92024-1321  
5459
  5960 20TH STREET           VERO BEACH   FL     32966-1019  
5460
  DIMOND CENTER   800 E DIMOND BLVD   SUITE 155   ANCHORAGE   AK     99515-2053
 
5461
  SEARS MALL   600 E NORTHERN LIGHTS #157       ANCHORAGE   AK     99503-4134  
5462
  5TH AVENUE MALL   320 W 5TH AVENUE SUITE 200       ANCHORAGE   AK    
99501-2349  

97



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5463
  1301 S SEWARD MERIDIAN HWY   UNIT E   SUITE C14   WASILLA   AK     99654-0000
 
5467
  30052 GRAND RIVER   GRAND RIVER/TUCK ROAD       FARMINGTON HILLS   MI    
48336-4722  
5468
  SARASOTA TOWNE CENTER   5394 FRUITVILLE RD       SARASOTA   FL     34232-6401
 
5469
  CARDINAL POINT SC   1901 CORNHUSKER DR   SUITE 110   SOUTH SIOUX CITY   NE    
68776-0000  
5470
  LAGUNA HILLS MALL   24155 LAGUNA HILLS MALL #1535       LAGUNA HILLS   CA    
92653-3640  
5471
  NORTH SHORE SQUARE MALL   150 NORTH SHORE BLVD       SLIDELL   LA    
70460-6809  
5472
  LAKEWOOD PLAZA   1533 COMMERCIAL WAY       SPRING HILL   FL     34606-0000  
5474
  LODEN CENTER   688 HIGHWAY 6 EAST       BATESVILLE   MS     38606-3004  
5475
  KISSIMMEE COMMONS SHOPPING CENTER   4386 W VINE ST       KISSIMMEE   FL    
34746-0000  
5476
  734 NORTHSIDE DRIVE EAST           STATESBORO   GA     30458-4766  
5478
  COPPER TREE SHOPPING PLAZA   350 RAMAPO VALLEY ROAD       OAKLAND   NJ    
07436-2712  
5479
  SOUNDVIEW MARKETPLACE   23 SOUNDVIEW MARKETPLACE       PORT WASHINGTON   NY  
  11050-2221  
5481
  EDGEWATER COMMONS   449 RIVER ROAD SUITE K2       EDGEWATER   NJ    
07020-1145  
5482
  SOLOMON POND MALL   601 DONALD LYNCH BLVD       MARLBOROUGH   MA    
01752-4730  
5483
  FRANKLIN SHOPPING PLAZA   100 FRANKLIN STREET UNIT D       WESTERLY   RI    
02891-3152  
5484
  ENGLEWOOD TOWN CENTER   697 W HAMPDEN AVE   SUITE C   ENGLEWOOD   CO    
80110-2123  
5485
  5400 S 56TH ST   SUITE 15B       LINCOLN   NE     68516-1889  
5486
  1340 E STATE HWY 377           GRANBURY   TX     76048-2548  
5487
  42171 BIG BEAR BLVD       PO BOX 7045   BIG BEAR LAKE   CA     92315-7045  
5488
  TANASBOURNE TOWN CENTER NORTH   18021 NW EVERGREEN PARKWAY   BUILDING E SPACE
S   BEAVERTON   OR     97006-7452  
5490
  SANTA MONICA PLACE   314 SANTA MONICA PLACE       SANTA MONICA   CA    
90401-3411  
5492
  RAG SHOP DISCOUNT CENTER   111 WAGARAW ROAD       HAWTHORNE   NJ    
07506-2720  
5494
  7412 KINGSTON PIKE           KNOXVILLE   TN     37919-5609  
5495
  CARSON VALLEY FAIR S/C   1329 HIGHWAY 395       GARDNERVILLE   NV    
89410-5391  
5496
  330-U OREGON AVENUE           PHILADELPHIA   PA     19148-4723  
5497
  SEMINOLE TOWNE CENTER   210 TOWN CENTER CIRCLE   SPACE K-3   SANFORD   FL    
32771-7409  
5500
  490-B HWY 71 W           BASTROP   TX     78602-3731  
5501
  ROSEMONT S/C   9169 KIEFER BLVD       SACRAMENTO   CA     95826-5105  
5502
  WESTSIDE SHOPPING CENTER   2320 ASHTON STREET       BALTIMORE   MD    
21223-2818  
5503
  STADIUM PLAZA   10 MAIN STREET       TEWKSBURY   MA     01876-1660  
5504
  KONA COAST SHOPPING CENTER   74-5588 PALANI ROAD   SUITE G   KAILUA KONA   HI
    96740-3120  
5507
  CRUZ ALTA PLAZA   710 PASEO DEL PUEBLO       TAOS   NM     87571-6061  
5508
  FOUR SEASONS TOWN CENTRE   328 FOUR SEASONS TOWN CENTRE       GREENSBORO   NC
    27407-4758  
5509
  GILBERT GATEWAY TOWNE CENTER   5052 S POWER ROAD   SUITE 103   MESA   AZ    
85212-5005  
5510
  INDEPENDENCE MALL   3500 OLEANDER DRIVE       WILMINGTON   NC     28403-0811  
5512
  BRIDGEHAMPTON COMMONS   2024 MONTAUK HWY   PO BOX 1337   BRIDGEHAMPTON   NY  
  11932-1337  

98



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5513
  PALM VALLEY PLAZA SHOPPING CENTER   4500 E PALM VALLEY BLVD   SUITE A126  
ROUND ROCK   TX     78664-0000  
5514
  479 MAIN STREET           NEW ROCHELLE   NY     10801-6303  
5515
  WEST PLAZA   700-79 BROADWAY       WESTWOOD   NJ     07675-1674  
5516
  DILLONVALE S/C   4066 EAST GALBRAITH       CINCINNATI   OH     45236-2324  
5517
  MACOMB MALL   32401 GRATIOT   SPACE 360   ROSEVILLE   MI     48066-1135  
5518
  MARKETPLACE MALL   771 MIRACLE MILE DR       ROCHESTER   NY     14623-5856  
5519
  MUIR STATION   546 CENTER AVENUE       MARTINEZ   CA     94553-4600  
5521
  WAUSAU CENTER MALL   C304 WAUSAU CENTER   SPACE C-304   WAUSAU   WI    
54403-5507  
5522
  9300 SOUTH I-35   SUITE A-300       AUSTIN   TX     78748-0000  
5523
  53 LAKEWOOD DRIVE           HATTIESBURG   MS     39402-6109  
5524
  THE ARBORETUM S/C   3407 PINEVILLE MATHEWS STE 600       CHARLOTTE   NC    
28226-9305  
5526
  LONG GATE CENTER   4350 MONTGOMERY ROAD       ELLICOTT CITY   MD    
21043-6099  
5527
  WAKEFIELD MALL   160 OLD TOWER ROAD   SUITE 10   WAKEFIELD   RI     02879-3731
 
5528
  STEGERTOWN CROSSING   824 STEGER TOWN DR       ROCKWALL   TX     75087-0000  
5529
  348 S COLLEGE RD           WILMINGTON   NC     28403-1632  
5530
  5900 SOUTH ORANGE BLOSSOM TRAIL           ORLANDO   FL     32809-4606  
5534
  BENTLEY MALL   32 COLLEGE ROAD   SUITE 2   FAIRBANKS   AK     99701-1701  
5535
  NUGGET MALL   8745 GLACIER HWY   SPACE 165   JUNEAU   AK     99801-8000  
5536
  3554 BROADWAY           NEW YORK   NY     10031-3202  
5537
  2331 SOUTH TOWNSEND AVE           MONTROSE   CO     81401-5438  
5538
  NORTHWAY MALL   3101 PENLAND PARKWAY   SPACE G10   ANCHORAGE   AK    
99508-1955  
5539
  COASTLAND CENTER   1740 TAMAIMI TRAIL N   SPACE C2   NAPLES   FL    
34102-5200  
5541
  COTTONWOOD MALL   10000 COORS BYP NW   SUITE E203   ALBUQUERQUE   NM    
87114-4062  
5542
  6532 LAKEWORTH BLVD           LAKE WORTH   TX     76135-3002  
5543
  HUNTINGTON VILLAGE   12675 BISSONNET   SPACE 20 AND 21   HOUSTON   TX    
77099-1331  
5544
  FLOWER SHOPPING CENTER   27 FLOWER SHOPPING CENTER       FLORISSANT   MO    
63033-1644  
5545
  LIVINGSTON MALL   112 EISENHOWER PARKWAY   SPACE 1002   LIVINGSTON   NJ    
07039-4995  
5546
  DARINOR PLAZA   500 CONNECTICUT AVENUE       NORWALK   CT     06854-1721  
5547
  2220 WRANGLEBORO ROAD           MAYS LANDING   NJ     08330-3396  
5548
  BERLIN MALL   282 BERLIN MALL RD   UNIT 3   BERLIN   VT     05602-9164  
5555
  BONITA LAKES MALL   1290 BONITA LAKE CIRCLE       MERIDIAN   MS     39301-6963
 
5556
  NORTH MESA PLAZA   1631 W CRAIG RD   UNIT 14   NORTH LAS VEGAS   NV    
89032-0227  
5558
  NORTH COUNTY SQUARE   1841 UNIVERSITY DRIVE   #110   VISTA   CA     92083-7793
 
5562
  WESTWOOD PLAZA   9675 BISSONNET STREET       HOUSTON   TX     77036-8005  
5563
  LEBANON PLAZA   2562 S SANTIAM HIGHWAY       LEBANON   OR     97355-3052  
5564
  RIVERTON SHOPPING CENTER   1817 W 12600 S       RIVERTON   UT     84065-4393  

99



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5565
  FRAN HILL S/C   204-13 HILLSIDE       HOLLIS   NY     11423-2213  
5566
  CLOCKTOWER PLAZA   1C CLOCKTOWER PLAZA       ELGIN   IL     60120-6918  
5567
  ARIZONA MILLS   5000 ARIZONA MILLS CIRCLE   SPACE 697   TEMPE   AZ    
85283-0000  
5568
  7622 N BLACKSTONE           FRESNO   CA     93720-4300  
5569
  HAYWOOD MALL   700 HAYWOOD RD #1067       GREENVILLE   SC     29607-2781  
5570
  MONTGOMERY MALL   7101 DEMOCRACY BLVD   SPACE 2226   BETHESDA   MD    
20817-1052  
5572
  CHERRY PLAZA   108 EAST FAIRVIEW AVE       MERIDIAN   ID     83642-1733  
5573
  WENDOVER PLACE S/C   1216 W BRIDFORD PARKWAY       GREENSBORO   NC    
27407-2698  
5574
  SOUTH SHORE MALL   250 GRANITE   SPACE 2025   BRAINTREE   MA     02184-2804  
5577
  SHOPS AT WILLOW LAWN   4925 W BROAD ST   SPACE 401   RICHMOND   VA    
23230-3116  
5578
  PARK FAIR MALL   100 E EUCLID       DES MOINES   IA     50313-4511  
5579
  BOCA CHICA PLACE   2952 BOCA CHICA ROAD       BROWNSVILLE   TX     78521-3543
 
5581
  AUGUSTA EXCHANGE   215 ROBERT C DANIEL PARKWAY       AUGUSTA   GA    
30909-0800  
5582
  PRINCESS ANNE MARKETPLACE   2052-008 S INDEPENDENCE BLVD       VIRGINIA BEACH
  VA     23456-4775  
5583
  COASTAL CENTRE   1610 CHURCH STREET       CONWAY   SC     29527-0000  
5584
  LAKE MANAWA POWER CENTER   3134 MANAWA CENTRE DR   SUITE 1   COUNCIL BLUFFS  
IA     51501-7690  
5586
  2030 CALIFORNIA AVE   SUITE B       SAND CITY   CA     93955-3150  
5588
  BRASS MILL CENTER   495 UNION ST   SUITE 1160   WATERBURY   CT     06706-3200
 
5589
  PENINSULA CENTER MALL   44332 STERLING HWY   STE 16   SOLDOTNA   AK    
99669-8000  
5590
  THE SHOPPES AT TWO RIVERS PLAZA   1196 W BOUGHTON   SPACE A5   BOLINGBROOK  
IL     60440-6567  
5592
  TARGET SC   850 CHANCELLOR PARK DR       CHARLOTTE   NC     28213-8231  
5593
  GRAPEVINE MILLS   3000 GRAPEVINE MILLS PKWY   SPACE 414   GRAPEVINE   TX    
76051-2008  
5594
  2507 BROADWAY           NEW YORK   NY     10025-6934  
5596
  LUMBERTON PLAZA   1636-14 ROUTE 38       MOUNT HOLLY   NJ     08060-2987  
5597
  RISING SUN PLAZA   5675 RISING SUN AVE       PHILADELPHIA   PA     19120-1625
 
5598
  DEER VALLEY MALL   2811 W AQUA FRIA FREEWAY   SUITE 2   PHOENIX   AZ    
85027-3967  
5601
  STEELYARD COMMONS   3497 STEELYARD DRIVE       CLEVELAND   OH     44109-0000  
5602
  SHOPS AT GRAND AVE   7425 GRAND AVE       ELMHURST   NY     11373-4179  
5603
  PALISADES CENTER   3322 PALISADES CENTER DRIVE       WEST NYACK   NY    
10994-6603  
5604
  MENLO PARK SC   1223 ST MARY’S RD   SPACE 1223   TUCSON   AZ     85745-3115  
5605
  WESTWOOD MALL   1836 W MICHIGAN AVE   SPACE 836   JACKSON   MI     49202-4007
 
5606
  HAMBURG PAVILION   2160 SIR BARTON WAY   SPACE 139   LEXINGTON   KY    
40509-2228  
5607
  VILLAGE COMMONS SC   1400 VILLAGE SQUARE BLVD   SUITE 4   TALLAHASSEE   FL    
32312-1231  
5609
  ROCKVALE SQUARE   35 S WILLOWDALE DR   SUITE 805   LANCASTER   PA    
17602-1479  
5610
  ACME PLAZA   11 COURTHOUS SOUTH DENNIS RD   SUITE 6   CAPE MAY COURT HOUSE  
NJ     08210-2150  
5613
  LAKESIDE MALL   14600 LAKESIDE CIRCLE   SPACE H101   STERLING HEIGHTS   MI    
48313-1356  

100



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5614
  2410 LAPORTE AVE   SPACE 130       VALPARAISO   IN     46383-6914  
5615
  WESTSIDE PAVILION   10850 W PICO BLVD   SPACE 211   LOS ANGELES   CA    
90064-2131  
5617
  NORTHGATE MALL   401 NE NORTHGATE WAY   SPACE 308   SEATTLE   WA    
98125-8513  
5618
  GREAT MALL OF THE GREAT PLAINS   20159 W 151ST   SPACE 159   OLATHE   KS    
66061-7230  
5619
  SPOKANE VALLEY MALL   14700 E INDIANA   SPACE 2156   SPOKANE   WA    
99216-1839  
5620
  SPRINGHURST TOWN CENTER   10621 FISHER PARK DR       LOUISVILLE   KY    
40241-4138  
5621
  OVIEDO MARKETPLACE   1430 OVIEDO MARKETPLACE BLVD       OVIEDO   FL    
32765-7475  
5625
  7601 LAGUNA BLVD #140           ELK GROVE   CA     95758-5065  
5626
  DAYTON MALL   2700 CENTERVILLE RD       DAYTON   OH     45459-3738  
5627
  DANADA SQUARE WEST   86 DANADA SQUARE   SPACE A25   WHEATON   IL    
60187-1000  
5629
  CORAL RIDGE MALL   1451 CORAL RIDGE AVE   SPACE 302   CORALVILLE   IA    
52241-0000  
5630
  MAINSTREET SQUARE   2936 FINLEY RD       DOWNERS GROVE   IL     60515-1042  
5631
  WEST VALLEY MARKETPLACE   1091 MILLCREEK RD.       ALLENTOWN   PA    
18106-9157  
5633
  EASTERN BELTWAY CENTER   2220 E SERENE AVE       LAS VEGAS   NV     89123-4818
 
5634
  BRECKENRIDGE SHOPPING CENTER   12550 JEFFERSON DAVIS HWY       CHESTER   VA  
  23831-5317  
5635
  BROOKFIELD SQUARE MALL   95 NORTH MOORLAND RD A7       BROOKFIELD   WI    
53005-6021  
5636
  NATOMAS MARKETPLACE   3651 TRUXEL RD   SUITE 7   SACRAMENTO   CA    
95834-3607  
5638
  FRANKLIN SQUARE PHASE III   3660E FRANKLIN BLVD       GASTONIA   NC    
28056-9273  
5639
  HUNTERS CREEK SC   2105 TOWN CENTER BLVD       ORLANDO   FL     32837-6801  
5641
  TOWN FAIR CENTER   1941 S HURSTBORUNE PARKWAY       LOUISVILLE   KY    
40220-1645  
5646
  EASTLAND MALL   800 N GREEN RIVER RD   SPACE 224   EVANSVILLE   IN    
47715-2471  
5648
  WALMART SHOPPING CENTER   8350 HWY 64       BARTLETT   TN     38133-4112  
5649
  LAWNDALE PLAZA   3248 W ROOSEVELT RD       CHICAGO   IL     60624-4332  
5650
  THE PROMENDALE MALL   40820 WINCHESTER RD   SPACE 2220   TEMECULA   CA    
92591-5525  
5651
  EAGLE RIDGE MALL   753 EAGLE RIDGE DR   SPACE 320   LAKE WALES   FL    
33853-4740  
5652
  FAIR CITY MALL   9662 MAIN STREET       FAIRFAX   VA     22031-3737  
5653
  2005 MT ZION RD           MORROW   GA     30260-3313  
5654
  WESTFORK PLAZA   15819 PINES BLVD   BAY 1   PEMBROKE PINES   FL     33027-1203
 
5655
  PHEASANT LANE MALL   310 DANIEL WEBSTER HWY   SPACE W-101   NASHUA   NH    
03060-5730  
5657
  PEEBLES-FESTIVAL SHOPPING CENTER   1275 YORK RD       GETTYSBURG   PA    
17325-7565  
5659
  FIRST COLONY MALL   16535 SW FREEWAY   SUITE 130   SUGAR LAND   TX    
77479-2334  
5660
  RIVERSTONE SHOPPING CENTER   1437 RIVERSTONE PKWY   SPACE 110   CANTON   GA  
  30114-5623  
5663
  WOODFIELD MALL   5 WOODFIELD MALL SUITE F101       SCHAUMBURG   IL    
60173-5017  
5664
  RIVERVIEW WEST MARKETPLACE   701 S HARBOR BLVD       SANTA ANA   CA    
92704-2348  
5665
  MURPHY’S CORNER SHOPPING CENTER   1523 132ND STREET SE   SUITE A   EVERETT  
WA     98208-7200  
5667
  TRIANGLE TOWN CENTER   5959 TRIANGLE TOWN CETNER BLVD   SUITE AL 1004  
RALEIGH   NC     27616-3268  

101



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5669
  2611 PARK WAY           PIGEON FORGE   TN     37863-3213  
5670
  415 BROADWAY           NEW YORK   NY     10013-3702  
5671
  42-39 BELL BLVD           BAYSIDE   NY     11361-2863  
5672
  10719 71ST AVE           FOREST HILLS   NY     11375-4724  
5673
  SAND LAKE CORNERS   8149 S JOHN YOUNG PARKWAY   SPACE A-5   ORLANDO   FL    
32819-9021  
5674
  PLAZA AT LANDMARK   6208 LITTLE RIVER TURNPIKE   SPACE 6208   ALEXANDRIA   VA
    22312-1714  
5675
  LAKEFOREST MALL   701 RUSSELL AVE   SPACE F221   GAITHERSBURG   MD    
20877-2631  
5676
  FAIR OAKS MALL   11796 LEE JACKSON MEMORIAL HWY   SPACE 101 AND 102   FAIRFAX
  VA     22033-3311  
5677
  ROUNDTREE PLACE   2539 ELLSWORTH RD       YPSILANTI   MI     48197-5619  
5678
  WINDMILL LAKES SHOPPING CENTER   31 N RANDALL RD       BATAVIA   IL    
60510-9208  
5679
  SUMMIT SHOPPING CENTER   920 E BESSEMER       GREENSBORO   NC     27405-7002  
5680
  STOCKBRIDGE CORNERS   5500 N HENRY BLVD       STOCKBRIDGE   GA     30281-3249
 
5682
  HAWTHORN CENTER   229 HAWTHORN CENTER   SPACE LF14   VERNON HILLS   IL    
60061-1503  
5683
  COUNTRY CORNERS   230 N VIRGINIA ST       CRYSTAL LAKE   IL     60014-7245  
5684
  GREAT LAKES CROSSING   4138 BALDWIN RD   SPACE 413   AUBURN HILLS   MI    
48326-1223  
5685
  DULLES TOWN CENTER   21100 DULLES TOWN CIRCLE   SUITE 102   DULLES   VA    
20166-2438  
5686
  AUBURN MALL   385 SOUTHBRIDGE ST   SPACE S200   AUBURN   MA     01501-2498  
5687
  PROVO TOWNE CENTRE   1200 TOWNE CENTRE BLVD   SPACE 2012   PROVO   UT    
84601-5947  
5688
  RALEY'S GOLD COUNTRY   777-1 S HWY 49       JACKSON   CA     95642-2621  
5689
  4732 DEVINE ST           COLUMBIA   SC     29209-1001  
5693
  ARBOR PARK   17700 HWY 281 N   SPACE 702   SAN ANTONIO   TX     78232-1404  
5694
  HOWE BOUT ARDEN SHOPPING CENTER   2100 ARDEN WAY   SPACE 165   SACRAMENTO   CA
    95825-2216  
5695
  MONTEREY PLAZA   5516 MONTEREY RD       SAN JOSE   CA     95138-1529  
5696
  PATHMARK PLAZA   13440 SPRINGFIELD BLVD       JAMAICA   NY     11413-1459  
5697
  NORTHWOODS MARKETPLACE   7620 RIVERS AVE   SUITE 340   NORTH CHARLESTON   SC  
  29406-5002  
5698
  4704 SOUTH BLVD           CHARLOTTE   NC     28217-2100  
5700
  STONE MOUNTAIN SQUARE   5370 US HWY 78   SUITE 310   STONE MOUNTAIN   GA    
30087-3581  
5705
  KATY MILLS SHOPPING CENTER   5000 KATY MILLS CIRCLE   SUITE 542   KATY   TX  
  77494-4402  
5706
  COLISEUM CROSSING   57 COLISEUM CROSSING       HAMPTON   VA     23666-5970  
5707
  CONCORD MILLS   8111 CONCORD MILLS BLVD   SPACE 414   CONCORD   NC    
28027-6462  
5708
  MILL CREEK CROSSING SC   1950 BUFORD MILL DR   SUITE A-1   BUFORD   GA    
30518-4904  
5710
  QUAKER BRIDGE MALL   150 QUAKER BRIDGE MALL   SPACE B21   LAWRENCEVILLE   NJ  
  08648-1902  
5711
  MAINE COAST MALL   225 HIGH ST   SPACE 7   ELLSWORTH   ME     04605-1715  
5712
  MALL OF NEW HAMPSHIRE   1500 S WILLOW ST   SPACE S103   MANCHESTER   NH    
03103-3220  
5713
  CAPE COD MALL   793 IYANNOUGH RD   SUITE 32   HYANNIS   MA     02601-5027  
5714
  DEDHAM PLAZA   703 PROVIDENCE HWY   SPACE 18   DEDHAM   MA     02026-6832  

102



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5716
  DOLPHIN MALL   11401 NW 12TH ST   SPACE 342   MIAMI   FL     33172-0000  
5717
  CUMBERLAND MALL   1446 CUMBERLAND MALL       ATLANTA   GA     30339-3139  
5719
  1111 SUMMIT ST           LAPEER   MI     48446-3904  
5720
  CENTERVILLE MARKETPLACE   312 N MARKETPLACE       CENTERVILLE   UT    
84014-1702  
5722
  MAINPLACE MALL   2800 N MAIN ST   SPACE 601   SANTA ANA   CA     92705-6607  
5724
  PROVIDENCE PLACE MALL   146 PROVIDENCE PLACE       PROVIDENCE   RI    
02903-1754  
5725
  FALMOUTH PLAZA   29 DAVIS STRAITS STR       FALMOUTH   MA     02540-3905  
5727
  MERCHANTS WALK SHOPPING CENTER   1293 JOHNSON FERRY RD   SPACE 710   MARIETTA
  GA     30068-2723  
5728
  BOULEVARD MALL   3680 S MARYLAND PKWY   SUITE 165   LAS VEGAS   NV    
89109-3075  
5730
  CROSS GRAND PLAZA   8709 W GRAND RIVER   SUITE B   BRIGHTON   MI    
48116-2923  
5731
  MARKETPLACE AT NORTHGLENN   10620 MELODY DR   SPACE B   NORTHGLENN   CO    
80234-4140  
5732
  PELICAN SQUARE   4575-28 HWY 1       REHOBOTH BEACH   DE     19971-9212  
5734
  GREENS OF STRONGSVILLE   18240 ROYALTON RD       STRONGSVILLE   OH    
44136-5181  
5735
  RIVERTOWN CROSSING   3700 RIVERTOWN PARKWAY   SPACE 1114   GRANDVILLE   MI    
49418-3085  
5736
  1646 W HWY 50           O FALLON   IL     62269-1621  
5737
  EASTCHASE MARKET   1450 EASTCHASE PKWY   SUITE 300   FORT WORTH   TX    
76120-4429  
5738
  21503 TOM BALL PKWY       SUITE E   HOUSTON   TX     77070-1647  
5739
  COFER CROSSING SHOPPING CENTER   4367 LAWRENCEVILLE HWY   SUITE B   TUCKER  
GA     30084-3719  
5741
  GATEWAY PLAZA   1375 WESTERN BLVD       JACKSONVILLE   NC     28546-6663  
5743
  RIVERCHASE PROMENADE   1711 MONTGOMERY HWY   SPACE 2   HOOVER   AL    
35244-1215  
5744
  GLENDALE FASHION CENTER   215 N GLENDALE AVE   BLDG B   GLENDALE   CA    
91206-4455  
5745
  FIVE CITIES CENTER   1150 W BRANCH ST   SPACE B1   ARROYO GRANDE   CA    
93420-1906  
5746
  ALLEN CENTRAL MARKET   210 CENTRAL EXPRESSWAY SOUTH   SPACE 60   ALLEN   TX  
  75013-8005  
5747
  WATERFORD LAKES TOWN CENTER   357 N ALAFAYA TRAIL   SUITE B2   ORLANDO   FL  
  32828-7012  
5752
  COMMERCE CENTER   3345 MARTIN LUTHER KING BLVD       NEW BERN   NC    
28560-5222  
5753
  NORTH VILLA PARK COMMON   76 E NORTH AVE       VILLA PARK   IL     60181-1244
 
5754
  GARDENA VALLEY CENTER   1270 W REDONDO BEACH BLVD       GARDENA   CA    
90247-3411  
5756
  ROOSEVELT FIELD MALL   SPACE 505       GARDEN CITY   NY     11530-3467  
5757
  PARAMUS PARK MALL   1355 PARAMUS PARK   SPACE 1375   PARAMUS   NJ    
07652-3532  
5758
  WEST MOUNT PLAZA   804 RTE 46   SPACE 8   PARSIPPANY   NJ     07054-3488  
5759
  MARLBORO PLAZA   150 RTE 9 NORTH       ENGLISHTOWN   NJ     07726-0000  
5760
  BAY PLAZA   2268 BARTOW AVE       BRONX   NY     10475-4618  
5762
  MALL OF GEORGIA   3333 BUFORD DRIVE   SPACE 1001   BUFORD   GA     30519-7930
 
5763
  ARBOR PLACE MALL   6700 DOUGLAS BLVD   SPACE 1020   DOUGLASVILLE   GA    
30135-1599  
5766
  SHAWNEE STATION   15240 SHAWNEE MISSION PKWY       SHAWNEE   KS     66217-9315
 
5767
  OCOTILLO PLAZA   2860 S ALMA SCHOOL   UNIT 35   CHANDLER   AZ     85248-8118  

103



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
5768
  CRESTWOOD PLAZA   636 CRESTWOOD PLAZA   SPACE 636   SAINT LOUIS   MO    
63126-1706  
5769
  GARDEN STATE PLAZA   1 GARDEN STATE PLAZA   SPACE B7A-B   PARAMUS   NJ    
07652-2417  
5770
  LAKESHORE PLAZA   1563 SLOAT BLVD       SAN FRANCISCO   CA     94132-1222  
5773
  DEER GROVE CENTER   639 E DUNDEE RD       PALATINE   IL     60074-2817  
5776
  LAWNDALE CROSSING   2601 LAWNDALE DR       GREENSBORO   NC     27408-4818  
5778
  TARGET SHOPPING CENTER   1106A WOODRUF RD       GREENVILLE   SC     29607-4109
 
5779
  YORKTOWN CENTER   170 YORKTOWN CENTER       LOMBARD   IL     60148-5527  
5780
  BROADWAY PLAZA   63 N BROADWAY       CHULA VISTA   CA     91910-1417  
5781
  AUGUSTA COMMONS   2379 AUGUSTA RD       WEST COLUMBIA   SC     29169-0000  
5782
  RYDERS CROSSING   384 RYDERS LANE       MILLTOWN   NJ     08850-1706  
5783
  961 E 174 TH STREET   SPACE B 130       BRONX   NY     10460-5237  
5784
  WESTGATE PLAZA   911 CENTRAL AVENUE       ALBANY   NY     12206-1304  
5785
  TAYLOR SQUARE   2845 SW TAYLOR RD       REYNOLDSBURG   OH     43068-9550  
5786
  THE SHOPPES AT THE PARKWAY   6123 W IRLO BRONSON HIGHWAY       KISSIMMEE   FL
    34747-4512  
5787
  MINNEHAHA SHOPPING CENTER   2600 EAST LAKE STREET   SPACE 2620   MINNEAPOLIS  
MN     55406-1926  
5788
  ARROWHEAD PALMS   7381 W BELL RD       PEORIA   AZ     85382-3870  
5789
  JERSEY GARDENS   651 KAPKOWSKI RD   SPACE 1106   ELIZABETH   NJ     07201-4901
 
5790
  CLINTON SHOPETTE   6787 CLINTON STREET   UNIT A   GREENWOOD VILLAGE   CO    
80112-0000  
5791
  SHOPPES OF LIBERTY CITY   1168 NW 54TH STREET   SPACE 8   MIAMI   FL    
33127-0000  
5792
  EAST WEST COMMONS SHOPPING CENTER   1757 EAST WEST CONNECTOR   SPACE 490  
AUSTELL   GA     30106-1251  
5793
  KMART SHOPPING CENTER   1278 RT 22 EAST   SPACE 4   NORTH PLAINFIELD   NJ    
07060-3518  
5794
  GARDNER MANOR MALL   846 SUNRISE HWY       BAY SHORE   NY     11706-5908  
5796
  WHITE LAKE MARKETPLACE   9066 HIGHLAND RD   SPACE 102   WHITE LAKE   MI    
48386-2030  
5797
  FIRST COLONY SHOPPING CENTER   45135 FIRST COLONY WAY   SPACE 300   CALIFORNIA
  MD     20619-2416  
5798
  BOCO PARK MARKEPLACE   8740 W CHARLESTON BLVD   SPACE 7   LAS VEGAS   NV    
89117-5458  
5799
  SHOPS AT ROYAL OAKS   2600 S KIRKWOOD DR   STE 100   HOUSTON   TX    
77077-6691  
6006
  SOUTH DEKALB MALL   2801 CANDLER ROAD       DECATUR   GA     30034-1423  
6014
  OAKLAND MALL   668 WEST 14 MILE RD       TROY   MI     48083-4236  
6015
  HERITAGE PARK NORTH SHOPPING CENTER   6228 SOUTH SAGINAW RD       GRAND BLANC
  MI     48439-2705  
6018
  WESTBORN S/C   23189 MICHIGAN AVE       DEARBORN   MI     48124-2020  
6019
  HOOVER ELEVEN S/C   26293-95 HOOVER RD       WARREN   MI     48089-1133  
6022
  LIBERTY COURT S/C   8624 LIBERTY ROAD       RANDALLSTOWN   MD     21133-4707  
6034
  OAKWOOD CENTER   171 WOOD AVENUE       EDISON   NJ     08820-3504  
6035
  EASTOVER SHOPPING CENTER   5129 INDIAN HEAD HIGHWAY       OXON HILL   MD    
20745-2014  
6036
  PENN-MAR SHOPPING CENTER   3224 DONNELL DRIVE       FORESTVILLE   MD    
20747-3205  
6043
  MANAPORT PLAZA   8393 SUDLEY ROAD       MANASSAS   VA     20109-3508  

104



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
6044
  LEESBURG PIKE PLAZA   3501-D S JEFFERSON STREET       FALLS CHURCH   VA    
22041-3106  
6050
  HARWOOD COMMONS SHOPPING CENTER   4709 N HARLEM AVE       HARWOOD HEIGHTS   IL
    60706-4606  
6062
  10730 FOOTHILL BLVD STE 130           RANCHO CUCAMONGA   CA     91730-3887  
6065
  17402 COLIMA ROAD           ROWLAND HEIGHTS   CA     91748-1629  
6106
  CROSSROADS CENTER   3800 BARRANCO PARKWAY       IRVINE   CA     92606-0000  
6118
  MONTEBELLO MART   872 W BEVERLY BLVD # 12       MONTEBELLO   CA     90640-4213
 
6125
  KEDZIE PLAZA EAST   4707 S KEDZIE       CHICAGO   IL     60632-3001  
6127
  1234 WINSTON PLAZA           MELROSE PARK   IL     60160-1507  
6134
  BUCKHEAD CROSSING SUITE 47   2625 PIEDMONT ROAD       ATLANTA   GA    
30324-3086  
6141
  2047 WOODVILLE RD           OREGON   OH     43616-3630  
6142
  EAST GATE S/C   2100 HARDING HWY       LIMA   OH     45804-3443  
6144
  2332 GALLIA STREET           PORTSMOUTH   OH     45662-4763  
6149
  260 RUSSELL ROAD           ASHLAND   KY     41101-7048  
6150
  4214 EAST MAIN ST           WHITEHALL   OH     43213-3028  
6152
  460 CLEVELAND STREET           ELYRIA   OH     44035-4059  
6153
  1411 ROUTE 60E           HUNTINGTON   WV     25705-1601  
6157
  22019 ST ROUTE 62           ALLIANCE   OH     44601-9101  
6158
  1060 FOSTORIA AVE           FINDLAY   OH     45840-6206  
6163
  NORTH PARK MARKETPLACE   524 W NEW CIRCLE RD   UNIT 120   LEXINGTON   KY    
40511-0000  
6164
  531 E MAIN STREET           CHILLICOTHE   OH     45601-3502  
6167
  938 E PARK AVE           FAIRMONT   WV     26554-4460  
6168
  REGENCY CENTRE   150 W LOWRY LANE   SUITE 130   LEXINGTON   KY     40503-3008
 
6169
  7755 TELEGRAPH RD           TAYLOR   MI     48180-2238  
6174
  27771 DEQUINDRE RD           MADISON HEIGHTS   MI     48071-3477  
6178
  BUSHNILL SQUARE   2139 E MAIN STREET       SPRINGFIELD   OH     45503-4900  
6179
  PIERRE MORGAN MALL   105 W HIVELY AVE       ELKHART   IN     46517-2114  
6180
  2815 FORT CAMPBELL BLVD           HOPKINSVILLE   KY     42240-4942  
6182
  634 HEBRON ROAD           HEATH   OH     43056-1403  
6183
  3001 E MAIN STREET           RICHMOND   IN     47374-5924  
6184
  HERITAGE SQUARE S C   515 UNION AVENUE       DOVER   OH     44622-3004  
6185
  1932 LINCOLN WAY E           MASSILLON   OH     44646-6965  
6186
  TOLEDO COMMONS / SMALL SHOPS   3015 GLENDALE AVE   SUITE 350   TOLEDO   OH    
43614-2685  
6187
  4644 SALEM AVENUE           DAYTON   OH     45416-1712  
6190
  803-1 NORTH EUCLID AVENUE           BAY CITY   MI     48706-2402  
6191
  402 WOODMAN DRIVE           DAYTON   OH     45431-2047  
6194
  1310 28TH STREET SE           GRAND RAPIDS   MI     49508-1408  

105



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
6198
  1119 E STATE STREET           FREMONT   OH     43420-4357  
6199
  GOLDEN GATE S C   229 GOLDEN GATE       MAUMEE   OH     43537-2881  
6200
  5138 S WESTNEDGE AVENUE           PORTAGE   MI     49002-0403  
6201
  1230 MT VERNON AVE           MARION   OH     43302-5625  
6203
  1382 S MAIN STREET           ADRIAN   MI     49221-4307  
6206
  2052 N LEWIS AVENUE           WAUKEGAN   IL     60087-4722  
6207
  3210 E MICHIGAN AVENUE           JACKSON   MI     49202-3852  
6208
  BRIDGEWATER FALLS SC   3417 PRINCETON RD   SUITE 117   HAMILTON   OH    
45011-0000  
6209
  1901 MILTON AVENUE           JANESVILLE   WI     53545-0836  
6210
  BOULEVARD CROSSING SC   2140 E BLVD ST       KOKOMO   IN     46902-2401  
6213
  805 MEMORIAL DRIVE           LANCASTER   OH     43130-2565  
6214
  NORTHERN LIGHTS PLAZA   3451 CLEVELAND AVENUE   SPACE 43   COLUMBUS   OH    
43224-2906  
6217
  82 MADISON SQUARE CENTER           MADISONVILLE   KY     42431-2740  
6219
  2611 ALPINE AVENUE NW           GRAND RAPIDS   MI     49544-1958  
6223
  168 E COLUMBIA AVENUE           BATTLE CREEK   MI     49015-3735  
6224
  14336 EUREKA ROAD           SOUTHGATE   MI     48195-2057  
6227
  TARGET PLAZA EAST   8126 EAST BROAD STREET       REYNOLDSBURG   OH    
43068-8037  
6230
  8810 MIDDLE BELT RD           LIVONIA   MI     48150-4052  
6232
  519 W MCKINLEY AVE           MISHAWAKA   IN     46545-5519  
6236
  1963 STATE RD           CUYAHOGA FALLS   OH     44223-1423  
6237
  2000 E 71ST ST           CHICAGO   IL     60649-2102  
6238
  603 J STREET           LA PORTE   IN     46350-5457  
6240
  3390 S HIGH ST           COLUMBUS   OH     43207-3623  
6242
  4515 W TUSCARAWES BLVD           CANTON   OH     44708-5336  
6243
  933 LEAVITT RD           AMHERST   OH     44001-1136  
6246
  710 E COLISEUM BLVD           FORT WAYNE   IN     46805-1220  
6248
  2165 FORT STREET           LINCOLN PARK   MI     48146-2451  
6249
  22710 ALLEN RD           WOODHAVEN   MI     48183-2246  
6251
  SOUTH PLAZA   432 E WATERLOO   SPACE 104   AKRON   OH     44319-1221  
6253
  TECH PLAZA SC   29116 VAN DYKE AVE   SPACE 11A   WARREN   MI     48093-6764  
6254
  1603 ROCHESTER RD           TROY   MI     48083-1829  
6257
  22388 LAKESHORE BLVD           EUCLID   OH     44123-1717  
6259
  5211 BROOKPARK RD           PARMA   OH     44134-1045  
6260
  27650 LORAIN RD           NORTH OLMSTED   OH     44070-4040  
6261
  13179 SMITH RD           MIDDLEBURG HEIGHTS   OH     44130-3606  
6262
  11716 DETROIT AVE           LAKEWOOD   OH     44107-3002  

106



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
6264
  EVERGREEN S/C   12813 ROCKSIDE RD       GARFIELD HEIGHTS   OH     44125-5157  
6265
  1198 S ARLINGTON STREET           AKRON   OH     44306-6521  
6266
  2706 S 11TH ST           NILES   MI     49120-4420  
6267
  870 PARSONS AVE           COLUMBUS   OH     43206-2342  
6269
  2707 N COLUMBUS ST           OTTAWA   IL     61350-1005  
6271
  321 W 14TH STREET           CHICAGO HEIGHTS   IL     60411-2538  
6277
  1300 ELLIOTT DRIVE           MIDDLETOWN   OH     45044-6222  
6278
  71 S SPRINGBORO PIKE           MIAMISBURG   OH     45342-3701  
6281
  1107 BROOK FOREST AVE           SHOREWOOD   IL     60431-0000  
6284
  2638 DELAWARE AVE           BUFFALO   NY     14216-1737  
6285
  2430 MILITARY ROAD           NIAGARA FALLS   NY     14304-1558  
6287
  1268 ABBOTT ROAD           LACKAWANNA   NY     14218-1902  
6293
  15400 W NINE MILE RD           OAK PARK   MI     48237-2517  
6294
  12850 MICHIGAN AVENUE           DEARBORN   MI     48126-3735  
6295
  5999 S PARK AVENUE           HAMBURG   NY     14075-3719  
6297
  3949 HOOVER ROAD           GROVE CITY   OH     43123-2839  
6301
  301 MEADOW DRIVE           NORTH TONAWANDA   NY     14120-2819  
6303
  PLAINFIELD COMMONS   2663 E MAIN ST   SUITE 100   PLAINFIELD   IN    
46168-2730  
6306
  CULVER RIDGE PLAZA   2255 RIDGE RD EAST STE 15A       IRONDEQUOIT   NY    
14622-0000  
6307
  COMMERCE PLAZA UNIT 8   1257 BLACKWOOD-CLEMENTON RD       CLEMENTON   NJ    
08021-5621  
6308
  730 SHENANGO ROAD           BEAVER FALLS   PA     15010-1212  
6309
  9200 FRANKFORD AVENUE           PHILADELPHIA   PA     19114-2824  
6312
  18700 NINE MILE ROAD           EASTPOINTE   MI     48021-2058  
6317
  16745 TORRENCE AVE           LANSING   IL     60438-6018  
6318
  CROSS ROADS PLAZA   2088 NEW CASTLE AVE       NEW CASTLE   DE     19720-2777  
6322
  NEW BRITE S/C   220 E MAIN ST       NEW BRITAIN   CT     06051-1948  
6324
  950 WALCOTT ST           WATERBURY   CT     06705-1300  
6325
  MILLS CROSSING   200 RUNNING HILL RD   STE 7   SOUTH PORTLAND   ME    
04106-3258  
6327
  GROTON SQUARE SC   220 RTE 12 UNIT 4       GROTON   CT     06340-0000  
6328
  290 US ROUTE 1           NEW LONDON   CT     06320-2641  
6329
  BURLINGTON COAT PLAZA   715 GRANITE STREET       BRAINTREE   MA     02184-5328
 
6334
  FIVE TOWN PLAZA   348 COOLEY ST       SPRINGFIELD   MA     01128-1144  
6335
  4152 W MAIN ST           BATAVIA   NY     14020-1235  
6337
  213 NORTH COMRIE AVENUE           JOHNSTOWN   NY     12095-1501  
6338
  203 MILAN AVE           NORWALK   OH     44857-1135  
6339
  TOWN AND COUNTRY S/C   3668-3670 E BROAD ST       COLUMBUS   OH     43213-1125
 

107



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
6342
  GLENWOOD PLAZA   2090 GLENWOOD SHOPPING PLAZA       ONEIDA   NY     13421-2717
 
6343
  MIDWAY SHOPPING CENTER   1062 WYOMING AVENUE       WYOMING   PA     18644-1331
 
6344
  THE VILLAGE OF EAST SIDE   6375 PENN AVENUE SUITE 11       PITTSBURGH   PA    
15206-4026  
6346
  BROCKPORT PLAZA   6544 4TH SECTION RD       BROCKPORT   NY     14420-2472  
6347
  1379 LESSBURG AVE           WASHINGTON COURT HOU   OH     43160-8655  
6349
  3772 S EAST ST           INDIANAPOLIS   IN     46227-1241  
6353
  3445 SIMPSON-FERRY RD           CAMP HILL   PA     17011-6404  
6357
  HERMITAGE CROSSING   1163 N HERMITAGE RD       HERMITAGE   PA     16148-3112  
6358
  268 MT NEBO POINTE DR   SUITE C5       PITTSBURGH   PA     15237-0000  
6359
  2060 LEBANON CHURCH RD           WEST MIFFLIN   PA     15122-2406  
6361
  555 W MAIN STREET           UNIONTOWN   PA     15401-2647  
6363
  SHOPS AT BOARDMAN   399 BOARDMAN POLAND RD       YOUNGSTOWN   OH    
44512-4904  
6365
  VALLEY VIEW CROSSING   4757 VALLEY VIEW   BLDG NW SPACE C   ROANOKE   VA    
24012-2000  
6366
  2846 RIVERSIDE DRIVE           DANVILLE   VA     24540-4118  
6367
  BROOKHAVEN SHOPPING PLAZA   3508 EDGMONT AVENUE       BROOKHAVEN   PA    
19015-2806  
6368
  RICHLAND TOWN CENTER   310 TOWN CENTER DRIVE       JOHNSTOWN   PA    
15904-2848  
6374
  AUBURN PLAZA   217 GRANT AVENUE   STE 9   AUBURN   NY     13021-1443  
6375
  4301 MAHONING AVENUE           WARREN   OH     44483-1930  
6376
  TOWN AND COUNTRY PLAZA   311 HAMILTON STREET       GENEV A   NY     14456-2951
 
6381
  WARDS CROSSING   4026 WARDS RD STE A       LYNCHBURG   VA     24502-2977  
6382
  CHERRY BLOSSOM CENTER   2961 W LIBERTY AVENUE       PITTSBURGH   PA    
15216-2546  
6385
  404 E PAULDING ROAD           FORT WAYNE   IN     46816-1102  
6386
  4488 YOUNGSTOWN ROAD SE           WARREN   OH     44484-3342  
6388
  PLANK RD COMMONS   2744 OLD ROUTE 220       ALTOONA   PA     16601-0000  
6389
  CREEKSIDE COMMONS   9575 MENTOR AVENUE       MENTOR   OH     44060-4521  
6391
  ALIQUIPPA SHOPPING CENTER   2719 BRODHEAD RD       ALIQUIPPA   PA    
15001-2793  
6392
  16041 ST RT 170           CALCUTTA   OH     43920-9614  
6396
  NORWIN HILLS SC   8775 NORWIN AVENUE       IRWIN   PA     15642-2718  
6397
  906 NATIONAL ROAD           BRIDGEPORT   OH     43912-1445  
6399
  OLYMPIA SHOPPING CENTER   4313 WALNUT STREET       MCKEESPORT   PA    
15132-6115  
6401
  DICKSON CITY COMMONS   1126 COMERCE BLVD       DICKSON CITY   PA    
18519-1688  
6402
  2229 VALLEY AVENUE           WINCHESTER   VA     22601-2755  
6407
  PENN HILLS   56 FEDERAL DR       PITTSBURGH   PA     15235-3314  
6410
  521 COLLEGE SQUARE S/C   521 COLLEGE SQUARE       NEWARK   DE     19711-8603  
6411
  1605 STEFKO BLVD           BETHLEHEM   PA     18017-6230  
6414
  137 SR 104   SUITE B       OSWEGO   NY     13126-2939  

108



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
6415
  230 S 69TH ST           UPPER DARBY   PA     19082-4101  
6417
  1790 CLEMENTS BRIDGE RD           DEPTFORD   NJ     08096-2010  
6418
  4628 HIGH POINTE BOULEVARD           HARRISBURG   PA     17111-2447  
6419
  101 MARSHALL ST N           BENWOOD   WV     26031-1012  
6420
  HILLSIDE PLAZA   711 SCRANTON CARBONDALE HWY       EYNON   PA     18403-1021  
6422
  TOWNE CENTER AT WATERTOWN   21868 TOWN CENTER DRIVE       WATERTOWN   NY    
13601-5898  
6423
  JORDAN PLAZA   119 JORDAN PLAZA       ELIZABETH CITY   NC     27909-4568  
6428
  249 GLENSIDE AVE           HOLMES   PA     19043-1503  
6429
  850 ROSTRAVER RD           BELLE VERNON   PA     15012-1945  
6430
  MARK PLAZA S/C   10 MARK PLAZA       EDWARDSVILLE   PA     18704-3104  
6432
  944 WILDLIFE LODGE RD           LOWER BURRELL   PA     15068-2730  
6441
  BELAIR S/C   8750 E 8 MILE RD       DETROIT   MI     48234-1108  
6442
  2833 RIDGEMONT RD W   SUITE 10       GREECE   NY     14626-1632  
6445
  GRAFTON HILLS PLAZA   943 GRAFTON ST       WORCESTER   MA     01604-2003  
6446
  1333 UPPER FRONT STREET   ROUTE 12       BINGHAMTON   NY     13901-1149  
6447
  KIMBERLY COMMONS   3301 W KIMBERLY   SUITE C   DAVENPORT   IA     52806-0000  
6448
  5254 MONROE ST   UNIT A       TOLEDO   OH     43623-3140  
6450
  31-32 CENTRAL SQUARE           EAST BOSTON   MA     02128-1911  
6451
  4089 W BROAD STREET           COLUMBUS   OH     43228-1614  
6452
  COUNTRYSIDE SHOPPING CENTER   RR 7 BOX 1028       MOUNT PLEASANT   PA    
15666-8942  
6453
  ST MARY'S PLAZA   838 S ST MARYS RD       SAINT MARYS   PA     15857-2831  
6454
  910 GREEN BLVD           AURORA   IN     47001-1575  
6457
  2244 S MAIN STREET           BELLEFONTAINE   OH     43311-8904  
6458
  FIELDSTONE MARKET PLACE   950 KINGS HWY SPACE S       NEW BEDFORD   MA    
02745-4957  
6459
  SHELBY CREEK SC   8630 26 MILE RD       SHELBY TOWNSHIP   MI     48316-0000  
6460
  BRETTWOOD PLAZA SC   3190 N WATER STREET       DECATUR   IL     62526-2466  
6463
  EAST TOWNE CENTER   4203 WHEATON WAY       BREMERTON   WA     98310-3606  
6464
  2701 A 184TH STREET SW           LYNNWOOD   WA     98037-4727  
6467
  7807 EVERGREEN WAY           EVERETT   WA     98203-6427  
6471
  SOUTH BAY PLAZA   900 PLAZA BLVD       NATIONAL CITY   CA     91950-3524  
6472
  GRESHAM TOWN FAIR S/C   302 NW EASTMAN PKWY       GRESHAM   OR     97030-7250
 
6473
  TARGET PLAZA   8901 NE HAZEL DELL AVENUE   SUITE 101   VANCOUVER   WA    
98665-0000  
6476
  5914 6TH AVE           TACOMA   WA     98406-2016  
6478
  137 161ST ST SO           SPANAWAY   WA     98387-8235  
6479
  COVINGTON PLAZA   16929 SE 270TH PLACE   SPACE 101   COVINGTON   WA    
98042-0000  
6480
  707 LANCASTER DR NE           SALEM   OR     97301-2928  

109



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
6485
  SAN YSIDRO VILLAGE   416 W SAN YSIDRO BLVD STE E       SAN YSIDRO   CA    
92173-2443  
6486
  32185 STATE ROUTE 20 #1           OAK HARBOR   WA     98277-5209  
6487
  7901 SE POWELL STE A           PORTLAND   OR     97206-2314  
6488
  193 MARYSVILLE MALL           MARYSVILLE   WA     98270-5500  
6489
  SOUTH HILL PLAZA   3860 S MERIDIAN ST       PUYALLUP   WA     98373-3757  
6493
  3204 E 14TH ST           OAKLAND   CA     94601-2904  
6495
  PARK EAST MARKETPLACE   4315 COMMERCE DRIVE   UNIT 460   LAFAYETTE   IN    
47905-3821  
6496
  BALD HILL PLAZA   1245 BALD HILL RD       WARWICK   RI     02886-4233  
6513
  TOTEM WEST RETAIL S/C   11306-22 NE 124TH ST       KIRKLAND   WA    
98034-4303  
6515
  NEW PARK MALL   5904 NEW PARK MALL       NEWARK   CA     94560-5235  
6517
  PRINCETON PLAZA   1375 BLOSSOM HILL RD   SPACE 49   SAN JOSE   CA    
95118-3806  
6518
  THE DIVISION CENTER   12154 SE DIVISION       PORTLAND   OR     97266-1041  
6523
  PALOMAR TROLLEY CENTER   648 PALOMAR STREET       CHULA VISTA   CA    
91911-2975  
6524
  CENTURY PLAZA SHOPPING CENTER   4225 CENTURY BLVD       PITTSBURG   CA    
94565-7113  
6527
  SUNSET ESPLANADE   2231 SE TAULATIN VALLEY HWY   SPACE D5   HILLSBORO   OR    
97123-7915  
6530
  293 BARNETT RD           MEDFORD   OR     97501-7936  
6531
  1598 S BURLINGTON BLVD   SPACE R       BURLINGTON   WA     98233-3220  
6532
  1731 S FIRST ST           YAKIMA   WA     98902-0000  
6534
  TWIN CITY CENTER   760 G OCEAN BEACH HIGHWAY       LONGVIEW   WA    
98632-4055  
6536
  PIONEER PLAZA   1817 PIONEER PKWY EAST       SPRINGFIELD   OR     97477-3900  
6542
  FELLSWAY PLAZA   690 FELLSWAY       MEDFORD   MA     02155-4901  
6544
  CHATHAM RIDGE S/C   112 W 87TH ST UNIT J       CHICAGO   IL     60620-1318  
6546
  9362 HWY 16           ONALASKA   WI     54650-8526  
6548
  5020 BAY RD           SAGINAW   MI     48604-2522  
6549
  2640 BRICE RD           REYNOLDSBURG   OH     43068-3419  
6552
  NORTH TOWN CENTER   3508 PLAINFIELD AVE       GRAND RAPIDS   MI     49525-2719
 
6553
  NORTHFIELD PLAZA SC   2731 EMERSON DRIVE       ELKHART   IN     46514-0000  
6554
  BIG RAPIDS COMMONS S/C   1260 W PERRY ST       BIG RAPIDS   MI     49307-2115
 
6556
  KOHLS S/C   1708 MORSE RD       COLUMBUS   OH     43229-9513  
6559
  KINGSTON PLAZA   304 PLAZA RD       KINGSTON   NY     12401-2975  
6563
  SUPERCENTER PLAZA   46 SUPERCENTER PLAZA DR   SUITE 101   LEWISTOWN   PA    
17044-0000  
6565
  PANORAMA PLAZA   1601 PENFIELD RD       ROCHESTER   NY     14625-2322  
6567
  TUTTLE MALL   5043 TUTTLE CROSSING BLVD   SUITE 257   DUBLIN   OH    
43016-0000  
6568
  VALLEY FORGE MALL   242 SCHUYLKILL RD   UNIT K4   PHOENIXVILLE   PA    
19460-5203  
6569
  WILDCAT COMMONS   301 COLONY LANE   SUITE 100   LATROBE   PA     15650-0000  
6570
  BAYTOWNE PLAZA   1900 EMPIRE BLVD       WEBSTER   NY     14580-1934  

110



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
6573
  ELM RIDGE PLAZA   270 ELM RIDGE CENTER DRIVE       ROCHESTER   NY    
14626-3460  
6574
  AURORA VILLAGE SC   123 GREY STREET       EAST AURORA   NY     14052-2144  
6575
  BEDFORD SQUARE SC   BOX 40       EVERETT   PA     15537-0040  
6576
  CONSUMER SQUARE SC   830 COUNTY ROAD 64   SUITE 18   ELMIRA   NY    
14903-9719  
6577
  HAWTHORNE PLAZA SC   2058 FRUITVILLE PIKE       LANCASTER   PA     17601-4012
 
6578
  EAST RIDGE SHOPPING CENTER   3721 LAPEER ROAD       FLINT   MI     48503-4505
 
6580
  COUNTYLINE PLAZA   739 ROUTE 113       SOUDERTON   PA     18964-1000  
6581
  KINGDALE PLAZA   20 W PARK AVE       VINELAND   NJ     08360-3509  
6584
  KNOX VILLAGE SQUARE   1520 COSHOCTON RD SUITE B1       MOUNT VERNON   OH    
43050-1475  
6585
  NORTH PARK PLAZA   2279 NORTH PARK DRIVE       HOLLAND   MI     49424-8547  
6586
  RICHLAND CROSSING   235 N WESTEND BLVD   SPACE D4   QUAKERTOWN   PA    
18951-2315  
6587
  3189 COUNTY RD 10           CANANDAIGUA   NY     14424-2236  
6589
  MT POCONO PLAZA S/C   601 ROUTE 940       MOUNT POCONO   PA     18344-1325  
6592
  GENESEE VALLEY SC   4323 GENESEO PLAZA       GENESEO   NY     14454-9477  
6593
  BRADFORD TOWN CENTER   ROUTE 6       TOWANDA   PA     18848-9806  
6594
  NITRO MARKET PLACE   200 NITRO MARKET PLACE       CROSS LANES   WV    
25313-4402  
6595
  WESTFALL TOWNE CENTER   111 HULST DR   SUITE 716   MATAMORAS   PA    
18336-2115  
6596
  1746 WALDEN AVE   SUITE 100       CHEEKTOWAGA   NY     14225-4925  
6600
  5620 CLEVELAND AVE           COLUMBUS   OH     43231-4059  
6601
  SPEEDWAY S/C   5840 CRAWFORDSVILLE RD   SUITE B   INDIANAPOLIS   IN    
46224-3706  
6612
  EASTGATE PLAZA   5049 TRANSIT RD       WILLIAMSVILLE   NY     14221-4132  
6625
  1790 N FEDERAL HWY           POMPANO BEACH   FL     33062-3230  
6631
  117 MIRACLE MILE           CORAL GABLES   FL     33134-5405  
6634
  1501 NORTH EAST 163RD STREET           NORTH MIAMI BEACH   FL     33162-4717  
6637
  7276 S W 117 TH AVENUE           MIAMI   FL     33183-3802  
6641
  346 WESTSHORE PLAZA       SPACE A12   TAMPA   FL     33609-1813  
6643
  COBBLESTONE VILLAGE AT ROYAL PALM BEACH   10233 OKEECHOBEE BLVD   SPACE B-13  
ROYAL PALM BEACH   FL     33411-1401  
6646
  2440 SR 580           CLEARWATER   FL     33761-5900  
6648
  HARBOR SHOPS   1810 CORDOVA RD       FORT LAUDERDALE   FL     33316-2106  
6650
  PEMBROKE COMMONS SC   504 N UNIVERSITY       PEMBROKE PINES   FL    
33024-6722  
6662
  10795 BISCAYNE BLVD           MIAMI   FL     33161-7455  
6680
  STONEBRIAR MALL   2601 PRESTON RD   SUITE 1132   FRISCO   TX     75034-0000  
6682
  2901 NW 63RD ST           OKLAHOMA CITY   OK     73116-3601  
6683
  COLLEGE GROVE CENTER   3410 COLLEGE AVE       SAN DIEGO   CA     92115-7134  
6685
  NORTH POINTE PLAZA   94 MEADOW PARK AVE       LEWIS CENTER   OH     43035-9477
 
6686
  GEORGETOWN PLAZA   4905 W 38TH ST       INDIANAPOLIS   IN     46254-3321  

111



--------------------------------------------------------------------------------



 



     

                              Store   Store Address 1   Store Address 2   Store
Address 3   City   State   Zip  
6687
  THOMPSON CENTER   100 W RANDOLPH   SPACE 107   CHICAGO   IL     60601-3218  
6689
  CENTERPOINT PLAZA   1222 E DIXIE DR   SUITE A   ASHEBORO   NC     27203-8856  
6690
  DESOTO CROSSING SHOPPING CENTER   7256 INTERSTATE BLVD   SUITE 1   HORN LAKE  
MS     38637-1409  
6692
  3615 FISHINGER BLVD           HILLIARD   OH     43026-7559  
6693
  21 US ROUTE 41           SCHERERVILLE   IN     46375-1201  
6694
  WASHINGTON SQUARE SC   4849 WEST NORTH AVE       CHICAGO   IL     60639-0000  
6695
  SUNVALLEY MALL   482 SUNVALLEY MALL   SPACE A-202   CONCORD   CA    
94520-5814  
6696
  MEADOWOOD MALL   5480 MEADOWOOD MALL CIRCLE   SPACE C129   RENO   NV    
89502-6508  
6698
  VILLAVERDE SHOPPING CENTER   3102 W 76TH ST       HIALEAH   FL     33018-3803
 
6699
  CORBINS CORNER SHOPPING CENTER   1493 NEW BRITAIN AVE       WEST HARTFORD   CT
    06110-0000  
6700
  JOHNSTON PLAZA   11 COMMERCE WAY       JOHNSTON   RI     02919-4613  
6710
  HANNAFORD PLAZA   1474 ALTAMONTE AVE       SCHENECTADY   NY     12303-2900  
6711
  TOWER CITY CENTER   230 W HURON ROAD   SPACE 7210   CLEVELAND   OH    
44113-1418  
6715
  ELYSIAN FIELD SHOPPING CENTER   3991 NOLENSVILLE RD       NASHVILLE   TN    
37211-4202  
6716
  HOLLYWOOD HILLS PLAZA   3251 HOLLYWOOD BLVD   SUITE 250   HOLLYWOOD   FL    
33021-6906  
6718
  FORUM AT GATEWAY   44825 MOUND RD       STERLING HEIGHTS   MI     48314-1327  
6720
  THE CENTRE AT PRESTON RIDGE   8300 GAYLORD PARKWAY   SUITE 115   FRISCO   TX  
  75034-8566  
6721
  LAKELINE MALL   11200 LAKELINE MALL DR   SPACE H01   CEDAR PARK   TX    
78613-1501  
6722
  HILLSBORO OUTLET CENTER   104 NE I35   SPACE 163   HILLSBORO   TX    
76645-2715  
6724
  6740 W 119TH ST       SUITE D2   OVERLAND PARK   KS     66209-2012  
6727
  DAMANN PLAZA   851 12TH AVE NE   SUITE 5   NORMAN   OK     73071-5326  
6728
  WESTLAND MALL   1705 WEST 49 ST   SPACE 1040   HIALEAH   FL     33012-2930    
Non-Store Facilities                     Owned Storage Facilities              
     
Corp
  3231 SE 6th Ave.           Topeka   KS     66607-2207  
DC
  5040 NW Hwy 24           Topeka   KS     66618  
DC
  California Palm Building 1   9520 Nevada Street       Redlands   CA     92374
    Non-Owned Storage Facilities                    
Transloader
  TRI-MODAL   22560 Lucerne Street       Carson   CA     90745  
Transloader
  Capital   8925 NW 27 Street       Miami   FL     33172  
Transloader
  HUDD Distribution   3418 — 142nd Avenue East       Sumner   WA     98390  

112



--------------------------------------------------------------------------------



 



     
     Stride Rite Locations

                                      STORE   MALL   ADDRESS   CITY   ST   ZIP  
LEASE DATE   EXP DATE   (***)†
1207
  CASTLETON SQUARE MALL   6020 E. 82ND ST.   INDIANAPOLIS   IN     46250    
2/4/2003   1/31/2013   (***)†
1214
  HAWTHORNE CENTER   613 HAWTHORNE CENTER   VERNON HILLS   IL     60061    
5/2/2002   5/31/2012   (***)†
1215
  BRIARWOOD MALL   818 BRIARWOOD CIRCLE   ANN ARBOR   MI     48108     2/1/1999
  7/31/2009   (***)†
1217
  SOUTHLAKE MALL   2218 SOUTHLAKE MALL, SP BU-604   MERRILLVILLE   IN     46410
    1/19/1995   MO-TO-MO   (***)†
1222
  NO. RIVERSIDE PARK   7501 W. CERMAK RD. RM.12   NO. RIVERSIDE   IL     60546  
  4/30/2007   5/31/2017   (***)†
1223
  WOODFIELD MALL   F337 WOODFIELD MALL   SCHAUMBURG   IL     60173     12/9/1999
  4/30/2010   (***)†
1229
  GREAT NORTHERN MALL   578 GREAT NORTHERN MALL   NORTH OLMSTEAD   OH     44070
    1/9/2003   6/30/2013   (***)†
1230
  UNIVERSITY PARK   6501 N. GRAPE RD., SPACE #186   MISHAWAKA   IN     46545    
3/2/2006   1/31/2016   (***)†
1246
  TRI-COUNTY MALL   11700 PRINCETON RD.   CINCINNATI   OH     45246     5/3/1995
  9/30/2007   (***)†
1247
  KENWOOD TOWNE CENTER   7875 MONTGOMERY RD.   KENWOOD   OH     45236    
12/20/2005   9/30/2015   (***)†
1248
  BURNSVILLE CENTER   2048 BURNSVILLE CENTER   BURNSVILLE   MN     55306    
9/9/2002   6/30/2007   (***)†
1254
  SOMERSET COLLECTION   2800 W. BIG BEAVER ROAD, SPACE V372   TROY   MI    
48084     1/10/2001   2/28/2011   (***)†
1255
  ROOKWOOD COMMONS   2681 EDMONDSON ROAD   CINCINNATI   OH     45209    
6/16/2000   8/31/2010   (***)†
1256
  FOX RIVER MALL   4301 WEST WISCONSIN AVENUE, SUITE 808   APPLETON   WI    
54913     1/10/2002   2/29/2012   (***)†
1257
  RIVERTOWN CROSSINGS   3700 RIVER TOWN PARKWAY   GRANDVILLE   MI     49418    
12/20/2005   2/29/2016   (***)†
1259
  BAYSHORE TOWN CENTER   5694 NORTH BAY SHORE DRIVE   GLENDALE   WI     53217  
  1/15/2007   1/31/2018   (***)†
1303
  BURLINGTON MALL   95 MALL RD.   BURLINGTON   MA     01803     2/1/1999  
1/31/2009   (***)†
1304
  SOUTH SHORE PLAZA   250 GRANITE ST.   BRAINTREE   MA     02184     4/30/2007  
4/30/2017   (***)†
1306
  WARWICK MALL   400 BALD HILL RD., SPACE #173   WARWICK   RI     02886    
11/1/2005   10/31/2015   (***)†
1308
  STAMFORD MALL   100 GREYROCK PLACE, SUITE 113   STAMFORD   CT     06901    
12/9/1999   4/30/2011   (***)†
1309
  BRUNSWICK SQUARE MALL   755 STATE RTE.18   E. BRUNSWICK   NJ     08816    
4/7/2004   6/30/2014   (***)†
1311
  CHERRY HILL MALL   2000 ROUTE 38   CHERRY HILL   NJ     08002     2/1/1990  
MO-TO-MO   (***)†
1312
  CHESTNUT HILL MALL   199 BOYLSTON STREET   CHESTNUT HILL   MA     02467    
1/23/1995   1/31/2008   (***)†
1313
  TJ MAXX SHOPPING CENTER   1358 C HOOPER AVE   TOMS RIVER   NJ     08753    
8/3/1994   8/31/2009   (***)†
1314
  PARAMUS PARK   1410 PARAMUS PARK   PARAMUS   NJ     7652     11/20/2006  
12/31/2016   (***)†
1325
  MONTGOMERY MALL   7101 DEMOCRACY BOULEVARD   BETHESDA   MD     20817    
6/8/2004   6/30/2015   (***)†
1327
  SPRINGFIELD MALL   6613 SPRINGFIELD MALL   SPRINGFIELD   VA     22150    
1/13/1972   12/31/2007   (***)†
1331
  CHARLOTTESVILLE FASH. SQ.   1584 EAST RIO ROAD   CHARLOTTESVILLE   VA    
22901     8/19/2004   1/31/2014   (***)†
1339
  JEFFERSON VALLEY MALL   650 LEE BLVD., SPACE K-03   YORKTOWN HEIGHTS   NY    
10598     5/3/2001   6/30/2011   (***)†
1341
  WOODBRIDGE CENTER   447 WOODBRIDGE CENTER UPPER LEVEL, RTS. 1 & 9   WOODBRIDGE
  NJ     07095     2/19/1998   1/31/2008   (***)†

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

113



--------------------------------------------------------------------------------



 



     

                                              STORE   MALL   ADDRESS   CITY   ST
  ZIP   LEASE DATE   EXP DATE   (***)†
1342
  OWINGS MILLS MALL   10300 MILL RUN CIRCLE   OWINGS MILLS   MD     21117      
6/3/1997       10/31/2008     (***)†
1343
  MARLEY STATION C-127   7900 GOV. RICHIE HWY   GLEN BURNIE   MD     21061      
7/22/1986       1/31/2010     (***)†
1344
  PHEASANT LANE MALL   310 DANIEL WBSTR HWY #B-108   NASHUA   NH     03060      
2007       4/30/2010     (***)†
1352
  SQUARE ONE MALL   ROUTE ONE SOUTEH   SAUGUS   MA     01906       2007      
6/30/2017     (***)†
1353
  STATEN ISLAND MALL   2655 RICHMOND AVENUE   STATEN ISLAND   NY     10314      
1/22/1999       1/31/2009     (***)†
1354
  SMITH HAVEN MALL   538 SMITH HAVEN MALL ROUTES 25 & 347   LAKE GROVE   NY    
11755       2/26/1999       1/31/2009     (***)†
1355
  GREEN ACRES MALL   1123 GREEN ACRES MALL #96   VALLEY STREAM   NY     11581  
    5/26/1989       1/31/2007     (***)†
1356
  QUEENS CENTER   90 — 15 QUEENS BLVD.   ELMHURST   NY     11373      
12/31/2003       1/31/2014     (***)†
1357
  NORTHSHORE SHOPPING CTR   ROUTES 128 & 114, SUITE 137   PEABODY   MA     01960
      6/16/2006       1/31/2016     (***)†
1358
  GARDEN STATE PLAZA   RTS 4 & 17, SPACE #215   PARAMUS   NJ     7652      
6/1/2006       6/30/2016     (***)†
1359
  LAKEFOREST SHOPPING CTR   701 RUSSELL AVENUE SUITE D-115   GAITHERSBURG   MD  
  20877       1/7/2002       2/29/2012     (***)†
1360
  SOLOMON POND MALL   601 DONALD LYNCH BLVD #N246   MARLBORO   MA     01752    
  4/24/2007       6/30/2017     (***)†
1361
  TYSONS CORNER CENTER   8088L CHAIN BRIDGE ROAD   MCLEAN   VA     22102      
6/18/1998       8/31/2008     (***)†
1362
  REGENGY SQUARE   1420 PARHAM RD, SPACE # K-124   RICHMOND   VA     23229      
2/1/1999       4/30/2009     (***)†
1363
  MACARTHUR CENTER   300 MONTICELLO AVE, SPACE #106   NORFOLK   VA     23510    
  2/1/1999       4/30/2009     (***)†
1364
  CAROUSEL CENTER   9591 CAROUSEL CENTER, SPACE B-106   SYRACUSE   NY     13290
      2/26/1999       3/26/2009     (***)†
1365
  PALISADES MALL   3492 PALISADES MALL   WEST NYACK   NY     10994      
2/26/1999       6/3/2009     (***)†
1366
  WESTCHESTER AVENUE   125 WESTCHESTER AVENUE, SPACE #3760   WHITE PLAINS   NY  
  10601       1/24/2000       1/31/2011     (***)†
1367
  TOWSON TOWN CENTER   825 DULANEY VALLEY ROAD,SUITE 420   TOWSON   MD     21204
      8/4/2000       5/31/2010     (***)†
1368
  HARFORD MALL   604 BEL AIR ROAD, SUITE #20   BEL AIR   MD     21014      
6/19/2001       3/31/2012     (***)†
1369
  FESTIVAL @ WALDORF   3022 FESTIVAL WAY   WALDORF   MD     20601      
7/10/1990       3/31/2011     (***)†
1370
  BOWIE TOWN CENTER   15511 EMERALD WAY, SPACE E06   BOWIE   MD     20716      
5/29/2001       10/31/2011     (***)†
1371
  CHESTERFIELD TOWN CTR   11500 MIDLOTHIAN TURNPIKE SUITE 640   RICHMOND   VA  
  23235       12/31/2001       2/29/2012     (***)†
1372
  INDEPENDENCE MALL   101 INDEPENDENCE MALL WAY, SP. C114   KINGSTON   MA    
02364       3/13/2002       MO-TO-MO     (***)†
1373
  MALL OF NEW HAMPSHIRE   1500 S. WILLOW STREET, SPACE W133   MANCHESTER   NH  
  03103       5/24/2002       6/30/2012     (***)†
1374
  THE PROMENADE AT SAGEMORE   500 S. RT. 73, SPACE D15   MARLTON   NJ     08053
      10/29/2002       12/31/2012     (***)†
1375
  STRIDE RITE ANDOVER   27 MAIN STREET   ANDOVER   MA     01810       12/28/2000
      12/31/2011     (***)†
1376
  THE LOOP   90 PLEASANT VALLEY STREET   METHUEN   MA     01844       6/21/2004
      8/31/2014     (***)†
1377
  DERBY STREET SHOPPES   92 DERBY STREET, SPACE 115   HINGHAM   MA     02043    
  2/28/2005       4/30/2015     (***)†
1378
  MANSFIELD CROSSING   RT. 140 & SCHOOL ST   MANSFIELD   MA     02048      
1/2/2007       2017     (***)†
1381
  EMERALD SQUARE   999 SOUTH WASHINGTON STREET   N. ATTLEBORO   MA     02760    
  2007       12/31/2017     (***)†
1399
  STREETS AT SOUTHPOINT   6910 FAYETTEVILLE RD., SUITE 279   DURHAM   NC    
27713       1/3/2002       1/13/2012     (***)†
1402
  CRABTREE VALLEY MALL   4325 GLENWOOD AVE, SPACE 2013   RALEIGH   NC     27612
      3/29/2000       4/30/2010     (***)†
1404
  WEST TOWN MALL   7600 KINGSTON PIKE, SPACE 1444   KNOXVILLE   TN     37919    
  8/4/2004       9/30/2014     (***)†
1407
  HAYWOOD MALL   700 HAYWOOD ROAD SPACE 1B13   GREENVILLE   SC     29607      
12/15/2000       1/31/2011     (***)†

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

114



--------------------------------------------------------------------------------



 



     

                                      STORE   MALL   ADDRESS   CITY   ST   ZIP  
LEASE DATE   EXP DATE   (***)†
1410
  PERIMETER MALL   4400 ASHFORD DUNWOODY   ATLANTA   GA     30346     9/2/1997  
8/31/2007   (***)†
1412
  CITADEL MALL   768 CITADEL MALL   CHARLESTON   SC     29407     4/8/2005  
4/30/2008   (***)†
1416
  NORTHGATE MALL   1058 WEST CLUB BLVD.   DURHAM   NC     27701     2/16/2001  
1/31/2008   (***)†
1421
  ALTAMONTE MALL   451 ALTAMONTE AVE., SPACE #1353   ALTAMONTE SPNGS   FL    
32701     6/26/2003   9/30/2013   (***)†
1422
  SOUTHPARK MALL   1422 SOUTHPARK MALL 4400
SHARON ROAD, SPACE K9   CHARLOTTE   NC     28211     6/30/2003   7/31/2013  
(***)†
1425
  HANES MALL   3320 SILAS CREEK PKWY SUITE 616   WINSTON SALEM   NC     27103  
  2/1/1998   1/31/2008   (***)†
1427
  RIVERGATE MALL   1000 RIVERGATE PARKWAY, SUITE 1970   GOODLETTSVILLE   TN    
37072     6/20/2001   1/31/2011   (***)†
1434
  NORTHWOODS MALL   2150 NORTHWOODS BLVD, UNIT G-516   CHARLESTON   SC     29406
    1/29/1997   1/31/2008   (***)†
1435
  COBB TOWN CENTER   400 ERNEST BARRETT PLACE SPACE Y04   KENNESAW   GA    
30144     12/29/2000   4/30/2011   (***)†
1436
  FLORIDA MALL   8001 S. ORANGE BLOSSOM TRAIL, SPACE #1204A   ORLANDO   FL    
32809     4/10/2006   6/30/2016   (***)†
1437
  THE FALLS SHOPPING CTR   8888 SW 136TH STREET, SPACE #406   MIAMI   FL    
33176     12/19/1999   6/3/2010   (***)†
1441
  BRIDGEWATER COMMONS MALL   400COMMONS W #307   BRIDGEWATER   NJ     08807    
11/1/2005   9/30/2015   (***)†
1448
  THE AVENUE @ PEACHTREE   232 PEACHTREE CITY CIRCLE   PEACHTREE CITY   GA    
30269     12/13/2000   3/31/2011   (***)†
1449
  NORTH POINT MALL   1096 NORTH POINT CIRCLE   ALPHARETTA   GA     30022    
12/30/2002   12/31/2013   (***)†
1450
  COOL SPRINGS GALLERIA   I-65 SO. & COOL SPRINGS   FRANKLIN   TN     37067    
1/13/2005   7/31/2009   (***)†
1453
  FRIENDLY SHOPPING CTR   634 FRIENDLY CENTER ROAD   GREENSBORO   NC     27408  
  5/11/1998   6/30/2008   (***)†
1454
  MALL OF GEORGIA   3333 BUFORD DRIVE, SPACE #1081   BUFORD   GA     30519    
6/15/1999   8/31/2009   (***)†
1455
  RIVERCHASE GALLERIA   2000-235 RIVERCHASE GALLERIA   BIRMINGHAM   AL     35244
    7/12/1999   12/31/2009   (***)†
1456
  THE AVENUE @ EAST COBB   4475 ROSWELL ROAD, SPACE 210   MARIETTA   GA    
30062     5/1/2000   5/31/2010   (***)†
1457
  ARBORETUM SHOPPING CTR   8040 PROVIDENCE ROAD   CHARLOTTE   NC     28277    
3/1/2000   2/28/2010   (***)†
1458
  MALL @ STONECREST   2929 TURNER HILL ROAD, SUITE 1270   LITHONIA   GA    
30038     9/4/2001   10/31/2011   (***)†
1459
  ARBOR PLACE MALL   1195 ARBOR PLACE MALL, SUITE 2015   DOUGLASVILLE   GA    
30135     9/26/2001   12/31/2011   (***)†
1460
  FAIROAKS MALLS   11800L FAIR OAKS MALL   FAIRFAX   VA     22033     12/9/1999
  4/30/2010   (***)†
1461
  CHESAPEAKE SQUARE MALL   4200 PORTSMOUTH BLVD. SPACE 452   CHESAPEAKE   VA    
23321     3/1/2001   3/31/2011   (***)†
1462
  WELLINGTON GREEN   10300 WEST FOREST HILL BLVD., SUITE 116   WELLINGTON   FL  
  33414     12/9/1999   10/4/2011   (***)†
1463
  THE AVENUES MALL   10300 SOUTHSIDE BLVD.   JACKSONVILLE   FL     32256    
1/30/2002   1/31/2013   (***)†
1464
  BEL AIR MALL   3480 BEL AIR MALL, SPACE #C3   MOBILE   AL     36606    
4/30/2002   6/30/2012   (***)†
1465
  ASHEVILLE MALL   3 SOUTH TUNNEL ROAD, SUITE B-10   ASHEVILLE   NC     28805  
  10/19/2001   12/31/2009   (***)†
1466
  CAROLINA PLACE   11025 CAROLINA PLACE SPACE C18   PINEVILLE   NC     28134    
5/8/2002   1/31/2013   (***)†
1467
  WEST OAKS MALL   9401 W. COLONIAL DRIVE SPACE #634   OCOEE   FL     34761    
6/7/2002   12/31/2012   (***)†
1468
  TRIANGLE TOWN CENTER   5959 TRIANGE TOWN CTR. RD, SP #AL1014   RALEIGH   NC  
  27616     6/17/2002   1/31/2013   (***)†
1469
  ROCKAWAY TOWN SQUARE   301 MT. HOPE ROAD, SPACE 2022   ROCKAWAY   NJ     07866
    7/22/2004   1/31/2015   (***)†
1470
  THE AVENUE WEST COBB   3625 DALLAS HIGHWAY, SUITE 745   MARIETTA   GA    
30064     2/23/2005   3/31/2015   (***)†
1471
  ROOSEVELT FIELD MALL   630 OLD COUNTRY ROAD, SPACE 1051A   GARDEN CITY   NY  
  11530     7/22/2004   7/31/2014   (***)†
1472
  LYNNHAVEN MALL   701 LYNNHAVEN PARKWAY, SPACE B11A   VIRGINIA BEACH   VA    
23452     1/26/2004   1/31/2015   (***)†

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

115



--------------------------------------------------------------------------------



 



     

                                      STORE   MALL   ADDRESS   CITY   ST   ZIP  
LEASE DATE   EXP DATE   (***)†
1473
  WEBB GIN   1350 SECENIC HIGHWAY, SUITE 612   SNELLVILLE   GA     30078    
6/26/2006   8/31/2016   (***)†
1474
  VILLAGE AT SANDHILL   471 TOWN CENTER PLACE, SUITE 5   COLUMBIA   SC     29229
    12/13/2005   2/29/2016   (***)†
1475
  FASHION CTR AT PENTAGON CITY   1100 S. HAYES STREET, SPACE ONO1BB   ARLINGTON
  VA     22202     2/23/2006   5/31/2016   (***)†
1476
  OGLETHORPE MALL   7804 ABERCORN STREET, SPACE 25A   SAVANNAH   GA     31406  
  3/31/2006   6/30/2016   (***)†
1477
  PARKWAY MALL   2801 MEMORIAL PARKWAY   HUNTSVILLE   AL     35801     2/13/2007
  3/31/2017   (***)†
1480
  NORTHPARK MALL   1200 E. COUNTY LINE RD., SPACE #230   RIDGELAND   MS    
39157     3/27/2002   4/30/2012   (***)†
1481
  COUNTRYSIDE MALL   1011A COUNTRYSIDE MALL, 27001 US HIGHWAY
19 NORTH   CLEARWATER   FL     33761     6/19/1998   1/31/2009   (***)†
1482
  TYRONE SQUARE   6718 TYRONE SQUARE   ST. PETERSBURG   FL     33710    
9/1/1996   4/30/2008   (***)†
1483
  CITRUS PARK TOWNCENTER   8147 CITRUS PARK TOWNCENTER   TAMPA   FL     33625  
  9/9/1998   2/28/2009   (***)†
1484
  WEST SHORE PLAZA   255 WEST SHORE PLAZA   TAMPA   FL     33609     7/6/1999  
1/31/2015   (***)†
1500
  QUAIL SPRINGS MALL   2501 WEST MEMORIAL ROAD SUITE 160   OKLAHOMA CITY   OK  
  73134     1/14/2002   4/30/2012   (***)†
1505
  TOWN EAST MALL   2064 EAST TOWN MALL   MESQUITE   TX     75150     10/3/2003  
10/31/2013   (***)†
1513
  CORTANA PLACE   8909 CORTANA PLACE   BATON ROUGE   LA     70815     1/1/1992  
12/31/2006   (***)†
1514
  INGRAM PARK MALL   6301 NW LOOP 410, SUITE J02   SAN ANTONIO   TX     78238  
  11/19/2001   1/31/2013   (***)†
1520
  BAYBROOK MALL   1334 BAYBROOK MALL   FRIENDSWOOD   TX     77546     12/21/2001
  4/30/2011   (***)†
1528
  WILLOWBROOK MALL   1504 WILLOWBROOK MALL, SPACE #1536   HOUSTON   TX     77070
    4/15/2003   5/31/2013   (***)†
1530
  WOODLAND HILLS   7021 S MEMORIAL DRIVE   TULSA   OK     74133     2/17/2005  
1/31/2015   (***)†
1533
  DEERBROOK MALL   20131 HWY. 59, SUITE #1360   HUMBLE   TX     77338    
1/10/2000   2/28/2010   (***)†
1535
  KENNER/ESPLANADE MALL   1401 W. ESPLANADE, SPACE #504   KENNER   LA     70065
    4/1/2006   6/30/2016   (***)†
1537
  LAKESIDE SHOPPING CTR   3301 VETERANS MEM. H   METARIE   LA     70002    
5/9/2001   9/30/2011   (***)†
1541
  PADRE STAPLES MALL   5488 PADRE ISLAND DR., SPACE #1244   CORPUS CHRISTI   TX
    78411     9/18/1987   1/31/2009   (***)†
1542
  NORTH STAR MALL   7400 SAN PEDRO AVE, SUITE 820   SAN ANTONIO   TX     78216  
  12/13/2006   10/31/2016   (***)†
1543
  PARKS AT ARLINGTON   3811 SOUTH COOPER ST #1068   ARLINGTON   TX     76015    
9/27/2005   10/31/2015   (***)†
1546
  PENN SQUARE MALL   1901 N.W. EXPRESSWAY, SUITE 1005   OKLAHOMA CITY   OK    
73118     12/13/2001   4/30/2012   (***)†
1547
  COLLIN CREEK MALL   811 N CENTRAL EXPY , SUITE 1190   PLANO   TX     75075    
5/19/1998   8/31/2008   (***)†
1549
  WILLIAMS TRACE SHOPPING CTR.   3510 HWY 6   SUGAR LAND   TX     77478    
1/30/1986   2/29/2012   (***)†
1553
  OAK PARK MALL   11657 W. 95TH STREET, SPACE #121   OVERLAND PARK   KS    
66214     3/11/2005   12/31/2014   (***)†
1554
  THE SHOPS AT WILLOWBEND   6121 WEST PARK BLVD., SUITE 117   PLANO   TX    
75093     12/9/1999   8/2/2011   (***)†
1556
  STONEBRIAR MALL   2601 PRESTON ROAD, SUITE 1032   FRISCO   TX     75034    
2/22/2000   8/31/2010   (***)†
1557
  LA PLAZA MALL   2200 S. 10TH STREET, SPACE K01   MCALLEN   TX     78503    
6/27/2002   1/31/2013   (***)†
1558
  SOUTHLAKE TOWN CTR   1240 PROSPECT STREET   SOUTHLAKE   TX     76092    
5/15/2000   1/31/2011   (***)†
1559
  INDEPENDENCE CTR   2035 INDEPENDENCE CENTER SP D04   INDEPENDENCE   MO    
64057     2/4/2003   1/31/2014   (***)†
1560
  THE WOODLANDS   1201 LAKE WOODLANDS DRIVE, SUITE 1015   THE WOODLANDS   TX    
77380     11/6/2001   4/30/2012   (***)†
1561
  ZONA ROSA PLAZA   7211 NW 86TH PLACE, SPACE #K199   KANSAS CITY   MO     64153
    2/17/2004   1/31/2015   (***)†
1562
  FIREWHEEL TOWN CTR   630 BEEBALM LANE, SUITE G-11   GARLAND   TX     75045    
6/2/2005   1/31/2016   (***)†
1563
  THE CENTER AT POST OAK   5000 WESTHEIMER, SPACE #112   HOUSTON   TX     77056
    12/15/2005   2/29/2016   (***)†

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

116



--------------------------------------------------------------------------------



 



     

                                      STORE   MALL   ADDRESS   CITY   ST   ZIP  
LEASE DATE   EXP DATE   (***)†
1564
  PINNACLE HILLS PROMENADE   2203 PROMENADE BLVD., SUITE 8150   ROGERS   AR    
72758     8/1/2006   10/31/2016   (***)†
1565
  TOWN CENTER PLAZA   5047 WEST 117th ST   LEAWOOD   KS     66211     12/19/2006
  2/28/2017   (***)†
1566
  BATTLEFIELD MALL   2825 S. GLENSTONE AVE.   SPRINGFIELD   MO     65804    
4/12/2007   6/30/2017   (***)†
1601
  LAKELINE MALL   11200 LAKELINE MALL DRIVE, SPACE #G03   CEDAR PARK   TX    
78613     3/5/2002   1/31/2013   (***)†
1602
  BARTON CREEK SQ. MALL   2901 CAPITAL OF TEXAS HIGHWAY   AUSTIN   TX     37776
    6/4/2003   1/31/2014   (***)†
1603
  MEMORIAL CITY MALL   560 MEMORIAL CITY MALL, GESNER ROAD AND
I-10   HOUSTON   TX     77024     10/3/2002   1/31/2013   (***)†
1607
  BRAES HEIGHTS SHOPPING CTR   3825 BELLAIRE ROAD   HOUSTON   TX     77025    
10/12/1999   7/31/2010   (***)†
1608
  TOWN AND COUNTRY VLG   650 WEST BOUGH 110   HOUSTON   TX     77024    
1/31/2000   5/31/2010   (***)†
1609
  THE SHOPS AT LA CANTERA   15900 LA CANTERA PKWY., SUITE 9897   SAN ANTONIO  
TX     78256     8/1/2005   9/30/2015   (***)†
1610
  HULEN MALL LIVINGSTON MALL   4800 S. HULEN STREET   FORT WORTH   TX     76132
    6/13/2005   7/31/2015   (***)†
1610A
  (SUBLEASED)   112 EISENHOWER PARKWAY   LIVINGSTON   NJ     07039     2/9/1998
  12/31/2007   (***)†
1611
  ALGONQUIN COMMONS   1636 S. RANDALL ROAD   ALGONQUIN   IL     60102    
6/1/2005   8/31/2010   (***)†
1613
  GENEVA COMMONS   1506 COMMONS DRIVE   GENEVA   IL     60134     9/13/2005  
10/31/2010   (***)†
1614
  OAKBROOK SHOPPING CTR   556 OAK BROOK CENTER   OAK BROOK   IL     60523    
2/17/2006   4/30/2016   (***)†
1616
  EASTON COMMONS   8542 HIGHWAY 6 NORTH   HOUSTON   TX     77095     3/22/1996  
9/30/2007   (***)†
1626
  WOLFCHASE GALLERIA   2760N GERMANTOWN PKWY.   MEMPHIS   TN     38133    
7/26/2002   1/31/2013   (***)†
1627
  HICKORY HOLLOW MALL   5252 HICKORY HOLLOW MALL, SUITE 1035   ANTIOCH   TN    
37013     10/10/2002   6/30/2012   (***)†
1628
  OAK COURT MALL   4465 POPLAR AVE., SUITE 216   MEMPHIS   TN     38117    
7/26/2002   1/31/2013   (***)†
1630
  ALDERWOOD MALL   3000 184TH STREET SW, SPACE #454   LYNNWOOD   WA     98037  
  3/8/2002   1/31/2013   (***)†
1651
  METROPOLIS MALL   351 METROPOLIS MILE, Suite 110   PLAINFIELD   IN     46168  
  2/6/2007   3/31/2017   (***)†
1663
  LEHIGH VALLEY MALL   237 LEHIGH VALLEY MALL   WHITEHALL   PA     18052    
10/19/2006   2/28/2017   (***)†
1664
  THE STREETS OF CHESTER   130 US ROUTE 206 SOUTH, SUITE 390   CHESTER   NJ    
07930     6/14/2006   8/31/2011   (***)†
1668
  SOUTHDALE CENTER   2915 SOUTHDALE CENTER   EDINA   MN     55435     PENDING —
NOT YET EXECUTED       (***)†
1675
  EXTON SQUARE MALL   215 EXTON SQUARE, SP# 2780   EXTON   PA     19341    
11/9/2000   12/31/2010   (***)†
1676
  SPRINGFIELD MALL   1250 BALTIMORE PIKE SUITE 26   SPRINGFIELD   PA     19064  
  1/17/2002   2/29/2012   (***)†
1679
  BELLEVUE SQUARE   188 BELLEVUE SQUARE MALL   BELLEVUE   WA     98004    
9/14/1995   9/30/2008   (***)†
1686
  BRANDON WESTFIELD SHOPPINGTOWN   673 BRANDON TOWN CENTER   BRANDON   FL    
33511     4/13/2005   1/31/2016   (***)†
1687
  CORAL SQUARE   9149 W. ATLANTIC BLVD.   CORAL SPRINGS   FL     33071    
2/24/2005   2/28/2015   (***)†
1688
  THE AVENUE VIERA   2261 TOWN CENTER AVENUE, SUITE 145   MELBOURNE   FL    
32940     12/31/2005   3/31/2016   (***)†
1689
  COCONUT POINT   23191 FASHION DRIVE, Suite 115   ESTERO   FL     33928    
4/10/2006   2/28/2017   (***)†
1690
  BROWARD MALL   8000 W. BROWARD BLVD.   PLANTATION   FL     33388     8/1/2001
  1/31/2016   (***)†
1695
  OXFORD VALLEY MALL   2300 E. LINCOLN HIGHWAY, SPACE 1138   LANGHORNE   PA    
19047     4/5/2006   5/31/2007   (***)†
1696
  ROSS PARK MALL   1000 ROSS PARK MALL DRIVE, SPACE N04C   PITTSBURGH   PA    
15237     6/28/2005   8/31/2015   (***)†
1697
  HAMILTON PLACE MALL   130 HAMILTON PLACE MALL   CHATTANOOGA   TN     37421    
3/21/2007   8/31/2012   (***)†

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

117



--------------------------------------------------------------------------------



 



     

                                      STORE   MALL   ADDRESS   CITY   ST   ZIP  
LEASE DATE   EXP DATE   (***)†
1698
  SHOPS AT SADDLE CREEK   2055 WEST STREET, SPACE #12   GERMANTOWN   TN    
38138     12/10/2004   2/28/2015   (***)†
1700
  PROMENADE SHOPS @ SAUCON VALLEY   3060 CENTER VALLEY PKWY, SUITE 806   CENTER
VALLEY   PA     18034     9/12/2006   10/31/2016   (***)†
1701
  THE MALL AT GREEN HILLS   2126 ABBOTT MARTIN ROAD   NASHVILLE   TN     37215  
  4/20/2006   6/30/2016   (***)†
1703
  WALDEN GALLERIA   L205 WALDEN GALLERIA   BUFFALO   NY     14225     2/26/1999
  4/30/2009   (***)†
1704
  ANNAPOLIS MALL   1370 ANNAPOLIS MALL, SPACE #120   ANNAPOLIS   MD     21401  
  4/16/2003   6/30/2013   (***)†
1706
  CARY VILLAGE SQ.   657 CARY TOWNE BLVD   CARY   NC     27511     3/5/1984  
4/30/2016   (***)†
1707
  SANTA ROSA PLAZA   1030 SANTA ROSA PLAZA   SANTA ROSA   CA     95401    
5/24/2005   1/31/2016   (***)†
1708
  ARDEN FAIR MALL   1689 ARDEN WAY   SACRAMENTO   CA     95815     8/31/1989  
12/31/2010   (***)†
1709
  THE BAY TERRACE   212-47 26TH AVENUE   BAYSIDE   NY     11360     1/30/2002  
3/31/2012   (***)†
1710
  GALLERIA AT CRYSTAL RUN   1 GALLERIA DRIVE, SPACE C218   WALLKILL   NY    
10941     3/13/2002   6/30/2012   (***)†
1711
  EASTVIEW MALL   448 EASTVIEW MALL   VICTOR   NY     14564     8/23/2002  
10/31/2012   (***)†
1712
  MAYFAIR SHOPPING CTR   42 JERICHO TURNPIKE   COMMACK   NY     11725    
8/22/2005   11/30/2005   (***)†
1713
  BROADWAY MALL   663 BROADWAY MALL   HICKSVILLE   NY     11801     9/26/2005  
1/31/2016   (***)†
1714
  NORTHLAKE MALL   6801 NORTHLAKE MALL DRIVE, SP 113   CHARLOTTE   NC     28216
    7/1/2005   9/30/2015   (***)†
1718
  PEMBROKE LAKES MALL   11401 PINES BLVD   PEMBROKE PINES   FL     33026    
1/4/2002   1/31/2013   (***)†
2017
  PARADISE VALLEY MALL   4568 E. CACTUS ROAD, SUITE E14   PHOENIX   AZ     85032
    5/10/2001   12/31/2011   (***)†
2022
  GLENDALE GALLERIA   2240 GLENDALE GALLERIA   GLENDALE   CA     91210    
5/1/2002   4/30/2012   (***)†
2024
  PLAZA BONITA   3030 PLAZA BONITA RD, #2338   NATIONAL CITY   CA     91950    
7/21/2004   6/30/2014   (***)†
2027
  MEADOWOOD MALL   5118 MEADOWOOD MALL CIRCLE, SP B115   RENO   NV     89502    
8/19/2002   9/30/2012   (***)†
2028
  ARROWHEAD TOWNE CTR   7700 W. ARROWHEAD TOWNE CTR #1034   GLENDALE   AZ    
85308     10/26/2001   1/31/2012   (***)†
2029
  UNIVERSITY TOWN CTR   4505 LA JOLLA VILLAGE DRIVE, SUITE C-4   SAN DIEGO   CA
    92122     12/28/2001   6/30/2012   (***)†
2036
  NORTH COUNTY FAIR   200 E. VIA RANCHO PARKWAY, SUITE 355   ESCONDIDO   CA    
92025     6/11/2001   5/31/2007   (***)†
2040
  DEL AMO FASHION CTR   21534 HAWTHORNE BLVD., SPACE #13   TORRANCE   CA    
90503     1/30/1991   1/31/2011   (***)†
2044
  GALLERIA AT TYLER   1246 GALLERIA AT TYLER, SPACE G-9   RIVERSIDE   CA    
92503     3/28/2002   6/30/2012   (***)†
2045
  LAKEWOOD CTR MALL   32 LAKEWOOD CTR MALL   LAKEWOOD   CA     90712    
10/20/1977   1/31/2009   (***)†
2048
  WASHINGTON SQ.   9561 SW WASHINGTON SQ. RD.   PORTLAND   OR     97223    
11/8/1989   1/31/2008   (***)†
2053
  FOX HILLS MALL   249 FOX HILLS MALL   CULVER CITY   CA     90230     2/11/2005
  6/30/2015   (***)†
2055
  CHANDLER FASHION CTR   3111 WEST CHANDLER BLVD. SUITE 2432   CHANDLER   AZ    
85226     8/27/2001   12/31/2011   (***)†
2057
  FRESNO FASHION FAIR   553 EAST SHAW AVE.   FRESNO   CA     93710     9/9/2003
  9/30/2013   (***)†
2065
  CLACKAMAS TOWN CTR   12000 SOUTH EAST 82ND AVENUE   PORTLAND   OR     97086  
  4/22/2002   9/30/2012   (***)†
2067
  VALLEY FAIR SHOPPING CTR.   2855 STEVENS CREEK BLVD, SPACE #1095   SANTA CLARA
  CA     95050     4/26/2007   1/31/2013   (***)†
2077
  POLARIS FASHION PLACE   1500 POLARIS PARKWAY   COLUMBUS   OH     43240    
7/—/2001   10/31/2011   (***)†
2080
  BEACHWOOD MALL   26300 CEDAR ROAD   BEACHWOOD   OH     44122     8/20/1997  
9/30/2007   (***)†
2081
  TUCSON MALL   4500 N. ORACLE ROAD, SPACE #128   TUCSON   AZ     85705    
9/28/2005   2/29/2016   (***)†
2082
  MAIN PLACE/SANTA ANA   2800 NORTH MAIN STREET, SUITE 848   SANTA ANA   CA    
92705     11/29/2001   1/31/2012   (***)†

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

118



--------------------------------------------------------------------------------



 



     

                                      STORE   MALL   ADDRESS   CITY   ST   ZIP  
LEASE DATE   EXP DATE   (***)†
2083
  NORTHRIDGE FASHION CTR   9301 TAMPA AVENUE   NORTHRIDGE   CA     91324    
7/21/2005   9/30/2015   (***)†
2084
  SOLANO WESTFIELD SHOPPINGTOWN   1350 TRAVIS BLVD.   FAIRFIELD   CA     94533  
      MO-TO-MO   (***)†
2085
  SUNVALLEY MALL   1 SUNVALLEY MALL   CONCORD   CA     94520         MO-TO-MO  
(***)†
2086
  THE MALL AT NORTHGATE   8940 NORTHGATE MALL   SAN RAFAEL   CA     94903    
1/20/1998   2/29/2008   (***)†
2087
  TUTTLE CROSSING   5043 TUTTLE CROSSING BLVD., SUITE 131   DUBLIN   OH    
43016     2/2/2006   4/30/2016   (***)†
2088
  TOPANGA WESTFIELD SHOPPINGTOWN   6600 TOPANGA CANYON BLVD., SP# 1001B   CANOGA
PARK   CA     91303     6/27/2006   6/30/2017   (***)†
2089
  GREAT LAKES MALL   7850 MENTOR AVENUE, SUITE 1038   MENTOR   OH     44060    
12/23/2005   2/29/2016   (***)†
2090
  DEERFIELD TOWNE CTR   5215 DEERFIELD BLVD.   MASON   OH     45040    
1/24/2006   4/30/2011   (***)†
2091
  WESTMINSTER MALL   1064 WESTMINSTER MALL   WESTMINSTER   CA     92683    
3/8/2006   1/31/2008   (***)†
2094
  SANTA ANITA MALL   400 S. BALDWIN AVENUE, SPACE #B4   ARCADIA   CA     91007  
  5/20/2002   6/30/2012   (***)†
2095
  PROMENADE MALL AT TEMECULA   40820 WINCHESTER ROAD, SPACE #1905   TEMECULA  
CA     92591     10/14/2002   10/31/2012   (***)†
2096
  OAKRIDGE MALL   925 A BLOSSOM HILL ROAD   SAN JOSE   CA     95123     8/5/2003
  1/31/2014   (***)†
2097
  VICTORIA GARDENS   12481 NORTH MAIN STREET , SPACE 3282   RANCHO CUCAMONGA  
CA     91739     9/8/2004   10/31/2009   (***)†
2098
  SOUTH COAST PLAZA   3333 BEAR STREET, SPACE #348   COSTA MESA   CA     92626  
  5/31/2004   1/31/2015   (***)†
2099
  PARK MEADOWS MALL   8505 PARKS MEADOWS CTR DR, SP#2005   LITTLETON   CO    
80124     4/13/2004   5/31/2014   (***)†
2100
  PROMENADE SHOPS @ DOS LAGOS   2780 CABOT DR., SUITE 5-145   CORONA   CA    
92883     8/25/2006   10/31/2016   (***)†
2101
  LEVIS COMMONS   3199 LEVIS COMMONS BLVD.   PERRYSBURG   OH     43551    
7/8/2006   9/30/2016   (***)†
2102
  THE GREENE   55 CHESTNUT ST.   BEAVER CREEK   OH     45440     1/15/2007  
1/31/2018   (***)†
2103
  LAUREL VILLAGE   3555 CALIFORNIA STREET   SAN FRANCISCO   CA     94118    
4/13/2007   5/31/2012   (***)†
3204
  SAUCOYN OUTLET: BANGOR   83 FARM ROAD   BANGOR   ME     04401    
CORPORATE-OWNED
PROPERTY       (***)†
3210
  SAUCONY OUTLET: WRENTHAM   1 PREMIUN OUTLETS BLVD., SUITE 555   WRENTHAM   MA
    02093     6/15/1999   7/31/2009   (***)†
3214
  SAUCONY OUTLET: SILVER SANDS   10562 W. EMERALD COAST PKWY., #99   DESTIN   FL
    32550     9/21/2000   10/31/2010   (***)†
3215
  SAUCONY OUTLET: KITTERY   318 US ROUTE 1, UNIT M140   KITTERY   ME     03904  
  10/23/2000   10/31/2010   (***)†
3218
  SAUCONY OUTLET: REHOBOTH OUTLETS   36474 SEASIDE OUTLET DRIVE, SUITE 1560  
REHOBOTH BEACH   DE     19971     5/28/2002   6/30/2007   (***)†
3220
  SAUCONY OUTLET: WOODBURY COMMONS   615 BLUEBIRD COURT   CENTRAL VALLEY   NY  
  10917     3/5/2003   8/31/2007   (***)†
3221
  SAUCONY OUTLET: WILLIAMSBURG   5699 RICHMOND ROAD, SPACE 36   WILLIAMSBURG  
VA     23188     3/7/2003   4/30/2008   (***)†
3222
  SAUCONY OUTLET: MYRTLE BEACH   10839 KINGS ROAD, SUITE 790   MYRTLE BEACH   SC
    29572     11/13/2002   5/31/2007   (***)†
3224
  SAUCONY OUTLET: SAN MARCOS   4015 INTERSTATE 35 SOUTH, SUITE 715   SAN MARCOS
  TX     78666     10/1/2003   10/31/2008   (***)†
3226
  SAUCONY OUTLET : RIVERHEAD   1302 TANGER MALL DRIVE   RIVERHEAD   NY     11901
    12/28/2003   3/31/2009   (***)†

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

119



--------------------------------------------------------------------------------



 



     

                                      STORE   MALL   ADDRESS   CITY   ST   ZIP  
LEASE DATE   EXP DATE   (***)†
3229
  SAUCONY OUTLET: CAMBRIDGE   1036 CAMBRIDGE STREET   CAMBRIDGE   MA     02141  
  5/10/1995   1/31/2010   (***)†
3230
  SAUCONY OUTLET: DANVERS/ENDICOTT
PLAZA   139 ENDICOTT STREET   DANVERS   MA     01923     3/2/2006   4/30/2016  
(***)†
4901
  MACY’S CHILDREN SHOE DEPT- Queens   90-01 QUEENS BLVD.   ELMHURST   NY    
11373     10/15/2004
All under one agreement   60 days’ notice   (***)†
4902
  MACY’S CHILDREN SHOE DEPT-Brooklyn   422 FULTON STREET   BROOKLYN   NY    
11202             (***)†
4903
  MACY’S CHILDREN SHOE DEPT- Herald Square   151 W. 34TH STREET, 7TH FLOOR   NEW
YORK   NY     10001             (***)†
4906
  MACY’S CHILDREN SHOE DEPT-King’s Plaza   5400 AVE U   BROOKLYN   NY     11234
            (***)†
4953
  MACY’S CHILDREN SHOE DEPT- Roosevelt Field   630 OLD COUNTRY ROAD   GARDEN
CITY   NY     11530             (***)†
4975
  MACY’S CHILDREN SHOE DEPT-Garden State   GARDEN STATE PLAZA — Rt 4 & 17  
PARAMUS   NJ     07652             (***)†
4981
  MACY’S CHILDREN SHOE DEPT-Bridgewater   400 COMMONS WAY   BRIDGEWATER   NJ    
08807             (***)†
6001
  KITTERY OUTLET CTR   340 ROUTE 1, SUITE 12   KITTERY   ME     03904    
11/4/1992   12/31/2011   (***)†
6002
  SAN MARCOS FACTORY SHOPS   3939 IH 35 SOUTH, SUITE 217   SAN MARCOS   TX    
78666     11/5/1993   2/29/2008   (***)†
6003
  LAS VEGAS OUTLET CTR   7400 SOUTH LAS VEGAS BLVD., STE. 28   LAS VEGAS   NV  
  89123     10/18/1993   4/30/2013   (***)†
6004
  PRIME OUTLETS ORLANDO   5401 W. OAKRIDGE ROAD, SPACE #8   ORLANDO   FL    
32819     2/27/2007   1/31/2010   (***)†
6009
  GILROY PREMIUM OUTLETS   681 LEAVESLY RD., SUITE #60   GILROY   CA     95020  
  9/14/2004   8/31/2014   (***)†
6011
  N. GEORGIA PREMIUM OUTLET   800 HWY, 400 S. #590   DAWSONVILLE   GA     30534
    9/22/1995   5/31/2010   (***)†
6012
  OUTLETS AT ANTHEM   4250 W. ANTHEM WAY   ANTHEM   AZ     85086     10/1/2004  
11/30/2014   (***)†
6013
  AURORA FARMS OUTLETS   549 S. CHILLICOTHE RD., ROUTE 43, #460   AURORA   OH  
  44202     10/1/1994   11/30/2008   (***)†
6014
  RIVIERA CTR STORES   2601 S. MCKENZIE ST. #C-15   FOLEY   AL     36535    
2/8/1995   3/31/2012   (***)†
6017
  ROCKVALE SQ. OUTLETS   35 SOUTH WILLOWDALE DRIVE, SP #710   LANCASTER   PA    
17602     6/26/1995   8/31/2010   (***)†
6018
  CROSSING FACTORY STORES   1000 ROUTE 611, SUITE C-53   TANNERSVILLE   PA    
18372     3/29/1995   11/30/2009   (***)†
6019
  PRIME OUTLETS @ PLEASANT PRAIRIE   11211 120TH AVENUE, SUITE A007   PLEASANT
PRAIRIE   WI     53158     10/20/2001   12/31/2011   (***)†
6020
  MYRTLE BEACH FACTORY SHOP   4630 Factory Stores Blvd, A150   MYRTLE BEACH   SC
    29579     6/26/1995   9/30/2008   (***)†
6021
  NIAGARA FALLS FACT OUTLET   1872 MILITARY ROAD #109   NIAGARA FALLS   NY    
14304     8/14/1995   MO-TO-MO   (***)†
6022
  RIVERHEAD OUTLET CTR   1770 WEST MAIN STREET   RIVERHEAD   NY     11901    
2/17/1997   5/31/2012   (***)†
6023
  SILVER SANDS FACTORY   10406 EMERALD COAST PRWY W. #82   DESTIN   FL     32550
    6/16/1997   9/30/2007   (***)†
6024
  WRENTHAM VILLAGE PREMIUM OUTLETS   ONE PREMIUM OUTLETS BLVD., SP#192  
WRENTHAM   MA     02093     4/8/1998   5/31/2012   (***)†
6025
  PRIME OUTLETS @ GROVE CITY   INTERSECTION I-79 & RTE. 208, SP #1035   GROVE
CITY   PA     16127     4/30/1998   5/31/2008   (***)†
6026
  CAROLINA FACTORY SHOPS   845 FACTORY SHOPS BLVD.   GAFFNEY   SC     29341    
4/30/1998   7/31/2012   (***)†
6027
  WOODBURY COMMONS PREM. OUTLET   439 EVERGREEN COURT   CENTRAL VALLEY   NY    
10917     5/12/1998   12/31/2008   (***)†
6028
  PRIME OUTLETS AT HAGERSTOWN   620 PRIME OUTLET BLVD SPACE 620   HAGERSTOWN  
MD     21740     4/30/1998   2/28/2013   (***)†

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

120



--------------------------------------------------------------------------------



 



     

                                      STORE   MALL   ADDRESS   CITY   ST   ZIP  
LEASE DATE   EXP DATE   (***)†
6029
  BELZ FACT. OUTLET WORLD   500 BELZ OUTLET BLVD. SP 067   ST. AUGUSTINE   FL  
  32095     4/5/1999   7/31/2007   (***)†
6030
  TANGER OUTLET CTR   800 TANGER BLVD., SUITE 506   COMMERCE   GA     30529    
3/10/2004   4/30/2010   (***)†
6031
  PRIME OUTLETS @ WILLIAMSBURG   5699-42 RICHMOND RD SP. A015   WILLIAMSBURG  
VA     23188     5/25/1999   9/30/2009   (***)†
6032
  KATY MILLS OUTLET CTR   5000 KATY MILLS CIRCLE, SPACE 626   KATY   TX    
77494     10/27/1999   10/31/2009   (***)†
6033
  OPRY MILLS OUTLET CTR   307 OPRY MILLS DRIVE   NASHVILLE   TN     37214    
12/20/1999   5/31/2010   (***)†
6034
  ORLANDO PREMIUM OUTLET   8200 VINELAND AVENUE, UNIT 910   ORLANDO   FL    
32821     10/29/1999   5/31/2014   (***)†
6035
  FOLSOM PREMIUM OUTLETS   13000 FOLSOM BLVD. SPACE #1400   FOLSOM   CA    
95630     1/17/2000   4/30/2010   (***)†
6036
  CAMARILLO PREMIUM OUTLETS   950 CAMARILLO CENTER DR., SUITE #924   CAMARILLO  
CA     93010     1/17/2000   3/31/2010   (***)†
6037
  REHOBOTH OUTLETS   36474 SEASIDE OUTLET DRIVE, SUITE 1570   REHOBOTH BEACH  
DE     19971     5/22/2000   9/30/2010   (***)†
6038
  CARLSBAD COMPANY STORES   5630 PASEO DEL NORTE, SUITE 120   CARLSBAD   CA    
92008     7/12/2000   8/31/2012   (***)†
6039
  ONTARIO MILLS   1 MILLS CIRCLE, #629   ONTARIO   CA     91764     5/16/2000  
5/31/2010   (***)†
6041
  LIBERTY VILLAGE PREMIUM OUTLET   69 LIBERTY VILLAGE   FLEMINGTON   NJ    
08822     6/7/2000   6/30/2010   (***)†
6042
  ARUNDEL MILLS   7000 ARUNDEL MILLS CIRCLE, SP. # 252   HANOVER   MD     21076
    7/10/2000   11/30/2010   (***)†
6043
  JERSEY GARDEN MALL   651 KAPOWSKI ROAD, SUITE 2004   ELIZABETH   NJ     07201
    12/28/2000   1/31/2011   (***)†
6044
  POTOMAC MILLS   2700 POTOMAC MILLS CIRCLE, SP #828   WOODBRIDGE   VA     22192
    12/4/2000   12/31/2010   (***)†
6045
  TANGER OUTLET CTR. @ FIVE OAKS   1645 PARKWAY, SUITE #670   SEVIERVILLE   TN  
  37862     10/17/2000   11/30/2010   (***)†
6046
  HILTON HEAD FACTORY STORES   1414 FORDING ISLAND ROAD, SUITE C110   BLUFFTON  
SC     29910     12/19/2000   9/30/2011   (***)†
6047
  DESERT HILLS PREMIUM OUTLETS   48650 SEMINOLE DRIVE, SUITE 167   CABAZON   CA
    92230     7/19/2001   8/31/2011   (***)†
6049
  PRIME OUTLETS @ GULFPORT   10610 FACTORY SHOPS BLVD.   GULFPORT   MS     39503
    4/24/2001   12/31/2007   (***)†
6050
  LAS AMERICAS   4201 CAMINO DE LA PLAZA, SUITE 118   SAN YSIDRO   CA     92173
    8/31/2005   11/30/2011   (***)†
6051
  DISCOVER MILLS   5900 SUGARLOAF PARKWAY, SPACE 577   LAWRENCEVILLE   GA    
30043     7/20/2001   11/30/2011   (***)†
6052
  WATERLOO PREMIUM OUTLET   655 ROUTE 318, SUITE A009   WATERLOO   NY     13165
    7/19/2001   9/30/2011   (***)†
6053
  LAS VEGAS PREMIUM OUTLET   855 S. GRAND CENTRAL PARKWAY, #1895   LAS VEGAS  
NV     89106     7/3/2002   8/31/2013   (***)†
6054
  LIGHTHOUSE PLACE PREM. OUTLET   821 LIGHTHOUSE PLACE   MICHIGAN CITY   IN    
46360     11/27/2001   12/31/2011   (***)†
6055
  SAWGRASS MILLS   12801 WEST SUNRISE BLVD., SUITE 885   SUNRISE   FL     33323
    10/30/2001   1/31/2012   (***)†
6056
  CONCORD MILLS   8111 CONCORD MILLS BLVD., SUITE 622   CONCORD   NC     28027  
  10/30/2001   12/31/2011   (***)†
6057
  ARIZONA MILLS   5000 ARIZONA MILLS CIRCLE, SUITE 269   TEMPE   AZ     85282  
  2/11/2002   2/29/2012   (***)†
6058
  NORTH BEND PREMIUM OUTLETS   561 SOUTH FORK AVE. SW, SUITE 3A   NORTH BEND  
WA     98045     1/29/2002   4/30/2012   (***)†
6059
  CAROLINA PREMIUM OUTLETS   1025 INDUSTRIAL PARK DR STE 240-S. RITE  
SMITHFIELD   NC     27577     1/29/2002   2/29/2012   (***)†
6060
  PETALUMA VILLAGE PREM. OUTLET   2200 PETALUMA BLVD. NORTH, SUITE 515  
PETALUMA   CA     94952     1/15/2002   3/31/2012   (***)†
6061
  PRIME OUTLETS AT CASTLE ROCK   5050 FACTORY SHOPS BLVD. SUITE 180   CASTLE
ROCK   CO     80108     11/20/2001   MO-TO-MO   (***)†
6062
  WOODBURN COMPANY STORES   1001 ARNEY ROAD, SUITE 417   WOODBURN   OR     97071
    1/24/2002   3/31/2012   (***)†

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

121



--------------------------------------------------------------------------------



 



     

                                          STORE   MALL   ADDRESS   CITY   ST  
ZIP   LEASE DATE     EXP DATE   (***)†
6063
  MIROMAR OUTLET   10801 CORKSCREW ROAD, SPACE #139   ESTERO   FL     33928    
3/20/2002     4/30/2012     (***)†
6064
  FACTORY STORES AT PARK CITY   6699 NORTH LANDMARK DRIVE, SP #A110   PARK CITY
  UT     84098     4/2/2002     9/30/2007     (***)†
6066
  PRIME OUTLETS AT BIRCH RUN   12156 SOUTH BEYER ROAD, SPACE #V15   BIRCH RUN  
MI     48415     7/10/2002     8/31/2012     (***)†
6067
  PRIME OUTLETS AT JEFFERSONVILLE   8535 FACTORY SHOPS BLVD. SP#535  
JEFFERSONVILLE   OH     43128     7/10/2002     8/31/2012     (***)†
6068
  COLORADO MILLS   14500 W. COLFAX AVENUE, SPACE #507   LAKEWOOD   CO     80401
    6/20/2002     11/30/2012     (***)†
6069
  SEATTLE PREMIUM OUTLETS   10600 QUIL CEDA BLVD., SPACE #648   TULALIP   WA    
98271     11/17/2004     5/31/2015     (***)†
6070
  OUTLETS AT ALBERTVILLE   6415 LABEAUX AVENUE NE, SPACE A150   ALBERTVILLE   MN
    55301     3/10/2004     4/30/2014     (***)†
6071
  JACKSON PREMIUM OUTLET   537 MONMOUTH ROAD, SPACE #302   JACKSON   NJ    
08527     3/10/2004     4/30/2014     (***)†
6072
  EDINBURGH PREMIUM OUTLET   3020 OUTLET DRIVE   EDINBURGH   IN     46124    
3/10/2004     7/31/2014     (***)†
6073
  TANGER OUTLET CTR   10835 KINGS ROAD, SPACE #270   MYRTLE BEACH   SC     29572
    2/20/2004     2/29/2008     (***)†
6074
  ELLENTON OUTLET   5241 Factory Shops Blvd., Space #730   ELLENTON   FL    
34222     3/25/2004     7/31/2014     (***)†
6075
  TANGER OUTLET CTR: HOWELL   1475 N. BURKHART ROAD, SUITE F110   HOWELL   MI  
  48843     2/16/2005     2/28/2009     (***)†
6078
  HORIZON OUTLET CTR — TULARE   1689 RETHERFORD STREET, SPACE #A020   TULARE  
CA     93274     3/9/2005     4/30/2010     (***)†
6079
  TANGER OUTLET CTR: TILTON   120 LACONIA DRIVE   TILTON   NH     03276    
5/30/2006     6/30/2010     (***)†
6080
  SHOPPES AT BLACKSTONE VALLEY   ROUTE 146 SOUTH & ROUTE 122A, SP 303   MILLBURY
  MA     01527     4/5/2004     5/31/2014     (***)†
6081
  LAKE SUCCESS SHOPPING CTR   1472 UNION TURNPIKE   NEW HYDE PARK   NY     11040
    7/29/2004     10/31/2014     (***)†
6082
  TANGER OUTLET CTR: LOCUST GROVE   1000 TANGER DRIVE   LOCUST GROVE   GA    
30248     6/29/2005     8/31/2009     (***)†
6083
  GREAT MALL   447 GREAT MALL DRIVE, SPACE #488   MILPITAS   CA     95035    
11/15/2005     2/29/2016     (***)†
6084
  TANGER OUTLET CTR   314 FLAT ROCK PLACE, SPACE C130   WESTBROOK   CT     06498
    10/18/2005     3/31/2016     (***)†
6085
  CHARLESTON   4840 TANGER OUTLET BLVD., SUITE 721   NORTH CHARLESTON   SC    
29418     10/18/2005     8/31/2016     (***)†
6086
  ROUND ROCK PREMIUM OUTLETS   4401 NO. IH 35, SUITE 709   ROUND ROCK   TX    
78664     11/23/2005     8/31/2016     (***)†
6087
  RIO GRANDE PREMIUM OUTLET   5001 EAST EXPRESSWAY 83, SUITE 421   MERCEDES   TX
    78570     11/23/2005     11/30/2016     (***)†
6088
  THE DELLS   210 GASSER ROAD, SUITE 331   BARABOO   WI     53913     11/17/2005
    7/31/2016     (***)†
6089
  LEESBURG CORNER PREMIUM OUTLETS   241 EVANS ROAD NE, SUITE 677   LEESBURG   VA
    20176     11/23/2005     3/31/2016     (***)†
6090
  VACAVILLE PREMIUM OUTLET   101 NUT TREE ROAD, SUITE D   VACAVILLE   CA    
95687     4/24/2007     5/31/2017     (***)†
6091
  LOUISIANA BOARDWALK   520 BOARDWALK PLAZA   BOSSIER CITY   LA     71111    
9/15/2006     11/30/2016     (***)†
6093
  TANGER OUTLET LINCOLN CITY   1500 SE DEVILS LAKE ROAD, SUITE 108   LINCOLN
CITY   OR     97367     6/28/2006     8/31/2010     (***)†
6094
  PRIME OUTLET @ OSHKOSH   3001 S. WASHBURN ST., A100   OSHKOSH   WI     54904  
  8/22/2006     9/30/2016     (***)†
6095
  ALLEN PREMIUM OUTLETS   820 W. STACY ROAD   ALLEN   TX     75013    
11/27/2006     2/28/2017     (***)†
6096
  PRIME OUTLETS AT QUEENSTOWN   406 OUTLET CENTER DRIVE, Suite B035   QUEENSTOWN
  MD     21658     12/19/2006     2/28/2017     (***)†
6098
  SUN VALLEY FACTORY SHOPPES   WOODROW BEAN TRANSMOUNTAIN RD & I-10   EL PASO  
TX     79901     12/18/2006     2017     (***)†
6099
  GONZALES MALL   2400 TANGER BLVD., Suite 142   GONZALES   LA     70737    
11/14/2006     2/28/2011     (***)†

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

122



--------------------------------------------------------------------------------



 



     

                                          STORE   MALL   ADDRESS   CITY   ST  
ZIP     LEASE DATE   EXP DATE   (***)†
6100
  CENTRAL PLAZA   2550 CENTRAL PARK AVENUE   YONKERS   NY     10710      
1/16/2007     6/30/2017   (***)†
6101
  ST. AUGUSTINE PREMIUM OUTLET   2700 STATE ROAD 16, Suite 603   ST. AUGUSTINE  
FL     32092       1/23/2007     3/31/2017   (***)†
6102
  TANGER TUSCOLA OUTLET CENTER   TUSCOLA BLVD E-100 SUITE 4060   TUSCOLA   IL  
  61953       5/1/2007     6/30/2011   (***)†
6103
  ARSENAL MALL   485 ARSENAL MALL   WATERTOWN   MA     02472       2007    
6/30/2017   (***)†
6104
  NORTH CONWAY   SETTLER’S GREEN OUTLET VILLAGE, RT. 16   NORTH CONWAY   NH    
03860       1/27/2005     5/31/2010   (***)†
6105
  PRIME OUTLETS @ LEE   50 WATER STREET, UNIT B030   LEE   MA     01238      
11/3/1998     9/30/2009   (***)†
7001
  NATICK MALL   1245 WORCESTER ROAD, SPACE #2124   NATICK   MA     01760      
3/20/2000     4/30/2010   (***)†
7002
  STRIDE RITE MANHATTAN   1241 LEXINGTON AVE.   NEW YORK   NY     10028      
8/8/1994     7/31/2008   (***)†
7004
  QUAKERBRIDGE MALL   150 QUAKERBRIDGE ROAD SPCE G10+11   LAWRENCEVILLE   NJ    
08648       2/27/1996     7/31/2007   (***)†

                              Stride Rite                 Owned Storage
Facilities                
DC
    6001     Cane Run Road   Louisville   KY     40241  
DC
    1515     Riverfork Drive West   Huntington   IN        

123



--------------------------------------------------------------------------------



 



Schedule E-2
Pool Locations
As of 08/07/2007

                              Pool Address 1   Pool Address 2   City   State    
Zip    
Pool
  FREIGHT SYSTEMS INC-KENT   21818 76TH AVENUE SOUTH   KENT   WA     98032  
Pool
  FREIGHT SYSTEMS INC   11055 S.W. INDUSTRIAL WAY   TUALATIN   OR     97062  
Pool
  PEPPERTREE WAREHOUSE   30507 SAN ANTONIO ST   HAYWARD   CA     94544  
Pool
  DYNAMEX INC.   8331 DEMTRE AVENUE   SACRAMENTO   CA     95828  
Pool
  RITCHIE TRUCKING   2724 E.ANNADALE AVE   FRESNO   CA     93706  
Pool
  TRI-MODAL #1   2011 E CARSON STREET   CARSON   CA     90810  
Pool
  TRI-MODAL #2   2011 E CARSON STREET   CARSON   CA     90810  
Pool
  LV/LA EXPRESS-SAN DIEGO   8190 MIRALANI DRIVE   SAN DIEGO   CA     92126  
Pool
  LV/LA EXPRESS-ONTARIO   1000 S. CUCAMONGA AVE.   ONTARIO   CA     91761  
Pool
  LV/LA EXPRESS — PHOENIX   1511 S 47TH AVENUE, SUITE 300   PHOENIX   AZ    
85043  
Pool
  DATS TRUCKING INC.   500 NORTH REDWOOD ROAD   NORTH SALT LAKE CITY   UT    
84054  
Pool
  YRC LOGISTICS-HENDERSON, CO.   9801 E 102 AVENUE   HENDERSON   CO     80640  
Pool
  LV/LA EXPRESS-ALBUQUERQUE   8000 BLUEWATER NW UNIT E   ALBUQUERQUE   NM    
87121  
Pool
  EL PASO TERMINAL WAREHOUSE   12415 ROJAS DR.   EL PASO   TX     79927  
Pool
  TEXAS FREIGHTWAYS — S ANTONIO   8165 BRACKEN CREEK DR   SAN ANTONIO   TX    
78266  
Pool
  YRC LOGISTICS-HOUSTON   7350 ROUND HOUSE LANE   HOUSTON   TX     77078  
Pool
  YRC LOGISTICS-DALLAS   1717 WEST AIRFIELD DRIVE   DALLAS   TX     75261  
Pool
  USA CARRIERS TULSA   4352 S 91ST E. AVE SUITE A   TULSA   OK     74145  
Pool
  PANAMA TRANSFER   600 LASALLE / 110 MAIN ST   PANAMA   IA     51562  
Pool
  FREIGHTMASTERS   3703 KENNEBECK DRIVE   EAGAN   MN     55122  
Pool
  DOHRN TRANSFER COMPANY   625 THIRD AVENUE   ROCK ISLAND   IL     61201  
Pool
  YRC LOGISTICS-KCKS   431 SOUTH RIVER PARK DRIVE   KANSAS CITY   KS     66105  
Pool
  MAGNOLIA DIST — MEMPHIS   4500 DISTRAPLEX COVE   MEMPHIS   TN     38118  
Pool
  MAGNOLIA DIST — PORT ALLEN   1000 LEBLANC RD   PORT ALLEN   LA     70767  
Pool
  SPECIAL DISPATCH — ST LOUIS   5830 FEE FEE ROAD   HAZELWOOD   MO     63042  
Pool
  DEMAR LOGISTICS — POOL 46   376 LIES ROAD   CAROL STREAM   IL     60188  
Pool
  PRIORITY SERVICES-POOL 47   1000 N VILLA AVENUE   VILLA PARK   IL     60181  
Pool
  TAX AIR FREIGHT #49   5975 S HOWELL AVE, PO BOX 070911   MILWAUKEE   WI    
53207  
Pool
  ADVANCED DISTRIBUTION SERVICES   4578 DIVISION AVE   WAYLAND   MI     49348  
Pool
  ANN ARBOR DISTRIBUTION   1942 MCGREGOR ROAD   YPSILANTI   MI     48198  
Pool
  SODREL LOGISTICS — POOL #52   1310 SOUTH WEST STREET   INDIANAPOLIS   IN    
46225  
Pool
  CPS DELIVERY SYSTEMS PP53   3000 ROHR ROAD   GROVEPORT   OH     43125  
Pool
  SERVICE EXPRESS-ATLANTA   3515 NATURALLY FRESH BLVD STE 510   ATLANTA   GA    
30349  

124



--------------------------------------------------------------------------------



 



                              Pool Address 1   Pool Address 2   City   State    
Zip  
Pool
  GENERAL TRANSPORT SERVICE/#55   4300 S FRONTAGE ROAD   LAKELAND   FL     33815
 
Pool
  GENERAL TRANSPORT SERVICE/#56   4300 S FRONTAGE ROAD   LAKELAND   FL     33815
 
Pool
  CAPITAL CORPORATION MIAMI 57   3560 NW 72ND AVE   MIAMI   FL     33172  
Pool
  TRANSCOR — MIAMI #58   1120 NW 165TH STREET   MIAMI   FL     33169  
Pool
  TRANSCOR — MIAMI #59   1120 NW 165 STREET   MIAMI   FL     33169  
Pool
  SERVICE EXPRESS PP#60   10335-A RIDGE CREEK DRIVE   CHARLOTTE   NC     28273  
Pool
  CPS-PP61   5676 INNOVATION DRIVE   VALLEY CITY   OH     44280  
Pool
  CPS- PP62   800 BRICKWORKS DRIVE   LEETSDALE   PA     15056  
Pool
  TIME CRITICAL FREIGHT #64   7463 NEW RIDGE ROAD   HANOVER   MD     21076  
Pool
  NORDOL POOL 65   560 INDUSTRIAL DRIVE   ORWIGSBURG   PA     17961  
Pool
  TRANSCOR POOL 66   4301 WISSAHICKON AVE   PHILADELPHIA   PA     19129  
Pool
  SELECTIVE TRANS. CORP. — PP68   19 CROWS MILL ROAD   KEASBEY   NJ     8832  
Pool
  SELECTIVE-FASHION LAB/HIGH VOL   19 CROWS MILL ROAD   KEASBEY   NJ     8832  

125



--------------------------------------------------------------------------------



 



Schedule P-1
Permitted Liens

1.   Liens incurred pursuant to that certain Term Loan Agreement to be dated
August 17, 2007 among Collective Brands Finance, Inc., various Lenders (as
defined in the Loan Agreement) and Citicorp North America, Inc. as the
Administrative Agent and Collateral Agent and the other Loan Document executed
in connection therewith.   2.   The City of Topeka has liens in certain real and
personal property interests of Payless ShoeSource, Inc. and Payless ShoeSource
Distribution, Inc. at the Payless ShoeSource corporate headquarters (3231 SE
Sixth Ave., Topeka, KS 66607) and the Topeka distribution center (5040 Northwest
Highway 24, Topeka, KS 66618). These liens are a result of Industrial Revenue
Bonds that were issued by the City of Topeka to Payless ShoeSource, Inc. and
Payless ShoeSource Distribution, Inc. All of the outstanding Industrial Revenue
Bonds, however, are owned by Collective Brands Finance, Inc. Upon repayment of
the Bonds by Payless ShoeSource, Inc. and Payless ShoeSource Distribution, Inc.
to Collective Brands Finance, Inc., the liens will be released upon payment of a
nominal amount (e.g., $100) to the City of Topeka.   3.   Collective Brands,
Inc.’s international subsidiaries currently have outstanding liens on certain
bank accounts securing an equal amount of indebtedness. From time-to-time, as
part of the ordinary course of business, international subsidiaries will enter
into loan agreements secured by an equal amount of cash to more efficiently
operate their business.   4.   As security for existing and future indebtedness
and obligations of the Borrower, to Expeditors International of Washington, Inc.
(“Expeditors”), including claims for charges, expenses or advances incurred by
Expeditors in connection with any shipment or transaction of the Borrower, the
Borrower has granted to Expeditors a continuing lien and security interest in
any and all property of the Borrower (including goods and documents relating
thereto) in the possession of Expeditors.   5.   Numerous liens by Payless
ShoeSource, Inc. (MO) and Collective Brands, Inc. (f/k/a Payless ShoeSource,
Inc. (DE)) in favor of IOS Capital, LLC

Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    32399999     09/16/03   UCC   IOS Capital, LLC   The terms “Debtor” and
“Secured Party” shall mean “Lessor” and “Lessee”, respectively. This financial
statement covers the following types (or items) of property: All equipment now
or hereafter leased in an equipment leasing transaction in connection with that
certain Schedule No. 1005350-150664AQ to that certain Master Agreement No.

126



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
 
                      150664 (“Lease”), as amended from time to time, between
IOS Capital, LLC as lessor, and the above referenced Lessee/Debtor, including
without limit, the equipment listed below, and all additions, improvements,
attachments, accessories, accessions, upgrades and replacements related thereto,
and any and all substitutions or exchanges, and any and all products, insurance
and/or other proceeds (cash and non-cash) therefrom...  
DE-Secretary of State
    32729377     10/08/03   UCC   IOS Capital   The terms “Debtor” and “Secured
Party” shall mean “Lessor” and “Lessee”, respectively. This financial statement
covers the following types (or items) of property: All equipment now or
hereafter leased in an equipment leasing transaction in connection with that
certain Master Agreement No. see below. Product Schedule No./Agreement No. see
below (“Lease”), as amended from time to time, between IOS Capital, LLC as
lessor, and the above referenced Lessee/Debtor, including without limit, the
equipment listed below, and all additions, improvements, attachments,
accessories, accessions, upgrades and replacements related thereto, and any and
all substitutions or exchanges, and any and all products, insurance and/or other
proceeds (cash and non-cash) there from.  
DE-Secretary of State
    32729468     10/08/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    32731639     10/08/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    32762188     10/14/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    32762402     10/14/03   UCC   IOS Capital   ‘’               ‘’
                ‘’

127



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    32764036     10/14/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    32764192     10/14/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    32764283     10/14/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    33119149     11/19/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40389363     01/22/04   UCC   IOS Capital   The terms “Debtor” and “Secured
Party” shall mean “Lessor” and “Lessee”, respectively. This financial statement
covers the following types (or items) of property: All equipment now or
hereafter leased in an equipment leasing transaction in connection with that
certain Master Agreement No. see below. Product Schedule No./Agreement No. see
below (“Lease”), as amended from time to time, between IOS Capital, LLC as
lessor, and the above referenced Lessee/Debtor, including without limit, the
equipment listed below, and all additions, improvements, attachments,
accessories, accessions, upgrades and replacements related thereto, and any and
all substitutions or exchanges, and any and all products, insurance and/or other
proceeds (cash and non-cash) there from...  
DE-Secretary of State
    40389454     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40389520     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40389595     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

128



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    40391310     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40391369     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40391443     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40391633     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392060     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392243     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392276     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392318     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392383     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392466     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392508     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392557     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392581     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

129



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    40392607     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392664     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392680     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392722     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392771     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392920     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40392946     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40394819     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40394934     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40394967     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40394991     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40395170     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    40395188     01/22/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

130



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    40565574     02/19/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41133935     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41133950     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41133992     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41134032     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41134057     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41134081     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41134115     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41134149     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41134164     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41134172     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41134222     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41134305     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

131



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    41137258     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41137274     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41137282     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41137308     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41138884     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140062     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140088     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140096     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140146     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140393     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140427     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140450     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140476     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

132



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    41140484     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140831     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140864     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140880     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140906     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140914     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140948     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41140963     04/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41145756     04/08/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41145798     04/08/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41352428     04/28/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41366543     04/03/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41599671     05/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

133



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    41599721     05/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    41933334     07/07/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42726752     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42728576     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42728790     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42728832     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42728881     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42728980     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729152     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729160     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729343     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729384     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729418     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

134



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    42729434     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729475     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729509     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729517     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729541     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729574     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729590     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729632     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729665     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729699     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729707     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729749     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42729756     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

135



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    42729772     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42730432     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42730549     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42730606     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42730812     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42730838     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42730879     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42730978     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42730994     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42731356     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42731380     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42731398     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42731414     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

136



--------------------------------------------------------------------------------



 



Collective Brands, Inc. (f/k/a Payless ShoeSource, Inc. (DE))

                          JURISDICTION   File #   File Date   Type   Secured
Party   Collateral Description
DE-Secretary of State
    42731430     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42731463     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42731471     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42731489     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42731497     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
DE-Secretary of State
    42731539     09/21/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

Payless ShoeSource, Inc. (MO)

                      JURISDICTION   File #   File Date   Type   Secured Party  
Collateral Description
MO-Secretary of State
  20030128941A   12/16/03   UCC   IOS Capital   The terms “Debtor” and “Secured
Party” shall mean “Lessor” and “Lessee”, respectively. This financial statement
covers the following types (or items) of property: All equipment now or
hereafter leased in an equipment leasing transaction in connection with that
certain Master Agreement No. see below. Product Schedule No./Agreement No. see
below (“Lease”), as amended from time to time, between IOS Capital, LLC as
lessor, and the above referenced Lessee/Debtor, including without limit, the
equipment listed below, and all additions, improvements, attachments,
accessories, accessions, upgrades and replacements related

137



--------------------------------------------------------------------------------



 



Payless ShoeSource, Inc. (MO)

                      JURISDICTION   File #   File Date   Type   Secured Party  
Collateral Description
 
                  thereto, and any and all substitutions or exchanges, and any
and all products, insurance and/or other proceeds (cash and non-cash) there
from.  
MO-Secretary of State
  20030128949K   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128946G   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128952C   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128960B   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128951B   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128955G   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128939J   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128961C   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128959M   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128947H   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128963F   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128954F   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’

138



--------------------------------------------------------------------------------



 



Payless ShoeSource, Inc. (MO)

                      JURISDICTION   File #   File Date   Type   Secured Party  
Collateral Description
MO-Secretary of State
  20030128958K   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128953E   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128962E   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128957J   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128965H   12/16/03   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20030128940M   12/16/03   UCC   IOS Capital      
MO-Secretary of State
  20030128956H   12/16/03   UCC   IOS Capital      
MO-Secretary of State
  20040094227A   09/01/04   UCC   IOS Capital   The terms “Debtor” and “Secured
Party” shall mean “Lessor” and “Lessee”, respectively. This financial statement
covers the following types (or items) of property: All equipment now or
hereafter leased in an equipment leasing transaction in connection with that
certain Master Agreement No. see below. Product Schedule No./Agreement No. see
below (“Lease”), as amended from time to time, between IOS Capital, LLC as
lessor, and the above referenced Lessee/Debtor, including without limit, the
equipment listed below, and all additions, improvements, attachments,
accessories, accessions, upgrades and replacements related thereto, and any and
all substitutions or exchanges, and any and all products, insurance and/or other
proceeds (cash and non-cash) there from...

139



--------------------------------------------------------------------------------



 



Payless ShoeSource, Inc. (MO)

                      JURISDICTION   File #   File Date   Type   Secured Party  
Collateral Description
MO-Secretary of State
  20040094277G   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094144K   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094258F   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094273B   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094225K   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094224J   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094231G   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094222G   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094251J   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094229C   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094266E   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094272A   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094143J   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

140



--------------------------------------------------------------------------------



 



Payless ShoeSource, Inc. (MO)

                      JURISDICTION   File #   File Date   Type   Secured Party  
Collateral Description
MO-Secretary of State
  20040094241H   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094254A   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094250H   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094136M   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094255B   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094252K   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094138B   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094269H   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094243K   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094267F   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094146A   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094271M   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094139C   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

141



--------------------------------------------------------------------------------



 



Payless ShoeSource, Inc. (MO)

                      JURISDICTION   File #   File Date   Type   Secured Party  
Collateral Description
MO-Secretary of State
  20040094137A   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094253M   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094141G   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094232H   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094145M   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094276F   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094268G   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094242J   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094275E   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094279J   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094270K   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094278H   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094249F   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’

142



--------------------------------------------------------------------------------



 



Payless ShoeSource, Inc. (MO)

                      JURISDICTION   File #   File Date   Type   Secured Party  
Collateral Description
MO-Secretary of State
  20040094226M   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20040094248E   09/01/04   UCC   IOS Capital   ‘’               ‘’
                ‘’  
MO-Secretary of State
  20060058371C   05/15/06   UCC   IOS Capital   ‘’               ‘’
                ‘’

6.   UCC Financing Statement #5823992, naming Payless ShoeSource Worldwide,
Inc., as Debtor and UMB Bank, N.A. as Secured Party, for certain electronic
equipment, furniture, and miscellaneous assets located at Topeka, Kansas
facility.   7.   UCC-1 Filing No. 200320959330, naming Saucony, Inc. as Debtor
and IOS Capital, LLC as Secured Party, for IKON office copier.   8.   UCC-1
Filing No. 200645123250, naming Stride Rite Children’s Group as Debtor and IOS
Capital as Secured Party, for IKON office copier.   9.   UCC-1 Filing
No. 200536411170, naming Tommy Hilfiger Footwear, Inc. as Debtor and Wells Fargo
Equipment Finance, Inc. as Secured Party, for trade show booth.   10.  
Equipment Schedule No. 25 (Schedule Ref. No. 67810306) dated June 24, 2003,
pursuant to Master Lease Agreement dated March 23, 1999 between ComSource, Inc.
as Lessor and Stride Rite Children’s Group, Inc. as Lessee, for 750 printer.  
11.   Equipment Schedule No. 26 (Schedule Ref. No. 678190307) dated July 25,
2003, pursuant to Master Lease Agreement dated March 23, 1999 between ComSource,
Inc. as Lessor and Stride Rite Children’s Group, Inc. as Lessee, for P650 4-Way
System for Louisville.   12.   Equipment Schedule No. 28 (Schedule Ref.
No. 67960308) dated August 8, 2003, pursuant to Master Lease Agreement dated
March 23, 1999 between ComSource, Inc. as Lessor and Stride Rite Children’s
Group, Inc. as Lessee, for tape subsystem.   13.   Equipment Schedule No. 29
(Schedule Ref. No. 68700401) dated January 12, 2004, pursuant to Master Lease
Agreement dated March 23, 1999 between ComSource, Inc. as Lessor and Stride Rite
Children’s Group, Inc. as Lessee, for 6 Compaq computers.   14.   Equipment
Schedule No. 31 (Schedule Ref. No. 69840411) dated November 17, 2004, pursuant
to Master Lease Agreement dated March 23, 1999 between ComSource, Inc. as Lessor
and Stride Rite Children’s Group, Inc. as Lessee, for EMC CX-700.

143



--------------------------------------------------------------------------------



 



15.   Equipment Schedule No. 32 (Schedule Ref. No. 69850411) dated November 18,
2004, pursuant to Master Lease Agreement dated March 23, 1999 between ComSource,
Inc. as Lessor and Stride Rite Children’s Group, Inc. as Lessee, for 520 one-way
processor.   16.   Equipment Schedule No. 33 (Schedule Ref. No. 70720506) dated
June 6, 2005, pursuant to Master Lease Agreement dated March 23, 1999 between
ComSource, Inc. as Lessor and Stride Rite Children’s Group, Inc. as Lessee, for
Oracle software package.   17.   Equipment Schedule No. 34 (Schedule Ref.
No. 721206041) dated April 25, 2006, pursuant to Master Lease Agreement dated
March 23, 1999 between ComSource, Inc. as Lessor and Stride Rite Children’s
Group, Inc. as Lessee, for JDA/RI application and LPAR Consolidation; IBM
9409-550.   18.   UCC-1 Filing (Ref. No. 200757998140) dated June 28, 2007,
naming Stride Rite Investment Corporation as Debtor and IOS Capital as Secured
Party, for IKON office copier.

144



--------------------------------------------------------------------------------



 



Schedule 1.1(b)
Qualified Restricted Subsidiary

      Entity   State of Incorporation
Collective Brands Holding
  Hong Kong
Collective Brands Logistics
  Hong Kong
Collective Brands Services
  Hong Kong
Collective Brands Trust*
  Hong Kong
Dynamic Assets Limited
  Hong Kong
Import Solutions De Mexico, S. de R.L. de C.V.
  Mexico
Lifestyle Brands Corporation
  Nova Scotia
Payless CA Management Limited
  British Virgin Islands
Payless Controladora, S.A. de C.V.
  Mexico
Payless International Finance B.V.
  Netherlands
Payless Servicios, S.A. de C.V. (Inactive)
  Mexico
Payless ShoeSource (BVI) Holdings, LTD
  British Virgin Islands
Payless ShoeSource (Panama) S.A.
  Panama, Republic of Panama
Payless ShoeSource Canada GP, Inc.
  Canada
Payless ShoeSource Canada, Inc.
  Canada
Payless ShoeSource Canada, LP
  Ontario, Canada
Payless ShoeSource de Guatemala LTD
  Guatemala
Payless ShoeSource De La República Dominicana, S.A.
  Dominican Republic
Payless ShoeSource Ecuador CIA, LTDA
  Ecuador
Payless ShoeSource Honduras S De RL
  Republic of Honduras
Payless ShoeSource International Limited
  Hong Kong
Payless ShoeSource International Servicos Tecnicos E Inspetoria De Calcados S/C
Ltda.
  Brazil
Payless ShoeSource Limitada & Compañia Limitada (Nicaragua)
  Nicaragua
Payless ShoeSource Limitada (Costa Rica)
  Costa Rica
Payless ShoeSource of El Salvador, LTDA De C.V.
  El Salvador
Payless ShoeSource of Puerto Rico, Inc.
  Puerto Rico
Payless ShoeSource of St. Lucia Ltd.
  St. Lucia
Payless ShoeSource of Trinidad Unlimited
  Trinidad and Tobago
Payless ShoeSource Overseas S.R.L.
  Panama
Payless ShoeSource Saipan, Inc.
  Northern Mariana Island
Payless ShoeSource Spain, S.L.
  Spain
Payless ShoeSource Uruguay S.R.L.
  Uruguay
Payless ShoeSource, Andean Holdings
  Cayman Islands
Payless ShoeSource, S.A. de C.V. (Inactive)
  Mexico
PSS Canada Finance, LP
  New Brunswick, Canada
PSS Canada Financial Management, Inc.
  Canada
PSS Canada Financial Services, Inc.
  Canada
PSS Canada Investments, LP
  Canada
PSS Holdings
  Cayman Islands

145



--------------------------------------------------------------------------------



 



      Entity   State of Incorporation
PSS International Holdings, Inc.
  Cayman Islands
PSS Latin America Holdings
  Cayman Islands
San Jose Acquisition Corporation
  Massachusetts
Shenzhen footwear Consulting Company
  Shenzhen
Stride Rite Canada Limited
  Canada
Stride Rite Bermuda LP
  Bermuda
Stride Rite UK Limited
  UK
Robeez Australia Pty. Ltd.
  Australia
Robeez Ltd.
  Ireland
Robeez European Sales Ltd.
  UK
Robeez (UK) Ltd.
  UK
Stride Rite Europe B.V.
  Netherlands
Saucony Deutchland Vertriebs GmbH
  Germany
Saucony Asia Pacific Limited
  Hong Kong

 

*   Entity is in the process of being formed.

146



--------------------------------------------------------------------------------



 



Schedule 3.1(d)
Real Property
Leased Property.
Lessee: Collective Licensing International, LLC
Address: 800 Englewood Parkway
Suite C200
Englewood, CO 80110
Landlord: Miller Weingarten
Lessee: Payless NYC, Inc.
Address: 162 Fifth Avenue,
New York, New York 10010
Landlord: 162 Fifth Avenue Associates, LLC
Lessee: Payless ShoeSource Distribution, Inc.
Address: California Palm Building, 9520 Nevada Street
Redlands, California 92374
Landlord: TC Palms, LLC
Lessee: Payless ShoeSource, Inc. (MO)
Address: 120 SE Sixth St.
Topeka, KS 66603
Landlord: Security National Properties Funding II, LLC
Lessee: Payless ShoeSource Distribution, Inc.
Address: 1 Payless Way
Brookville, OH 45309
Landlord: CRG — OH, LLC
Lessee: The Stride Rite Corporation
Corporate Headquarters
Address: 191 Spring Street
Lexington, MA 2421
Landlord: 191 Spring Street Trust
Lessee: The Stride Rite Corporation
Richmond Customer Service
Address: 4200 South A Street
Richmond, IN 47374
Landlord: Legacy Development Company, LLC
Lessee: Tommy Hilfiger Footwear, Inc.
Tommy NY Showroom
Address: 37 West 39th Street
New York, NY 10018
Landlord: B W W 39 Co.

147



--------------------------------------------------------------------------------



 



Lessee: The Keds Corporation
Keds NY Showroom
Address: 1414 Avenue of the Americas
New York, NY
Landlord: 1414 APF, LLC
Owned Property.
Roswell Town Center
Holcomb Bridge Rd./Alpharetta
Roswell, GA
Fulton County
Owner — Payless ShoeSource, Inc. (MO)
Common Address:
3231 SE Sixth Avenue
Topeka, KS 66220
Legal Description:
Lot 1, Block A, Distributors Industrial Plaza Subdivision No. 3, in the City of
Topeka, Shawnee County,
Kansas EXCEPT the two tracts described on the attached Exhibit A, which are
titled to the City of Topeka.
Payless ShoeSource corporate headquarters (approximately 42 acres)
Owner — Payless ShoeSource Worldwide, Inc. / City of Topeka [see footnotes
(1) and (2)]
Common Address:
5040 Northwest Highway 24
Topeka, KS 66618
Shawnee County
Legal Description:
Payless ShoeSource Distribution, Inc. is the title owner of tracts B, C and D of
the real property situated at the Common Address (see attached Exhibits B, C and
D for legal descriptions). The City of Topeka is the title holder of tract A of
the real property situated at the Common Address. In addition, Payless
ShoeSource Distribution, Inc. is the title owner of a tract of land in Lot 5
situated at or near the Common Address (see attached Exhibit E for legal
description).
Payless ShoeSource distribution center and adjacent land (approximately 150
acres)
Owner — Payless ShoeSource Distribution, Inc. / City of Topeka [see footnotes
(1) and (3)]
1515 Riverfork Drive West
Huntington, IN 46750
Huntington County
Owner — Stride Rite Children’s Group
6001 Cane Run Road
Louisville, KY 40258
Jefferson County
Owner — The Keds Corporation
277 East Main Street
East Brookfield, MA 01515
Worcester County
Owner — Saucony, Inc. (4)

148



--------------------------------------------------------------------------------



 



126 Mechanic Street
East Brookfield, MA 01515
Worcester County
Owner — Saucony, Inc. (4)
0 Mechanic Street
East Brookfield, MA 01515
Worcester County
Owner — Saucony, Inc. (4)
 
FOOTNOTES

  (1)   The City of Topeka is the legal title holder of certain tracts of land
at these two locations: (i) (the Payless ShoeSource corporate headquarters (3231
SE Sixth Ave., Topeka, KS 66607) and (ii) the Topeka distribution center (5040
Northwest Highway 24, Topeka, KS 66618)). These tracts are titled to the City of
Topeka as a result of Industrial Revenue Bonds that were issued by the City of
Topeka on behalf of Payless ShoeSource, Inc. and Payless ShoeSource
Distribution, Inc. (i.e., Payless ShoeSource, Inc. and Payless ShoeSource
Distribution, Inc. are liable for repayment of the Bonds — see Schedule 8.1,
Existing Indebtedness). All of the outstanding Industrial Revenue Bonds,
however, are owned by Collective Brands Finance, Inc. Upon repayment of the
Bonds by Payless ShoeSource, Inc. and Payless ShoeSource Distribution, Inc. to
Collective Brands Finance, Inc., the title to the real property will be conveyed
to Payless ShoeSource Worldwide, Inc. and Payless ShoeSource Distribution, Inc.,
respectively, upon payment of a nominal amount (e.g., $100) to the City of
Topeka pursuant to the applicable Bond documents.     (2)   Certain portions of
this property are leased from Payless ShoeSource Worldwide, Inc. to affiliated
Payless entities. Specifically, Payless ShoeSource Worldwide, Inc. leases space
to the following entities:

  a.   Eastborough, Inc.     b.   Payless ShoeSource Gold Value, Inc.     c.  
Collective Brands Finance, Inc.     d.   Payless ShoeSource Merchandising, Inc.
    e.   Payless ShoeSource, Inc. (MO)     f.   Shoe Sourcing, Inc.

  (3)   Approximately 46.1 acres of this property are leased to Greg Meier (who
is an unrelated third party). The lease agreement expires on November 25, 2008.
In addition, approximately 18 acres are leased to Randy Wolf (who is an
unrelated third party).     (4)   These properties are collectively referred to
as the East Brookfield Property.

149



--------------------------------------------------------------------------------



 



     
Lawyers Title of Topeka, Inc.
  Shawnee County, Kansas
(785) 271-9500
  Register of Deeds
C. N. 24071
  Marilyn L. Nichols
Entered in Transfer Record in my office AUG 14 2007
  Book: 4518 Page: 3  
/s/ Cynthia A. Beck
 
  Line #: 20070019307 
County Clerk
  Date Recorded: 08/14/2007 04:14:09.057 PM  
Mail Tax Statement to:
   
Same as Now
   
 
   
0190634
  Schedule 3.1(d)
 
  Exhibit A

CORPORATION DEED-General Warranty
The Grantor, Payless ShoeSource, Inc.
a corporation duly organized, incorporated, and existing under and by virtue of
the laws of the State of Missouri, and having its principal place of business at
Topeka in the State of Kansas, hereby CONVEYS AND WARRANTS to
Payless ShoeSource Worldwide, Inc., a Kansas corporation
of the County of Shawnee, State of Kansas, the following described real estate,
situated in the County of Shawnee, State of Kansas, to-wit:
(See Exhibit A attached)
(Subject to easements, restrictions, and reservations of record, and all taxes
and assessments that may be levied, imposed, or become payable hereafter.)
(THIS DEED IS BEING RECORDED PURSUANT TO KSA 79-147e AS AMENDED, EXEMPTION #3)
for the sum of One Dollar and Other Valuable Consideration
Dated this 13th day of August AD. 2007
Corporate Seal

          [SEAL]  PAYLESS SHOESOURCE, INC.
      /s/ Douglas G. Boessen       Douglas G. Boessen      Vice President     

STATE OF KANSAS, SHAWNEE COUNTY, ss
     BE IT REMEMBERED, That on this 13th day of August, A.D. 2007 before me, the
undersigned a Notary Public in and for the County and State aforesaid, came
Douglas G. Boessen,
Vice-President of Payless ShoeSource, Inc., a corporation duly organized,
incorporated, and existing under virtue of the laws of the State of Missouri,
who is/are personally known to me to be the such officer, and who is/are
personally known to me to be such person(s) who executed, as such officer(s),
the within instrument of writing on behalf of said corporation, and such
person(s) duly acknowledged the execution of the same to be the act and deed of
said corporation.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my seal the
day and year last above written.
[SEAL]

          My Term expires: January 12, 2009  /s/ Pamela M. Nichol       Notary
Public         

150 



--------------------------------------------------------------------------------



 



EXHIBIT A
Lot 1, Block A, Distributors Industrial Plaza Subdivision No. 3, in the City of
Topeka, Shawnee County, Kansas, EXCEPT two tracts described as follows:
(Exception #1)
Beginning at the Northeast corner of said Lot 1, Block A, Distributors
Industrial Plaza Subdivision No. 3, in the City of Topeka, Shawnee County,
Kansas; thence South on Az 181 degrees 46 minutes 29 seconds, 114.95 feet
coincident with the East line of said Lot 1; thence on Az 270 degrees 00 minutes
00 seconds, 6.00 feet coincident with said East line; thence on Az 181 degrees
46 minutes 29 seconds, 391.32 feet coincident with said East line; thence of Az
270 degrees 00 minutes 00 seconds, 317.07 feet to a point on the centerline of
vacated Fairfax Avenue; thence following a curve to the right, coincident with
said centerline, with a radius of 808.50 feet, an arc distance of 13.01 feet, a
central angle of 0 degrees 55 minutes 19 seconds, said curve having a long chord
on Az 0 degrees 27 minutes 40 seconds, 13.01 feet; thence on Az 0 degrees 00
minutes 00 seconds, 493.02 feet coincident with said centerline to the North
line of said Lot 1; thence of Az 90 degrees 00 minutes 00 seconds, 338.64 feet
coincident with North line to the point of beginning.
(Exception #2)
Commencing at the Northeast corner of said Lot 1, Block A, Distributors
Industrial Plaza Subdivision No. 3, in the City of Topeka, Shawnee County,
Kansas; thence West on AZ 270 degrees 00 minutes 00 seconds, 338.64 feet
coincident with the North line of said Lot 1 to a point on the centerline of
vacated Fairfax Avenue; thence on Az 180 degrees 00 minutes 00 seconds, 148.11
feet coincident with said centerline to the point of beginning; thence
continuing on Az 180 degrees 00 minutes 00 seconds, 344.91 feet coincident with
said centerline; thence following a curve to the left, coincident with said
centerline, with a radius of 808.50 feet, an arc distance of 13.01 feet, a
central angle of 0 degrees 55 minutes 19 seconds, said curve having a long chord
on Az 180 degrees 27 minutes 40 seconds, 13.01 feet; thence on Az 270 degrees 00
minutes 00 seconds, 54.58 feet; thence on Az 359 degrees 57 minutes 22 seconds,
214.00 feet; thence on Az 269 degrees 57 minutes 22 seconds, 20.00 feet to a
point on the face of an existing building; thence on Az 359 degrees 57 minutes
22 seconds, 24.00 feet; thence on Az 89 degrees 57 minutes 22 seconds, 20.00
feet; thence on Az 359 degrees 57 minutes 22 seconds, 119.92 feet; thence on Az
90 degrees 00 minutes 00 seconds, 54.95 feet to the point of beginning.

151 



--------------------------------------------------------------------------------



 



     
Lawyers Title of Topeka, Inc.
  Shawnee County, kansas
(785) 271-9500
  Register of Deeds
C. N. 15018
  Marilyn L. Nichols
Entered in Transfer Record in my office AUG. 14 2007
  Book: 4518 Page: 7
/s/ Cynthia A. Beck
 
  Line #: 20070019311 
County Clerk
  Date Recorded: 08/14/2007 04:16:32:400 PM  
Mail Tax Statement to:
   
Same as Now
   
 
   
0190638
  Schedule 3.1(d)
 
  Exhibit B

CORPORATION DEED—General Warranty
The Grantor, Payless ShoeSource, Inc.
a corporation duly organized, incorporated, and existing under and by virtue of
the laws of the State of Missouri, and having its principal place of business at
Topeka in the State of Kansas, hereby CONVEYS AND WARRANTS to
Payless ShoeSource Distribution Inc. a Kansas corporation of the County of
Shawnee, State of Kansas, the following described real estate, situated in the
County of Shawnee, State of Kansas, to-wit:
A tract of land lying in the Southwest Quarter of Section 15, Township 11 South,
Range 15 East of the 6th P.M., Shawnee County, Kansas, more particularly
described as follows: Commencing at the Northeast corner of said Southwest
Quarter; thence South on Az 178 degrees 29 minutes 14 seconds, 11.01 feet
coincident with the East line of said Southwest Quarter to the South right of
way line of Northwest 25th Street; thence on Az 268 degrees 54 minutes 17
seconds, 680.02 feet coincident with said South right of way line to the Point
of Beginning; thence South on Az 178 degrees 29 minutes 14 seconds, 319.00 feet;
thence on Az 268 degrees 54 minutes 17 seconds, 150.15 feet; thence on Az 358
degrees 29 minutes 14 seconds, 5.54 feet; thence on Az 268 degrees 19 minutes 35
seconds, 259.85 feet; thence on Az 358 degrees 29 minutes 14 seconds, 316.08
feet to said South right of way line; thence on Az 88 degrees 54 minutes 17
seconds 410.01 feet coincident with said South right of way line to the Point of
Beginning.
(Subject to casements, restrictions, and reservations of record, and all taxes
and assessments that may be levied, imposed, or become payable hereafter.)
(THIS DEED IS BEING RECORDED PURSUANT TO KSA 79-147e AS AMENDED, EXEMPTIONS#3)
for the sum of One Dollar and Other Valuable Consideration
Dated this 13th day of August A.D. 2007

          [SEAL]  PAYLESS SHOESOURCE, INC.
      /s/ Douglas G. Boessen       Douglas G. Boessen      Vice President     

STATE OF KANSAS, SHAWNEE COUNTY, ss
     BE IT REMEMBERED, That on this 13th day of August, A.D.2007 before me, the
undersigned a Notary Public in and for the County and State aforesaid, came
Douglas G. Boessen,
Vice-President of Payless ShoeSource, Inc, a corporation duly organized,
incorporated, and existing under virtue of the laws of the State of Missouri,
who is/are personally known to me to be the such officer, and who is/are
personally known to me to be such person(s) who executed, as such officer(s),
the Within instrument of writing on behalf of said corporation, and such
person(s) duly acknowledged the execution of same to be the act and deed of said
corporation.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my seal the
day and year last a written.
[SEAL]

          My Term expires:
January 12, 2009  /s/ Pamela M. Nichol       Notary Public         

152 



--------------------------------------------------------------------------------



 



     
Lawyers Title of Topeka, Inc.
  Shawnee County, Kansas
(785) 271-9500
  Register of Deeds
C. N. 15364
  Marilyn L. Nichols
Entered in Transfer Record in my office AUG 14 2007
  Book: 4518 Page: 6
/s/ Cynthia A. Beck
 
  Line #: 20070019310 
County Clerk
  Date Recorded: 08/14/2007 04:17:32:988 PM  
Mail Tax Statement to:
  Schedule 3.1(d)
Same as Now
  Exhibit C
 
   
0190637
   
 
   

CORPORATION DEED-General Warranty
The Grantor, Payless Shoesource, Inc.
a corporation duly organized, incorporated, and existing under and by virtue of
the laws of the State of Missouri, and having its principal place of business at
Topeka in the State of Kansas, hereby CONVEYS AND WARRANTS to
Payless ShoeSource Distribution, Inc. a Kansas corporation
of the County of Shawnee, State of Kansas, the following described real estate,
situated in the County of Shawnee, State of Kansas, to-wit:
(See Exhibit A attached)
(Subject to easements, restrictions, and reservations of record, and all taxes
and assessments that may be levied, imposed, or become payable hereafter.)
(THIS DEED IS BEING RECORDED PURSUANT TO KSA 79-147e AS AMENDED, EXEMPTION #3)
for the sum of One Dollar and Other Valuable Consideration
Dated this 13th day of August A.D. 2007

          [SEAL]  PAYLESS SHOESOURCE, INC.
      /s/ Douglas G. Boessen       Douglas G. Boessen      Vice President     

STATE OF KANSAS, SHAWNEE COUNTY, ss
     BE IT REMEMBERED, That on this 13th day of August, A.D. 2007 before me, the
undersigned a Notary Public in and for the County and State aforesaid, came
Douglas G. Boessen,
Vice-President of Payless ShoeSource, Inc., a corporation duly organized,
incorporated, and existing under virtue of the laws of the State of Missouri,
who is/are personally known to me to be the such officer, and who is/are
personally known to me to be such person(s) who executed, as such officer(s),
the within instrument of writing on behalf of said corporation, and such
person(s) duly acknowledged the execution of the same to be the act and deed of
said corporation.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my seal the
day and year last above written.
[SEAL]

                My Term expires:
January 12, 2009  /s/ Pamela M. Nichol       Notary Public         

153 



--------------------------------------------------------------------------------



 



         

Lawyers Title of Topeka, Inc.
C.N. 15364
Exhibit A — Legal Description
A Tract of land in the East Half of the Southeast Quarter of Section 16,
Township 11 South, Range 15 East of the Sixth P.M., Shawnee County, Kansas,
described as follows: Beginning at the Northeast Corner of said Southeast
Quarter; thence South 0 degrees 05 minutes 46 seconds West along the East line
of said Southeast Quarter, 1432.59 feet to the North right of way line of U.S.
Highway No. 24 as taken in Condemnation Case #71464; thence North 89 degrees 33
minutes 45 seconds West along the North right-of-way line of said highway.
1317.46 feet to the West line of said East Half of the Southeast Quarter, thence
North 0 degree 05 minutes 00 second West along said West line 1,403,89 feet to
the Northwest Corner of said East Half; thence North 89 degrees 11 minutes 32
seconds East along the North line of said Southeast Quarter 1,322.00 feet to the
place of beginning, EXCEPT road right of way along the North and West sides of
said tract; AND EXCEPT any abutters rights of access, appurtenant to the East
Half (E 1/2) of the Southeast Quarter (S.E.1/4) of Section Sixteen (16),
Township Eleven (11) South, Range Fifteen (15) East, in and to said highway,
over and across a line described as follows: Beginning at a point on the East
line 1,213.0 feet North of the Southeast Corner of said Quarter Section thence
West to a point 1,235.3 feet North and 30 feet East of the Southwest of said
East Half (E. 1/2)of the Southeast Quarter (S.E. 1/4) Section, taken in
Condemnation Case No. 78563.

154 



--------------------------------------------------------------------------------



 



     
Lawyers Title of Topeka, Inc.
  Shawnee County, Kansas
(785) 271-9500
  Register of Deeds
C.N. 15017
  Marilyn L. Nichols
Entered in Transfer Record in my office AUG 14 2007
  Book: 4518 Page: 4
/s/ Cynthia A. Beck
 
  Line #: 20070019308 
County Clerk
  Date Recorded: 08/14/2007 04:15:42.670 PM  
Mail Tax Statement to:
   
Same as Now
   
 
   
0190635
  Schedule 3.1(d)
 
  Exhibit D

CORPORATION DEED—General Warranty
The Grantor, Payless ShoeSource, Inc.
a corporation duly organized, incorporated, and existing under and by virtue of
the laws of the State of Missouri, and having its principal place of business at
Topeka in the State of Kansas, hereby CONVEYS AND WARRANTS to
Payless ShoeSource Distribution, Inc. a Kansas corporation
of the County of Shawnee, State of Kansas, the following described real estate,
situated in the County of Shawnee, State of Kansas, to-wit:
(See Exhibit A attached)
(Subject to easements, restrictions, and reservations of record, and all taxes
and assessments that may be levied, imposed, or become payable hereafter.)
(THIS DEED IS BEING RECORDED PURSUANT TO KSA 79-1437e AS AMENDED, EXEMPTION #3)
for the sum of One Dollar and Other Valuable Consideration
Dated this 13th day of August A.D. 2007

          [SEAL]  PAYLESS SHOESOURCE, INC.
      /s/ Douglas C. Boessen       Douglas C. Boessen      Vice President     

STATE OF KANSAS, SHAWNEE COUNTY, ss
     BE IT REMEMBERED, That on this 13th day of August A.D.2007 before me, the
undersigned a Notary Public in and for the County and State aforesaid, came
Douglas G. Boessen,
Vice-President of Payless ShoeSource, Inc., a corporation duly organized,
incorporated, and existing under virtue of the laws of the State of Missouri,
who is/are personally known to me to be such officer, and who is/are personally
known to me to be such person(s) who executed, as such officer(s), the within
instrument of writing on behalf of said corporation, and such person(s) duly
acknowledged the execution of the same to be the act and deed of said
corporation.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my seal the
day and year last above written.
[SEAL]

                My Term expires: January 12, 2009  /s/ Pamela M. Nichol      
Notary Public         

155 



--------------------------------------------------------------------------------



 



         

Lawyers Title of Topeka, Inc.
C.N. 15017
Exhibit A — Legal Description
A Tract of land in the Southwest Quarter of Section 15, Township 11 South, Range
15 East of the 6th P.M., in Shawnee County, Kansas, described as follows:
Commencing at the Northeast Corner of said Southwest Quarter; thence South 1
degree 30 minutes 46 seconds East, along the East line of said Southwest
Quarter, a distance of 504.22 feet; thence South 88 degrees 19 minutes 35
seconds West, a distance of 1090.00 feet for a point of beginning; thence South
88 degrees 19 minutes 35 seconds West, a distance of 409.91 feet; thence North 1
degree 30 minutes 46 seconds West, parallel to the East line of said Southwest
Quarter, a distance of 507.13 feet to a point on the South right of way line of
Old U.S. Highway Number 24 that is 19.90 feet South of the North line of said
Southwest Quarter; thence North, 88 degrees 30 minutes 34 seconds East, along
said South right of way line, a distance of 177.30 feet to a point 17.70 feet
South of the Northwest Corner of the East Half of said Southwest Quarter; thence
North 88 degrees 54 minutes 17 seconds East, along said South right of way line,
a distance of 232.61 feet to a point 16.52 feet South of the North line of said
Southwest Quarter; thence South 1 degree 30 minutes 46 seconds East, parallel to
the East line of said Southwest Quarter, a distance of 504.21 feet to the point
of beginning, LESS the South 188.13 feet thereof.

156 



--------------------------------------------------------------------------------



 



     
Lawyers Title of Topeka, Inc.
  Shawnee County, Kansas
(785) 271-9500
  Register of Deeds
C. N. 18613
  Marilyn L. Nichols
Entered in Transfer Record in my office AUG 14 2007
  Book: 4518 Page: 5  
/s/ Cynthia A. Beck
 
  Line #: 20070019309 
County Clerk
  Date Recorded: 08/14/2007 04:16:55:848 PM  
Mail Tax Statement to:
   
Same as Now
   
 
   
0190636
  Schedule 3.1(d)
 
  Exhibit E

CORPORATION DEED-General Warranty
The Grantor, Payless ShoeSource, Inc.
a corporation duly organized, incorporated, and existing under and by virtue of
the laws of the State of Missouri, and having its principal place of business at
Topeka in the State of Kansas, hereby CONVEYS AND WARRANTS to
Payless ShoeSource Distribution, Inc. a Kansas corporation
of the County of Shawnee, State of Kansas, the following described real estate,
situated in the County of Shawnee, State of Kansas, to-wit:
(See Exhibit A attached)
(Subject to easements, restrictions, and reservation of record, and all taxes
and assessments that may be levied, imposed, or become payable hereafter.)
(THIS DEED IS BEING RECORDED PURSUANT TO KSA 79–147e AS AMENDED, EXEMPTION #3)
for the sum of One Dollar and Other Valuable Consideration
Dated this 13th day of August A.D. 2007

          [SEAL]  PAYLESS SHOESOURCE, INC.
      /s/ Douglas G. Boessen       Douglas G. Boessen      Vice President     

STATE OF KANSAS, SHAWNEE COUNTY, ss
     BE IT REMEMBERED, That on this 13th day of August, A.D. 2007 before me, the
undersigned a Notary Public in and for the County and State aforesaid, come
Douglas G. Boessen.
Vice-President of Payless ShoeSource, Inc., a corporation duly organized,
incorporated, and existing under virtue of the laws of the State of Missouri.,
who is/are personally known to me to be the such officer, and who is/are
personally known to me to be such person(s) who executed, as such officer(s),
the within instrument of writing on behalf of said corporation, and such
person(s) duly acknowledged the execution of the same to be the act and deed of
said corporation.
     IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed my seal the
day and year last above written.
[SEAL]

                My Term expires:
January 12, 2009  /s/ Pamela M. Nichol       Notary Public         

157 



--------------------------------------------------------------------------------



 



Lawyers Title of Topeka, Inc.
C.N. 18613
Exhibit A — Legal Description

    A tract of land situated in Lot 5, according to the Government Survey of the
Pottawattomie Reserve in the Southeast Quarter of Section 15, Township 11 South,
Range 15 East of the 6th P.M., Shawnee, County, Kansas, described as follows:
Beginning at the Northwest corner of Lot 5; thence on an assumed bearing of
South 89 degrees 45 minutes 37 seconds East, a distance of 207.36 feet along the
North line of said Lot 5; thence South 00 degrees 14 minutes 23 seconds West, a
distance of 204.03 feet; thence South 89 degrees 45 minutes 37 seconds East, a
distance of 206.00 feet; thence South 00 degree 14 minutes 23 seconds West, a
distance of 8.68 feet; thence South 89 degrees 45 minutes 37 seconds East, a
distance of 222.00 feet; thence North 00 degrees 14 minutes 23 seconds East, a
distance of 9.53 feet; thence South 89 degrees 58 minutes 45 seconds East, a
distance of 225.00 feet; thence North 00 degrees 14 minutes 23 seconds East, a
distance of 202.32 feet to the North line of said Lot 5; thence South 89 degrees
45 minutes 37 seconds East, a distance of 149.53 feet along the North line of
said Lot 5 to the Northeast corner thereof; thence South 00 degrees 08 minutes
09 Seconds East, a distance of 1,221.86 feet along the East line, of said Lot 5
to the Northerly right of way line of US 24 Highway; thence Westerly along a
curve to the right an are distance of 485.57 feet along said Northerly right of
way line, said curve having a radius of 1055.92 feet, a chord bearing South 76
degrees 12 minutes 51 seconds West and a chord length of 481.30 feet; thence
South 87 degrees 23 minutes 24 seconds West, a distance of 534.21 feet along
said Northerly right of way line to the West line of said Lot 5; thence North 00
degrees 29 minutes 25 seconds West, a distance of 1,365.15 feet along said West
line to POINT OF BEGINNING.

158 



--------------------------------------------------------------------------------



 



Schedule 5.4
Locations of Inventory
     See Schedule E-1.

159



--------------------------------------------------------------------------------



 



Schedule 5.6(a)
States of Organization

      Entity   State of Incorporation
Collective Brands Finance, Inc.
  Nevada
Collective Brands, Inc.
  Delaware
Collective International, LP
  Delaware
Collective Licensing International, LLC
  Delaware
Dyelights, Inc.
  Delaware
Eastborough, Inc.
  Kansas
Payless Collective GP, LLC
  Delaware
Payless NYC, Inc.
  Kansas
Payless Purchasing Services, Inc.
  Kansas
Payless ShoeSource Distribution, Inc.
  Kansas
Payless ShoeSource Gold Value, Inc.
  Kansas
Payless ShoeSource Leasing, LLC
  Delaware
Payless ShoeSource Merchandising, Inc.
  Kansas
Payless ShoeSource Worldwide, Inc.
  Kansas
Payless ShoeSource, Inc.
  Missouri
PSS Canada, Inc.
  Kansas
PSS Delaware Company 2, Inc.
  Delaware
PSS Delaware Company 3, Inc.
  Delaware
PSS Delaware Company 4, Inc.
  Delaware
PPS Investment I, Inc.
  Nevada
PSS Investment III, Inc.
  Kansas
San Jose Acquisition Corp.
  Massachusetts
Shoe Sourcing, Inc.
  Kansas
The Stride Rite Corporation
  Massachusetts
Stride Rite Children’s Group, Inc.
  Massachusetts
The Keds Corporation
  Massachusetts
Sperry Top-Sider, Inc.
  Massachusetts
Stride Rite Sourcing International, Inc.
  Massachusetts
SRR, Inc.
  Delaware
Stride Rite Investment Corporation
  Massachusetts
S R Holdings Inc.
  Delaware
Stride Rite International Corp.
  Massachusetts
SRL, Inc.
  Delaware
Tommy Hilfiger Footwear, Inc.
  Massachusetts
SR/Ecom, Inc.
  Massachusetts
SRCG/Ecom, Inc.
  Delaware
STS/Ecom, Inc.
  Delaware
Saucony, Inc.
  Massachusetts
Saucony UK, Inc.
  Massachusetts
Saucony/Ecom, Inc.
  Delaware
Keds LLC
  Delaware
Stride Rite LLC
  Delaware

160



--------------------------------------------------------------------------------



 



      Entity   State of Incorporation
SRCG LLC
  Delaware
Stride Rite International Holdings, Inc.
  Delaware
Stride Rite International LLC
  Delaware
Robeez Logistics Inc.
  Nevada
Robeez U.S., Inc.
  Washington
Robeez US Holdings Inc.
  Nevada

161



--------------------------------------------------------------------------------



 



Schedule 5.6(b)
Chief Executive Offices
          The chief executive office of each Credit Party is located at the
address indicated on Schedule 5.6(b).

      Name of Company   Business Address
Collective Brands, Inc.
  3231 SE Sixth Avenue
Topeka, Kansas 66607
Collective International, LP
  800 Englewood Parkway, Suite C200
Englewood, CO 80110
Collective Licensing International, LLC
  800 Englewood Parkway, Suite C200
Englewood, CO 80110
Dyelights, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
Eastborough, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
Payless Collective GP, LLC
  3231 SE Sixth Avenue
Topeka, Kansas 66607
Payless Purchasing Services, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
Payless ShoeSource Distribution, lnc.
  5040 Northwest Highway 24
Topeka, KS 666 18
Collective Brands Finance, Inc.
  3232 SE Sixth Avenue
Topeka, Kansas 66607
Payless ShoeSource Gold Value, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
Payless ShoeSource Leasing, LLC
  3231 SE Sixth Avenue
Topeka, Kansas 66607
Payless ShoeSource Merchandising, Inc.
  3231 SE Sixth Avenue
Topeka, Kansas 66607
Payless ShoeSource Worldwide, Inc.
  Jayhawk Towers
700 S.W. Jackson Street, Suite 202
Topeka, Kansas 66603
Payless ShoeSource, Inc.
  3231 SE Sixth Avenue
Topeka, Kansas 66607
PSS Canada, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
PSS Delaware Company 2, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
PSS Delaware Company 3, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
PSS Delaware Company 4, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
PSS Investment I, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607

162



--------------------------------------------------------------------------------



 



      Name of Company   Business Address
PSS Investment III, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
Payless NYC, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
San Jose Acquisition Corp.
  191 Spring Street
Lexington, MA 02420-9 191
Shoe Sourcing, Inc.
  3231 SE Sixth Avenue
Topeka, KS 66607
The Stride Rite Corporation
  191 Spring Street
Lexington, MA 02421
Stride Rite Children’s Group, Inc.
  191 Spring Street
Lexington, MA 02421
The Keds Corporation
  191 Spring Street
Lexington, MA 02421
Sperry Top-Sider, Inc.
  191 Spring Street
Lexington, MA 02421
Stride Rite Sourcing International, Inc.
  191 Spring Street
Lexington, MA 02421
SRR, Inc.
  191 Spring Street
Lexington, MA 02421
Stride Rite Investment Corporation
  191 Spring Street
Lexington, MA 02421
S R Holdings Inc.
  191 Spring Street
Lexington, MA 02421
Stride Rite International Corp.
  191 Spring Street
Lexington, MA 02421
SRL, Inc.
  191 Spring Street
Lexington, MA 02421
Tommy Hilfiger Footwear, Inc.
  191 Spring Street
Lexington, MA 02421
SR/Ecom, Inc.
  191 Spring Street
Lexington, MA 02421
SRCG/Ecom, Inc.
  191 Spring Street
Lexington, MA 02421
STS/Ecom, Inc.
  191 Spring Street
Lexington, MA 02421
Saucony, Inc.
  191 Spring Street
Lexington, MA 02421
Saucony UK, Inc.
  191 Spring Street
Lexington, MA 02421
Saucony/Ecom, Inc.
  191 Spring Street
Lexington, MA 02421
Keds LLC
  191 Spring Street
Lexington, MA 02421
Stride Rite LLC
  191 Spring Street
Lexington, MA 02421

163



--------------------------------------------------------------------------------



 



      Name of Company   Business Address
SRCG LLC
  191 Spring Street
Lexington, MA 02421
Stride Rite International Holdings, Inc.
  191 Spring Street
Lexington, MA 02421
Stride Rite International LLC
  191 Spring Street
Lexington, MA 02421
Robeez Logistics Inc.
  6121 Lakeside Drive, Suite 260
Reno, NV 89511
Robeez U.S., Inc.
  17988 Normany Terrace S.W.
Normandy Park, WA 98166
Robeez US Holdings Inc.
  6121 Lakeside Drive, Suite 260
Reno, NV 89511

164



--------------------------------------------------------------------------------



 



Schedule 5.6(c)
FEINs
          Each Credit Party’s FEIN and organizational identification number, if
any, are identified on Schedule 5.6(c).

          Name of Company   Tax Identification Number   Corporate Identification
Number
Collective International, LP
  20-4231256   4096559
Collective Licensing International, LLC
  05-0585451   3701994
Dyelights, Inc.
  48-1214642   3021812
Eastborough, Inc.
  48-1212803   271-002-8
Payless Collective GP, LLC
  Not applicable   4321003
Payless Purchasing Services, Inc.
  48-1253043   325-783-9
Payless Shoesource Distribution, Inc.
  48-1140944   211-285-2
Collective Brands Finance, Inc.
  43-1622101   9979-1992
Payless Shoesource Gold Value, Inc.
  48-1248544   303-347-9
Payless Shoesource Leasing, LLC
  Not applicable   3746140
Payless Shoesource Merchandising, Inc.
  48-1140946   211-258-9
Payless Shoesource Worldwide, Inc.
  43-1646884   207-898-8
Collective Brands, Inc. (f/k/a Payless Shoesource, Inc. (DE))
  43-1813160   2884437
Payless Shoesource, Inc. (MO)
  48-0674097   00103849
PSS Canada, Inc.
  74-2834969   248-581-1
PSS Delaware Company 2, Inc.
  48-1214641   3021819
PSS Delaware Company 3, Inc.
  48-1227266   3104602
PSS Delaware Company 4, Inc.
  48-1221466   3104605
PSS Investment I, Inc.
  43-1622098   9978-1992
PSS Investment III, Inc.
  48-1214640   259-944-7
Payless NYC, Inc.
  48-1194126   252-850-3
San Jose Acquisition Corp.
  00-0952098   200784840650
Shoe Sourcing, Inc.
  48-1234075   287-054-1
The Stride Rite Corporation
  041399290   04-1399290
Stride Rite Children’s Group, Inc.
  042491044   04-2491044

165



--------------------------------------------------------------------------------



 



          Name of Company   Tax Identification Number   Corporate Identification
Number
The Keds Corporation
  042677616   04-2677616
Sperry Top-Sider, Inc.
  042677615   04-2677615
Stride Rite Sourcing International, Inc.
  042677617   04-2677617
SRR, Inc.
  2017888   04-2796613
Stride Rite Investment Corporation
  042782171   04-2782171
S R Holdings Inc.
  2144545   04-2989593
Stride Rite International Corp.
  043111232   04-3111232
SRL, Inc.
  2267764   06-1325016
Tommy Hilfiger Footwear, Inc.
  043315283   04-3315283
SR/Ecom, Inc.
  043374293   04-3374293
SRCG/Ecom, Inc.
  3764131   45-0534031
STS/Ecom, Inc.
  4071197   20-3907823
Saucony, Inc.
  041465840   04-1465840
Saucony UK, Inc.
  043137847   04-337847
Saucony/Ecom, Inc.
  4292944   22-3952827
Keds LLC
  3597771   35-2189538
Stride Rite LLC
  3597737   35-2189534
SRCG LLC
  3597734   35-2189539
Stride Rite International Holdings, Inc.
  4255643   61-1525483
Stride Rite International LLC
  4252859   61-1525486
Robeez Logistics Inc.
  E0533982005-9   98-0471845
Robeez U.S., Inc.
  602449259   72-1589676
Robeez US Holdings Inc.
  C20675-2004   83-0409654

166



--------------------------------------------------------------------------------



 



Schedule 5.7(b)
Capitalization of Borrower
Certain awards granted under the Payless ShoeSource, Inc. 2006 Stock Incentive
Plan, and any successor thereto that grants equity awards to employees,
including: Grants to employees of stock settled stock appreciation rights,
restricted stock, and grants of performance share units and other equity grants
permitted under the 1996 Stock Incentive Plan or any successor plan. In
connection with the issuance of such equity awards, the Company may be required
to repurchase shares of restricted stock upon vesting or shares issued upon
exercise of options, stock settled stock appreciation rights, performance share
units and other employee equity vehicles for the purpose of paying taxes
attributable to the employee’s option.
Stockholder Protection Rights Agreement dated April 20, 1998, between Payless
ShoeSource, Inc. and UMB Bank, N.A. (publicly filed).

167



--------------------------------------------------------------------------------



 



Schedule 5.7(c)
Capitalization of Borrower’s Subsidiaries

                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Collective Brands Holdings
  Hong Kong   1,000 shares   100% - PSS Holdings
Limited*
  2007        
 
           
Collective Brands Logistics
  Hong Kong   1,000 shares   100% - PSS Holdings
Limited*
  2007       International Limited
 
           
Collective Brands Services Limited*
  Hong Kong   1,000 shares   100% - PSS
 
  2007       International Holdings Limited
 
           
Collective Brands China Business
  Hong Kong   N/A   100% - PSS Holdings
Trust, II*
  2007        
 
           
Collective Brands, Inc.
  DE   265,000,000 $0.01   N/A
 
  1998   par value    
 
      25,000,000 shares    
 
      of Preferred Stock    
 
      Issued: 88,130,874    
 
      64,996,287    
 
      outstanding    
 
      $0.01 par value    
 
           
Collective Brands Finance, Inc.
  NV   100 shares of   100% - Collective
 
  1992   common stock   Brands, Inc.
 
      Issued: 99 shares    
 
      of common stock    
 
      $1.00 par value    
 
           
Collective International, LP
  Delaware   N/A   99.9% Payless
 
  2006       ShoeSource
 
          Worldwide, Inc.
 
          0.1% Payless
 
          Collective GP, LLC
 
           
Collective Licensing
  Delaware   N/A   100% - Collective
International, LLC
  2003       International LP

168



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Dyelights, Inc.
  Delaware   1,500 shares of   100% - Collective
 
  1999   common stock $0.01 par value   Brands Finance, Inc.(NV)
 
      Issued: 1,500    
 
      shares of common    
 
      stock    
 
           
Dynamic Assets Limited
  Hong Kong   1,570,000 shares of   1% - Payless
 
  1999   common stock HK$1.00 par value   International Finance B.V.
 
      Issued: 1,570,000   99% - PSS Holdings
 
      shares of common    
 
      stock    
 
           
Eastborough, Inc.
  Kansas   1,000 shares of   100% - Collective
 
  1999   common stock $0.01 par value   Brands Finance, Inc.(NV)
 
      Issued: 1,000    
 
      shares of common    
 
      stock    
 
           
Import Solutions De Mexico, S. de
  Mexico   $50,000 pesos $1.00   99% - Payless
R.L. de C.V.
  2006   par value Issued: $50,000   International Finance B.V.
 
      pesos   1% - Payless
 
          ShoeSource
 
          Worldwide, Inc.
 
           
Lifestyle Brands Corporation
  Nova Scotia   1,000,000 common   100% Collective
 
  2006   shares   International LP
 
      Issued: 1,000    
 
      common shares    

169



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Payless CA Management Limited
  British Virgin   50,000 common stock   99% - PSS Latin
 
  Islands   par value US$1.00   America Holdings, 1%
 
  2000   Issued: 50,000 common stock   - Payless
 
          ShoeSource, Inc. (MO)
 
           
Payless Collective GP, LLC
  Delaware   N/A   100% - Payless
 
  2007       ShoeSource
 
          Worldwide, Inc.
 
           
Payless Controladora, S.A. de C.V.
  Mexico   50,000 shares common   50% - PSS Investment
 
  1992   No par value   I, Inc. (NV), 50%
 
      Issued: 50,000   PSS Investment III,
 
      shares   Inc. (KS)
 
           
Payless International Finance B.V.
  Netherlands   90.000 EUR   100% -- PSS Holdings
 
  2001   Issued: 18.000 EUR    
 
           
Payless NYC, Inc.
  KS   100 shares of   100% - Payless
 
  1997   common stock   ShoeSource, Inc.
 
      $1.00 par value   (MO)
 
      Issued: 100 shares    
 
      of common stock    
 
           
Payless Purchasing Services, Inc.
  Kansas   1,000 shares of   100% - Collective
 
  2001   common stock$0.01 par   Brands Finance, Inc.
 
      Issued: 1,000    
 
      shares of common    
 
           
Payless Servicios, S.A. de C.V.
  Mexico   50,000 shares common   99.998% - Payless
 
  1992   No par value   Controladora, S.A.
 
      Issued: 50,000   de C.V. (Mexico),
 
      shares common   0.002% - PSS
 
          Investment I, Inc.
 
          (NV)

170



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Payless ShoeSource (BVI) Holdings,
  British Virgin   Class A -- 60,003   60% - Class A
LTD
  Islands   shares of US$1.00   Members - Payless
 
  2000   par value   CA Management
 
      Class B -- 40,002   Limited
 
      shares of US$1.00   40% - Class B
 
      par value   Members --PLP, S.A.
 
      Issued: 100,005    
 
      shares    
 
           
Payless ShoeSource (Panama) S.A.
  Panama, Republic of   500 shares without   Shares held in
 
  Panama   par value   Trust/Nominal
 
  2001   Issued: 500 shares   shareholders on
 
          behalf of Payless
 
          ShoeSource (BVI)
 
          Holdings Ltd.
 
          50% - John B. Foster
 
          (250)
 
          50% - Andres M.
 
          Sanchez (250)
 
           
Payless ShoeSource Asia PTE, Ltd.
  Singapore   100,00 ordinary   100% - Payless
 
  2003   shares S$1.00 each   ShoeSource
 
      Issued: 100   Worldwide, Inc.
 
      ordinary shares    
 
           
Payless ShoeSource Canada GP, Inc.
  Canada   Unlimited common   100% - Payless
 
  2005   shares $1.00 par   ShoeSource Canada,
 
      value   Inc.
 
      Issued: 1 common    
 
      stock    
 
           
Payless ShoeSource Canada, Inc.
  Canada   Unlimited shares of   100% PSS Canada,
 
  1997   common stock   Inc. (KS)
 
      $1.00 par value    
 
      Issued: 100 common    
 
      stock    
 
           
Payless ShoeSource Canada, LP
  Ontario, Canada   N/A   GP 0.00001% -
 
  2005       Payless ShoeSource
 
          Canada GP, Inc.
 
          LP 99.99999% -
 
          Payless ShoeSource
 
          Canada, Inc.

171



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Payless ShoeSource de Guatemala
  Guatemala   Quetzales:   99.98% -- Payless
LTDA
  2001   15,537,200   ShoeSource (BVI)
 
          Holdings, Ltd
 
          0.02% -- Payless
 
          ShoeSource Limitada
 
           
Payless ShoeSource De La República
  Dominican Republic   Consisting of   99.94% - Payless
Dominicana, S.A.
  2001   200,000 shares of   ShoeSource (BVI)
 
      DOP $5.00 each   Holdings, Ltd.
 
      Issued: 100,000   0.01% - Payless
 
      shares   ShoeSource, Limitada
 
          0.01% - Payless
 
          ShoeSource Honduras,
 
          S. de R.L.
 
          0.01% - Payless
 
          ShoeSource of El
 
          Salvador, Ltda de
 
          C.V.
 
          0.01% - Payless
 
          ShoeSource de
 
          Guatemala Limitada
 
          0.01% - Payless
 
          ShoeSource Limitada
 
          & Compañia Limitada
 
          (Nicaragua)
 
          0.01% - Payless
 
          ShoeSource Overseas
 
          S.R.L.
 
           
Payless ShoeSource Distribution,
  KS   100 shares of   100% - Payless
Inc.
  1993   common stock   ShoeSource, Inc.
 
      $1.00 par value   (MO)
 
      Issued: 100 shares    
 
           
Payless ShoeSource Ecuador CIA,
  Ecuador   US$7,005   99.99% - Payless
LTDA
  2001   Issued: US$7,005   ShoeSource Uruguay
 
          SRL
 
          0.01% - PSS Latin
 
          America Holdings

172



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Payless ShoeSource Gold Value, Inc.
  Kansas   1,000 shares of   100% - Payless
 
  2001   common stock   ShoeSource, Inc. (MO)
 
      $.01 par value    
 
      Issued: 1,000    
 
      shares common stock    
 
           
Payless ShoeSource Honduras S De RL
  Republic of Honduras   28,357,100 Lempiras   98% - Payless
 
  2002   Issued: n/a   ShoeSource (BVI)
 
          Holdings Ltd.
 
          2% - Payless
 
          ShoeSource, Ltda.
 
           
Payless ShoeSource International
  Hong Kong   401,750 shares   99.9998% - PSS
Limited
  1970   HK$100 par value   Holdings
 
      Issued: 401,750   .0002% Payless
 
      shares   International
 
          Finance B.V. in
 
          trust for PSS
 
          Holdings
 
           
Payless ShoeSource International
  Brazil   100 quotas --   75% - Payless
Servicos Tecnicos E Inspetoria De
  1992   R$3,433.22 per   ShoeSource, Inc.
Calcados S/C Ltda.
      quota (Brazilian   (MO),
 
      REALS)   25% - PSS Investment
 
      Issued: 100 quotas   I, Inc. (NV)  
Payless ShoeSource Leasing, LLC
  Delaware   N/A   100% - Payless
 
  2002       ShoeSource, Inc.
 
          (MO)
 
           
Payless ShoeSource Limitada &
  Nicaragua   33,050,000 Cordobas   99.99% - Payless
Compañia Limitada (Nicaragua)
  2002   Issued: n/a   ShoeSource (BVI)
 
          Holdings Ltd.
 
          0.01% Payless
 
          ShoeSource, Limitada
 
           
Payless ShoeSource Limitada (Costa
  Costa Rica   10,000 Colones   100% - Payless
Rica)
  2000   (approx. US$20.00)   ShoeSource (BVI)
 
      Issued: n/a   Holdings, Ltd.

173



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Payless ShoeSource Merchandising,
  KS   100 shares of   100% - Payless
Inc.
  1993   common stock   ShoeSource, Inc.
 
      $1.00 par value   (MO)
 
      Issued: 100 shares    
 
      of common stock    
 
           
Payless ShoeSource of El Salvador,
  El Salvador   100,000 Salvadoran   99.99% - Payless
LTDA De C.V.
  2001   Colones   ShoeSource (BVI)
 
      Issued: 100,000   Holdings Ltd.
 
      Salvadoran Colones   0.01% Payless
 
          ShoeSource, Limitada
 
          (Costa Rica)
 
           
Payless ShoeSource of Puerto Rico,
  Puerto Rico   1,000 shares of   100% - Payless
Inc.
  1991   common stock   ShoeSource, Inc.
 
      $1.00 par value   (MO)
 
      Issued: 1,000    
 
      shares of common    
 
      stock    
 
           
Payless ShoeSource of St. Lucia
  St. Lucia   10,000,000 shares   100% -- Payless
Ltd.
  2001   per value US$1.00   ShoeSource (BVI)
 
      Issued: 300,000   Holdings, Ltd.
 
      shares @US$1.00 per    
 
      share    
 
           
Payless ShoeSource of Trinidad
  Trinidad and Tobago   300,000 ordinary   100% - Payless
Unlimited
  2001   shares par value   ShoeSource of St.
 
      US$1.00   Lucia Ltd.
 
      Issued: N/A    
 
           
Payless ShoeSource Overseas S.R.L.
  Panama   50,000   99.99% - Payless
 
  2002   participations of   ShoeSource (BVI)
 
      US$1.00   Holdings, Ltd
 
      Issued: 50,000   0.01% Payless
 
      participations   ShoeSource, Limitada

174



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Payless ShoeSource Saipan, Inc.
  Northern Mariana   10,000 shares   100% - Payless
 
  Island   common stock   ShoeSource
 
  1997   $1.00 par value   Worldwide, Inc. (KS)
 
      Issued: 7,500    
 
      shares common stock    
 
           
Payless ShoeSource Spain, S.L.
  Spain   10,000 EUROS   100% - Payless
 
  2004   Issued: N/A   ShoeSource Uruguay
 
          S.R.L.
 
           
Payless ShoeSource Uruguay S.R.L.
  Uruguay   $600,000 (Uruguayan   99.9333% - Payless
 
  2002   pesos)   ShoeSource Andean
 
      Issued: $300,000   Holdings
 
          .0667% - PSS Latin
 
          America Holdings
 
           
Payless ShoeSource Worldwide, Inc.
  KS   100 shares of   100% - Payless
 
  1993   common stock   ShoeSource, Inc.
 
      $1.00 par value   (MO)
 
      Issued: 100 shares    
 
      of common stock    
 
           
Payless ShoeSource, Andean
  Cayman Islands   160,000 Class A   60% - Class A - PSS
Holdings
  2002   Shares of a par   Latin America
 
      value of US$0.10   Holdings
 
      and 240,000 Class B   40% - Class B -
 
      Shares of a par   South America Local
 
      value of US$0.10   Partners, S.A.
 
      Issued: 60,000    
 
      -Class A    
 
      40,000 - Class B    
 
           
Payless ShoeSource, Inc.
  MO   10,000,000 shares   100% - Collective
 
  1961   of common stock -   Brands Finance,
 
      $0.01 par value   Inc.(NV)
 
      Issued: 1 share    
 
      common stock    

175



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Payless ShoeSource, S.A. de C.V.
  Mexico   50,000 shares common   99.998% Payless
 
  1992   No par value   Controladora, S.A.
 
          de C.V. (Mexico),
 
          0.002% PSS
 
          Investment I, Inc.
 
          (KS)
 
           
PSS Canada Finance, LP
  New Brunswick,   25,000,000 units   1% - Payless
 
  Canada   $1 par value   ShoeSource Canada
 
  2003   Issued: 250,000   GP, Inc.
 
      units PSS Canada,   99% - Collective
 
      Inc.   Brands Finance, Inc.
 
      24,750,000 units --    
 
      Collective Brands    
 
      Finance, Inc.    
 
           
PSS Canada, Inc.
  KS   100 shares common   100% - Payless
 
  1997   stock $1.00 par   ShoeSource
 
      value   Worldwide, Inc. (KS)
 
           
PSS Delaware Company 2, Inc.
  Delaware   1,500 shares of   100% - Collective
 
  1999   common stock $0.01   Brands Finance,
 
      par value   Inc.(NV)
 
           
PSS Delaware Company 3, Inc.
  Delaware   1,500 shares of   100% Collective
 
  1999   common stock $0.01   Brands Finance,
 
      par value   Inc.(NV)
 
           
PSS Delaware Company 4, Inc.
  Delaware   1,500 shares of   100% - Collective
 
  1999   common stock $0.01   Brands Finance,
 
      par value   Inc.(NV)
 
           
PSS Holdings
  Cayman Islands   50,000 shares par   100% - Payless
 
  2002   value of US$1.00   ShoeSource
 
          Worldwide, Inc.
 
           
PSS International Holdings,
  Cayman Islands   1,000 shares common   100% Payless
Limited*
  2007   stock   ShoeSource
 
          Worldwide, Inc.

176



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
PSS Investment I, Inc.
  NV   100 shares of   100% - Payless
 
  1992   common stock $1.00   ShoeSource, Inc.
 
      par value   (MO)
 
      Issued: 100 shares    
 
      common stock    
 
           
PSS Investment III, Inc.
  KS   100 shares of   100% - Payless
 
  1998   common stock   ShoeSource, Inc.
 
      Issued: 100 shares   (MO)
 
      common stock -    
 
      $1.00 par value    
 
           
PSS Latin America Holdings
  Cayman Islands   50,000 shares par   100% - PSS Holdings
 
  2002   value of US$1.00    
 
      Issued: 100 shares    
 
           
San Jose Acquisition Corp.
  Massachusetts   100 shares of   100% - Collective
 
  2007   common stock   Brands Finance,
 
      $.25 par value   Inc.(NV)
 
      Issued: 100 shares    
 
      common stock    
 
           
Shenzhen footwear Consulting
  Shenzhen   US$250,000   100% - Payless
Company
  2003   Issued: N/A   ShoeSource
 
          International
 
          Limited
 
           
Shoe Sourcing, Inc.
  Kansas   1,000 shares of   100% - Collective
 
  2000   common stock   Brands Finance,
 
      $0.01 par value   Inc.(NV)
 
      Issued: 1,000    
 
      shares of common    
 
      stock    

177



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
PSS Canada Financial Management
  Canada   100 shares of   100% Collective
Corp.*
  2007   common stock   Brands Finance, Inc.
 
      $1.00 par value   (NV)
 
      Issued: 100 shares    
 
      common stock    
 
           
PSS Canada Financial Services
  Canada   100 shares of   100% Collective
Corp.*
  2007   common stock   Brands Finance, Inc.
 
      $1.00 par value   (NV)
 
      Issued: 100 shares    
 
      common stock    
 
           
PSS US Investments, LP*
  Nevada   1,100 LP Units   PSS Canada Financial
 
  2007   100 GP Units   Services Corp.
 
      C$1 per unit on    
 
      formation of entity    
 
           
PSS US Holdings, LLC*
  Nevada   1,200 Membership   100% - PSS Canada
 
  2007   Units   Holdings Corp.
 
      C$1 per unit on    
 
      formation of entity    
 
           
PSS Canada Holdings Corp.*
  Canada   1,200 common shares   100% - PSS US
 
  2007   without nominal or   Investments, LP
 
      par value    
 
           
PSS Canada Investments, LP*
  Canada   1,098 LP Units   LP -- PSS Canada,
 
  2007   2 GP Units   Inc.
 
          GP -- Collective
 
          Brands Finance, Inc.

178



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
The Stride Rite Corporation
  Massachusetts   CWP 135,000,000   Collective Brands,
 
  11/14/1919   PWP 1,000,000   Inc. (100%)
 
      Issued: 36,320,579    
 
      shares CWP    
 
           
Stride Rite Children’s Group, Inc.
  Massachusetts   150,000 shares of   The Stride Rite
 
  11/18/1971   common stock   Corporation (100%)
 
      Issued: 10,000    
 
      shares common stock    
 
           
The Keds Corporation
  Massachusetts   250,000 shares of   The Stride Rite
 
  8/09/1979   common stock   Corporation (100%)
 
      Issued: 101,000    
 
      shares common stock    
 
           
Sperry Top-Sider, Inc.
  Massachusetts   250,000 shares of   The Stride Rite
 
  8/09/1979   common stock   Corporation (100%)
 
      Issued: 500 shares    
 
      common stock    
 
           
Stride Rite Sourcing
  Massachusetts   250,000 shares of   The Stride Rite
International, Inc.
  8/10/1979   common stock   Corporation (100%)
 
      Issued: 5,000    
 
      shares common stock    
 
           
SRR, Inc.
  Delaware   1,000 shares of   SR Holdings, Inc.
 
  9/27/1983   common stock   (100%)
 
      Issued: 100 shares    
 
      common stock    
 
           
Stride Rite Investment Corporation
  Massachusetts   300,000 shares of   The Stride Rite
 
  3/30/1983   common stock   Corporation (100%)
 
      Issued: 1,000    
 
      shares common stock    

179



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Stride Rite Canada Limited
  Canada   Unlimited   Saucony, Inc. (100%)
 
  9/19/1986        
 
           
S R Holdings Inc.
  Delaware   10,000 shares of   The Stride Rite
 
  11/24/1987   common stock   Corporation (100%)
 
      Issued: 100 shares    
 
      common stock    
 
           
Stride Rite International Corp.
  Massachusetts   200,000 shares of   The Stride Rite
 
  4/04/1991   common stock   Corporation (100%)
 
      Issued: 10,000    
 
      shares common stock    
 
           
SRL, Inc.
  Delaware   10,000 shares of   The Stride Rite
 
  7/08/1991   common stock   Corporation (100%)
 
      Issued: 10,000    
 
      shares common stock    
 
           
Tommy Hilfiger Footwear, Inc.
  Massachusetts   100,000 shares of   The Stride Rite
 
  3/22/1996   common stock   Corporation (100%)
 
      Issued: 1,000    
 
      shares common stock    
 
           
SR/Ecom, Inc.
  Massachusetts   100,000 shares of   The Stride Rite
 
  5/12   common stock   Corporation (100%)
 
  1997   Issued: 100 shares    
 
      common stock    
 
           
SRCG/Ecom, Inc.
  Delaware   100,000 shares of   The Stride Rite
 
  2/12/2004   common stock   Corporation (100%)
 
      Issued: 100 shares    
 
      common stock    
 
           
STS/Ecom, Inc.
  Delaware   100,000 shares of   The Stride Rite
 
  12/05/2005   common stock   Corporation (100%)
 
      Issued: 100 shares    
 
      common stock    

180



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Saucony, Inc.
  Massachusetts   CWP 20,000,000   The Stride Rite
 
  5/14/1920   CWP 20,000,000   Corporation (100%)
 
      PWP 500,000    
 
      Issued: 1 share CWP    
 
           
Saucony UK, Inc.
  Massachusetts   20,000 shares of   Saucony, Inc. (100%)
 
  11/27/1991   common stock    
 
      Issued: 1,000    
 
      shares common stock    
 
           
Saucony/Ecom, Inc.
  Delaware   100 shares of   The Stride Rite
 
  1/30/2007   common stock   Corporation (100%)
 
      Issued: 100 shares    
 
      of common stock    
 
           
Keds LLC
  Delaware   N/A   The Keds Corp. (100%)
 
  12/02/2002        
 
           
Stride Rite LLC
  Delaware   N/A   Stride Rite
 
  12/02/2002       Children’s Group,
 
          Inc. (100%)
 
           
SRCG LLC
  Delaware   N/A   Stride Rite
 
  12/02/2002       Children’s Group,
 
          Inc. (100%)
 
           
Stride Rite International
  Delaware   10 shares of common   Saucony, Inc. (100%)
Holdings, Inc.
  11/21/2006   stock    
 
           
Stride Rite Bermuda LP
  Bermuda   N/A   Stride Rite
 
          International LLC
 
          (100%)

181



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Stride Rite International LLC
  Delaware   N/A   Stride Rite
 
  11/16/2006       International
 
          Holdings, Inc.
 
          (100%)
 
           
Stride Rite UK Limited
  UK   1,000 Ordinary   Stride Rite Bermuda
 
      Shares at 1.00 €   LP (100%)
 
      each    
 
      Issued: 1 Ordinary    
 
      Share    
 
           
Robeez Australia Pty. Ltd.
  Australia   100 Ordinary Shares   Saucony, Inc. (100%)
 
      issued and    
 
      outstanding    
 
           
Robeez Ltd.
  Ireland   1,000,000 Ordinary   Saucony, Inc. (100%)
 
      Shares at 1.00 €    
 
      each; 1,000    
 
      Preferred Shares at    
 
      1,000 € each;    
 
      1,000,000 “B”    
 
      Ordinary Shares at    
 
      1.00 € each;    
 
      1,000,000 “A”    
 
      Ordinary Shares at    
 
      1.00 € each    
 
      Issued: 100    
 
      Ordinary Shares;    
 
      100 “B” Ordinary    
 
      Shares; 100 “A”    
 
      Ordinary Shares    
 
           
Robeez European Sales Ltd.
  UK   10,000 Ordinary   Stride Rite Bermuda
 
      Shares at 1.00 €   LP (100%)
 
      each    
 
      Issued: 100    
 
      Ordinary Shares    

182



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Robeez (UK) Ltd.
  UK   1,000 Ordinary   Stride Rite Bermuda
 
      Shares with a value   LP (100%)
 
      of 1.00 £ each    
 
      Issued: 100    
 
      Ordinary Shares    
 
           
Stride Rite Europe B.V.
  Netherlands   2,000 Ordinary   Saucony UK, Inc.
 
      Shares   (100%)
 
      Issued: 400    
 
      Ordinary Shares    
 
           
Saucony Deutschland Vertriebs GmbH
  Germany   50,000 shares   Saucony, Inc. (100%)
 
      issued and    
 
      outstanding    
 
           
Saucony Asia Pacific Limited
  Hong Kong   1,094,200 shares of   Saucony, Inc. (100%)
 
      common stock with a    
 
      par value of HK    
 
      $1.00 per share:    
 
      Issued: 1,094,000    
 
      shares    
 
           
Robeez Logistics Inc.
  Nevada   75,000 shares of   Saucony, Inc. (100%)
 
  8/16/2005   common stock    
 
      Issued: 100 shares    
 
           
Robeez U.S. Inc.
  Washington   50,000 Common Stock   Robeez US Holdings
 
  11/29/2004   without par value,   Inc. (100%)
 
      50,000 Preferred    
 
      Stock with a stated    
 
      value of $100.00    
 
      per share    
 
      Issued: 1,000    
 
      Common Stock    

183



--------------------------------------------------------------------------------



 



                  Jurisdiction of       Percentage of shares     Organization  
Capitalization   of each class owned     and Date of   of Parent’s   (directly
or indirectly Name of Company   Incorporation   Subsidiaries   by Parent)
Robeez US Holdings Inc.
  Nevada   75,000 shares of   Saucony, Inc. (100%)
 
  8/03/2004   common stock    
 
      Issued: 1,000 shares    
 
           
Stride Rite Mexico
  Mexico   500 shares issued   The Stride Rite
 
      and outstanding   Corporation (1%); S
 
          R Holdings Inc.
 
          (99%)

 

*   In the process of being organized in the noted jurisdiction in connection
with the China restructuring. The planned parent of each new subsidiary is set
forth above. Upon completion of setting up the organizations, the remaining
information for each of these subsidiaries will be provided as required.

184



--------------------------------------------------------------------------------



 



Schedule 5.9
Litigation
          Payless

1.   Jacinda Deukmejian and Sharon Curtis v. Payless ShoeSource, Inc. (Superior
Court of California, County of Los Angeles — 02/28/07) (consolidation of two
separate actions involving claims by customers that PSS requested personal
identification information during credit card refund transactions in violation
of California law)

2.   Kirk Graham v. Payless ShoeSource Canada, Inc. (Superior Court of Ontario —
08/15/06) (former employee alleges wrongful termination without just cause)

3.   Elyzette Rodrigeuz v. Payless ShoeSource Puerto Rico, Inc. (Puerto Rico
District Court — 06/25/07)(former employee alleges constructive termination)

4.   Ricardo Jalil — Letter dated 03/26/07 on behalf of former full-time
employee from New Jersey claiming termination in violation of the FMLA and state
law.

5.   Beatrice McMullen — Letter dated 04/05/07 on behalf of former Assistant
Store Manager in New Jersey claiming unlawful harassment, discrimination, and
retaliation.

6.   Kevin Stroud — Letter dated 04/20/07 on behalf of former part-time employee
in Michigan claiming unlawful harassment, discrimination, assault, and emotional
distress.

7.   Maria Elizarras — Letter dated 05/16/07 on behalf of former full-time
employee in California claiming pregnancy discrimination and emotional distress.

8.   Amanda Petrovic — Letter dated 05/23/07 on behalf of former part-time
employee in Minnesota claiming unpaid wages, including vacation, personal and
sick leave.

9.   Rahana Khan — Letter dated 05/23/06 on behalf of former Assistant Store
Manager from Connecticut claiming wrongful termination.

10.   Lisa Dozier — Letter dated 07/06/06 on behalf of former full-time employee
from Oregon claiming she worked “off-the-clock” in violation of the FLSA and
state law.

11.   Gilbert Crossings Center, LLC v. Payless ShoeSource, Inc. (Superior Court
of California, County of Los Angeles — 07/17/07) (claim by landlord for unpaid
rent)

12.   El Centro Mall v. Payless ShoeSource, Inc. (Superior Court of California,
Orange County — 09/06/06) (claim by landlord for liquidated damages based on
store closure)

13.   Andel Alkathib v. Payless ShoeSource Puerto Rico, Inc. (Superior Court of
Puerto Rico — 10/25/06) (claim by landlord for unpaid rent and fees)

14.   NYC Environmental Control Board — Letter dated 09/06/06 claiming Payless
owes money in violations and fines dating back over 10 years.

185



--------------------------------------------------------------------------------



 



15.   Emkay, LLC — Letter dated 05/02/07 on behalf of landlord for Payless to
clean up property in Brooklyn, NY.

16.   NCO Financial Systems, Inc. — Letter dated 06/12/06 on behalf of landlord
for unpaid rent in Massachusetts.

17.   Applegate Drayage Company — Letter dated 06/02/06 on behalf of vendor
alleged amounts due under contract.

18.   El Camino — Letter dated 01/12/05 on behalf of factory in Brazil relating
to alleged amounts owed under contract.

19.   Intellectual Property Claims:

                 
adidas America v. Payless ShoeSource
  Trademark & Trade
Dress   USDC
Oregon
01-CV-01655
03-CV-01116   11/2001   Trademark and trade dress claims relating to use of
stripe designs on footwear
 
               
AEO v. Payless ShoeSource
  Trademark, Trade Dress & alleged Breach of Contract   USDC ED
New York
07-1675
(ERK)   4/2007   Dispute regarding rights to use American Eaglet™ and AEO
trademarks.
 
               
Crocs, Inc. v. Collective Licensing International, LLC (and others)
  Design & Utility
Patent   ITC
337-TA-2478   3/2006   Design patent and utility patent claims (trade dress
claims dismissed) regarding foam footwear
 
               
Crocs, Inc. v. Collective Licensing International, LLC (and others)
  Design, Utility Patent and Trade Dress   USDC Colorado
06-CV-00605   4/2006   Design patent, utility patent and trade dress claims
relating to foam footwear designs
 
               
Deer Stags, Inc. v. Payless ShoeSource
  Trademark & Trade
Dress   N/A — Claim Letter   4/2007   Claims RED CARPET COLLECTION BY PATRICIA
FIELD infringes Deer Stag’s RED CARPET COLLECTION mark
 
               
Diadora S.p.A. Corporation and Diadora America, Inc. v. Payless ShoeSource
  Trademark   N/A — Claim Letter   7/2007   Trademark claim relating to use of
side design on footwear
 
               
Gary George v. Payless ShoeSource (and potentially others)
  Patent   N/A — Claim Letter   12/2006   Utility patent claim relating to
outsoles

186



--------------------------------------------------------------------------------



 



                 
Just Born, Inc. v. Payless ShoeSource
  Trademark   N/A — Claim Letter   4/2007   Claims regarding alleged use of the
word “peeps” in a radio advertisement
 
               
K-Swiss v. Payless ShoeSource
  Trademark & Trade
Dress   USDC CD California
CV04-0779 RJK
(RCx)   2/2004   Trademark and trade dress claims regarding striped athletic
footwear designs
 
               
MedCom USA v. Payless ShoeSource and others
  Utility Patent   N/A — Claim Letter   10/2005   Utility patents claim relating
to gift and debit card technology
 
               
Puma v Payless
ShoeSource
  Trademark   USDC Massachusetts
06-CV-11943 (RGS)   10/2006   Trademark claim
based on sweep
design on athletic
shoes
 
               
Skechers v. Payless ShoeSource
  Design patent &
Trade Dress   N/A — Claim Letter   3/2007   Design patent and trade dress claims
relating to footwear designs
 
               
Vans, Inc. v. Payless ShoeSource
  Trademark   N/A — Claim Letter   12/2005   Trademark claims relating to
checkerboard design trademark
 
               
Wolverine Worldwide, Inc v. Payless ShoeSource (and potentially others)
  Utility Patent   N/A — Claim Letter   8/2006   Utility patent claim relating
to footwear outsole technology

     Not included:

1.   Pending administrative discrimination charges or “pure” employment
discrimination lawsuits (Borrower maintains these are covered by insurance).

     Stride Rite

              Name of Suit   Controversy   Court   Date Filed/Case No.
Stride Rite Corporation v. Verotix Systems
  Declaratory judgment action brought by Stride Rite seeking a declaration that
a Software Licensing Agreement is not enforceable against Stride Rite. (Related
to warehouse sorting system)   US District Court, District of Massachusetts  
12/22/05
1:05-cv-12575

187



--------------------------------------------------------------------------------



 



              Name of Suit   Controversy   Court   Date Filed/Case No.
Lumino Designs, Inc. v. Target Corporation, et al.
  Patent Infringement
(lighted shoes)   US District Court, Northern District of Illinois   6/24/05
1:05-cv-03699
 
           
Cushion Technologies, LLC v. Adidas Salomon North America, Inc., et al.
  Patent Infringement
(cushioning technology)   US District Court, Eastern District of Texas  
8/30/2006
2-06cv347 (TJW)
 
           
Cushion Technologies, LLC v. American Sporting Goods, Corp, et al.
  Patent Infringement
(cushioning technology)   US District Court, Eastern District of Texas  
3/30/2007 2:07cv109
(TJW)
 
           
Dr. Steven E. Robbins v. The Stride Rite Corporation
  Patent Infringement
(resilient sole)   US District Court Southern District of New York   8/8/2007
07-CIV-7069
 
           
Julie Richard and Charlene Cardillo v. Stride Rite Corporation, James Luks and
Emily Wallengren
  Age Discrimination,
Retaliation
(terminated corporate employees)   Massachusetts,
Superior Court,
Middlesex County   5/24/2005
CV05-1780
 
           
Sharon Chow vs. Tommy Hilfiger Footwear
  Sex Discrimination
(terminated TH designer)   U.S. District Court, Southern District of New York  
2/28/2005
05 CV 2417
 
           
Deborah Hutchinson vs. Stride Rite Children’s Group, Inc.
  Sex and Age Discrimination (terminated store manager)   U.S. District Court,
Southern District of Ohio   11/16/2005
1:05CV738
 
           
Henry Strapp v. Stride Rite Corp and Richard Woodworth
  Age Discrimination
(terminated corporate employee)   Commonwealth of Massachusetts Commission
Against Discrimination   1/11/2007
07BEM01677

188



--------------------------------------------------------------------------------



 



Schedule 5.12
Employee Benefits

  1.   The Stride Rite Corporation Retirement Income Plan, as amended and
restated as of January 1, 2001, and as amended on December 23, 2002; April 13,
2005, February 1, 2006; and December 31, 2006.

Other than the Stride Rite plan listed above, Collective Brands, Inc. does not
have any defined benefit (as defined in Section 3(35) of ERISA) subject to Title
IV of ERISA. Payless ShoeSource, Inc. (“Payless”) does have a Supplementary
Retirement Plan which is an unfunded nonqualified defined benefit plan offered
to a select group of management and highly compensated employees. This top hat
plan is funded through the general assets of Payless.

189



--------------------------------------------------------------------------------



 



Schedule 5.13
Environmental Matters
     In 2004, environmental contamination of soils and river sediments was
discovered at the facility owned by Stride Rite’s Saucony Inc. subsidiary in
East Brookfield, Massachusetts. Subsequent investigations, which are ongoing and
incomplete at this time, have further defined the extent of such contamination,
which appears to extend beyond the Saucony facility’s property boundaries within
the East Brookfield River. On April 21, 2005, the Massachusetts Department of
Environmental Protection (MADEP) issued a notice of responsibility to Saucony
stating that Saucony is responsible for investigating and remediating the
contamination. On April 4, 2006, Saucony was issued a Tier IC response action
Permit by the MADEP pursuant to Mass. Gen. Laws Ch. 21E and the Massachusetts
Contingency Plan regulations authorizing and requiring Saucony to conduct the
necessary response actions at the Site. In January, 2007, Saucony entered into a
Joint Defense and Cooperation Agreement with the Town of East Brookfield in
which Saucony agreed to bear certain costs of response actions at the site and
the Town agreed to execute the MADEP Permit, which the Town subsequently did.
Stride Rite has established a reserve of approximately $1,680,000 for this
matter.

190



--------------------------------------------------------------------------------



 



Schedule 5.15
Intellectual Property
     None.

191



--------------------------------------------------------------------------------



 



Schedule 5.17
Deposit Accounts

                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #   Consolidated Store Deposit Accounts
1
  COMMERCE BANK   3035 SOUTH TOPEKA BLVD   TOPEKA   KS   66611-0000   (***)†  
(***)†   (***)†     101100728  
4
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
5
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
6
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
7
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
10
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
11
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
12
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
13
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
15
  BANCFIRST   101 NORTH BROADWAY   OKLAHOMA CITY   OK   73102-0000   (***)†  
(***)†   (***)†     103003632  
16
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
17
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
18
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
21
  BANK OF OKLAHOMA   PO BOX 2300   TULSA   OK   74192-0000   (***)†   (***)†  
(***)†     103900036  
23
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
  114902528  
24
  BANK OF OKLAHOMA   PO BOX 2300   TULSA   OK   74192-0000   (***)†   (***)†  
(***)†     103900036  
25
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
26
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†     72000096  
27
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
30
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
31
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
33
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
36
  BANK OF OKLAHOMA   PO BOX 2300   TULSA   OK   74192-0000   (***)†   (***)†  
(***)†     103900036  
37
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
38
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
39
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†     72000096  
40
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
42
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
47
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
50
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  

 

(***)† This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

192



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
53
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
55
  FIRST NATIONAL BANK   1620 DODGE STREET   OMAHA   NE   68197-0000   (***)†  
(***)†   (***)†     104000016  
58
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
62
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
64
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
68
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
69
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
70
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
71
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
72
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
73
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
78
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†     121100782  
79
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
80
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
83
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
85
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
88
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†     62001186  
89
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
96
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
98
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
99
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
100
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
102
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†     101000695  
104
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
105
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
107
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
111
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
112
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
115
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
118
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
119
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
123
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
124
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
125
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
127
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
128
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

193



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
130
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
132
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
136
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
139
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
140
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
142
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
143
  BANCFIRST   101 NORTH BROADWAY   OKLAHOMA CITY   OK   73102-0000   (***)†  
(***)†   (***)†     103003632  
145
  COMMERCE BANK   PO BOX 419248   KANSAS CITY   MO   64141-6248   (***)†  
(***)†   (***)†     101000019  
146
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
150
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
151
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
154
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
156
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
161
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
162
  BANCFIRST   101 NORTH BROADWAY   OKLAHOMA CITY   OK   73102-0000   (***)†  
(***)†   (***)†     103003632  
165
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
167
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
168
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
169
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
170
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
172
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
173
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
174
  COMMERCE BANK   PO BOX 419248   KANSAS CITY   MO   64141-6248   (***)†  
(***)†   (***)†     101000019  
175
  BANCFIRST   101 NORTH BROADWAY   OKLAHOMA CITY   OK   73102-0000   (***)†  
(***)†   (***)†     103003632  
176
  COMMERCE BANK   PO BOX 419248   KANSAS CITY   MO   64141-6248   (***)†  
(***)†   (***)†     101000019  
183
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
184
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
185
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
186
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
187
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
188
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
189
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
200
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
201
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
203
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
204
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

194



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
205
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
206
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
207
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
208
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
210
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
211
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
212
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
213
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
214
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†     65300279  
215
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
218
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
219
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
220
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
221
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
222
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
223
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
225
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
226
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
229
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
231
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
232
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
234
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†     51503394  
238
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†     65300279  
239
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
241
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
242
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
243
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
244
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
245
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
246
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
247
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
248
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
249
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
250
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
252
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
253
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

195



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
254
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
255
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
257
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
258
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
259
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
261
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
262
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
263
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
264
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
265
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
266
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
268
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
269
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
270
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
272
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
273
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
276
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
279
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
282
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
283
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
284
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†     62001186  
285
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
289
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
291
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
292
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
293
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
294
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†     65300279  
295
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
296
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
298
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†     65300279  
300
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
301
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
302
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
303
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
304
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

196



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
305
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†     51503394  
306
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
310
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
312
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
313
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
317
  NORTH FORK BANK   WESTFIELD SHOPPING MALL   BAYSHORE   NY   11706-0000  
(***)†   (***)†   (***)†     21407912  
318
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
319
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
320
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
321
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
325
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
326
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
327
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
330
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
335
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
336
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
338
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
341
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†     65300279  
345
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
346
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
347
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
349
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
353
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
355
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
356
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†     65300279  
357
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
360
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†     62001186  
361
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
363
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
367
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
369
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
371
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
372
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
373
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
374
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
375
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

197



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
379
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
380
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
382
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†     65300279  
384
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
386
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
387
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
388
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
389
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
391
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
392
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†     65300279  
393
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
394
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
395
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
396
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
397
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
400
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
407
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
411
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
412
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
414
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
416
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
417
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
418
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†     62001186  
420
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
422
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
423
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
424
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
426
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
428
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†     101000695  
430
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†     101000695  
434
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
435
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
439
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
441
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†     11500120  
443
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
444
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

198



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
446
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
448
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†     72000805  
451
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
452
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
454
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†     51503394  
455
  CHEVY CHASE BANK   7101 DEMOCRACY BLVD   BETHESDA   MD   20817-0000   (***)†  
(***)†   (***)†     255071981  
457
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†     71000505  
458
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
460
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
461
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
463
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
464
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
467
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†     51503394  
468
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
471
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
473
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
474
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
476
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
478
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
480
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
482
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
484
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
485
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
486
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
487
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†     231371663  
488
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
489
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
490
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
491
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
494
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
495
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
497
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
498
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†     231371663  
499
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
503
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
504
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

199



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
505
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
507
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
508
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
511
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
512
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
513
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
515
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
517
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
518
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
519
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
521
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
522
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
523
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
526
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
533
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
535
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
536
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
537
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
538
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
540
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
541
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
542
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
543
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
546
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
547
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
549
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
550
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
551
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
552
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
554
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
556
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
557
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
559
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
562
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
565
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
567
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

200



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
569
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
574
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
575
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
576
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
578
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
580
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
581
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
582
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
583
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
588
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
590
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
592
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†     71000288  
593
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
595
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
597
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
598
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
599
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
602
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
604
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
606
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
611
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
616
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
618
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
619
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
620
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
621
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
623
  COMMERCE BANK   PO BOX 419248   KANSAS CITY   MO   64141-6248   (***)†  
(***)†   (***)†     101000019  
624
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
625
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
627
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
628
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†     72000805  
629
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
630
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
631
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
632
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
633
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

201



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
637
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
639
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
640
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
641
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
642
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
643
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
644
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
645
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
646
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
647
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
648
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
650
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
655
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
659
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
660
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
661
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
663
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
665
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
666
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
667
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
670
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
672
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
673
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†     11500120  
676
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
677
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
679
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
680
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
682
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
683
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
684
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
686
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
687
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
688
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
693
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†     121100782  
695
  NORTH FORK BANK   WESTFIELD SHOPPING MALL   BAYSHORE   NY   11706-0000  
(***)†   (***)†   (***)†     21407912  
697
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

202



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
700
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
701
  BANCFIRST   101 NORTH BROADWAY   OKLAHOMA CITY   OK   73102-0000   (***)†  
(***)†   (***)†     103003632  
704
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
705
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
707
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
708
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
712
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
714
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
718
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
719
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
722
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
723
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
724
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
726
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
728
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†     72000805  
730
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
733
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
734
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
735
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
737
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
739
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
741
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
743
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
744
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
747
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
748
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
750
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
754
  COMMERCE BANK   3035 SOUTH TOPEKA BLVD   TOPEKA   KS   66611-0000   (***)†  
(***)†   (***)†     101100728  
755
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
757
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
759
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
762
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
763
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
764
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
766
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
767
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

203



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
768
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
770
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
771
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
773
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
775
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
776
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
777
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
779
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
781
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
785
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
788
  FIRST NATIONAL BANK   1620 DODGE STREET   OMAHA   NE   68197-0000   (***)†  
(***)†   (***)†     104000016  
789
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
792
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
793
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
797
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
800
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
802
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
803
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
804
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†     101000695  
805
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
806
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
809
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
811
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
812
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
814
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
815
  COMMERCE BANK   PO BOX 419248   KANSAS CITY   MO   64141-6248   (***)†  
(***)†   (***)†     101000019  
816
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
817
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†     75000051  
818
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
821
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
824
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
829
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
833
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
836
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†     11500120  
839
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
840
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

204



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
841
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
843
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
845
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†     11500120  
847
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
848
  FIRST CITIZENS BANK   PO BOX 27131   RALEIGHT   NC   27611-7131   (***)†  
(***)†   (***)†     53100300  
849
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
852
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†     51503394  
854
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
857
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
858
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
859
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
861
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†     11075150  
862
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
864
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
865
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
867
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
868
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
869
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
870
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
871
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
872
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
875
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
876
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
880
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
881
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
887
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
889
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
890
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
891
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
892
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
893
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
894
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
895
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
897
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
900
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
901
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

205



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State     ZIP   Phone   Contact
  Acct#   ABA #  
902
  US BANK   918 17TH STREET   DENVER   CO       80202-0000   (***)†   (***)†  
(***)†   123000848  
904
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX       75202-0000   (***)†  
(***)†   (***)†   111000012  
905
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC       28288-5710  
(***)†   (***)†   (***)†   53000219  
907
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA       15222-0000   (***)†  
(***)†   (***)†   43000096  
909
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH       43251-0077  
(***)†   (***)†   (***)†   72000915  
910
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL       60661-0239   (***)†
  (***)†   (***)†   124001545  
911
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX       75202-0000   (***)†  
(***)†   (***)†   111000012  
913
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN       38103-2723  
(***)†   (***)†   (***)†   84000026  
915
  US BANK   918 17TH STREET   DENVER   CO       80202-0000   (***)†   (***)†  
(***)†   123000848  
916
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL       35202-0000   (***)†  
(***)†   (***)†   62005690  
918
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI       53704-0000  
(***)†   (***)†   (***)†   75000051  
920
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI      
02903-1339   (***)†   (***)†   (***)†   11500120  
921
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX       75202-0000   (***)†  
(***)†   (***)†   111000012  
923
  BANK OF HAWAII (SAIPAN)   130 MERCHANT ST   HONOLULU   HI       96813-0000  
(***)†   (***)†   (***)†   121301028  
926
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC       28288-5710  
(***)†   (***)†   (***)†   53000219  
927
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL       35202-0000   (***)†  
(***)†   (***)†   62005690  
928
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC       28288-5710  
(***)†   (***)†   (***)†   53000219  
933
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC       28288-5710  
(***)†   (***)†   (***)†   53000219  
934
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL       35202-0000   (***)†  
(***)†   (***)†   62005690  
938
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA       30303-0000   (***)†  
(***)†   (***)†   66000604  
942
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL       35202-0000   (***)†  
(***)†   (***)†   62005690  
945
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX       75202-0000   (***)†  
(***)†   (***)†   111000012  
947
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH       45202-0000  
(***)†   (***)†   (***)†   42000314  
949
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL       35202-0000   (***)†  
(***)†   (***)†   62005690  
950
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX       75202-0000   (***)†  
(***)†   (***)†   111000012  
953
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL       60661-0239   (***)†
  (***)†   (***)†   124001545  
955
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH       43251-0077  
(***)†   (***)†   (***)†   72000915  
956
  BANCFIRST   101 NORTH BROADWAY   OKLAHOMA CITY   OK       73102-0000   (***)†
  (***)†   (***)†   103003632  
958
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX       75202-0000   (***)†  
(***)†   (***)†   111000012  
959
  BANK OF OKLAHOMA   PO BOX 2300   TULSA   OK       74192-0000   (***)†   (***)†
  (***)†   103900036  
960
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX       75202-0000   (***)†  
(***)†   (***)†   111000012  
963
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL       35202-0000   (***)†  
(***)†   (***)†   62005690  
965
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL       60661-0000  
(***)†   (***)†   (***)†   72000805  
966
  FIRST CITIZENS BANK   PO BOX 27131   RALEIGHT   NC       27611-7131   (***)†  
(***)†   (***)†   53100300  
968
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL       60661-0000  
(***)†   (***)†   (***)†   72000805  
969
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX       75202-0000   (***)†  
(***)†   (***)†   111000012  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

206



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
972
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†     121100782  
973
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
974
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
975
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
976
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
978
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
979
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
981
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
983
  COLE TAYLOR BANK   1542 WEST 47TH STREET   CHICAGO   IL   60609-0000   (***)†
  (***)†   (***)†     71000343  
985
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
987
  ZION FIRST NATIONAL BANK   ONE SOUTH MAIN   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†     124000054  
989
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
990
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
992
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
993
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
994
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†     11500120  
995
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1000
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†     71000505  
1001
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1002
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1004
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1005
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1008
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1011
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1014
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1015
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1016
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1019
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1024
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1025
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1030
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1031
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1032
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†     11500120  
1033
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1036
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1037
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

207



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
1038
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1039
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1043
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1045
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1047
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1048
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1049
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1052
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1053
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1057
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1058
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1059
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1061
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1062
  COLE TAYLOR BANK   1542 WEST 47TH STREET   CHICAGO   IL   60609-0000   (***)†
  (***)†   (***)†     71000343  
1064
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1065
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1066
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1067
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1072
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1073
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1074
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1076
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1077
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1078
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1079
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1080
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1082
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1083
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1084
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1085
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†     72000096  
1086
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1089
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1091
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1093
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1096
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1097
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

208



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
1101
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1102
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1104
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†     72000805  
1107
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1109
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1110
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
1113
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1114
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1115
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1117
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1119
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1121
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1124
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1125
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1127
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
1133
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1134
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1136
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1139
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1140
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1141
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1143
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1144
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1148
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1149
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1151
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1152
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1153
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1155
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1156
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1158
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1159
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1164
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1165
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1166
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1168
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

209



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
1169
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1172
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1173
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1176
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1177
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1179
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1180
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1182
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1185
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1189
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1190
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1191
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1193
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1194
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1195
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1196
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1199
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1200
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1201
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1202
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1203
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1204
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1206
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1208
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1209
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1210
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1211
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1212
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1213
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1214
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1217
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1218
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1219
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1220
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1224
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1226
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

210



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
1227
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1228
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1230
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1231
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1233
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1234
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1235
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1236
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1237
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1243
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1244
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1245
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1246
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1247
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1249
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1250
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1251
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1253
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1256
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1259
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†     62001186  
1262
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1265
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1266
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1267
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1268
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1269
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1270
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1271
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1273
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1275
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1277
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1280
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1281
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1283
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1284
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1285
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

211



--------------------------------------------------------------------------------



 



     

                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #
1288
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1289
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1291
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1296
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1297
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1299
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†     65300279  
1300
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1302
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1303
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1304
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1306
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1307
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1308
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1309
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1311
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1312
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1313
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1316
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1317
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1318
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1321
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1323
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1324
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
1325
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1328
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
1329
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1330
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1332
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
1333
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1334
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1338
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1339
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1342
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1344
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1345
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1346
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

212



--------------------------------------------------------------------------------



 



     

                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #
1347
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
1348
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1349
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1360
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1361
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1363
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1364
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
1366
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1367
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1368
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1369
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1372
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1373
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1374
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1376
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1377
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1378
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1379
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1380
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†     11500120  
1382
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1383
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†     231371663  
1384
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1385
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1386
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1388
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1389
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1391
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1392
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1393
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1394
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1396
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
  114902528  
1397
  BANK OF OKLAHOMA   PO BOX 2300   TULSA   OK   74192-0000   (***)†   (***)†  
(***)†     103900036  
1399
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1400
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1406
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1409
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

213



--------------------------------------------------------------------------------



 



     

                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #
1412
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1413
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
1415
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1419
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1422
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†     72000096  
1423
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1424
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1426
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1427
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1429
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1433
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1435
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1437
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1439
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
  114902528  
1443
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
1444
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1446
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1447
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1448
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1449
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1460
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1462
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1463
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1465
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1468
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1471
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1472
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1474
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1476
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1477
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1480
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1485
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1487
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1488
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1489
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1490
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

214



--------------------------------------------------------------------------------



 



     

                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #
1494
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1499
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1503
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1506
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1507
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1508
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1509
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1510
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1512
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1514
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†     11075150  
1515
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1516
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1518
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†     11500120  
1519
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1520
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1521
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1522
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1524
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1525
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1527
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1530
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1533
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1535
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1539
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1541
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1542
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1543
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1544
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1548
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1549
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1550
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1551
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1553
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1554
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1555
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1558
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  

 

(***)†   (***)† This informiaton has been omitted based on a request for
confidential treatment. The omitted portions have been separately filed with the
Securities and Exchange Commission.

215



--------------------------------------------------------------------------------



 



     

                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #
1561
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1562
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1563
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1565
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1568
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1569
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†     11500120  
1570
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1574
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1576
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1577
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1580
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†     75000051  
1583
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1584
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1592
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1594
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1595
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1598
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1599
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1602
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1603
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1604
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1605
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†     71000505  
1606
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†     51503394  
1607
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1609
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1610
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1612
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1616
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1617
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1624
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1625
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1626
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1630
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1631
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1633
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1634
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

216



--------------------------------------------------------------------------------



 



     

                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #
1635
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1637
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†     71000505  
1642
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1643
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1644
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1645
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1646
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1648
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1649
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†     75000051  
1650
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1651
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1652
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1656
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1657
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†     72000805  
1659
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1665
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1667
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†     121100782  
1669
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1670
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†     62001186  
1672
  NEVADA STATE BANK   ONE SOUTH MAIN STREET   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†     122400779  
1673
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1675
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1683
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†     51503394  
1684
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1685
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1687
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1688
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†     71000505  
1689
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1690
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1691
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1692
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1694
  CHEVY CHASE BANK   7101 DEMOCRACY BLVD   BETHESDA   MD   20817-0000   (***)†  
(***)†   (***)†     255071981  
1695
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1697
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†     11500120  
1698
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1699
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†     72000805  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

217



--------------------------------------------------------------------------------



 



     

                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #
1700
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1701
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1703
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1706
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1708
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1709
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1712
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1713
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1715
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1717
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1718
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1719
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1722
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1726
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1727
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1731
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1732
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1733
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1734
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1735
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
  114902528  
1737
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1738
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1740
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1741
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1742
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1743
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1745
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1747
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1748
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1754
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1755
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
1756
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1757
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
1759
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1760
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1761
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

218



--------------------------------------------------------------------------------



 



     

                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #
1763
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1764
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†     52000113  
1766
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
1767
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1769
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1772
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
  114902528  
1775
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
1780
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1781
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1782
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†     62001186  
1787
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
1788
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1790
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1792
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1793
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1795
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1797
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1798
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1799
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1802
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1803
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†     121100782  
1804
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1806
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1810
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1811
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1812
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1813
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1815
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1816
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1817
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1819
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1821
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
1824
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1826
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1828
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1830
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

219



--------------------------------------------------------------------------------



 



                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #
1831
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1832
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1833
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1834
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1837
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1838
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1839
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1841
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1842
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1843
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1846
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1848
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1852
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†     65000090  
1855
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1856
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1857
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1859
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†     72000805  
1860
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1870
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1871
  COMMERCE BANK   PO BOX 419248   KANSAS CITY   MO   64141-6248   (***)†  
(***)†   (***)†     101000019  
1872
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
  114902528  
1873
  BANCFIRST   101 NORTH BROADWAY   OKLAHOMA CITY   OK   73102-0000   (***)†  
(***)†   (***)†     103003632  
1874
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1875
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†     51503394  
1876
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
1877
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†     231371663  
1878
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1880
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
1881
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1883
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
1884
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1885
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1886
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1888
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†     71000505  
1890
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1893
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

220



--------------------------------------------------------------------------------



 



     

                                        Payless                                
        Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact
  Acct#     ABA #
1895
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
1897
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
1898
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
1907
  COMMERCE BANK   PO BOX 419248   KANSAS CITY   MO   64141-6248   (***)†  
(***)†   (***)†     101000019  
1936
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†     42000314  
1941
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2000
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2001
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2003
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
2004
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2007
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2009
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2010
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2011
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†     84000026  
2012
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2017
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
2018
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
2021
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†     66000604  
2022
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
2023
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2024
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
2027
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
2028
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
2031
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
2032
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
2033
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
2035
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
2036
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2037
  BANK OF OKLAHOMA   PO BOX 2300   TULSA   OK   74192-0000   (***)†   (***)†  
(***)†     103900036  
2038
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†     101000695  
2039
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†     43000096  
2040
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
2041
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†     72000096  
2042
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2043
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2045
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

221



--------------------------------------------------------------------------------



 



     

                                          Payless                              
      Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #
2048
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2049
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2051
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2053
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†     71000505  
2054
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
2055
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2058
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2059
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
2061
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2062
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2067
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2068
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2069
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2071
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†     41001039  
2072
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
2073
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
2074
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†     62005690  
2080
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
2082
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2084
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†     72000915  
2086
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†     62001186  
2088
  BANCFIRST   101 NORTH BROADWAY   OKLAHOMA CITY   OK   73102-0000   (***)†  
(***)†   (***)†     103003632  
2089
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2090
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2091
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2092
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†     123000848  
2096
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†     62001186  
2099
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2102
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†     121000248  
2105
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2106
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†     51503394  
2108
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†     53000219  
2109
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2111
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†     124001545  
2115
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  
2117
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†     111000012  

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

222



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2122
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
2124
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
2126
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2127
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2129
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
2132
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2133
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2134
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2135
  COLE TAYLOR BANK   1542 WEST 47TH STREET   CHICAGO   IL   60609-0000   (***)†
  (***)†   (***)†   71000343
2136
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2140
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2145
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2146
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2147
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2148
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2149
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2150
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2153
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2155
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2158
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2159
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2162
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2164
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2168
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
2169
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2171
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2172
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2173
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2174
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†   101000695
2175
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2178
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2179
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2182
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2183
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†   231371663
2184
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2185
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

223



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2186
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2187
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2188
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
2189
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2191
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2193
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2197
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2200
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2202
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2203
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
2205
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2206
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2208
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2209
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2210
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2211
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2212
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2213
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2214
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
2218
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2221
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2223
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2224
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2225
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
2226
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
2228
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2229
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2230
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2232
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2235
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2236
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2237
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2238
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2239
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2240
  ZION FIRST NATIONAL BANK   ONE SOUTH MAIN   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†   124000054
2241
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

224



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2242
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2247
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2249
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
2250
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2253
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2258
  NEVADA STATE BANK   ONE SOUTH MAIN STREET   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†   122400779
2262
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2263
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2267
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
2268
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2270
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2271
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2272
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
2273
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2274
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2275
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
2278
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2283
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2284
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2288
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2290
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2291
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
2292
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2293
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
2297
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2301
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2302
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†   101000695
2303
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2304
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2309
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
2311
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
2312
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
2314
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2315
  FIRST NATIONAL BANK   1620 DODGE STREET   OMAHA   NE   68197-0000   (***)†  
(***)†   (***)†   104000016
2316
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2317
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

225



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2319
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2321
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2325
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2326
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
2327
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2328
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2329
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2330
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2333
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2335
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2337
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2338
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2339
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2340
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2341
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2342
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2343
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2344
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2345
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
2349
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2350
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2352
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2353
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
2354
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2355
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2356
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2358
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2359
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2362
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2363
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2364
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2366
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2368
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2369
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
2371
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2372
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

226



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2374
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2375
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
2377
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2378
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2381
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2382
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2389
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2390
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
2391
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†   121100782
2392
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2399
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2400
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2402
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2403
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2404
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
2405
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2406
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2412
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2416
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2418
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†   71000288
2419
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
2422
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
2423
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2425
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
2428
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2430
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2434
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2436
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2437
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
2439
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
2440
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2441
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2442
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2444
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2446
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2450
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

227



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2451
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2452
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2454
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2455
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2456
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2458
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2459
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2461
  COMMERCE BANK   PO BOX 419248   KANSAS CITY   MO   64141-6248   (***)†  
(***)†   (***)†   101000019
2464
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2465
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2468
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2470
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2472
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2473
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2475
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2477
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2478
  UNITED BANK   500 VIRGINIA STREET   CHARLESTON   WV   25301-2135   (***)†  
(***)†   (***)†   51900395
2480
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†   72000096
2481
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2483
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2484
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2485
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2488
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2489
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
2493
  NORTH FORK BANK   WESTFIELD SHOPPING MALL   BAYSHORE   NY   11706-0000  
(***)†   (***)†   (***)†   21407912
2494
  BANK OF OKLAHOMA   PO BOX 2300   TULSA   OK   74192-0000   (***)†   (***)†  
(***)†   103900036
2495
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2497
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2498
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
2500
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2501
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2502
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2503
  SKY BANK   310 S. MAIN STREET   BYRAN   OH   43506-0000   (***)†   (***)†  
(***)†   41201936
2504
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2506
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†   71000288
2507
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

228



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2508
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2511
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
2512
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2513
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†   71000288
2515
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2516
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2517
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2518
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2519
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†   101000695
2521
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
2522
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†   65300279
2523
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
2526
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2529
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2530
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
2531
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2532
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2535
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†   121100782
2536
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
2537
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2538
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2541
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2543
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2545
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2547
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†   101000695
2548
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2549
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2550
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2551
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2552
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2554
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2555
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
2556
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2557
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
2559
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
2560
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

229



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2563
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
2564
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2565
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2566
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2567
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2568
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2569
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2570
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2571
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2572
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2573
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2575
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
2577
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2578
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
2579
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2581
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
2582
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
2583
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2585
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2587
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2590
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2593
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2594
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2596
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2597
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2598
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2600
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2602
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2604
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2605
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2607
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2609
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2611
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2613
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2614
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2615
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

230



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2617
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†   65300279
2620
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2625
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
2630
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†   71000288
2631
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2632
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2635
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
2637
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
2638
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2639
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
2642
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2643
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2644
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
2646
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2648
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2653
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2656
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
2657
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2659
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2660
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2661
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2662
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2663
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2664
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
2667
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2671
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2673
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2674
  UNITED BANK   500 VIRGINIA STREET   CHARLESTON   WV   25301-2135   (***)†  
(***)†   (***)†   51900395
2676
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
2678
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2679
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†   231371663
2685
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2686
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2689
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2690
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2692
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

231



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2693
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2697
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2698
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2700
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2702
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2706
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2707
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2708
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2709
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2710
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2711
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2712
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2714
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2715
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2718
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2719
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2722
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2723
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2724
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2725
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2729
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2732
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2733
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2734
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2735
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2736
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2738
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2739
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2741
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2742
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2743
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2746
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2747
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2749
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2751
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2752
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

232



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2753
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2755
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2757
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2758
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
2759
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2761
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2763
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2764
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2765
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2766
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2767
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2770
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2771
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2772
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2773
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2775
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2776
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2777
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2781
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2782
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2783
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2784
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2788
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2789
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2790
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2791
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2792
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2794
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
2795
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2797
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2798
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2799
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2800
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2801
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2803
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2804
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

233



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2805
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2807
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2809
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2811
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2815
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2816
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2817
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
2818
  BANK OF OKLAHOMA   PO BOX 2300   TULSA   OK   74192-0000   (***)†   (***)†  
(***)†   103900036
2820
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
2821
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2822
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2825
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2827
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2828
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2829
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2830
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2831
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2832
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2835
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2837
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2838
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2840
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2841
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2842
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2844
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2845
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2847
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
2849
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2850
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2851
  SKY BANK   310 S. MAIN STREET   BYRAN   OH   43506-0000   (***)†   (***)†  
(***)†   41201936
2852
  SKY BANK   310 S. MAIN STREET   BYRAN   OH   43506-0000   (***)†   (***)†  
(***)†   41201936
2854
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
2855
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2856
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2857
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2861
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

234



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2862
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2863
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2864
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2865
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2866
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2867
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2869
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2871
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2873
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2877
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2879
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2881
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2884
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2885
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†   71000288
2886
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2888
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2890
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2891
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2892
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2898
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2899
  CHEVY CHASE BANK   7101 DEMOCRACY BLVD   BETHESDA   MD   20817-0000   (***)†  
(***)†   (***)†   255071981
2901
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
2904
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
2906
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2907
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
2908
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2909
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2910
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2912
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2913
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2915
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2917
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2918
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2919
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2920
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2922
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

235



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2924
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2926
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2928
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2929
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2933
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2934
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2940
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2941
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2943
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2944
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2945
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2946
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2948
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2949
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2951
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2953
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2954
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2955
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2957
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2958
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2959
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2960
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2961
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2964
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
2965
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2967
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2968
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2970
  BANK OF OKLAHOMA   PO BOX 2300   TULSA   OK   74192-0000   (***)†   (***)†  
(***)†   103900036
2971
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2972
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2973
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2976
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
2977
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2978
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2979
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
2980
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

236



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2981
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†   71000288
2986
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
2987
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2988
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2989
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2991
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2993
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
2995
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
2996
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
2998
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3001
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
3002
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3003
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3006
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3007
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3009
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3010
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3011
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3012
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3013
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3014
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
3015
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
3018
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3019
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3020
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3023
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3024
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3025
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3026
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
3028
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3029
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3031
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3032
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3034
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3035
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3038
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

237



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3039
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3040
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3041
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3042
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3044
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†   72000096
3047
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3048
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3049
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3050
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3053
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3054
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3055
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3056
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3057
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3058
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3059
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3060
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3062
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3063
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3064
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3065
  COMMERCE BANK   3035 SOUTH TOPEKA BLVD   TOPEKA   KS   66611-0000   (***)†  
(***)†   (***)†   101100728
3066
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
3067
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
3069
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3072
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3073
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†   62001186
3074
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
3075
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3076
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3077
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3078
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3079
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3082
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3086
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3087
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
3088
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

238



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3089
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†   121100782
3090
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3092
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3093
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3094
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3095
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3096
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3097
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3098
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3099
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3103
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3104
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3105
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3106
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3107
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3108
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3109
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3110
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3111
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3113
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3116
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3117
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3118
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3120
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3121
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3124
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3125
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
3127
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†   62001186
3131
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3134
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†   121100782
3135
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3136
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3137
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3138
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
3140
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3141
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

239



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3142
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3144
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3146
  COMMERCE BANK   PO BOX 419248   KANSAS CITY   MO   64141-6248   (***)†  
(***)†   (***)†   101000019
3147
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3148
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3149
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3150
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3151
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3152
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3153
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3157
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3158
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3159
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3160
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3161
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3164
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3167
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3171
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3172
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3173
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3174
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†   62001186
3175
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3177
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
3179
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3180
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3181
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3182
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3183
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3184
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3185
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3186
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3187
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3188
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3189
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3190
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3191
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

240



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3192
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
3194
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3195
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3196
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3197
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3198
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3199
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3206
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3208
  BANK OF OKLAHOMA   PO BOX 2300   TULSA   OK   74192-0000   (***)†   (***)†  
(***)†   103900036
3209
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3210
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†   65300279
3212
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3214
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3215
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3216
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3218
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3219
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3220
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3221
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3222
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3223
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3224
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3225
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3226
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3227
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3228
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3229
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3230
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3234
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3235
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3236
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3238
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3239
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
3240
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
3241
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3242
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

241



--------------------------------------------------------------------------------



 



                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3243
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3245
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3246
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3247
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
3249
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3250
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3252
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3254
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3255
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3256
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3258
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
3262
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3263
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3265
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3266
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3268
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3269
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3270
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3272
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3274
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3277
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3278
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3279
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3281
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3282
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
3283
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3284
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3285
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3288
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3290
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3295
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3296
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3298
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3299
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3300
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3301
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

242



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3302
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3304
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
3307
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†   62001186
3308
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3310
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3311
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3313
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3314
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3315
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3316
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3317
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3319
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3320
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3326
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
3328
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3330
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3332
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
3333
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3335
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3336
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3338
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3343
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3344
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3348
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
3355
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3356
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3357
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3359
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3362
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
3366
  NORTH FORK BANK   WESTFIELD SHOPPING MALL   BAYSHORE   NY   11706-0000  
(***)†   (***)†   (***)†   21407912
3367
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3368
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3370
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3371
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3372
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3373
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

243



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3374
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3375
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3376
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3378
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3381
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3382
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3383
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3384
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
3386
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3387
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3389
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3390
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3392
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3393
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3394
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3395
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3397
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3398
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
3400
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3401
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3403
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3406
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3408
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3411
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3412
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3413
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3414
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
3415
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3416
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3417
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3418
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3419
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3420
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
3421
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3423
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3424
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

244



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3425
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3426
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3429
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3431
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3432
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3433
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
3434
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3435
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3436
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
3438
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†   65300279
3440
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
3441
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3442
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3443
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3444
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3447
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3448
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3449
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3450
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3451
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3452
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3453
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3454
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3456
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3457
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
3458
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3459
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3460
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3461
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3462
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3463
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3465
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3466
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3467
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3468
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3470
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

245



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3471
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3472
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3473
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3474
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
3478
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3479
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
3480
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3481
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3483
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3485
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3486
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3487
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3488
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3490
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3491
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3492
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
3493
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3497
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3498
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3499
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3500
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3501
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3502
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3504
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3506
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3509
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3510
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3512
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3513
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3514
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3515
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3518
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
3520
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3522
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3523
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3524
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

246



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3526
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3529
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3530
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3531
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3533
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3534
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3536
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3537
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3538
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3539
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3540
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3541
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3542
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3544
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
3546
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
3547
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3550
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3555
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
3557
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
3559
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3561
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3562
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3563
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3564
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3566
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3567
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3569
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3575
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3577
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3578
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3579
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3581
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3587
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3588
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3589
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3591
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

247



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3592
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3593
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3594
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3601
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3603
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
3604
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3605
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3606
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3607
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3609
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3612
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3613
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3616
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3617
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3618
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3619
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3620
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
3622
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†   231371663
3623
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3624
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3625
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3627
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3629
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3631
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3634
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3635
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3637
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3638
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3640
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3641
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3642
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3645
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3646
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3648
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3649
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3650
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

248



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3652
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3655
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3656
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3657
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3658
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
3659
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
3660
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3661
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3662
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3663
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3664
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3665
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3667
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3669
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3670
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3672
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3674
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
3675
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3676
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3677
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
3678
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
3679
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3680
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3681
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3684
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
3685
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3686
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3687
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3689
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3690
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3692
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3693
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3694
  COMMERCE BANK   3035 SOUTH TOPEKA BLVD   TOPEKA   KS   66611-0000   (***)†  
(***)†   (***)†   101100728
3697
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3698
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3700
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

249



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3701
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3702
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3705
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
3706
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3708
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3710
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3711
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3713
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3714
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
3715
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3716
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3717
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3719
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3720
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3721
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3722
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3723
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
3725
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3726
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3729
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3731
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3732
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3733
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3734
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3735
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
3738
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3741
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3743
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3744
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3745
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3747
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3750
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3751
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3752
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3753
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3754
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

250



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3756
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3757
  ZION FIRST NATIONAL BANK   ONE SOUTH MAIN   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†   124000054
3758
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3761
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3764
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3765
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3766
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3771
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3772
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3773
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3774
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3775
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3777
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3778
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3779
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3780
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3782
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†   231371663
3783
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3785
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3787
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3788
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3789
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3790
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
3793
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3794
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3797
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3799
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3800
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
3801
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3802
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3804
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3805
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3806
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3807
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3808
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3810
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

251



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3812
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3813
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3815
  FIRST CITIZENS BANK   PO BOX 27131   RALEIGHT   NC   27611-7131   (***)†  
(***)†   (***)†   53100300
3816
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3818
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
3819
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3820
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3821
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3822
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3823
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
3824
  NEVADA STATE BANK   ONE SOUTH MAIN STREET   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†   122400779
3828
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
3830
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3831
  FIRST CITIZENS BANK   PO BOX 27131   RALEIGHT   NC   27611-7131   (***)†  
(***)†   (***)†   53100300
3834
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3835
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3836
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3837
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3838
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3839
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3842
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3843
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3845
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3846
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3847
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3849
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3850
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3852
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
3853
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3854
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3855
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
3856
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3858
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3859
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
3860
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3861
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

252



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3863
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3865
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3866
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3867
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3868
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3871
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3872
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3873
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
3874
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3875
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3876
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
3878
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
3880
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
3881
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3882
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3884
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3885
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3886
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3893
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
3898
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3907
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
3908
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
3921
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†   231371663
3926
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3927
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3928
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3931
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
3934
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3939
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3941
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
3942
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
3943
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
3946
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
3949
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3951
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3952
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

253



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3953
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3954
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3963
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
3969
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
3975
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3976
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3977
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3982
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3983
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
3988
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
3989
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
3994
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4002
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4003
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4004
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4005
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4007
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4008
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4009
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4010
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4011
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4012
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4013
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4014
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4015
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
4017
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4018
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4019
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4020
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4022
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4023
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4024
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4025
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4027
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4028
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4029
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

254



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4030
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4031
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4032
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4033
  CHEVY CHASE BANK   7101 DEMOCRACY BLVD   BETHESDA   MD   20817-0000   (***)†  
(***)†   (***)†   255071981
4035
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4037
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4040
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4042
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4043
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4044
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4048
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4049
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4050
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
4051
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4054
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
4056
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4057
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4058
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4059
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4060
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4062
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
4063
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4064
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4066
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4067
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†   121100782
4068
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4069
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4072
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4074
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4075
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4076
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4077
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4078
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4079
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4080
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4082
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

255



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4084
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4085
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4086
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4087
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4089
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4090
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4093
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4094
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4096
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4097
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4098
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4099
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4100
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†   121100782
4102
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†   231371663
4104
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4105
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4106
  UNITED BANK   500 VIRGINIA STREET   CHARLESTON   WV   25301-2135   (***)†  
(***)†   (***)†   51900395
4107
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4108
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4109
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
4110
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4112
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4113
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4114
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4115
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4116
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4118
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4122
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4123
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4124
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
4126
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4128
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4129
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4134
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4136
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4137
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

256



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4138
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
4140
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4142
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4143
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4146
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4147
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4148
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4149
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
4171
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4173
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4174
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4176
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4177
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4178
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4180
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4182
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
4183
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4186
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4187
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4188
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
4191
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4192
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4193
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4194
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4261
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4262
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4263
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4264
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4265
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4268
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4269
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4270
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4271
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
4272
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4274
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4279
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

257



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4280
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4281
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4282
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4283
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4284
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4285
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4286
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4287
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4289
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
4290
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4291
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4292
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4293
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4294
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
4295
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
4296
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4297
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
4298
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4299
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
4300
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4302
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
4303
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4304
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4307
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4310
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
4311
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4313
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4314
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4317
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4318
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4319
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4320
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4321
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
4322
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4323
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
4325
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

258



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4326
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4327
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4329
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4330
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4332
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4333
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4334
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4335
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4336
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4337
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4338
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4339
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4340
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4341
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4342
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4343
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4344
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4345
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4346
  NEVADA STATE BANK   ONE SOUTH MAIN STREET   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†   122400779
4347
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4348
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4349
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4350
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4351
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4352
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4353
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4355
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
4356
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4358
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4359
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4362
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4363
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4364
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4365
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4366
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4367
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

259



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4368
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4370
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4371
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4372
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4373
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4374
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4375
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4377
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4378
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4379
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
4380
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4382
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4384
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4385
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4386
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4387
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4388
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
4389
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4390
  CHEVY CHASE BANK   7101 DEMOCRACY BLVD   BETHESDA   MD   20817-0000   (***)†  
(***)†   (***)†   255071981
4391
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4392
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
4394
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4395
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4397
  CHEVY CHASE BANK   7101 DEMOCRACY BLVD   BETHESDA   MD   20817-0000   (***)†  
(***)†   (***)†   255071981
4401
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
4402
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4403
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4404
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4405
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4406
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4407
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4408
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4409
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4410
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
4411
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4413
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

260



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4414
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4415
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
4416
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4417
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4418
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4419
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4420
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4421
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4422
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4423
  AMERICAN SAVINGS BANK   915 FORT STREET MALL   HONOLULU   HI   96813-0000  
(***)†   (***)†   (***)†   321370765
4424
  AMERICAN SAVINGS BANK   915 FORT STREET MALL   HONOLULU   HI   96813-0000  
(***)†   (***)†   (***)†   321370765
4425
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
4426
  AMERICAN SAVINGS BANK   915 FORT STREET MALL   HONOLULU   HI   96813-0000  
(***)†   (***)†   (***)†   321370765
4427
  AMERICAN SAVINGS BANK   915 FORT STREET MALL   HONOLULU   HI   96813-0000  
(***)†   (***)†   (***)†   321370765
4428
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4429
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4431
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4432
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4433
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4434
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4435
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4438
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4439
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4440
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
4441
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
4443
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4444
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4445
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4446
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4448
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4449
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4450
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4451
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4453
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4454
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4455
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

261



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4456
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
4457
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4458
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4459
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4462
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4464
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
4466
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4467
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4469
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
4470
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4471
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4472
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4473
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4474
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4475
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4476
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4477
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4479
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4480
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4481
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
4483
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4485
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4486
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
4487
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4488
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4489
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4490
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4492
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4493
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4494
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
4500
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4501
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4502
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4503
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4505
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4506
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

262



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4508
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4509
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4510
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4511
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4512
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4513
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4514
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4515
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4516
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4517
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4518
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4519
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4521
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4522
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4523
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4524
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4525
  NORTH FORK BANK   WESTFIELD SHOPPING MALL   BAYSHORE   NY   11706-0000  
(***)†   (***)†   (***)†   21407912
4526
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4527
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4530
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4534
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
4535
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4536
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4538
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4539
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4540
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4541
  ZION FIRST NATIONAL BANK   ONE SOUTH MAIN   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†   124000054
4542
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
4543
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4544
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
4545
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4546
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4548
  NORTH FORK BANK   WESTFIELD SHOPPING MALL   BAYSHORE   NY   11706-0000  
(***)†   (***)†   (***)†   21407912
4550
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
4552
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4554
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

263



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4555
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4556
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4557
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4559
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4562
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
4563
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
4564
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4565
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4567
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4569
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4571
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4572
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4573
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†   101000695
4574
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4575
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
4576
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4577
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
4578
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4579
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4580
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4581
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
4584
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4587
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4588
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
4589
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4590
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4591
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4593
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4595
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4596
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4598
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4599
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4602
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4604
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4605
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4606
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

264



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4609
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4610
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
4611
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4612
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4613
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4617
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4618
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
4622
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4626
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4627
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4628
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4630
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4631
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4632
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4633
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4634
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4635
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4636
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4637
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4639
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4641
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4642
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4643
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4644
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4645
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4646
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4647
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4648
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4649
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4650
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4653
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4655
  FIRST CITIZENS BANK   PO BOX 27131   RALEIGHT   NC   27611-7131   (***)†  
(***)†   (***)†   53100300
4656
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4657
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4660
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4661
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

265



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4664
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4666
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4668
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4670
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4671
  NORTH FORK BANK   WESTFIELD SHOPPING MALL   BAYSHORE   NY   11706-0000  
(***)†   (***)†   (***)†   21407912
4672
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4673
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4677
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4678
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4680
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4682
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4688
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
4689
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4691
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4692
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4693
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4695
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4696
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4697
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4699
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4741
  BANK OF HAWAII (GUAM)   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†
  (***)†   (***)†   121301028
4744
  BANK OF HAWAII (GUAM)   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†
  (***)†   (***)†   121301028
4745
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4746
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4747
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
4749
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4750
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4751
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4753
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4754
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4756
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4757
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000125
4760
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4761
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4762
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4763
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

266



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4764
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4765
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4766
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4767
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4768
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
4769
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4770
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4771
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4772
  AMERICAN SAVINGS BANK   915 FORT STREET MALL   HONOLULU   HI   96813-0000  
(***)†   (***)†   (***)†   321370765
4774
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4777
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4782
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
4783
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4784
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4786
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4787
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4789
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4790
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4791
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4793
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
4795
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4796
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4797
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4799
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4800
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4801
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4802
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4803
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4804
  COMMERCE BANK   3035 SOUTH TOPEKA BLVD   TOPEKA   KS   66611-0000   (***)†  
(***)†   (***)†   101100728
4805
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4807
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4808
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4810
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4811
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4812
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4813
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

267



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4815
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
4816
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4817
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4818
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
4819
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4820
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4821
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4822
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4823
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4826
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
4827
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4828
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
4829
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
4831
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
4833
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
4834
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4835
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
4839
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4840
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†   231371663
4842
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
4846
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4848
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4851
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4852
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4853
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4855
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4856
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4857
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4860
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
4861
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4862
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4864
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4866
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4867
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4868
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4870
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

268



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4872
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4874
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4875
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4876
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4877
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4880
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4881
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4884
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4886
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
4888
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4889
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4892
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†   72000096
4893
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4896
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
4897
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4898
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4899
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
4900
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4910
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4913
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4914
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4923
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4924
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4945
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4946
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4947
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4948
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4949
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
4950
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4953
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4955
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4957
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4958
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
4959
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4960
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4961
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

269



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4963
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4964
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4966
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4967
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
4971
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
4973
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4974
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
4975
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
4976
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4978
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4979
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4980
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4985
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
4986
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
4987
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4990
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
4991
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
4993
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4994
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4995
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4997
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
4998
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
4999
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5005
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5007
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5008
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5009
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5010
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5011
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5016
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5017
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5018
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
5019
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5020
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5021
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5022
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

270



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5023
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5024
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5025
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5026
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
5027
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5028
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5029
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
5030
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5032
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5033
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5034
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5035
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5038
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5041
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5042
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5043
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5044
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
5045
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5046
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5048
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5051
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5052
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†   101000695
5053
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
5054
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5056
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5057
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5060
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
5061
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
5066
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5067
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH    43251-0077  
(***)†   (***)†   (***)†   72000915
5068
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO    63105-0000   (***)†  
(***)†   (***)†   121000248
5071
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX    75202-0000   (***)†  
(***)†   (***)†   111000012
5072
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IT    60661-0239   (***)†  
(***)†   (***)†   124001545
5073
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX    75202-0000   (***)†  
(***)†   (***)†   111000012
5074
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX    75202-0000   (***)†  
(***)†   (***)†   111000012
5075
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   OM    63105-0000   (***)†  
(***)†   (***)†   121000248

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

271



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5076
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5077
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5079
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
5080
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5081
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5083
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
5084
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5085
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5086
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5087
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5088
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5089
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5090
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5093
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5094
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5097
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5098
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5099
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5102
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5105
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5107
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5108
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5111
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5113
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5114
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5117
  CHEVY CHASE BANK   7101 DEMOCRACY BLVD   BETHESDA   MD   20817-0000   (***)†  
(***)†   (***)†   255071981
5118
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5120
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5121
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5123
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5124
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5125
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5126
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5127
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5130
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5132
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

272



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5133
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5134
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5137
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5142
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5143
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5144
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5145
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5147
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5148
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5149
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5150
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5151
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5156
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5157
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5160
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5161
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5168
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5169
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5171
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5174
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5175
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5176
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5178
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5179
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5180
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5183
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5185
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5187
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5188
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5190
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
5192
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5194
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5195
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5196
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5197
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
5198
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

273



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5199
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5200
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5201
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
5202
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5203
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5204
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5205
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5207
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
5208
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5211
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5213
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5214
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5215
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5216
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5222
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5229
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5230
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5232
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5233
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5234
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5235
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5236
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5242
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5244
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5245
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5246
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5247
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5249
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5250
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5252
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
5253
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5255
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5256
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5257
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5259
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5260
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

274



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5261
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5262
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†   62001186
5263
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5266
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5269
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5270
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5272
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5275
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5276
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5278
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5279
  AMERICAN SAVINGS BANK   915 FORT STREET MALL   HONOLULU   HI   96813-0000  
(***)†   (***)†   (***)†   321370765
5280
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5281
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5282
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5283
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5285
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5288
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5290
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5291
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5292
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5296
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5299
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5301
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5302
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5303
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
5305
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5308
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5310
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5313
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5315
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
5317
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5318
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5319
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
5321
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5323
  CHEVY CHASE BANK   7101 DEMOCRACY BLVD   BETHESDA   MD   20817-0000   (***)†  
(***)†   (***)†   255071981
5324
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

275



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5325
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5326
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
5327
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5331
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5332
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5336
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5339
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5341
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5342
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5345
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5346
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5350
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
5351
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
5352
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5353
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
5354
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5356
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5357
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5358
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
5360
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5361
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5362
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5363
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5364
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
5365
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5367
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5368
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5369
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5370
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†   65300279
5374
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5375
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5376
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5377
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5378
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5379
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5380
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

276



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5381
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
5382
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5384
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5386
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5387
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5389
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5390
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5392
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
5398
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
5400
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5401
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5402
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5404
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5405
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5406
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5407
  TRUSTMARK NATIONAL BANK   PO BOX 291   JACKSON   MS   39205-0291   (***)†  
(***)†   (***)†   65300279
5408
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5409
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
5414
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5415
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5417
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5419
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5421
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5423
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5424
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5425
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5426
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5427
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5428
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5429
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5430
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5432
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5433
  SKY BANK   310 S. MAIN STREET   BYRAN   OH   43506-0000   (***)†   (***)†  
(***)†   41201936
5434
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5435
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5437
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

277



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5439
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5441
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5442
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5443
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5444
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5445
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5446
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5449
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5450
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5451
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5452
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5453
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5454
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5455
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
5456
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
5458
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5459
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5460
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5461
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5462
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5463
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5467
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
5468
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5469
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5470
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5472
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5474
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5475
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5476
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5478
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5479
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
5481
  NORTH FORK BANK   WESTFIELD SHOPPING MALL   BAYSHORE   NY   11706-0000  
(***)†   (***)†   (***)†   21407912
5482
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5483
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5484
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5485
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

278



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5488
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5490
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5492
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5494
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
5495
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5496
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5497
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5501
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5502
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5503
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
5504
  BANK OF HAWAII   130 MERCHANT ST   HONOLULU   HI   96813-0000   (***)†  
(***)†   (***)†   121301028
5508
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5509
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5510
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5513
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5514
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
5516
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
5517
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
5518
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
5519
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5521
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
5522
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5523
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5524
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5526
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5527
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5528
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5529
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5530
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5534
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5535
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5536
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5537
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5538
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5539
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5541
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

279



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5542
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5543
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5544
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5545
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
5546
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5547
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
5548
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5555
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5556
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5558
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5562
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5563
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5564
  ZION FIRST NATIONAL BANK   ONE SOUTH MAIN   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†   124000054
5565
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5566
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5567
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5568
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5569
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5570
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5572
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5573
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5574
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5577
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5578
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5579
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5581
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5582
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5583
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5584
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5586
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5588
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5589
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5590
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5592
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5593
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5594
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

280



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5596
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
5597
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5598
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5601
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5602
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5603
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5604
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5605
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†   72000096
5606
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
5607
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5610
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5613
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
5614
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5615
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5617
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5618
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†   101000695
5619
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5620
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5621
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5625
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5626
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5627
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
5629
  BANK OF THE WEST   1800 CAREY AVENUE   CHEYENNE   WY   82001-0000   (***)†  
(***)†   (***)†   121100782
5630
  COLE TAYLOR BANK   1542 WEST 47TH STREET   CHICAGO   IL   60609-0000   (***)†
  (***)†   (***)†   71000343
5631
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5633
  NEVADA STATE BANK   ONE SOUTH MAIN STREET   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†   122400779
5634
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5635
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5636
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5638
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5639
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5641
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
5646
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
5648
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
5649
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
5650
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

281



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5651
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5652
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5653
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5654
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5655
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5659
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5660
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5663
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5664
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5665
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5667
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5670
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5671
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5672
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5673
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5674
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5675
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5676
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5677
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
5678
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5679
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5680
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5682
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
5683
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5684
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†   72000096
5685
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
5686
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5687
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5688
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5689
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5693
  COMPASS BANK   701 32ND STREET, SOUTH   BIRMINGHAM   AL   35296-0000   (***)†
  (***)†   (***)†   62001186
5694
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5695
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5696
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5697
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5698
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

282



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5700
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5705
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5706
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5707
  FIRST CITIZENS BANK   PO BOX 27131   RALEIGHT   NC   27611-7131   (***)†  
(***)†   (***)†   53100300
5708
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5710
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5711
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5712
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5713
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5714
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
5716
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5717
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5719
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
5720
  ZION FIRST NATIONAL BANK   ONE SOUTH MAIN   SALT LAKE CITY   UT   84111-0000  
(***)†   (***)†   (***)†   124000054
5722
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5724
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5725
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
5727
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5728
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5730
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
5731
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5732
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5734
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5735
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
5736
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5737
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5738
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5739
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5741
  FIRST CITIZENS BANK   PO BOX 27131   RALEIGHT   NC   27611-7131   (***)†  
(***)†   (***)†   53100300
5743
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5744
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5745
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5746
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5747
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5752
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5753
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

283



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5754
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5756
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
5758
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
5759
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5760
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5762
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5763
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5766
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5767
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5768
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5769
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5770
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5773
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5776
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5778
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5779
  COLE TAYLOR BANK   1542 WEST 47TH STREET   CHICAGO   IL   60609-0000   (***)†
  (***)†   (***)†   71000343
5780
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5781
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5782
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5783
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5784
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
5785
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
5786
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
5787
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
5788
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5789
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5790
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
5791
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5792
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5793
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
5794
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
5796
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
5797
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
5798
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
5799
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6006
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

284



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
6014
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6015
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6018
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6019
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6022
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6034
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6035
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
6036
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
6043
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6044
  CHEVY CHASE BANK   7101 DEMOCRACY BLVD   BETHESDA   MD   20817-0000   (***)†  
(***)†   (***)†   255071981
6050
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6062
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
6065
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6106
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6118
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6125
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†   71000288
6127
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6134
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6141
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6142
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6144
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6149
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6150
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6152
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6153
  UNITED BANK   500 VIRGINIA STREET   CHARLESTON   WV   25301-2135   (***)†  
(***)†   (***)†   51900395
6157
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6158
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6163
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6164
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6167
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
6168
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6169
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6174
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6178
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6179
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6180
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

285



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
6182
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6183
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6184
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6185
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6186
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6187
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6190
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6191
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6194
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6198
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6199
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6200
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6201
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6203
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6207
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†   72000096
6208
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6209
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
6210
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†   71000288
6213
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6214
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6217
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6219
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6223
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6224
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6227
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6230
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6232
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6236
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6237
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6240
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6242
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6243
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6246
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6248
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6249
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6251
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

286



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
6253
  COMERICA BANK   500 WOODWARD AVE   DETROIT   MI   48226-0000   (***)†   (***)†
  (***)†   72000096
6254
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6257
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6259
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6260
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6261
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6262
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6264
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6265
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6266
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6267
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6271
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†   71000288
6277
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6278
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6281
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6284
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
6285
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6287
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
6293
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6294
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6295
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
6297
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6301
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
6303
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6306
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6308
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6309
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6312
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6317
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6322
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6324
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6325
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6327
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6328
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6329
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6334
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

287



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
6335
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
6337
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6338
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6339
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6342
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6343
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
6344
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6346
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
6347
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6349
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6353
  SOVEREIGN BANK   1130 BERSHIRE BLVD   WYOMISSING   PA   19610-0000   (***)†  
(***)†   (***)†   231371663
6357
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6358
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
6359
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6361
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6363
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6365
  SUNTRUST BANK   25 PARK PLACE   ATLANTA   GA   30303-0000   (***)†   (***)†  
(***)†   66000604
6366
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6367
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6374
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6375
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6381
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
6382
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
6385
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6386
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6389
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6391
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6392
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6396
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
6397
  SKY BANK   310 S. MAIN STREET   BYRAN   OH   43506-0000   (***)†   (***)†  
(***)†   41201936
6399
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6401
  PNC BANK   620 LIBERTY AVE   PITTSBURGH   PA   15222-0000   (***)†   (***)†  
(***)†   43000096
6402
  BRANCH BANKING AND TRUST CO.   300 SUMMERS STREET   CHARLESTON   WV  
25301-0000   (***)†   (***)†   (***)†   51503394
6407
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6411
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6414
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

288



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
6415
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6417
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6418
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
6422
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6423
  FIRST CITIZENS BANK   PO BOX 27131   RALEIGHT   NC   27611-7131   (***)†  
(***)†   (***)†   53100300
6428
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6429
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6430
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6432
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6441
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6442
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
6445
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6446
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
6447
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6448
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6450
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6451
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6452
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6453
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6454
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6457
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6458
  SOVEREIGN BANK OF NEW ENGLAND   1130 BERSHIRE BLVD   WYOMISSING   PA  
19610-0000   (***)†   (***)†   (***)†   11075150
6459
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6460
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
6463
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6464
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
6467
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
6471
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6472
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6473
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6476
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6478
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6479
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6480
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6485
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
6486
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

289



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
6487
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6488
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6489
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6493
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6495
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
6496
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6513
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6515
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6517
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6518
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
6523
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
6524
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6527
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6530
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6531
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6532
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6534
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6536
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6542
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6546
  M & I BANK, OF WI   4726 EAST TOWNE BLVD   MADISON   WI   53704-0000   (***)†
  (***)†   (***)†   75000051
6548
  STANDARD FEDERAL BANK   540 W. MADISON   CHICAGO   IL   60661-0000   (***)†  
(***)†   (***)†   72000805
6549
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6552
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6553
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6556
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6559
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545
6565
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
6567
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6568
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6569
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6570
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
6573
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
6574
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6575
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
6577
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6578
  JPMORGAN CHASE BANK   525 WEST MONROE   CHICAGO   IL   60661-0239   (***)†  
(***)†   (***)†   124001545

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

290



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
6580
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6581
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6584
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6585
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6586
  CITIZENS BANK RHODE ISLAND   ONE CITIZENS PLAZA   PROVIDENCE   RI   02903-1339
  (***)†   (***)†   (***)†   11500120
6587
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6589
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6592
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
6594
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6595
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6596
  HSBC   452 FIFTH AVE   NEW YORK   NY   10018-0000   (***)†   (***)†   (***)†  
22000020
6600
  KEY BANK   127 PUBLIC SQUARE   CLEVELAND   OH   44114-1306   (***)†   (***)†  
(***)†   41001039
6601
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6612
  M & T BANK   25 SOUTH CHARLES STREET   BALTIMORE   MD   21201-0000   (***)†  
(***)†   (***)†   52000113
6625
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6631
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6634
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6637
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6641
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6643
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6646
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6648
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6650
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6662
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6680
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
6682
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6683
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6685
  US BANK   918 17TH STREET   DENVER   CO   80202-0000   (***)†   (***)†  
(***)†   123000848
6686
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6687
  ABN-AMRO BANK / LASALLE   135 SOUTH LASALLE STREET   CHICAGO   IL   60603-0000
  (***)†   (***)†   (***)†   71000505
6689
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6690
  FIRST TENNESSEE BANK   165 MADISON AVE   MEMPHIS   TN   38103-2723   (***)†  
(***)†   (***)†   84000026
6692
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6693
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6694
  HARRIS BANK   111 WEST MONROE STREET   CHICAGO   IL   60603-0000   (***)†  
(***)†   (***)†   71000288
6695
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

291



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
6696
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
6698
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
6699
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6700
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6710
  BANK OF AMERICA   901 MAIN STREET   DALLAS   TX   75202-0000   (***)†   (***)†
  (***)†   111000012
6711
  National City Bank   155 EAST BROAD STREET   COLUMBUS   OH   43251-0077  
(***)†   (***)†   (***)†   72000915
6715
  REGIONS BANK   PO BOX 10247   BIRMINGHAM   AL   35202-0000   (***)†   (***)†  
(***)†   62005690
6716
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219
6718
  FIFTH THIRD   38 FOUNTAIN SQUARE PLAZA   CINCINNATI   OH   45202-0000   (***)†
  (***)†   (***)†   42000314
6720
  CAPITAL ONE   313 CARONDELET   NEW ORLEANS   LA   70161-0000   (***)†   (***)†
  (***)†   65000090
6721
  IBC   816 CONGRESS AVE   AUSTIN   TX   78701-0000   (***)†   (***)†   (***)†  
114902528
6722
  WELLS FARGO   120 S CENTRAL AVE   ST LOUIS   MO   63105-0000   (***)†   (***)†
  (***)†   121000248
6724
  UMB BANK   PO BOX 419226   KANSAS CITY   MO   64141-6226   (***)†   (***)†  
(***)†   101000695
6727
  BANCFIRST   101 NORTH BROADWAY   OKLAHOMA CITY   OK   73102-0000   (***)†  
(***)†   (***)†   103003632
6728
  WACHOVIA BANK   401 SOUTH TRYON STREET   CHARLEOTTE   NC   28288-5710   (***)†
  (***)†   (***)†   53000219 Individual Store Accounts                          
     
48
  RCB BANK   122000 E 96TH ST NORTH   OWASSO   OK   74055-0000   (***)†   (***)†
  (***)†   103112594
52
  CLINTON NATIONAL BANK   235 6TH AVE SOUTH   CLINTON   IA   52732-0000   (***)†
  (***)†   (***)†   73900441
77
  COMMERCE BANK OF WICHITA   1250 S WOODLAWN   WICHITA   KS   67218-0000  
(***)†   (***)†   (***)†   101100540
91
  PEOPLES STATE BANK   445 S LEWIS   TULSA   OK   74110-0000   (***)†   (***)†  
(***)†   103908669
117
  SIMMONS FIRST NATIONAL BANK   501 MAIN STREET   PINE BLUFF   AR   71601-4398  
(***)†   (***)†   (***)†   82900432
121
  AMERICAN BANK OF TEXAS   2011 TEXOMA PKWY   SHERMAN   TX   75091-0000   (***)†
  (***)†   (***)†   111901645
131
  FIRST WESTERN BANK & TRUST   900 SOUTH BROADWAY   MINOT   ND   58702-1090  
(***)†   (***)†   (***)†   91310440
133
  TOWN & COUNTRY BANK   524 N 30TH ST   QUINCY   IL   62301-0000   (***)†  
(***)†   (***)†   81200573
160
  CENTRAL NATIONAL BANK   PO BOX 700   JUNCTION CITY   KS   66441-0000   (***)†
  (***)†   (***)†   101101293
164
  FARMERS BANK & TRUST   1017 HARRISON ST.   GREAT BEND   KS   67530-0000  
(***)†   (***)†   (***)†   101107080
177
  CHILLICOTHE STATE BANK   600 WASHINGTON   CHILLICOTHE   MO   64601-0000  
(***)†   (***)†   (***)†   101901419
202
  CITIZENS BANK AND TRUST   P O BOX 659   PLAQUEMINE   LA   70765-0000   (***)†
  (***)†   (***)†   65403150
209
  FIRST BANK OF WEST TEXAS   1 VILLAGE DRIVE   ABILENE   TX   79606-0000  
(***)†   (***)†   (***)†   111323731
217
  FIRST NATIONAL BANK OF CRESTVIEW   2541 HWY 85 SOUTH   CRESTVIEW   FL  
32536-0000   (***)†   (***)†   (***)†   63206139
236
  THE CITIZENS BANK OF PERRY   PO BOX 1247   PERRY   FL   32348-0000   (***)†  
(***)†   (***)†   63106501
260
  LAREDO NATIONAL BANK   218 S. ZARZAMORA   SAN ANTONIO   TX   78207-0000  
(***)†   (***)†   (***)†   114900313
280
  INTER NATIONAL BANK   P O DRAWER 1100   WESLACO   TX   78599-0000   (***)†  
(***)†   (***)†   114915272
281
  SUMMIT BANK   600 S MAIN STREET   HOPE   AR   71801-0000   (***)†   (***)†  
(***)†   82901871
308
  ARVEST BANK   201 N BROADWAY   SHAWNEE   OK   74802-1089   (***)†   (***)†  
(***)†   103100328

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

292



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
314
  SABINE STATE BANK & TRUST   737 KEYSER AVE   NATCHITOCHES   LA   71457-0000  
(***)†   (***)†   (***)†   111102059
328
  BANCORP SOUTH   2173 HWY 72 EAST   CORINTH   MS   38834-0000   (***)†   (***)†
  (***)†   84201278
337
  FIRST BANK   1325 HIGHWAY 4 BYPASS   CAMDEN   AR   71701-0000   (***)†  
(***)†   (***)†   82902320
376
  HANCOCK BANK   PO BOX 4019   GULFPORT   MS   39502-0000   (***)†   (***)†  
(***)†   65503681
429
  FIDELITY BANK   11411 E. KELLOGG   WICHITA   KS   67207-0000   (***)†   (***)†
  (***)†   301171353
493
  MID FIRST BANK   P.O. BOX 308   MUSTANG   OK   73064-0000   (***)†   (***)†  
(***)†   303087995
607
  INTRUST BANK-NORTH   2005 W 21ST N   WICHITA   KS   67203-0000   (***)†  
(***)†   (***)†   101100029
614
  FIRST STATE BANK OF ALTUS   721 N MAIN   ALTUS   OK   73522-0979   (***)†  
(***)†   (***)†   103108249
615
  FIRST NATIONAL BANK   P.O. BOX 272   BERRYVILLE   AR   72616-0000   (***)†  
(***)†   (***)†   82905505
664
  BANK AND TRUST COMPANY   401 NORTH MADISON STREET   LITCHFIELD   IL  
62056-0000   (***)†   (***)†   (***)†   81903537
668
  CHICKASHA BANK & TRUST COMPANY   PO BOX 1307   CHICKASHA   OK   73023-0000  
(***)†   (***)†   (***)†   103101699
710
  CORNERSTONE BANK   1727 EAST 23RD STREET   COLUMBUS   NE   68601-0000   (***)†
  (***)†   (***)†   104900349
740
  VISON BANK   BOX 669   ADA   OK   74821-0000   (***)†   (***)†   (***)†  
103101026
782
  AMERICAN HERITAGE BANK   PO BOX 1408   SAPULPA   OK   74067-1408   (***)†  
(***)†   (***)†   103100616
783
  FIRST NATIONAL OF DANVILLE   ONE TOWNE CENTER   DANVILLE   IL   61832-0000  
(***)†   (***)†   (***)†   71100858
835
  FIRST BANK   1405 N ILLINOIS   WATERLOO   IL   62298-0000   (***)†   (***)†  
(***)†   81009428
886
  CITIZENS BANK & TRUST COMPANY   PO BOX 1117   OKMULGEE   OK   74447-1117  
(***)†   (***)†   (***)†   103101084
888
  LINCOLN STATE BANK   3131 SOUTH 13TH STREET   MILWAUKEE   WI   53215-0000  
(***)†   (***)†   (***)†   75000734
899
  WOODFOREST NATIONAL BANK   220 N US HIGHWAY 175   SEAGOVILLE   TX   75159-1839
  (***)†   (***)†   (***)†   113008465
948
  GUARANTY BOND BANK   2317 S JEFFERSON AVE   MT PLEASANT   TX   75456-1158  
(***)†   (***)†   (***)†   111915327
982
  AMERICAN NATIONAL BANK   PO BOX 40   TERRELL   TX   75160-0000   (***)†  
(***)†   (***)†   111901519
1135
  RANGE BANK   3195 WRIGHT STREET   MARQUETTE   MI   49855-0000   (***)†  
(***)†   (***)†   91101950
1161
  WESTMINSTER UNION BANK   400 NORTH CENTER STREET   WESTMINSTER   MD  
21157-0189   (***)†   (***)†   (***)†   55000657
1187
  MB FINANCIAL BANK   1618 WEST 18TH STREET   CHICAGO   IL   60608-3996   (***)†
  (***)†   (***)†   71001737
1197
  FIDELITY BANK   GREENRIDGE PLAZA   SCRANTON   PA   18509-0000   (***)†  
(***)†   (***)†   31303129
1207
  SUMMIT BANK   PO BOX 647   MAGNOLIA   AR   71752-0000   (***)†   (***)†  
(***)†   82901871
1215
  FIRST BANK & TRUST   204 E LAMAR ST   JASPER   TX   75951-0000   (***)†  
(***)†   (***)†   113122804
1216
  FIRST BANK OF THE DELTA   425 PLAZA   WEST HELENA   AR   72390-0507   (***)†  
(***)†   (***)†   84100638
1221
  ALLIANCE BANK   1 MADISON ST   HAMILTON   NY   13346-0000   (***)†   (***)†  
(***)†   21303511
1241
  BANCORP SOUTH   2173 HWY 72 EAST   CORINTH   MS   38834-0000   (***)†   (***)†
  (***)†   84201278
1242
  FIRST BANK & TRUST   1009 NORTH UNIVERSITY   NACOGDOCHES   TX   75961-0000  
(***)†   (***)†   (***)†   113122804
1331
  UNION BANK   8959 EAST HIGHWAY 40   KANSAS CITY   MO   64129-0000   (***)†  
(***)†   (***)†   101001500
1362
  SEAWAY NATIONAL BANK   645 EAST 87TH STREET   CHICAGO   IL   60619-0000  
(***)†   (***)†   (***)†   71001216
1417
  SHORE BANK   7054 JEFFREY BLVD   CHICAGO   IL   60649-2096   (***)†   (***)†  
(***)†   71004226
1440
  FIRST NATIONAL BANK   9343 ALEMEDA AVE   EL PASO   TX   79917-0000   (***)†  
(***)†   (***)†   112319524
1556
  CHITTENDEN BANK   99 DORSETT STREET   SOUTH BURLINGTON   VT   05403-0000  
(***)†   (***)†   (***)†   11600062

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

293



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
1559
  ALL AMERICA BANK   200 SOUTH ROCKWELL AVE   OKLAHOMA CITY   OK   73128-0000  
(***)†   (***)†   (***)†   103001456
1628
  FIRST AMERICAN BANK   1818 WEST JEFFERSON STREET   JOLIET   IL   60435-0000  
(***)†   (***)†   (***)†   71922777
1680
  UNITED COMMUNITY BANK   4000 APPALACHIAN HWY   BLUE RIDGE   GA   30513-0000  
(***)†   (***)†   (***)†   61103454
1711
  FIRST NATIONAL BANK   4001 W 41ST STREET   SIOUX FALLS   SD   57117-5186  
(***)†   (***)†   (***)†   91400020
1720
  CROSSROADS BANK   2000 SOUTH BANKER STREET   EFFINGHAM   IL   62401-0000  
(***)†   (***)†   (***)†   81224122
1729
  FIRST MIDWEST BANK   2806 N. VERMILLION STREET   DANVILLE   IL   61832-0000  
(***)†   (***)†   (***)†   71901604
1749
  NORTH SHORE BANK   1600 MILLER TRUNK HWY   DULUTH   MN   55811-0000   (***)†  
(***)†   (***)†   91900106
1776
  FIRST MIDWEST BANK   3500 GRANT ST.   GARY   IN   46408-0000   (***)†   (***)†
  (***)†   71900883
1783
  STAR FINANCIAL BANK   2948 SOUTH WESTERN AVE   MARION   IN   46953-0000  
(***)†   (***)†   (***)†   74901672
1805
  FIRST CITIZENS BANK OF BUTTE   3220 HARRISON AVENUE   BUTTE   MT   59701-3149
  (***)†   (***)†   (***)†   92901489
1867
  UNITED BANK   1501 NORTH BROAD STREET   PHILADELPHIA   PA   19122-0000  
(***)†   (***)†   (***)†   36002810
2015
  FIRST NATIONAL BANK   4001 W 41ST STREET   SIOUX FALLS   SD   57117-5186  
(***)†   (***)†   (***)†   91400020
2057
  UMB BANK   PO BOX 5008   COLORADO SPRINGS   CO   80903-1899   (***)†   (***)†
  (***)†   107001067
2060
  FARMERS BANK & TRUST   400 WEST MAIN STREET   BLYTHEVILLE   AR   72316-0688  
(***)†   (***)†   (***)†   84101051
2081
  PROSPERITY BANK   100 SOUTH WACHINGTON   BEEVILLE   TX   78102-5622   (***)†  
(***)†   (***)†   113122655
2101
  TEXAS BANK   PO BOX 1429   BROWNWOOD   TX   76804-0000   (***)†   (***)†  
(***)†   111902424
2103
  FIRST STATE BANK   PO BOX 10   GAINESVILLE   TX   76241-0010   (***)†   (***)†
  (***)†   111901467
2107
  FIRST NATIONAL OF NORTH PLATTE   PO BOX 10   NORTH PLATTE   NE   69103-0000  
(***)†   (***)†   (***)†   104900721
2114
  LAREDO NATIONAL BANK   PO BOX 736   LAREDO   TX   78042-0000   (***)†   (***)†
  (***)†   114907329
2116
  BROADWAY BANK   1177 NE LOOP 410   SAN ANTONIO   TX   78217-0001   (***)†  
(***)†   (***)†   114021933
2118
  CHEMICAL BANK WEST   1408 NORTH MITCHELL STREET   CADILLAC   MI   49601-0000  
(***)†   (***)†   (***)†   72404948
2125
  AMERICAN BANK   PO BOX 154068   WACO   TX   76715-4068   (***)†   (***)†  
(***)†   111900604
2128
  LAREDO NATIONAL BANK   218 S. ZARZAMORA   SAN ANTONIO   TX   78207-0000  
(***)†   (***)†   (***)†   114900313
2130
  FIRST STATE BANK   4351 VENTURE DRIVE   PERU   IL   61354-0000   (***)†  
(***)†   (***)†   71921532
2161
  FIRST BANK & TRUST   P O BOX 1687   CLEVLAND   TX   77328-1687   (***)†  
(***)†   (***)†   113122804
2201
  WOODFOREST NATIONAL   PO BOX 24459   HOUSTON   TX   77229-4459   (***)†  
(***)†   (***)†   113008465
2216
  BROADWAY BANK   5960 NORTH BROADWAY   CHICAGO   IL   60660-0000   (***)†  
(***)†   (***)†   71002419
2243
  SEAWAY NATIONAL BANK   645 E 87TH ST   CHICAGO   IL   60619-0000   (***)†  
(***)†   (***)†   71001216
2265
  ALLIANCE BANK   100 W JEFFERSON   SULPHUR SPRINGS   TX   75483-0500   (***)†  
(***)†   (***)†   111901975
2277
  FIRST BANK   7710 LIMONITA AVE   RIVERSIDE   CA   92509-0000   (***)†   (***)†
  (***)†   122239131
2294
  BANCO POPULAR OF CHICAGO   4000 W NORTH AVE   CHICAGO   IL   60649-0000  
(***)†   (***)†   (***)†   71924458
2296
  WEATHERFORD NATIONAL BANK   101 COLLEGE PARK DR   WEATHERFORD   TX  
76086-0000   (***)†   (***)†   (***)†   111914218
2299
  FIRST STATE BANK   PO BOX 471   ATHENS   TX   75751-0000   (***)†   (***)†  
(***)†   111921777
2300
  FROST BANK   PO BOX 546   ALAMO   TX   78516-0546   (***)†   (***)†   (***)†  
114000093
2306
  LAKE CITY BANK   4202 ELKHART RD   GOSHEN   IN   46526-0000   (***)†   (***)†
  (***)†   74903719
2320
  KEWANEE BANKING CENTER   635 SOUTH TENNEY STREET   KEWANEE   IL   61443-0408  
(***)†   (***)†   (***)†   71107987

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

294



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
2365
  FIRST STATE BANK   P.O. BOX 1277   LIVINGSTON   TX   77351-0000   (***)†  
(***)†   (***)†   113105465
2393
  ALBANY BANK & TRUST CO.   3400 W LAWRENCE AVE   CHICAGO   IL   60625-0000  
(***)†   (***)†   (***)†   71004446
2394
  STANDARD BANK & TRUST   PO BOX 17170   CHICAGO   IL   60617-0170   (***)†  
(***)†   (***)†   71909363
2396
  SEAWAY NATIONAL BANK   645 E 87TH ST   CHICAGO   IL   60619-0000   (***)†  
(***)†   (***)†   71001216
2443
  NBC BANK   PO BOX 10249   ENID   OK   73706-0249   (***)†   (***)†   (***)†  
103112523
2453
  AMEGY BANK OF TEXAS   PO BOX 27459   HOUSTON   TX   77227-7459   (***)†  
(***)†   (***)†   113011258
2462
  FOUNDERS BANK   6825 WEST 111TH STREET   WORTH   IL   60482-0000   (***)†  
(***)†   (***)†   71923213
2514
  FIRST NATIONAL BANK   515 MCCASSLIN BLVD   LOUISVILLE   CO   80027-0000  
(***)†   (***)†   (***)†   107001960
2520
  PEOPLES STATE BANK   9252 JOS CAMPEAU AVE   HAMTRAMCK   MI   48212-0000  
(***)†   (***)†   (***)†   72406768
2540
  SUBURBAN BANK & TRUST CO.   PO BOX 419   ELMHURST   IL   60126-0419   (***)†  
(***)†   (***)†   71924513
2561
  HUNTINGTON FEDERAL SAVINGS BANK   P.O.BOX 239   HUNTINGTON   WV   25707-0239  
(***)†   (***)†   (***)†   251573234
2562
  TEXAS COASTAL BANK   6731 SPENCER HWY   PASADENA   TX   77508-0000   (***)†  
(***)†   (***)†   113013117
2640
  TD BANKNORTH   401 VALLEY BROOK AVE   LYNDHURST   NJ   07071-0000   (***)†  
(***)†   (***)†   21201503
2688
  WHITNEY BANK   2402 NORTH MAIN   HOUSTON   TX   77009-0000   (***)†   (***)†  
(***)†   113000968
2701
  FIRST NATIONAL BANK OF ALAMOGORDO   414 10TH STREET   ALAMOGORDO   NM  
88310-0000   (***)†   (***)†   (***)†   112202123
2802
  CENTRAL BANK   238 MADISON   JEFFERSON CITY   MO   65102-0000   (***)†  
(***)†   (***)†   86500634
2810
  MERCHANT MARINE BANK   2235 HWY 90   GAUTIER   MS   39553-0188   (***)†  
(***)†   (***)†   65301362
2853
  WESBANCO BANK   100 MALL RD   STEUBENVILLE   OH   43952-0000   (***)†   (***)†
  (***)†   43401190
2860
  FIRST NATIONAL BANK   2807 TEXAS AVE   BRYAN   TX   77802-0000   (***)†  
(***)†   (***)†   113102303
2875
  FT DAVIS STATE BANK   PO BOX 1808   FT DAVIS   TX   79734-0000   (***)†  
(***)†   (***)†   112314066
2896
  BANGOR SAVINGS   366 MAIN STREET   WATERVILLE   ME   04901-0000   (***)†  
(***)†   (***)†   211274382
2905
  NORWAY SAVINGS BANK   47 TOPSHAM FAIR MALL ROAD   TOPSHAM   ME   04086-0000  
(***)†   (***)†   (***)†   211274515
2974
  BOONE COUNTY NATIONAL BANK   8TH & BROADWAY   COLUMBIA   MO   65205-0000  
(***)†   (***)†   (***)†   81500859
3008
  TRI-COUNTIES BANK, OF CA   1950 E. 20TH ST. SUITE 725   CHICO   CA  
95928-0000   (***)†   (***)†   (***)†   121135045
3071
  BERKSHIRE BANK   39 CHESHIER RD   PITTSFIELD   MA   01202-1308   (***)†  
(***)†   (***)†   211871691
3114
  COLUMBUS BANK & TRUST   PO BOX 120   COLUMBAS   GA   31902-0000   (***)†  
(***)†   (***)†   61100606
3122
  NORTHWEST BANK & TRUST CO.   100 E KIMBERLY RD   DAVENPORT   IA   52808-8001  
(***)†   (***)†   (***)†   73900182
3126
  FIRST COLUMBIA BANK   PO BOX 240   BLOOMBURG   PA   17815-0000   (***)†  
(***)†   (***)†   31305936
3145
  SUSQUEHANNA BANK   704 FOXCROFT AVE NORTH   MARTINSBURG   WV   25402-1627  
(***)†   (***)†   (***)†   55000259
3233
  ELMIRA SAVINGS BANK   3300 CHAMBERS ROAD   HORSEHEADS   NY   14845-0000  
(***)†   (***)†   (***)†   221370399
3251
  PROVIDENT BANK   895 BERGEN AVE   JERSEY CITY   NJ   07306-4397   (***)†  
(***)†   (***)†   221272303
3306
  VALLEY NATIONAL BANK   76 CENTRAL AVE   CLARK   NJ   07066-0000   (***)†  
(***)†   (***)†   21201383
3339
  FIDELITY BANK & TRUST   14545 WAX RD   BATON ROUGE   LA   70818-0000   (***)†
  (***)†   (***)†   265472415
3345
  CENTIER BANK   7760 EAST 37 AVE   HOBART   IN   46342-0000   (***)†   (***)†  
(***)†   71902878
3350
  LIBERTY BANK OF ARKANSAS   3000 EAST HIGHLAND AVE   JONESBORO   AR  
72401-0000   (***)†   (***)†   (***)†   84108795
3396
  LAREDO NATIONAL BANK   218 S. ZARZAMORA   SAN ANTONIO   TX   78207-0000  
(***)†   (***)†   (***)†   114900313

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

295



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
3399
  VALLEY NATIONAL BANK   76 CENTRAL AVE   CLARK   NJ   07066-0000   (***)†  
(***)†   (***)†   21201383
3439
  PEOPLES BANK   314 HIGH STREET   HOLYOKE   MA   01040-0000   (***)†   (***)†  
(***)†   211871772
3489
  BANK FINANCIAL   3443 WEST TOUHY AVE   LINCOLNWOOD   IL   60645-0000   (***)†
  (***)†   (***)†   271972899
3549
  CITIZENS FIRST NAT'L BANK   DRAWER 1227   STORM LAKE   IA   50588-0000  
(***)†   (***)†   (***)†   73903516
3554
  TRUST COMPANY BANK   PO BOX 1082   SCHENECTADY   NY   12301-1082   (***)†  
(***)†   (***)†   21300912
3586
  ARVEST BANK   2029 W KNOSHA   BROKEN ARROW   OK   74012-0000   (***)†   (***)†
  (***)†   103112976
3621
  AMERICANA COMMUNITY BANK   115 1ST STREET NE   MEDFORD   MN   55049-0000  
(***)†   (***)†   (***)†   91901969
3632
  MIDCOUNTRY BANK   502 NORTH COMMERCIAL STREET   HARRISBURG   IL   62946-0297  
(***)†   (***)†   (***)†   81204265
3688
  FIRST NATIONAL BANK OF PA   805 LOGAN BLVD   HOLIDAYSBURG   PA   16635-0000  
(***)†   (***)†   (***)†   43318092
3737
  UNION STATE BANK OF FARGO   901 40TH STREET SW   FARGO   ND   58106-9399  
(***)†   (***)†   (***)†   91310576
3784
  BROOKLYN FEDERAL SAVINGS   1752 VETERANS HWY   ISLANDIA   NY   11722-0000  
(***)†   (***)†   (***)†   226072346
3795
  SUSQUEHANNA BANK   704 FOXCROFT AVE NORTH   MARTINSBURG   WV   25402-1627  
(***)†   (***)†   (***)†   55000259
3825
  RICHMOND COUNTY SAVINGS BANK   2595 HYLAN BLVD   STATEN ISLAND   NY  
10306-0000   (***)†   (***)†   (***)†   226071004
3827
  EXCHANGE BANK   499 STONY POINT RD   SANTA ROSA   CA   95401-0000   (***)†  
(***)†   (***)†   121101985
3857
  WOODFOREST NATIONAL BANK   3240 WILKINSON BLVD   CHARLEOTTE   NC   28208-0000
  (***)†   (***)†   (***)†   53112592
3887
  FARMERS & MERCHANTS BANK   2225 PINE TREE RD   MARINETTE   WI   54143-0000  
(***)†   (***)†   (***)†   75901037
3916
  CANANDAIGUA NATIONAL BANK, OF NY   338 EASTVIEW MALL   VICTOR   NY  
14564-0000   (***)†   (***)†   (***)†   22303659
3959
  HONESDALE NATIONAL BANK   PO BOX 350   HONESDALE   PA   18431-0350   (***)†  
(***)†   (***)†   31308535
3965
  FIRST COMMONWEALTH BANK   PO BOX 400   INDIANA   PA   15701-0400   (***)†  
(***)†   (***)†   43306826
3974
  TD BANKNORTH   1458 LAKESHORE DRIVE   GILFORD   NH   03249-0000   (***)†  
(***)†   (***)†   11400071
3984
  TRUST COMPANY BANK   CURRY ROAD SHOPPING CENTER   ROTTERDAM   NY   12306-0000
  (***)†   (***)†   (***)†   21300912
4039
  RABOBANK   346 ALTA STREET   GONZALES   CA   93926-0000   (***)†   (***)†  
(***)†   122238420
4117
  LINCOLN SAVINGS BANK   225 WEST VIKING RD   CEDAR FALLS   IA   50613-0000  
(***)†   (***)†   (***)†   73905527
4119
  VALLEY NATIONAL BANK   76 CENTRAL AVE   CLARK   NJ   07066-0000   (***)†  
(***)†   (***)†   21201383
4125
  WAYNE BANK   717 MAIN STREET   HONESDALE   PA   18431-0000   (***)†   (***)†  
(***)†   31308548
4130
  ALAMOSA NATIONAL BANK   2225 W MAIN ST.   ALAMOSA   CO   81101-0000   (***)†  
(***)†   (***)†   102100853
4145
  NEWTOWN SAVINGS BANK   250 S. MAIN STREET   NEWTOWN   CT   06470-0000   (***)†
  (***)†   (***)†   221172296
4185
  CAPITAL CITY BANK   PO BOX 900   TALLAHASSEE   FL   32302-0900   (***)†  
(***)†   (***)†   63100688
4195
  ENTERPRISE BANK & TRUST CO.   674 BOSTON RD   BILLERICA   MA   01821-0000  
(***)†   (***)†   (***)†   11302742
4267
  DOLLAR BANK   1709 RT 222   CRANBERRY TOWNSHIP   PA   16066-0000   (***)†  
(***)†   (***)†   243074385
4376
  UNION BANK   1988 MEMORIAL DR   ST. JOHNSBURY   VT   05819-0000   (***)†  
(***)†   (***)†   11601100
4412
  FIRST NATIONAL BANK   2271 LEBANON MALL   LEBANON   PA   17042-0000   (***)†  
(***)†   (***)†   31311632
4437
  PARKWAY BANK   951 MEACHAM RD   ELK GROVE VILLAGE   IL   60007-3672   (***)†  
(***)†   (***)†   71908160
4442
  HIGHLAND BANK   322 WEST MARKET   MINNEAPLIS   MN   55425-0000   (***)†  
(***)†   (***)†   91916378
4460
  FIRST AMERICAN BANK   3221 W. 87TH   EVERGREEN PARK   IL   60805-0000   (***)†
  (***)†   (***)†   71922777
4482
  CITIBANK   5801 SUNRISE HWY   HOLBROOK   NY   11741-0000   (***)†   (***)†  
(***)†   21000089

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

296



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
4529
  FIRST NATIONAL BANK PA   576 GALLERIA DR   JOHNSTOWN   PA   15904-0000  
(***)†   (***)†   (***)†   43318092
4551
  BANKNORTH   969 RIVERDALE STREET   WEST SPRINGFIELD   MA   01089-0000   (***)†
  (***)†   (***)†   211370545
4600
  AMERICAN BANK OF TEXAS   2011 TEXOMA PKWY   SHERMAN   TX   75091-0000   (***)†
  (***)†   (***)†   111901645
4601
  APPLE BANK   943 CARMANS RD   MASSAPEQUA   NY   11758-0000   (***)†   (***)†  
(***)†   226070584
4615
  RABOBANK   346 ALTA STREET   GONZALES   CA   93926-0000   (***)†   (***)†  
(***)†   122238420
4651
  BANK OF SULLIVAN   328 E S. SERVICE ROAD   SULLIVAN   MO   63080-0000   (***)†
  (***)†   (***)†   81905302
4685
  BANK PLUS   951 MEMORIAL BLVD   PICAYUNE   MS   39466-0000   (***)†   (***)†  
(***)†   65301948
4698
  MILFORD NATIONAL BANK   286 HARTFORD AVE   BILLINGHAM   MA   02019-0000  
(***)†   (***)†   (***)†   11303327
4773
  SALEM FIVE BANK   229 SQUARE ONE MALL   SAUGUS   MA   01970-0000   (***)†  
(***)†   (***)†   211370558
4788
  BANKNORTH   969 RIVERDALE STREET   WEST SPRINGFIELD   MA   01089-0000   (***)†
  (***)†   (***)†   211370545
4830
  TD BANKNORTH   1458 LAKESHORE DRIVE   GILFORD   NH   03249-0000   (***)†  
(***)†   (***)†   11400071
4837
  UNITED BANK   13060 FAIRLAKES BLVD   FAIRFAX   VA   22033-0000   (***)†  
(***)†   (***)†   56004445
4844
  PENNSTAR BANK   685 SCRANTON CARBONDALE HWY   EYNON   PA   18403-1022   (***)†
  (***)†   (***)†   31312110
4849
  TD BANKNORTH   1458 LAKESHORE DRIVE   GILFORD   NH   03249-0000   (***)†  
(***)†   (***)†   11400071
4883
  RBC CENTURA BANK   2805 S HORNER BLVD   SANFORD   NC   27332-0000   (***)†  
(***)†   (***)†   53100850
4965
  BANGOR SAVING BANK   630 BROADWAY   BANGOR   ME   04401-0000   (***)†   (***)†
  (***)†   211274382
5069
  TRAVELERS REST   PO BOX 1067   TRAVERLERS REST   SC   29690-1067   (***)†  
(***)†   (***)†   53207371
5104
  CHITTENDEN BANK   2 BURLINGTON SQUARE   BURLINGTON   VT   05402-0820   (***)†
  (***)†   (***)†   11600062
5106
  STATE BANK OF LONG ISLAND   1055 OLD COUNTRY RD   WESTBURY   NY   11590-0000  
(***)†   (***)†   (***)†   21401617
5131
  TD BANKNORTH   401 VALLEY BROOK AVE   LYNDHURST   NJ   07071-0000   (***)†  
(***)†   (***)†   21201503
5165
  ROCKLAND TRUST   2995 CRANBERRY HWY   EAST WAREHAM   MA   02538-0000   (***)†
  (***)†   (***)†   11304478
5166
  LAKE SUNAPEE BANK   345 WASHINGTON STREET   CLAREMONT   NH   03743-0000  
(***)†   (***)†   (***)†   211770200
5167
  THE BANK   125 SOUTH BROADWAY   PENNSVILLE   NJ   08070-0000   (***)†   (***)†
  (***)†   31207636
5184
  EASTERN BANK   270 UNION STREET   LYNN   MA   01901-0000   (***)†   (***)†  
(***)†   11301798
5217
  BANK OF LANCASTER COUNTY   886 PLAZA BLVD   LANCASTER   PA   17601-0000  
(***)†   (***)†   (***)†   31313562
5219
  BANCO POPULAR   122 8TH STREET   PASSAIC   NJ   07055-0000   (***)†   (***)†  
(***)†   21272626
5273
  ALPINE BANK AND TRUST   PO BOX 10000   GLENWOOD SPRINGS   CO   81601-0000  
(***)†   (***)†   (***)†   102103407
5287
  TD BANKNORTH   194 WEST STREET   KEENE   NH   03431-0000   (***)†   (***)†  
(***)†   11400071
5298
  TALLAHASSEE STATE BANK   2720 WEST TENNESSEE STREET   TALLAHASSEE   FL  
32304-0000   (***)†   (***)†   (***)†   63109922
5312
  RENASANT BANK   PO BOX 150   AMORY   MS   38821-0000   (***)†   (***)†  
(***)†   84201294
5337
  RABOBANK   346 ALTA STREET   GONZALES   CA   93926-0000   (***)†   (***)†  
(***)†   122238420
5391
  MILBURY FEDERAL CREDIT UNION   50 MAIN STREET   MILLBURY   MA   01527-0032  
(***)†   (***)†   (***)†   211384434
5413
  UNION BANK   PO BOX 270   MONTICELLO   AR   71657-0270   (***)†   (***)†  
(***)†   82901567
5422
  SABINE STATE BANK   PO BOX 670   MANY   LA   71449-0000   (***)†   (***)†  
(***)†   111102059
5471
  CENTRAL PROGRESSIVE BANK   PO BOX 5040   SLIDELL   LA   70460-0000   (***)†  
(***)†   (***)†   65401505
5486
  THE FIRST NATIONAL BANK   PO BOX 400   GRANBURY   TX   76048-0000   (***)†  
(***)†   (***)†   111906161

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

297



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #  
5487
  FIRST MOUNTAIN BANK   PO BOX 6868   BIG BEAR LAKE   CA   92315-0000   (***)†  
(***)†   (***)†   122238721
5500
  FIRST NATIONAL BANK   PO DRAWER F   BASTROP   TX   78602-0000   (***)†  
(***)†   (***)†   114904953
5507
  CENTINEL BANK   512 PAS O EL PUEBLO SUR   TASO   NM   87551-0000   (***)†  
(***)†   (***)†   107001261
5512
  BRIDGEHAMPTON NATIONAL BANK   2488 MONTAUK HWY   BRIDGEHAMPTON   NY  
11932-0000   (***)†   (***)†   (***)†   21406667
5515
  VALLEY NATIONAL BANK   76 CENTRAL AVE   CLARK   NJ   07066-0000   (***)†  
(***)†   (***)†   21201383
5609
  SUSQUEHANNA BANK   2951 WHITEFORD RD   YORK   PA   17402-0000   (***)†  
(***)†   (***)†   31309123
5657
  BANK OF HANOVER   1275 YORK RD   GETTYSBURG   PA   17325-0000   (***)†  
(***)†   (***)†   31306100
5669
  CITIZENS NATIONAL BANK   P.O. BOX 4610   SEVIERVILLE   TN   37864-4610  
(***)†   (***)†   (***)†   64202255
5757
  VALLEY NATIONAL BANK   76 CENTRAL AVE   CLARK   NJ   07066-0000   (***)†  
(***)†   (***)†   21201383
6206
  NORSTATES BANK   1601 NORTH LEWIS AVENUE   WAUKEGAN   IL   60085-0000   (***)†
  (***)†   (***)†   71923378
6238
  LAPORTE SAVING BANK   1222 STATE RD   LARPORTE   IN   46350-0000   (***)†  
(***)†   (***)†   271274241
6269
  FIRST NATIONAL BANK OF OTTAWA   701 LASALLE STREET   OTTAWA   IL   61350-0000
  (***)†   (***)†   (***)†   71902399
6307
  COMMERCE BANK   1235 BLACKWOOD CLEMENTON ROAD   CLEMENTON   NJ   08021-0000  
(***)†   (***)†   (***)†   31201360
6318
  SUN NATIONAL BANK   2080 NEW CASTLE AVE   NEW CASTLE   DE   19899-1551  
(***)†   (***)†   (***)†   31206420
6368
  FIRST SUMMIT BANK   125 DONALD LANE   JOHNSTOWN   PA   15904-0000   (***)†  
(***)†   (***)†   31316815
6376
  FIVE STAR BANK   387 HAMILTON STREET   GENEVA   NY   14456-0000   (***)†  
(***)†   (***)†   22304030
6388
  FIRST NATIONAL BANK OF PA   805 LOGAN BLVD   HOLIDAYSBURG   PA   16635-0000  
(***)†   (***)†   (***)†   43318092
6410
  WILMINGTON SAVINGS FUND SOCIETY   PO BOX 1889   WILMINGTON   DE   19899-0000  
(***)†   (***)†   (***)†   31100102
6419
  WESBANCO BANK   613 MARSHALL STREET   MC MECHEN   WV   26040-0000   (***)†  
(***)†   (***)†   43400036
6420
  PENNSTAR BANK   685 SCRANTON CARBONDALE HWY   EYNON   PA   18403-1022   (***)†
  (***)†   (***)†   31312110
6544
  SEAWAY NATIONAL BANK   645 EAST 87TH STREET   CHICAGO   IL   60619-0000  
(***)†   (***)†   (***)†   71001216
6554
  CHEMICAL BANK WEST   125 NORTH MICHIGAN STREET   BIG RAPIDS   MI   49307-0917
  (***)†   (***)†   (***)†   72404948
6563
  OMEGA BANK   1250 W 4TH STREET   LEWISTOWN   PA   17044-0000   (***)†   (***)†
  (***)†   31316271
6576
  COMMUNITY BANK   830 COUNTY TR 64   ELMIRA   NY   14903-0000   (***)†   (***)†
  (***)†   21307559
6593
  PEOPLES STATE BANK   PO BOX 217   WYALUSING   PA   18853-0000   (***)†  
(***)†   (***)†   31314503   Collective Licensing Accounts — Other Corporate
Accounts                    
Corp
  Colorado Business Bank   2409 W. Main   Littleton   CO   80120   (***)†  
(***)†   (***)†   107005487
Corp
  Colorado Business Bank   2409 W. Main   Littleton   CO   80120   (***)†  
(***)†   (***)†   107005487
Corp
  Colorado Business Bank   2409 W. Main   Littleton   CO   80120   (***)†  
(***)†   (***)†   107005487
Corp
  Colorado Business Bank   2409 W. Main   Littleton   CO   80120   (***)†  
(***)†   (***)†   107005487
Corp
  Colorado Business Bank   2409 W. Main   Littleton   CO   80120   (***)†  
(***)†   (***)†   107005487

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

298



--------------------------------------------------------------------------------



 



     

                                      Payless                                  
  Store   Bank Name   Bank Address   City   State   Zip   Phone   Contact  
Acct#   ABA #   Group Concentration Account                    
Corp
  BofA   40 Braod Street   Boston   MA   02109   (***)†   (***)†   (***)†  
111000012
Corp
  Colorado Business Bank   2409 W. Main   Littleton   CO   80120   (***)†  
(***)†   (***)†   107005487 Concentration Account               (***)†   (***)†
Corp
  JP Morgan   300 S. Riverside Pl.   Chicago   IL   60606   (***)†   (***)†  
(***)†   71000013 Home Office Account           (***)†   (***)†   (***)†
Corp
  Kay Valley   PO BOX 8009   Topeka   KS   66608-0009   (***)†   (***)†   (***)†
  101100142
Corp
  Wells Fargo   707 Wilshire Blvd., 13th Floor   Los Angeles   CA   90017  
(***)†   (***)†   (***)†   121000248 Other Corporate Bank Accounts          
(***)†   (***)†   (***)†
Corp
  JP Morgan   300 S. Riverside Pl.   Chicago   IL   60606   (***)†   (***)†  
(***)†   21000021
Corp
  JP Morgan   300 S. Riverside Pl.   Chicago   IL   60606   (***)†   (***)†  
(***)†   21000021
Corp
  JP Morgan Investment Management   500 Stanton Christiana Road 3/OPS3   Newark
  DE   19713-2107   (***)†   (***)†   (***)†   21000021
Corp
  US Bank   1101 Walnut Street, Suite 200   Kansas City   MO   64106   (***)†  
(***)†   (***)†   101000187
Corp
  US Bank   1101 Walnut Street, Suite 200   Kansas City   MO   64106   (***)†  
(***)†   (***)†   101000187
Corp
  US Bank   1101 Walnut Street, Suite 200   Kansas City   MO   64106   (***)†  
(***)†   (***)†   101000187
Corp
  US Bank   1101 Walnut Street, Suite 200   Kansas City   MO   64106   (***)†  
(***)†   (***)†   101000187
Corp
  US Bank   1101 Walnut Street, Suite 200   Kansas City   MO   64106   (***)†  
(***)†   (***)†   101000187
Corp
  US Bank   1101 Walnut Street, Suite 200   Kansas City   MO   64106   (***)†  
(***)†   (***)†   101000187
Corp
  US Bank   1101 Walnut Street, Suite 200   Kansas City   MO   64106   (***)†  
(***)†   (***)†   101000187
Corp
  Wells Fargo   707 Wilshire Blvd., 13th Floor   Los Angeles   CA   90017  
(***)†   (***)†   (***)†   121000248
Corp
  Wells Fargo   707 Wilshire Blvd., 13th Floor   Los Angeles   CA   90017  
(***)†   (***)†   (***)†   121000248
Corp
  Wells Fargo   707 Wilshire Blvd., 13th Floor   Los Angeles   CA   90017  
(***)†   (***)†   (***)†   121000248
Corp
  Wells Fargo   707 Wilshire Blvd., 13th Floor   Los Angeles   CA   90017  
(***)†   (***)†   (***)†   121000248
Corp
  Wells Fargo   707 Wilshire Blvd., 13th Floor   Los Angeles   CA   90017  
(***)†   (***)†   (***)†   121000248
Corp
  Wells Fargo   707 Wilshire Blvd., 13th Floor   Los Angeles   CA   90017  
(***)†   (***)†   (***)†   121000248
Corp
  Wells Fargo   707 Wilshire Blvd., 13th Floor   Los Angeles   CA   90017  
(***)†   (***)†   (***)†   121000248
Corp
  Wells Fargo Capital Mgt.   525 Market Street 10th Floor   San Francisco   CA  
90017   (***)†   (***)†   (***)†   121000248
Corp
  Union Planters Bank   2525 Horizon Lake Drive, Suite 120   Memphis   TN  
38133   (***)†   (***)†   (***)†   84000084
Corp
  Lake Region Bank   3600 Holly Lane, Suite 60   Minneapolis   MN   55447  
(***)†   (***)†   (***)†   91001322
Corp
  Banco Popular   P.O. Box 362708   San Juan   PR   00936-2708   (***)†   (***)†
  (***)†   21502011
Corp
  Banco Popular   P.O. Box 362708   San Juan   PR   00936-2708   (***)†   (***)†
  (***)†   21502011
Corp
  Banco Popular   P.O. Box 362708   San Juan   PR   00936-2708   (***)†   (***)†
  (***)†   21502011

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

299



--------------------------------------------------------------------------------



 



     
Stride Rite

                      Corporation Authorizing   Bank Name   Account Number   G/L
Number   Description/Purpose   Linkage
Stride Rite Children’s Group, Inc.
  BofA   (***)†   110 110010000 100073   Checking — letters of credit   ZBA
The Keds Corporation
  BofA   (***)†   400 400010000 100073   Checking — letters of credit   ZBA
Stride Rite International Corp.
  BofA   (***)†   330 330010000 100073   Checking — letters of credit   ZBA
Sperry Top-Sider, Inc.
  BofA   (***)†   410 410010000 100073   Checking — letters of credit   ZBA
The Stride Rite Corporation
  BofA   (***)†   990 190010000 100073   Checking — concentration   Parent
Tommy Hilfiger Footwear, Inc.
  BofA   (***)†   430 430010000 100073   Checking — letters of credit   ZBA
Stride Rite Sourcing International, Inc.
  BofA   (***)†   110 110010000 100120   Checking — Duty pymts via ACH   ZBA
The Stride Rite Corporation
  BofA   (***)†   330 330010000 100010   Checking — Int’l receipts   ZBA
The Stride Rite Corporation
  BofA   (***)†   100 000010000 150030   Checking — w/comp claims   ZBA
SR/Ecom, Inc.
  BofA   (***)†   600 400411000 100010   Checking — keds.com receipts   ZBA
SR/Ecom, Inc.
  BofA   (***)†   600 40042000 100010   Checking — g’hops.com receipts   ZBA
SRCG/Ecom, Inc.
  BofA   (***)†   610 610200000 100020   Checking — CG.com receipts   ZBA
Saucony/Ecom, Inc.
  BofA   (***)†       Checking — Spot bilt.com receipts   ZBA
Stride Rite Children’s Group, Inc.
  Fleet Bank — ME   (***)†   100 000010000 100255   Checking — AP/Payments   ZBA
Stride Rite Children’s Group, Inc.
  Fleet Bank — ME   (***)†   100 000010000 100041   Checking — P/RPayments   ZBA
Stride Rite Children’s Group, Inc.
  Fleet Bank — ME   (***)†   100 000010000 100014   Checking — A/P EFT pymts  
ZBA
Stride Rite International Corp
  Fleet — London   (***)†   n/a   Checking — GBP Sterling   None

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

300



--------------------------------------------------------------------------------



 



     

                      Corporation Authorizing   Bank Name   Account Number   G/L
Number   Description/Purpose   Linkage
The Stride Rite Corporation
  Bank of New York   (***)†   n/a   Checking — lead account   Parent
Stride Rite Children’s Group
  Bank of New York   (***)†   110 110010000 100072   Checking — letters of
credit   ZBA
Stride Rite International Corp.
  Bank of New York   (***)†   330 330010000 100072   Checking — letters of
credit   ZBA
Sperry Top-Sider, Inc.
  Bank of New York   (***)†   410 410010000 100072   Checking — letters of
credit   ZBA
The Keds Corporation
  Bank of New York   (***)†   400 400010000 100072   Checking — letters of
credit   ZBA
Tommy Hilfiger Footwear, Inc.
  Bank of New York   (***)†   430 430010000 100072   Checking — letters of
credit   ZBA
The Keds Corporation
  Bank of America   (***)†   100 000010000 100035   Checking — Atlanta lockbox  
Auto ACH
SRL, Inc.
  Wilmington Trust Co.   (***)†   360 360010000 100010   Checking   None
SR Holdings Inc.
  Wilmington Trust Co.   (***)†   350 350010000 100010   Trust Account   None
Stride Rite Retail Corp.
  Mellon Bank   (***)†   510xxxxxxxxx 100050   Checking — stores concen.   Auto
ACH
The Keds Corporation
  PNC — Bank   (***)†   402 402010000 100101   Checking — petty cash Lvlle  
None
The Keds Corporation
  Star Bank — Indiana   (***)†   401 401010000 100107   Checking — petty cash
Rich   None
Stride Rite Children’s Group, Inc.
  1st Nat’l Huntington   (***)†   101 101010000 100100   Checking — petty Cash
Hunt   None
Stride Rite Canada Limited
  Toronto Dominion   (***)†   200 200010000 100010   Checking — Canadian $’s  
None
Stride Rite Sourcing International
  Bank of China   (***)†   310 310010000 100065   Checking — Suzhou expense  
None
Stride Rite Sourcing International
  Int’l Comm Bk of China   (***)†   310 310010000 100062   Checking — Taichung  
None
Stride Rite Sourcing International
  Guangdong Dev’l Bank   (***)†   310 310010000 1000067   Checking Zhuhai   None
Stride Rite Children’s Group, Inc.
  SunTrust Capital
Mkts   (***)†   992 009992000 100091   Investments   None

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

301



--------------------------------------------------------------------------------



 



     

                      Corporation Authorizing   Bank Name   Account Number   G/L
Number   Description/Purpose   Linkage
Stride Rite Children’s Group, Inc.
  Citizen’s Bank   (***)†   992 009992000 100091   Investments   None
Stride Rite Children’s Group, Inc.
  RBC Dain Rauscher   (***)†   992 009992000 100091   Investments   None
Stride Rite Children’s Group, Inc.
  Smith Barney   (***)†   992 009992000 100091   Investments   None
Stride Rite Children’s Group, Inc.
  Calvert   (***)†   992 009992000 100091   Investments   None
SR Holdings, Inc.
  RBC Dain Rauscher   (***)†   992 009992000 100091   Investments   None
Stride Rite Children’s Group, Inc.
  Smith Barney   (***)†   n/a   Stock option activity   None
Saucony UK, Inc.
  BofA   (***)†   992 009992000 100061   Checking — UK Wind down   None
Saucony, Inc.
  HSBC   (***)†   700 700010000 100010   Checking   None
Saucony, Inc.
  PNC   (***)†   700 700010000 100035   Checking   None
STS/Ecom, Inc.
  BofA   (***)†   620 620010000 100010   Checking   None

 

(***)†   This informiaton has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

302



--------------------------------------------------------------------------------



 



     
Schedule 5.19
Permitted Indebtedness

                                  Maturity             Debt   Debtor   Date    
Amount     Currency
External Debt
                       
8.25% Senior Subordinated Notes due 2013
  Payless ShoeSource Inc. (DE)     8/1/2013       200,000,000.00     USD
Loan from Promerica Limited Partners
  Payless ShoeSource (BVI) Holdings, Ltd.     12/15/2009       2,000,000.00    
USD
Loan from Republic Bank of Trinidad & Tobago
  Payless ShoeSource of Trinidad Unlimited     9/7/2009       2,000,000.00    
USD
Aggregate of various capitalized lease obligations
  Payless ShoeSource Inc. (MO)     Various       324,688.93     USD
West Coast DC Tenant Improvement Loan
  Payless ShoeSource Distribution Inc.     10/5/2021       1,151,043.79     USD
Letter of Credit — Credit and Guarantee Agreement 4/17/00
  Collective Brands Finance, Inc. (f/k/a Payless ShoeSource Finance, Inc.)    
Various       25,810,876.00     USD
 
                       
IRB Series A2002
  Payless ShoeSource Inc. (MO)     10/1/2012       8,000,000.00     USD
IRB Series A2000
  Payless ShoeSource Inc. (MO)     1/1/2011       4,220,000.00     USD
IRB Series A1998
  Payless ShoeSource Inc. (MO)     9/1/2008       2,640,000.00     USD
IRB Series B2000
  Payless ShoeSource Distribution Inc.     1/1/2011       4,160,000.00     USD
IRB Series A1999
  Payless ShoeSource Distribution Inc.     10/1/2009       1,145,000.00     USD
 
                       
 
              $ 251,451,608.72      
Total External Debt
                       
 
                       
International Intercompany Debt
                       
Loan from Payless ShoeSource Uruguay SRL
  Payless ShoeSource of Ecuador     Demand Note       2,000,000.00     USD
Loan from Payless ShoeSource (BVI) Holdings, Ltd.
  Payless ShoeSource Panama     4/1/2008       7,250,000.00     USD
Loan from Payless ShoeSource (BVI) Holdings, Ltd.
  Payless ShoeSource Panama     4/1/2008       3,000,000.00     USD
Loan from Payless ShoeSource (BVI) Holdings, Ltd.
  Payless ShoeSource Limitada y Compania Limitada     12/7/2009       500,000.00
    USD
Loan from Payless CA Management Limited
  Payless ShoeSource (BVI) Holdings, Ltd.     12/15/2009       3,000,000.00    
USD
Loan from PSS Canada Finance LP
  Payless ShoeSource Canada, Inc     1/24/2013       38,075,000.00     CAD
 
                       
Loan from Saucony, Inc.
  Stride Rite Canada, Ltd.     Demand Note       17,000,000.00     USD
 
              $ 70,825,000.00      

 

1.   Letters of credit in the ordinary course of business between Stride Rite
and The Bank of New York and Bank of America, N.A. in the principal amount of
approximately $6.1 million.

303



--------------------------------------------------------------------------------



 



Schedule 5.20
Credit Card Processors
          Merchant Services Bankcard Agreement, effective as of December 12,
2005, by and between The Stride Rite Children’s Group, Inc., SR/Ecom, Inc. and
SRCG/Ecom, Inc., wholly owned subsidiaries of The Stride Rite Corporation,
JPMorgan Chase Bank, N.A. and Chase Merchant Services L.L.C.
     Agreement for Treasury Services between Stride Rite Corporation and Bank of
America dated November 13, 2002.
American Express Card Acceptance Agreement
Payless ShoeSource, Inc. (MO)
Keith Ingenthron
1084 Key West Ave.
St. Louis, MO 63119
Phone: 800-609-9304
Email: keith.e.ingenthron@aexp.com
Discover Merchant Services Agreement
Payless ShoeSource, Inc. (MO)
Ira Simpson
2500 Lake Cook Road 2-3AA
Riverwoods, IL 60015
Phone: 800-229-0058 x576
Email: irasimpson@discoverfinancial.com
BA Merchant Services Agreement, formerly NPC
MasterCard, Visa, JB, EBT, Debit Card processors
Payless ShoeSource, Inc. (MO)
Joseph McEvoy
1231 Durrett Lane
Louisville, KY 40213-2008
Phone: 502-315-2441
Email: joseph.mcevoy@bankofamerica.com

304



--------------------------------------------------------------------------------



 



Schedule 6.2
Collateral Reporting
See Schedule 6.2 attached to the Credit Agreement.

305



--------------------------------------------------------------------------------



 



Schedule 6.15
Designation of Subsidiaries
Payless ShoeSource Asian PTE, Ltd.

306



--------------------------------------------------------------------------------



 



Schedule 7.3
Asset Dispositions
Topeka Distribution Center and adjacent land
5040 NW Highway 24
Topeka, Kansas 66618
Stride Rite Canada, Limited to a Restricted Subsidiary.
The transfer of the China branch/representative office of Stride Rite Sourcing
International, Inc. and some or all of its assets and/or employees to the
Shenzhen Footwear Consulting Company or another entity which is owned 100% by a
Restricted Subsidiary of Borrower.
Potential sale of Stride Rite’s East Brookfield, Massachusetts property to a
third party.

307



--------------------------------------------------------------------------------



 



Schedule 7.4
Name Change
          Contemporaneously with the Closing Date, the names of the following
Credit Parties were changed as indicated below:

  1.   Payless ShoeSource, Inc.’s (a Delaware Corporation) name was changed to
Collective Brands, Inc. (a Delaware Corporation).     2.   Payless ShoeSource
Finance Inc.’s (a Nevada Corporation) name was changed to Collective Brands
Finance, Inc. (a Nevada Corporation).     3.   The Stride Rite Corporation was
merged into San Jose Acquisition Corp. with The Stride Rite Corporation being
the survivor.

 



--------------------------------------------------------------------------------



 



Schedule 7.9
Accounting Methods; Fiscal Year
     The fiscal year for each Stride Rite domestic entity will be changed to
conform to Borrower’s fiscal year, as required by law. Borrower is still
examining whether the fiscal year of any Stride Rite foreign entity will be
changed, either as a legal requirement or otherwise.

              Organizational     Company   Chart   EIN
The Stride Rite Corporation
  41399290   04-1399290
Stride Rite Children’s Group, Inc.
  1015284   04-2491044
The Keds Corporation
  42677616   04-2677616
Sperry Top-Sider, Inc.
  42677615   04-2677615
Stride Rite Sourcing International, Inc.
  42677617   04-2677617
SRR, Inc.
  2017888   04-2796613
Stride Rite Investment Corporation
  42782171   04-2782171
S R Holdings Inc.
  2144545   04-2989593
Stride Rite International Corp.
  43111232   04-3111232
SRL, Inc.
  2267764   06-1325016
Tommy Hilfiger Footwear, Inc.
  43315283   04-3315283
SR/Ecom, Inc.
  43374293   04-3374293
SRCG/Ecom, Inc.
  3764131   45-0534031
STS/Ecom, Inc.
  4071197   20-3907823
Saucony, Inc.
  41465840   04-1465840
Saucony UK, Inc.
  43137847   04-337847
Saucony/Ecom, Inc.
  4292944   22-3952827
Keds LLC
  3597771   35-2189538
Stride Rite LLC
  3597737   35-2189534
SRCG LLC
  3597734   35-3189539
Stride Rite International Holdings, Inc.
  4255643   61-1525483
Stride Rite International LLC
  4252859   61-1525486
Robeez Logistics Inc.
  E0533982005-9   98-0471845
Robeez U.S., Inc.
  602449259   72-1589676
Robeez US Holdings Inc.
  C20675-2004   83-0409654

-309-



--------------------------------------------------------------------------------



 



Schedule 7.10
Investments
Foreign Subsidiaries

         
PSS Holdings (for Central and South America)
  $ 97,543,833.00  
Payless ShoeSource Asia Ltd. (for Japan)
  $ 6,760,000.00  
Payless ShoeSource Canada, Inc.
  $ 43,949,115.00  
Other Investments in Foreign Subsidiaries
    (1 )

All Other
     City of Topeka Industrial Revenue Bonds

         
• Payless ShoeSource Inc. (MO) Series A2002
  $ 14,000,000.00  
• Payless ShoeSource Inc. (MO) Series A2000
  $ 10,563,000.00  
• Payless ShoeSource Distribution Inc. Series B2000
  $ 10,393,000.00  
• Payless ShoeSource Distribution Inc. Series A1999
  $ 3,844,000.00  
• Payless ShoeSource Inc. (MO) Series A1998
  $ 13,200,000.00  

Projected Commitments
     Foreign Subsidiaries PSS Holdings (for Central and South America)

         
2008
  $ 14,700,000.00  
2009
  $ 13,500,000.00  

 

(1)   As set forth in the column entitled “Non-Guarantor Subsidiaries” in Note
19 to Payless ShoeSource, Inc. Form 10-Q for the quarter ending May 5, 2007
(such information includes all Puerto Rican subsidiaries).

-310-



--------------------------------------------------------------------------------



 



Schedule 7.11
Transactions with Affiliates
None.

-311-